Exhibit 10.1

EXECUTION VERSION

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time, this “Agreement”) dated as of June 12, 2017, is
entered into by and among:

 

(a)

Chinos Holdings, Inc. (“Holdings”), Chinos Intermediate Holdings A, Inc.
(“Chinos A”), Chinos Intermediate Holdings B, Inc. (“Chinos B”), J. Crew Group,
Inc. (“Group, Inc.”), J. Crew Operating Corp. (“OpCo”), J. Crew Inc., J. Crew
International, Inc., J. Crew Brand Holdings, LLC, J. Crew Brand Intermediate,
LLC, J. Crew Brand, LLC (“Brand LLC”), J. Crew Brand Corp. (“Brand Corp.”), J.
Crew Domestic Brand, LLC (“IPCo”), and J. Crew International Brand, LLC
(collectively, the “Company”), each, a Delaware corporation or limited liability
company, as applicable;

 

(b)

the undersigned beneficial holders, or investment advisors or managers for the
account of beneficial holders of, the 7.75%/8.50% Senior PIK Toggle Notes due
2019 (the “PIK Notes”) issued by Chinos A under that certain Indenture dated as
of November 4, 2013 (the “PIK Indenture” and, such undersigned beneficial
holders, the “Initial Consenting PIK Noteholders”);

 

(c)

the undersigned lenders under that certain Amended and Restated Credit
Agreement, dated as of March 5, 2014 (the “Term Loan Agreement”), among Group,
Inc., Chinos B, the lenders party thereto (the “Term Lenders”), and Wilmington
Savings Fund Society, FSB as successor administrative agent (such undersigned
Term Lenders, the “Initial Consenting Term Lenders” and, together with the
Initial Consenting PIK Noteholders, the “Initial Consenting Creditors”); and

 

(d)

TPG Chinos, L.P. and TPG Chinos Co-Invest, L.P. (together, “TPG”); and Green
Equity Investors V, L.P., Green Equity Investors Side V, L.P., LGP Chino
Coinvest LLC (collectively, “LGP” and, together with TPG, the “Sponsors”).

The Company, each Consenting Creditor, and each Sponsor are collectively
referred herein as the “Parties” and individually as a “Party”.  

WHEREAS, as of the date hereof, the Consenting Creditors hold, in the aggregate,
approximately 67% of the amount of PIK Notes outstanding under the PIK
Indenture.

WHEREAS, as of the date hereof, the Consenting Creditors hold, in the aggregate,
approximately 28% of the aggregate loans outstanding under the Term Loan
Agreement (the “Term Loans”).

WHEREAS, as of the date hereof, the Sponsors hold, in the aggregate,
approximately 89.7% of the outstanding shares of Class A common stock of
Holdings (the “Class A Stock”) and approximately 91.05% of the outstanding
shares of Class L common stock of Holdings (the “Class L Stock”).

1

 

--------------------------------------------------------------------------------

 

WHEREAS, the Parties have agreed to consummate a restructuring transaction (the
“Restructuring”) involving: (a) an exchange (the “Exchange Offer”) of the PIK
Notes for (i) new notes issued by Brand LLC and Brand Corp. (together, the
“Issuers”) on terms set forth in an indenture substantially in the form attached
hereto as Exhibit A (including the Supplemental Guarantee Agreement attached as
Exhibit D thereto, the “New A Notes Indenture” and the notes issued thereunder,
the “New A Notes”), (ii) shares of non-convertible perpetual series A preferred
stock (the “New Series A Preferred Stock”) issued by Holdings on terms set forth
in a certificate of designations substantially in the form attached hereto as
Exhibit B (the “New Series A Preferred Certificate of Designation”), and
(iii) newly issued Class A Stock, together with a related consent solicitation,
in each case on and subject to the terms set forth in an offering memorandum
substantially in the form attached hereto as Exhibit C (the “Offering
Memorandum”), (b) an amendment of the Term Loan Agreement substantially in the
form attached hereto as Exhibit D (the “Term Loan Amendment”), and, subject to
the effectiveness of the Term Loan Amendment (x) a transfer to IPCo of J. Crew
International, Inc.’s remaining 27.96% undivided ownership interest in and to
the Licensed Marks (as defined below), including the associated goodwill (and as
a result of which IPCo will own an undivided 100% ownership interest in and to
the Licensed Marks), and (y) the purchase by certain investors (the “Note
Purchasers”) of $97 million principal amount of new notes issued by the Issuers
on terms set forth in an indenture in substantially similar form and substance
to the New A Notes Indenture, except for any differences in the collateral
therefor, and satisfactory to the Company and the Initial Consenting Creditors
(including the Supplemental Guarantee Agreement attached as Exhibit D thereto,
the “New B Notes Indenture” and, together with the New A Notes Indenture, the
“New Notes Indentures” and the notes issued under the New B Notes Indenture, the
“New B Notes” and, together with the New A Notes, the “New Notes”), on the terms
set forth in the note purchase agreement of even date between Brand LLC, Brand
Corp., the guarantors party thereto, and the Note Purchasers (the “Note Purchase
Agreement”) and (c) the other transactions contemplated in the recitals to this
Agreement.

WHEREAS, on the Closing Date, Brand LLC will purchase the PIK Notes tendered by
any holders thereof in the Exchange Offer (such holders, the “Participating PIK
Noteholders”) and each Participating PIK Noteholder that validly tenders its PIK
Notes in the Exchange Offer (and does not withdraw such tender) will receive its
pro rata share of (assuming 100% participation): (i) New A Notes in the
aggregate amount of $250 million (or $444.308013 principal amount of New Notes
per $1,000 principal amount of PIK Notes tendered in the Exchange Offer (which
includes an “early tender payment” of $40 principal amount of New A Notes per
$1,000 principal amount of PIK Notes tendered) and rounded up or down to the
nearest whole number, with 0.5 rounded up) on the terms and conditions of the
New A Notes Indenture, (ii) New Series A Preferred Stock with a liquidation
preference of $190 million (or $335.394 initial liquidation preference of New
Series A Preferred Stock per $1,000 principal amount of PIK Notes tendered) on
the terms and conditions of the New Series A Preferred Certificate of
Designation, and (iii) approximately 15% of the Class A Stock on a fully diluted
basis (or 30.695204 shares of Class A Stock per $1,000 principal amount of PIK
Notes tendered) (subject to dilution by the Employee Incentive Plan) on the
terms and conditions of the Amended Certificates (as defined below).

WHEREAS, on the Closing Date, the Company will file the amended organizational
documents (the “Amended Certificates”), including the Third Amended and Restated

 

--------------------------------------------------------------------------------

 

Certificate of Incorporation of Holdings in the form attached hereto as Exhibit
E-1 (the “Third A&R Holdings Certificate”) and the Fourth Amended and Restated
Certificate of Incorporation of Holdings in the form attached hereto as Exhibit
E-2 (the “Fourth A&R Holdings Certificate”).

WHEREAS, on the Closing Date, Chinos A will form a new Delaware corporation
(“Newco”) and contribute all the outstanding capital stock of Chinos B that it
holds to NewCo in exchange for $300 million in aggregate initial liquidation
preference of non-convertible perpetual series A preferred stock (the
“Intercompany Preferred Stock”) issued by Newco on terms substantially similar
to the terms of the New Series A Preferred Stock, as set forth in a certificate
of designations substantially in the form attached hereto as Exhibit F (the
“Intercompany Preferred Certificate of Designation”) and all the outstanding
common shares of Newco.  Chinos A will then distribute all the outstanding
Intercompany Preferred Stock to Holdings in consideration for Holdings’ issuance
of the New Series A Preferred Stock in the Exchange Offer.

WHEREAS, on the Closing Date, Holdings will issue and distribute, in accordance
with the Amended Certificates, (a) 100% of $110 million liquidation preference
of non-convertible perpetual series B preferred stock (the “New Series B
Preferred Stock”) on terms set forth in a certificate of designations
substantially in the form attached hereto as Exhibit G (the “New Series B
Preferred Certificate of Designation” and, together with the New Series A
Preferred Certificate of Designation and the Intercompany Preferred Certificate
of Designation, the “Certificates of Designation”)) and (b) additional Class A
Stock so that holders of Class A Stock and Class L Stock prior to the Closing
Date will, upon the Closing Date, hold in the aggregate 85% of the Class A Stock
(but subject to dilution from the Employee Incentive Plan), in each case to the
holders of Class L Stock on a pro rata basis, and in conjunction with such
issuances, the Class L Conversion will have been undertaken.

WHEREAS, subject to the occurrence of the Term Loan Amendment Effective Date, at
the Closing, the Company will enter into the Term Loan Amendment to amend the
Term Loan Agreement.

WHEREAS, subject to the terms of the Note Purchase Agreement and the occurrence
of the Exchange Effective Date and the Term Loan Amendment Effective Date, at
the Closing, the Issuers will issue an additional $97 million of New B Notes to
the Note Purchasers in exchange for $94.09 million of cash, the proceeds of
which will be immediately loaned to Group, Inc. for the exclusive purpose of
allowing Group, Inc. to purchase outstanding Term Loans as provided in the Term
Loan Amendment.

WHEREAS, subject to the occurrence of the Term Loan Amendment Effective Date, at
the Closing, J.Crew International, Inc. will directly or indirectly assign
(including by way of contribution) its remaining 27.96% ownership interest in
and to the Licensed Marks to IPCo; IPCo, J. Crew International, Inc., and OpCo
will then enter into an amended and restated intellectual property license
agreement (the “Amended and Restated IP License Agreement”), substantially in
the form attached hereto as Exhibit H, which will amend and restate the License
Agreement (as defined below), and will also enter into a license agreement in
respect of the

 

--------------------------------------------------------------------------------

 

27.96% ownership interest in the Licensed Marks referenced above (the “New
License Agreement”), in substantially the form attached hereto as Exhibit H.  

WHEREAS, on the Closing Date, the IPCO Group will enter into an intercreditor
agreement (the “Intercreditor Agreement”), in form and substance satisfactory to
the Company, the Initial Consenting Creditors, with U.S. Bank, National
Association, in its capacity as trustee and collateral agent for the holders of
New A Notes and in its capacity as trustee and collateral agent for the holders
of New B Notes.

WHEREAS, if the Exchange Effective Date occurs but the Term Loan Amendment
Effective Date does not occur, J. Crew International, Inc.’s remaining 27.96%
undivided ownership interest in and to the Licensed Marks will not be assigned
(including by way of contribution) to IPCo or be subject to the New License
Agreement; IPCo, J. Crew International, Inc., and OpCo will then enter into an
alternative amended and restated intellectual property license agreement, in
form and substance consistent with the Amended and Restated IP License Agreement
and containing provisions accommodating the continuing split ownership,
satisfactory to the Company and the Initial Consenting Creditors, (the
“Split-Ownership Amended License Agreement”), which will amend and restate the
License Agreement.

WHEREAS, the Company will establish an employee incentive plan (the “Employee
Incentive Plan”) whereby certain employees will receive, in the aggregate, New
Series B Preferred Stock with a liquidation preference of up to $20 million and
up to 10% of the Class A Stock, in each case taking into account dilution for
shares issuable under the Employee Incentive Plan, and employ and take all
actions necessary or appropriate to establish the Employee Incentive Plan.

WHEREAS, subject to the occurrence of the Exchange Effective Date, at the
Closing, (a) Holdings, Group, Inc., Chinos B, and the Sponsors will execute an
Amended and Restated Management Services Agreement, substantially in the form
attached hereto as Exhibit I-1 (the “Amended Management Agreement”), and
(b) Holdings and the Sponsors will enter into a new management services
agreement, substantially in the form attached hereto as Exhibit I-2 (the “New
Management Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, on a
several but not joint basis, agree as follows:

1.Certain Definitions.

As used in this Agreement, the following terms have the following meanings:

(a)“2016 IP Assignment Agreements” means, collectively, those Intellectual
Property Assignment Agreements, each dated December 5, 2016, pursuant to which
J. Crew International, Inc. assigned an undivided 72.04% ownership interest in
and to the Licensed Marks to J. Crew Domestic Brand, LLC via the following
sequence of drop-down assignments: (i) J. Crew International, Inc. to J. Crew
International Cayman Limited; (ii) J. Crew International Cayman Limited to J.
Crew Brand Holdings, LLC; (iii) J. Crew Brand Holdings,

 

--------------------------------------------------------------------------------

 

LLC to J. Crew Brand Intermediate, LLC; (iv) J. Crew Brand Intermediate, LLC to
J. Crew Brand, LLC; and (v) J. Crew Brand, LLC to J. Crew Domestic Brand, LLC.

(b)“2017 IP Assignment Agreements” means, collectively, those certain
Intellectual Property Assignment Agreements, to be executed before the Closing
Date and in form and substance consistent with the 2016 IP Assignment Agreements
with applicable changes to the ownership interest assigned, satisfactory to the
Company and the Initial Consenting Creditors, pursuant to which J. Crew
International, Inc. will assign its remaining undivided 27.96% ownership
interest in and to the Licensed Marks, along with the associated goodwill, to
IPCo via the following sequence of drop-down assignments: (i) J. Crew
International, Inc. to J. Crew International Cayman Limited; (ii) J. Crew
International Cayman Limited to J. Crew Brand Holdings, LLC; (iii) J. Crew Brand
Holdings, LLC to J. Crew Brand Intermediate, LLC; (iv) J. Crew Brand
Intermediate, LLC to Brand LLC; and (v) Brand LLC to IPCo.

(c)“Alternative Transaction” means any reorganization, merger, consolidation,
tender offer, exchange offer, business combination, joint venture, partnership,
sale of a material portion of assets, financing (debt or equity),
recapitalization or restructuring of the Company, other than the Restructuring.

(d)“Anchorage ICC Group” means all of the Anchorage Related Funds constituting
Initial Consenting Creditors, taken as a whole.

(e)“Anchorage Related Fund” means any fund sponsored, managed, advised or
sub-advised by Anchorage Capital Master Offshore, Ltd. or PCI Fund, LLC or any
of their respective affiliates.

(f)“Automatic Termination Event” means:

(i)the entry of an order, judgment or decree adjudicating the Company or any of
its subsidiaries bankrupt or insolvent, including the entry of any order for
relief with respect to the Company or any of its subsidiaries under title 11 of
the United States Code,

(ii)the filing or commencement of any proceeding relating to the Company or any
of its subsidiaries under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction,

(iii)the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or similar official of the Company
or any of its subsidiaries or of any substantial part of their property,

(iv)the making by the Company or any of its subsidiaries of an assignment for
the benefit of creditors or the admission by the Company or any of its
subsidiaries in writing of its inability to pay its debts generally as they
become due,

(v)the taking of any corporate action by the Company or any of its subsidiaries
in furtherance of any action described in the foregoing clauses (i)-(iv), or

 

--------------------------------------------------------------------------------

 

(vi)the occurrence of the Closing.

(g)“Closing” means the consummation of the Exchange Offer and the other
transactions contemplated by this Agreement and the Definitive Documents.

(h)“Closing Date” means the date that is three business days after the Exchange
Effective Date, or such other date as will be mutually agreed to by the Company
and the Consenting Creditors.  

(i)“Consenting Creditors” means, collectively, the Initial Consenting Creditors
and the Subsequent Consenting Creditors.

(j)“Definitive Documents” means this Agreement, the 2017 IP Assignment
Agreements (if applicable), the New Notes Indentures, the Intercreditor
Agreement, the Offering Memorandum, the Supplemental PIK Indenture, the Term
Loan Amendment, the Note Purchase Agreement, the Certificates of Designation,
the Security Documents (as defined below), either the Amended and Restated
License Agreement and the New License Agreement or the Split-Ownership Amended
License Agreement, as applicable, the Amended and Restated Stockholders’
Agreement, the Amended Management Agreement, the New Management Agreement, the
Amended Certificates and any other documents directly related to any of the
foregoing, in each case in form attached hereto or otherwise in form and
substance satisfactory to the Company, the Initial Consenting Creditors and,
solely with respect to Definitive Documents to which they are party, the
Sponsors, except as otherwise contemplated in Section 5(d).

(k)“Early Tender Deadline” means 5:00 p.m. (Eastern Time) on the date that is 10
business days after the Commencement Date, or such later date as may be
established by the Company.

(l)“Exchange Effective Date” means the date upon which all the conditions to the
effectiveness of the Exchange Offer, including the Minimum Threshold, have been
satisfied or waived in accordance with the terms of the Offering Memorandum and
this Agreement.

(m)“First Quarter 2017 10-Q” means Group, Inc.’s quarterly report on Form 10-Q
for the three month period ended April 29, 2017.  

(n)“Governmental Entity” means the United States and any State (including the
District of Columbia and Puerto Rico), Commonwealth, District, Territory,
municipality (including a political subdivision or public agency or
instrumentality of a State), foreign state, or a department, agency, or
instrumentality of the foregoing.

(o)“GSO ICC Group” means all of the GSO Related Funds constituting Initial
Consenting Creditors, taken as a whole.

(p)“GSO Related Fund” means any fund sponsored, managed, advised or sub-advised
by GSO Capital Partners LP or its affiliates.

 

--------------------------------------------------------------------------------

 

(q)“IPCO Group” means, collectively, J. Crew Brand Intermediate, LLC and its
subsidiaries, including, without limitation, J. Crew Brand, LLC, J. Crew Brand
Corp., J. Crew Domestic Brand, LLC and J. Crew International Brand, LLC.

(r)“License Agreement” means the Intellectual Property License Agreement, dated
as of December 6, 2016, among J. Crew Domestic Brand, LLC, J. Crew
International, Inc. and J. Crew Operating Corp.

(s)“Licensed Marks” means the marks covered by the United States federal
registrations or otherwise listed on Exhibit A to the License Agreement, any
existing variations of these marks as used in the United States, all common law
rights in the United States to same, and the associated goodwill.

(t)“Material Adverse Effect” means an event, individually or in the aggregate,
that has had or would reasonably be expected to have a material and adverse
effect on (i) the business, assets, liabilities, finances, properties, results
of operations or condition (financial or otherwise) of Chinos Holdings, Inc. and
its subsidiaries, taken as a whole, or the IPCO Group, taken as a whole, or
(ii) the ability of either Chinos Holdings, Inc. and its subsidiaries, taken as
a whole, or the IPCO Group, taken as a whole, to perform their respective
obligations under, or to consummate the transactions contemplated by, the
Definitive Documents (including the Restructuring); provided, that none of the
following either alone or in combination, will constitute, or be considered in
determining whether there has been, a Material Adverse Effect: (A) any change in
the United States or foreign economies or securities or financial markets in
general or that generally affects any industry in which Debtors operate; (B) any
change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions; (C) any changes in applicable laws or accounting rules; (D)
resulting from the commencement of the Exchange Offer, the Term Loan Amendment
or actions taken in connection with the Restructuring and made in compliance
with this Agreement, including the filing and prosecution of litigation in
connection with a claim, absent any subsequent material adverse ruling or
judgment, arising therefrom or related thereto; (E) resulting from the public
announcement of this Agreement, compliance with terms of this Agreement or the
consummation of the transactions contemplated hereby; or (F) resulting from any
act or omission of any of the Company taken with the prior written consent of
the Initial Consenting Creditors.

(u)“Milbank” means Milbank, Tweed, Hadley & McCloy LLP.

(v)“Minimum Threshold” means an amount of PIK Notes that have been tendered into
the Exchange Offer equal to at least 95% of the aggregate principal amount of
PIK Notes outstanding under the PIK Indenture, or such other amount as agreed to
by the Parties.

(w)“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity, or other entity or organization.

 

--------------------------------------------------------------------------------

 

(x)“Security Documents” means the collateral agreement, security agreements,
pledge agreements, collateral assignments and mortgages, and other related
instruments and documents in connection with the liens under the Indenture, in
each case to be dated the Closing Date, in the forms attached hereto as Exhibit
J, and the Intercreditor Agreement, in form and substance satisfactory to the
Company and the Initial Consenting Creditors.

(y)“Subsequent Consenting Creditor” means any Person that receives a Transfer of
any of the PIK Notes, Term Loans or other Claims and executes a Joinder
Agreement in accordance with Section 4.02(c).

(z)“Supplemental PIK Indenture” means that supplemental indenture to the PIK
Indenture, to be entered into on the Closing Date between Chinos A and U.S. Bank
National Association, in its capacity as trustee, in form and substance
satisfactory to the Company and the Initial Consenting Creditors.

(aa)“Support Effective Date” means the date on which counterpart signature pages
to this Agreement have been executed and delivered by (i) the Company, (ii) the
Sponsors, and (iii) the Initial Consenting Creditors.

(bb)“Support Period” means the period commencing on the Support Effective Date
and ending on the earlier of (i) the date on which this Agreement is terminated
in accordance with Section 7 hereof and (ii) the Closing Date.

(cc)“SEC” means the United States Securities and Exchange Commission.

(dd)“Securities Act” means the Securities Act of 1933, as amended.

(ee)“Term Loan Amendment Effective Date” means the date on which all conditions
to the effectiveness of the Term Loan Amendment have been satisfied in
accordance with the terms of the Term Loan Amendment.

(ff)“Weil” means Weil, Gotshal and Manges LLP, special counsel to the Company.

2.[Reserved]

3.Consent Deadlines and Closing Date.

Section 3.01Consent Deadlines.  On or before June 12, 2017 and simultaneously
with the filing of the First Quarter 2017 10-Q with the SEC (the “Commencement
Date”), the Company will commence and solicit participation in the Exchange
Offer for a period of 20 business days (such period, as may be extended subject
to Section 3.03, the “Offering Period”) and for approval of the Term Loan
Amendment for a period ending on June 16, 2017 (the “Term Loan Amendment
Deadline”). Each Consenting Creditor will, subject to Section 3.02 and Section 7
hereof, irrevocably tender all of the amount of PIK Notes owned, held or
controlled by it (such PIK Notes, excluding the Reserved PIK Notes (as defined
below), the “Consenting PIK Notes”) into the Exchange Offer on or before the
Early Tender Deadline.  

 

--------------------------------------------------------------------------------

 

Section 3.02Each of the Anchorage ICC Group and the GSO ICC Group may withhold
tender of PIK Notes owned, held or controlled by it in a principal amount equal
to $16,995,000 (the “Reserved PIK Notes”), provided that, if one of the
Anchorage ICC Group or the GSO ICC Group tenders all of its Reserved PIK Notes
into the Exchange Offer, then the other shall tender its Reserved PIK Notes into
the Exchange Offer.

Section 3.03Date Modifications.  The Company may fix, modify, adjust, or extend
the deadlines related to the Exchange Offer and the Term Loan Amendment in its
sole discretion; provided that (a) the Company shall commence the Exchange Offer
on the Commencement Date, which will be no later than June 12, 2017 (and, for
the avoidance of doubt, shall occur simultaneously with the filing of the First
Quarter 2017 10-Q with the SEC); (b) the Company will consummate the Closing as
soon as practicable after the Exchange Effective Date; and (c) the Closing Date
will be no later than the Outside Date.

Section 3.04Closing and Location.  The Closing will take place on the Closing
Date at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
NY 10153, or such other place as will be mutually agreed to by the Company and
the Initial Consenting Creditors.

Section 3.05Consummation of Closing.  All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, will be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations will be effective unless and until the last of same will have
occurred.

4.Additional Agreements of the Consenting Creditors.  

Section 4.01In addition to the obligations of Consenting Creditors set forth in
Section 3.01 and Section 3.02 of this Agreement, the Consenting Creditors also
agree during the Support Period to: (a) subject to Section 7 hereof, irrevocably
consent to the Term Loan Amendment, provided that such consent shall be
conditioned on satisfaction of the conditions precedent to effectiveness of the
Term Loan Amendment set forth therein (it being understood and agreed that in
the case of conditions precedent to the Term Loan Amendment for which
satisfaction thereof is determined by the “Consenting Lenders” thereunder
receiving documents or being satisfied with the form and substance of documents,
the consent of the Consenting Creditors in this Section 4.01(c) shall be subject
to such conditions precedent documentation being received by, or being
satisfactory to, each Consenting Lender and no Consenting Lender shall be deemed
to have consented to such conditions precedent hereunder), (b) complete the
Definitive Documents within the timeframes contemplated herein, which will be in
form as set forth herein or otherwise in form and substance acceptable to the
Initial Consenting Creditors, (c) act in good faith consistent with this
Agreement, and (d) refrain from directly or indirectly taking any action that
would be inconsistent with this Agreement or interfere with the
Restructuring.  Notwithstanding anything in this Agreement to the contrary, the
Parties agree and acknowledge that the obligations of each Consenting Creditor
hereunder to tender any PIK Notes or take, or refrain from taking, any action
shall be limited to the Consenting PIK Notes unless and until the Reserved PIK
Notes of such Consenting Creditor are tendered into the Exchange Offer pursuant
to Section 3.02 of this Agreement or voluntarily by such Consenting Creditor.

 

--------------------------------------------------------------------------------

 

Section 4.02Transfers.  Each Consenting Creditor agrees that during the Support
Period, it shall not sell, assign, transfer, or otherwise dispose of
(“Transfer”) any of the PIK Notes, Term Loans, option thereon, or right or
interest therein or any other claims against or interests in the Company
(collectively, the “Claims”) (including grant any proxies, deposit any PIK
Notes, Term Loans, or any other Claims against the Company into a voting trust
or entry into a voting agreement with respect to such PIK Notes, Term Loans, or
Claims), and any purported Transfer shall be void and without effect unless the
transferee thereof either (a) is an Initial Consenting Creditor, (b) is an
Anchorage Related Fund or an affiliate thereof or is a GSO Related Fund or an
affiliate thereof, provided that such transferee shall be deemed to become an
Initial Consenting Creditor and to be bound by all of the terms of this
Agreement applicable to Initial Consenting Creditors (which obligations may be
enforced against such transferee by the Parties) or (c) before such Transfer,
agrees in writing for the benefit of the Parties to become a Consenting Creditor
and to be bound by all of the terms of this Agreement applicable to Consenting
Creditors (including with respect to any and all Claims it already may hold
against or in the Company before such Transfer) by executing a joinder agreement
substantially in the form attached hereto as Exhibit 1 (a “Joinder Agreement”),
and delivering an executed copy thereof within two (2) business days following
such execution, to Weil and Milbank, in which event (x) the transferee shall be
deemed to be a Subsequent Consenting Creditor hereunder to the extent of such
transferred rights and obligations and (y) the transferor shall be deemed to
relinquish certain of its rights (and be released from certain of its
obligations) under this Agreement to the extent of such transferred rights and
obligations; provided that, any Initial Consenting Creditor that Transfers all,
or any portion of, its PIK Notes, Term Loans or other Claims pursuant to clause
(c) of this Section 4.02 shall maintain its rights under this Agreement as an
Initial Consenting Creditor as set forth in this Agreement.  Each Consenting
Creditor agrees that any Transfer of any PIK Notes, Term Loans, or Claims that
does not comply with the terms and procedures set forth herein shall be deemed
void ab initio, and each other Party shall have the right to enforce the voiding
of such Transfer.

Section 4.03Additional PIK Notes or Term Loans.  If any Consenting Creditor
acquires additional PIK Notes or Term Loans then each such Consenting Creditor
will promptly notify Weil and Milbank, and each such Consenting Creditor agrees
that the acquired PIK Notes or Term Loans will be subject to this Agreement;
provided that nothing herein shall obligate the Initial Consenting Creditors to
take any action with respect to any Reserved PIK Notes unless and until the
Reserved PIK Notes of such Consenting Creditor are tendered into the Exchange
Offer pursuant to Section 3.02 of this Agreement or voluntarily by such
Consenting Creditor.

Section 4.04Forbearance.  The Consenting Creditors agree to forbear during the
Support Period from the exercise of (or to direct an agent or trustee to
exercise) any and all rights and remedies, whether at law, in equity, by
agreement or otherwise, which are or become available to them in respect of the
PIK Indenture or Term Loan Agreement.  Additionally, during the Support Period,
the Consenting Creditors agree not to support, join, or otherwise assist any
Person in litigation against the Company in connection with the PIK Indenture or
Term Loan Agreement.  

 

--------------------------------------------------------------------------------

 

5.Additional Agreements of the Company.

In addition to the obligations of the Company set forth in Section 3.01 and
Section 3.03 of this Agreement, the Company also agrees during the Support
Period to do all things in furtherance of the Restructuring, including:

 

(a)

to (i) commence the Exchange Offer and keep the Exchange Offer open for the
Offering Period; provided that the Company may in its sole discretion extend the
Offering Period subject to the terms of this Agreement (including, for the
avoidance of doubt, Section 3.03 hereof) and the Definitive Documents, (ii)
commence the solicitation for approval of the Term Loan Amendment and keep the
solicitation open through June 16, 2017; provided that the Company may in its
sole discretion extend the Term Loan Amendment Deadline subject to the terms of
this Agreement (including, for the avoidance of doubt, Section 3.03 hereof) and
the Definitive Documents; (iii) subject to the occurrence of the Exchange
Effective Date, consummate the Exchange Offer, (iv) adopt and file the Third A&R
Holdings Certificate, (v) immediately following the adoption of the Third A&R
Holdings Certificate, effect the Class L Conversion, (vi) immediately following
the Class L Conversion, adopt and file the Fourth A&R Holdings Certificate,
(vii) adopt and file the other Amended Certificates, as applicable, (viii) adopt
and file the Certificates of Designation, (ix) use commercially reasonable
efforts to obtain any required regulatory or third-party approvals for the
Restructuring, (x) complete, enter into and effectuate the Definitive Documents
within the timeframes contemplated herein, which will be in form as set forth
herein or otherwise in form and substance acceptable to the Initial Consenting
Creditors, (xi) complete, enter into and effectuate the Amended Management
Agreement and the New Management Agreement, (xii) complete, enter into and
effectuate the amendment and restatement of that certain Principal Investors
Stockholders’ Agreement, dated as of March 7, 2011, by and among Holdings,
Chinos A, Chinos B, Chinos Acquisition Corporation and the stockholders party
thereto in the form attached hereto as Exhibit K (the “Amended and Restated
Stockholders’ Agreement”), and that certain Management Stockholders’ Agreement,
dated as of March 7, 2011, by and among Holdings, Chinos A, Chinos B, Chinos
Acquisition Corporation and the stockholders party thereto, (xiii) act in good
faith and take all reasonable actions necessary to consummate the Restructuring
in a timely manner and otherwise support the Restructuring, (xiv) not propose,
pursue, support or take any action in furtherance of an Alternative Transaction
during the Support Period and (xv) not directly or indirectly take any action
that would be inconsistent with this Agreement or interfere with the
Restructuring;

 

(b)

continue operating its businesses in accordance with its business judgment, and
confer with the Initial Consenting Creditors and their representatives, as
reasonably requested, to report on operational matters and the general status of
ongoing operations.  Notwithstanding the foregoing, the Company will, except as
expressly contemplated by this Agreement or with the prior written consent of
the Initial Consenting Creditors and, subject to applicable law, use all
commercially

 

--------------------------------------------------------------------------------

 

 

reasonable efforts consistent with the Restructuring to (i) continue operating
its businesses in compliance with all applicable laws, rules, and regulations
and (ii) preserve the relationships with the current customers, distributors,
suppliers, vendors and others having business dealings with the Company;

 

(c)

cause Brand LLC to, effective before 11:59 p.m. (Eastern Time) on the date two
days before the Exchange Effective Date, have either (i) made a tax election to
be treated as a corporation for tax purposes or (ii) converted from a limited
liability company to a corporation; and

 

(d)

not make, or allow to be made, any amendment, modification, supplement or waiver
to or other alteration to any of the Definitive Documents or the terms and
conditions of the Exchange Offer (including, without limitation, to the Minimum
Threshold), or waive any condition contained in the Offering Memorandum, except,
in each case, for any modifications that (i) are procedural, technical or
conforming in nature, in each case to the extent not materially adverse to any
Initial Consenting Creditor, (ii) permitted by Section 3.03 of this Agreement,
or (iii) to which the Initial Consenting Creditors have consented to in writing.

The Company further agrees as follows:

(i) by no later than June 15, 2017 at 12:00 p.m. (Eastern Time), it shall
deliver to each Initial Consenting Creditor an opinion from Weil addressed to
the Initial Consenting Creditors, dated the date of delivery thereof, in form
and substance reasonably acceptable to the Initial Consenting Creditors, the
Company and Weil, which will be delivered to the Initial Consenting Lenders as
of each of the Commencement Date and the Closing Date;

(ii) at the request of the Initial Consenting Creditors, the Company will, in
accordance with the procedures set forth in the offering memorandum relating to
the Exchange Offer (the “Offering Memorandum”), extend the date by which a
holder of PIK Notes must tender its PIK Notes in order to receive the Total
Exchange Consideration (as defined in the Offering Memorandum) from the Early
Tender Deadline to any date on or prior to the Exchange Effective Date;

(iii) on June 16, 2017, the Company will provide notice to the Initial
Consenting Creditors of the aggregate principal amount of Term Loans with
respect to which the Term Lenders have validly provided, and not withdrawn,
consents to enter into the Term Loan Amendment as of 5:00 p.m. (Eastern Time) on
June 16, 2017.  By no later than 8:00 a.m. (Eastern Time) on June 19, 2017, the
Company will disseminate a press release disclosing such information.  In the
event the Company extends the Term Loan Amendment Deadline (any such extended
deadline, the “Extended Term Loan Amendment Deadline”), the Company will
(x) provide notice on such Extended Term Loan Amendment Deadline to the Initial
Consenting Creditors of the aggregate principal amount of Term Loans with
respect to which the Term Lenders have validly provided, and not withdrawn,
consents to enter into the Term Loan Amendment as of 5:00 p.m. (Eastern Time) on
the day of such Extended Term Loan Amendment Deadline and (y) disseminate a
press release disclosing such information by no later than 8:00 a.m. (Eastern
Time) on the next succeeding business day.  If the Company fails to make the

 

--------------------------------------------------------------------------------

 

foregoing disclosures in compliance with the terms specified herein, any Initial
Consenting Creditor may publicly disclose the foregoing, and the Company hereby
waives any claims against the Initial Consenting Creditors arising as a result
of such disclosure by an Initial Consenting Creditor in accordance with this
Agreement;

(iv) on each of (x) the Early Tender Deadline, (y) the Exchange Effective Date
and (z) any extended Early Tender Deadline or extended Exchange Effective Date
(each such date, a “Disclosure Trigger Date”), as of 5:00 p.m. (Eastern Time),
in the case of any Early Tender Deadline or extended Early Tender Deadline, or
11:59 p.m., in the case of any Exchange Effective Date or extended Exchange
Effective Date, the Company will provide notice to the Initial Consenting
Creditors of the aggregate principal amount of PIK Notes that have been validly
tendered, and not withdrawn, in the Exchange Offer.  By no later than 8:00 a.m.
(Eastern Time) on the business day next succeeding each Disclosure Trigger Date,
the Company will disseminate a press release disclosing the aggregate principal
amount of PIK Notes that have been validly tendered, and not withdrawn, in the
Exchange Offer as of 5:00 p.m. (Eastern Time), in the case of any Early Tender
Deadline or extended Early Tender Deadline, or 11:59 p.m. (Eastern Time), in the
case of any Exchange Effective Date or extended Exchange Effective Date, on such
applicable Disclosure Trigger Date.  If the Company fails to make the foregoing
disclosures in compliance with the terms specified herein, any Initial
Consenting Creditor may publicly disclose the foregoing, and the Company hereby
waives any claims against the Initial Consenting Creditors arising as a result
of such disclosure by an Initial Consenting Creditor in accordance with this
Agreement; and

(v) by or contemporaneously with the Exchange Effective Date, the Company will
amend the organizational documents of J. Crew Brand Holdings LLC and each of the
direct and indirect subsidiaries thereunder to include the below language (with
any immaterial changes necessary) in a manner acceptable to the Initial
Consenting PIK Noteholders:  

 

“Until the Obligations under (and as defined in) that certain Amended and
Restated Credit Agreement, dated as of March 5, 2014 (as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, the
“Term Loan Agreement”), by and among, inter alia, J. Crew Group, Inc., Chinos
Intermediate Holdings B, Inc., Wilmington Savings Fund Society, FSB, and the
lenders party thereto (the “Lenders”) have been paid in full in cash, the
Company shall not, and the Company shall not permit any of its subsidiaries to,
directly or indirectly sell, convey, transfer, lease or otherwise dispose of its
property or assets (other than immaterial property or assets), in one
transaction or in a series of related transactions, to any other Person, or
enter into any agreement or arrangement to effectuate the foregoing, without the
prior written consent (which may be granted or withheld in their sole
discretion) of the Required Lenders under (and as defined in) the Term Loan
Agreement (the “Term Loan Required Lenders”), unless such disposition also
includes the sale of all of the equity interests in J. Crew Brand Holdings,
LLC.  Any purported sale, lease, transfer or disposition in contravention of
this Section shall

 

--------------------------------------------------------------------------------

 

be, to the fullest extent permitted by law, null and void and of no force or
effect whatsoever.  The Company hereby acknowledges and agrees that the Term
Loan Required Lenders shall be express third party beneficiaries of the terms of
this Section and that the Required Term Loan Lenders shall be entitled to
enforce their rights under this Section directly. The Company further agrees
that this Section shall not be amended without the express consent of the
holders of not less than sixty-six percent (66%) of the 7% non-convertible
perpetual Series A preferred stock of Chinos Holdings, Inc.”

 

6.Agreements of the Sponsors.

(a) The Sponsors agree during the Support Period to do all things in furtherance
of the Restructuring, including: (i) immediately following the adoption of the
Third A&R Holdings Certificate, executing and delivering all necessary documents
and taking all other necessary actions and elections required to convert all
shares of Class L Stock owned, held or controlled by the Sponsors pursuant to,
and in accordance with, the Third A&R Holdings Certificate (the “Class L
Conversion”), (ii) executing, delivering and performing their obligations under
the Amended Management Agreement and the New Management Agreement, (iii)
consenting to the Amended Certificates, (iv) consenting to the Certificates of
Designation, (v) consenting to the formation of Newco and the transfer by Chinos
A to Newco of the outstanding capital stock of Chinos B, (vi) completing,
executing, delivering and performing their obligations under the Definitive
Documents within the timeframes contemplated herein, (vii) executing, delivering
and performing their obligations under the amendment and restatement of that
certain Principal Investors Stockholders’ Agreement, dated as of March 7, 2011,
by and among Holdings, Chinos A, Chinos B, Chinos Acquisition Corporation and
the stockholders party thereto, and that certain Management Stockholders’
Agreement, dated as of March 7, 2011, by and among Holdings, Chinos A, Chinos B,
Chinos Acquisition Corporation and the stockholders party thereto, (viii) acting
in good faith consistent with this Agreement, and (ix) refraining from directly
or indirectly taking any action that would be inconsistent with this Agreement
or interfere with the Restructuring.

(b)  TPG hereby commits (the “Commitment”) to make New Loans (as defined in the
Credit Agreement (as defined in the Term Loan Amendment)) (in accordance with
Section 2.01(a) of the Credit Agreement (as defined in the Term Loan Amendment)
in an amount equal to (i) $30,000,000 minus (ii) the amount of New Loans (as
defined in the Term Loan Amendment) with respect to which the Borrower (as
defined in the Term Loan Amendment) has received commitments from other
financial institutions prior to the Term Loan Amendment Effective Date.  The
Commitment of TPG shall (i) be subject to the satisfaction of the conditions set
forth in Section 3(a) and Section 3(b) (other than Section 3(b)(viii)) of the
Term Loan Amendment and (ii) be funded contemporaneously with the satisfaction
of the condition set forth in Section 3(b)(viii) of the Term Loan Amendment.

 

--------------------------------------------------------------------------------

 

7.Termination of Agreement.

Section 7.01 Generally.  This Agreement will automatically terminate upon (a)
the occurrence of an Automatic Termination Event, or (b) the receipt of written
notice, delivered in accordance with Section 21 hereof, from (x) any Initial
Consenting Creditor to the other Parties at any time after the occurrence of any
Creditor Termination Event (as defined below), (y) the Company (which for the
avoidance of doubt, may be delivered by Group, Inc. on behalf of the Company) to
the other Parties at any time after the occurrence of any Company Termination
Event (as defined below), or (z) the Sponsors to the other Parties at any time
after the occurrence of any Sponsor Termination Event (as defined below). Each
of the dates in this Section 7 may be extended by mutual agreement among the
Company, the Initial Consenting Creditors, and the Sponsors, which agreement may
be evidenced by an e-mail confirmation.

Section 7.02A “Creditor Termination Event” will mean any of the following:

(a)the Commencement Date has not occurred by 11:59 p.m. (Eastern Time) on June
12, 2017;

(b)the Exchange Effective Date has not occurred by 11:59 p.m. (Eastern Time) on
July 10, 2017;  

(c)the Closing Date has not occurred by 11:59 p.m. (Eastern Time) on July 13,
2017 (the “Outside Date”);  

(d)Brand LLC shall not have, effective before 11:59 p.m. (Eastern Time) on the
date two days before the Exchange Effective Date, either (i) made a tax election
to be treated as a corporation for tax purposes or (ii) converted from a limited
liability company to a corporation;

(e)the Company breaches its obligations under Section 5(d) of this Agreement;

(f)the material breach by the Company or Sponsors, as applicable, of (i) any
covenant contained in this Agreement or (ii) in any respect, any other
obligations of the Company or Sponsors, as applicable, set forth in this
Agreement;

(g)the occurrence of any Material Adverse Effect;

(h)termination of the Note Purchase Agreement in accordance with its terms;

(i)(i) the representations or warranties in Sections 9.01(c), 9.03(a), 9.03(e)
or 9.03(l) made by the Company or the Sponsors, as applicable, will have been
untrue in any material respect when made or will have become untrue in any
material respect, and (ii) any other representation or warranty made by the
Company or Sponsors hereunder, as applicable, will have been untrue when made or
will have become untrue;

(j)The Company proposes or supports an Alternative Transaction or publicly
announces its intention to pursue an Alternative Transaction; or

 

--------------------------------------------------------------------------------

 

(k)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Restructuring or Exchange
Offer, and such ruling, judgment or order has not been reversed or vacated
before the Exchange Effective Date.

Section 7.03A “Company Termination Event” will mean any of the following:

(a)the Consenting Creditors have not tendered all the Consenting PIK Notes at or
prior to the Early Tender Deadline;

(b)the Consenting Creditors have not consented to the Term Loan Amendment by the
Term Loan Amendment Deadline;

(c)the Initial Consenting Creditors have not complied with their obligations
under Section 3.02 of this agreement with respect to the Reserved PIK Notes;

(d)the Exchange Effective Date has not occurred by 11:59 p.m. (Eastern Time) on
July 10, 2017;

(e)the Closing Date has not occurred by 11:59 p.m. (Eastern Time) on the Outside
Date;

(f)the material breach by one or more of the Consenting Creditors of any of the
representations, warranties, or covenants of such Consenting Creditor set forth
in this Agreement;

(g)termination of the Note Purchase Agreement in accordance with its terms;

(h)the Consenting Creditors no longer collectively beneficially own or control
at least 50% in the aggregate amount of the PIK Notes outstanding under the PIK
Indenture;

(i)the Consenting Creditors no longer collectively beneficially own or control
at least 20% in the aggregate principal amount of the Term Loans outstanding
under the Term Loan Agreement; or

(j)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Restructuring or Exchange
Offer, and such ruling, judgment or order has not been reversed or vacated
before the Exchange Effective Date.

Section 7.04A “Sponsor Termination Event” means any of the following:

(a)the Consenting Creditors have not tendered all the Consenting PIK Notes at or
prior to the Early Tender Deadline;

(b)the Consenting Creditors have not consented to the Term Loan Amendment by the
Term Loan Amendment Deadline;

 

--------------------------------------------------------------------------------

 

(c)the Initial Consenting Creditors have not complied with their obligations
under Section 3.02 of this agreement with respect to the Reserved PIK Notes;

(d)the Exchange Effective Date has not occurred by 11:59 p.m. (Eastern Time) on
the Effective Date Deadline;

(e)the Closing Date has not occurred by 11:59 p.m. (Eastern Time) on the Outside
Date;

(f)the material breach by one or more of the Consenting Creditors of any of the
representations, warranties, or covenants of such Consenting Creditor set forth
in this Agreement;

(g)termination of the Note Purchase Agreement in accordance with its terms;

(h)the Consenting Creditors no longer collectively beneficially own or control
at least 50% in the aggregate amount of the PIK Notes outstanding under the PIK
Indenture;

(i)the Consenting Creditors no longer collectively beneficially own or control
at least 20% in the aggregate principal amount of the Term Loans outstanding
under the Term Loan Agreement; or

(j)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Restructuring or Exchange
Offer, and such ruling, judgment or order has not been reversed or vacated
before the Exchange Effective Date.

Section 7.05Mutual Termination. This Agreement may be terminated by mutual
agreement of the Company, Sponsors, and the Initial Consenting Creditors upon
the receipt of written notice delivered in accordance with Section 21 hereof.

Section 7.06Effect of Termination.  Upon the termination of this Agreement in
accordance with Section 7 hereof, this Agreement will forthwith become void and
of no further force or effect and each Party will, except as provided otherwise
in this Agreement, be immediately released from its liabilities, obligations,
commitments, undertakings and agreements under or related to this Agreement and
will have all the rights and remedies that it would have had and will be
entitled to take all actions, whether with respect to the Restructuring or
Exchange Offer or otherwise, that it would have been entitled to take had it not
entered into this Agreement, including all rights and remedies available to it
under applicable law, the PIK Notes, the PIK Indenture, the Term Loans, the Term
Loan Agreement, and any ancillary documents or agreements thereto; provided,
that in no event will any such termination relieve a Party from liability for
its breach or non-performance of its obligations hereunder before the date of
such termination.  Upon any termination of this Agreement, other than in
connection with the consummating of the Closing, each Consenting Creditor and
the Sponsors will be deemed to have automatically revoked and withdrawn its
tender of PIK Notes in the Exchange Offer, revoked and withdrawn its consents
given to convert any of its existing equity interests, and withdrawn its consent
to the Term Loan Amendment, each as applicable, without any further

 

--------------------------------------------------------------------------------

 

action and irrespective of the expiration or availability of any “withdrawal
period” or similar restriction, whereupon any such tenders and consents will be
deemed, for all purposes, to be null and void ab initio and will not be
considered or otherwise used in any manner by the Parties in connection with the
Restructuring, the Exchange Offer, and this Agreement, and the Company agrees
not to accept any such tenders or consents or consummate the Exchange Offer or
the Term Loan Amendment and to take all action necessary or reasonably required
to allow the Consenting Creditors or Sponsors to arrange with their custodian
and brokers to effectuate the withdrawal of such tenders and consents, including
the reopening or extension of any withdrawal or similar periods.

Section 7.07Settlement.  This Agreement and the Definitive Documents are part of
a proposed settlement of a dispute among certain of the Parties.  Nothing herein
will be construed as a waiver by any Party of any or all of such Party’s rights
and the Parties expressly reserve any and all of their respective
rights.  Pursuant to Federal Rule of Evidence 408 and any other applicable rules
of evidence, this Agreement and all negotiations relating hereto will not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.

8.Additional Documents.

Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and will exercise commercially reasonable efforts with
respect to, the negotiation, drafting and execution and delivery of the
Definitive Documents.

9.Representations and Warranties.

Section 9.01Each Party, severally (and not jointly), represents and warrants to
the other Parties that the following statements are true, correct and complete
as of the date hereof:

(a)such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

(b)the execution, delivery and performance by such Party of this Agreement does
not and will not (i) violate any provision of law, rule or regulation applicable
to it or any of its subsidiaries or its charter or bylaws (or other similar
governing documents) or those of any of its subsidiaries, or (ii) in the case of
the Consenting Creditors, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation to which it or any of its subsidiaries is a party, and
(iii) in the case of the Company and the Sponsors, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any contractual obligation to which it or any of its subsidiaries is a
party, except, in the case of this clause (iii), for any such conflict, breach
or default as would not reasonably be expected to result in a Material Adverse
Effect;

 

--------------------------------------------------------------------------------

 

(c)the execution, delivery and performance by such Party of this Agreement does
not and will not require any registration or filing with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or
governmental authority or regulatory body, except such filings as may be
necessary and/or required for disclosure by the SEC; and

(d)this Agreement is the legally valid and binding obligation of such Party,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability or a ruling of a court (the “Enforceability
Exceptions”).

Section 9.02Each Consenting Creditor severally (and not jointly), represents and
warrants to the other Parties that, as of the date hereof, such Consenting
Creditor (a) is the beneficial owner of the PIK Notes and/or Term Loans set
forth below its name on the signature page hereof or (b) has, with respect to
the beneficial owners of such PIK Notes and/or Term Loans (i) sole investment or
voting discretion with respect to such PIK Notes and/or Term Loans (ii) full
power and authority to vote on and consent to matters concerning such PIK Notes
and/or Term Loans to exchange, assign, or transfer such PIK Notes and/or Term
Loans, and (iii) full power and authority to bind or act on the behalf of, such
beneficial owners.

Section 9.03Each of the Company and the Sponsors, as applicable, severally (and
not jointly) represents and warrants to the other Parties that the following
statements are true, correct and complete as of the date hereof:

(a)none of the Company or any of the Sponsors is currently engaged in any
discussions, negotiations, or other arrangements with respect to any Alternative
Transaction with any Person that owns or holds any PIK Notes or Term Loans;

(b)neither the Company nor any of its subsidiaries nor to the knowledge of the
Company and its subsidiaries, any director, officer, agent, employee or
affiliate of the Company or any of the Company’s subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) the UK Bribery Act of 2010, as
amended from time to time, including, without limitation, making use of the
mails or any means of instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign office, in contravention of the FCPA, and the Company and its
subsidiaries and affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith;

(c)the operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and

 

--------------------------------------------------------------------------------

 

any related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened;

(d)neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department, the
U.S. Department of Commerce, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions. The Company will not, directly or indirectly, use
the proceeds of the offering of the New Notes, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person, (i) to fund any activities of or business with any person that, at the
time of such funding, is the subject of Sanctions, or is in Burma/Myanmar, Cuba,
Iran, Libya, North Korea, Sudan or in any other country or territory, that, at
the time of such funding, is the subject of Sanctions, or (ii) in any other
manner that will result in a violation by any person (including any person
participating in the Exchange Offer or in purchasing the New Notes) of
Sanctions;

(e)Group, Inc. maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) of the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by Group, Inc.’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. Group, Inc.’s internal control over financial
reporting is effective and Group, Inc. is not aware of any material weaknesses
in its internal control over financial reporting;

(f)the New Notes, Series A Preferred, and Class A Stock will (i) qualify for and
be issued pursuant to and in compliance with the exemption from registration
under the Securities Act, provided by Section 4(a)(2) thereunder, and (ii) be
issued and granted in compliance with all applicable securities laws and other
applicable laws. The Exchange Offer, including the Offering Memorandum, will
comply in all material respects with all applicable securities laws and other
applicable laws, including all applicable rules of the SEC;

(g)each of the New Notes, Series A Preferred, and Class A Stock has been duly
authorized by the applicable member of the Company group (including, without
limitation, any such Person party to any New Notes Indenture) and, when issued
in accordance with the provisions of a New Notes Indenture, the certificate of
designation of the Series A Preferred and the organizational documents of
Holdings, as applicable, pursuant to the Exchange Offer against delivery of the
PIK Notes in accordance with the terms of the Offering Memorandum, each of the
New Notes and the New Notes Indentures will be a valid and legally binding
obligation of the issuers and the guarantors thereunder, enforceable in
accordance with their terms, except that such enforcement may be subject to the
Enforceability Exceptions, and each of the Series A

 

--------------------------------------------------------------------------------

 

Preferred and the New Common Stock, will be validly issued, fully paid and
non-assessable, and none of the New Notes, Series A Preferred or Class A Stock
will be subject to any preemptive, participation, rights of first refusal or
other similar rights;

(h)the Company has filed or furnished, as applicable, all forms, filings,
registrations, submissions, statements, certifications, reports and documents
that would be required to be filed or furnished by it with the SEC under the
U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the
Securities Act if it were subject to the reporting requirements thereunder (the
SEC filings through the date hereof, including any amendments thereto, the
“Company Reports”). As of their respective dates (or, if amended prior to the
date hereof, as of the date of such amendment), each of the Company Reports
complied in all material respects with the requirements of the Exchange Act and
the Securities Act, and any rules and regulations promulgated thereunder
applicable to the Company Reports if the Company were required to file or
furnish such Company Reports. As of their respective dates (or, if amended prior
to the date hereof, as of the date of such amendment), the Company Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading;

(i)the Offering Memorandum and any amendments or supplements thereto do not and
will not, as of the commencement, expiration and settlement of the Exchange
Offer, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(j)the Company’s consolidated financial statements (including, in each case, any
notes thereto) contained in the Company Reports were prepared (i) in accordance
with generally accepted accounting principles in the United States of America
(“GAAP”) applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required under the rules of the SEC to be in
compliance with GAAP) and (ii) in compliance, as of their respective dates of
filing with the SEC, in all material respects with applicable accounting
requirements with the published rules and regulations of the SEC with respect
thereto if the Company were required to file such reports, and in each case such
consolidated financial statements fairly presented, in all material respects,
the consolidated financial position, results of operations, changes in
stockholder’s equity and cash flows of the Company as of the respective dates
thereof and for the respective periods covered thereby (subject, in the case of
unaudited statements, to normal year-end adjustments);

(k)it is not necessary, in connection with the issuance of the New Notes, Series
A Preferred or Class A Stock to the Consenting Creditors, to register the New
Notes, Series A Preferred or Class A Stock under the Securities Act; and

(l)except as specified therein, the preliminary summary of earnings and results
of operations for the three month period ended April 29, 2017 furnished to the
Consenting Creditors presents fairly and accurately the financial condition,
results of operations and cash

 

--------------------------------------------------------------------------------

 

flows of the Company as of the dates and for the periods indicated therein, and
was prepared in good faith by the Company and based on assumptions believed by
the Company at the time such summary was prepared and delivered to be
reasonable.

10.Disclosure; Publicity.

Section 10.01On the Support Effective Date, the Company will disseminate a press
release disclosing the existence of this Agreement and the terms hereof.  If the
Company fails to make the foregoing disclosures in compliance with the terms
specified herein, any such Initial Consenting Creditor may publicly disclose the
foregoing, including this Agreement, and all of its exhibits and schedules
(subject to the redactions called for by this Section 10 hereof), and the
Company hereby waives any claims against the Initial Consenting Creditors
arising as a result of such disclosure by an Initial Consenting Creditor in
compliance with this Agreement.  

Section 10.02The Company will submit drafts to Milbank of any press releases,
public documents and any and all filings with the SEC that constitute disclosure
of the existence or terms of this Agreement or any amendment to the terms of
this Agreement at least two (2) business days before making any such disclosure
(if practicable, and if two (2) business days before is not practicable, then as
soon as practicable but in no event less than 24 hours before making any such
disclosure), and will afford them a reasonable opportunity to comment on such
documents and disclosures and will incorporate any such reasonable comments in
good faith.  Except as required by law or otherwise permitted under the terms of
any other agreement between the Company and any Consenting Creditor, no Party or
its advisors will disclose to any person (including, for the avoidance of doubt,
any other Consenting Creditor), other than advisors to the Company, the
principal amount or percentage of any PIK Notes or Term Loans or any other
securities of the Company held by any Consenting Creditor, in each case, without
such Consenting Creditor’s prior written consent; provided, that (a) if such
disclosure is required by law, subpoena, or other legal process or regulation,
the disclosing Party will afford the relevant Consenting Creditor a reasonable
opportunity to review and comment in advance of such disclosure and will take
all reasonable measures to limit such disclosure and (b) the foregoing will not
prohibit the disclosure of the aggregate percentage or aggregate principal
amount of PIK Notes or Term Loans held by all the Consenting Creditors
collectively.  Notwithstanding the provisions in this Section 10, any Party
hereto may disclose, if consented to in writing by a Consenting Creditor, such
Consenting Creditor’s individual holdings.

11.Amendments and Waivers.

Except as otherwise expressly set forth herein, (a) this Agreement, including
any exhibits or schedules hereto, may not be waived, modified, amended or
supplemented except in a writing signed by the Company, the Initial Consenting
Creditors, and the Sponsors; and (b) any change, modification or amendment to
the Definitive Documents may not be made without the written consent of each
Initial Consenting Creditor and, solely with respect to Definitive Documents to
which they are party, the Sponsors, other than as contemplated by Section 5(d)
of this Agreement.

 

--------------------------------------------------------------------------------

 

12.Effectiveness.

This Agreement will become effective and binding on the Parties on the date of
the Support Effective Date; provided, that, signature pages executed by
Consenting Creditors will be delivered to (a) other Consenting Creditors in a
redacted form that removes such Consenting Creditor’s holdings of the PIK Notes
and Term Loans and (b) the Company, Weil, and Milbank in an unredacted form (to
be held by Weil and Milbank on a professionals’ eyes only basis).  

13.GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS
WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.  BY
ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT OR PROCEEDING
AGAINST IT WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED
IN ANY SUCH ACTION, SUIT OR PROCEEDING, MAY BE BROUGHT IN ANY FEDERAL OR STATE
COURT IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY ACCEPTS AND
SUBMITS ITSELF TO THE NONEXCLUSIVE JURISDICTION OF EACH SUCH COURT, GENERALLY
AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING.  EACH
PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  

14.Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party will be entitled to specific performance and injunctive or
other equitable relief (including attorneys fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy.  

15.Survival.

Notwithstanding the termination of this Agreement pursuant to Section 7 hereof,
Sections 7.06, 10, and 13–23, 25, and 26 will survive such termination and will
continue in full force and effect for the benefit of the Parties in accordance
with the terms hereof; provided, however, that any liability of a Party for
failure to comply with the terms of this Agreement will survive such
termination.

 

--------------------------------------------------------------------------------

 

16.Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and will not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

17.Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns.  If any provision of this
Agreement, or the application of any such provision to any person or
circumstance, will be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability will attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement will
continue in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon any such determination of invalidity, the Parties
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  The agreements, representations
and obligations of the Parties are, in all respects, ratable and several and
neither joint nor joint and several.

18.No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement will be solely for the benefit of
the Parties and no other person or entity will be a third-party beneficiary
hereof.

19.Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto, constitutes the
entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof, except that the Parties acknowledge
that any confidentiality agreements (if any) heretofore executed between the
Company and each Initial Consenting Creditor will continue in full force and
effect.

20.Counterparts.

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original, and all of which together will be deemed to be one and
the same agreement.  Execution copies of this Agreement may be delivered by
electronic mail, which will be deemed to be an original for the purposes of this
paragraph.

21.Notices.

All notices hereunder will be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier or by registered or certified
mail (return receipt requested) to the following addresses and electronic mail
addresses:

 

(1)If to the Company, to:

 

--------------------------------------------------------------------------------

 

 

 

 

J. Crew Group, Inc.

770 Broadway

New York, New York 10003

 

Attention:

Maria Di Lorenzo, Esq. (Maria.DiLorenzo@JCrew.com)

 

 

 

 

with a copy (which will not constitute notice) to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, New York 10153

 

Attention:

Ray C. Schrock, P.C. (Ray.Schrock@weil.com)

Corey Chivers, Esq. (Corey.Chivers@weil.com)

Sunny Singh, Esq. (Sunny.Singh@weil.com)

 

 

 

 

(2)If to a Consenting Creditor, to the addresses or electronic mail addresses
set forth below the Consenting Creditor’s signature, with a copy (which will not
constitute notice) to:

 

 

 

Milbank, Tweed, Hadley &McCloy LLP
28 Liberty Street
New York, New York 10005
Fax: (212) 806-6006

 

Attention:

Dennis F. Dunne, Esq. (ddunne@milbank.com)

Samuel A. Khalil, Esq. (skhalil@milbank.com)

 

 

(3)If to the Sponsors, to:

 

 

 

 

TPG Capital, L.P.

301 Commerce Street

Suite 3300

Fort Worth, Texas  76102

 

Attention:

Adam Fliss (afliss@tpg.com)

 

 

-and-

 

 

 

Leonard Green & Partners, L.P.

 

11111 Santa Monica Boulevard

Suite 2000

 

Los Angeles, California 90025

 

Attention:

Todd Purdy (purdy@leonardgreen.com)

 

 

 

Any notice given by delivery, mail, or courier will be effective when
received.  Any notice given by electronic mail will be effective upon
confirmation of transmission.

 

--------------------------------------------------------------------------------

 

22.Reservation of Rights; No Admission.

Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict the ability of each of
the Parties (i) to protect and preserve its rights, remedies and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries), (ii) purchase, sell, or enter into any transactions
in connection with the PIK Notes or the Term Loans, (iii) enforce any right
under the PIK Indenture or the Term Loan Agreement, subject to the terms hereof,
(iv) consult with other Consenting Creditors, other holders of PIK Notes, other
holders of Term Loans, or any other Party regarding the Restructuring and
Exchange Offer (and not any other Alternative Transaction), or (v) enforce any
right, remedy, condition, consent or approval requirement under this Agreement
or in any of the Definitive Documents.  Without limiting the foregoing, if this
Agreement is terminated in accordance with its terms for any reason (other than
consummation of the Exchange Offer and the Restructuring), the Parties each
fully and expressly reserve any and all of their respective rights, remedies,
claims, defenses and interests, subject to Sections 7 and 14 in the case of any
claim for breach of this Agreement arising before termination.  Each of the
Parties denies any and all wrongdoing or liability of any kind and does not
concede any infirmity in the claims or defenses which it has asserted or could
assert.

23.Relationship among Parties.

It is understood and agreed that no Consenting Creditor has any duty of trust or
confidence in any kind or form with any other Consenting Creditor, and, except
as expressly provided in this Agreement, there are no commitments between
them.  In this regard, it is understood and agreed that any Consenting Creditor
may acquire PIK Notes, Term Loans, or other debt or equity securities of the
Company without the consent of the Company or any other Consenting Creditor,
subject to applicable securities laws and the terms of this Agreement; provided,
that, no Consenting Creditor will have any responsibility for any such
acquisition to any other entity by virtue of this Agreement.  

24.No Solicitation; Representation by Counsel; Adequate Information.

Section 24.01This Agreement is not and will not be deemed to be a solicitation
to tender or exchange any of the PIK Notes or Term Loans.  Each Party
acknowledges that it has had an opportunity to receive information from the
Company and that it has been represented by counsel in connection with this
Agreement and the transactions contemplated hereby. Accordingly, any rule of law
or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel will have no application and is expressly waived.

Section 24.02Although none of the Parties intends that this Agreement should
constitute, and they each believe it does not constitute, an offering of
securities, each Consenting Creditor acknowledges, agrees, and represents to the
other Parties that it (a) is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act, (b) is a “qualified institutional buyer” as
such term is defined in Rule 144A of the Securities Act, (c) understands that
the securities to be acquired by it pursuant to the Restructuring have not been
registered under the Securities Act and that such securities are being offered
and sold pursuant to an

 

--------------------------------------------------------------------------------

 

exemption from registration contained in the Securities Act, based in part upon
such Consenting Creditor’s representations contained in this Agreement and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from registration is available, and (d) has such knowledge and
experience in financial and business matters that such Consenting Creditor is
capable of evaluating the merits and risks of the securities to be acquired by
it pursuant to the Restructuring and understands and is able to bear any
economic risks with such investment.

Section 24.03Each Participating PIK Noteholder acknowledges that it is acquiring
the New Notes, New Series A Preferred Stock, and Class A Stock for investment
purposes and solely for its own account, or for the accounts of the beneficial
owners for whom it acts as investment advisor or manager, and not with a view
to, or for resale of such securities.  Such Participating PIK Noteholder will
not resell, transfer, assign or distribute the New Notes, New Series A Preferred
Stock, or Class A Stock acquired by it pursuant hereto except in compliance with
the registration requirements of the Securities Act, and applicable state
securities laws or pursuant to an available exemption therefrom.  The financial
situation of such Participating PIK Noteholder (and each beneficial owner for
whom it acts as investment advisor or manager) is such that it can afford to
bear the economic risk of holding the New Notes, New Series A Preferred Stock,
and Class A Stock.  Such Participating PIK Noteholder (and each beneficial owner
for whom it acts as investment advisor or manager) can afford to suffer the
complete loss of its investment in the New Notes, New Series A Preferred Stock,
or the Class A Stock.  The knowledge and experience of such Participating PIK
Noteholder in financial and business matters is such that it, together with the
assistance of its advisors, is capable of evaluating the merits and risks of the
investment in the New Notes, New Series A Preferred Stock, and Class A Stock. 
Such Participating PIK Noteholder acknowledges that (a) the offer and sale of
the New Notes, New Series A Preferred Stock, and Class A Stock have not been
registered under the Securities Act; (b) the offer and sale of the New Notes,
New Series A Preferred Stock, and Class A Stock is intended to be exempt from
registration under the Securities Act pursuant to Section 4(a)(2) of the
Securities Act; and (c) there is no established market for the New Notes, New
Series A Preferred Stock, or Class A Stock and there may not be any public
market for such securities in the future.

25.Indemnification and Contribution

Section 25.01Indemnification Obligations. The Company (the “Indemnifying Party”)
shall indemnify and hold harmless each Initial Consenting Creditor and its
affiliates, equity holders, members, partners, general partners, managers and
its and their respective representatives and controlling persons (each, an
“Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and costs and expenses arising out of or in any way related to a
claim, suit or other litigation asserted by a third-party, whether currently
outstanding or arising after the date hereof (collectively, “Losses”), that any
such Indemnified Person may incur or to which any such Indemnified Person may
become subject, arising out of or in connection with this Agreement and the
transactions contemplated hereby and thereby, including, without limitation, the
Exchange Offer, the Restructuring and the transactions described in the preamble
to this Agreement, or any claim, challenge, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto, whether or not such proceedings are
brought by the Company, the Sponsors, their respective equity holders,
affiliates, creditors or any other Person, and reimburse each

 

--------------------------------------------------------------------------------

 

Indemnified Person upon demand for reasonable documented (with such
documentation subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated
by this Agreement, the Exchange Offer or the Restructuring are consummated or
whether or not this Agreement is terminated; provided, that the foregoing
indemnity will not, as to any Indemnified Person, apply to Losses to the extent
they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the bad faith, willful misconduct or gross negligence
of such Indemnified Person.

Section 25.02Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (a) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure
and (b) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Section 25. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable costs of investigation) unless (i)
such Indemnified Person shall have employed separate counsel (in addition to any
local counsel) in connection with the assertion of legal defenses in accordance
with the proviso to the immediately preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are
parties to such Indemnified Claims (in addition to one local counsel in each
jurisdiction in which local counsel is required)), (ii) the Indemnifying Party
shall not have employed counsel reasonably acceptable to such Indemnified Person
to represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing

 

--------------------------------------------------------------------------------

 

to defend such claim and provides written notice of such determination and the
basis for such determination, and such failure is not reasonably cured within
ten (10) business days of receipt of such notice, or (iv) the Indemnifying Party
shall have authorized in writing the employment of counsel for such Indemnified
Person.

Section 25.03Settlement of Indemnified Claims. In connection with any
Indemnified Claim for which an Indemnified Person is assuming the defense in
accordance with this Section 25, the Indemnifying Party shall not be liable for
any settlement of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Section 25. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims and (ii) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

Section 25.04Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 25.01, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. The
Indemnifying Party also agrees that no Indemnified Person shall have any
liability based on its comparative or contributory negligence or otherwise to
the Indemnifying Party, any Person asserting claims on behalf of or in right of
any of the Indemnifying Party, or any other Person in connection with an
Indemnified Claim.

26.Fees and Expenses.

Except as set forth in the proviso to this sentence, each Party is responsible
for its own fees and expenses (including the fees and expenses of counsel,
financial consultants, investment bankers and accountants) in connection with
the entry into this Agreement and the transactions contemplated hereby; provided
that the Company shall pay or cause to be paid the reasonable and documented
fees and expenses of (a) the counsel to the Initial Consenting Creditors in
accordance with that letter agreement, dated December 21, 2016, by and between
J. Crew Operating Corp. and Milbank and (b) financial advisors to the Initial
Consenting Creditors in

 

--------------------------------------------------------------------------------

 

accordance with that letter agreement dated December 12, 2016 by and between J.
Crew Group, Inc., PJT Partners LP, and Milbank.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

 

Chinos Holdings, Inc.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

Chinos Intermediate Holdings A, Inc.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

Chinos Intermediate Holdings B, Inc.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

J.CREW GROUp, INC.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

 

J. CREW Operating Corp.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 






[Signature Page to Restructuring Support Agreement]





--------------------------------------------------------------------------------

 

 

J. CREW inc.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

J. CREW International, inc.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name:  Vincent Zanna

 

 

Title:  SVP, Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J. CREW brand holdings, llc

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

J. CREW brand intermediate, llc

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

J. CREW Brand, LLC

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

 

J. CREW Brand Corp.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

 

J. CREW domestic brand, llc

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

 

J. CREW international brand, llc

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

Title: SVP, Finance and Treasurer

 

 

 



 

--------------------------------------------------------------------------------

 

TPG CHINOS, L.P.

 

By:  TPG Advisors VI, Inc.,

its General Partner

 

By:  /s/ Michael LaGatta_____________

Name: Michael LaGatta
Title:  Vice President

 

 

TPG CHINOS CO-INVEST, L.P.

 

By: TPG Advisors VI, Inc.,

its General Partner

 

By:  /s/ Michael LaGatta_____________                          Name: Michael
LaGatta
Title: Vice President

 

 

 

 

[Signature Page to Restructuring Support Agreement]





--------------------------------------------------------------------------------

 

GREEN EQUITY INVESTORS V, L.P.

By: GEI CAPITAL V, LLC, its General Partner

By: /s/ Andrew Goldberg__________________
Name: Andrew Goldberg
Title: General Counsel

 

 

GREEN EQUITY INVESTORS SIDE V, L.P.

By: GEI CAPITAL V, LLC, its General Partner

By: /s/ Andrew Goldberg__________________
Name: Andrew Goldberg
Title: General Counsel

 

 

LGP CHINO COINVEST LLC

By: Leonard Green & Partners, L.P., its Manager
By: LGP Management, Inc., its general partner

 



 

By: /s/ Andrew Goldberg__________________
Name:  Andrew Goldberg
Title: General Counsel

 

 

 

 

[Signature Page to Restructuring Support Agreement]





--------------------------------------------------------------------------------

 

[Initial Consenting Creditor Signature Page Redacted]

 

 

 





--------------------------------------------------------------------------------

 

[Initial Consenting Creditor Signature Page Redacted]

 

 





--------------------------------------------------------------------------------

 

Table of Exhibits

 

Exhibit

Document

A

New A Notes Indenture

B

New Series A Preferred Certificate of Designation

C

Offering Memorandum

D

Term Loan Amendment

E-1

Third A&R Holdings Certificate

E-2

Fourth A&R Holdings Certificate

F

Intercompany Preferred Certificate of Designation

G

New Series B Preferred Certificate of Designation

H

Form of IP License Agreement

I-1

Amended Management Agreement

I-2

New Management Agreement

J

Security Documents

K

Amended and Restated Stockholders Agreement

 

 

 





--------------------------------------------------------------------------------

 

Exhibit A

 

New A Notes Indenture

 

 





--------------------------------------------------------------------------------

 

INDENTURE

Dated as of [•], 2017

Between

J. CREW BRAND, LLC,

and

J. CREW BRAND CORP.,

as Issuers,

the Guarantors party hereto

and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee and Collateral Agent

13.00% SENIOR SECURED [NEW MONEY] NOTES DUE 2021

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I DEFINITIONS AND INCORPORATION BY REFERENCE

1

 

 

SECTION 1.01.

Definitions1

 

 

SECTION 1.02.

Other Definitions13

 

 

SECTION 1.03.

Incorporation by Reference of Trust Indenture Act13

 

 

SECTION 1.04.

Rules of Construction14

 

 

SECTION 1.05.

Acts of Holders15

 

Article II THE NOTES

16

 

 

SECTION 2.01.

Form and Dating; Terms16

 

 

SECTION 2.02.

Execution and Authentication18

 

 

SECTION 2.03.

Registrar and Paying Agent18

 

 

SECTION 2.04.

Paying Agent to Hold Money in Trust18

 

 

SECTION 2.05.

Holder Lists19

 

 

SECTION 2.06.

Transfer and Exchange19

 

 

SECTION 2.07.

Replacement Notes32

 

 

SECTION 2.08.

Outstanding Notes33

 

 

SECTION 2.09.

Treasury Notes33

 

 

SECTION 2.10.

Temporary Notes33

 

 

SECTION 2.11.

Cancellation34

 

 

SECTION 2.12.

Defaulted Interest34

 

 

SECTION 2.13.

CUSIP/ISIN Numbers34

 

Article III REDEMPTION

35

 

 

SECTION 3.01.

Notices to Trustee35

 

 

SECTION 3.02.

Selection of Notes to Be Redeemed35

 

 

SECTION 3.03.

Notice of Redemption35

 

 

SECTION 3.04.

Effect of Notice of Redemption36

 

 

SECTION 3.05.

Deposit of Redemption Price37

 

 

SECTION 3.06.

Notes Redeemed in Part37

 

 

SECTION 3.07.

Optional Redemption37

 

 

SECTION 3.08.

Mandatory Redemption38

 

Article IV COVENANTS

38

 

 

SECTION 4.01.

Payment of Notes38

 

 

SECTION 4.02.

Maintenance of Office or Agency38

 

 

SECTION 4.03.

Reports and Other Information39

 

 

SECTION 4.04.

Compliance Certificate41

 

 

SECTION 4.05.

Taxes41

 

 

SECTION 4.06.

Stay, Extension and Usury Laws41

 

 

SECTION 4.07.

Limitation on Restricted Payments42

 

i



--------------------------------------------------------------------------------

 

 

SECTION 4.08.

Dividend and Other Payment Restrictions Affecting Subsidiary Guarantors43

 

 

SECTION 4.09.

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock44

 

 

SECTION 4.10.

Mergers, Consolidations, Sale of Assets and Acquisitions44

 

 

SECTION 4.11.

Transactions with Affiliates44

 

 

SECTION 4.12.

Liens45

 

 

SECTION 4.13.

Company Existence46

 

 

SECTION 4.14.

Offer to Repurchase Upon Change of Control46

 

 

SECTION 4.15.

PIK Toggle Notes48

 

 

SECTION 4.16.

[Reserved]48

 

 

SECTION 4.17.

Further Assurances; Additional Security48

 

 

SECTION 4.18.

Sale and Lease-back Transactions49

 

 

SECTION 4.19.

Investments, Loans and Advances49

 

 

SECTION 4.20.

Business49

 

 

SECTION 4.21.

Limitation on Modifications of Organizational Documents and Certain Other
Agreements49

 

 

SECTION 4.22.

Subsidiaries49

 

 

SECTION 4.23.

Intellectual Property; IP License Agreement50

 

 

SECTION 4.24.

Parent Guarantor Covenant50

 

Article V Collateral and security

50

 

 

SECTION 5.01.

Security Interest50

 

 

SECTION 5.02.

Recording and Opinions51

 

 

SECTION 5.03.

After-Acquired Property.51

 

 

SECTION 5.04.

Release of Collateral51

 

 

SECTION 5.05.

Authorization of Actions to Be Taken by the Trustee Under the Security
Documents52

 

 

SECTION 5.06.

Authorization of Receipt of Funds by the Trustee Under the Security Documents53

 

 

SECTION 5.07.

Termination of Security Interest53

 

 

SECTION 5.08.

Collateral Agent.53

 

Article VI

54

 

DEFAULTS AND REMEDIES

54

 

 

SECTION 6.01.

Events of Default54

 

 

SECTION 6.02.

Acceleration57

 

 

SECTION 6.03.

Other Remedies58

 

 

SECTION 6.04.

Waiver of Past Defaults58

 

 

SECTION 6.05.

Control by Majority58

 

 

SECTION 6.06.

Limitation on Suits58

 

 

SECTION 6.07.

Rights of Holders to Receive Payment59

 

 

SECTION 6.08.

Collection Suit by Trustee59

 

 

SECTION 6.09.

Restoration of Rights and Remedies59

 

ii



--------------------------------------------------------------------------------

 

 

SECTION 6.10.

Rights and Remedies Cumulative59

 

 

SECTION 6.11.

Delay or Omission Not Waiver60

 

 

SECTION 6.12.

Trustee May File Proofs of Claim60

 

 

SECTION 6.13.

Priorities60

 

 

SECTION 6.14.

Undertaking for Costs61

 

Article VII TRUSTEE

61

 

 

SECTION 7.01.

Duties of Trustee61

 

 

SECTION 7.02.

Rights of Trustee62

 

 

SECTION 7.03.

Individual Rights of Trustee64

 

 

SECTION 7.04.

Trustee’s Disclaimer64

 

 

SECTION 7.05.

Notice of Defaults64

 

 

SECTION 7.06.

[Reserved]64

 

 

SECTION 7.07.

Compensation and Indemnity64

 

 

SECTION 7.08.

Replacement of Trustee65

 

 

SECTION 7.09.

Successor Trustee by Merger, etc66

 

 

SECTION 7.10.

Eligibility; Disqualification66

 

 

SECTION 7.11.

Collateral Agent66

 

Article VIII LEGAL DEFEASANCE AND COVENANT DEFEASANCE

66

 

 

SECTION 8.01.

Option to Effect Legal Defeasance or Covenant Defeasance66

 

 

SECTION 8.02.

Legal Defeasance and Discharge66

 

 

SECTION 8.03.

Covenant Defeasance67

 

 

SECTION 8.04.

Conditions to Legal or Covenant Defeasance68

 

 

SECTION 8.05.

Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions70

 

 

SECTION 8.06.

Repayment to Issuers70

 

 

SECTION 8.07.

Reinstatement70

 

Article IX AMENDMENT, SUPPLEMENT AND WAIVER

71

 

 

SECTION 9.01.

Without Consent of Holders71

 

 

SECTION 9.02.

With Consent of Holders72

 

 

SECTION 9.03.

[Reserved]74

 

 

SECTION 9.04.

Revocation and Effect of Consents74

 

 

SECTION 9.05.

Notation on or Exchange of Notes74

 

 

SECTION 9.06.

Trustee to Sign Amendments, etc74

 

 

SECTION 9.07.

Payment for Consent75

 

Article X GUARANTEES

75

 

 

SECTION 10.01.

Guarantee75

 

 

SECTION 10.02.

Limitation on Guarantor Liability77

 

 

SECTION 10.03.

Execution and Delivery77

 

 

SECTION 10.04.

Subrogation77

 

 

SECTION 10.05.

Benefits Acknowledged77

 

 

SECTION 10.06.

Release of Guarantees78

 

iii



--------------------------------------------------------------------------------

 

Article XI SATISFACTION AND DISCHARGE

78

 

 

SECTION 11.01.

Satisfaction and Discharge78

 

 

SECTION 11.02.

Application of Trust Money79

 

Article XII MISCELLANEOUS

79

 

 

SECTION 12.01.

Security Interest Absolute79

 

 

SECTION 12.02.

Notices80

 

 

SECTION 12.03.

Communication by Holders with Other Holders81

 

 

SECTION 12.04.

Certificate and Opinion as to Conditions Precedent81

 

 

SECTION 12.05.

Statements Required in Certificate or Opinion81

 

 

SECTION 12.06.

Rules by Trustee and Agents82

 

 

SECTION 12.07.

No Personal Liability of Directors, Officers, Employees and Stockholders82

 

 

SECTION 12.08.

Governing Law82

 

 

SECTION 12.09.

Waiver of Jury Trial82

 

 

SECTION 12.10.

Force Majeure82

 

 

SECTION 12.11.

No Adverse Interpretation of Other Agreements82

 

 

SECTION 12.12.

Successors82

 

 

SECTION 12.13.

Severability83

 

 

SECTION 12.14.

Counterpart Originals83

 

 

SECTION 12.15.

Table of Contents, Headings, etc83

 

 

SECTION 12.16.

[Reserved]83

 

 

SECTION 12.17.

U.S.A. Patriot Act83

 

 

EXHIBITS

Exhibit AForm of Note

Exhibit BForm of Certificate of Transfer

Exhibit CForm of Certificate of Exchange

 

 

iv



--------------------------------------------------------------------------------

 

INDENTURE, dated as of [•], 2017, among J. Crew Brand, LLC, a Delaware limited
liability company (the “LLC Issuer”), J. Crew Brand Corp., a Delaware
corporation, (the “Corporate Issuer” and, together with the LLC Issuer, the
“Issuers”), the Guarantors (as defined herein) and U.S. Bank National
Association, a national banking association, as Trustee and as Collateral Agent.

W I T N E S S E T H

WHEREAS, each of the Issuers has duly authorized the creation of an issue of
$[250,000,000] [97,000,000] aggregate principal amount of the Issuers’ 13.00%
Senior Secured Notes due 2021 (the “Initial Notes”);

WHEREAS, each of the Issuers and the Guarantors has duly authorized the
execution and delivery of this Indenture (as defined herein); and

NOW, THEREFORE, the Issuers, the Guarantors, the Trustee and the Collateral
Agent agree as follows for the benefit of each other and for the equal and
ratable benefit of the Holders (as defined herein) of (i) the Initial Notes and
(ii) the Additional Notes, if any.

ARTICLE I.

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01Definitions

.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
attached hereto, bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Notes issued to qualified institutional buyers and
eligible for resale in reliance on Rule 144A.

“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture in accordance with Sections 2.02 and 4.09 hereof, as part
of the same series as the Initial Notes.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:



--------------------------------------------------------------------------------

 

(1)1.0% of the principal amount of such Note; and

(2)the excess, if any, of (a) the present value at such Redemption Date of all
required remaining scheduled principal and interest payments due on such Note
through September 15, 2021 (excluding accrued but unpaid interest to the
Redemption Date), computed using a discount rate equal to the Treasury Rate as
of such Redemption Date plus 50 basis points; over (b) the then outstanding
principal amount of such Note, as calculated by the Issuers or on behalf of the
Issuers by such Person as the Issuers shall designate.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Authorized Representative” means (i) in the case of the Notes Obligations or
the Holders, the Trustee, (ii) in the case of the Exchange Offer Notes, the
[Exchange Offer] [New] Notes Trustee, and (iii) in the case of any additional
Secured Parties that become subject to the Intercreditor Agreement, the
Authorized Representative named for such Series in the applicable joinder
agreement.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Business Day” means each day which is not a Legal Holiday.

[“Call Right Agreement” means the Call Right Agreement, dated as of the Issue
date, between the Trustee and the administrative agent under the Term Loan
Agreement.]1

“Capital Stock” means:

(1)in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(2)in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3)in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be

 

1

Subject to effectuation of the Term Loan Amendment.

2



--------------------------------------------------------------------------------

 

required to be capitalized and reflected as a liability on a balance sheet
(excluding the footnotes thereto) prepared in accordance with GAAP.

“Cash Equivalents” means:

(1)United States dollars, Euros or Canadian dollars;

(2)[reserved];

(3)readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;

(4)certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000;

(5)repurchase obligations for underlying securities of the types described in
clauses (3) and (4) above or clause (7) below entered into with any financial
institution meeting the qualifications specified in clause (4) above;

(6)commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and in each case maturing within 12 months after the date of creation thereof;

(7)marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(8)readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 12 months or less from the date of acquisition;

(9)investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA-(or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and

3



--------------------------------------------------------------------------------

 

(10)investment funds investing substantially all of their assets in securities
of the types described in clauses (1) through (9) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into United States dollars as promptly
as practicable and in any event within ten (10) Business Days following the
receipt of such amounts.

“Change of Control” means the occurrence of any of the following after the Issue
Date:

(1)J. Crew Group ceases to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Capital Stock of IPCo; or

(2)the LLC Issuer ceases to directly own, beneficially and of record, 100% of
the issued and outstanding Capital Stock of IPCo.

“Clearstream” means Clearstream Banking, Société Anonyme and its successors.

“Collateral” means all assets and properties as to which a Lien is granted, or
purported to be granted, pursuant to any Security Document to secure any Notes
Obligations.

“Collateral Agent” means U.S. Bank National Association, as collateral agent,
acting in its capacity as “Collateral Agent” under this Indenture and under the
Security Documents and any successor thereto in such capacity.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Holders and the Issuers.

“Custodian” means the Trustee, as custodian with respect to the Notes, each in
global form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A attached hereto, except that such Note shall not bear the
Global Note Legend and shall not have the “Schedule of Exchanges of Interests in
the Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, any Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for

4



--------------------------------------------------------------------------------

 

which it is putable or exchangeable, or upon the happening of any event, matures
or is mandatorily redeemable (other than solely as a result of a change of
control or asset sale) pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than solely as a result of
a change of control or asset sale), in whole or in part, in each case prior to
the date 91 days after the earlier of the maturity date of the Notes or the date
the Notes are no longer outstanding.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Euroclear” means Euroclear Bank S. A./N.  V., as operator of the Euroclear
system, and its successors.

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Offer” means the offer to exchange the PIK Toggle Notes for Exchange
Offer Notes and other consideration, conducted by the Issuers pursuant to that
certain Offering Memorandum and Consent Solicitation Statement, dated as of [  
], 2017.

“[Exchange Offer] [New] Indenture” means the Indenture, dated as of the Issue
Date, pursuant to which the [Exchange Offer] [New] Notes were issued.

[“Exchange Offer Notes” means the notes issued by the Issuers in the Exchange
Offer pursuant to an indenture, dated the Issue Date, between the Issuers, the
Guarantors and U.S. Bank National Association, as trustee and collateral agent
thereunder.] [“New Notes” means the notes issued by the Issuers pursuant to an
indenture, dated the Issuer Date, between the Issuers, the Guarantors and U.S.
Bank National Association, as trustee and collateral agent thereunder in
connection with that certain Purchase Agreement, dated as of [    ], between the
Issuers, the Guarantors and the other parties thereto.]

“[Exchange Offer] [New] Notes Trustee” means the trustee under the indenture
governing the Exchange Offer Notes.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof and any
Subsidiary of such Foreign Subsidiary.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than Permitted Liens.

5



--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States of
America which are in effect on the Issue Date.  For purposes of this Indenture,
the term “consolidated” with respect to any Person means such Person
consolidated with its Subsidiaries.

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A attached hereto, issued in accordance with Section 2.01, 2.06(b)
or 2.06(d) hereof.

“Government Securities” means securities that are:

(1)direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(2)obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Issuers’ Obligations
under this Indenture and the Notes.  

“Guarantor” means each of the Parent Guarantor and the Subsidiary
Guarantors.  For the Avoidance of doubt, the Supplemental Guarantor shall not
be, or be deemed, a Guarantor.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

6



--------------------------------------------------------------------------------

 

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

“Indebtedness” means, with respect to any Person, without duplication:

(a) all obligations of such person for borrowed money, (b) all obligations of
such person evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such person under conditional sale or title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent the same would be required to be shown as a
long-term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capitalized Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding
Hedging Obligations, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of credit
and bank guarantees, (h) the principal component of all obligations of such
person in respect of bankers’ acceptances, (i) all guarantees by such person of
Indebtedness described in clauses (a) to (h) above and (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock); provided, that
Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business, (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase prices of an asset to satisfy unperformed obligations of
the seller of such asset or (D) earn-out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.

“Indenture” means this Indenture, as amended, supplemented or otherwise modified
from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” has the meaning assigned to it in the recitals to this
Indenture.

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Issue Date, among the Issuers, the Guarantors, the Collateral Agent, the
Trustee, the [Exchange Offer] [New] Notes Trustee, and each additional
Authorized Representative from time to time party thereto, as amended,
supplemented or otherwise modified from time to time.

7



--------------------------------------------------------------------------------

 

“Interest Payment Date” means [March 15] and [September 15] of each year,
commencing [September 15], 2017, to stated maturity; or, if such date is not a
Business Day, the next succeeding Business Day.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency.

“IP Collateral” has the meaning set forth in the Security Agreement.

“IP License Agreement” shall mean[, collectively, (i)] that certain Intellectual
Property License Agreement, dated as of December 6, 2016, by and among IPCo, J.
Crew International, Inc., and J. Crew Operating Corp., as amended and restated
as of the Issue Date, as may be further amended, amended and restated,
supplemented or otherwise modified from time to time [and (ii) that certain
Intellectual Property License Agreement, dated as of the Issue Date, by and
among IPCo, J. Crew International, Inc., and J. Crew Operating Corp., as
amended, amended and restated, supplemented or otherwise modified from time to
time, and each of the foregoing, individually, an “IP License Agreement”].2

“IPCo” means J. Crew Domestic Brand, LLC, a Delaware limited liability company.

“Issue Date” means the date of original issuance of the Notes under this
Indenture.

“Issue Date Transactions” means the entry by the Issuers into this Indenture and
the issuance of the Initial Notes hereunder and the making of loans to J. Crew
Group in the aggregate amount of $[    ], reflecting proceeds received from [the
sale of the [New] Notes and]3 certain payments received on the Issue Date under
the IP License Agreement.

“Issuers” has the meaning set forth in the preamble hereto.

“Issuers’ Order” means a written request or order signed on behalf of the
Issuers by an Officer of each of the Issuers, and delivered to the Trustee.

“J. Crew Group” means J. Crew Group, Inc., a Delaware corporation.

“Junior Lien Obligations” means any Series of Indebtedness secured by Liens on
Collateral ranking second or junior in lien priority to the Liens on Collateral
securing the Notes Obligations.  

“Junior Lien Secured Parties” means the holders of any Junior Lien Obligations
and any Authorized Representative with respect thereto.

 

2

Subject to effectuation of the Term Loan Amendment.

3

Subject to effectuation of the Term Loan Amendment.

8



--------------------------------------------------------------------------------

 

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or place of
payment.

“Licensed Marks” shall have the meaning assigned to such term in the IP License
Agreement.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement and any lease in the nature thereof; provided that in no
event shall an operating lease be deemed to constitute a Lien.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means the Initial Notes and any Additional Notes that are authenticated
and delivered under this Indenture. The Initial Notes and any Additional Notes
subsequently issued under this Indenture shall be treated as a single class for
all purposes under this Indenture, including waivers, amendments, redemptions
and offers to purchase. Unless the context otherwise requires, for all purposes
of this Indenture, (i) all references to the “Notes” shall include the Initial
Notes and any Additional Notes that are actually issued, and (ii) references to
“principal amount” of the Notes shall include any increase in the principal
amount of the  outstanding Notes as a result of the issuance of Additional
Notes.  

“Notes Documents” means this Indenture, the Security Documents and the Notes.

“Notes Obligations” means Obligations in respect of the Notes, including for the
avoidance of doubt, Obligations in respect of Guarantees thereof, this Indenture
and the Security Documents.

“Obligations” means any principal, interest (including any interest accruing on
or subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

“Officer” means, with respect to any Person, the Chairman of the board of
directors, the Chief Executive Officer, the Chief Financial Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of such Person.  Unless the context
requires otherwise, “Officer” refers to an Officer of each of the Issuers.

9



--------------------------------------------------------------------------------

 

“Officer’s Certificate” means a certificate signed on behalf of a Person by an
Officer of such Person, that meets the requirements set forth in this
Indenture.  Unless the context requires otherwise, “Officer’s Certificate”
refers to an Officer’s Certificate of each of the Issuers.

“OID Legend” means the legend set forth in Section 2.06(g)(iv) hereof, which is
required to be placed on all Notes issued under this Indenture with more than a
de minimis amount of original issue discount for U.S. federal income tax
purposes.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Issuers or the Trustee (other than counsel to the Trustee in its capacity as the
Trustee under this Indenture).

“Parent Guarantor” means J. Crew Brand Intermediate, LLC, a Delaware limited
liability company.

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Participating Member State” means each state so described in any EMU
Legislation.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (1) such Indebtedness: (a) has a weighted average
life to maturity at the time such Permitted Refinancing Indebtedness is incurred
that is not less than the shorter of (i) the remaining weighted average life to
maturity of the Indebtedness being Refinanced and (ii) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being Refinanced that were due on or after the date that is one year following
the maturity date of the Notes were instead due on such date one year following
the maturity date of the Notes; (b) has a stated final maturity that is not
earlier than 91 days following the maturity date of the Notes and (c) shall not
have any scheduled payment of principal prior to 91 days following the maturity
date of the Notes; (2) (a) the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount of (or
accreted value, if applicable), plus any accrued and unpaid interest on, the
Indebtedness being so extended, replaced, refunded, refinanced, renewed or
defeased; (b) following such extension, refinancing, renewal, replacement,
defeasance or refund, and giving effect thereto, the amount of interest
projected by the Issuers to be due annually on all outstanding Indebtedness of
the Issuers and the Guarantors would not exceed the annual payment amounts
projected by the Issuers under the IP License Agreement as of the date of
incurrence,  and (c) to the extent such Permitted Refinancing Indebtedness
extends, replaces, refunds, refinances, renews or defeases Indebtedness
subordinated to the Notes or any Guarantee thereof, such Permitted Refinancing
Indebtedness is subordinated to the Notes or the Guarantee thereof at least to
the same extent as the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased.

 

10



--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“PIK Toggle Notes” means the 7.75%/8.50% Senior PIK Toggle Notes due 2019 (as
amended, supplemented or otherwise modified from time to time) issued by Chinos
Intermediate Holdings A, Inc., a Delaware corporation and the indirect parent
holding company of J.Crew Group (the “PIK Toggle Notes Issuer”), pursuant to the
indenture, dated as of November 4, 2013, between the PIK Toggle Notes Issuer and
U.S. Bank National Association, as the trustee thereunder (the “PIK Toggle Notes
Trustee”) (as such indenture may be amended, supplemented or otherwise modified
from time to time) (the “PIK Toggle Notes Indenture”).

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Record Date” for the interest payable on any applicable Interest Payment Date
means the [March 1] and [September 1] (whether or not a Business Day)
immediately preceding such Interest Payment Date.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A attached hereto, bearing the Global Note Legend and the Private
Placement Legend and deposited with or on behalf of, and registered in the name
of, the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Regulation S Temporary Global Note upon
expiration of the applicable Restricted Period.

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A attached hereto, bearing the Global Note Legend, the Private
Placement Legend and the Regulation S Temporary Global Note Legend and deposited
with or on behalf of, and registered in the name of, the Depositary or its
nominee, issued in a denomination equal to the outstanding principal amount of
the Notes initially sold in reliance on Rule 903.

“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(g)(iii) hereof.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee

11



--------------------------------------------------------------------------------

 

who customarily performs functions similar to those performed by the Persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such Person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of this Indenture.

“Restricted Definitive Note” means a Definitive Note bearing, or that is
required to bear, the Private Placement Legend.

“Restricted Global Note” means a Global Note bearing, or that is required to
bear, the Private Placement Legend.

“Restricted Period” means, in respect of any Note issued pursuant to
Regulation S, the 40-day distribution compliance period as defined in
Regulation S applicable to such Note.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Parties” shall mean the “Secured Parties” as defined in the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means the Security Agreement in respect of the Notes, dated
as of the Issue Date, between the Issuers, the Guarantors and the Collateral
Agent, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Security Documents” shall mean the collateral agreement, each of the security
agreements (including the Security Agreement), pledge agreements, collateral
assignments and mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 4.17 or
otherwise in favor of the Collateral Agent for purposes of creating the security
interests in the Collateral and securing the Notes Obligations, and the
Intercreditor Agreement.

“Series” means (a) with respect to the Junior Lien Secured Parties, each Junior
Lien Secured Party that is or becomes subject to the Intercreditor Agreement on
or after the date

12



--------------------------------------------------------------------------------

 

hereof that is represented by a common Authorized Representative (in its
capacity as such for such Junior Lien Secured Parties) and (b) with respect to
any Junior Lien Obligations, the Junior Lien Obligations incurred pursuant to
any applicable agreement, which, pursuant to any joinder agreement, are to be
represented under the Intercreditor Agreement by a common Authorized
Representative (in its capacity as such for such Junior Lien Obligations).

“Special Purpose Entity” shall mean, (1) in the case of each of the LLC Issuer
and the Guarantors, a limited liability company and (2), in the case of the
Corporate Issuer, a corporation that, in each case, since the date of its
formation and at all times on and after the date hereof, (i) shall be organized
solely for the purpose of (a) owning the Licensed Marks, (b) entering into and
performing its obligations under the IP License Agreement, (c) entering into and
performing its obligations under this Indenture and the other Notes Documents
(and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness) and (d) holding any Permitted Investments (the foregoing (a)
through (d), the “Permitted Activities”), (ii) shall not engage in any business
unrelated to the Permitted Activities, (iii) shall not have any assets other
than the Licensed Marks and Permitted Investments, (iv) shall have no
Indebtedness other than Permitted Indebtedness and (v) shall operate as an
entity with assets and liabilities distinct from those of any of its Affiliates,
provided that nothing in this clause (v) shall prohibit the granting of any
licenses or sublicenses of Intellectual Property of the Issuers and the
Guarantors to any Affiliate in the ordinary course of business provided that
such grant is properly documented.

“Subsidiary” means, with respect to any Person:

(1)any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(2)any partnership, joint venture, limited liability company or similar entity
of which

(a)more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(b)such Person or any Subsidiary of such Person is a controlling general partner
or otherwise controls such entity.

“Subsidiary Guarantor” means, each of IPCo and J. Crew International Brand, LLC,
a Delaware limited liability company.

13



--------------------------------------------------------------------------------

 

“Supplemental Guarantee” means the guarantee by the Supplemental Guarantor of
the payment obligations of the Issuers under this Indenture and the Notes
pursuant to the Supplemental Guarantee Agreement.

“Supplemental Guarantee Agreement” means the Supplemental Guarantor Agreement,
dated as of the Issue, between the Trustee and the Supplemental Guarantor, in
the form attached hereto as Exhibit D.

“Supplemental Guarantor” means Chinos Intermediate Holdings A, Inc., and any
successor thereto.

“Term Loan Agreement” means that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014, by and among, inter alios, Chinos Intermediate
Holdings B, Inc., a Delaware corporation, J. Crew Group, Inc., as borrower, the
lenders from time to time party thereto and Wilmington Savings Fund Society,
FSB, as administrative agent (as successor in such capacity to Bank of America,
N.A.), as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (or is obtainable from the Federal Reserve System’s
Data Download Program as of the date of such H.15) that has become publicly
available at least two Business Days prior to the Redemption Date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from the Redemption Date
to September 15, 2021; provided that if the period from the Redemption Date to
such date is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).

“Trustee” means U.S. Bank National Association, as trustee, until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A attached hereto, that bears the Global Note Legend and that
has the “Schedule of Exchanges of Interests in the Global Note” attached
thereto, and that is deposited with or on behalf of and registered in the name
of the Depositary, representing Notes that do not bear the Private Placement
Legend.

14



--------------------------------------------------------------------------------

 

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

Section 1.02Other Definitions

.

Term

Defined in
Section

“Applicable Premium Deficit”

8.04

“Authentication Order”

2.02

“Change of Control Offer”

4.14

“Change of Control Payment”

4.14

“Change of Control Payment Date”

4.14

“Covenant Defeasance”

8.03

“DTC”

2.03

“Event of Default”

6.01

“Interest Period”

Exhibit A

“Legal Defeasance”

8.02

“Note Register”

2.03

“Paying Agent”

2.03

“Permitted Activities”

1.01

“Permitted Liens”

4.12

“Permitted Investments”

4.19

“Purchased PIK Toggle Notes”

4.15

“Redemption Date”

3.01

“Registrar”

2.03

“Restricted Payments”

4.07

 

Section 1.03Incorporation by Reference of Trust Indenture Act

.  Whenever this Indenture refers to a provision of the Trust Indenture Act, the
provision is incorporated by reference in and made a part of this Indenture.

The following Trust Indenture Act terms used in this Indenture have the
following meanings:

“indenture securities” means the Notes and the Guarantees;

“indenture security Holder” means a Holder of a Note;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Guarantees means the Issuers and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.

All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to
them.  For the avoidance of doubt, the Issuers shall not be required to qualify
this Indenture under the Trust Indenture Act.

15



--------------------------------------------------------------------------------

 

Section 1.04Rules of Construction

.  Unless the context otherwise requires:

 

(a)

a term has the meaning assigned to it;

(b)an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c)“or” is not exclusive;

(d)the words “including,” “includes” and similar words shall be deemed to be
followed by without limitation;

(e)words in the singular include the plural, and in the plural include the
singular;

(f)“will” shall be interpreted to express a command;

(g)provisions apply to successive events and transactions;

(h)references to sections of, or rules under, the Securities Act or Exchange Act
shall be deemed to include substitute, replacement or successor sections or
rules adopted by the SEC from time to time;

(i)unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture;

(j)the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision;

(k)the principal amount of any Preferred Stock at any time shall be (i) the
maximum liquidation value of such Preferred Stock at such time or (ii) the
maximum mandatory redemption or mandatory repurchase price with respect to such
Preferred Stock at such time, whichever is greater; and

(l)words used herein implying any gender shall apply to both genders.

Section 1.05Acts of Holders

.

(a)Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in
writing.  Except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee and, where it is hereby expressly required, to the Issuers.  Proof of
execution of any such instrument or of a writing appointing any such agent, or
the holding by any Person of a Note,

16



--------------------------------------------------------------------------------

 

shall be sufficient for any purpose of this Indenture and (subject to
Section 7.01 hereof) conclusive in favor of the Trustee and the Issuers, if made
in the manner provided in this Section 1.05.

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Where such execution is
by or on behalf of any legal entity other than an individual, such certificate
or affidavit shall also constitute proof of the authority of the Person
executing the same.  The fact and date of the execution of any such instrument
or writing, or the authority of the Person executing the same, may also be
proved in any other manner that the Trustee deems sufficient.

(c)The ownership of Notes shall be proved by the Note Register.

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuers in reliance thereon,
whether or not notation of such action is made upon such Note.

(e)The Issuers may set a record date for purposes of determining the identity of
Holders entitled to give any request, demand, authorization, direction, notice,
consent, waiver or take any other act, or to vote or consent to any action by
vote or consent authorized or permitted to be given or taken by Holders.  Unless
otherwise specified, if not set by the Issuers prior to the first solicitation
of a Holder made by any Person in respect of any such action, or in the case of
any such vote, prior to such vote, any such record date shall be the later
of 10 days prior to the first solicitation of such consent or the date of the
most recent list of Holders furnished to the Trustee prior to such solicitation.

(f)Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount.  Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.

(g)Without limiting the generality of the foregoing, a Holder, including DTC,
that is a Holder of a Global Note, may make, give or take, by a proxy or proxies
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other action provided in this Indenture to be made,
given or taken by Holders, and any Person, that is a Holder of a Global Note,
including DTC, may provide its proxy or proxies to the beneficial owners of
interests in any such Global Note through such Depositary’s standing
instructions and customary practices.

17



--------------------------------------------------------------------------------

 

(h)The Issuers may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by DTC entitled
under the procedures of such Depositary to make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders.  If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date.  No such request,
demand, authorization, direction, notice, consent, waiver or other action shall
be valid or effective if made, given or taken more than 90 days after such
record date.

ARTICLE II.

THE NOTES

Section 2.01Form and Dating; Terms

.

(a)General.  The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A attached hereto.  The Notes may have
notations, legends or endorsements required by law, stock exchange rules or
usage.  Each Note shall be dated the date of its authentication.  The Notes
shall be issued initially in minimum denominations of $2,000 and any integral
multiple of $1,000 in excess of $2,000.

(b)Global Notes.  Notes issued in global form shall be substantially in the form
of Exhibit A attached hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Notes issued in definitive form shall be substantially in the form of
Exhibit A attached hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Each Global Note shall represent such of the outstanding Notes as
shall be specified in the “Schedule of Exchanges of Interests in the Global
Note” attached thereto and each shall provide that it shall represent up to the
aggregate principal amount of Notes from time to time endorsed thereon and that
the aggregate principal amount of outstanding Notes represented thereby may from
time to time be reduced or increased, as applicable, to reflect exchanges and
redemptions.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06 hereof.

(c)Temporary Global Notes.  Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Custodian and registered in the name of the Depositary or the
nominee of the Depositary for the accounts of designated agents holding on
behalf of Euroclear or Clearstream, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided.

Following (i) the termination of the applicable Restricted Period and (ii) the
receipt by the Trustee of (A) a certification or other evidence in a form
reasonably acceptable to

18



--------------------------------------------------------------------------------

 

the Issuers of non-United States beneficial ownership of 100% of the aggregate
principal amount of each Regulation S Temporary Global Note (except to the
extent of any beneficial owners thereof who acquired an interest therein during
the Restricted Period pursuant to another exemption from registration under the
Securities Act and who shall take delivery of a beneficial ownership interest in
a 144A Global Note bearing a Private Placement Legend, all as contemplated by
Section 2.06(b) hereof) and (B) an Officer’s Certificate from the Issuers, the
Trustee shall remove the Regulation S Temporary Global Note Legend from the
Regulation S Temporary Global Note, following which temporary beneficial
interests in the Regulation S Temporary Global Note shall automatically become
beneficial interests in the Regulation S Permanent Global Note pursuant to the
Applicable Procedures.

The aggregate principal amount of a Regulation S Temporary Global Note and a
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

(d)Terms.  The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is subject to Section 4.09.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuers and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby.  However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.

The Notes shall be subject to repurchase by the Issuer pursuant to a Change of
Control Offer as provided in Section 4.14 hereof.  The Notes shall not be
redeemable, other than as provided in Article III hereof.

Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuers without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes (except that interest may accrue on the Additional Notes from
their date of issuance (or such other date specified by the Issuers)); provided
that the Issuers’ ability to issue Additional Notes shall be subject to the
Issuers’ compliance with Section 4.09 hereof; provided, further, that if any
such Additional Notes are not fungible with the Initial Notes for U.S. federal
income tax purposes, such Additional Notes shall have a different CUSIP number
(or other applicable identifying number). Any Additional Notes shall be issued
with the benefit of an indenture supplemental to this Indenture.

(e)[Reserved].

(f)Euroclear and Clearstream Applicable Procedures.  The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Notes that are held

19



--------------------------------------------------------------------------------

 

by Participants through Euroclear or Clearstream and this Indenture shall not
govern such transfers.

Section 2.02Execution and Authentication

.  At least one Officer of each of the Issuers shall execute the Notes on behalf
each of the Issuers by manual, facsimile or electronic (in “.pdf” format)
signature.

If an Officer of any of the Issuers whose signature is on a Note no longer holds
that office at the time the Trustee authenticates the Note, the Note shall
nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A attached hereto, by the manual signature of the Trustee.  The
signature shall be conclusive evidence that the Note has been duly authenticated
and delivered under this Indenture.

On the Issue Date, the Trustee shall, upon receipt of an Issuers’ Order (an
“Authentication Order”), authenticate and deliver the Initial Notes in the
aggregate principal amount or amounts specified in such Authentication
Order.  In addition, at any time, from time to time, the Trustee shall, upon
receipt of an Authentication Order, authenticate and deliver any Additional
Notes for an aggregate principal amount specified in such Authentication Order
for such Additional Notes.

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.

Section 2.03Registrar and Paying Agent

.  The Issuers shall maintain in the United States (i) an office or agency where
Notes may be presented for registration of transfer or for exchange
(“Registrar”) and (ii) an office or agency where Notes may be presented for
payment (“Paying Agent”).  The Registrar shall keep a register of the Notes
(“Note Register”) and of their transfer and exchange.  The registered Holder of
a Note will be treated as the owner of the Note for all purposes.  Only
registered Holders shall have rights under this Indenture and the Notes.  The
Issuers may appoint one or more co-registrars and one or more additional paying
agents.  The term “Registrar” includes any co-registrar, and the term “Paying
Agent” includes any additional paying agents.  The Issuers initially appoint the
Trustee as Paying Agent.  The Issuers may change any Paying Agent or Registrar
without prior notice to any Holder.  The Issuers shall notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture.  If
the Issuers fail to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall, to the extent that it is capable, act as such.  The
Issuers or any of their domestic Subsidiaries may act as Paying Agent or
Registrar.

The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes representing the Notes.

The Issuers initially appoint the Trustee to act as the Registrar for the Notes.

20



--------------------------------------------------------------------------------

 

Section 2.04Paying Agent to Hold Money in Trust

.  The Issuers shall require each Paying Agent other than the Trustee to agree
in writing that the Paying Agent shall hold in trust for the benefit of Holders
or the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and will notify the Trustee of any
default by the Issuers in making any such payment.  While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee.  The Issuers at any time may require a Paying Agent to pay all
money held by it to the Trustee.  Upon payment over to the Trustee, the Paying
Agent (if other than the Issuers or a Subsidiary) shall have no further
liability for the money.  If either of the Issuers or a Subsidiary acts as
Paying Agent, it shall segregate and hold in a separate trust fund for the
benefit of the Holders all money held by it as Paying Agent.  Upon any
bankruptcy or reorganization proceedings relating to the Issuers, the Trustee
shall serve as Paying Agent for the Notes.

Section 2.05Holder Lists

.  The Trustee shall preserve in as current a form as is reasonably practicable
the most recent list available to it of the names and addresses of all
Holders.  If the Trustee is not the Registrar, the Issuers shall furnish to the
Trustee at least two Business Days before each Interest Payment Date and at such
other times as the Trustee may request in writing a list in such form and as of
such date as the Trustee may reasonably require of the names and addresses of
the Holders.

Section 2.06Transfer and Exchange

.

(a)Transfer and Exchange of Global Notes.  Except as otherwise set forth in this
Section 2.06, a Global Note may be transferred, in whole and not in part, only
to another nominee of the Depositary or to a successor thereto or a nominee of
such successor thereto.  A beneficial interest in a Global Note may not be
exchanged for a Definitive Note of the same series unless (A) the Depositary
(x) notifies the Issuers that it is unwilling or unable to continue as
Depositary for such Global Note or (y) has ceased to be a clearing agency
registered under the Exchange Act, and, in either case, a successor Depositary
is not appointed by the Issuers within 120 days, (B) the Issuers, at their
option, notify the Trustee in writing that they elect to cause the issuance of
Definitive Notes (although Regulation S Temporary Global Notes at the Issuers’
election pursuant to this clause may not be exchanged for Definitive Notes prior
to (1) the expiration of the applicable Restricted Period and (2) the receipt of
any certificate required pursuant to Rule 903(b)(3)(ii)(B)) or (C) upon the
request of the Depositary if there shall have occurred and be continuing an
Event of Default with respect to the Notes.  Upon the occurrence of any of the
events in clauses (A), (B) or (C) above, Definitive Notes delivered in exchange
for any Global Note of the same series or beneficial interests therein will be
registered in the names, and issued in any approved denominations, requested by
or on behalf of the Depositary (in accordance with its customary
procedures).  Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof.  Every Note authenticated
and delivered in exchange for, or in lieu of, a Global Note of the same series
or any portion thereof, pursuant to this Section 2.06 or Sections 2.07 or 2.10
hereof, shall be authenticated and delivered in the form of, and shall be, a
Global Note, except for Definitive Notes issued subsequent to any of the events
in (A), (B) or (C) above and pursuant to Section 2.06(c) hereof.  A Global Note
may not be exchanged for another Note other than as provided in this
Section 2.06(a); provided, however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.

21



--------------------------------------------------------------------------------

 

(b)Transfer and Exchange of Beneficial Interests in the Global Notes.  The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary in accordance with the provisions of this
Indenture and the Applicable Procedures.  Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act.  Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i)Transfer of Beneficial Interests in the Same Global Note.  Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person other than pursuant to Rule 144A or another available
exemption from the registration requirements of the Securities Act.  Beneficial
interests in any Unrestricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note.  No written orders or instructions shall be required to be delivered to
the Registrar to effect the transfers described in this Section 2.06(b)(i).

(ii)All Other Transfers and Exchanges of Beneficial Interests in Global
Notes.  In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(i) hereof, the transferor of such
beneficial interest must deliver to the Registrar either (A) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and
(2) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B) (1) a written order from a Participant or an Indirect Participant given
to the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note of the same series in an
amount equal to the beneficial interest to be transferred or exchanged and
(2) instructions given by the Depositary to the Registrar containing information
regarding the Person in whose name such Definitive Note shall be registered to
effect the transfer or exchange referred to in (1) above; provided that in no
event shall Definitive Notes be issued upon the transfer or exchange of
beneficial interests in the Regulation S Temporary Global Note prior to (A) the
expiration of the Restricted Period therefor and (B) the receipt by the
Registrar of any certificates required pursuant to Rule 903(b)(3)(ii)(B).  Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note(s) pursuant to Section 2.06(h) hereof.

(iii)Transfer of Beneficial Interests to Another Restricted Global Note.  A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) hereof and the Registrar receives the following:

a.if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; or

b.if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a

22



--------------------------------------------------------------------------------

 

certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.

(iv)Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note.  A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) hereof and:

a.[Reserved];

b.[Reserved];

c.[Reserved];

d.the Registrar receives the following:

i.if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note of the same series, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(a) thereof; or

ii.if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note of the same series, a certificate from such holder in the form of Exhibit B
hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Issuers so request or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (D) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c)Transfer or Exchange of Beneficial Interests for Definitive Notes.

23



--------------------------------------------------------------------------------

 

(i)Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes.  If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in clauses (A), (B) and (C) of Section 2.06(a) hereof and receipt by
the Registrar of the following documentation:

a.if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a Restricted Definitive Note, a
certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

b.if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

c.if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

d.if such beneficial interest is being transferred pursuant to an exemption from
the registration requirements of the Securities Act in accordance with Rule 144,
a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof; or

e.if such beneficial interest is being transferred to the Issuers or a
Guarantor, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(b) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount.  Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect
Participant.  The Trustee shall mail such Definitive Notes to the Persons in
whose names such Notes are so registered.  Any Definitive Note issued in
exchange for a beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(i) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.

(ii)Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes.  Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the Restricted Period
and (B) the receipt by the Registrar of any certificates required pursuant to
Rule 903(b)(3)(ii)(B), except in the case of a transfer pursuant to an exemption
from the registration requirements of the Securities Act other than Rule 903 or
Rule 904.

24



--------------------------------------------------------------------------------

 

(iii)Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes.  A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in subsection (A) of Section 2.06(a) hereof and if:

a.[Reserved];

b.[Reserved];

c.[Reserved];

d.the Registrar receives the following:

i.if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for an Unrestricted Definitive Note, a
certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (l)(b) thereof; or

ii.if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Issuers so request or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act.

(iv)Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes.  If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon the occurrence of any of the events in
clauses (A), (B) and (C) of Section 2.06(a) hereof and satisfaction of the
conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the
aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(h) hereof, and the Issuers shall execute
and the Trustee shall authenticate and mail to the Person designated in the
instructions a Definitive Note in the applicable principal amount.  Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iv) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from or through the
Depositary and the Participant or Indirect Participant.  The Trustee shall mail
such Definitive Notes to the Persons in whose names such Notes are so
registered.  Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iv) shall not bear the Private Placement
Legend.

(d)Transfer and Exchange of Definitive Notes for Beneficial Interests.

25



--------------------------------------------------------------------------------

 

(i)Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes.  If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

a.if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

b.if such Restricted Definitive Note is being transferred to a QIB in accordance
with Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

c.if such Restricted Definitive Note is being transferred to a Non- U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;

d.if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof; or

e.if such Restricted Definitive Note is being transferred to the Issuers or any
of their Subsidiaries, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof,

the Trustee shall cancel the Restricted Definitive Note and increase or cause to
be increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

(ii)Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes.  A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

a.[Reserved];

b.[Reserved];

c.[Reserved];

d.the Registrar receives the following:

i.if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global

26



--------------------------------------------------------------------------------

 

Note, a certificate from such Holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(c) thereof; or

ii.if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Issuer so requests or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of this Section 2.06(d)(ii), the Trustee
shall cancel the Restricted Definitive Note and increase or cause to be
increased the aggregate principal amount of the Unrestricted Global Note.

(iii)Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes.  A Holder of an Unrestricted Definitive Note may exchange such
Note for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time.  Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii) or (iii) above at a time when an
Unrestricted Global Note has not yet been issued, the Issuers shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.

(e)Transfer and Exchange of Definitive Notes for Definitive Notes.  Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes.  Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer or
exchange in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing.  In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.06(e):

(i)Restricted Definitive Notes to Restricted Definitive Notes.  Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

27



--------------------------------------------------------------------------------

 

a.if the transfer will be made to a QIB in accordance with Rule 144A, then the
transferor must deliver a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

b.if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

c.if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(ii)Restricted Definitive Notes to Unrestricted Definitive Notes.  Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

a.[Reserved];

b.[Reserved];

c.[Reserved];

d.the Registrar receives the following:

i.if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or

ii.if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder substantially in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar or
the Issuers so request, an Opinion of Counsel in form reasonably acceptable to
the Issuers to the effect that such exchange or transfer is in compliance with
the Securities Act and that the restrictions on transfer contained herein and in
the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.

(iii)Unrestricted Definitive Notes to Unrestricted Definitive Notes.  A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note.  Upon receipt
of a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f)[Reserved]

28



--------------------------------------------------------------------------------

 

(g)Legends.  The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i)Private Placement Legend.

a.Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE SECURITY EVIDENCED HEREBY MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY
IS HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.  THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT
OF THE ISSUERS THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN
PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL
ACCEPTABLE TO THE ISSUERS IF THE ISSUERS SO REQUEST) OR (2) TO THE ISSUERS OR A
GUARANTOR AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE.  NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.

BY ACQUIRING THE SECURITY EVIDENCED HEREBY OR ANY INTEREST THEREIN, EACH INITIAL
HOLDER IS DEEMED TO

29



--------------------------------------------------------------------------------

 

REPRESENT, WARRANT AND AGREE THAT AT THE TIME OF ITS ACQUISITION AND THROUGHOUT
THE PERIOD THAT IT HOLDS THIS SECURITY OR ANY INTEREST THEREIN EITHER (A) IT IS
NOT ACQUIRING THE SECURITY OR ANY INTEREST THEREIN FOR OR ON BEHALF OF (AND FOR
SO LONG AS IT HOLDS THIS SECURITY OR ANY INTEREST THEREIN WILL NOT BE AND WILL
NOT BE ACTING ON BEHALF OF) (I) ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”)) THAT IS SUBJECT TO TITLE I OF ERISA, (II) ANY “PLAN” (AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”))
THAT IS SUBJECT TO SECTION 4975 OF THE CODE (INCLUDING AN INDIVIDUAL RETIREMENT
ARRANGEMENT UNDER SECTION 408 OF THE CODE), OR (III) ANY ENTITY OF WHICH THE
UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN ASSETS” OF ANY PLANS DESCRIBED
IN THE FOREGOING CLAUSES (I) OR (II) (AS DETERMINED PURSUANT TO U.S. DEPARTMENT
OF LABOR REGULATIONS, AS MODIFIED BY SECTION 3(42) OF ERISA), OR (IV) ANY PLAN,
SUCH AS A FOREIGN PLAN, GOVERNMENTAL PLAN (AS DEFINED IN SECTION 3(32) OF ERISA)
OR CHURCH PLAN (AS DEFINED IN SECTION 3(33) OF ERISA) THAT IS NOT SUBJECT TO
TITLE I OF ERISA, BUT THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL, FOREIGN OR
OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO TITLE I OF ERISA OR SECTION 4975
OF THE CODE (EACH, A “SIMILAR LAW”), OR (B) THE ACQUISITION, HOLDING AND
DISPOSITION OF THIS SECURITY OR ANY INTEREST THEREIN WILL NOT CONSTITUTE A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR A VIOLATION UNDER ANY PROVISION OF A SIMILAR LAW.  BY ACQUIRING THE
SECURITY EVIDENCED HEREBY OR ANY INTEREST THEREIN, EACH TRANSFEREE  IS DEEMED TO
REPRESENT, WARRANT AND AGREE THAT AT THE TIME OF ITS ACQUISITION AND THROUGHOUT
THE PERIOD THAT IT HOLDS THIS SECURITY OR ANY INTEREST THEREIN  EITHER (A) IT IS
NOT ACQUIRING THE SECURITY OR ANY INTEREST THEREIN FOR OR ON BEHALF OF (AND FOR
SO LONG AS IT HOLDS THIS SECURITY OR ANY INTEREST THEREIN WILL NOT BE AND WILL
NOT BE ACTING ON BEHALF OF) (I) ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION
3(3) OF ERISA) THAT IS SUBJECT TO TITLE I OF ERISA, (II) ANY “PLAN” (AS DEFINED
IN SECTION 4975(e)(1) OF THE CODE) THAT IS SUBJECT TO SECTION 4975 OF THE CODE
(INCLUDING AN INDIVIDUAL RETIREMENT ARRANGEMENT UNDER SECTION 408 OF THE CODE),
OR (III) ANY ENTITY OF WHICH THE UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE
“PLAN ASSETS” OF ANY PLANS DESCRIBED IN THE FOREGOING CLAUSES (I) OR (II) (AS
DETERMINED PURSUANT TO U.S. DEPARTMENT OF LABOR REGULATIONS, AS MODIFIED BY
SECTION

30



--------------------------------------------------------------------------------

 

3(42) OF ERISA), OR (IV) ANY PLAN, SUCH AS A FOREIGN PLAN, GOVERNMENTAL PLAN (AS
DEFINED IN SECTION 3(32) OF ERISA) OR CHURCH PLAN (AS DEFINED IN SECTION 3(33)
OF ERISA) THAT IS NOT SUBJECT TO TITLE I OF ERISA, BUT THAT IS SUBJECT TO
SIMILAR LAW, OR (B) IF IT IS SUCH A FOREIGN PLAN, GOVERNMENTAL PLAN OR CHURCH
PLAN, THE ACQUISITION, HOLDING AND DISPOSITION OF THIS SECURITY OR ANY INTEREST
THEREIN WILL NOT CONSTITUTE A VIOLATION UNDER ANY PROVISION OF A SIMILAR LAW. IF
IT IS AN INITIAL HOLDER OR TRANSFEREE, IT WILL NOT SELL OR OTHERWISE TRANSFER
THIS SECURITY OR ANY INTEREST THEREIN OTHER THAN TO A PURCHASER OR TRANSFEREE
THAT IS DEEMED TO MAKE THESE REPRESENTATIONS, WARRANTIES AND AGREEMENTS
APPLICABLE TO TRANSFEREES WITH RESPECT TO ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS SECURITY.

b.Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(iv), (c)(iii), (c)(iv), (d)(ii), (d)(iii) or
(e)(ii), (e)(iii) of this Section 2.06 (and all Notes issued in exchange
therefor or substitution thereof) shall not bear the Private Placement Legend.

(ii)Global Note Legend.  Each Global Note shall bear a legend in substantially
the following form (with appropriate changes in the last sentence if DTC is not
the Depositary):

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.  UNLESS
AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (“DTC”) TO THE ISSUERS OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF

31



--------------------------------------------------------------------------------

 

CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

(iii)Regulation S Temporary Global Note Legend.  The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS.  TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.  BY ITS ACQUISITION HEREOF, THE
HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON NOR IS IT PURCHASING FOR
THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT.

(iv)OID Legend.  Each Note that has more than a de minimis amount of original
issue discount for U.S. federal income tax purposes shall bear a legend in
substantially the following form:

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED) FOR U.S. FEDERAL
INCOME TAX PURPOSES.  UPON WRITTEN REQUEST, THE ISSUERS WILL PROMPTLY MAKE
AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING INFORMATION:  (1) THE ISSUE
PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE
NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.  HOLDERS SHOULD CONTACT THE
CHIEF FINANCIAL OFFICER OF THE ISSUERS AT [770 BROADWAY, NEW YORK, NY 10003].

(h)Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11
hereof.  At any time prior to such cancellation, if any beneficial interest in a
Global Note is exchanged for or transferred to a Person who will take delivery
thereof in the form of a beneficial interest in another Global Note or for
Definitive Notes, the

32



--------------------------------------------------------------------------------

 

principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(i)General Provisions Relating to Transfers and Exchanges.

(i)To permit registrations of transfers and exchanges, the Issuers shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.

(ii)No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers shall require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 4.14 and 9.05
hereof).

(iii)The Issuers shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of
business 15 days before the mailing of a notice of redemption of the Notes to be
redeemed under Section 3.03 hereof and ending at the close of business on the
day of such mailing, (B) to register the transfer of or to exchange a Note
between a Record Date with respect to such Note and the next succeeding Interest
Payment Date with respect to such Note, (C) to register the transfer of or to
exchange any Note so selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part or (D) to register the
transfer of or to exchange any Notes tendered (and not withdrawn) for repurchase
in connection with a Change of Control Offer.

(iv)Neither the Registrar nor the Issuers shall be required to register the
transfer of or exchange any Note selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part.

(v)All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(vi)Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of (and premium, if any) and interest on such
Notes and for all other purposes, and none of the Trustee, any Agent or the
Issuers shall be affected by notice to the contrary.

(vii)Upon surrender for registration of transfer of any Note at the office or
agency of the Issuers designated pursuant to Section 4.02 hereof, the Issuers
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.

(viii)At the option of the Holder, subject to Section 2.06(a) hereof, Notes may
be exchanged for other Notes of any authorized denomination or denominations of
a like aggregate principal amount upon surrender of the Notes to be exchanged at
such office or agency.  Whenever any Global Notes or Definitive Notes are so
surrendered for exchange, the Issuers shall execute, and the Trustee shall

33



--------------------------------------------------------------------------------

 

authenticate and mail, the replacement Global Notes and Definitive Notes to
which the Holder making the exchange is entitled in accordance with Section 2.02
hereof.

(ix)All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar and/or the Issuers pursuant to this Section 2.06 to
effect a registration of transfer or exchange may be submitted by facsimile or
electronically (in “.pdf” format).

(x)The Trustee shall have no obligation or duty to monitor, determine or inquire
as to compliance with any restrictions on transfer imposed under this Indenture
or under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Depositary Participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

(xi)Neither the Trustee nor any Agent shall have any responsibility or liability
for any actions taken or not taken by the Depositary.

Section 2.07Replacement Notes

.  If (i) any mutilated Note is surrendered to the Trustee, the Registrar or the
Issuers or (ii) each of the Trustee and the Issuers receives evidence to its
satisfaction of the ownership and destruction, loss or theft of any Note, then
the Issuers shall issue and the Trustee, upon receipt of an Authentication
Order, shall authenticate a replacement Note if the Trustee’s requirements are
met.  An indemnity bond must be supplied by the Holder that is sufficient in the
judgment of the Trustee and the Issuers to protect the Issuers, the Trustee, any
Agent and any authenticating agent from any loss that any of them may suffer if
a Note is replaced.  The Issuers and the Trustee may charge the Holder for their
expenses in replacing a Note.

Every replacement Note is a contractual obligation of the Issuers and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08Outstanding Notes

.  The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those cancelled by it, those delivered to it for
cancellation, those reductions in the interest in a Global Note effected by the
Trustee in accordance with the provisions hereof and those described in this
Section 2.08 as not outstanding.  

Any Notes acquired by any of the Issuers or the Guarantors or by any Affiliate
of the Issuers or a Guarantor shall be cancelled pursuant to Section 2.11 (and,
if not cancelled by the Issuers, shall be deemed to be cancelled) and be deemed
to be no longer outstanding under this Indenture.4

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser (as defined in Section 8-303 of
the Uniform Commercial Code).

 

4

Exception to be included for acquisitions by Affiliates of Additional Notes
issued pursuant to Section 4.09(iii).

34



--------------------------------------------------------------------------------

 

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Issuers or a Guarantor or an Affiliate of
the Issuers or a Guarantor) holds, on a Redemption Date or maturity date, money
sufficient to pay Notes (or portions thereof) payable on that date, then on and
after that date such Notes (or portions thereof) shall be deemed to be no longer
outstanding and shall cease to accrue interest.

Section 2.09Treasury Notes

.  In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuers
or a Guarantor or by any Affiliate of the Issuers or a Guarantor, shall be
considered as though not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded.  Notes so owned
which have been pledged in good faith shall not be disregarded if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right to deliver
any such direction, waiver or consent with respect to such pledged Notes and
that the pledgee is not the Issuers or a Guarantor or any Affiliate of the
Issuers or a Guarantor.

Section 2.10Temporary Notes

.  Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes.  Temporary Notes shall be substantially in the
form of certificated Notes but may have variations that the Issuers consider
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee.  Without unreasonable delay, the Issuers shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

Section 2.11Cancellation

.  The Issuers at any time may deliver Notes to the Trustee for
cancellation.  The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or
payment.  The Trustee or, at the direction of the Trustee, the Registrar or the
Paying Agent and no one else shall cancel all Notes surrendered for registration
of transfer, exchange, payment, replacement or cancellation and shall dispose of
such cancelled Notes in accordance with its customary procedures (subject to the
record retention requirement of the Exchange Act).  Evidence of the cancellation
of all surrendered Notes shall be delivered to the Issuers at the Issuers’
written request.  The Issuers may not issue new Notes to replace Notes that it
has paid or that have been delivered to the Trustee for cancellation.

If any of the Issuers or the Guarantors or any Affiliate of the Issuers or a
Guarantor shall acquire any of the Notes, the Issuers shall deliver such Notes
to the Trustee for cancellation (and, if not so delivered for cancellation,
shall be deemed to be cancelled).5

 

5

Exception to be included for acquisitions by Affiliates of Additional Notes
issued pursuant to Section 4.09(iii).

35



--------------------------------------------------------------------------------

 

Section 2.12Defaulted Interest

.  If the Issuers default in a payment of interest on the Notes, the Issuers
shall pay the defaulted interest in any lawful manner plus, to the extent
lawful, interest payable on the defaulted interest, in each case at the rate
provided in the Notes and in Section 4.01 hereof.  The Issuers may pay the
defaulted interest to the Persons who are Holders on a subsequent special record
date.  The Issuers shall notify the Trustee in writing of the amount of
defaulted interest proposed to be paid on each Note and the date of the proposed
payment, and at the same time the Issuers shall deposit with the Trustee an
amount of money equal to the aggregate amount proposed to be paid in respect of
such defaulted interest or shall make arrangements satisfactory to the Trustee
for such deposit prior to the date of the proposed payment, such money when
deposited to be held in trust for the benefit of the Persons entitled to such
defaulted interest as provided in this Section 2.12.  The Trustee shall fix or
cause to be fixed any such special record date and payment date; provided that
no such special record date shall be less than 10 days prior to the related
payment date for such defaulted interest.  The Trustee shall promptly notify the
Issuers of any such special record date.  At least 15 days before any such
special record date, the Issuers (or, upon the written request of the Issuers,
the Trustee in the name and at the expense of the Issuers) shall mail or cause
to be mailed, first-class postage prepaid, or otherwise deliver in accordance
with the Applicable Procedures, to each Holder, with a copy to the Trustee, a
notice at his or her address as it appears in the Note Register that states the
special record date, the related payment date and the amount of such interest to
be paid.

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.

Section 2.13CUSIP/ISIN Numbers

.  The Issuers in issuing the Notes may use CUSIP and ISIN numbers (in each
case, if then generally in use) and, if so, the Trustee shall use CUSIP and ISIN
numbers in notices of redemption as a convenience to Holders; provided that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Notes or as contained in any notice of
redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers.  The Issuers will as promptly as
practicable notify the Trustee in writing of any change in the CUSIP and ISIN
numbers.

ARTICLE III.

REDEMPTION

Section 3.01Notices to Trustee

.  If the Issuers elect to redeem the Notes pursuant to Section 3.07 hereof, the
Issuers shall furnish to the Trustee, at least two Business Days (unless a
shorter period shall be agreed to by the Trustee) before notice of redemption is
required to be delivered to Holders pursuant to Section 3.03 hereof, an
Officer’s Certificate setting forth (i) the paragraph or subparagraph of such
Note and/or Section of this Indenture pursuant to which the redemption shall
occur, (ii) the date of redemption (the “Redemption Date”), (iii) the principal
amount of the Notes to be redeemed and (iv) the redemption price.

36



--------------------------------------------------------------------------------

 

Section 3.02Selection of Notes to Be Redeemed

.  If less than all of the Notes are to be redeemed at any time, the Trustee
shall select the Notes to be redeemed (a) if the Notes are listed on an
exchange, in compliance with the requirements of such exchange or (b) on a pro
rata basis to the extent practicable, or, if the pro rata basis is not
practicable for any reason, by lot or by such other method as the Trustee shall
deem fair and appropriate in accordance with the Applicable Procedures of the
Depositary. In the event of partial redemption by lot, the particular Notes to
be redeemed shall be selected, unless otherwise provided herein, not less than
30 nor more than 60 days prior to the Redemption Date by the Trustee from the
outstanding Notes not previously called for redemption.

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. No Notes of $2,000 or less may be
redeemed in part, except that if all of the Notes of a Holder are to be
redeemed, the entire outstanding amount of Notes held by such Holder shall be
redeemed. Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption

Section 3.03Notice of Redemption

.  The Issuers shall deliver electronically, mail or cause to be mailed by
first-class mail, postage prepaid, notices of redemption at least 10 days but
not more than 60 days before the Redemption Date to each Holder of Notes to be
redeemed at such Holder’s registered address or otherwise in accordance with
Applicable Procedures, except that redemption notices may be delivered more
than 60 days prior to a Redemption Date if the notice is issued in connection
with Article VIII or Article XI hereof.

The notice shall identify the Notes to be redeemed and shall state:

(a)the Redemption Date;

(b)the redemption price;

(c)if any Definitive Note is to be redeemed in part only, the portion of the
principal amount of that Note that is to be redeemed and that, after the
Redemption Date upon surrender of such Note, a new Note or Notes in principal
amount equal to the unredeemed portion of the original Note representing the
same indebtedness to the extent not redeemed will be issued in the name of the
Holder upon cancellation of the original Note;

(d)the name and address of the Paying Agent;

(e)that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f)that, unless the Issuers default in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date;

(g)the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed; and

37



--------------------------------------------------------------------------------

 

(h)the CUSIP and ISIN number, if any, printed on the Notes being redeemed and
that no representation is made as to the correctness or accuracy of any such
CUSIP and ISIN number that is listed in such notice or printed on the Notes.

At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ name and at their expense; provided that the Issuers shall have
delivered to the Trustee, at least five days before notice of redemption is
required to be delivered to Holders pursuant to this Section 3.03 (unless a
shorter notice shall be agreed to by the Trustee), an Officer’s Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.

If any Notes are listed on an exchange, and the rules of such exchange so
require, the Issuers will notify the exchange of any such redemption and, if
applicable, of the principal amount of any Notes outstanding following any
partial redemption of Notes. The Issuers may provide in such notice that payment
of the redemption price and performance of the Issuers’ obligations with respect
to such redemption may be performed by another Person.

Section 3.04Effect of Notice of Redemption

.  Once notice of redemption is delivered in accordance with Section 3.03
hereof, subject to satisfaction of any conditions precedent relating thereto,
Notes called for redemption become irrevocably due and payable on the Redemption
Date at the redemption price.  The notice, if delivered in a manner herein
provided, shall be conclusively presumed to have been given, whether or not the
Holder receives such notice.  In any case, failure to deliver such notice or any
defect in the notice to the Holder of any Note designated for redemption in
whole or in part shall not affect the validity of the proceedings for the
redemption of any other Note.  Subject to Section 3.05 hereof, on and after the
Redemption Date, interest shall cease to accrue on Notes or portions of Notes
called for redemption.

Section 3.05Deposit of Redemption Price

.

(a)Prior to 11:00 a.m. (New York City time) on the Redemption Date, the Issuers
shall deposit with the Trustee or with the Paying Agent money sufficient to pay
the redemption price of and accrued and unpaid interest on all Notes to be
redeemed on that Redemption Date.  The Trustee or the Paying Agent shall
promptly return to the Issuers any money deposited with the Trustee or the
Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption price of, and accrued and unpaid interest on, all Notes to be
redeemed.

(b)If the Issuers comply with the provisions of the preceding paragraph (a), on
and after the Redemption Date, interest shall cease to accrue on the Notes or
the portions of Notes called for redemption.  If a Note is redeemed on or after
a Record Date but on or prior to the related Interest Payment Date, then any
accrued and unpaid interest to the Redemption Date shall be paid to the Person
in whose name such Note was registered at the close of business on such Record
Date.  If any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Issuers to comply with the preceding
paragraph, interest shall be paid on the unpaid principal, from the Redemption
Date until such principal is paid, and

38



--------------------------------------------------------------------------------

 

to the extent lawful on any interest accrued to the Redemption Date not paid on
such unpaid principal, in each case at the rate provided in the Notes and in
Section 4.01 hereof.

Section 3.06Notes Redeemed in Part

. Upon surrender of a Definitive Note that is redeemed in part, the Issuers
shall issue and the Trustee shall authenticate for the Holder at the expense of
the Issuers a new Note equal in principal amount to the unredeemed portion of
the Note surrendered representing the same indebtedness to the extent not
unredeemed; provided that each new Note will be in a principal amount of $2,000
and any integral multiple of $1,000 in excess of $2,000.  It is understood that,
notwithstanding anything in this Indenture to the contrary, only an
Authentication Order and not an Opinion of Counsel or Officer’s Certificate is
required for the Trustee to authenticate such new Note.

Section 3.07Optional Redemption

.

(a)At any time prior to the maturity date of the Notes, the Issuers may, at
their option and on one or more occasions, redeem all or any portion of the
Notes, upon notice as described under Section 3.03 hereof at a redemption price
equal to the sum of (i) 100% of the principal amount of the Notes redeemed, plus
(ii) the Applicable Premium as of the Redemption Date plus (iii) accrued and
unpaid interest, if any, to, but not including, the Redemption Date, subject to
the right of Holders of record on the relevant Record Date to receive interest
due on the relevant Interest Payment Date.

(b)[Reserved].

(c)Except pursuant to clause (a) of this Section 3.07, the Notes will not be
redeemable at the Issuers’ option prior to the maturity date thereof.

(d)[Reserved].

(e)[Reserved].

(f)Any redemption pursuant to this Section 3.07 shall be made pursuant to
Sections 3.01 through 3.06 hereof.

Section 3.08Mandatory Redemption

.  The Issuers shall not be required to make any mandatory redemption or sinking
fund payments with respect to the Notes.  However, under certain circumstances,
the Issuers may be required to offer to purchase Notes as described in Section
4.14 hereof.

Section 3.09Term Loan Call Option

6.  

Each Holder of Notes, by its acceptance thereof, consents and agrees to the
terms of the Call Right Agreement, and authorizes and directs the Trustee to
enter into the Call Right Agreement, and to perform its obligations and exercise
its rights thereunder in accordance therewith.

 

6

Subject to effectuation of the Term Loan Amendment.

39



--------------------------------------------------------------------------------

 

Upon the occurrence of a Purchase Event (as defined in the Call Right
Agreement), to the extent the administrative agent under the Term Loan Agreement
timely delivers a Call Right Election Notice (as defined in the Call Right
Agreement) pursuant to the terms of the Call Right Agreement, the Trustee shall
give notice to the Holders of the occurrence thereof, and, upon payment to the
Trustee of the required purchase price specified in the Call Right Agreement by
the purchase date set therefor (in accordance with the terms of the Call Right
Agreement), the Trustee will comply with the terms of the Call Right
Agreement.  The Trustee shall be protected with respect to any actions it takes
under the Call Right Agreement pursuant to the terms of the Indenture.

During the pendency of any Call Right Notice Period (as defined in the Call
Right Agreement), the Trustee and the Collateral Agent shall not, and by holding
any Notes, the Holders agree not to, take any enforcement action or exercise of
remedies with respect to the IP License Agreement or the Intellectual Property
of the Issuers and the Guarantors, and the Trustee and the Collateral Agent
shall, and by holding any Notes, the Holders agree to, terminate any existing
enforcement action or exercise of remedies with respect to the IP License
Agreement or the intellectual property of the Issuers and the Guarantors, to the
extent commenced prior to the commencement of the Call Right Notice Period.  

ARTICLE IV.

COVENANTS

Section 4.01Payment of Notes

.  

The Issuers shall pay or cause to be paid the principal of, premium, if any, and
interest on the Notes on the dates and in the manner provided in the
Notes.  Principal, premium, if any, and interest shall be considered paid on the
date due if the Paying Agent, if other than the Issuers or an Affiliate of the
Issuers, holds as of 11:00 a.m. New York City time on the due date money
deposited by the Issuers in immediately available funds and designated for and
sufficient to pay all principal, premium, if any, and interest then due.

The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; the Issuers
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

Section 4.02Maintenance of Office or Agency

.  The Issuers shall maintain the offices or agencies (which may be an office of
the Trustee or an Affiliate of the Trustee, Registrar or co-registrar) required
under Section 2.03 hereof where Notes may be surrendered for registration of
transfer or for exchange or presented for payment and where notices and demands
to or upon the Issuers in respect of the Notes and this Indenture may be
served.  The Issuers shall give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency.  If at any
time the Issuers shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,

40



--------------------------------------------------------------------------------

 

surrenders, notices and demands may be made or served at the Corporate Trust
Office of the Trustee.

The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuers of their
obligation to maintain such offices or agencies as required by Section 2.03
hereof for such purposes.  The Issuers shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency.

The Issuers hereby designate the Corporate Trust Office of the Trustee as one
such office or agency of the Issuers in accordance with Section 2.03 hereof.

Section 4.03Reports and Other Information

.

(a)The Issuers shall make available to the Trustee and Holders of the Notes
(without exhibits):

(i)within 90 days after the end of each fiscal year (commencing with the fiscal
year ending January 27, 2018), annual reports containing substantially all of
the information required to be contained in an Annual Report on Form 10-K of J.
Crew Group if J. Crew Group had been a reporting company under the Exchange Act;
provided, that the foregoing shall not require the provision of the information
otherwise required to be presented by reporting companies under the Exchange Act
pursuant to Part III of Form 10-K except for such information as would be
required by Item 401 of Regulation S-K (other than the information required by
subsections (c) and (g) of such item), Item 403(a) of Regulation S-K and
Item 404 of Regulation S-K (assuming a transaction threshold of $2,000,000
rather than $120,000 and other than information with respect to employment and
compensation arrangements and the information required by Item 404(b));

(ii)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the fiscal quarter ending July 29, 2017),
reports containing substantially all of the information required to be contained
in a Quarterly Report on Form 10-Q of J. Crew Group if J. Crew Group had been a
reporting company under the Exchange Act;

(iii)within the later of 15 days after the occurrence of the specified event or
within five (5) Business Days of the date on which an event would have been
required to be reported on a Form 8-K (as in effect on the Issue Date),
information with respect to J. Crew Group pursuant to Items 1.01 (Entry into a
Material Definitive Agreement), 1.02 (Termination of a Material Definitive
Agreement), 1.03 (Bankruptcy or Receivership), 2.01 (Completion of Acquisition
or Disposition of Assets), 2.04 (Triggering Events that Accelerate or Increase a
Direct Financial Obligation or an Obligation under an Off-Balance Sheet
Arrangement), 2.06 (Material Impairment), 4.01 (Changes in Registrant’s
Certifying Accountants), 4.02 (Non-Reliance on Previously Issued Financial
Statements or a Related Audit Report or Completed Interim Review), 5.01 (Changes
in Control of Registrant) 5.02(a),(b), (c) (Departure of Directors or Principal
Officers; Election of Directors; Appointment of Principal Officers; Compensation
Arrangements of Certain Officers) (other than any information relating to
compensation arrangements with any directors or officers) and 9.01(a) (Financial
Statements and Exhibits, but only with respect to historical financial
statements relating to transactions required to be reported pursuant to
Item 2.01 and involving acquisitions of Persons) of a Current Report on Form 8-K
(as in effect of the Issue Date); provided, however, that (a) no such report or
information will be required to be so delivered if either the LLC Issuer or the
Parent Guarantor, as applicable, determines in good faith that such event is not
material to the Holders or the business, assets, operations or financial
condition of the Issuers and the Guarantors, taken as a whole and

41



--------------------------------------------------------------------------------

 

(b) trade secrets and other confidential information that is competitively
sensitive in the good faith and reasonable determination of the Issuers may be
excluded from disclosures;  

(iv)within 90 days after the end of each fiscal year of the Parent Guarantor
ending after the Issue Date, the consolidated financial statements of the of the
Parent Guarantor for such year prepared in accordance with GAAP, together with a
report thereon by the Parent Guarantor’s independent auditors, or in lieu
thereof, included within the audited financial statements included in the report
referred to in clause (i) above, consolidating financial statements that
separately present the consolidated financial income statement and balance sheet
information of the Parent Guarantor and its subsidiaries; and

(v)within 45 days after the end of each of the first three fiscal quarters in
each fiscal year of the Parent Guarantor, beginning with the first such fiscal
quarter ending after the Issue Date, the consolidated financial statements of
the Parent Guarantor for such quarter prepared in accordance with GAAP, or in
lieu thereof, included within the unaudited quarterly financial statements
included in the report referred to in clause (ii) above, consolidating financial
statements that separately present the consolidated financial income statement
and balance sheet information of the Parent Guarantor and its subsidiaries;

in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the LLC Issuer and the Parent
Guarantor shall make available such information to prospective purchasers of
Notes, in addition to providing such information to the Trustee, including by
posting such information on a password protected online data system requiring
user identification or the website of the LLC Issuer or the Parent Guarantor or
any of their direct or indirect parent companies (which may be password
protected so long as the password is made promptly available by the Issuers to
the Trustee, the Holders of the Notes and such prospective purchasers upon
request); provided, further, that such reports required pursuant to clauses (i),
(ii) and (iii) of this Section 4.03(a) (A) shall not be required to comply with
Section 302, Section 404 or Section 906 of the Sarbanes-Oxley Act of 2002, as
amended, or related Items 307 and 308 of Regulation S-K promulgated by the SEC,
or Item 10(e) of Regulation S-K (with respect to any non-GAAP financial measures
contained therein), (B) shall not be required to comply with Items 402, 403, 406
and 407 of Regulation S-K promulgated by the SEC, (C) shall not be required to
comply with Rule 3-10 or Rule 3-16 of Regulation S-X promulgated by the SEC,
(D) shall not be required to include any segment or business unit level
financial information and (E) shall not be required to include any exhibits that
would have been required to be filed pursuant to Item 601 of Regulation S-K
promulgated by the SEC.  In addition, to the extent not satisfied by the
foregoing, the Issuers agree that, for so long as any Notes are outstanding, it
will furnish to Holders and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(b)[Reserved].

(c)[Reserved].

(d)[Reserved].

(e)To the extent any information is not provided within the time periods
specified in this Section 4.03 and such information is subsequently provided,
the Issuers will be deemed to have satisfied their obligations with respect
thereto at such time and any Default with respect thereto shall be deemed to
have been cured.

(f)The Trustee shall have no responsibility to determine whether any information
has been posted on any website.

Section 4.04Compliance Certificate

.

42



--------------------------------------------------------------------------------

 

(a)The Issuers shall deliver to the Trustee, within 90 days after the end of
each fiscal year ending after the Issue Date, a certificate from the principal
executive officer, principal financial officer or principal accounting officer
stating that a review of the activities of the Issuers and the Guarantors during
the preceding fiscal year has been made under the supervision of the signing
Officer with a view to determining whether the Issuers have kept, observed,
performed and fulfilled their obligations under this Indenture, and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge the Issuers have kept, observed, performed and fulfilled
each and every condition and covenant contained in this Indenture during such
fiscal year and neither is in Default in the performance or observance of any of
the terms, provisions, covenants and conditions of this Indenture (or, if a
Default shall have occurred, describing all such Defaults of which he or she may
have knowledge and what action the Issuers are taking or propose to take with
respect thereto).

(b)When any Default has occurred and is continuing under this Indenture, or if
the Trustee or the holder of any other evidence of Indebtedness of the Issuers
gives any notice or takes any other action with respect to a claimed Default,
the Issuers shall promptly (which shall be no more than ten (10) Business Days
after becoming aware of such Default) deliver to the Trustee by registered or
certified mail or by electronic (in “.pdf” format) or facsimile transmission an
Officer’s Certificate specifying such event and what action the Issuers propose
to take with respect thereto.

Section 4.05Taxes

.

The Issuers and the Guarantors shall pay or discharge, prior to delinquency, all
material taxes, assessments, and governmental levies except such as are
contested in good faith and by appropriate actions or where the failure to
effect such payment or discharge is not adverse in any material respect to the
Holders.

The LLC Issuer shall at all times qualify to be treated, and will be treated, as
a corporation for United States tax purposes.

Section 4.06Stay, Extension and Usury Laws

.  The Issuers and each Guarantor covenant (to the extent that they may lawfully
do so) that they shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuers and
each Guarantor hereby expressly waive (to the extent that they may lawfully do
so) all benefit or advantage of any such law, and covenant (to the extent that
they may lawfully do so) that they shall not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
has been enacted.

Section 4.07Limitation on Restricted Payments

.

(a)None of the Issuers or the Guarantors will, directly or indirectly, declare
or pay any dividend or make any other distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests

43



--------------------------------------------------------------------------------

 

(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the Person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value any of its respective
Equity Interests or set aside any amount for any such purpose (other than
through the issuance of additional Equity Interests (other than Disqualified
Stock) of the Person redeeming, purchasing, retiring or acquiring such shares)
(the foregoing, “Restricted Payments”); provided, however, that, so long as no
Event of Default has occurred and is continuing, IPCo may make the following
cash Restricted Payments to J. Crew Operating Corp.:

(i)any cash amount, provided that:

a.no such payment shall be made during the period between (x) the earlier of the
specified due date of any semi-annual Payment in respect of the License Fee
(each as defined in the IP License Agreement) and the actual date of payment of
such Payment (in each case, including such dates) and (y) the later of the dates
of the next immediate interest payments on the Notes, the [New] [Exchange Offer]
Notes, any Indebtedness incurred pursuant to Section 4.09(iii) hereof or in the
[New] [Exchange Offer] Indenture, and any Permitted Refinancing Indebtedness
following such date and the date such interest payment is actually made (in each
case, including such dates), and

b.to the extent any of the Issuers or the Guarantors receives any prepayment or
early payment of a Payment in respect of the License Fee (each as defined in the
IP License Agreement) prior to its scheduled due date specified in the IP
License Agreement, the Issuers shall hold the amount of any such prepayment or
early payment in an escrow account for the benefit of the Trustee on behalf of
the Holders until the later of the specified due date of such Payment in its
entirety or the date such Payment in its entirety is actually made; and

(ii)any Restricted Payment made in cash on the Issue Date in connection with the
Issue Date Transactions.

Section 4.08Dividend and Other Payment Restrictions Affecting Subsidiary
Guarantors

.

(a)The Issuers and the Guarantors will not, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Subsidiary
Guarantor to:

1)(a)pay dividends or make any other distributions to the Issuers or any
Subsidiary Guarantor on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or

(b)pay any Indebtedness owed to the Issuers or any Subsidiary Guarantor;

2)make loans or advances to the Issuers or any Subsidiary Guarantor; or

44



--------------------------------------------------------------------------------

 

3)sell, lease or transfer any of its properties or assets to the Issuers or any
Subsidiary Guarantor.

(b)The restrictions in Section 4.08(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

1)this Indenture, the Notes, the guarantees thereof and the other Notes
Documents;

2)the Exchange Offer Indenture, the Exchange Offer Notes, the guarantees thereof
and the security and collateral documents related thereto;

3)applicable law or any applicable rule, regulation or order;

4)customary provisions contained in leases, licenses or similar agreements,
including with respect to intellectual property and other agreements, in each
case, entered into in the ordinary course of business; and

5)restrictions arising in connection with cash or other deposits permitted under
Section 4.12 hereof.

Section 4.09Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock

.

None of the Issuers or the Guarantors will, incur, create, assume or permit to
exist any Indebtedness, except (i) Indebtedness created hereunder and under the
other Notes Documents (but excluding any Additional Notes), (ii) Indebtedness
outstanding under the Exchange Offer Notes and guarantees thereof, (iii) during
the 90 day period preceding the maturity of the PIK Toggle Notes, Indebtedness
in the form of Additional Notes issued hereunder or under the [Exchange Offer]
[New] Indenture not to exceed an amount (the “Additional Debt Amount”) such
that, after including any original issue discount on such Additional Notes not
in excess of 25%, the Additional Debt Amount equals (w) the aggregate principal
amount of the PIK Toggle Notes immediately outstanding following the
consummation of the Exchange Offer (excluding the Purchased PIK Toggle Notes)
plus (x) all accreted interest thereon through the maturity date thereof
pursuant to the terms thereof as in effect on the Issue Date plus (y) an amount
equal to the [Additional Notes Payment] less (z) the amount of any Indebtedness
incurred after the Issue Date under the [Exchange Offer] [New] Indenture
pursuant to Section 4.09(iii) thereof (or any successor provision thereto), and
(iv) with respect to any of the foregoing clauses (i) through (iii), any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(“Permitted Indebtedness”); provided, however, that the Issuers shall distribute
the Additional Notes Payment on or promptly after the date of incurrence of any
Indebtedness pursuant to clause (iii) hereof, in cash, as a premium, pro rata
among all holders of the Notes and any [New] [Exchange Offer] Notes as of the
date of such incurrence.

Section 4.10 Mergers, Consolidations, Sale of Assets and Acquisitions

. Neither the Parent Guarantor nor the Issuers will, nor will the Issuers permit
any of the Subsidiary Guarantors to, merge into, or consolidate or amalgamate
with any other person, or permit any other person to merge into or consolidate
with it, or sell, transfer (including by way of

45



--------------------------------------------------------------------------------

 

a license or sublicense, except as permitted by the IP License Agreement),
lease, or otherwise dispose of (in one transaction or in a series of
transactions) all or, except as expressly permitted hereunder, any part of its
assets (whether now owned or hereafter acquired[, and including for the
avoidance of doubt, the PIK Toggle Notes]7), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Parent Guarantor, the Issuers
or the Subsidiary Guarantors, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person or any division or business unit of any other person.

Notwithstanding the foregoing, any Subsidiary Guarantor may consolidate or
amalgamate with or merge into, wind up into or transfer all or part of its
properties and assets to any of the Issuers.

Section 4.11Transactions with Affiliates

.

(a)None of the Issuers or the Guarantors will, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of the
Issuers or the Guarantors in a transaction, unless such transaction is otherwise
permitted (or required) under this Indenture.

(b)

The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i)the IP License Agreement,

(ii)Restricted Payments permitted under Section 4.07, including payments to J.
Crew Group,

(iii)Permitted Investments, or

(iv)the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of the Issuers and the Guarantors
in the ordinary course of business.

Section 4.12Liens

.  None of the Issuers or the Guarantors will, create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any person, including the Issuers) at the time owned by it or on any income
or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

 

7

If agreed by Ad Hoc PIK Holders: add provision, subject to Consenting Creditor
Approval, allowing PIK Toggle Notes to be held by an affiliate of the Issuers
and Guarantors, provided such affiliate grants an ongoing pledge for the benefit
of the trustee and such affiliate grants corresponding rights to the Issuers, as
set forth herein, regarding any amendments to the PIK Toggle Notes, including
the extension of the maturity thereof, to the same extent set forth herein.

46



--------------------------------------------------------------------------------

 

(a)any Lien on Collateral securing any Permitted Indebtedness, subject at all
times to the Intercreditor Agreement, and provided that, in each case, on or
before any such Indebtedness or other Obligations are incurred and secured with
a Lien pursuant to this clause (a), the applicable Authorized Representative
with respect to such Indebtedness enters into the Intercreditor Agreement;

(b)Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, or (ii) relating to pooled deposit or sweep
accounts of the Issuers to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Issuers;

(c)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(d)solely to the extent constituting a “Lien”, any license granted pursuant to
any credit facility of the type contemplated by Section [2.1] of the IP License
Agreement;

(e)solely to the extent constituting a “Lien”, the exclusive license granted to
J. Crew International, Inc. under the IP License Agreement;

(f)Liens imposed by law for sums not yet overdue for a period of more than 30
days or being contested in good faith by appropriate actions or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(g)Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or not yet payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(h)deposits made in the ordinary course of business to secure liability to
insurance carriers;

(i)Liens securing judgments for the payment of money not constituting an Event
of Default under clause (5) of Section 6.01 hereof;

(j)Liens (a) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection and (b) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(k)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

47



--------------------------------------------------------------------------------

 

(l)pledges or deposits by such Person under insurance related obligations, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes, in each case
incurred in the ordinary course of business;

(m)Liens securing obligations in respect of any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit card processing or credit or debit card, purchase card, electronic funds
transfer and other cash management arrangements; or

(n)Liens encumbering reasonable customary deposits and margin deposits and
similar Liens attaching other brokerage accounts incurred in the ordinary course
of business and not for speculative purposes.

Section 4.13Company Existence

.  Each of the Issuers and each Guarantor shall, do or cause to be done all
things necessary to preserve and keep in full force and effect its company
existence in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Issuers and the Guarantors, as
applicable.

Each of the Issuers and the Guarantors shall do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
Special Purpose Entity.

Except where the failure to do so would not reasonably be expected to be
materially adverse to the Holders, each of the Issuers and the Guarantors shall
do or cause to be done all things necessary to (i) lawfully obtain, preserve,
renew, extend and keep in full force and effect the permits, franchises and
authorizations necessary to the normal conduct of its business, and (ii) at all
times maintain and preserve all tangible property necessary to the normal
conduct of its business (in each case except as expressly permitted by this
Indenture).

Each of the Issuers and the Guarantors shall do or cause to be done all things
necessary to preserve, maintain, prosecute, protect and enforce the Intellectual
Property (other than the abandonment or discontinued use of de minimis
Intellectual Property pursuant to Section 4.02(h) of the Security Agreement) and
perform under the IP License Agreement, to the extent a party thereto.

The foregoing shall not limit a transaction permitted by Section 4.10.

Section 4.14Offer to Repurchase Upon Change of Control

.  

(a)If a Change of Control occurs, unless the Issuers have previously or
concurrently delivered a redemption notice with respect to all the outstanding
Notes as described under Section 3.07 hereof, the Issuers shall make an offer to
purchase all of the Notes pursuant to the offer described below (the “Change of
Control Offer”) at a price in cash (the “Change of Control Payment”) equal
to 100% of the aggregate principal amount thereof plus accrued and unpaid
interest, if any, to, but not including, the date of repurchase, subject to the
right of Holders of record on the relevant Record Date to receive interest due
on the relevant Interest Payment Date.  Prior to or within 30 days following any
Change of Control, the Issuers shall

48



--------------------------------------------------------------------------------

 

deliver notice of such Change of Control Offer electronically or by first-class
mail, with a copy to the Trustee, to each Holder to the address of such Holder
appearing in the Note Register or otherwise in accordance with the Applicable
Procedures with the following information:

1)that a Change of Control Offer is being made pursuant to this Section 4.14 and
that all Notes properly tendered pursuant to such Change of Control Offer will
be accepted for payment by the Issuers;

2)the purchase price and the purchase date, which will be no earlier
than 30 days nor later than 60 days from the date such notice is delivered (the
“Change of Control Payment Date”), subject to extension (in the case where such
notice is mailed or otherwise delivered prior to the occurrence of the Change of
Control) in the event that the occurrence of the Change of Control is delayed;

3)that any Note not properly tendered will remain outstanding and continue to
accrue interest;

4)that unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

5)that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the paying agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

6)that Holders will be entitled to withdraw their tendered Notes and their
election to require the Issuers to purchase such Notes; provided that the paying
agent receives, not later than the close of business on the second Business Day
prior to the expiration date of the Change of Control Offer, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes tendered for purchase, and a statement that such Holder is
withdrawing its tendered Notes and its election to have such Notes purchased;

7)that Holders whose Notes are being purchased only in part will be issued new
Notes and such new Notes will be equal in principal amount to the unpurchased
portion of the Notes surrendered.  The unpurchased portion of the Notes must be
equal to at least $2,000 or any integral multiple of $1,000 in excess of $2,000;

8)if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control; and

9)the other instructions, as determined by the Issuers, consistent with this
Section 4.14, that a Holder must follow in order to have its Notes repurchased.

49



--------------------------------------------------------------------------------

 

The Issuers will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws or regulations are applicable in connection with the repurchase of Notes
pursuant to a Change of Control Offer.  To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Indenture,
the Issuers shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached their obligations under this Indenture by
virtue thereof.

(b)On the Change of Control Payment Date, the Issuers shall, to the extent
permitted by law:

1)accept for payment all Notes or portions thereof properly tendered pursuant to
the Change of Control Offer;

2)deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered; and

3)deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuers.

(c)The Issuers shall not be required to make a Change of Control Offer following
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Issuers
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer.

(d)Notwithstanding anything to the contrary herein, a Change of Control Offer
may be made in advance of a Change of Control, conditional upon such Change of
Control, if a definitive agreement is in place for the Change of Control at the
time of making of the Change of Control Offer.

(e)Other than as specifically provided in this Section 4.14, any purchase
pursuant to this Section 4.14 shall be made pursuant to Sections  3.02, 3.05
and 3.06 hereof, and references therein to “redeem,” “redemption,” “Redemption
Date” and similar words shall be deemed to refer to “purchase,” “repurchase,”
“purchase date” and similar words, as applicable.

(f)The Issuers’ obligation to make an offer to repurchase the Notes pursuant to
this Section 4.14 may be waived or modified with the written consent of the
Holders of a majority in principal amount of the Notes then outstanding.

Section 4.15PIK Toggle Notes

.

With respect to any PIK Toggle Notes owned by any of the Issuers or the
Guarantors (the “Purchased PIK Toggle Notes”):

(a)none of the Issuers or any Guarantor shall consent to, propose or otherwise
direct or allow the PIK Toggle Notes Trustee to effectuate any amendments,
supplements,

50



--------------------------------------------------------------------------------

 

consents or waivers with respect to the PIK Toggle Notes or the PIK Toggle Notes
Indenture, except as provided in Section 4.15(b) hereof; and

(b)on the Business Day immediately prior to the original stated maturity date of
the PIK Toggle Notes, the Issuers and the Guarantors, as applicable, shall
consent, and shall direct the PIK Toggle Notes Trustee to consent, to extending
the maturity date for the Purchased PIK Toggle Notes, in accordance with the
terms of the PIK Toggle Notes Indenture, to a date that is six months after the
maturity date of the Notes, such consent and extension to become effective as of
the original stated maturity date of the PIK Toggle Notes.

Section 4.16[Reserved]

.

Section 4.17Further Assurances; Additional Security

. None of the Issuers or any Guarantor shall take any action, or omit to take
any action, which action or omission might or would have the result of
materially impairing the security interest with respect to the Collateral for
the benefit of the Collateral Agent, the Trustee and the Holders except as
expressly set forth in, or permitted by, the Notes Documents.

 

Each Issuer and each of the Guarantors shall promptly execute, acknowledge and
deliver such Security Documents, instruments, certificates, financing
statements, notices and other documents, and take such other actions required
under the Security Documents, or that the Collateral Agent may reasonably
request, to create, perfect, protect, assure or enforce the Liens and benefits
intended to be conferred, in each case as contemplated by the Notes Documents
for the benefit of the Secured Parties; provided, that no such Security
Document, instrument or other document shall be materially more burdensome upon
the Issuers and the Guarantors than the Notes Documents executed and delivered
by the Issuers and the Guarantors in connection with the issuance of the Notes
on or about the Issue Date.

 

Section 4.18Sale and Lease-back Transactions

. None of the Issuers or any Guarantor shall enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, in each case, whether or not treated as a
“sale-leaseback” under GAAP.

 

Section 4.19Investments, Loans and Advances

. None of the Issuers or the Guarantors shall purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or guarantees of the obligations of, or
make or permit to exist any investment or any other interest in, any other
person (other than (a) in or to the Issuers or a Guarantor, (b) investments in
cash and Cash Equivalents, (c) holding any PIK Toggle Notes in connection with
the Exchange Offer settled on the Issue Date concurrently with the Issue Date
Transactions or (d) any investment made using cash consisting of loans to J.
Crew Operating Corp. funded with any amount that would otherwise be permitted to
be distributed as a Restricted Payment pursuant to Section 4.07(a) (the
foregoing clauses (a) through (d), collectively, “Permitted Investments”)).

51



--------------------------------------------------------------------------------

 

Section 4.20Business

. Notwithstanding any other provisions hereof, none of the Issuers or the
Guarantors shall engage at any time in any business or activity other than
ownership of the Licensed Marks, the performance of its obligations under the
Notes Documents and any Permitted Refinancing Indebtedness and activities
incidental or related thereto.

Section 4.21Limitation on Modifications of Organizational Documents and Certain
Other Agreements

. None of the Issuers or the Guarantors shall amend or modify in any manner
materially adverse to the Holders, or grant any waiver or release under or
terminate in any manner (if such granting or termination shall be materially
adverse to the Holders), its applicable articles or certificate of
incorporation, bylaws, limited liability company operating agreement,
partnership agreement or other organizational documents.

Section 4.22Subsidiaries

. None of the Issuers or the Guarantors shall, directly or indirectly form,
create, organize, incorporate or acquire any subsidiaries.

Section 4.23Intellectual Property; IP License Agreement

. None of the Issuers or the Guarantors shall:

(a)directly or indirectly, sell, transfer, convey, assign, abandon, allow to
lapse, fail to renew or otherwise dispose of any Intellectual Property (other
than the abandonment or discontinued use of de minimis Intellectual Property
pursuant to Section 4.02(h) of the Security Agreement);

(b)fail to enforce its rights and perform its obligations under the IP License
Agreement in a manner materially adverse to IPCo or the Holders; or

(c)amend, amend and restate, supplement or otherwise modify the IP License
Agreement, or waive any of the terms, covenants, representations warranties or
conditions therein, or agree to do any of the foregoing, without the prior
consent of Holders of at least a majority in principal amount of the Notes
(including Additional Notes, if any) then outstanding, voting as a single class.

Section 4.24Parent Guarantor Covenant

. The Parent Guarantor covenants and agrees that, (a) the Parent Guarantor will
not create, incur, assume or permit to exist any Lien on any of the Equity
Interests issued by the Issuers other than the Liens created under the Notes
Documents, (b) the Parent Guarantor shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, (c) the Parent Guarantor shall at all times own directly 100% of the
Equity Interests of the LLC Issuer and indirectly 100% of the Equity Interests
of the Corporate Issuer and shall not sell, transfer or otherwise dispose of the
Equity Interests in any of the Issuers and (d) Parent Guarantor will maintain
its passive holding company status.

ARTICLE V.

Collateral and security

52



--------------------------------------------------------------------------------

 

Section 5.01Security Interest

. The due and punctual payment of the principal of, premium on, if any, and
interest, if any, on, the Notes when and as the same shall be due and payable,
whether on an interest payment date, at maturity, by acceleration, repurchase,
redemption or otherwise, and interest on the overdue principal of, premium on,
if any, and interest, if any (to the extent permitted by law), on the Notes and
performance of all other obligations of the Issuers and the Guarantors to the
Holders of Notes or the Trustee under this Indenture and the Notes (including,
without limitation, the Guarantees), according to the terms hereunder or
thereunder, are secured as provided in the Security Documents. Each Holder of
Notes, by its acceptance thereof, consents and agrees to the terms of the
Security Documents (including, without limitation, the provisions providing for
foreclosure and release of Collateral), and the Intercreditor Agreement, in each
case as the same may be in effect or may be amended from time to time in
accordance with its terms, and authorizes and directs the Collateral Agent to
enter into the Security Documents and the Trustee and the Collateral Agent to
enter into the Intercreditor Agreement, and to perform its obligations and
exercise its rights thereunder in accordance therewith. The Issuers and the
Guarantors will do or cause to be done all such acts and things as may be
required by the provisions of the Security Documents, to assure and confirm to
the Trustee and the Collateral Agent the security interest in the Collateral
contemplated hereby, by the Security Documents or any part thereof, as from time
to time constituted, so as to render the same available for the security and
benefit of this Indenture and of the Notes secured hereby, according to the
intent and purposes herein expressed. The Issuers and the Guarantors will take
any and all actions required under the Security Documents to cause the Security
Documents to create and maintain, as security for the Obligations of the Issuers
and the Guarantors hereunder, a valid and enforceable perfected First Priority
Lien in and on all the Collateral (subject to the Intercreditor Agremeent), in
favor of the Collateral Agent for the benefit of itself, the Trustee and the
Holders of Notes,  superior to and prior to the rights of all third Persons and
subject to no Liens, in each case, other than Permitted Liens (excluding
Permitted Liens described in Section 4.12(a)).

Section 5.02Recording and Opinions

. The Issuers will furnish to the Trustee and the Collateral Agent
simultaneously with the execution and delivery of this Indenture an Opinion of
Counsel stating that, in the opinion of such counsel, assuming the filing of the
applicable financing statements in the filing office of the relevant
jurisdiction, the security interest intended to be created by the Collateral
Agreement in the Collateral is perfected, to the extent such Lien can be
perfected by the filing of financing statements, and a customary Opinion of
Counsel with respect to the creation of the security interest of the Collateral
Agent in the Collateral.

 

Section 5.03After-Acquired Property.

The Issuers and the Guarantors shall grant to the Collateral Agent, for the
benefit of itself, the Trustee and the Holders of the Notes, a lien on assets or
property acquired by any of the Issuers or a Guarantor after the Issue Date,
which would have constituted Collateral had such assets and property been owned
by any of the Issuers or such Guarantor on the Issue Date, in each case to the
extent required by, and as provided in, the Security Documents.

Section 5.04Release of Collateral

53



--------------------------------------------------------------------------------

 

(a)Liens securing the Notes will be released upon the receipt by the Trustee and
the Collateral Agent of an Officer’s Certificate and an Opinion of Counsel
certifying that one of the following events has occurred and that all conditions
precedent thereto under this Indenture have been met (it being understood in the
case of clause (i) below that such conditions precedent consist of the receipt
by the Trustee or Paying Agent of money in an amount sufficient to pay in full
in cash all Obligations on the Notes issued under this Indenture):

(i)payment in full in cash of principal, interest and all other Obligations on
the Notes issued under this Indenture; or

(ii)Legal Defeasance, Covenant Defeasance or satisfaction and discharge of this
Indenture in accordance with Articles VIII and XI hereof.

(b)In addition, (i) in the case of any disposition of any asset permitted by the
Notes Documents to any Person that is not an Issuer of a Guarantor, upon the
receipt by the Trustee and the Collateral Agent of an Officer’s Certificate
specifying such asset and certifying such disposition is permitted under the
Notes Documents, the Lien on such asset securing the Notes shall be released and
(ii) in the case of any release of a Subsidiary Guarantor from its Guaranty in
accordance with Section 10.06, upon the receipt by the Trustee and the
Collateral Agent of an Officer’s Certificate specifying such Subsidiary
Guarantor and certifying such release is permitted under the Notes Documents,
the Lien on the assets of such Subsidiary Guarantor securing the Notes shall be
released.

(c)Each of the releases specified in Sections 5.04(a) and (b) shall be effected
by the Collateral Agent at the direction of the Trustee without the consent of
the Holders. Upon receipt of such Officer's Certificate and Opinion of Counsel
(if requested), the Collateral Agent shall execute, deliver or acknowledge any
necessary or proper instruments of termination, satisfaction or release to
evidence the release of any Collateral permitted to be released pursuant to this
Indenture or the Security Documents.

(d)At any time when an Event of Default has occurred and is continuing and the
maturity of the Notes has been accelerated (whether by declaration or otherwise)
and the Trustee has delivered a notice of acceleration to the Collateral Agent,
no release of Collateral pursuant to the provisions of the Security Documents
will be effective as against the Holders of Notes.

Section 5.05Authorization of Actions to Be Taken by the Trustee Under the
Security Documents

(a)Subject to the provisions of Section 7.01 and 7.02 hereof, if an Event of
Default occurs and is continuing, the Trustee may, in its sole discretion and
without the consent of the Holders of Notes, direct, on behalf of the Holders of
Notes, the Collateral Agent to, take all actions it deems necessary or
appropriate in order to:

(i)enforce any of the terms of the Security Documents; and

(ii)collect and receive any and all amounts payable in respect of the
Obligations of the Issuers and Guarantors hereunder.

54



--------------------------------------------------------------------------------

 

The Trustee shall have power to institute and maintain such suits and
proceedings as it may deem reasonably expedient to prevent any impairment of the
Collateral by any acts that may be unlawful or in violation of the Security
Documents or this Indenture, and such suits and proceedings as the Trustee may
deem expedient to preserve or protect its interests and the interests of the
Holders of Notes in the Collateral (including power to institute and maintain
suits or proceedings to restrain the enforcement of or compliance with any
legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest hereunder or be
prejudicial to the interests of the Holders of Notes or of the Trustee).

(b)The Trustee or the Collateral Agent shall not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes negligence (or gross negligence in the case of the Collateral Agent)
or willful misconduct on the part of the Trustee or the Collateral Agent, for
the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Issuers and Guarantors
to the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. Notwithstanding the foregoing, neither the
Trustee nor the Collateral Agent shall have responsibility for recording,
filing, re-recording or refiling any financing statement, continuation
statement, document, instrument or other notice in any public office at any time
or times or to otherwise take any action to perfect or maintain the perfection
of any security interest granted to it under the Security Documents relating to
the Notes or otherwise

Section 5.06Authorization of Receipt of Funds by the Trustee Under the Security
Documents

. The Trustee is authorized to receive any funds for the benefit of the Holders
of Notes distributed under the Security Documents, and to make further
distributions of such funds to the Holders of Notes according to the provisions
of this Indenture.

Section 5.07Termination of Security Interest

. Upon the full and final payment and performance of all Obligations of the
Issuer under this Indenture and the Notes or upon Legal Defeasance, Covenant
Defeasance or satisfaction and discharge of this Indenture in accordance with
Articles VII and XI hereof, the Trustee will, at the request of the Issuers,
deliver a certificate to the Collateral Agent stating that such Obligations have
been paid in full, and instruct the Collateral Agent to release the Liens
pursuant to this Indenture and the Security Documents pursuant to Section 5.04.

Section 5.08Collateral Agent.

(a)The Collateral Agent is authorized and empowered to appoint one or more
co-Collateral Agents or sub-agents as it deems necessary or appropriate.

(b)Subject to Section 7.01, neither the Trustee nor the Collateral Agent nor any
of their respective officers, directors, employees, attorneys or agents will be
responsible or liable for the existence, genuineness, value or protection of any
Collateral, for the legality,

55



--------------------------------------------------------------------------------

 

enforceability, effectiveness or sufficiency of the Security Documents, for the
creation, perfection, priority, sufficiency, continuation, maintenance or
protection of any Lien securing Notes Obligations or otherwise granted in
connection with the Transactions, or for any defect or deficiency as to any such
matters, or for any failure to demand, collect, foreclose or realize upon or
otherwise enforce any of the Liens securing Notes Obligations or the Security
Documents or any delay in doing so.

(c)The Collateral Agent will be subject to such directions as may be given it by
the Trustee from time to time (as required or permitted by this
Indenture).  Except as directed by the Trustee as required or permitted by this
Indenture and any other representatives or pursuant to the Security Documents or
the Intercreditor Agreement, the Collateral Agent will not be obligated:

(i)to act upon directions purported to be delivered to it by any other Person;

(ii)to foreclose upon or otherwise enforce any Lien securing Notes Obligations;
or

(iii)to take any other action whatsoever with regard to any or all of the Liens
securing Notes Obligations (or any Lien), Security Documents or Collateral.

(d)The Collateral Agent will be accountable only for amounts that it actually
receives as a result of the enforcement of the Liens securing Notes Obligations
or the Security Documents.

(e)In acting as Collateral Agent or co-Collateral Agent, the Collateral Agent
and each co-Collateral Agent may rely upon and enforce each and all of the
rights, powers, immunities, indemnities and benefits of the Trustee under
Article VII hereof.

(f)The Holders agree that the Collateral Agent shall be entitled to the rights,
privileges, protections, immunities, indemnities and benefits provided to the
Collateral Agent by this Indenture and the Security Documents.  Furthermore,
each Holder, by accepting such Note, consents to the terms of and authorizes and
directs the Trustee (in each of its capacities) and the Collateral Agent to
enter into and perform each of the Intercreditor Agreement and Security
Documents in each of its capacities thereunder.

(g)At all times when the Trustee is not itself the Collateral Agent, the Issuers
will deliver to the Trustee copies of all Security Documents delivered to the
Collateral Agent and copies of all documents delivered to the Collateral Agent
pursuant to this Indenture and the Security Documents.

 

ARTICLE VI.

DEFAULTS AND REMEDIES

56



--------------------------------------------------------------------------------

 

Section 6.01Events of Default

.

An “Event of Default,” wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

1)default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on the Notes;

2)default for 30 days or more in the payment when due of interest on or with
respect to the Notes;

3)failure by any of the Issuers or any of the Guarantors for 30 days after
receipt of written notice given by the Trustee or the Holders of not less
than 25.0% in principal amount of the then outstanding Notes to comply with any
of its obligations, covenants or agreements (other than a default referred to in
clause (1) or (2) of this Section 6.01) contained in this Indenture, the Notes
or the Security Documents;

4)default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Parent Guarantor, the Issuers or any of their Subsidiaries or
the payment of which is guaranteed by the Parent Guarantor, the Issuers or any
of their Subsidiaries, other than Indebtedness owed to any of the Issuers or
their Subsidiaries, whether such Indebtedness or guarantee now exists or is
created after the issuance of the Notes, if such default either results from the
failure to pay any principal of such Indebtedness at its stated final maturity
(after giving effect to any applicable grace periods) or relates to an
obligation other than the obligation to pay principal of any such Indebtedness
at its stated final maturity and results in the holder or holders of such
Indebtedness causing such Indebtedness to become due prior to its stated
maturity;

5)failure by the Issuers or any of the Guarantors to pay final judgments
aggregating in excess of $1,000,000 (net of amounts covered by insurance
policies issued by reputable and creditworthy insurance companies), which final
judgments remain unpaid, undischarged and unstayed for a period of more
than 30 days after such judgment becomes final, and in the event such judgment
is covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;

6)the Issuers or any of the Guarantors, pursuant to or within the meaning of any
Bankruptcy Law:

(i)commences proceedings to be adjudicated bankrupt or insolvent;

(ii)consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy Law;

57



--------------------------------------------------------------------------------

 

(iii)consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(iv)makes a general assignment for the benefit of its creditors; or

(v)generally is not paying its debts as they become due;

7)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i)is for relief against any of the Issuers or any of the Guarantors, in a
proceeding in which any of the Issuers or any such Guarantor, is to be
adjudicated bankrupt or insolvent;

(ii)appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of any of the Issuers or any of the Guarantors, or for all or
substantially all of the property of any of the Issuers or any of the
Guarantors; or

(iii)orders the liquidation of any of the Issuers or any of the Guarantors;

and the order or decree remains unstayed and in effect for 60 consecutive days;

8)(i) the Guarantee of any Guarantor shall for any reason cease to be in full
force and effect or be declared null and void in a final non-appealable judgment
of a court of competent jurisdiction or any Officer of any Guarantor, as the
case may be, denies in writing that it has any further liability under its
Guarantee or gives notice to such effect, other than by reason of the
termination of this Indenture or the release of any such Guarantee in accordance
with this Indenture, or (ii) the termination by the Supplemental Guarantor of
its Supplemental Guarantee or any Officer of the Supplemental Guarantor denies
in writing that it has any further liability under the Supplemental Guarantee or
gives notice to such effect, other than by reason of the termination of this
Indenture or the release of such Supplemental Guarantee in accordance with this
Indenture;

9)so long as the Security Documents have not otherwise been terminated in
accordance with their terms or the Collateral as a whole of the Issuers or any
Guarantor has not otherwise been released from the Lien of the Security
Documents in accordance with the terms thereof or hereof, (a) repudiation or
disaffirmation by any of the Issuers or any Guarantor, or any Person acting on
behalf of any of the Issuers or any Guarantor, of its obligations under the
Security Documents or that any security interest in the Collateral is not a
valid and perfected security interest; (b) the final, non-appealable
determination in a judicial proceeding that all or any material portion of the
Security Documents, taken as a whole, are unenforceable or invalid, for any
reason, against any of the Issuers or any Guarantor; (c) the Security Documents
cease to create, or any Lien purported to be created by any Security Document
ceases to be, a valid and perfected lien, with the priority required by the
Security Documents on and security interest in any material portion of the
Collateral purported to be covered thereby; or (d) the Issuers and

58



--------------------------------------------------------------------------------

 

Guarantors cease to own the IP Collateral of the Issuers and the Guarantors as
of the Issue Date (other than in the case of the abandonment or discontinued use
of de minimis Intellectual Property pursuant to Section 4.02(h) of the Security
Agreement);

10)termination of [the] [any] IP License Agreement, or the failure by J. Crew
International, Inc. and J. Crew Operating Corp. to assume [the] [any] IP License
Agreement and continue to perform thereunder consistent with section 365 of
Bankruptcy Law within 60 days following the occurrence of an “Event of Default”
(as defined under the Term Loan Agreement) pursuant to Section 8.01(f) of the
Term Loan Agreement (or any successor provision thereto);

11)failure by J. Crew Operating Corp. to make any semi-annual licensing payment
under [the] [any] IP License Agreement, within 30 days of when such payment is
due pursuant to Section 4.2 of the IP License Agreement;

12)consent by any of the Issuers or the Guarantors to, or the enactment or
effectuation of, any amendment, supplement, consent or waiver, except in
accordance with Section 4.15(b) hereof or except for those of the type set forth
in Section 9.01 hereof, to the PIK Toggle Notes or the PIK Toggle Notes
Indenture; or

13)the maturity date of the Purchased PIK Toggle Notes shall not have been
extended to a date that is six months after the maturity date of the Notes, by
the original stated maturity date of the PIK Toggle Notes.

Section 6.02Acceleration

.  

If any Event of Default (other than an Event of Default specified in clause (6)
or (7) of Section 6.01 hereof with respect to any of the Issuers or any
Guarantor) occurs and is continuing under this Indenture, the Trustee or the
Holders of at least 25.0% in principal amount of the then total outstanding
Notes may, by written notice to the Issuers, declare all the then outstanding
Notes to be due and payable immediately.  Upon the effectiveness of such
declaration, Holders of the Notes will be entitled, notwithstanding such
acceleration, maturity of such Notes of the commencement of bankruptcy,
insolvency or liquidation proceedings or any other event of the nature described
in clauses (6) or (7) above, and irrespective of how such Notes are subsequently
paid or redeemed (including any distribution pursuant to a plan of
reorganization), to the payment of all amounts that would have been due upon
redemption of the Notes if the Issuers redeemed the Notes at their option at
such time pursuant to Section 3.07 hereof, which, for the avoidance of doubt,
shall be 100% of the principal amount of Notes at such time plus the Applicable
Premium (calculated as though such date were the Redemption Date), and accrued
and unpaid interest, if any, to, such time, without prejudice to the rights of
such Holders to receive any further accrued and unpaid interest from such date
to the date of payment.  The Trustee may withhold from the Holders notice of any
continuing Default, except a Default relating to the payment of principal,
premium, if any, or interest, if it determines that withholding notice is in the
Holders’ interest.  The Trustee shall have no obligation to accelerate the Notes
if, in the best judgment of the Trustee, acceleration is not in the best
interests of the Holders.

59



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (6) or (7) of Section 6.01 hereof with respect to any of the Issuers or
any of the Guarantors, all outstanding Notes shall be due and payable
immediately without further action or notice, and Holders of the Notes will be
entitled, notwithstanding such acceleration, maturity of such Notes of the
commencement of bankruptcy, insolvency or liquidation proceedings or any other
event of the nature described in clauses (6) or (7) above, and irrespective of
how such Notes are subsequently paid or redeemed (including any distribution
pursuant to a plan of reorganization), to the payment of all amounts that would
have been due upon redemption of the Notes if the Issuers redeemed the Notes at
their option at such time pursuant to Section 3.07 hereof, which, for the
avoidance of doubt, shall be 100% of the principal amount of Notes at such time
plus the Applicable Premium (calculated as though such date were the Redemption
Date), and accrued and unpaid interest, if any, to, such time, without prejudice
to the rights of such Holders to receive any further accrued and unpaid interest
from such date to the date of payment.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may on behalf of the Holders of all of
the Notes rescind any acceleration with respect to the Notes and its
consequences if such rescission would not conflict with any judgment of a court
of competent jurisdiction and if all existing Events of Default (except a
continuing Default in the payment of interest on, premium, if any, or the
principal of any Note held by a non-consenting Holder that has become due solely
because of the acceleration) have been cured or waived.

Section 6.03Other Remedies

.  If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes, this Indenture or the Security Documents.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.

Section 6.04Waiver of Past Defaults

.  Subject to Section 6.02 hereof, Holders of not less than a majority in
aggregate principal amount of the then outstanding Notes by notice to the
Trustee may on behalf of the Holders of all of the Notes waive any existing
Default and its consequences hereunder (except a continuing Default in the
payment of the principal of, premium, if any, or interest on, any Note held by a
non-consenting Holder) (including in connection with a Change of Control
Offer).  Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

Section 6.05Control by Majority

.  Holders of a majority in principal amount of the then total outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power

60



--------------------------------------------------------------------------------

 

conferred on the Trustee.  The Trustee, however, may refuse to follow any
direction that conflicts with law or this Indenture or that the Trustee
determines is unduly prejudicial to the rights of any other Holder of a Note or
that would involve the Trustee in personal liability.

Section 6.06Limitation on Suits

.  Subject to Section 6.07 hereof, no Holder of a Note may pursue any remedy
with respect to this Indenture or the Notes unless:

1)such Holder has previously given the Trustee written notice that an Event of
Default is continuing;

2)Holders of at least 25.0% in principal amount of the then outstanding Notes
have requested in writing the Trustee to pursue the remedy;

3)Holders have offered the Trustee security or indemnity reasonably satisfactory
to it against any loss, liability or expense;

4)the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

5)Holders of a majority in principal amount of the total outstanding Notes have
not given the Trustee a written direction inconsistent with such written request
within such 60-day period.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note (it being understood that the Trustee does not have an affirmative duty to
ascertain whether or not such actions or forbearances are unduly prejudicial to
such Holders).

Section 6.07Rights of Holders to Receive Payment

.  Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal of, premium, if any, and
interest on the Note, on or after the respective due dates expressed in the Note
(including in connection with a Change of Control Offer), or to bring suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of such Holder.

Section 6.08Collection Suit by Trustee

.  If an Event of Default specified in Section 6.01(1) or (2) hereof occurs and
is continuing, the Trustee is authorized to recover judgment in its own name and
as trustee of an express trust against the Issuers for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

Section 6.09Restoration of Rights and Remedies

.  If the Trustee or any Holder has instituted any proceeding to enforce any
right or remedy under this Indenture and such proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Holder, then and in every such case, subject to any determination in
such proceedings, the Issuers, the Trustee and the Holders shall be restored

61



--------------------------------------------------------------------------------

 

severally and respectively to their former positions hereunder and thereafter
all rights and remedies of the Trustee and the Holders shall continue as though
no such proceeding has been instituted.

Section 6.10Rights and Remedies Cumulative

.  Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07 hereof, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

Section 6.11Delay or Omission Not Waiver

.  No delay or omission of the Trustee or of any Holder of any Note to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein.  Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

Section 6.12Trustee May File Proofs of Claim

.  The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Issuers (or any
other obligor upon the Notes including the Guarantors), its creditors or its
property and shall be entitled and empowered to participate as a member in any
official committee of creditors appointed in such matter and to collect, receive
and distribute any money or other property payable or deliverable on any such
claims and any custodian in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof.  To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof out of the estate in any such proceeding, shall be denied
for any reason, payment of the same shall be secured by a Lien on, and shall be
paid out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise.  Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder, or to authorize the Trustee to vote in respect of the
claim of any Holder in any such proceeding.

Section 6.13Priorities

.  If the Trustee, Collateral Agent or any Agent collects any money or property
pursuant to this Article VI, it shall pay out the money in the following order:

62



--------------------------------------------------------------------------------

 

(i)to the Trustee, Collateral Agent, and any such Agent, their agents and
attorneys for amounts due under Section 7.07 hereof and under the Security
Documents, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee, Collateral Agent or such Agent
and the costs and expenses of collection;

(ii)to Holders for amounts due and unpaid on the Notes for principal, premium,
if any, and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Notes for principal, premium, if
any, and interest, respectively; and

(iii)to the Issuers or to such party as a court of competent jurisdiction shall
direct including a Guarantor, if applicable.

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.13.

Section 6.14Undertaking for Costs

.  In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party
litigant.  This Section 6.14 does not apply to a suit by the Trustee, a suit by
a Holder of a Note pursuant to Section 6.07 hereof, or a suit by Holders of more
than 10.0% in principal amount of the then outstanding Notes.

ARTICLE VII.

TRUSTEE

Section 7.01Duties of Trustee

.

(a)If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b)Except during the continuance of an Event of Default:

(i)the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii)in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture.  However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

63



--------------------------------------------------------------------------------

 

(c)The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i)this paragraph (c) does not limit the effect of paragraph (b) of this
Section 7.01;

(ii)the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and

(iii)the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.02, 6.04 or 6.05 hereof.

(d)Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

(e)The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders
unless the Holders have offered to the Trustee indemnity or security reasonably
satisfactory to it against any loss, liability or expense.

(f)The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers.  Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.

Section 7.02Rights of Trustee

.

(a)The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person.  The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuers and the Guarantors, personally or by
agent or attorney at the sole cost of the Issuers and shall incur no liability
or additional liability of any kind by reason of such inquiry or investigation.

(b)Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both.  The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officer’s Certificate or Opinion of Counsel.  The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

(c)The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

64



--------------------------------------------------------------------------------

 

(d)The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e)Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers shall be sufficient if signed by
an Officer of each of the Issuers.

(f)None of the provisions of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

(g)The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.

(h)In no event shall the Trustee be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

(i)The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(j)[Reserved]

(k)Delivery of reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuers’
compliance with any of their covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates).

(l)The permissive rights of the Trustee to take certain actions under this
Indenture shall not be construed as a duty unless so specified herein.

(m)The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of Indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Issuers, personally or by agent or attorney at the
sole cost of the Issuers and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation.

65



--------------------------------------------------------------------------------

 

(n)The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

(o)The Trustee may request that the Issuers deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.

Section 7.03Individual Rights of Trustee

.  The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any of their
Affiliates with the same rights it would have if it were not Trustee.  However,
in the event that the Trustee acquires any conflicting interest it must
eliminate such conflict within 90 days, apply to the SEC for permission to
continue as Trustee (if this Indenture has been qualified under the Trust
Indenture Act) or resign.  Any Agent may do the same with like rights and
duties.  The Trustee is also subject to Sections 7.10 and 7.11 hereof.

Section 7.04Trustee’s Disclaimer

.  The Trustee shall not be responsible for and makes no representation as to
the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Issuers’ use of the proceeds from the Notes or any money
paid to the Issuers or upon the Issuers’ direction under any provision of this
Indenture, it shall not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.

Section 7.05Notice of Defaults

.  If a Default occurs and is continuing and if it is actually known to a
Responsible Officer of the Trustee, the Trustee shall deliver to Holders a
notice of the Default within 90 days after it occurs.  Except in the case of a
Default relating to the payment of principal, premium, if any, or interest on
any Note, the Trustee may withhold from the Holders notice of any continuing
Default if and so long as it in good faith determines that withholding the
notice is in the interests of the Holders.

Section 7.06[Reserved]

 

Section 7.07Compensation and Indemnity

.  The Issuers shall, jointly and severally, pay to the Trustee from time to
time such compensation for its acceptance of this Indenture and services
hereunder as the parties shall agree in writing from time to time.  The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust.  The Issuers shall, jointly and severally,
reimburse the Trustee promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services.  Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel.

The Issuers and the Guarantors, jointly and severally, shall indemnify the
Trustee and its officers, directors, employees, agents and any predecessor
trustee and its officers, directors, employees and agents for, and hold the
Trustee harmless against, any and all loss, damage, claims, liability or expense
(including attorneys’ fees and expenses) incurred by it in connection with the
acceptance or administration of this trust and the performance of its duties

66



--------------------------------------------------------------------------------

 

hereunder (including the costs and expenses of enforcing this Indenture against
the Issuers or any Guarantor (including this Section 7.07) or defending itself
against any claim whether asserted by any Holder, the Issuers or any Guarantor,
or liability in connection with the acceptance, exercise or performance of any
of its powers or duties hereunder).  The Trustee shall notify the Issuers
promptly of any claim for which it may seek indemnity.  Failure by the Trustee
to so notify the Issuers shall not relieve the Issuers of their obligations
hereunder.  The Issuers shall defend the claim and the Trustee may have separate
counsel and the Issuer shall pay the fees and expenses of such counsel.  The
Issuers need not reimburse any expense or indemnify against any loss, liability
or expense incurred by the Trustee through the Trustee’s own willful misconduct
or negligence.

The obligations of the Issuers under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.

To secure the payment obligations of the Issuers and the Guarantors in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except for money or property held in
trust to pay principal and interest on particular Notes.  Such Lien shall
survive the satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

Section 7.08Replacement of Trustee

.  A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.  The Trustee may resign in writing
at any time and be discharged from the trust hereby created by so notifying the
Issuers.  The Holders of a majority in principal amount of the then outstanding
Notes may remove the Trustee by so notifying the Trustee and the Issuers in
writing.  The Issuers may remove the Trustee if:

a.the Trustee fails to comply with Section 7.10 hereof;

b.the Trustee is adjudged bankrupt or insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

c.a custodian or public officer takes charge of the Trustee or its property; or

d.the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor
Trustee.  Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.

67



--------------------------------------------------------------------------------

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuers’ expense),
the Issuers or the Holders of at least 10.0% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07
hereof.  Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Issuers’ obligations under Section 7.07 hereof shall continue
for the benefit of the retiring Trustee.

Section 7.09Successor Trustee by Merger, etc

.  If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

Section 7.10Eligibility; Disqualification

.  There shall at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and that has, together with its parent, a combined capital and
surplus of at least $50,000,000 as set forth in its most recent published annual
report of condition.

Section 7.11Collateral Agent

.  All of the rights, protections and immunities, including the right to
indemnification, granted to the Trustee in this Article 7 shall be applicable to
the Collateral Agent.

ARTICLE VIII.

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01Option to Effect Legal Defeasance or Covenant Defeasance

.  The Issuers may, at their option and at any time, elect to have either
Section 8.2 or 8.03 hereof applied to all outstanding Notes and all obligations
of the Guarantors with respect to the Guarantees and the obligations of the
Supplemental Guarantor with respect to the Supplemental Guarantee upon
compliance with the conditions set forth below in this Article VIII.

Section 8.02Legal Defeasance and Discharge

.  Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Issuers and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be

68



--------------------------------------------------------------------------------

 

deemed to have been discharged from their obligations with respect to all
outstanding Notes and Guarantees and the Supplemental Guarantee, if any, on the
date the conditions set forth below are satisfied (“Legal Defeasance”).  For
this purpose, Legal Defeasance means that the Issuers and the Guarantors shall
be deemed to have paid and discharged the entire Indebtedness represented by the
outstanding Notes, which shall thereafter be deemed to be “outstanding” only for
the purposes of Section 8.05 hereof, and to have satisfied all its other
obligations under such Notes and this Indenture (including curing all then
existing Events of Default) including that of any Guarantors (and the Trustee,
on demand of and at the expense of the Issuers, shall execute proper instruments
acknowledging the same) and under the Security Documents, except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:

a.the rights of Holders to receive payments in respect of the principal of,
premium, if any, and interest on the Notes when such payments are due solely out
of the trust created pursuant to this Indenture referred to in Section 8.04
hereof;

b.the Issuers’ obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;

c.the rights, powers, trusts, duties and immunities of the Trustee, and the
Issuers’ obligations in connection therewith; and

d.this Section 8.02.

Subject to compliance with this Article VIII, the Issuers may exercise its
option under this Section 8.2 notwithstanding the prior exercise of its option
under Section 8.03 hereof.

Section 8.03Covenant Defeasance

.  Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Issuers and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from their obligations under the covenants contained in Sections 4.03, 4.04,
4.05, 4.07, 4.08, 4.09,  4.11, 4.12, 4.13, 4.14, 4.18 and 4.19 hereof with
respect to the outstanding Notes on and after the date the conditions set forth
in Section 8.04 hereof are satisfied (“Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes).  For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Guarantees and the Supplemental Guarantee the Issuers and the Guarantors and
the Supplemental Guarantor may omit to comply with and shall have no liability
in respect of any term, condition or limitation set forth in any such covenant,
whether directly or indirectly, by reason of any reference elsewhere herein to
any such covenant or by reason of any reference in any such covenant to any
other provision herein or in any other document and such omission to comply
shall not constitute a Default or an Event of Default under Section 6.01 hereof,
but, except as specified above, the remainder of this Indenture and such Notes
and the

69



--------------------------------------------------------------------------------

 

Guarantees and the Supplemental Guarantee, if any, shall be unaffected
thereby.  In addition, upon the Issuers’ exercise under Section 8.01 hereof of
the option applicable to this Section 8.03 hereof, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, Sections 6.01(3) (solely
with respect to the covenants that are released upon a Covenant Defeasance),
6.01(4), 6.01(5), 6.01(6) (solely with respect to the Issuers and the
Guarantors), 6.01(7) (solely with respect to the Issuers and the Guarantors)
and 6.01(8), 6.01(9), 6.01(10), 6.01(11), 6.01(12) and 6.01(13) hereof shall not
constitute Events of Default.

Section 8.04Conditions to Legal or Covenant Defeasance

.  The following shall be the conditions to the application of either
Section 8.02 or 8.03 hereof to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

1)the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars,
U.S. dollar-denominated Government Securities, or a combination thereof, in such
amounts as will be sufficient, in the opinion of a nationally recognized firm of
independent public accountants, investment bank or appraisal firm, to pay the
principal of, premium, if any, and interest due on the Notes on the stated
maturity date or on the Redemption Date, as the case may be, of such principal,
premium, if any, or interest on such Notes and the Issuers must specify whether
such Notes are being defeased to maturity or to a particular Redemption Date;
provided, that upon any redemption that requires the payment of the Applicable
Premium, the amount deposited shall be sufficient for purposes of this Indenture
to the extent that an amount is deposited with the Trustee equal to the
Applicable Premium calculated as of the date of the notice of redemption, with
any deficit as of the date of redemption (any such amount, the “Applicable
Premium Deficit”) only required to be deposited with the Trustee on or prior to
the date of redemption.  Any Applicable Premium Deficit shall be set forth in an
Officer’s Certificate delivered to the Trustee simultaneously with the deposit
of such Applicable Premium Deficit that confirms that such Applicable Premium
Deficit shall be applied toward such redemption;

2)in the case of Legal Defeasance, the Issuers shall have delivered to the
Trustee an Opinion of Counsel confirming that, subject to customary assumptions
and exclusions

a.the Issuers have received from, or there has been published by, the United
States Internal Revenue Service a ruling or

b.since the issuance of the Notes, there has been a change in the applicable
U.S. federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the
beneficial owners of the Notes will not recognize income, gain or loss for
U.S. federal income tax purposes, as applicable, as a result of such Legal
Defeasance and will be subject to U.S. federal

70



--------------------------------------------------------------------------------

 

income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Legal Defeasance had not occurred;

3)in the case of Covenant Defeasance, the Issuers shall have delivered to the
Trustee an Opinion of Counsel confirming that, subject to customary assumptions
and exclusions, the beneficial owners of the Notes will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of such Covenant
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Covenant Defeasance had not occurred;

4)no Default (other than that resulting from borrowing funds to be applied to
make such deposit and any similar and simultaneous deposit relating to other
Indebtedness and, in each case, the granting of Liens in connection therewith)
shall have occurred and be continuing on the date of such deposit;

5)such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under any material agreement or instrument
(other than this Indenture) to which, any of the Issuers or any Guarantor is a
party or by which any of the Issuers or any Guarantor is bound (other than that
resulting from any borrowing of funds to be applied to make the deposit required
to effect such Legal Defeasance or Covenant Defeasance and any similar and
simultaneous deposit relating to other Indebtedness, and, in each case, the
granting of Liens in connection therewith);

6)the Issuers shall have delivered to the Trustee an Opinion of Counsel to the
effect that, as of the date of such opinion and subject to customary assumptions
and exclusions following the deposit, the trust funds will not be subject to the
effect of Section 547 of Title 11 of the United States Code;

7)the Issuers shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuers with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuers or any
Guarantor or others; and

8)the Issuers shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

Notwithstanding the foregoing, an Opinion of Counsel required by the immediately
preceding paragraph with respect to Legal Defeasance need not be delivered if
all of the Notes not theretofore delivered to the Trustee for cancellation
(x) have become due and payable or (y) will become due and payable within one
year or are to be called for redemption within one year under arrangements
reasonably satisfactory to the Trustee for the giving of notice of redemption by
the Trustee in the name, and at the expense, of the Issuers.

71



--------------------------------------------------------------------------------

 

All of the Collateral will be released from the Lien securing the Notes, as
provided under Section 5.04 hereof, upon a Legal Defeasance or Covenant
Defeasance in accordance with the provisions described above.

Section 8.05Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions

.  Subject to Section 8.06 hereof, all money and Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Issuers or a Guarantor acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium and interest, but such money
need not be segregated from other funds except to the extent required by law.

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

Anything in this Article VIII to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(a) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 8.06Repayment to Issuers

.  Subject to any applicable abandoned property law, any money deposited with
the Trustee or any Paying Agent, or then held by the Issuers, in trust for the
payment of the principal of, premium, if any, or interest on any Note and
remaining unclaimed for two years after such principal, and premium, if any, or
interest has become due and payable shall be paid to the Issuers on their
request or (if then held by any of the Issuers) shall be discharged from such
trust; and the Holder of such Note shall thereafter look only to the Issuers for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Issuers as trustee
thereof, shall thereupon cease.

Section 8.07Reinstatement

.  If the Trustee or Paying Agent is unable to apply any United States dollars
or Government Securities in accordance with Section 8.02 or 8.03 hereof, as the
case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
and the Guarantees and the Supplemental Guarnatee, shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03 hereof, as the case may be;
provided that, if the Issuers make any payment of principal of, premium, if any,
or

72



--------------------------------------------------------------------------------

 

interest on any Note following the reinstatement of its obligations, the Issuers
shall be subrogated to the rights of the Holders of such Notes to receive such
payment from the money held by the Trustee or Paying Agent.

ARTICLE IX.

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01Without Consent of Holders

.  Notwithstanding Section 9.02 hereof, the Issuers, the Guarantors, the Trustee
and the Collateral Agent may amend or supplement this Indenture and any
Guarantee or the Supplemental Guarantee or Notes or the Security Documents
without the consent of any Holder:

1)to cure any ambiguity, omission, mistake, defect or inconsistency;

2)to provide for uncertificated Notes in addition to or in place of certificated
Notes;

3)to comply with Section 4.10 hereof;

4)to provide the assumption of the Issuers’ or any Guarantor’s obligations to
the Holders;

5)to make any change that would provide any additional rights or benefits to the
Holders or that does not materially adversely affect the legal rights under this
Indenture of any such Holder;

6)to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuers or any Guarantor;

7)to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act, if such
qualification is required;

8)to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee hereunder pursuant to the requirements hereof;

9)to provide for the issuance of exchange notes or private exchange notes, which
are identical to exchange notes except that they are not freely transferable;

10)[Reserved];

11)[Reserved];

12)to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation, to facilitate the issuance and administration of the Notes;
provided that (a) compliance with this Indenture as so amended would not result
in Notes being

73



--------------------------------------------------------------------------------

 

transferred in violation of the Securities Act or any applicable securities law
and (b) such amendment does not materially and adversely affect the rights of
Holders to transfer Notes;

13)to provide for the issuance of Additional Notes in accordance with the terms
of this Indenture;

14)to add additional assets as Collateral; or

15)to make, complete or confirm any grant of Collateral permitted or required by
this Indenture or any of the Security Documents or any release, termination or
discharge of Collateral that becomes effective as set forth in this Indenture or
any of the Security Documents.

Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors authorizing the execution of any such amended or
supplemental indenture, and upon receipt by the Trustee of the documents
described in Section 7.02 hereof (to the extent requested by the Trustee), the
Trustee shall join with the Issuers and the Guarantors in the execution of any
amended or supplemental indenture authorized or permitted by the terms of this
Indenture and to make any further appropriate agreements and stipulations that
may be therein contained, but the Trustee shall have the right, but not be
obligated to, enter into such amended or supplemental indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.  

Section 9.02With Consent of Holders

.  Except as provided below in this Section 9.02, the Issuers, the Guarantors,
the Trustee and the Collateral Agent may amend or supplement this Indenture, the
Notes and the Guarantees and the Supplemental Guarantee or the Security
Documents with the consent of the Holders of at least a majority in principal
amount of the Notes (including Additional Notes, if any) then outstanding voting
as a single class (including consents obtained in connection with a tender offer
or exchange offer for, or purchase of, the Notes), and, subject to Sections 6.04
and 6.07 hereof, any existing Default or Event of Default (other than a Default
or Event of Default in the payment of the principal of, premium, if any, or
interest on the Notes, except a payment default resulting from an acceleration
that has been rescinded) or compliance with any provision of this Indenture, any
Guarantees, the Supplemental Guarantee or the Notes or any Security Document may
be waived with the consent of the Holders of a majority in principal amount of
the then outstanding Notes (including Additional Notes, if any) voting as a
single class (including consents obtained in connection with a tender offer or
exchange offer for, or purchase of, the Notes); Section 2.08 hereof and
Section 2.09 hereof shall determine which Notes are considered to be
“outstanding” for the purposes of this Section 9.02.

Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors authorizing the execution of any such amended or
supplemental indenture, and upon the filing with the Trustee of evidence
satisfactory to the Trustee of the consent of the Holders as aforesaid, and upon
receipt by the Trustee of the documents described in Section 7.02 hereof, the
Trustee shall join with the Issuers (and, in respect of any Guarantee or the
Supplemental Guarantee, the applicable Guarantors and the Supplemental
Guarantor) in the

74



--------------------------------------------------------------------------------

 

execution of such amended or supplemental indenture unless such amended or
supplemental indenture directly affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such amended or
supplemental indenture.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall deliver to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver.  Any failure of the
Issuers to deliver such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

1)reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;

2)reduce the principal of or change the fixed final maturity of any such Note or
reduce the premium payable upon the redemption of such Notes (other than
provisions relating to Section 4.14 hereof); provided, that any amendment to the
notice requirements may be made with the consent of the Holders of a majority in
aggregate principal amount of then outstanding Notes prior to giving of any
notice;

3)reduce the rate of or change the time for payment of interest on any Note;

4)waive a Default in the payment of principal of or premium, if any, or interest
on the Notes, except a rescission of acceleration of the Notes by the Holders of
at least a majority in aggregate principal amount of the Notes (including
Additional Notes, if any) and a waiver of the payment default that resulted from
such acceleration, or in respect of a covenant or provision contained in this
Indenture or any Guarantee or the Supplemental Guarantee which cannot be amended
or modified without the consent of all affected Holders;

5)make any Note payable in money other than that stated therein;

6)make any change in the provisions of this Indenture relating to waivers of
past Defaults;

7)make any change in these amendment and waiver provisions;

8)impair the right of any Holder to receive payment of principal of, or premium,
if any, or interest on such Holder’s Notes on or after the due dates therefor or
to institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;

75



--------------------------------------------------------------------------------

 

9)make any change to or modify the ranking of the Notes that would adversely
affect the Holders; or

10)except as expressly permitted by this Indenture, modify the Security
Documents, the Guarantees of any Guarantor or the Supplemental Guarantee in any
manner materially adverse to the Holders.

In addition, without the consent of the Holders of Notes of at least 66 2/3% in
principal amount of the Notes then outstanding, (i) no amendment, supplement or
waiver may release all or substantially all of the Collateral other than in
accordance with this Indenture and the Security Documents and (ii) no amendment
or waiver may be made to the provisions of Section 2.08 or Section 2.11.

Section 9.03[Reserved]

.

Section 9.04Revocation and Effect of Consents

.  Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective.  An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement, or waiver.  If a record date is fixed, then, notwithstanding the
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only such Persons, shall be entitled to
consent to such amendment, supplement, or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders after such
record date.  No such consent shall be valid or effective for more than 120 days
after such record date unless the consent of the requisite number of Holders has
been obtained.

Section 9.05Notation on or Exchange of Notes

.  The Trustee may place an appropriate notation about an amendment, supplement
or waiver on any Note thereafter authenticated.  The Issuers in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.06Trustee to Sign Amendments, etc

.  The Trustee shall sign any amendment, supplement or waiver authorized
pursuant to this Article IX if the amendment, supplement or waiver does not
adversely affect the rights, duties, liabilities or immunities of the
Trustee.  The Issuers may not sign an amendment, supplement or waiver until the
boards of directors of the Issuers approve it.  In executing any amendment,
supplement or waiver, the Trustee shall receive, and shall be fully protected in
relying conclusively upon, in addition to the

76



--------------------------------------------------------------------------------

 

documents required by Section 12.04 hereof, an Officer’s Certificate and an
Opinion of Counsel stating that the execution of such amended or supplemental
indenture is authorized or permitted by this Indenture and that such amendment,
supplement or waiver is the legal, valid and binding obligation of the Issuers
and any Guarantors party thereto, enforceable against them in accordance with
its terms, subject to customary exceptions, and complies with the provisions
hereof.  

Section 9.07Payment for Consent

.  None of the Issuers or the Guarantors shall, directly or indirectly, pay or
cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Holder for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to all Holders and is paid to all Holders
that so consent, waive or agree to amend in the time frame set forth in
solicitation documents relating to such consent, waiver or agreement.
Notwithstanding the foregoing, the Issuers and the
Guarantors  shall  be  permitted,  in  any  offer  or  payment  of consideration
for, or as an inducement to, any consent, waiver or amendment of any of the
terms or provisions of this Indenture, to exclude Holders in any jurisdiction or
any category of Holders where (1) the solicitation of such consent, waiver or
amendment, including in connection with any tender or exchange offer, or (2) the
payment of the consideration therefor, could reasonably be interpreted as
requiring the Issuers or any Guarantor to file a registration statement,
prospectus or similar document under any applicable securities laws or listing
requirements (including, but not limited to, the United States federal
securities laws and the laws of the European Union or any of its member states),
which the Issuers in their sole discretion reasonably determine (acting in good
faith) (a) would be materially burdensome (it being understood that it would not
be materially burdensome to file the consent documents used in other
jurisdictions, any substantially similar documents or any summary thereof with
the securities or financial services authorities in such jurisdiction); or (b)
such solicitation would otherwise not be permitted under applicable law in such
jurisdiction or with respect to such category of Holders.

ARTICLE X.

GUARANTEES

Section 10.01Guarantee

.  Each Guarantor, subject to this Article X, hereby, jointly and severally,
irrevocably and unconditionally guarantees, on a secured senior basis, to each
Holder of a Note authenticated and delivered by the Trustee and to the Trustee
and its successors and assigns, irrespective of the validity and enforceability
of this Indenture, the Notes or the obligations of the Issuers hereunder,
that:  (a) the principal of and interest and premium, if any, on the Notes shall
be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of and interest
on the Notes, if any, if lawful, and all other obligations of the Issuers to the
Holders or the Trustee hereunder or thereunder shall be promptly paid in full,
all in accordance with the terms hereof and thereof; and (b) in case of any
extension of time of payment or renewal of any Notes or any of such other
obligations, that same shall be promptly paid in full when due in accordance
with the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise.  Failing payment when due of any amount so guaranteed
for whatever reason, the Guarantors shall be jointly and severally obligated to
pay the same immediately.  Each Guarantor agrees that

77



--------------------------------------------------------------------------------

 

this is a guarantee of payment and not a guarantee of collection. The guaranteed
Obligations of all Guarantors shall be secured by security interests (subject to
Permitted Liens and Liens permitted by Section 4.12) in the Collateral owned by
such Guarantor pursuant to the terms of the Security Documents (but subject to
the terms and conditions of the Security Documents).

Each Guarantor agrees that its obligations hereunder are unconditional,
irrespective of the validity, regularity or enforceability of the Notes or this
Indenture, the absence of any action to enforce the same, any waiver or consent
by any Holder with respect to any provisions hereof or thereof, the recovery of
any judgment against the Issuers, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (other than payment in full of all of the Obligations of
the Issuers hereunder and under the Notes).  Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Issuers, any right to require a
proceeding first against the Issuers, protest, notice and all demands whatsoever
and covenants that this Guarantee shall not be discharged except by full payment
of the obligations contained in the Notes and this Indenture or by release in
accordance with the provisions of this Indenture.

Each Guarantor hereby also agrees to pay any and all costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee or any Holder in
enforcing any rights under this Section 10.01.

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuers, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to the Issuers or any Guarantor, any amount
paid either to the Trustee or such Holder, then this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby.  Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article VI hereof for the purposes of
the Guarantee of such Guarantor, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article VI hereof, such obligations (whether or
not due and payable) shall forthwith become due and payable by the Guarantors
for the purpose of such Guarantee.  The Guarantors shall have the right to seek
contribution from any nonpaying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Guarantees.

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuers for
liquidation, reorganization, should the Issuers become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Issuers’ assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment of the Notes are, pursuant to
applicable law, rescinded or reduced in amount, or

78



--------------------------------------------------------------------------------

 

must otherwise be restored or returned by any obligee on the Notes or
Guarantees, if any, whether as a “voidable preference,” “fraudulent transfer” or
otherwise, all as though such payment had not been made.  In the event that any
payment or any part thereof, is rescinded, reduced, restored or returned, the
Notes shall, to the fullest extent permitted by law, be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

The Guarantee issued by any Guarantor shall be a senior first-lien secured
obligation of such Guarantor and shall be senior in right of payment to all
existing and future senior  or secured Indebtedness of such Guarantor.

Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

Each Holder of Notes, by its acceptance thereof, consents and agrees to the
terms of the Supplemental Guarantee Agreement, and authorizes and directs the
Trustee to enter into the Supplemental Guarantee Agreement, and to perform its
obligations and exercise its rights thereunder in accordance therewith.

Section 10.02Limitation on Guarantor Liability

.  Each Guarantor, and by its acceptance of the Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law affecting the rights of
creditors generally to the extent applicable to any Guarantee.  To effectuate
the foregoing intention, the Trustee, the Holders and each Guarantor irrevocably
agree that the obligations of such Guarantor under its Guarantee shall be
limited to the maximum amount as will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of such Guarantor that are
relevant under such laws and after giving effect to any collections from, rights
to receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Article X, result in the obligations of such Guarantor under its Guarantee not
constituting a fraudulent conveyance or fraudulent transfer under applicable
law.  Each Guarantor that makes a payment under its Guarantee shall be entitled
upon payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

Section 10.03Execution and Delivery

.  To evidence its Guarantee set forth in Section 10.01 hereof, an authorized
Officer of each Guarantor hereunder shall execute this Indenture.

79



--------------------------------------------------------------------------------

 

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

If an Officer whose signature is on this Indenture or any supplemental indenture
no longer holds that office at the time the Trustee authenticates the Note, the
Guarantee shall be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

Section 10.04Subrogation

.  Each Guarantor is hereby subrogated to all rights of Holders against the
Issuers in respect of any amounts paid by any Guarantor pursuant to
Section 10.01 hereof; provided that, if an Event of Default has occurred and is
continuing, no Guarantor shall be entitled to enforce or receive any payments
arising out of, or based upon, such right of subrogation until all amounts then
due and payable by the Issuers under this Indenture or the Notes shall have been
paid in full.

Section 10.05Benefits Acknowledged

.  Each Guarantor hereby acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Indenture and that
the guarantee and waivers made by it pursuant to its Guarantee are knowingly
made in contemplation of such benefits.

Section 10.06Release of Guarantees

.  A Guarantee by a Guarantor shall be automatically and unconditionally
released and discharged, and no further action by such Guarantor, the Issuers or
the Trustee is required for the release of such Guarantor’s Guarantee, upon:

1)the exercise by the Issuers of their Legal Defeasance option or Covenant
Defeasance option in accordance with Article VIII hereof or the discharge of the
Issuers’ obligations under this Indenture in accordance with the terms of this
Indenture; and

2)the Issuers delivering to the Trustee an Officer’s Certificate of such
Guarantor and an Opinion of Counsel, each stating that all conditions precedent
provided for in this Indenture relating to such transaction have been complied
with.

ARTICLE XI.

SATISFACTION AND DISCHARGE

Section 11.01Satisfaction and Discharge

.  This Indenture shall be discharged and shall cease to be of further effect as
to all Notes, when either:

1)all Notes theretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has heretofore been deposited in trust, have been delivered to the Trustee
for cancellation; or

80



--------------------------------------------------------------------------------

 

2)(A)all Notes not theretofore delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise, will become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuers and the Issuers or any Guarantor have irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders, cash in U.S. dollars,
U.S. dollar-denominated Government Securities, or a combination thereof, in such
amounts as will be sufficient without consideration of any reinvestment of
interest to pay and discharge the entire indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation for principal, premium, if
any, and accrued interest to the date of maturity or redemption; provided, that
upon any redemption that requires the payment of the Applicable Premium, the
amount deposited shall be sufficient for purposes of this Indenture to the
extent that an amount is deposited with the Trustee equal to the Applicable
Premium calculated as of the date of the notice of redemption, with any
Applicable Premium Deficit only required to be deposited with the Trustee on or
prior to the date of redemption.  Any Applicable Premium Deficit shall be set
forth in an Officer’s Certificate delivered to the Trustee simultaneously with
the deposit of such Applicable Premium Deficit that confirms that such
Applicable Premium Deficit shall be applied toward such redemption;

(B)the Issuers have paid or caused to be paid all sums payable by it under this
Indenture; and

(C)the Issuers have delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
Redemption Date, as the case may be.

In addition, the Issuers must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 11.01, the provisions of Section 11.02 and Section 8.06 hereof
shall survive such satisfaction and discharge.

Section 11.02Application of Trust Money

.  Subject to Section 8.06 hereof, all money deposited with the Trustee pursuant
to Section 11.01 hereof shall be held in trust and applied by it, in accordance
with the provisions of the Notes and this Indenture, to the payment, either
directly or through any Paying Agent (including the Issuers or a Guarantor
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

81



--------------------------------------------------------------------------------

 

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Issuers have made any payment of
principal of, premium, if any, or interest on any Notes because of the
reinstatement of its obligations, the Issuers shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

ARTICLE XII.

MISCELLANEOUS

Section 12.01Security Interest Absolute

.  All rights of each Agent hereunder, the security interest in the Collateral
as described in Article V and all obligations of each of the Issuers and the
Guarantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of this Indenture or any of the other Notes
Documents, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from this Indenture, any of the other Notes Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any of the Issuers or any Guarantors in
respect of the Obligations or this Indenture (other than a defense of payment or
performance).

Section 12.02Notices

.  Any notice or communication by the Issuers, any Guarantor or the Trustee to
the others is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), fax,
electronic mail (in “.pdf” format) or overnight air courier guaranteeing next
day delivery, to the others’ address:

If to the Issuers and/or any Guarantor:

[•]

with a copy to:

[•]

If to the Trustee:

U.S. Bank National Association
100 Wall Street, 16th F1.
New York, NY 10005
Attention:  Christopher Grell


82



--------------------------------------------------------------------------------

 

Fax No.:  212-361-6153 or 212-809-4993
christopher.grell@usbank.com

The Issuers, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; on the first date on which publication
is made or electronic delivery or fax is made; and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next day delivery; provided that any notice or communication delivered to the
Trustee shall be deemed effective upon actual receipt thereof.

Any notice or communication to a Holder shall be electronically delivered,
mailed by first-class mail, postage prepaid, certified or registered, return
receipt requested, or by overnight air courier guaranteeing next day delivery to
its address shown on the Note Register kept by the Registrar.  Failure to
deliver a notice or communication to a Holder or any defect in it shall not
affect its sufficiency with respect to other Holders.

If a notice or communication is mailed or otherwise delivered in the manner
provided above within the time prescribed, such notice or communication shall be
deemed duly given, whether or not the addressee receives it.

If the Issuers deliver a notice or communication to Holders, they shall mail a
copy to the Trustee and each Agent at the same time.

Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event or any other
communication (including any notice of redemption or repurchase) to a Holder of
a Global Note (whether by mail or otherwise), such notice shall be sufficiently
given if given to the Depositary (or its designee) pursuant to the standing
instructions from the Depositary or its designee, including by electronic mail
in accordance with accepted practices at the Depositary.

Section 12.03Communication by Holders with Other Holders

.  Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the
Notes.  The Issuers, the Trustee, the Registrar and anyone else shall have the
protection of Trust Indenture Act Section 312(c).

Section 12.04Certificate and Opinion as to Conditions Precedent

.  Except as otherwise provided herein, upon any request or application by the
Issuers or any of the Guarantors to the Trustee to take any action under this
Indenture (other than as set forth in the last sentence of Section 9.06 and with
respect to clause (B) below, in connection with the issuance of the Initial
Notes on the Issue Date) or the Security Documents, the Issuers or such
Guarantor, as the case may be, shall furnish to the Trustee:

a.An Officer’s Certificate in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in

83



--------------------------------------------------------------------------------

 

Section 12.5 hereof) stating that, in the opinion of the signers, all conditions
precedent and covenants, if any, provided for in this Indenture or the Security
Documents relating to the proposed action have been satisfied; and

b.An Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 12.5 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 12.05Statements Required in Certificate or Opinion

.  Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 4.04 hereof) shall include:

a.a statement that the Person making such certificate or opinion has read such
covenant or condition;

b.a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

c.a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and

d.a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with; provided, however, that with
respect to matters of fact, any Opinion of Counsel may rely on an Officer’s
Certificate or certificates of public officials.

Section 12.06Rules by Trustee and Agents

.  The Trustee may make reasonable rules for action by or at a meeting of
Holders.  The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.

Section 12.07No Personal Liability of Directors, Officers, Employees and
Stockholders

.  No past, present or future director, officer, employee, manager, member,
partner, incorporator or stockholder of the Issuers or any Guarantor or any of
their parent companies (other than the Issuers and any Guarantors) shall have
any liability for any obligations of the Issuers or any Guarantors under the
Notes, any Guarantees or the Supplemental Guarantee, this Indenture or any
supplemental indenture or for any claim based on, in respect of, or by reason of
such obligations or their creation.  Each Holder by accepting Notes waives and
releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.

Section 12.08Governing Law

.  THIS INDENTURE, THE NOTES, THE SUPPLEMENTAL GUARANTEE AND ANY GUARANTEE WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

84



--------------------------------------------------------------------------------

 

Section 12.09Waiver of Jury Trial

.  EACH OF THE ISSUERS, THE GUARANTORS, AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 12.10Force Majeure

.  In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations under this Indenture arising out of
or caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services.

Section 12.11No Adverse Interpretation of Other Agreements

.  This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers or the Guarantors or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 12.12Successors

.  All agreements of the Issuers and the Guarantors in this Indenture and the
Notes shall bind their respective successors.  All agreements of the Trustee in
this Indenture shall bind its successors.  All agreements of each Guarantor in
this Indenture shall bind its successors, except as otherwise provided in
Section 10.06 hereof.

Section 12.13Severability

.  In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 12.14Counterpart Originals

.  The parties may sign any number of copies of this Indenture.  Each signed
copy shall be an original, but all of them together represent the same
agreement.  The exchange of copies of this Indenture and of signature pages by
facsimile or electronic (in “.pdf” format) transmissions shall constitute
effective execution and delivery of this Indenture as to the parties hereto and
may be used in lieu of the original Indenture for all purposes.  Signatures of
the parties hereto transmitted by facsimile or electronic (in “.pdf” format)
transmission shall be deemed to be their original signatures for all purposes.

Section 12.15Table of Contents, Headings, etc

.  The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

Section 12.16[Reserved]

 

Section 12.17U.S.A. Patriot Act

.  The parties hereto acknowledge that in accordance with Section 326 of the
U.S.A. Patriot Act, the Trustee, like all financial institutions and in order to
help fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee.  The parties to
this Indenture agree that they

85



--------------------------------------------------------------------------------

 

will provide the Trustee with such information as it may request in order for
the Trustee to satisfy the requirements of the U.S.A. Patriot Act.

[Signatures on following page]

 

86



--------------------------------------------------------------------------------

 

ISSUERS

J. CREW BRAND, LLC

By:  

Name:

Title:

 

J. CREW BRAND CORP.

By:  

Name:

Title:

 

GUARANTORS

 

 

J. CREW BRAND INTERMEDIATE, LLC

By:  

Name:

Title:

 

J. CREW DOMESTIC BRAND, LLC

By:  

Name:

Title:

[J. Crew Brand, LLC Indenture Signature Page]



--------------------------------------------------------------------------------

 

 

J. CREW INTERNATIONAL BRAND, LLC

By:  

Name:

Title:

 




[J. Crew Brand, LLC Indenture Signature Page]



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee and as Collateral Agent

By:  

Name:

Title:

 

 

[J. Crew Brand, LLC Indenture Signature Page]



--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF NOTE TO BE INCLUDED]

 

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

J. Crew Brand, LLC

[•]

U.S. Bank National Association
100 Wall Street, 16th FI.
New York, NY 10005
Attention:  Christopher Grell
Telephone No.:  212-951-6990
Fax No.:  212-361-6153 or 212-809-4993
Email:  christopher.grell@usbank.com

Re:

13.00% Senior Secured Notes due 2021

Reference is hereby made to the Indenture, dated as of [•], 2017 (the
“Indenture”), among the Issuers, the Guarantors and the Trustee.  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

________________ (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$_______________ in such Note[s] or interests (the “Transfer”), to(the
“Transferee”), as further specified in Annex A hereto.  In connection with the
Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1.

[   ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
RELEVANT 144A GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE PURSUANT TO
RULE 144A.  The Transfer is being effected pursuant to and in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or Definitive Note is being transferred to a Person
that the Transferor reasonably believes is purchasing the beneficial interest or
Definitive Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person and each
such account is a “qualified institutional buyer” within the meaning of
Rule 144A in a transaction meeting the requirements of Rule 144A and such
Transfer is in compliance with any applicable blue sky securities laws of any
state of the United States.

2.

[   ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
RELEVANT REGULATION S GLOBAL NOTE OR RELEVANT DEFINITIVE NOTE PURSUANT TO
REGULATION S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a person in
the United States and (x) at the time the buy order was originated, the
Transferee was

B-1



--------------------------------------------------------------------------------

 

outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the applicable
Restricted Period, the transfer is not being made to a U.S. Person or for the
account or benefit of a U.S. Person.  Upon consummation of the proposed transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will be subject to the restrictions on Transfer
enumerated in the Indenture and the Securities Act.

3.

[   ] CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE RELEVANT GLOBAL NOTE OR DEFINITIVE NOTE PURSUANT TO ANY
PROVISION OF THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

(a)[   ] such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act; or

(b)[   ] such Transfer is being effected to the Issuers or a Guarantor.

4.

[   ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.

(a)[   ] CHECK IF TRANSFER IS PURSUANT TO RULE 144.  (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b)[   ] CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in

B-2



--------------------------------------------------------------------------------

 

order to maintain compliance with the Securities Act.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

(c)[   ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION.  (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

[Insert Name of Transferor]

By:  

Name:

Title:

Dated:  ____________________




B-3



--------------------------------------------------------------------------------

 

ANNEX A TO CERTIFICATE OF TRANSFER

1.

The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a)

[   ] a beneficial interest in the:

(i)

[   ] 144A Global Note (CUSIP:  [•]), or

(ii)

[   ] Regulation S Global Note (CUSIP:  [•]), or

(b)

[   ] a Restricted Definitive Note.

2.

After the Transfer the Transferee will hold:

[CHECK ONE]

(a)

[   ] a beneficial interest in the:

(i)

[   ] 144A Global Note (CUSIP:  [•]), or

(ii)

[   ] Regulation S Global Note (CUSIP:  [•]), or

(iii)

[   ] Unrestricted Global Note (CUSIP:  [•]); or

(b)

[   ] a Restricted Definitive Note; or

(c)

[   ] an Unrestricted Definitive Note, in accordance with the terms of the
Indenture.

 

 

B-4



--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

J. Crew Brand, LLC

[•]

U.S. Bank National Association
100 Wall Street, 16th FI.
New York, NY 10005
Attention:  Christopher Grell
Telephone No.:  212-951-6990
Fax No.:  212-361-6153 or 212-809-4993
Email:  christopher.grell@usbank.com

Re:

13.00% Senior Secured Notes due 2021

Reference is hereby made to the Indenture, dated as of [•], 2017 (the
“Indenture”), among the Issuers, the Guarantors and the Trustee.  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

____________ (the “Owner”) owns and proposes to exchange the Note[s] or interest
in such Note[s] specified herein, in the principal amount of $________ in such
Note[s] or interests (the “Exchange”).  In connection with the Exchange, the
Owner hereby certifies that:

1)

EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN A RESTRICTED
GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN AN
UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES

a)[   ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME
SERIES.  In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a beneficial interest in an Unrestricted Global Note
of the same series in an equal principal amount, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Global Notes and pursuant to and in
accordance with the United States Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

D-1



--------------------------------------------------------------------------------

 

b)[   ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO UNRESTRICTED DEFINITIVE NOTE OF THE SAME SERIES.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note of the same series, the Owner hereby certifies
(i) the Definitive Note is being acquired for the Owner’s own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

c)[   ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES.  In connection with
the Owner’s Exchange of a Restricted Definitive Note for a beneficial interest
in an Unrestricted Global Note of the same series, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to Restricted Definitive Notes and pursuant to
and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

d)[   ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO UNRESTRICTED
DEFINITIVE NOTE OF THE SAME SERIES.  In connection with the Owner’s Exchange of
a Restricted Definitive Note for an Unrestricted Definitive Note of the same
series, the Owner hereby certifies (i) the Unrestricted Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

2)

EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN RESTRICTED
GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OF THE SAME SERIES OR BENEFICIAL
INTERESTS IN RESTRICTED GLOBAL NOTES OF THE SAME SERIES

a)[   ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED

C-2



--------------------------------------------------------------------------------

 

DEFINITIVE NOTE OF THE SAME SERIES.  In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note of the same series with an equal principal amount, the Owner
hereby certifies that the Restricted Definitive Note is being acquired for the
Owner’s own account without transfer.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Note issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Note and in the Indenture and the Securities Act.

b)[   ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE OF THE SAME SERIES.  In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE] [   ] 144A Global Note [   ] Regulation S Global Note of the
same series, with an equal principal amount, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States.  Upon consummation
of the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers and are dated ________________.

[Insert Name of Transferor]

By:  

Name:

Title:

Dated:  ____________________




C-3



--------------------------------------------------------------------------------

 

 

EXHIBIT D

Supplemental Guarantee Agreement

Supplemental Guarnatee Agreement (this “Agreement”), dated as of
_______________, between Chinos Intermediate Holdings A, Inc., a Delaware
corporation (the “the Supplemental Guarantor”), and U.S. Bank National
Association, as trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuers and the Guarantors have heretofore executed and delivered
to the Trustee an Indenture (the “Indenture”), dated as of [     ], providing
for the issuance of an 13.00% Senior Secured Notes due 2021 (the “Notes”); and

WHEREAS, pursuant to Section 10.01 of the Indenture, the Trustee is authorized
to execute and deliver this Agreement.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

(1)

Capitalized Terms.  Capitalized terms used herein without definition shall have
the meanings assigned to them in the Indenture.

(2)

Agreement to Guarantee.  The Guaranteeing Subsidiary hereby agrees to provide an
unconditional guarantee of the Issuers’ and the Guarantors’ payment obligations
under the Indenture, the Notes and the Guarantees, on the terms and subject to
the conditions set forth in the Indenture including, but not limited to, Article
X thereof, to the same extent of the Guarantee provided by the Guarantors
thereunder, provided that the last sentence of Section 10.01 of the Indenture
shall not apply to the Supplemental Guarantor, and provided, further, that the
Supplemental Guarantor shall not be, or be deemed to be, a Guarantor for any
purposes of the Indenture.

(3)

No Recourse Against Others.  No past, present or future director, officer,
employee, manager, member, partner, incorporator or stockholder of the Issuers
or any Guarantor or the Supplemental Guarantor or any of their parent companies
(other than the Issuers, the Guarantors and the Supplemental Guarantor) shall
have any liability for any obligations of the Issuers or the Guarantors or the
Supplemental Guarantor under the Notes, any Guarantees, the Indenture or this
Agreement or for any claim based on, in respect of, or by reason of, such
obligations or their creation.  Each Holder by accepting Notes waives and
releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.

(4)

Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

D-1



--------------------------------------------------------------------------------

 

(5)

Counterparts.  The parties may sign any number of copies of this
Agreement.  Each signed copy shall be an original, but all of them together
represent the same agreement.  This Agreement may be executed in multiple
counterparts, which, when taken together, shall constitute one instrument.  The
exchange of copies of this Agreement and of signature pages by facsimile or
electronic (in “.pdf” format) transmissions shall constitute effective execution
and delivery of this Agreement as to the parties hereto and may be used in lieu
of the original Agreement for all purposes.  Signatures of the parties hereto
transmitted by facsimile or electronic (in “.pdf” format) transmission shall be
deemed to be their original signatures for all purposes.

(6)

Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction hereof.

(7)

The Trustee.  The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Agreement or for or in
respect of the recitals contained herein, all of which recitals are made solely
by the Supplemental Guarantor.

(8)

Successors.  All agreements of the Supplemental Guarantor in this Agreement
shall bind its Successors, except as otherwise provided in this Agreement.  All
agreements of the Trustee in this Agreement shall bind its successors.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first above written.

Chinos Intermediate Holdings A, Inc.

 

By:

__________________

 



Name:

 



Title:

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

By:

__________________

 



Name:

 



Title:

 

 

 

 

C-2



--------------------------------------------------------------------------------

 

Exhibit B

 

New Series A Preferred Certificate of Designation

 

 

 

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF DESIGNATION

OF

SERIES A PREFERRED STOCK

OF

Chinos Holdings, Inc.

The terms of the authorized Series A Preferred Stock, no par value per share
(the “Series A Preferred Stock”), of Chinos Holdings, Inc., a corporation
organized and existing under the laws of the State of Delaware (the
“Corporation”), are as set forth below:

Section 1.Designation; Rank.

1.1.Designation.  There is hereby created out of the authorized and unissued
shares of preferred stock, no par value per share, of the Corporation a series
of preferred stock designated as “Series A Preferred Stock”.  The number of
shares constituting such series shall be 190,000 and such shares are referred to
herein as the “Series A Preferred Stock.”

1.2.Rank.  The Series A Preferred Stock shall, with respect to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
the Corporation, rank (i) senior (to the extent set forth herein) to all Junior
Securities, (ii) on a parity with all Parity Securities, and (iii) junior to all
Senior Securities.

1.3.Certificates.  The Holders shall be entitled to receive physical delivery of
a Certificate for their Shares, which shall be issued in fully registered form
and shall be substantially in the form attached hereto as Exhibit A.  Record
ownership of the Shares represented by such Certificates shall be shown on, and
the transfer of that ownership shall be effected only through, records
maintained by the Corporation.

Section 2.Dividends.

2.1.General Obligation.  To the extent not prohibited under the Delaware General
Corporation Law (the “DGCL”), the Corporation shall pay preferential dividends
to the Holders (the “Preferred Dividends”), as provided in this Section 2.  The
Preferred Dividends shall accrue at the Preferred Dividend Rate and shall be
paid to the Holders in cash if and when declared.  The Preferred Dividends shall
accrue on each share of the Series A Preferred Stock (a “Share”) on a daily
basis and compound on a semi-annual basis for the period from and including the
date of issuance of such Share to and including the first to occur of (i) the
date on which the Liquidation Value of such Share (plus all accrued and unpaid
dividends thereon, whether or not declared) is paid to the Holder thereof in
connection with the liquidation of the Corporation, (ii) the date on which such
Share is redeemed pursuant to Section 4 or (iii) the date on which such Share is
otherwise acquired by the Corporation. The Preferred Dividends shall accrue
regardless of whether or not (a) such dividends have been declared, (b) there
are profits or surplus (as defined in the DGCL) available for payment or (c) the
Corporation is prohibited from paying dividends under applicable law.  So long
as any Shares remain outstanding, the Corporation shall not, nor shall it permit
any Subsidiary to, redeem, purchase or otherwise acquire for value any Junior
Securities, nor shall the Corporation nor any of its Subsidiaries

 

--------------------------------------------------------------------------------

 

directly or indirectly pay or declare any dividend, to or make any distribution
upon, any Junior Securities.  The date on which the Corporation initially issues
any Share shall be deemed to be its “date of issuance” regardless of the number
of times transfer of such Share is made on the stock records maintained by or
for the Corporation and regardless of the number of certificates that may be
issued to evidence such Share.

2.2.Dividend Payment Dates.  The Preferred Dividends shall be payable
semi-annually in arrears on March 15 and September 15 of each year, or, in the
event such date falls on a day other than a Business Day, on the first Business
Day preceding such date (the “Dividend Payment Dates”).  To the extent not paid
on any Dividend Payment Date, the Preferred Dividends which have accrued on each
Share outstanding during the six-month period (or other period in the case of
the initial Dividend Payment Date) ending upon each such Dividend Payment Date
shall be accumulated and shall remain accumulated dividends with respect to such
Share until paid to the Holder thereof.

2.3.Distribution of Partial Dividends.  Except as otherwise provided herein, if
at any time the Corporation pays less than the total amount of Preferred
Dividends then accrued with respect to the Series A Preferred Stock, such
payment shall be distributed pro rata among the Holders thereof based upon the
aggregate accrued but unpaid dividends on the Shares held by each such Holder.

Section 3.Liquidation.  

3.1.Normal Liquidation. Upon any liquidation (including a Deemed Liquidation),
dissolution or winding up of the Corporation (whether voluntary or involuntary),
each Holder shall be entitled to be paid, pari passu with any distribution or
payment made upon Parity Securities and before any distribution or payment is
made upon any Junior Securities, an amount in cash, per Share equal to the
aggregate Liquidation Value of all Shares held by such Holder (plus all accrued
and unpaid dividends thereon, whether or not declared).  If upon any such
liquidation (including a Deemed Liquidation), dissolution or winding up of the
Corporation the assets of the Corporation to be distributed among the Holders
are insufficient to permit payment to such Holders of the aggregate amount which
they are entitled to be paid under this Section 3, then all assets available to
be distributed to the Corporation’s stockholders shall be distributed pro rata
among such Holders based upon the aggregate Liquidation Value (plus all accrued
and unpaid dividends, whether or not declared) of the Series A Preferred Stock
held by each Holder.  Not less than thirty (30) days prior to the payment date
stated therein, the Corporation shall deliver written notice of any such
liquidation (including a Deemed Liquidation), dissolution or winding up to each
record Holder, setting forth in reasonable detail the amount of proceeds to be
paid with respect to each Share in connection with such liquidation, dissolution
or winding up.  

3.2.Any (i) consolidation or merger of the Corporation with or into another
entity or entities (whether or not the Corporation is the surviving entity (the
Corporation, such surviving entity or the acquirer(s) of assets contemplated by
clause (ii), as applicable, the “Surviving Entity”)), (ii) sale or transfer by
the Corporation of all or substantially all of its assets (determined for the
Corporation together with its Subsidiaries on a consolidated basis), or (iii)
sale, transfer or issuance or series of sales, transfers and/or issuances of
shares of the

2

 

--------------------------------------------------------------------------------

 

Corporation’s capital stock by the Corporation or the holders thereof, in any
case of (i), (ii) or (iii), as a result of which the holders of the
Corporation’s outstanding capital stock possessing the voting power (under
ordinary circumstances) to elect a majority of the Corporation’s Board of
Directors immediately prior to such sale or issuance cease to own the Surviving
Entity’s outstanding capital stock possessing the voting power (under ordinary
circumstances) to elect a majority of the Surviving Entity’s Board of Directors
shall be deemed to be a liquidation, dissolution and winding up of the
Corporation (a “Deemed Liquidation”) for purposes of this Section 3.

Section 4.Redemption.

4.1.Optional Redemption.  The Corporation or any Sponsor or Sponsors may at any
time following the effective date of this Certificate of Designation, redeem or
purchase, as applicable, without penalty, not less than all of the Shares then
outstanding and pay to each Holder thereof an amount in cash in immediately
available funds equal to the Liquidation Value of such Holder’s Shares (plus all
accrued and unpaid dividends thereon, whether or not declared) as of the
Redemption Date (the “Redemption”).

4.2.Redemption Payments.  For each Share which is to be redeemed or purchased
hereunder, the Corporation or the applicable Sponsor or Sponsors, as the case
may be, shall be obligated, on the applicable Redemption Date, to pay to the
relevant Holder (upon surrender by such Holder of the Certificate at (i) the
Corporation’s principal office, in the case of Redemption by the Corporation, or
(ii) the address nominated by the Sponsor or Sponsors acquiring such Shares, in
the case of Redemption by any Sponsor or Sponsors) an amount in cash in
immediately available funds equal to the Liquidation Value of such Holder’s
Shares (plus all accrued and unpaid dividends thereon, whether or not declared),
in connection with the Redemption.

4.3.Notice of Redemption.  Except as otherwise provided herein, the Corporation
or Sponsor, as the case may be, shall give written notice of a Redemption of
Shares to each Holder at least thirty (30) days prior to the date on which such
Redemption is to be made.

Section 5.Voting.

5.1.Voting Generally.  Except as set forth herein or to the extent required by
the DGCL, the Holders shall not have any voting rights.  In any case in which
the Holders shall be entitled to vote, each Holder shall be entitled to one vote
for each Share held on the record date for determining the stockholders of the
Corporation eligible to vote thereon.

5.2.Election of Director.  For so long as there remain outstanding no less than
twenty percent (20%) of the Shares that were issued on the Initial Issue Date,
the Holders shall have the right to elect one director of the Corporation (the
“Preferred Director”).  The initial Preferred Director, who will serve as the
Preferred Director prior to the first annual meeting of stockholders (or special
meeting held in place thereof) following the Initial Issuance Date, shall be
[____].  Thereafter, the Preferred Director shall be elected by plurality vote
of the Shares, voting separately as a single class with one vote per Share) at
each annual meeting of stockholders or special meeting held in place thereof.
The

3

 

--------------------------------------------------------------------------------

 

Corporation shall take all necessary action under its organizational documents,
including its by-laws, to effectuate such rights hereunder.  The Preferred
Director shall have all voting and other rights (including for purposes of
determining the existence of a quorum) as the other individuals serving on the
Board of Directors and shall serve on the Board of Directors.  Once less than
twenty percent (20%) of the Shares that were issued on the Initial Issue Date
remain outstanding, (i) the voting rights of the Holders shall, without further
action, terminate, (ii) the term of office of the Preferred Director shall,
without further action, terminate unless otherwise required by law, and (iii)
the number of directors constituting the Board of Directors shall be reduced by
one unless otherwise required by law.  The Preferred Director may be removed by,
and shall not be removed except by, the vote of the Holders of a majority of the
issued and outstanding Shares, voting separately as a single class, at a meeting
of the Corporation’s stockholders, or of the Holders called for such
purpose.  So long as not less than twenty percent (20%) of the Shares that were
issued on the Initial Issue Date remain outstanding, any vacancy in the office
of the Preferred Director may be filled, including in the case of the removal of
such Preferred Director, by the vote of the Holders, voting separately as a
single class.  The Preferred Director so elected shall continue to serve as such
director for a term of one year; except that upon any termination of the right
of all such Holders to vote as a class to elect the Preferred Director, the term
of office of such director shall terminate.  If, within ten (10) days of the
election of a Preferred Director who has not previously served as a director of
the Corporation, Persons representing a majority of the shares of Common Stock
then outstanding certify in writing that, in their good faith determination,
acting reasonably, the Preferred Director is not suitable to serve as the
Preferred Director, the Holders shall promptly remove and replace the Preferred
Director; provided, however, that, if the Holders act in good faith in electing
such replacement Preferred Director, such certification may not be delivered on
more than three (3) occasions.  

5.3.Consent Rights. So long as any Shares remain outstanding, without the prior
written consent of the Holders of at least a majority of the issued and
outstanding Shares, voting separately as a single class with one vote per Share,
in person or by proxy, either in writing without a meeting or at an annual or a
special meeting of such Holders, and any other applicable stockholder approval
requirements required by law:

(i)The Corporation shall not create, authorize the creation of, issue, sell, or
obligate itself to issue or sell, any Senior Securities or Parity Securities,
other than issuances of Series B Preferred Stock under the terms of the
Management Incentive Plan of the Corporation.

(ii)The Corporation shall not permit [Chinos Intermediate Holdings AB, Inc.]
(“IntermediateCo”) to create, authorize the creation of, issue, sell, or
obligate itself to issue or sell, any class or series of IntermediateCo capital
stock that will rank senior to, or on a parity with, the Series A Preferred
Stock ( “IntermediateCo Preferred Stock”) of IntermediateCo as to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
IntermediateCo.

(iii)The Corporation shall not permit any of its Subsidiaries (other than Chinos
Intermediate Holdings A, Inc. (“Chinos A”), IntermediateCo, or J. Crew Brand
Intermediate, LLC and its Subsidiaries) to take any action that any such Person
would be prohibited from

4

 

--------------------------------------------------------------------------------

 

taking in its capacity as Holdings, the Borrower or a Restricted Subsidiary (as
such terms are defined in the Term Loan Agreement), as applicable, pursuant to
Article VII of the Term Loan Agreement as in effect as of the Initial Issue
Date; provided that, for purposes of this Section 5.3(ii), such prohibitions
shall remain in effect without regard to whether or not any Lender shall have
any Commitment or any Loan or other Obligation (as such terms are defined in the
Term Loan Agreement) that remains unpaid or unsatisfied and whether or not the
Term Loan Agreement is amended, modified or terminated subsequent to the Initial
Issue Date.

(iv)None of the Corporation, Chinos A or IntermediateCo shall (a) incur, assume,
guarantee or otherwise become liable for any Indebtedness or other obligations
other than, solely in the case of Chinos A, the PIK Toggle Notes outstanding as
of the Initial Issue Date, (b) permit or allow the creation or imposition of, or
suffer to exist, any lien, encumbrance, mortgage, pledge, security interest or
other similar interest on any of their assets or properties, (c) sell or
otherwise dispose of any equity interests of any of its direct Subsidiaries, (d)
consolidate with or merge with or into, or convey, transfer, lease or license
all or substantially all its assets to, any Person, (e) enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred, in each case, whether or not
treated as a “sale-leaseback” under GAAP, (f) engage in any transaction with any
of its affiliates or any direct or indirect holder of ten percent (10%) or more
of any class of its capital stock unless such transaction is otherwise permitted
hereunder or (g) amend, modify, grant any waiver or release under or terminate
in any manner, its applicable articles or certificate of incorporation, bylaws,
limited liability company operating agreement, partnership agreement or other
organizational documents, except, with respect to clauses (e) through (g), to
the extent such action would not reasonably be expected to be adverse to the
Holders in any material respect.

5.4.Rights Relating to the IntermediateCo Preferred Shares. For so long as any
Shares remain outstanding:

(i)The Corporation will not, without the prior written consent of the Holders of
at least sixty-six percent (66%) of the issued and outstanding Shares, (a)
directly or indirectly transfer, assign, sell or otherwise dispose of the shares
of IntermediateCo Preferred Stock that are held by the Corporation (the
“IntermediateCo Preferred Shares”), (b) permit or allow the creation or
imposition of, or suffer to exist, any lien, encumbrance, mortgage, pledge,
security interest or other similar interest on, the IntermediateCo Preferred
Shares or (c) waive any of its or its subsidiaries’ rights as a holder of
IntermediateCo Preferred Shares under, or consent to any amendment or
modification of, the Certificate of Designation relating to the IntermediateCo
Preferred Shares, in each case for so long as the Corporation directly or
indirectly holds any IntermediateCo Preferred Shares.

(ii)Upon the redemption of the IntermediateCo Preferred Shares, or any actual
liquidation, deemed liquidation, dissolution or winding up of IntermediateCo
that

5

 

--------------------------------------------------------------------------------

 

results in a payment to the holders of the IntermediateCo Preferred Shares, the
Corporation shall effect a Redemption of the Shares in accordance with Section
4.

Section 6.Conversion.  The Shares shall not be convertible into any other
security and do not otherwise have any conversion rights.

Section 7.Registration of Transfer.  The Corporation shall keep at its principal
office a register for the registration of Series A Preferred Stock.  Upon the
surrender of any Certificate at such place, the Corporation shall, at the
request of the record Holder of such Certificate, execute and deliver (at the
Corporation’s expense) a new Certificate in exchange therefor representing in
the aggregate the number of Shares represented by the surrendered
Certificate.  Each such new Certificate shall be registered in such name and
shall represent such number of Shares as is requested by the Holder of the
surrendered Certificate and shall be substantially identical in form to the
surrendered Certificate.  The Shares represented by such new Certificate shall
be identical to the Shares represented by the surrendered Certificate, including
with respect to the Liquidation Value of such Shares and any accrued and unpaid
dividends thereon (whether or not declared), and Preferred Dividends shall
accrue on the Shares represented by such new Certificate from the date on which
Preferred Dividends have been fully paid on the Shares represented by the
surrendered Certificate.  The Corporation may place such legend on any
Certificate and/or provide such notices as may be required by applicable law or
the Certificate of Incorporation.

Section 8.Replacement.  Upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit of the registered Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any Certificate
evidencing Shares, and in the case of any such loss, theft or destruction, upon
receipt of indemnity reasonably satisfactory to the Corporation, or, in the case
of any such mutilation upon surrender of such Certificate, the Corporation shall
(at its expense) execute and deliver in lieu of such Certificate a new
certificate of like kind representing the number of Shares of such class
represented by such lost, stolen, destroyed or mutilated Certificate and dated
the date of such lost, stolen, destroyed or mutilated Certificate.  The Shares
represented by such new Certificate shall be identical to the Shares represented
by such lost, stolen, destroyed or mutilated Certificate, including with respect
to the Liquidation Value of such Shares and any accrued and unpaid dividends
thereon (whether or not declared), and Preferred Dividends shall accrue on the
Shares represented by such new Certificate from the date to which Preferred
Dividends have been fully paid on the Shares represented by such lost, stolen,
destroyed or mutilated Certificate.

Section 9.Definitions.

“Board of Directors” means the board of directors of the Corporation.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York, New York, U.S.A. are open for the general transaction of
business.

“Certificate” means, with respect to any Share, a certificate representing such
Share.

6

 

--------------------------------------------------------------------------------

 

“Common Stock” means the Class A Common Stock, par value $0.00001 per share, of
the Corporation.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Holder” means a holder of shares of Series A Preferred Stock as reflected in
the stock books of the Corporation.

“Indebtedness” of any Person means (a) all indebtedness for borrowed money, (b)
any other indebtedness which is evidenced by a note, bond, indenture, debenture
or similar contract or agreement, (c) all reimbursement obligations with respect
to (i) letters of credit, bank guarantee or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than, in the case of this clause (ii), those entered into
in the ordinary course of business consistent with past practice and (d) all
guarantees for obligations of any other Person constituting Indebtedness of such
other Person.

“Initial Issue Date” means July [●], 2017, the original date of issuance of the
Series A Preferred Stock.

“Junior Securities” means (i) the Common Stock and (ii) each other class or
series of the Corporation’s capital stock established after the Initial Issue
Date, the terms of which do not expressly provide that such class or series
ranks senior to or on a parity with the Series A Preferred Stock as to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
the Corporation.

“Liquidation Value” of any Share shall be $1,000 on the date such Share is
issued, which amount shall increase automatically on each Dividend Payment Date
by an amount equal to a nominal rate of two percent (2%) per annum accruing on a
daily basis on the sum of (x) the Liquidation Value of the applicable Share at
such time plus (y) all accrued and unpaid dividends thereon (whether or not
declared).

“Parity Securities” means (i) the Series A Preferred Stock, (ii) the Series B
Preferred Stock and (iii) each other class or series of the Corporation’s
capital stock established after the Initial Issue Date, the terms of which
expressly provide that such class or series will rank on a parity with the
Series A Preferred Stock as to dividend distributions and distributions upon
liquidation, winding-up and dissolution of the Corporation.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“PIK Toggle Notes” means the 7.75%/8.50% Senior PIK Toggle Notes due 2019 issued
pursuant to that certain Indenture, dated November 4, 2013, between Chinos A, as
Issuer, and U.S. Bank National Association, as trustee.

7

 

--------------------------------------------------------------------------------

 

“Preferred Dividend Rate” means a nominal rate of five percent (5%) per annum,
which shall accrue on the sum of (x) the Liquidation Value of the applicable
Shares at such time plus (y) all accrued and unpaid dividends thereon, whether
or not declared.

“Redemption Date” means the date specified in any notice of Redemption at the
Corporation’s option.

“Senior Securities” means any class or series of the Corporation’s capital stock
established after the Initial Issue Date, the terms of which expressly provide
that such class or series will rank senior to the Series A Preferred Stock as to
dividend distributions and distributions upon liquidation, winding-up and
dissolution of the Corporation.

“Series B Preferred Stock” means the Series B Preferred Stock, no par value per
share, of the Corporation.

“Sponsor” means each of TPG Capital, LP, TPG Chinos Co-Invest, L.P., Leonard
Green & Partners, L.P., [LGP V, LGP Side V,] and LGP Chino Co-Invest LLC, for so
long as such Person holds shares of Common Stock.

“Subsidiary” means, with respect to a Person, each other Person in which such
Person owns, directly or indirectly, capital stock or other equity interests
representing more than fifty percent (50%) of the outstanding capital stock or
other equity interests, the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

“Term Loan Agreement” means that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014, by and among J. Crew Group, Inc., Chinos Intermediate
Holdings B, Inc., the Lenders party thereto, and Wilmington Savings Fund
Society, FSB, as successor administrative agent, as amended on July [●], 2017.

Section 10.Amendment and Waiver.

10.1.Subject to Section 10.2, no provision of this Certificate of Designation
may be amended, modified or waived except by an instrument in writing executed
by the Corporation and approved by the Holders of not less than a majority of
the Series A Preferred Stock outstanding at the time such action is taken,
voting separately as a single class with one vote per Share, in person or by
proxy, either in writing without a meeting or at an annual or a special meeting
of such Holders, and any other applicable stockholder approval requirements
required by law, and any such written amendment, modification or waiver will be
binding upon the Corporation and each holder of Series A Preferred Stock;
provided that no amendment, modification, alteration, repeal or waiver of the
terms or relative priorities of the Series A Preferred Stock may be accomplished
by the merger, consolidation or other transaction of the Corporation with
another corporation or entity unless the Corporation has obtained the prior
written consent of the Holders of the applicable percentage of the Series A
Preferred Stock then outstanding, voting separately as a single class with one
vote per Share, in person or by proxy, either in writing without a meeting or at
an annual or a special meeting of such Holders, and any other applicable
stockholder approval requirements required by law.

8

 

--------------------------------------------------------------------------------

 

10.2.Notwithstanding any other provision herein to the contrary, any amendment
that would have any of the following effects shall require the approval of the
Holders of not less than sixty-six percent (66%) of the Series A Preferred Stock
outstanding at the time such action is taken:

(i)amend, modify or waive any provision relating to the Redemption of the Series
A Preferred Stock;

(ii)reduce the Preferred Dividend Rate, amend the definition of Liquidation
Value, or change the Dividend Payment Date;

(iii)reduce the percentage of outstanding Series A Preferred Stock necessary to
amend the terms thereof or to grant waivers; or

(iv)amend, modify or waive any provision of this Section 10.2.

Section 11.Notices.  Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, to (i) the Corporation,
at its principal executive offices, and (ii) any Holder, at such Holder’s
address as it appears in the stock records of the Corporation (unless otherwise
indicated by any such Holder).  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earlier of (i) the second
Business Day following the date of mailing in accordance with this Section 11,
or (ii) upon actual receipt by the party to whom such notice is required to be
given.

Section 12.Fractional Shares.  Series A Preferred Stock may be issued in
fractions of a Share which shall entitle the Holder, in proportion to such
Holder’s fractional Shares, to exercise voting rights, receive Preferred
Dividends and to have the benefit of all other rights of the Holders.

Section 13.Severability.  Whenever possible, each provision hereof shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision hereof is held to be prohibited by or invalid under applicable
law, then such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions hereof.  If a court of competent jurisdiction should
determine that a provision hereof would be valid or enforceable if a period of
time were extended or shortened or a particular percentage were increased or
decreased, then such court may make such change as shall be necessary to render
the provision in question effective and valid under applicable law.

Section 14.Headings.  The headings of the various sections and subsections
hereof are for convenience of reference only and shall not affect the
interpretation of any of the provisions hereof.

 

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Chinos Holdings, Inc. has caused this Certificate of
Designation of the Series A Preferred Stock to be signed by [___________], its
authorized officer, this [___] day of [●], 2017.

 

 

Chinos Holdings, Inc.

 

By:_______________________________
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF CERTIFICATED SERIES A PREFERRED STOCK CERTIFICATE

FACE OF SECURITY

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES
LAWS.  NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE FOURTH AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF Chinos Holdings, Inc. (THE “CORPORATION”),
INCLUDING THE CERTIFICATE OF DESIGNATION INCLUDED THEREIN (AS AMENDED AND
RESTATED FROM TIME TO TIME, THE “CHARTER”).  THE CORPORATION IS AUTHORIZED TO
ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS.  THE SHARES
EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS
STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE
CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS CERTIFICATE
BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE CORPORATION SUCH
CERTIFICATES AND OTHER INFORMATION AS SUCH CORPORATION MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.


 

--------------------------------------------------------------------------------

Certificate Number [     ]Number of Shares of

Series A Preferred Stock [     ]

 

 

Series A Preferred Stock
of
Chinos Holdings, Inc.

Chinos Holdings, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Corporation”) hereby certifies that [●] (the
“Holder”) is the registered owner of [●] fully paid and non-assessable shares of
preferred stock, no par value per share, of the Corporation, designated as the
Series A Preferred Stock (the “Series A Preferred Stock”). The shares of Series
A Preferred Stock are transferrable on the books and records of the Corporation,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer. The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Series A Preferred Stock represented hereby are as specified in, and the shares
of the Series A Preferred Stock are issued and shall in all respects be subject
to the provisions of, the Certificate of Designation dated [●], as the same may
be amended from time to time (the “Certificate of Designation”). Capitalized
terms used but not defined herein shall have the meaning given to them in the
Certificate of Designation. The Corporation will provide a copy of the
Certificate of Designation to a Holder without charge upon written request to
the Corporation at its principal place of business.

Reference is hereby made to the Certificate of Designation, which shall for all
purposes have the same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Designation and is entitled to the benefits thereunder.

 

IN WITNESS WHEREOF, the Corporation has executed this certificate this [      ]
day of [               ], 20[    ]

Chinos Holdings, Inc.

 

By:

Name:

Title:

 

By:

Name:

Title:




2

 

--------------------------------------------------------------------------------

REVERSE OF SECURITY

The Corporation will furnish without charge and upon written request to each
Holder the powers, designations, preferences and relative, participating,
optional or other special rights of each class of stock and the qualifications,
limitations or restrictions of such preferences and/or rights. Requests may be
made to:

Chinos Holdings, Inc.
[Address]
[City, State, Zip]
Attention: [●]




3

 

--------------------------------------------------------------------------------

ASSIGNMENT

To assign this Series A Preferred Stock certificate, fill in the form below:

FOR VALUE RECEIVED, the undersigned hereby assigns and transfer the shares of
Series A Preferred Stock evidenced hereby to:

(Insert assignee’s legal name)

(Insert assignee’s social security or tax identification number)

(Insert assignee’s name, address and zip code)

and irrevocably appoints:

as agent to transfer the shares of Series A Preferred Stock evidenced hereby on
the books of the Corporation. The agent may substitute another to act for him or
her.

Dated:

 

Your Signature:

(Sign exactly as your name appears on the face of this certificate)

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

Exhibit C

 

Offering Memorandum

 

--------------------------------------------------------------------------------

 

[Intentionally Omitted]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D

 

Term Loan Amendment

 

 

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June [●],
2017 (this “Amendment No. 1”), by and among J. CREW GROUP, INC., a Delaware
corporation (the “Borrower”), the Lenders under the Existing Credit Agreement
(as defined below) party hereto (the “Consenting Lenders”) and the “New Lenders”
listed on the signature pages hereto (the “New Lenders”) and acknowledged by
Wilmington Savings Fund Society, FSB, a federal savings bank (“WSFS”), as
Administrative Agent (as defined below) in accordance with Section 10.01 of the
Existing Credit Agreement (as defined below).

WHEREAS, Chinos Intermediate Holdings B, Inc., a Delaware corporation
(“Holdings”), as Holdings, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and WSFS, as administrative agent (in such capacity, as
successor to Bank of America, N.A., the “Administrative Agent”), have entered
into an Amended and Restated Credit Agreement, dated as of March 5, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect on the date hereof, the “Existing Credit Agreement”) and as further
amended by the Amendments (as defined below) (the “Credit Agreement”)
(capitalized terms used but not otherwise defined in this Amendment No. 1 have
the meanings assigned to such terms in the Credit Agreement);

WHEREAS, the Required Lenders have agreed to amend the Existing Credit Agreement
to, among other things, create a new Class of Loans (the “Amended Loans”) on the
Amendment No. 1 Effective Date (as defined below);

WHEREAS, each Consenting Lender has agreed to convert its Initial Loan to an
Amended Loan on the Amendment No. 1 Effective Date;

WHEREAS, the New Lenders have agreed to make New Loans to the Borrower on the
Amendment No. 1 Effective Date; and

WHEREAS, the Borrower and the Loan Parties wish to make certain other amendments
authorized pursuant to the terms of Section 10.01 of the Existing Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.Amendments.  

(a)Subject to the satisfaction of the conditions set forth in Section 3(a)
hereof, on the Amendment No. 1 Effective Date, the Existing Credit Agreement is
hereby amended to incorporate the changes reflected in Section 10.07(k) of the
redlined version of the Credit Agreement attached hereto as Annex A-1 (and in
any defined term used in such Section 10.07(k)) (the “Initial Amendment”) but
not, for the avoidance of doubt, any other change reflected in the redlined
version of the Credit Agreement attached hereto as Annex A-1.

 

--------------------------------------------------------------------------------

(b)Subject to the satisfaction of the conditions set forth in Section 3(b)
hereof, on the Amendment No. 1 Effective Date, (i) the Existing Credit Agreement
is hereby further amended to incorporate the changes reflected in the redlined
version of the Credit Agreement attached hereto as Annex A-1 other than the
Initial Amendment and (ii) Exhibit C to the Existing Credit Agreement is hereby
amended and restated as set forth on Annex A-2 hereto (the “Additional
Amendments” and, together with the Initial Amendment, collectively, the
“Amendments”).

Section 2.Representations and Warranties.

By its execution of this Amendment No. 1, the Borrower hereby represents and
warrants to the Lenders that:

(a)The Borrower (a) is a Person duly organized or formed, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation, (b)
has all corporate or other organizational power and authority to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under this Amendment No. 1, (c) is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all applicable Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (c), (d) or (e), to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)The execution, delivery and performance by the Borrower of this Amendment No.
1 have been duly authorized by all necessary corporate or other organizational
action.

(c)Neither the execution, delivery or performance by the Borrower of this
Amendment No. 1 nor the consummation of the transactions contemplated hereby
will (i) contravene the terms of the Borrower’s Organization Documents or (ii)
result in any breach or contravention of, or the creation of any Lien upon, any
of the property or assets of the Borrower or any of the Restricted Subsidiaries
(other than as permitted by Section 7.01 of the Credit Agreement) under (A) any
Contractual Obligation to which the Borrower is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject or (C) violate any applicable
Law, except with respect to any breach, contravention (but not creation of any
Lien) referred to in clause (ii), to the extent that such breach, contravention
or violation would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(d)No material approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement

3

--------------------------------------------------------------------------------

against, any Loan Party of this Amendment No. 1 or any other Loan Document,
except for (i) filings (if any) necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations, or other actions,
notices or filings, the failure of which to make or obtain or make would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(e)This Amendment No. 1 been duly executed and delivered by the Borrower.  This
Amendment No. 1 constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

Section 3.Conditions to Effectiveness.

(a)The Initial Amendment shall become effective on the date on which the
Consenting Lenders shall have received executed original, facsimile or other
electronic copies of counterparts to (i) this Amendment No. 1 from the Borrower,
the Required Lenders and, for purposes of Section 10.01 of the Existing Credit
Agreement, the Administrative Agent and (ii) a consent and reaffirmation (the
“Consent and Reaffirmation”) from Holdings and each Subsidiary Guarantor in the
form attached hereto as Annex B (the time at which the conditions set forth in
this Section 3(a) are satisfied, the “Initial Amendment Effective Time”);

(b)The Additional Amendments shall become effective on the date on which:

(i)the Consenting Lenders shall have received such certificates of good standing
from the applicable secretary of state of the state of organization of each Loan
Party, customary certificates of resolutions or other action, incumbency
certificates and/or other customary certificates of Responsible Officers of each
Loan Party evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment No. 1 or the Consent and Reaffirmation, as applicable;

(ii)the Consenting Lenders shall have received a customary opinion from Weil,
Gotshal & Manges LLP8, dated the Amendment No. 1 Effective Date in form an
substance reasonably satisfactory to the Consenting Lenders;

 

8

No conflicts opinion to be limited to no conflict of ABL Credit Agreement and
Term Loan/ABL Intercreditor Agreement with amended Term Loan Agreement.

4

--------------------------------------------------------------------------------

(iii)all expenses due to the Consenting Lenders, the New Lenders and the
Administrative Agent pursuant to Section 10.04(a) of the Credit Agreement in
connection with this Amendment No. 1 have been paid;

(iv)each New Lender shall have received at least two (2) Business Days prior to
the Closing Date all documentation and other information reasonably requested in
writing by such New Lender with respect to any Loan Party at least eight (8)
Business Days prior to the Closing Date in order to allow such New Lender to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act;

(v)the Administrative Agent shall have received a Committed Loan Notice
reflecting the Borrowing of New Loans;

(vi)the Administrative Agent shall have received an officer’s certificate
satisfying the requirements of (A) the last sentence of Section 7.05 of the
Credit Agreement and (B) Section 7.12(d) of the Security Agreement with respect
to the release of its Lien on the Additional Contributed IP;

(vii)contemporaneously with the transactions contemplated hereby, J. Crew
International Cayman Limited, an exempted company incorporated and existing in
the Cayman Islands, shall have merged with and into J. Crew International, Inc.,
a Delaware corporation (“J. Crew International”), with J. Crew International as
the survivor of such merger, such that J.Crew International shall be the direct
owner of all Equity Interests in J.Crew Brand Holdings and the Loan Parties
shall have taken any actions required under the Security Agreement with respect
to the pledge of Equity Interests of J.Crew Brand Holdings by J. Crew
International;

(viii)(A) the Borrower shall have purchased, at par, $150,000,000 (the “Amended
Loan Purchase Amount”) of the aggregate principal amount of Initial Loans held
on the Amendment No. 1 Effective Date (immediately prior to giving effect to the
Additional Amendments) by Consenting Lenders that have executed this Amendment
No. 1 and delivered their respective signature pages to this Amendment No. 1 and
the Agent Direction Letter (as defined below) to LendAmend® or another platform
or address designated by the Borrower prior to 5:00 p.m. New York time on June
16, 2017 (the Initial Loans of such Consenting Lenders, the “Purchased Amended
Loans”), such that each such Consenting Lender shall have received an amount
equal to its ratable share of the Amended Loan Purchase Amount, (B)
contemporaneously with such purchase, the Borrower shall have immediately
cancelled the Purchased Amended Loans and (C) the Borrower shall have paid to
each such Consenting Lender, all unpaid interest on the Purchased Amended Loans
of such

5

--------------------------------------------------------------------------------

Consenting Lender accrued through (but not including) the Amendment No. 1
Effective Date;

(ix)contemporaneously with the transactions contemplated hereby, the Borrower
shall have received at least $94,000,000 of cash proceeds from a loan made by J.
Crew Brand, LLC, a Delaware limited liability company (“J. Crew Brand”) or J.
Crew Brand Corp., a Delaware corporation (“Brand Corp.”) that constitutes IPCO
Intercompany Debt on the terms prescribed by Section 7.03(u) of the Credit
Agreement and the Borrower shall have applied such cash proceeds to fund a
portion of the Amended Loan Purchase Amount pursuant to Section 3(b)(viii);

(x)contemporaneously with the transactions contemplated hereby, J. Crew Brand or
J. Crew Brand Corp., as applicable, has acquired at least $538,270,000 of the
7.75%/8.50% Senior PIK Toggle Notes due 2019 issued by Chinos Intermediate
Holdings A, Inc., a Delaware corporation; and

(xi)the Consenting Lenders shall have received the Call Right Agreement duly
executed by the parties thereto.

For purposes of determining satisfaction of the conditions precedent set forth
in this Section 3 which are subject to the receipt of documents by, or the
satisfaction of, the Consenting Lenders, the applicable condition shall be
deemed satisfied upon the execution of this Amendment No. 1, and the release of
signatures by Consenting Lenders representing the Required Lenders.  The date on
which the conditions specified in Sections 3(a) and 3(b) are satisfied, the
“Amendment No. 1 Effective Date”)

Section 4.Instruction to Administrative Agent.  By their execution hereof, the
Consenting Lenders, who collectively constitute the Required Lenders, hereby
instruct WSFS, in its capacity as Administrative Agent, to (i) acknowledge this
Amendment No.1, (ii) immediately stay any and all activity relating to the
Specified Liability Management Transaction Litigation, (iii) upon the
satisfaction of the conditions set forth in Section 3 hereof, withdraw and
dismiss, with prejudice, any claim, obligation, suit, judgment, damage, demand,
debt, right, cause of action, loss and/or liability, including any derivative
claim alleged or that could have been alleged in the Answer, Affirmative
Defenses, and Counterclaims filed by the Administrative Agent in the Specified
Liability Management Transaction Litigation, (iv) enter into the Call Right
Agreement and (v) comply with the directions contained in the Direction Letter
dated as of the date hereof from the Consenting Lenders representing the
Required Lenders to Administrative Agent (the “Agent Direction Letter”).

Section 5.Amended Loans; New Loans.

(a)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
on the Amendment No. 1 Effective Date, each Consenting Lender severally agrees
to convert its Initial Loan into a like principal amount of Amended Loans
pursuant to Section 2.01(a) of the Credit Agreement.

6

--------------------------------------------------------------------------------

(b)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
on the Amendment No. 1 Effective Date, each New Lender severally agrees to make
a New Loan to the Borrower pursuant to Section 2.01(a) of the Credit
Agreement.  The New Loans shall be used solely for  purposes of funding a
portion of the Amended Loan Purchase Amount pursuant to Section 3(b)(viii).

(c)Each Consenting Lender hereby agrees to assign to the Borrower its Purchased
Amended Loans on the Amendment No. 1 Effective Date to permit the satisfaction
of the condition set forth in Section 3(b)(viii) (subject to the satisfaction of
the other conditions set forth in Section 3).

Section 6.Counterparts.

This Amendment No. 1 may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment No. 1 by facsimile
transmission or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 7.Governing Law and Waiver of Right to Trial by Jury.

(a)THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)EACH PARTY HERETO HEREBY IRRECOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT
NO. 1 OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 8.Headings.

The headings of this Amendment No. 1 are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.

Section 9.Effect of Amendment.

7

--------------------------------------------------------------------------------

Except as set forth herein (including in the Credit Agreement), this Amendment
No. 1 shall not by implication or otherwise limit, impair, constitute a waiver
of or otherwise affect the rights and remedies of the Lenders or the
Administrative under the Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any  term, condition, obligation,
covenant or agreement contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.  This
Amendment No. 1 is a Loan Document for all purposes of the Credit Agreement.

Section 10.Certain Tax Matters.

For U.S. federal income tax purposes, the Borrower intends to treat this
Amendment No. 1 as not resulting in a “significant modification” of the Initial
Loans.

[Signature pages follow]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first above written.

J. CREW GROUP, INC.,
as the Borrower

 

By:
Name:  Vincent Zanna
Title:    Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 

--------------------------------------------------------------------------------

 

[●],
as a Consenting Lender

 

By:
Name:  
Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 

--------------------------------------------------------------------------------

 

[●],
as a New Lender

 

By:
Name:  
Title:




[SIGNATURE PAGE TO AMENDMENT NO. 1]

 

--------------------------------------------------------------------------------

 

Solely for purposes of Section 10.01 of the Credit Agreement, acknowledged by:

WILMINGTON SAVINGS FUND SOCIETY,
as Administrative Agent

 

By:
Name:  
Title:  

 

 

 

--------------------------------------------------------------------------------

Execution Version

 

 

ANNEX A-1

AMENDED CREDIT AGREEMENT

 

Published CUSIP Number:  46613BAD9

13

J. Crew – A&R Term Loan Credit Agreement

 

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

$1,567,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 5, 2014,




14

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 


Published CUSIP Number:  46613BAD9


$1,567,000,000
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of March 5, 2014


among


J. CREW GROUP, INC.,
as the Borrower,


CHINOS INTERMEDIATE HOLDINGS B, INC.,

as Holdings,


BANK OF AMERICA, N.A.,

as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO
________________


GOLDMAN SACHS BANK USA,

as Syndication Agent,


MIZUHO CORPORATE BANK, LTD.

SUMITOMO MITSUI BANKING CORPORATION,

HSBC SECURITIES (USA) INC.

Wells Fargo BANK, N.A.

as Co-Documentation Agents,


BANK OF AMERICA, N.A.

and GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners

15

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

among

J. CREW GROUP, INC.,
as the Borrower,

CHINOS INTERMEDIATE HOLDINGS B, INC.,
as Holdings,

WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO
________________

GOLDMAN SACHS BANK USA,
as Syndication Agent,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

HSBC SECURITIES (USA) INC.

WELLS FARGO BANK, N.A.
as Co-Documentation Agents,

BANK OF AMERICA, N.A.

and

GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners

 

 

16

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE I



Definitions and Accounting Terms1

 

 

SECTION 1.01.

Defined Terms1

 

 

SECTION 1.02.

Other Interpretive Provisions4748

 

 

SECTION 1.03.

Accounting Terms4849

 

 

SECTION 1.04.

Rounding4849

 

 

SECTION 1.05.

References to Agreements, Laws, Etc.4849

 

 

SECTION 1.06.

Times of Day; Timing of Payment or Performance4849

 

 

SECTION 1.07.

Available Amount Transactions4849

 

 

SECTION 1.08.

Pro Forma Calculations4950

 

 

SECTION 1.09.

Currency Equivalents Generally5051

 

ARTICLE II



The Commitments and Borrowings51

 

 

SECTION 2.01.

The Loans.5051

 

 

SECTION 2.02.

Borrowings, Conversions and Continuations of Loans5052

 

 

SECTION 2.03.

Prepayments5254

 

 

SECTION 2.04.

Termination or Reduction of Commitments6163

 

 

SECTION 2.05.

Repayment of Loans6163

 

 

SECTION 2.06.

Interest6164

 

 

SECTION 2.07.

Fees6264

 

 

SECTION 2.08.

Computation of Interest and Fees6264

 

 

SECTION 2.09.

Evidence of Indebtedness6265

 

 

SECTION 2.10.

Payments Generally6365

 

 

SECTION 2.11.

Sharing of Payments, Etc.6466

 

 

SECTION 2.12.

Incremental Borrowings6467

 

 

SECTION 2.13.

Refinancing Amendments6568

 

 

SECTION 2.14.

Extensions of Loans6668

 

 

SECTION 2.15.

Loan Repricing Protection6769

 

i



--------------------------------------------------------------------------------

 

ARTICLE III



Taxes, Increased Costs Protection and Illegality70

 

 

SECTION 3.01.

Taxes6870

 

 

SECTION 3.02.

Illegality7274

 

 

SECTION 3.03.

Inability to Determine Rates7274

 

 

SECTION 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans7375

 

 

SECTION 3.05.

Funding Losses7476

 

 

SECTION 3.06.

Matters Applicable to All Requests for Compensation7476

 

 

SECTION 3.07.

Replacement of Lenders under Certain Circumstances7577

 

 

SECTION 3.08.

Survival7678

 

ARTICLE IV



Conditions Precedent to Borrowings78

 

 

SECTION 4.01.

Conditions to Initial Borrowing7678

 

 

SECTION 4.02.

Conditions to All Borrowings7880

 

ARTICLE V



Representations and Warranties80

 

 

SECTION 5.01.

Existence, Qualification and Power; Compliance with Laws7980

 

 

SECTION 5.02.

Authorization; No Contravention7980

 

 

SECTION 5.03.

Governmental Authorization7981

 

 

SECTION 5.04.

Binding Effect7981

 

 

SECTION 5.05.

Financial Statements; No Material Adverse Effect7981

 

 

SECTION 5.06.

Litigation8081

 

 

SECTION 5.07.

Labor Matters8081

 

 

SECTION 5.08.

Ownership of Property; Liens8081

 

 

SECTION 5.09.

Environmental Matters8082

 

 

SECTION 5.10.

Taxes8082

 

 

SECTION 5.11.

ERISA Compliance8182

 

 

SECTION 5.12.

Subsidiaries8182

 

 

SECTION 5.13.

Margin Regulations; Investment Company Act8183

 

 

SECTION 5.14.

Disclosure8283

 

 

SECTION 5.15.

Intellectual Property; Licenses, Etc.8283

 

ii



--------------------------------------------------------------------------------

 

 

SECTION 5.16.

Solvency8283

 

 

SECTION 5.17.

Subordination of Junior Financing8283

 

 

SECTION 5.18.

USA PATRIOT Act8284

 

 

SECTION 5.19.

Collateral Documents8384

 

ARTICLE VI



Affirmative Covenants84

 

 

SECTION 6.01.

Financial Statements8384

 

 

SECTION 6.02.

Certificates; Other Information8486

 

 

SECTION 6.03.

Notices8687

 

 

SECTION 6.04.

Payment of Obligations8687

 

 

SECTION 6.05.

Preservation of Existence, Etc.8687

 

 

SECTION 6.06.

Maintenance of Properties8788

 

 

SECTION 6.07.

Maintenance of Insurance8788

 

 

SECTION 6.08.

Compliance with Laws8788

 

 

SECTION 6.09.

Books and Records8788

 

 

SECTION 6.10.

Inspection Rights8788

 

 

SECTION 6.11.

Covenant to Guarantee Obligations and Give Security88

 

 

SECTION 6.12.

Compliance with Environmental Laws90

 

 

SECTION 6.13.

Further Assurances and Post-Closing Conditions90

 

 

SECTION 6.14.

Designation of Subsidiaries91

 

 

SECTION 6.15.

Maintenance of Ratings9192

 

 

SECTION 6.16.

Post-Closing Matters9192

 

ARTICLE VII



Negative Covenants92

 

 

SECTION 7.01.

Liens92

 

 

SECTION 7.02.

Investments9596

 

 

SECTION 7.03.

Indebtedness98

 

 

SECTION 7.04.

Fundamental Changes101

 

 

SECTION 7.05.

Dispositions1032

 

 

SECTION 7.06.

Restricted Payments105

 

 

SECTION 7.07.

Change in Nature of Business1087

 

 

SECTION 7.08.

Transactions with Affiliates1087

 

iii



--------------------------------------------------------------------------------

 

 

SECTION 7.09.

Burdensome Agreements110109

 

 

SECTION 7.10.

Use of Proceeds1120

 

 

SECTION 7.11.

Accounting Changes1120

 

 

SECTION 7.12.

Prepayments, Etc. of Indebtedness1120

 

 

SECTION 7.13.

Holdings1121

 

 

SECTION 7.14.

IPCO Trademark License Agreement111

 

 

SECTION 7.15.

Financial Covenant111

 

ARTICLE VIII



Events of Default and Remedies112

 

 

SECTION 8.01.

Events of Default1132

 

 

SECTION 8.02.

Remedies upon Event of Default1154

 

 

SECTION 8.03.

Application of Funds1165

 

ARTICLE IX



Administrative Agent and Other Agents115

 

 

SECTION 9.01.

Appointment and Authority of the Administrative Agent1165

 

 

SECTION 9.02.

Rights as a Lender1176

 

 

SECTION 9.03.

Exculpatory Provisions1176

 

 

SECTION 9.04.

Reliance by the Administrative Agent1187

 

 

SECTION 9.05.

Delegation of Duties1198

 

 

SECTION 9.06.

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents1198

 

 

SECTION 9.07.

Indemnification of Agents1198

 

 

SECTION 9.08.

No Other Duties; Other Agents, Arrangers, Managers, Etc.120119

 

 

SECTION 9.09.

Resignation of Administrative Agent or Collateral Agent120119

 

 

SECTION 9.10.

Administrative Agent May File Proofs of Claim1210

 

 

SECTION 9.11.

Collateral and Guaranty Matters1220

 

 

SECTION 9.12.

Appointment of Supplemental Administrative Agents.1221

 

 

SECTION 9.13.

ABL Intercreditor Agreement1232

 

 

SECTION 9.14.

Secured Cash Management Agreements and Secured Hedge Agreements1242

 

iv



--------------------------------------------------------------------------------

 

ARTICLE X



Miscellaneous123

 

 

SECTION 10.01.

Amendments, Etc.1243

 

 

SECTION 10.02.

Notices and Other Communications; Facsimile Copies1265

 

 

SECTION 10.03.

No Waiver; Cumulative Remedies1286

 

 

SECTION 10.04.

Attorney Costs and Expenses1286

 

 

SECTION 10.05.

Indemnification by the Borrower1287

 

 

SECTION 10.06.

Marshaling; Payments Set Aside1298

 

 

SECTION 10.07.

Successors and Assigns130128

 

 

SECTION 10.08.

Confidentiality1353

 

 

SECTION 10.09.

Setoff1364

 

 

SECTION 10.10.

Interest Rate Limitation1364

 

 

SECTION 10.11.

Counterparts; Integration; Effectiveness1365

 

 

SECTION 10.12.

Electronic Execution of Assignments and Certain Other Documents1365

 

 

SECTION 10.13.

Survival of Representations and Warranties1375

 

 

SECTION 10.14.

Severability1375

 

 

SECTION 10.15.

GOVERNING LAW1375

 

 

SECTION 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY1386

 

 

SECTION 10.17.

Binding Effect1386

 

 

SECTION 10.18.

Judgment Currency1386

 

 

SECTION 10.19.

Lender Action1387

 

 

SECTION 10.20.

Use of Name, Logo, etc.1397

 

 

SECTION 10.21.

USA PATRIOT Act Notice1397

 

 

SECTION 10.22.

Service of Process1397

 

 

SECTION 10.23.

No Advisory or Fiduciary Responsibility1397

 

 

SECTION 10.24.

Amendment and Ratification1398

 

 

SECTION 10.25.

Specified Liability Management Transactions138

 

 

SECTION 10.26.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions139

 

 

v



--------------------------------------------------------------------------------

 

 

 

SCHEDULES

 

I

Guarantors

1.01A

Certain Security Interests and Guarantees

1.01F

Mortgaged Properties

2.01

Commitment

5.11(a)

ERISA Compliance

5.12

Subsidiaries and Other Equity Investments

7.01(b)

Existing Liens

7.02(f)

Existing Investments

7.03(b)

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Affiliate Assignment Notice

E

Guaranty

F

Security Agreement

G

Legal Opinion of Ropes & Gray LLP

H

ABL Intercreditor Agreement

I

Non-Bank Certificate

J

Intercompany Subordination Agreement

K

Solvency Certificate

L

Discount Range Prepayment Notice

M

Discount Range Prepayment Offer

N

Solicited Discounted Prepayment Notice

O

Acceptance and Prepayment Notice

P

Specified Discount Prepayment Notice

Q

Solicited Discounted Prepayment Offer

 



 

--------------------------------------------------------------------------------

 

 

R

Specified Discount Prepayment Response

SCHEDULES

 

I

Guarantors

 

1.01A

Certain Security Interests and Guarantees

 

1.01F

Mortgaged Properties

 

2.01

Commitment

 

5.11(a)

ERISA Compliance

 

5.12

Subsidiaries and Other Equity Investments

 

7.01(b)

Existing Liens

 

7.02(f)

Existing Investments

 

7.03(b)

Existing Indebtedness

 

7.08

Transactions with Affiliates

 

7.09

Existing Restrictions

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

 

A

Committed Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Affiliate Assignment Notice

 

E

Guaranty

 

F

Security Agreement

 

G

Legal Opinion of Ropes & Gray LLP

 

H

ABL Intercreditor Agreement

 

I

Non-Bank Certificate

 

J

Intercompany Subordination Agreement

 

K

Solvency Certificate

 

L

Discount Range Prepayment Notice

 

M

Discount Range Prepayment Offer

 

N

Solicited Discounted Prepayment Notice

 

O

Acceptance and Prepayment Notice

 

P

Specified Discount Prepayment Notice

 

Q

Solicited Discounted Prepayment Offer

 

R

Specified Discount Prepayment Response

 

 



 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 5, 2014, among J. CREW GROUP, INC., a Delaware corporation (the “Company”
or the “Borrower”), CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware corporation
(“Holdings”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity,WILMINGTON SAVINGS FUND SOCIETY, FSB (“WSFS”), as administrative agent
(as successor in such capacity to Bank of America, N.A., including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) under the Loan
Documents, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower is party to that certain Credit Agreement, dated as of March 7,
2011 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), made by and among the Borrower, Chinos
Acquisition Corporation (which merged with and into the Borrower on March 7,
2011), Holdings, Bank of America, N.A., as administrative agent and collateral
agent, and the lenders, other agents and issuers from time to time party
thereto.

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of Loans on the Closing Date in an initial aggregate principal amount of
$1,567,000,000 in connection with an amendment and restatement of the Existing
Credit Agreement. The parties hereto intend that (a) the Obligations (as defined
in the Existing Credit Agreement) which remain unpaid and outstanding as of the
date hereof after giving effect to the Transaction shall continue to exist under
this Agreement on the terms set forth herein and (b) the Collateral (as defined
in the Existing Credit Agreement) shall continue to secure, support and
otherwise benefit the Obligations (as defined herein) of the Loan Parties under
this Agreement and the other Loan Documents.

The proceeds of the Loans will be used (i) to refinance, in full, the term loans
outstanding under the Existing Credit Agreement, together with any applicable
interest or fees in connection therewith, (ii) to deposit funds with the trustee
sufficient to redeem or repay in full the Senior Notes, and to pay any premium
and accrued interest to the date of redemption, pursuant to the Senior Notes
Indenture in satisfaction and discharge thereof in accordance with its terms
(the transactions described in clauses (i) and (ii), collectively, the
“Refinancing”) and (iii) to the extent of any excess proceeds following the
Refinancing, to pay fees and expenses associated with the Refinancing.

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety as follows:



CG&R DRAFT:  # ()

 

1





--------------------------------------------------------------------------------

 

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01.Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“2017 Common Stock” means the Class A Common Stock described in the Chinos
Holdings Charter.

.

“2017 Preferred Stock” means the Series A Preferred Stock and the Series B
Preferred Stock described in the Chinos Holdings Charter.

“ABL Administrative Agent” means Bank of America in its capacity as
administrative agent and collateral agent under the ABL Facilities
Documentation, or any successor administrative agent and collateral agent under
the ABL Facilities Documentation.

“ABL Block” means the Borrower shall have Excess Availability (as defined in the
ABL Credit Agreement in effect on the date hereof) of less than the greater of
(a) 20% of the Maximum Credit (as defined in the ABL Credit Agreement in effect
on the date hereof) and (b) $40,000,000.

“ABL Credit Agreement” means that certain asset-based revolving credit
agreement, dated as of the Original Closing Date, as amended, supplemented or
otherwise modified on or prior to the date hereof, among the Borrower, Holdings,
the guarantors party thereto, the lenders party thereto and Bank of America, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced from
time to time in one or more agreements (in each case with the same or new
lenders, institutional investors or agents), including any agreement extending
the maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the ABL Intercreditor Agreement.

“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

“ABL Facilities Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Original Closing Date, among the Administrative Agent, the Collateral Agent, the
ABL Administrative Agent and the Loan Parties, attached as Exhibit H hereto, as
amended, supplemented or otherwise modified from time to time, or any other
intercreditor agreement among the ABL Administrative Agent, one or more Senior
Representatives of Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, the

2

J. Crew – A&R Term Loan Credit Agreement

2

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Administrative Agent and the Collateral Agent on terms that are no less
favorable in any material respect to the Secured Parties than those contained in
the agreement attached as Exhibit H.

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Additional Contributed IP Interest” means an undivided 27.96% ownership
interest in the Assigned Marks (as defined in the Additional IP Assignment
Agreements as in effect on the Amendment No. 1 Effective Date).

“Additional IP Assignment Agreements” means intellectual property assignment
agreements substantially in the form of the Initial IP Assignment Agreements
evidencing the Additional IP Contribution.

“Additional IP Contribution” means the indirect contribution by J. Crew
International of the Additional Contributed IP Interest to J. Crew Domestic
Brand.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.12 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.13; provided that each
Additional Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), in each case to the extent any such consent would be
required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender.

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum equal to the greater of (a) the
Eurodollar Rate for such Interest Period multiplied by the Statutory Reserve
Rate and (b) 1.00% per annum.  The Adjusted Eurodollar Rate will be adjusted
automatically as to all Eurodollar Rate Loan then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

3

J. Crew – A&R Term Loan Credit Agreement

3

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents or their respective lending affiliates shall
be deemed to be an Affiliate of Holdings, the Borrower or any of their
respective Subsidiaries.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Agency Transition” means the resignation of Bank of America, as Administrative
Agent and Collateral Agent, the appointment of WSFS as successor Administrative
Agent and Collateral Agent, the consent by the Borrower to the appointment of
WSFS as successor Administrative Agent and Collateral Agent and the execution,
delivery and performance of the Successor Agency Agreement.

“Agent Parties” has the meaning specified in Section 10.02(d).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, each Co-Documentation Agent and the Supplemental
Administrative Agents (if any) and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.18.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate or Base Rate
floor, or otherwise, in each case, incurred or payable by the Borrower generally
to all lenders of such Indebtedness; provided that OID and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees and
similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not generally paid to all lenders of such Indebtedness.

4

J. Crew – A&R Term Loan Credit Agreement

4

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Amended Loan” has the meaning specified in Amendment No. 1.

“Amendment No. 1” means Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of June [●], 2017, among, inter alios, J. Crew Group, Inc.
and the lenders party thereto and acknowledged by WSFS, as Administrative Agent.

“Amendment No. 1 Capital Contribution” means the contribution deemed made by the
Borrower to J. Crew Brand by way of book entry on or prior to the Amendment No.
1 Effective Date with respect to expenses incurred in connection with the
transactions contemplated by Amendment No. 1.

“Amendment No. 1 Consenting Lender” has the meaning assigned to the term
“Consenting Lender” in Amendment No. 1 and shall include any such Person’s
successors and assigns as permitted hereunder, each of which is referred to
herein as an “Amendment No. 1 Consenting Lender”.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Company as of the Saturday closest to each of January 31, 2013, 2012 and
2011, and the related consolidated statements of operations, changes in
stockholders’ equity and cash flows for the Company for the fiscal years then
ended.

“Answer and Counterclaim” means the Answer, Affirmative Defenses and
Counterclaim filed by the Administrative Agent in the Specified Liability
Management Transaction Litigation.

“Applicable Discount” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

“Applicable Rate” means

(a)with respect to the Initial Loans (including the Initial Loans of the
Amendment No. 1 Consenting Lenders prior to the Amendment No. 1 Effective Date),
a percentage per annum equal to the applicable percentage per annum set forth
below determined by reference to Moody’s corporate family rating of Chinos
Intermediate Holdings A, Inc. (or if Chinos Intermediate Holdings A, Inc. is not
rated, alternatively, the Borrower or any direct or indirect parent of the
Borrower) as publically announced by Moody’s:

Applicable Rate

Pricing Level

Moody’s Corporate Family Rating

Eurodollar
Rate

Base
Rate

1

B1 or better

2.75%

1.75%

2

less than B1

3.00%

2.00%

 

5

J. Crew – A&R Term Loan Credit Agreement

5

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(b)with respect to the Amended Loans, from and after the Amendment No.1
Effective Date, a percentage per annum equal to the applicable percentage per
annum set forth below determined by reference to Moody’s corporate family rating
of Chinos Intermediate Holdings A, Inc. (or if Chinos Intermediate Holdings A,
Inc. is not rated, alternatively, the Borrower or any direct or indirect parent
of the Borrower) as publically announced by Moody’s:

Applicable Rate

Pricing Level

Moody’s Corporate Family Rating

Eurodollar Rate

Base Rate

1

B1 or better

2.97%

1.97%

2

less than B1

3.22%

2.22%

 

(c)with respect to the New Loans, from and after the Amendment No.1 Effective
Date, (i) 9.00% per annum, payable in cash and (ii) 3.00% per annum, payable in
kind (this clause (ii), the “PIK Interest”).

Any increase or decrease in the Applicable Rate resulting from a change in
Moody’s corporate family rating shall become effective as of the first Business
Day immediately following the public announcement of such a change by Moody’s.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Bank of America, N.A. and Goldman Sachs Bank USA, each in its
capacity as a joint lead arranger under this Agreement.

“Asset Sale Proceeds Pledged Account” means an account held at, and subject to
the sole dominion and control of, the Collateral Agent.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D -D-1 or any other form approved by the Administrative
Agent.

“Assigned Marks” means (a) the “Assigned Marks” as defined in the Initial IP
Assignment Agreements (as in effect as of the Amendment No. 1 Effective Date)
and (b) the “Assigned Marks” as defined in the Additional IP Assignment
Agreements (as in effect as of the Amendment No. 1 Effective Date).

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

6

J. Crew – A&R Term Loan Credit Agreement

6

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(a) $65,000,000; plus

(a)(i) prior to the Amendment No. 1 Effective Date, $65,000,000 (which amount
shall be deemed to have been used in its entirety as of the Amendment No. 1
Effective Date) and (ii) from and after the Amendment No. 1 Effective Date, $0;
plus

(b)an amount equal to Cumulative Consolidated Net Income (which shall not in any
event be less than zero); plus

(c)(c)the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than any
capital contribution comprising all or a portion of the Madewell Business)
received or made by the Borrower (or any direct or indirect parent thereof and
contributed by such parent to the Borrower) during the period from and including
the Business Day immediately following the ClosingAmendment No.1 Effective Date
through and including the Reference Date; plusminus

(d)to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date; plus

(e)to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date in respect of loans or advances made by
the Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries; plus

7

J. Crew – A&R Term Loan Credit Agreement

7

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(f)to the extent not (A) included in clause (a) above, (B) already reflected as
a return of capital with respect to such Investment for purposes of determining
the amount of such Investment or (C) required to be applied to prepay Loans in
accordance with Section 2.03(b)(ii), the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; minus

(d)(g)the aggregate amount of (i) any Investments made pursuant to
Sections 7.02(c)(iv)(B)(y), 7.02(i)(B)(ii) and 7.02(n)(ii), (ii) any Restricted
Payment made prior to the Amendment No.1 Effective Date pursuant to Section
7.06(k)(ii) orand (iii) any payment made pursuant to Section 7.12(a)(i)(E)(2),
in each case, during the period commencing on the Closing Date and ending on the
Reference Date (and, for purposes of this clause (fd), without taking account of
the intended usage of the Available Amount on such Reference Date in the
contemplated transaction).

“Available Incremental Amount” has the meaning specified in Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Adjusted Eurodollar Rate on such day for an Interest
Period of one (1) month plus 1.00% (or, if such day is not a Business Day, the
immediately preceding Business Day).  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.  

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

8

J. Crew – A&R Term Loan Credit Agreement

8

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.03(a)(iv)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.03(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eEurodollar market.

“Call Right Agreement” means the Call Right Agreement dated as of the Amendment
No. 1 Effective Date between the Administrative Agent and the IPCO Notes
Trustee, which Call Right Agreement shall contain a call right in favor of the
Lenders (other than Affiliated Lenders) to purchase the IPCO Notes substantially
consistent with the “Call Right” described in the Confidential Offering
Memorandum and Consent Solicitation Statement relating to the Offer to Exchange
13% Senior Secured Notes due 2021 of the IPCO Notes Issuers for Holdco Notes
(the “Offering Memorandum”), such terms as may be necessary to give effect to
the terms of the Call Right Agreement described in the Offering Memorandum and
other customary terms.

“Canadian Dollars” means Canadian dollars, the lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

9

J. Crew – A&R Term Loan Credit Agreement

9

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent, including the Asset Sale Proceeds
Pledged Account.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a)(a)Dollars, Euros or Canadian Dollars;

(b)(b)in the case of any Foreign Subsidiary that is a Restricted Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business and not for speculation;

(c)(c)readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;

(d)(d)certificates of deposit, time deposits and eEurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000;

(e)(e)repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above or clause (g) below entered into with any financial
institution meeting the qualifications specified in clause (d) above;

(f)(f)commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and in each case maturing within 12 months after the date of creation thereof;

(g)(g)marketable short-term money market and similar highly liquid funds having
a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(h)(h)readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 12 months or less from the date of acquisition;

10

J. Crew – A&R Term Loan Credit Agreement

10

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(i)(i)Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and

(j)(j)investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (i) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (j) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Causes of Action” has the meaning specified in Section 10.25(c).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the

11

J. Crew – A&R Term Loan Credit Agreement

11

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Laws
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case for
purposes of this Agreement, be deemed to be adopted subsequent to the date
hereof.

“Change of Control” means the earliest to occur of:

(a)(a)(i)  (i)  at any time prior to the consummation of a Qualifying IPO, the
Permitted Holders ceasing to own, in the aggregate, directly or indirectly,
beneficially and of record, at least a majority of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings; or

(ii)(ii)at any time upon or after the consummation of a Qualifying IPO, (1) any
Person (other than a Permitted Holder) or (2) Persons (other than one or more
Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and the
percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of Holdings beneficially owned, directly or indirectly, in the
aggregate by the Permitted Holders;

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of Holdings; or

(b)(b)any “Change of Control” (or any comparable term) in any document
pertaining to the ABL Facilities; or

(c)(c)the Borrower ceases to be a direct wholly owned Subsidiary of Holdings (or
any Successor Holdings or successor under 7.04(a)).

“Chinos Holdings Charter” means the Fourth Amended and Restated Certificate of
Incorporation of Chinos Holdings, Inc., a Delaware corporation, as in effect on
the date hereof.

“Claims” has the meaning specified in the definition of “Environmental Claim”.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans, Amended
Loans, New Loans, Incremental Loans, Replacement Loans, Other Loans or Extended
Loans, (b) any Commitment,

12

J. Crew – A&R Term Loan Credit Agreement

12

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

refers to whether such Commitment is a Commitment in respect of Initial Loans or
Amended Loans, New Commitments, Other Term Commitments (and, in the case of an
Other Term Commitment, the Class of Loans to which such commitment relates), or
a Commitment in respect of a Class of Loans to be made pursuant to an
Incremental Amendment, an amendment providing for Replacement Loans or an
Extension Offer and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.  Other
Term Commitments, Other Loans, Incremental Loans, Replacement Loans and Extended
Loans that have different terms and conditions shall be construed to be in
different Classes.

“Closing Date” means the first date on which all the conditions precedent in
Sections 4.01 and 4.02 are satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” means each of HSBC Securities (USA) Inc., Wells Fargo
Bank, N.A., Mizuho Corporate Bank, Limited and Sumitomo Mitsui Banking
Corporation, each as a Co-Documentation Agent under this Agreement.

“Co-Investor” means any of (a) the assignees, if any, of the equity commitments
of any Sponsor who become holders of Equity Interests in the Borrower (or any of
the direct or indirect parent companies of the Borrower) on the Original Closing
Date in connection with the acquisition of the Company by the Sponsor and (b)
the transferees, if any, that acquire, within 90 days of the Original Closing
Date, any Equity Interests in the Borrower (or any of the direct or indirect
parent companies of the Borrower) held by any Sponsor as of the Original Closing
Date.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)(a)the Collateral Agent shall have received each Collateral Document required
to be delivered pursuant to Section 6.11 or Section 6.13 at such time, duly
executed by each Loan Party party thereto;

(b)(b)all Obligations shall have been unconditionally guaranteed by Holdings,
each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary and not an Excluded Subsidiary including those that are
listed on Schedule I hereto (each, a “Guarantor”), and any Restricted Subsidiary
of the Borrower that Guarantees any Indebtedness incurred by the Borrower
pursuant to the ABL Facilities (or is a co-borrower with the Borrower
thereunder), any Junior Financing or any Credit Agreement Refinancing
Indebtedness (or, in each case, any Permitted Refinancing thereof) shall be a
Guarantor hereunder;

(c)(c)the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to non-consensual Liens permitted by
Section 7.01) in (i) all the

13

J. Crew – A&R Term Loan Credit Agreement

13

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Equity Interests of the Borrower, (ii) all Equity Interests of each direct,
wholly owned Domestic Subsidiary (other than a Domestic Subsidiary described in
the following clause (iii)(A)) that is directly owned by the Borrower or any
Subsidiary Guarantor and (iii) 65% of the issued and outstanding Equity
Interests of (A) each wholly owned Domestic Subsidiary that is directly owned by
the Borrower or by any Subsidiary Guarantor and that is a disregarded entity for
United States Federal income tax purposes substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries and (B)
each wholly owned Foreign Subsidiary that is directly owned by the Borrower or
by any Subsidiary Guarantor;

(d)(d)except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property of the Borrower and
each Guarantor (including accounts (other than deposit accounts, other bank or
securities accounts or any Securitization Assets, but including the Asset Sale
Proceeds Pledged Account), inventory, equipment, investment property, contract
rights, applications and registrations of intellectual property filed in the
United States, other general intangibles, and proceeds of the foregoing), in
each case, with the priority required by the Collateral Documents, in each case
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents; provided that any such security interests in Current
Asset Collateral shall be subject to the terms of the ABL Intercreditor
Agreement;

(e)(e)the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property listed on Schedule 1.01F or required
to be delivered pursuant to Section 6.11 and 6.13(b) (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid Lien
on the property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request, and (iii) such
surveys, abstracts and appraisals and such customary legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, surveys,
abstracts or appraisals with respect to, particular assets if and for so long
as, in the reasonable judgment of the Collateral Agent and the Borrower, the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance, surveys abstracts or appraisals in respect of such
assets shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the

14

J. Crew – A&R Term Loan Credit Agreement

14

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Agents and the
Lenders pursuant to Section 4.01(a)(iv) of the Existing Credit Agreement,
Section 6.11 or 6.13, the Guaranty, the ABL Intercreditor Agreement, the First
Lien Intercreditor Agreement (if any), the Second Lien Intercreditor Agreement
(if any) and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.04 and (b)
reduced or increased from time to time pursuant to (i) assignments by or to such
Lender pursuant to an Assignment and Assumption, (ii) an Incremental Amendment,
(iii) a Refinancing Amendment or an amendment providing for Replacement Loans or
(iv) an Extension.  The initial amount of each Lender’s Commitment is set forth
on Schedule 2.01 under the caption “Commitment” or, otherwise, in the Assignment
and Assumption, Incremental Amendment, Refinancing Amendment or amendment in
respect of Replacement Loans, pursuant to which such Lender shall have assumed
its Commitment, as the case may be.  The initial aggregate amount of the
Commitments is $1,567,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether a Default has occurred and is
continuing and, if applicable, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (b) setting forth reasonably
detailed calculations, in the case of financial statements delivered under
Section 6.01(a), beginning with the financial statements for the fiscal year of
the Borrower ending January 31, 2015, of Excess Cash Flow for such fiscal year,
(c) solely in the case of certificates delivered with financial statements
delivered under Section 6.01(a) and commencing with the certificate delivered
pursuant to Section 6.02(a) for the fiscal year ending January 31, 2015, setting
forth a calculation of the Senior Secured Net Leverage Ratio as of the end of
the

15

J. Crew – A&R Term Loan Credit Agreement

15

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

most recent Test Period and, (d) in the case of financial statements delivered
under Section 6.01(a), and commencing with the certificate delivered pursuant to
Section 6.021(a) for the fiscal year ending January 31, 2015, setting forth a
reasonably detailed calculation of the Net Cash Proceeds received during the
applicable period by or on behalf of, Holdings or any of its Restricted
Subsidiaries in respect of any Disposition subject to prepayment pursuant to
Section 2.03(b)(ii)(A) and the portion of such Net Cash Proceeds that has been
invested or are intended to be reinvested in accordance with
Section 2.03(b)(ii)(B). and (e) in the case of certificates delivered with
financial statements delivered under Section 6.01(a) and 6.01(b), commencing
with the certificate delivered pursuant to Section 6.02(a) for the fiscal
quarter ending November 2, 2019, setting forth a calculation of the Financial
Covenant Total Leverage Ratio as of the end of the most recent Test Period.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Original Transaction or any consummated
acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (A) the current portion of any Funded Debt, (B)
the current portion of interest, (C) accruals for current or deferred taxes
based on income or profits, (D) accruals of any costs or expenses related to
restructuring reserves, (E) revolving loans, swingline loans and letter of
credit obligations under the ABL Facilities or any other revolving credit
facility, (F) the current portion of any Capitalized Lease Obligation, (G)
deferred revenue arising from cash receipts that are earmarked for specific
projects, (H) liabilities in respect of unpaid earn-outs and (I) the current
portion of any other long-term liabilities, and, furthermore, excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Original Transaction or any consummated acquisition.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a)(a)increased by (without duplication):

(i)(i)provision for taxes based on income or profits or capital, plus franchise
or similar taxes and foreign withholding taxes, of such Person for such period
deducted in computing Consolidated Net Income, plus

16

J. Crew – A&R Term Loan Credit Agreement

16

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(ii)(ii)(A) total interest expense of such Person for such period (including, to
the extent deducted in the calculation of Consolidated Net Income, interest
expense payable in respect of any IPCO Intercompany Debt) and (B) bank fees and
costs of surety bonds, in each case under this clause (B), in connection with
financing activities and, in each case under clauses (A) and (B), to the extent
the same was deducted in computing Consolidated Net Income, plus

(iii)(iii)Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income, plus

(iv)(iv)any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred hereunder including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Original Transaction or the Transaction, in
each case, deducted in computing Consolidated Net Income, plus

(v)(v)the amount of any restructuring charge or reserve deducted in such period
in computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) Permitted Acquisitions or (B) the closing of any Stores or
distribution centers; plus

(vi)(vi)the amount of costs relating to pre-opening and opening costs for
Stores, signing, retention and completion bonuses, costs incurred in connection
with any strategic initiatives, transition costs, consolidation and closing
costs for Stores and costs incurred in connection with non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs in an;
provided that the aggregate amount for all items added to Consolidated EBITDA
pursuant to this clause (vi) not to, together with (A) any amounts added to
Consolidated EBITDA pursuant to clause (x) below and (B) any amounts added to
Consolidated EBITDA pursuant to Section 1.08(c), shall not exceed (1)
$2530,000,000 in any Test pPeriod of four-consecutive fiscal quarters,occurring
prior to, or ending on or about February 1, 2020 and (II) $15,000,000 in any
Test Period thereafter; plus

(vii)(vii)any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus

(viii)(viii)the amount of any minority interest expense deducted in calculating
Consolidated Net Income, plus

(ix)(ix)the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period

17

J. Crew – A&R Term Loan Credit Agreement

17

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

under the Sponsor Management Agreement or otherwise to the Sponsors to the
extent permitted under Section 7.08 and deducted in such period in computing
Consolidated Net Income, plus

(x)(x)the amount of net cost savings and synergies (other than any of the
foregoing related to Specified Transactions) projected by the Borrower in good
faith to result from actions taken or expected to be taken no later than twelve
(12) months after the end of such period (calculated on a pro forma basis as
though such cost savings and synergies had been realized on the first day of the
period for which Consolidated EBITDA is being determined), net of the amount of
actual benefits realized during such period from such actions; provided that (A)
such cost savings and synergies are reasonably identifiable and factually
supportable, and (B) the aggregate amount of cost savings and synergies added to
Consolidated EBITDA pursuant to this clause (x) for any Test Period shall not
exceed the greater of (x, together with (1) any amounts added to Consolidated
EBITDA pursuant to clause (vi) above, and (2) any amounts added to Consolidated
EBITDA pursuant to Section 1.08(c)), shall not exceed (I) $30,000,000 in any
Test Period occurring prior to, or ending on or about February 1, 2020 and (II)
$3015,000,000 in andy (y) 10% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this clause
(x)),thereafter; plus

(xi)(xi)the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing, plus

(xii)(xii)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back, plus

(xiii)(xiii)any costs or expenses incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests), in each case, solely to the extent that such
cash proceeds are excluded from the calculation of the Available Amount, plus

(xiv)(xiv)any net loss from disposed or discontinued operations or from
operations expected to be disposed of or discontinued within twelve months after
the end of such period, plus;

(xv)the amount of any license fee paid or accrued in accordance with the IPCO
Trademark License Agreements for such period;

(b)(b)decreased by (without duplication):

(i)(i)any non-cash gains increasing Consolidated Net Income of such Person for
such period, excluding any gains that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period (other than
such cash charges that have been

18

J. Crew – A&R Term Loan Credit Agreement

18

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

added back to Consolidated Net Income in calculating Consolidated EBITDA in
accordance with this definition), plus

(ii)(ii)any non-cash gains with respect to cash actually received in a prior
period unless such cash did not increase Consolidated EBITDA in such prior
period, plus

(iii)(iii)any net income from disposed or discontinued operations or from
operations expected to be disposed of or discontinued within twelve months after
the end of such period.

“Consolidated Financial Covenant Debt” means, as of any date of determination,
(a)(i) Consolidated Total Debt as of such date plus (ii) the aggregate
outstanding principal amount of Indebtedness of the IPCO Notes Issuers, J. Crew
Brand Intermediate and its Subsidiaries owing under the IPCO Notes Indentures as
of such date.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt, minus (b) an aggregate amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (l), (m), (s), (t)(i),
(t)(ii), (u), (y) and (cc)), not exceeding $50,000,000 in the aggregate,
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a)(a)any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses, and Transaction
Expenses, relocation costs, integration costs, facility consolidation and
closing costs (other than with respect to Stores), severance costs and expenses
and one-time compensation charges, shall be excluded,

(b)(b)the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period, whether effected through a
cumulative effect adjustment or a retroactive application in each case in
accordance with GAAP,

(c)(c)effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Original Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(d)(d)any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

19

J. Crew – A&R Term Loan Credit Agreement

19

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(e)(e)any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded,

(f)(f)the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period (subject in the case of dividends, distributions or other payments made
to a Restricted Subsidiary to the limitations contained in clause (g) below),

(g)(g)solely for the purpose of determining the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than any Subsidiary
Guarantor) shall be excluded to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

(h)(h)(i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Swap Contracts and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Swap Contracts
for currency exchange risk and (B) resulting from intercompany Indebtedness) and
all other foreign currency translation gains or losses to the extent such gain
or losses are non-cash items, and (iii) any net after-tax income (loss) for such
period attributable to the early extinguishment or conversion of (A)
Indebtedness, (B) obligations under any Swap Contracts or (C) other derivative
instruments, shall be excluded,

(i)(i)any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

(j)(j)any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such

20

J. Crew – A&R Term Loan Credit Agreement

20

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

amount is in fact indemnified or reimbursed within 365 days of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days), shall be excluded,

(k)(k)to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded, and

(l)(l)any non-cash (for such period and all other periods) compensation charge
or expense, including any such charge or expense arising from the grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights or equity incentive programs shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by, or
to, management of the Borrower or any of its Restricted Subsidiaries in
connection with the Original Transaction, shall be excluded.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a Lien on any asset or property of any
Loan Party or any Restricted Subsidiary.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with the Original
Transaction, any Permitted Acquisition or any other Investment permitted
hereunder), consisting of Indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments; provided that Consolidated Total Debt shall not include (a)
Indebtedness in respect of (i) any Qualified Securitization Financing, (ii) any
letter of credit, except to the extent of unreimbursed obligations in respect of
drawn letters of credit (provided that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total Debt until three
(3) Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)) and (iii) obligations under Swap Contracts or (b) IPCO Intercompany
Debt.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Continuing Lenders” means, the lenders under the Existing Credit Agreement that
become Lenders hereunder; provided that the Continuing Lenders severally agree
to convert on the Closing Date the entire aggregate principal amount of the
Prior Term Loans held by each such Continuing Lender immediately prior to the
Closing Date for and into a like principal amount in Dollars of Initial Loans.

21

J. Crew – A&R Term Loan Credit Agreement

21

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part, any
Class of existing Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such exchanging,
extending, renewing, replacing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Term Debt except by an amount equal to unpaid accrued interest
and premium (including tender premium) thereon plus reasonable upfront fees and
OID on such exchanging, extending, renewing, replacing or refinancing
Indebtedness, plus other reasonable and customary fees and expenses in
connection with such exchange, modification, refinancing, refunding, renewal,
replacement or extension, (ii) such Indebtedness has a maturity date no earlier
than, and a Weighted Average Life to Maturity equal to or greater than, the
Refinanced Term Debt, (iii) the terms and conditions of such Indebtedness
(except as otherwise provided in clause (ii) above and with respect to pricing,
premiums and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Indebtedness, than those applicable to the Loans being
refinanced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness)
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)) and (iv) such
Refinanced Term Debt shall be repaid, defeased or satisfied and discharged, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained.

“Cumulative Consolidated Net Income” means 50% of the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for the period (taken as one
accounting period) beginning on February 2, 2014 to the end of the last day of
the most recent fiscal quarter or fiscal year, as applicable, for which
financial statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be

22

J. Crew – A&R Term Loan Credit Agreement

22

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

delivered pursuant to Section 6.02(a), have been received by the Administrative
Agent, or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit.

“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the ABL Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to
Section 2.02(c)) plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within one hundred eighty (180) days following the consummation of the
applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.03(a)(iv)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1).

23

J. Crew – A&R Term Loan Credit Agreement

23

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(3).

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.03(a)(iv)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.03(a)(iv)(B),
Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Loans at the time
of issuance; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of Holdings, the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Holdings, the Borrower or the Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.03(b)(i).

24

J. Crew – A&R Term Loan Credit Agreement

24

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

25

J. Crew – A&R Term Loan Credit Agreement

25

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan or Multiemployer Plan, other
than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or (h)
a determination that any Pension Plan is in “at risk” status (within the meaning
of Section 303 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means

(a)(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the ICE Benchmark Administration London Interbank Offered
Rate or such other rate per annum as is widely recognized as the successor
thereto if the ICE Benchmark Administration is no longer making a London
Interbank Offered Rate available (“LIBOR”), as published by Bloomberg (or such
other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term

26

J. Crew – A&R Term Loan Credit Agreement

26

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

equivalent to such Interest Period, or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the commencement of such Interest Period; and

(b)(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)(a)the sum, without duplication, of:

(i)(i)Consolidated Net Income of the Borrower for such period,

(ii)(ii)an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii)(iii)decreases in Consolidated Working Capital for such period (other than
(A) any such decreases arising from acquisitions or Dispositions by the Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting and (B) for any determination of Excess Cash Flow during
any period in which an ABL Block shall exist),

(iv)(iv)an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

27

J. Crew – A&R Term Loan Credit Agreement

27

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(v)(v)the amount deducted as tax expense in determining Consolidated Net Income
to the extent in excess of cash taxes paid in such period, and

(vi)(vi)cash receipts in respect of Swap Contracts during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over

(b)(b)the sum, without duplication, of:

(i)(i)an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses (a) through (l) of the
definition of Consolidated Net Income,

(ii)(ii)without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) internally generated funds or (B) the proceeds of extensions
of credit under the ABL Facilities or any other revolving credit facility, in
each case, of the Borrower or the Restricted Subsidiaries,

(iii)(iii)the aggregate amount of all principal payments or repurchases of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any mandatory prepayment of Loans pursuant to Section 2.03(b)(ii) to the
extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase and (C)
the amount of any voluntary prepayments or repurchases of Loans made pursuant to
Section 2.03(a)(iv) (in an amount equal to the discounted amount actually paid
in respect of the principal amount of such Loans) and/or pursuant to Section
10.07(k) on the Amendment No. 1 Effective Date, but excluding (X) all other
prepayments of Loans (other than voluntary prepayments made pursuant to
Section 2.03(a)(iv)), (Y) all prepayments in respect of any revolving credit
facility, except to the extent there is an equivalent permanent reduction in
commitments thereunder and (Z) payments of any subordinated indebtedness except
to the extent permitted to be paid pursuant to Section 7.12(a)) made during such
period, in each case except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries,

(iv)(iv)an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income,

(v)(v)increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi)(vi)cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries

28

J. Crew – A&R Term Loan Credit Agreement

28

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(other than Indebtedness) to the extent such payments are not expensed during
such period or are not deducted in calculating Consolidated Net Income,

(vii)(vii)without duplication of amounts deducted pursuant to clauses (viii) and
(xi) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), (m) (but excluding such loans and advances in respect of
Sections 7.06(g)(i), (g)(iv) (to the extent the amount of such Investment would
not have been deducted pursuant to this clause if made by the Borrower or a
Restricted Subsidiary) and (k)) and, (n) and (t) and acquisitions made during
such period to the extent that such Investments and acquisitions were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

(viii)(viii)the amount of Restricted Payments paid during such period pursuant
to Sections 7.06(f), (g), (h), and (i), (k)(i) and (k)(ii) in each case to the
extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries,

(ix)(ix)the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries from internally generated cash flow of the Borrower
and the Restricted Subsidiaries during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

(x)(x)the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income and such payments
reduced Excess Cash Flow pursuant to clause (b)(iii) above or reduced the
mandatory prepayment required by Section 2.03(b)(i),

(xi)(xi)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xii)(xii)the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii)(xiii)cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income.

29

J. Crew – A&R Term Loan Credit Agreement

29

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary of the
Borrower or of any direct or indirect Domestic Subsidiary or Foreign Subsidiary,
(c) any Domestic Subsidiary that is a disregarded entity for United States
Federal income tax purposes substantially all of the assets of which consist
directly or indirectly of Equity Interests in one or more Foreign Subsidiaries,
(d) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary, (e) any Subsidiary that is prohibited or restricted by applicable
Law from providing a Guaranty or if such Guaranty would require governmental
(including regulatory) consent, approval, license or authorization, (f) any
special purpose securitization vehicle (or similar entity), including any
Securitization Subsidiary, (g) any Subsidiary that is a not-for-profit
organization, (h) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and (i) each Unrestricted
Subsidiary.

“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Extended Loans” has the meaning specified in Section 2.14(a).

“Extending Lender” has the meaning specified in Section 2.14(a).

“Extension” has the meaning specified in Section 2.14(a).

“Extension Offer” has the meaning specified in Section 2.14(a).

“Facility” means the Initial Loans, the Amended Loans, the New Loans, any
Extended Loans, any Incremental Loans, any Replacement Loans or any Other Loans,
as the context may require.

30

J. Crew – A&R Term Loan Credit Agreement

30

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
(and, in each case, any regulations promulgated thereunder or official
interpretations thereof).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financial Covenant Total Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Financial Covenant Debt outstanding as of
the last day of such Test Period to (b) Consolidated EBITDA of the Borrower for
such Test Period.

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Pari Passu Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.

“Foreign Casualty Event” has the meaning specified in Section 2.03(b)(v).

“Foreign Disposition” has the meaning specified in Section 2.03(b)(v).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, Holdings or any
Subsidiary of Holdings with respect to employees employed outside the United
States (other than benefit plans, programs or agreements that are mandated by
applicable Laws).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a

31

J. Crew – A&R Term Loan Credit Agreement

31

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or

32

J. Crew – A&R Term Loan Credit Agreement

32

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a joinder to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and any
such Restricted Subsidiary shall be a Guarantor hereunder for all purposes.

“Guaranty” means (a) the Guaranty, dated as of the Original Closing Date, among
Holdings and the other Guarantors party thereto, and WSFS (as successor in such
capacity to Bank of America), as Administrative Agent and Collateral Agent for
the Secured Parties, attached as Exhibit E hereto, as amended, supplemented or
otherwise modified from time to time, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11 and clause (b) of the definition
of “Collateral and Guarantee Requirement”.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing on the Original Closing Date or at the time
it enters into a Secured Hedge Agreement, in its capacity as a party thereto,
whether or not such Person subsequently ceases to be an Agent, a Lender or an
Affiliate of any of the foregoing.

“Holdco Noteholders” means the holders of the Holdco Notes.

“Holdco Notes” means the notes issued pursuant to the Indenture, dated as of
November 4, 2013, between Chinos Intermediate Holdings A, Inc., as issuer, and
U.S. Bank National Association, as trustee.

“Holdco Notes Remaining Amount” means an amount equal to the sum of (A) the
outstanding principal amount of Holdco Notes not acquired by way of exchange by
J. Crew Brand or J. Crew Brand Corp. on the Amendment No. 1 Effective Date
(which amount shall in no event exceed an amount equal to 5% of the aggregate
principal amount of the Holdco Notes immediately prior to giving effect to the
transactions described in clause (f) of the definition of “Specified Liability
Management Transaction”)) and (B) capitalized interest thereon from the
Amendment No. 1 Effective Date through the scheduled maturity date of the Holdco
Notes at the rate existing as of the Amendment No. 1 Effective Date.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3).

33

J. Crew – A&R Term Loan Credit Agreement

33

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Identified Qualifying Lender” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Amendment” has the meaning specified in Section 2.12(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.12(a).

“Incremental Loans” has the meaning specified in Section 2.12(a).

“Incremental Repayment Component” has the meaning specified in Section 2.12(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)(a)all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)(b)the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)(c)net obligations of such Person under any Swap Contract;

(d)(d)all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business);

(e)(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)(f)all Attributable Indebtedness;

(g)(g)all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)(h)all Guarantees of such Person in respect of any of the foregoing.

34

J. Crew – A&R Term Loan Credit Agreement

34

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

For all purposes hereof, the Indebtedness of any Person shall include (A) the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Restricted Subsidiaries that are not Loan Parties, exclude
loans and advances made by Loan Parties having a term not exceeding 364 days
(inclusive of any roll over or extensions of terms) and made in the ordinary
course of business solely to the extent that such intercompany loans and
advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value (as determined by such Person in good faith) of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Contributed IP Interest” means an undivided 72.04% ownership interest
in the Assigned Marks (as defined in the Initial IP Assignment Agreements as in
effect on the Amendment No. 1 Effective Date).

“Initial IP Assignment Agreements” means (i) the Step 1 Intellectual Property
Assignment Agreement, entered into as of December 5, 2016, by and between
J. Crew International and J. Crew International Cayman Limited, an exempted
company incorporated and J. Crew Cayman, (ii) the Step 2 Intellectual Property
Assignment Agreement, entered into as of December 5, 2016, by and between
J. Crew Cayman and J. Crew Brand Holdings, (iii) the Step 3 Intellectual
Property Assignment Agreement, entered into as of December 5, 2016, by and
between J. Crew Brand Holdings and J. Crew Brand Intermediate, (iv) the Step 4
Intellectual Property Assignment Agreement, entered into as of December 5, 2016,
by and between J. Crew Brand Intermediate and J. Crew Brand and (v) the Step 5
Intellectual Property Assignment Agreement, entered into as of December 5, 2016,
by and between J. Crew Brand and J. Crew Domestic Brand.

“Initial IP Contribution” means the indirect contribution by J. Crew
International of the Initial Contributed IP Interest to J. Crew Domestic Brand
in accordance with the terms of the Initial IP Assignment Agreements.

35

J. Crew – A&R Term Loan Credit Agreement

35

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Initial Loans” shall mean the term loans made or converted from Prior Term
Loans by the Lenders on the Closing Date to the Borrower pursuant to
Section 2.01.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the Original Closing Date, by and among Holdings, the
Borrower and each Restricted Subsidiary party thereto, attached as Exhibit J
hereto, as amended, supplemented or otherwise modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each January, April, July
and October and the applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each
applicable Lender), as selected by the Borrower in its Committed Loan Notice;
provided that:

(a)(a)any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b)(b)any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)(c)no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger or otherwise)

36

J. Crew – A&R Term Loan Credit Agreement

36

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person.  For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, net
of any return representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IPCO Entity” means J. Crew Brand Holdings, J. Crew Brand Intermediate, J. Crew
Brand, J. Crew Domestic Brand, J. Crew Brand Corp. and/or J. Crew International
Brand.

“IPCO Intercompany Debt” means any Indebtedness incurred by the Borrower in
reliance on, and subject to the terms of, Section 7.03(u).

“IPCO Intercompany Note” means a promissory note substantially in the form of
Annex A-3 to Amendment No. 1.

“IPCO Notes” means (a) the 13% Senior Secured Notes due 2021 and (b) the 13%
Senior Secured New Money Notes due 2021, in each case issued by the IPCO Notes
Issuers.

“IPCO Notes Indentures” means, collectively, (a) the Indenture, dated on or
about the Amendment No. 1 Effective Date, between the IPCO Notes  Issuers, as
issuers, the guarantors party thereto and the IPCO Notes Trustee, with respect
to the 13% Senior Secured Notes due 2021 of the IPCO Notes Issuers, and (b) the
Indenture, dated on or about the Amendment No. 1 Effective Date, between J. Crew
Brand and J. Crew Brand Corp., as issuers, the guarantors party thereto and the
IPCO Notes Trustee, with respect to the 13% Senior Secured New Money Notes due
2021 of the IPCO Notes Issuers.

“IPCO Notes Issuers” means J. Crew Brand and J. Crew Brand Corp.

“IPCO Notes Trustee” means U.S. Bank National Association, as trustee under the
IPCO Notes Indentures.

“IPCO Trademark License Agreements” means, collectively, (a) the Amended and
Restated Intellectual Property License Agreement in the form attached as Annex
A-4 to Amendment No. 1, by and among J. Crew Domestic Brand, as licensor, J.
Crew International, as licensee and a payor, and J. Crew Operating Corp, a
Delaware corporation, as payor, and (b) the Intellectual Property License
Agreement, dated as of the Amendment No. 1 Effective Date, by and among J. Crew
Domestic Brand, as licensor, J. Crew International, as licensee and a payor, and
J. Crew Operating Corp, a Delaware corporation, as payor, in each case, as the
same may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time in a manner that is not restricted by
Section 7.14.

37

J. Crew – A&R Term Loan Credit Agreement

37

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“IRS” means Internal Revenue Service of the United States.

“J. Crew Brand” means J. Crew Brand, LLC, a Delaware limited liability company.

“J. Crew Brand Corp.” means J. Crew Brand Corp., a Delaware corporation.

“J. Crew Brand Holdings” means J. Crew Brand Holdings, LLC, a Delaware limited
liability company.

“J. Crew Brand Intermediate” means J. Crew Brand Intermediate, LLC, a Delaware
limited liability company.

“J. Crew Cayman” means J. Crew International Cayman Limited, an exempted company
incorporated and existing in the Cayman Islands.

“J. Crew Domestic Brand” means J. Crew Domestic Brand, LLC, a Delaware limited
liability company.

“J. Crew International” means J. Crew International, Inc., a Delaware
corporation.

“J. Crew International Brand” means J. Crew International Brand, LLC, a Delaware
limited liability company.

“Joint Bookrunner” means each of Bank of America, N.A. and Goldman Sachs Bank
USA.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Other Loan or any Extended Loan, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or

38

J. Crew – A&R Term Loan Credit Agreement

38

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.  For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered a Refinancing Amendment or an Incremental Amendment, as the case may
be, and to the extent such Refinancing Amendment or Incremental Amendment shall
have become effective in accordance with the terms hereof and thereof, and each
Extending Lender shall continue to be a Lender.  For avoidance of doubt, each
Lender that provides a Replacement Loan is a Lender to the extent any such
Person has executed and delivered an amendment or Assignment and Assumption
providing for Replacement Loans and to the extent such amendment or Assignment
and Assumption shall have become effective in accordance with the terms hereof
and thereof.  For avoidance of doubt, each New Lender is a Lender on and after
the Amendment No. 1 Effective Date.  As of the Closing Date, Schedule 2.01 sets
forth the name of each Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under
Article II.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment, amendment in respect of a Class of
Replacements Loans or Extension Offer and (d) the Collateral Documents.

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.

“Madewell Business” means any business conducted by Madewell, Inc., a Delaware
corporation and wholly owned subsidiary of the Borrower, and its Subsidiaries on
the Original Closing Date and any business or other activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses conducted by Madewell,
Inc. on the Original Closing Date, including any trademarks or trade names
exclusively used in the Madewell Business now or in the future but excluding for
the avoidance of doubt any trademarks or trade names owned by the Borrower or
any of its Subsidiaries (other than Madewell, Inc. and its Subsidiaries) on the
Original Closing Date.

39

J. Crew – A&R Term Loan Credit Agreement

39

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) the rights and remedies of
the Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for the period of four consecutive
fiscal quarters ending as of the last day of such fiscal quarter, then the
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as the Administrative Agent may agree in
its reasonable discretion), (i) designate in writing to the Administrative Agent
one or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to
the extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
fair market value in excess of $5,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

40

J. Crew – A&R Term Loan Credit Agreement

40

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Maturity Date” means (i) with respect to the Initial Loans, the Amended Loans
and the New Loans that have not been extended pursuant to Section 2.14, the date
that is seven years after the Closing Date (the “Original Loan Maturity Date”),
(ii) with respect to any tranche of Extended Loans, the final maturity date as
specified in the applicable Extension Offer accepted by the respective Lender or
Lenders, (iii) with respect to any Other Loans, the final maturity date as
specified in the applicable Refinancing Amendment, (iv) with respect to any
Replacement Loans, the final maturity date as specified in the applicable
amendment to this Agreement related thereto and (v) with respect to any
Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
November 23, 2010, as amended by Amendment No. 1 dated January 18, 2011, among
Chinos Holdings, Inc., Chinos Acquisition Corporation and the Company.

“Minimum Extension Condition” has the meaning specified in Section 2.14(b).

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Lenders in form and substance reasonably satisfactory to
the Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 6.11.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” means:

(a)(a)with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted

41

J. Crew – A&R Term Loan Credit Agreement

41

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Subsidiaries) over (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and required to be repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents, the ABL Facilities Documentation and the Credit
Agreement Refinancing Indebtedness), (B) the out-of-pocket fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event, (C)
taxes or distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid or
reasonably estimated to be payable in connection therewith (including taxes
imposed on the distribution or repatriation of any such Net Cash Proceeds), (D)
in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, and (E)
any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (E);
provided that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$10,000,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $30,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (a)); and

(b)(b)(i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower or any direct or indirect parent of the Borrower, the excess, if any,
of (A) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance over (B) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Borrower, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“New Commitment” means, as to each New Lender, its obligation to make a New Loan
to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the New Loan to be made by such New Lender under this
Agreement, as such commitment

42

J. Crew – A&R Term Loan Credit Agreement

42

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

may be (a) reduced from time to time pursuant to Section 2.04 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such New Lender
pursuant to an Assignment and Assumption, (ii) an Incremental Amendment, (iii) a
Refinancing Amendment or an amendment providing for Replacement Loans or (iv) an
Extension.  The initial amount of each New Lender’s New Commitment is set forth
on Schedule 1 to Amendment No. 1 or, otherwise, in the Assignment and
Assumption, Incremental Amendment, Refinancing Amendment or amendment in respect
of Replacement Loans, pursuant to which such New Lender shall have assumed its
New Commitment, as the case may be.  The initial aggregate amount of the New
Commitments on the Amendment No. 1 Effective Date is $30,000,000.

“New Lender” means any bank, other financial institution, institutional investor
or other investor that is listed on the signature page to Amendment No. 1 as a
“New Lender” and shall include any such Person’s successors and assigns as
permitted hereunder, each of which is referred to herein as an “New Lender”.

“New Loan” means term loans made by the New Lenders to the Borrower on the
Amendment No. 1 Effective Date pursuant to Section 2.01(a).

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b)
obligations of any Loan Party arising under any Secured Hedge Agreement other
than Excluded Swap Obligations and (c) Cash Management Obligations.  Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document.

“Offered Amount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“Offered Discount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“OID” means original issue discount.

43

J. Crew – A&R Term Loan Credit Agreement

43

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means March 7, 2011.

“Original Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

“Original Transaction” means the “Transaction” as defined in the Existing Credit
Agreement.

“Other Applicable Indebtedness” has the meaning specified in
Section 2.03(b)(ii)(A).

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.

“Other Taxes” has the meaning specified in Section 3.01(f).

“Other Term Commitments” means one or more Classes of Loan commitments hereunder
that result from a Refinancing Amendment.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an

44

J. Crew – A&R Term Loan Credit Agreement

44

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time in the
preceding five plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted hereunder.

“Permitted Holder” means any of (a) the Sponsor, (b) the Management Stockholders
and (c) the Co-Investors, provided that for purposes of the definition of
“Change of Control” (i) in each of clause (a)(i), the final reference to
Permitted Holders in clause (a)(ii) and the proviso to clause (a), the
Co-Investors shall not constitute Permitted Holders at any time that they hold
voting power equal to more than 20% of the ordinary voting power of all Equity
Interests collectively held by the Sponsor, the Management Stockholders and the
Co-Investors, (ii) in the final reference to Permitted Holders in clause
(a)(ii), the Co-Investors shall not constitute Permitted Holders if they are
part of the “group” referred to in clause (a)(ii)(2) of the definition of
“Change of Control” and (iii) in the parenthetical in each of clauses (a)(ii)(1)
and (2), the Co-Investors shall not constitute Permitted Holders.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior-lien
secured notes or junior-lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior-priority basis with the Obligations and
is not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the Latest Maturity Date at the time such Indebtedness is incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Collateral Agent), (v) such Indebtedness is not guaranteed
by any Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of (A) the ABL
Intercreditor Agreement and (B) a Second Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted Junior Secured Refinancing
Debt incurred by the Borrower, then Holdings, the Borrower, the Subsidiary
Guarantors, the Collateral Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement.  Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness

45

J. Crew – A&R Term Loan Credit Agreement

45

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
does not mature or have scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase upon a change
of control, asset sale or casualty event and customary acceleration rights after
an event of default) prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v)
such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of (A) the ABL Intercreditor Agreement and (B) a First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower, then the
Borrower, Holdings, the Subsidiary Guarantors, the Collateral Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien Intercreditor Agreement.  Permitted Pari Passu Secured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Subsidiary
Guarantor provided that (a) such Indebtedness is unsecured, (b) such
Indebtedness does not mature prior to the date that is one hundred and eighty
one (181) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (c) such Indebtedness has no scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control or asset sale and customary acceleration rights after
an event of default) prior to the date that is one hundred and eighty one (181)
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(d) immediately after giving effect thereto and to the use of the proceeds
thereof, (i) no Default shall exist or result therefrom, (ii) the Total Leverage
Ratio after giving Pro Forma Effect to the incurrence of such Indebtedness is
less than or equal to 6.00:1.00 and (e) such Indebtedness is issued on market
terms for the type of Indebtedness issued and for issuers having a similar
credit profile and in any event (other than pricing, premiums and optional
prepayment or redemption provisions) not materially less favorable to the
Borrower, the Restricted Subsidiaries and the Lenders than the terms and
conditions of this Agreement; provided that a certificate of the Borrower as to
the satisfaction of the conditions described in clause (e) above delivered at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements, shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable OID and upfront fees plus other fees
and

46

J. Crew – A&R Term Loan Credit Agreement

46

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(b) or,
Section 7.03(e) or Section 7.03(s), such modification, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e) or Section 7.03(s), at the time thereof, no Event of Default
shall have occurred and be continuing, (d) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is Junior Financing, (i) to
the extent such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, pricing, premiums and optional prepayment or redemption
provisions) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a description of the basis upon which it
disagrees) and (iii) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, refunded, renewed or extended and no additional obligors
become liable for such Indebtedness, and (e) in the case of any Permitted
Refinancing in respect of the ABL Facilities, such Permitted Refinancing is
secured only by assets pursuant to one or more security agreements permitted by
and subject to the ABL Intercreditor Agreement.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Restricted Subsidiary, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
mature or have scheduled amortization prior to the Latest Maturity Date at the
time such Indebtedness is incurred (other than customary offers to repurchase
upon a change of control or asset sale and customary acceleration rights after
an event of default), and (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

47

J. Crew – A&R Term Loan Credit Agreement

47

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning specified in the definition of “Applicable Rate”.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Prior Term Loans” means all Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement immediately prior to the
refinancing (or, with respect to Loans (as defined in the Existing Credit
Agreement) of Continuing Lenders, conversion) thereof with the proceeds of the
Initial Loans on the Closing Date.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Loans under
the applicable Facility or Facilities at such time.

“Projections” shall have the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings (A)
that is not subject to any Guarantee by any Subsidiary of Holdings, (B) that
will not mature prior to the date that is six (6) months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof, (C) that
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (E) below), (D) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the earlier to occur
of (1) the date that is four (4) years from the date of the issuance or
incurrence

48

J. Crew – A&R Term Loan Credit Agreement

48

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

thereof and (2) the date that is ninety-one (91) days after the Latest Maturity
Date in effect on the date of such issuance or incurrence, and (E) that has
mandatory prepayment, repurchase or redemption, covenant, default and remedy
provisions customary for senior discount notes of an issuer that is the parent
of a borrower under senior secured credit facilities, and in any event, with
respect to covenant, default and remedy provisions, no more restrictive (taken
as a whole) than those set forth in this Agreement (other than provisions
customary for senior discount notes of a holding company); provided that the
Borrower shall have delivered a certificate of a Responsible Officer to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided, further, that any such Indebtedness shall constitute Qualified Holding
Company Debt only if immediately after giving effect to the issuance or
incurrence thereof and the use of proceeds thereof, no Event of Default shall
have occurred and be continuing.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms.  The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lender” has the meaning specified in Section 2.03(a)(iv)(D)(3).

“Quarterly Financial Statements” means the unaudited condensed consolidated
balance sheets and related statements of income and cash flows of the Company
and its Subsidiaries for the most recent fiscal quarters after the date of the
Annual Financial Statements and ended at least forty‑five five (45) days before
the Closing Date; provided that filing of the required financial statements on
Form 10-K and Form 10-Q by the Company shall satisfy the foregoing requirements
with respect to the Company.

“Refinanced Loans” has the meaning specified in Section 10.01.

49

J. Crew – A&R Term Loan Credit Agreement

49

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

“Refinancing” has the meaning specified in the preliminary statements hereto.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.13.

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this clause
(c), acting at the instructions of such Indemnitee, controlling person or such
controlled affiliate; provided that each reference to a controlled affiliate or
controlling person in this definition shall pertain to a controlled affiliate or
controlling person involved in the negotiation or syndication of the Facility,
the ABL Facilities or the Senior Notes.

“Related Party” means, with respect to any Person, its current and former
Affiliates, managed accounts and funds, shareholders, directors, officers,
employees, subcontractors, advisory board members, consultants, management
companies, fund advisors, agents, principals, partners, trustees, advisors,
representatives and predecessors, successors and assigns, heirs, executors,
estates, servants and nominees of such Person.

“Replacement Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Loans with the incurrence by the
Borrower or any Subsidiary of any debt financing having an effective interest
cost or weighted average yield (with the comparative determinations to be made
by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective

50

J. Crew – A&R Term Loan Credit Agreement

50

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

interest cost or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Initial Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, such Initial Loans or the incurrence of
any Replacement Loans.

“Required Facility Lenders” shall mean, with respect to any Facility on any date
of determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Facility and (ii) the aggregate unused Commitments under such
Facility; provided that, to the same extent set forth in Section 10.07(h) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments; provided that the Loans of any Affiliated Lender shall in each case
be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Closing Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any of its Restricted Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s or Holdings’ stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted

51

J. Crew – A&R Term Loan Credit Agreement

51

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Junior Secured Refinancing Debt in form and substance reasonably satisfactory to
the Collateral Agent.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank; and designated in writing by the Hedge
Bank and the Borrower to the Administrative Agent as a “Secured Hedge
Agreement”.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets

52

J. Crew – A&R Term Loan Credit Agreement

52

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

of the Borrower or its Subsidiaries, all proceeds thereof and all rights
(contingent and other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the board of directors of the Borrower or such other Person (as
provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by Holdings, the Borrower or any other Subsidiary of the Borrower,
other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Borrower or any other Subsidiary of the Borrower, other
than another Securitization Subsidiary, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of Holdings, the Borrower or
any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which the Borrower reasonably believes to be no less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.  Any such designation by the board
of directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties party thereto and Bank of America, N.A., as Collateral Agent for
the Secured Parties, on the Original Closing Date, attached as Exhibit F hereto,
as amended, supplemented or otherwise modified from time to time, together with
each other Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means $400,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2019 and any Registered Equivalent Notes
having substantially identical terms and issued pursuant to the Senior Notes
Indenture in exchange for the initial, unregistered senior unsecured notes.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated March
7, 2011, between the Borrower and Wells Fargo Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replaced or
refinanced to the extent not prohibited by this Agreement.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee,

53

J. Crew – A&R Term Loan Credit Agreement

53

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Solicited Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(iv)(D) substantially in the form of Exhibit N.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of such Person is greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Discount” has the meaning specified in Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.03(a)(iv)(B)
substantially in the form of Exhibit P.

54

J. Crew – A&R Term Loan Credit Agreement

54

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(B)(3).

“Specified Liability Management Transaction Litigation” means J. Crew Group,
Inc. et al v. Wilmington Savings Fund Society, FSB, Index No. 650574/2017 filed
in the Supreme Court for the State of New York.

“Specified Liability Management Transactions” means (a) (i) the transactions
contemplated by the Initial IP Assignment Agreements, including, without
limitation, the Initial IP Contribution, (ii) the release by the Administrative
Agent of its Lien on the Initial Contributed IP Interest, (iii) the transactions
contemplated by the Additional IP Assignment Agreements, including, without
limitation, the Additional IP Contribution, and (iv) the release by the
Administrative Agent of its Lien on the Additional Contributed IP Interest, (b)
the execution, delivery and performance of, and, subject to Section 7.14, any
amendment, restatement, amendment and restatement, supplement or other
modification to, the IPCO Trademark License Agreements, including, without
limitation, the payment of any license fee payable thereunder, (c) the Agency
Transition, (d) the Specified Liability Management Transaction Litigation, (e)
the execution, delivery and performance by the parties thereto of the IPCO Notes
Indentures and the issuance by J. Crew Brand and J. Crew Brand Corp. of the IPCO
Notes, (f) the exchange by certain Holdco Noteholders of their Holdco Notes for
IPCO Notes, 2017 Preferred Stock and 2017 Common Stock, (g) the execution,
delivery and performance of Amendment No.1, the creation of the Amended Loans
and the borrowing of the New Loans, (h) the issuance of, and performance of
obligations with respect to, the 2017 Preferred Stock and the 2017 Common Stock,
(i) the Amendment No. 1 Capital Contribution, (j) the incurrence of any IPCO
Intercompany Debt that is permitted under Section 7.03(u), (k) the amendment to
the Sponsor Management Agreement on or prior to the Amendment No.1 Effective
Date, (l) the formation of a new parent company of Holdings and contribution by
Chinos Intermediate Holdings A, Inc. of the capital stock of Holdings to such
new parent company, (m) in each case, any action or intermediate transaction
necessary to implement or consummate any of the transactions described in the
preceding clauses of this definition and (n) the payment of fees and expenses
incurred in connection with any of the foregoing.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a Store or any Disposition of a business unit, line of business or division or a
Store of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise, or any incurrence or repayment
of Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), Restricted Payment or Incremental Loan that by the

55

J. Crew – A&R Term Loan Credit Agreement

55

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect”.

“Sponsor” means any of TPG Capital, L.P., TPG Chinos Co-Invest, L.P. (for so
long as TPG Capital, L.P. or any of its Affiliates retains control of the voting
power thereof), Leonard Green & Partners, L.P., LGP Chino Coinvest LLC (for so
long as Leonard Green & Partners, L.P. or any of its Affiliates retains control
of the voting power thereof) and any of their respective Affiliates and funds or
partnerships managed or advised by any of them or any of their respective
Affiliates but not including, however, any portfolio company of any of the
foregoing.  

“Sponsor Management Agreement” means the management services agreement by and
among TPG Capital, L.P. and Leonard Green & Partners, L.P. or certain of the
management companies associated with either of them or their advisors and Chinos
Holdings, Inc., [●]9 a direct Subsidiary of Chinos Intermediate Holdings A,
Inc., Holdings and the Borrower, in the form attached as Annex A-5 to Amendment
No. 1 and as the same may be amended, modified, supplemented or otherwise
modified from time to time in accordance with its terms, but only to the extent
that any such amendment, modification, supplement or other modification does
not, directly or indirectly, increase the obligation of Holdings, the Borrower
or any of its Restricted Subsidiaries to make any payments thereunder.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors in the
event of either a Change of Control or the completion of a Qualifying IPO.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

 

9

NTD:  new direct subsidiary of Chinos Intermediate Holdings A, Inc.

56

J. Crew – A&R Term Loan Credit Agreement

56

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Agency Agreement” means the Agency Resignation, Appointment,
Assignment and Assumption Agreement, dated as of January 29, 2017, among, Bank
of America, as resigning agent, WSFS, as successor agent, and the Borrower.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Successor Holdings” has the meaning specified in Section 7.04(e).

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

57

J. Crew – A&R Term Loan Credit Agreement

57

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

“Syndication Agent” means Goldman Sachs Bank USA, as syndication agent under
this Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan Refinancing Debt” means (a) Permitted Pari Passu Secured Refinancing
Debt, (b) Permitted Junior Secured Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt and, in each case, any Permitted Refinancing thereof.

“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 4.01(e) or Section 6.01(a) or (b), as
applicable.  A Test Period may be designated by reference to the last day
thereof (i.e., the “February 1, 2014 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended February 1, 2014), and a Test
Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $35,000,000.

“Total Asset Percentage Amount” means $92,291,150.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the most recent Quarterly Financial
Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA of the Borrower for such Test Period.

“Total Senior Secured Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Debt outstanding as of the last day of such
Test Period that is secured by a Lien on any property of any Loan Party or any
Restricted Subsidiary to (b) Consolidated EBITDA of the Borrower for such Test
Period.

“Transaction” means, collectively, (a) the execution and delivery of this
Agreement and any other Loan Documents, and the funding of (or, as applicable,
conversion into) the Initial

58

J. Crew – A&R Term Loan Credit Agreement

58

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Loans, on the Closing Date, (b) the Refinancing, (c) the execution and delivery
of an amendment to the ABL Facilities Documentation permitting the Initial Loans
under this Agreement, (d) the consummation of any other transactions in
connection with the foregoing and (e) the payment of the fees and expenses
incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Original Transaction, the
Transaction, the Specified Liability Management Transactions, this Agreement,
Amendment No. 1 and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) each Securitization Subsidiary and (ii) any
Subsidiary of the Borrower designated by the board of directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the date
hereof, in each case, until such Person ceases to be an Unrestricted Subsidiary
of the Borrower in accordance with Section 6.14 or ceases to be a Subsidiary of
the Borrower.

“U.S. Lender” has the meaning specified in Section 3.01(d).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any amortization or prepayments made on such
Applicable Indebtedness prior to the date of the applicable modification,
refinancing, refunding, renewal, replacement or extension shall be
disregarded.  

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) nominal shares issued to foreign nationals
to the extent required by applicable Law) are owned by such Person and/or by one
or more wholly owned Subsidiaries of such Person.

59

J. Crew – A&R Term Loan Credit Agreement

59

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WSFS” has the meaning specified in the introductory paragraph to this
Agreement.

SECTION 1.02.Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii)References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(iii)The term “including” is by way of example and not limitation.

(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e)For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.

60

J. Crew – A&R Term Loan Credit Agreement

60

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 1.03.Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing or anything to the contrary contained
herein (including in the definitions of “Capitalized Lease” and/or “Capitalized
Lease Obligation”), in the event of an accounting change requiring all leases to
be capitalized, only those leases (assuming for purposes hereof that such leases
were in existence on the date hereof) that would constitute Capitalized Leases
in conformity with GAAP on the Amendment No. 1 Effective Date shall be
considered Capitalized Leases, and all calculations and determinations under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

SECTION 1.04.Rounding.  Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05.References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06.Times of Day; Timing of Payment or Performance.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.07.Available Amount Transactions.  If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously, i.e. each transaction must be
permitted under the Available Amount as so calculated.

SECTION 1.08.Pro Forma Calculations.  (a) (a) Notwithstanding anything to the
contrary herein, the Senior Secured Net Leverage Ratio, the Total Leverage Ratio
and, the Total Senior Secured Leverage Ratio and the Financial Covenant Total
Leverage Ratio shall be calculated in the manner prescribed by this
Section 1.08; provided, that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.08, when calculating (i) the Senior

61

J. Crew – A&R Term Loan Credit Agreement

61

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Secured Net Leverage Ratio for purposes of the definition of “Applicable Rate”
and Section 2.03(b)(i) and (ii) the Financial Covenant Total Leverage Ratio for
purposes of Section 7.15, the events described in this Section 1.08 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

(b)For purposes of calculating the Senior Secured Net Leverage Ratio, the Total
Leverage Ratio and, the Total Senior Secured Leverage Ratio and the Financial
Covenant Total Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made (i)
during the applicable Test Period or (ii) subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period.  If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.08, then the Senior Secured Net
Leverage Ratio, the Total Leverage Ratio and, the Total Senior Secured Leverage
Ratio and the Financial Covenant Total Leverage Ratio shall be calculated to
give pro forma effect thereto in accordance with this Section 1.08.

(c)(c)Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of cost savings and synergies projected by the Borrower in good faith
to be realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period and as
if such cost savings and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
amounts are reasonably identifiable, quantifiable and factually supportable in
the good faith judgment of the Borrower, (B) such actions are taken, committed
to be taken or expected to be taken no later than twelve (12) months after the
date of such Specified Transaction, (C) no amounts shall be added pursuant to
this clause (c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period and (D) the aggregate
amount of cost savings and synergies added to Consolidated EBITDA pursuant to
this clause (c) for any such period shall not exceed the greater of (x),
together with any amounts added to Consolidated EBITDA pursuant to clauses
(a)(vi) and (a)(x) of the definition thereof, shall not exceed (I) $30,000,000
in andy (y) 10% of Consolidated EBITDA for such Test Period (giving pro forma
effect to the relevant Specified Transaction (but not to any cost savings or
synergies))occurring prior to, or ending on or about February 1, 2020 and (II)
$15,000,000 in any Test Period thereafter.  

(d)(d)In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Senior

62

J. Crew – A&R Term Loan Credit Agreement

62

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Secured Net Leverage Ratio, the Total Leverage Ratio and, the Total Senior
Secured Leverage Ratio and the Financial Covenant Total Leverage Ratio, as the
case may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period or (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Senior Secured Net
Leverage Ratio, the Total Leverage Ratio, and the Total Senior Secured Leverage
Ratio and the Financial Covenant Total Leverage Ratio shall be calculated giving
pro forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period.

SECTION 1.09.Currency Equivalents Generally.  

(a)For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

(b)For purposes of determining the Senior Secured Net Leverage Ratio, the Total
Senior Secured Leverage Ratio, the Total Leverage Ratio and the Financial
Covenant Total Leverage Ratio, amounts denominated in a currency other than
Dollars will be converted to Dollars at the currency exchange rates used in
preparing the Borrower’s financial statements corresponding to the Test Period
with respect to the applicable date of determination and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar equivalent of such Indebtedness.

ARTICLE II

The Commitments and Borrowings

SECTION 2.01.The Loans.  

(a)The Loans.

Initial Loans, Amended Loans and New Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make (or convert from Prior
Term Loans, in the case of the Continuing Lenders) to the Borrower a single loan
denominated in Dollars equal to such Lender’s Commitment on the Closing
Date.  On the Amendment No. 1 Effective Date, (i) each Amendment No. 1
Consenting Lender shall be deemed to have converted its Initial Loan into a like
principal amount of Amended Loans and (ii) each New Lender agrees to make to the
Borrower a single Loan denominated in Dollars in an amount equal to such
Lender’s New Commitment on the Amendment No. 1 Effective Date.  Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.  Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

63

J. Crew – A&R Term Loan Credit Agreement

63

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(b)Special Provisions Relating to Refinancing and Conversion of Prior Term Loans
by, into or with Initial Loans.  Notwithstanding anything to the contrary in
this Agreement,

(i)on the Closing Date, (A) Initial Loans shall be deemed made as Eurodollar
Rate Loans in an amount equal to the principal amount of the Prior Term Loans
refinanced by Initial Loans pursuant to Section 2.01(a) or, with respect to each
Continuing Lender'’s Prior Term Loans, converted into Initial Loans pursuant to
Section 2.01(a), in each case, that were outstanding as Eurodollar Rate Loans at
the time of such refinancing or conversion, as applicable (such Initial Loans to
correspond in amount to Prior Term Loans so refinanced or converted of a given
Interest Period), (B) Interest Periods for the Initial Loans described in the
immediately preceding clause (b)(i)(A) shall end on the same dates as the
Interest Periods applicable to the corresponding Prior Term Loans described in
the immediately preceding clause (b)(i)(A), and the Eurodollar Rates applicable
to such Initial Loans during such Interest Periods shall be the same as those
applicable to the Prior Term Loans so refinanced or converted, as applicable,
and (C) Initial Loans shall be deemed made as Base Rate Loans in an amount equal
to the principal amount of the Prior Term Loans refinanced by Initial Loans
pursuant to Section 2.01(a) or, with respect to each Continuing Lender's Prior
Term Loans, converted into Initial Loans pursuant to Section 2.01(a), in each
case, that were outstanding as Base Rate Loans at the time of such refinancing
or conversion, as applicable; and

(ii)on the Amendment No. 1 Effective Date, (A) Amended Loans shall be deemed
made as Eurodollar Rate Loans in an amount equal to the principal amount of the
Initial Loans converted into Amended Loans that were outstanding as Eurodollar
Rate Loans at the time of such conversion (such Amended Loans to correspond in
amount to Initial Loans so converted of a given Interest Period), (B) Interest
Periods for the Amended Loans described in the immediately preceding clause
(b)(ii)(A) shall end on the same dates as the Interest Periods applicable to the
corresponding Initial Loans described in the immediately preceding clause
(b)(ii)(A), and the Eurodollar Rates applicable to such Amended Loans during
such Interest Periods shall be the same as those applicable to the Initial Loans
so converted, (C) Amended Loans shall be deemed made as Base Rate Loans in an
amount equal to the principal amount of the Initial Loans converted into Amended
Loans pursuant to Section 2.01(a) that were outstanding as Base Rate Loans at
the time of such conversion and (D) for the avoidance of doubt, the interest
margin in respect of the Amended Loans shall be adjusted as set forth in the
definition of “Applicable Rate”; and

(iii)(ii) no costs shall be payable under Section 3.05 in connection with
transactions consummated under this Section 2.01(b).

SECTION 2.02.Borrowings, Conversions and Continuations of Loans.  

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (provided that the notice in
respect of the initial Borrowing on the Closing Date, or in connection with any
Permitted Acquisition or other acquisition

64

J. Crew – A&R Term Loan Credit Agreement

64

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

permitted under this Agreement, or in connection with any Borrowing or
Extension, as applicable, under an Incremental Amendment, Refinancing Amendment
or Extension Offer, may be conditioned on, with respect to the funding of the
initial Borrowing under this Agreement, the closing of the Refinancing or, with
respect to any future Borrowing under this Agreement, such Permitted Acquisition
or other acquisition or any such Borrowing or Extension under an Incremental
Amendment, Refinancing Amendment or Extension Offer, as applicable), which may
be given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans, and (ii) one (1)
Business Day before the requested date of any Borrowing of Base Rate Loan;
provided, that the notice referred to in subclause (i) above may be delivered no
later than one (1) Business Day prior to the Closing Date in the case of the
Initial Loans. or the Amendment No. 1 Effective Date in the case of Amended
Loans and/or New Loans, as applicable.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Class and Type of Loans to be borrowed or to which existing
Loans are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with

65

J. Crew – A&R Term Loan Credit Agreement

65

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent or the Required Lenders may require by notice to the
Borrower that no Loans may be converted to or continued as Eurodollar Rate
Loans.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten (10) Interest Periods in effect unless otherwise agreed between
the Borrower and the Administrative Agent; provided that after the establishment
of any new Class of Loans pursuant to a Refinancing Amendment or Extension, the
number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three (3) Interest Periods for each applicable Class so established.

(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error.  If the

66

J. Crew – A&R Term Loan Credit Agreement

66

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.03.Prepayments.  

(a)Optional.  

(i)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty (except as provided in Section 2.15 below); provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York, New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any partial prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding; and
(3) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid and the payment amount specified in such notice shall be due
and payable on the date specified therein.  The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the Loans pursuant to this Section 2.03(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares; provided, that at the request of the Borrower, in lieu of such
application on a pro rata basis among all Classes of Loans, such prepayment may
be applied to any Class of Loans so long as the Maturity Date of such Class of
Loans (or such Classes of Loans) precedes the Maturity Date of each other Class
of Loans then outstanding or, in the event more than one Class of Loans shall
have an identical Maturity Date, to such Classes on a pro rata basis.

(ii)Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(iii)Voluntary prepayments of any Class of Loans permitted hereunder shall be
applied to the remaining scheduled installments of principal thereof pursuant to

67

J. Crew – A&R Term Loan Credit Agreement

67

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Section 2.05 in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity).

(iv)Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of Loans under the ABL Facilities are used for this purpose, the
Borrower may prepay the outstanding Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon acquisition by
the Borrower) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

(A)(A)Any Company Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.03(a)(iv); provided that no Company Party shall initiate any action
under this Section 2.03(a)(iv) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B)(B)(1) (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time offer to make a Discounted Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
such Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as a separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date.  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

68

J. Crew – A&R Term Loan Credit Agreement

68

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(2)(2)Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount.  Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.  Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3)(3)If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C)(C)(1)  (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Loans (the “Discount Range Prepayment Amount”),
the tranche or tranches of Loans subject to such offer and the maximum and
minimum percentage discounts to par (the “Discount Range”) of the principal
amount of such Loans with respect to each relevant tranche of Loans willing to
be prepaid by such Company Party (it being understood that different Discount
Ranges and/or Discount Range Prepayment

69

J. Crew – A&R Term Loan Credit Agreement

69

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”).  Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount.  Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.

(2)(2)The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C).  The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Loan Prepayment in an aggregate principal amount equal
to the lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(3)(3)If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such

70

J. Crew – A&R Term Loan Credit Agreement

70

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Identified Participating Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”).  The Auction Agent shall promptly, and in any case within
five (5) Business Days following the Discount Range Prepayment Response Date,
notify (I) the relevant Company Party of the respective Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
and the tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Loans to be prepaid at the Applicable Discount on such date, (III)
each Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Lenders shall be conclusive
and binding for all purposes absent manifest error.  The payment amount
specified in such notice to the Company Party shall be due and payable by such
Company Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(D)(D)(1)  (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Loans (the “Solicited Discounted Prepayment Amount”) and
the tranche or tranches of Loans the Borrower is willing to prepay at a discount
(it being understood that different Solicited Discounted Prepayment Amounts may
be offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date.  The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time on the third Business
Day after the date of delivery of such notice to such Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Loan
and the maximum aggregate principal amount and tranches of such Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.

(2)(2)The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the

71

J. Crew – A&R Term Loan Credit Agreement

71

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Solicited Discounted Prepayment Response Date.  Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Company Party (the
“Acceptable Discount”), if any.  If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount.  If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3)(3)Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.03(a)(iv)(D).  If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”).  The Company Party will prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate

72

J. Crew – A&R Term Loan Credit Agreement

72

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

principal amount and the tranches of such Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration.  Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Company Party and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to such Company Party shall be due and
payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(E)(E)In connection with any Discounted Loan Prepayment, the Company Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from a Company Party in connection therewith.

(F)(F)If any Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Company Party shall prepay such Loans on the Discounted Prepayment
Effective Date.  The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments.  The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date.  Each prepayment of the outstanding Loans pursuant to
this Section 2.03(a)(iv) shall be paid to the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall
be applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share.  The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment.  In connection with each prepayment pursuant to this
Section 2.03(a)(iv), the relevant Company Party shall make a representation to
the Lenders that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

(G)(G)To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.03(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H)(H)Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.03(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

73

J. Crew – A&R Term Loan Credit Agreement

73

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(I)(I)Each of the Company Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(iv) as well as
activities of the Auction Agent.

(J)(J)Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.03(a)(iv) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b)Mandatory.  

(i)Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall, subject to clause
(b)(v) of this Section 2.03, prepay an aggregate principal amount of Loans equal
to (A) 50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ending January 31, 2015)
minus (B) the sum of (i) all voluntary prepayments of Loans during such fiscal
year pursuant to Section 2.03(a)(i) and (ii) all voluntary prepayments of loans
under the ABL Facilities  or any other revolving credit facilities during such
fiscal year to the extent accompanied by a corresponding permanent reduction in
the commitments under the ABL Facilities or any other revolving credit
facilities, in the case of each of the immediately preceding clauses (i) and
(ii), to the extent such prepayments are not funded with the proceeds of
Indebtedness; provided that (x) the ECF Percentage shall be 25% if the Senior
Secured Net Leverage Ratio for the fiscal year covered by such financial
statements was less than or equal to 3.25 to 1.0 and greater than 2.75 to 1.0
and (y) the ECF Percentage shall be 0% if the Senior Secured Net Leverage Ratio
for the fiscal year covered by such financial statements was less than or equal
to 2.75 to 1.0.

(ii)(A)  (A) If (x) the Borrower or any of its Restricted Subsidiaries Disposes
of any property or assets (other than (X) any Disposition of any property or
assets permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to the Borrower or a Restricted Subsidiary that is a Guarantor),
(e), (g), (h), (i), (k), (l), (m), (n), (o), (p), (s) and (t) and (Y) so long as
the ABL Credit Agreement is in effect, any Disposition of Current Asset
Collateral) or (y) any Casualty Event occurs, which results in the realization
or receipt by the Borrower or such Restricted Subsidiary of Net Cash Proceeds,
the Borrower shall prepay on or prior to the date which is ten (10)

74

J. Crew – A&R Term Loan Credit Agreement

74

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Business Days after the date of the realization or receipt of such Net Cash
Proceeds, subject to clause (b)(v) of this Section 2.03, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds realized or received;
provided, that if at the time that any such prepayment would be required, the
Borrower is required to offer to repurchase Permitted Pari Passu Secured
Refinancing Debt (or any Permitted Refinancing thereof that is secured on a pari
passu basis with the Obligations) pursuant to the terms of the documentation
governing such Indebtedness with the net proceeds of such Disposition or
Casualty Event (such Permitted Pari Passu Secured Refinancing Debt (or Permitted
Refinancing thereof) required to be offered to be so repurchased, “Other
Applicable Indebtedness”), then the Borrower may apply such Net Cash Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans and Other Applicable Indebtedness at such time; provided
that the portion of such net proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such net proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such net proceeds shall be allocated to the
Loans in accordance with the terms hereof) to the prepayment of the Loans and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Loans that would have otherwise been required pursuant to this
Section 2.03(b)(ii)(A) shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Loans in accordance with the terms hereof; provided,
further, that except as provided in Section 7.05(j)(iii), no prepayment shall be
required pursuant to this Section 2.03(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.03(b)(ii)(B).

(B)(B)With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.03(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve (12)
months following receipt thereof, within the later of (1) twelve (12) months
following receipt thereof and (2) one hundred and eighty (180) days of the date
of such legally binding commitment; provided that upon receipt of any such Net
Cash Proceeds, the Borrower or applicable Restricted Subsidiary shall deposit
such Net Cash Proceeds into the Asset Sale Proceeds Pledged Account and such Net
Cash Proceeds shall remain in the Asset Sale Proceeds Pledged Account until
reinvested pursuant to this clause (b)(ii)(B) or applied to prepay the Loans in
accordance with this Section 2.03(b) and provided, further, that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, and subject to clauses (iv)
and (v) of this Section 2.03(b), an amount equal to any such Net Cash Proceeds
shall be applied within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of the Loans as set forth in this Section 2.03.

75

J. Crew – A&R Term Loan Credit Agreement

75

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(iii)If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (A) not expressly permitted to be incurred or issued pursuant to
Section 7.03 or (B) that constitutes Credit Agreement Refinancing Indebtedness
issued or incurred to refinance any Class (or Classes) of Loans (in whole or in
part), the Borrower shall prepay an aggregate principal amount of Loans equal to
100% of all Net Cash Proceeds received therefrom on or prior to the date which
is five (5) Business Days after the receipt of such Net Cash Proceeds.

(iv)(A) Except as may otherwise be set forth in any Refinancing Amendment,
Extension Offer, amendment relating to any Replacement Loan or any Incremental
Amendment, each prepayment of Loans pursuant to this Section 2.03(b) shall be
applied ratably to each Class of Loans then outstanding (provided, that any
prepayment of Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced Term
Debt), (B) with respect to each Class of Loans, each prepayment pursuant to
clauses (i) through (iii) of this Section 2.03(b) shall be applied to the next
eight (8) scheduled installments of principal thereof following the date of
prepayment pursuant to Section 2.05 in direct order of maturity and to the
remaining installments pro rata; and (C) each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

(v)Notwithstanding any other provisions of this Section 2.03(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.03(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.03(b) but may be retained by the applicable Foreign Subsidiary
so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.03(b)
to the extent provided herein and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to

76

J. Crew – A&R Term Loan Credit Agreement

76

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

this Section 2.03(b) (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Foreign Subsidiary.

(c)Interest, Funding Losses, Etc.  All prepayments under this Section 2.03 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date prior to the last day of
an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.03, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.03 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.03 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.03.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.03.

SECTION 2.04.Termination or Reduction of Commitments.  

(a)Optional.  The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof.  Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all or any portion of the
applicable Facility, which refinancing shall not be consummated or otherwise
shall be delayed.

(b)Mandatory.  The Commitment of each Lender shall be automatically and
permanently reduced to $0 upon the making of such Lender’s Loans pursuant to
Section 2.01.

77

J. Crew – A&R Term Loan Credit Agreement

77

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 2.05.Repayment of Loans.  

(a).  The Borrower shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders (a)holding Initial Loans and Amended Loans,
on the last Business Day of each January, April, July and October, commencing
with July 31, 2014, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of all Initial Loans outstanding on the Closing Date
(including Initial Loans that were subsequently converted to Amended Loans on
the Amendment No. 1 Effective Date) (which payments shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.03) and (b) on.

(b)In addition to the repayment required with respect to the Amended Loans
pursuant to Section 2.05(a) above, the Borrower shall repay to the
Administrative Agent, for the ratable account of the Appropriate Lenders holding
Amended Loans, on the last Business Day of each January, April, July and
October, commencing with the last Business Day of July 201910, an additional
aggregate principal amount equal to the percentage of the aggregate principal
amount of the Amended Loans outstanding on the Amendment No. 1 Effective Date
set forth below for such date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.03):

MONTH

AMOUNT

July 2019

1.125%

October 2019

0.125%

January 2020

0.125%

April 2020

0.125%

July 2020

0.125%

October 2020

0.125%

January 2021

0.125%

 

(c)The Borrower shall repay to the Administrative Agent, for the ratable account
of the Appropriate Lenders, on the Maturity Date for theany Class of Loans, the
aggregate principal amount of all Loans of such Class outstanding on such date.

Interest.  

(d)Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

10

To be confirmed.

78

J. Crew – A&R Term Loan Credit Agreement

78

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(e)The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(f)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein; it being understood and agreed that on each Interest Payment Date, the
PIK Interest shall be capitalized and added to the outstanding principal balance
of the New Loans.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

SECTION 2.06.Fees.  The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

SECTION 2.07.Computation of Interest and Fees.  All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.08.Evidence of Indebtedness.  

(a)The Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

79

J. Crew – A&R Term Loan Credit Agreement

79

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(b)Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.09.Payments Generally.  

(a)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. (New York, New York time), shall in each case be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c)Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender.  If and to the extent that such payment was
not in fact made to the Administrative Agent in Same Day Funds, then such Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect.

(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

80

J. Crew – A&R Term Loan Credit Agreement

80

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(e)The obligations of the Lenders hereunder to make Loans are several and not
joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

SECTION 2.10.Sharing of Payments, Etc.  .  If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder.  The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and

81

J. Crew – A&R Term Loan Credit Agreement

81

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

binding in the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.11 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.11.Incremental Borrowings.  

(a)The Borrower may at any time or from time to time after the ClosingAmendment
No. 1 Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of Loans (the “Incremental Loans”);
provided that (i) upon the effectiveness of any Incremental Amendment referred
to below, no Default or Event of Default shall exist and (ii) at the time when
any such Incremental Loan is made (and after giving effect thereto), no Default
or Event of Default shall exist.  Each tranche of Incremental Loans shall be in
an aggregate principal amount that is not less than $25,000,000 (provided that
such amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence).  Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Loans
shall not exceed the sum of (Ax) $2070,000,000 in the aggregate pursuant to this
clause (A) or (B) at the Borrower’s option, up to an unlimited amount if, in the
case of this clause (B) only,  the Total Senior Secured Leverage Ratio for the
Test Period immediately preceding the incurrence of such Indebtedness for which
financial statements are available is less than or equal to 3.75 to 1.00
(calculated on a Pro Forma Basis) (the applicable amount under clause (A) or
(B), the “Available Incremental Amount”) (it being understood that Incremental
Loans may be incurred under clause (B) of the Available Incremental Amount
regardless of whether there is capacity under clause (A) thereof, and if both
clauses (A) and (B) are available and the Borrower does not make an election,
the Borrower will be deemed to have elected clause (B)))plus (y) the amount of
any repayment of any Loan made by the Borrower pursuant to Sections 2.05(a)
and/or (b) after the Amendment No. 1 Effective Date (other than any such
repayment made with proceeds of long-term funded Indebtedness (other than
revolving Indebtedness)) (the amount described in this clause (y), the
“Incremental Repayment Component”).  The Incremental Loans (a) shall rank pari
passu in right of payment and of security with the Loans, (b) shall not mature
earlier than the Original Loan Maturity Date and (c) the Weighted Average Life
to Maturity of any Incremental Loans shall be no shorter than that of the
then-existing Loans, (d) subject to clauses (b) and (c) above, the amortization
schedule applicable to any Incremental Loans shall be determined by the Borrower
and the lenders thereunder, (e) the interest rate margin applicable to anysuch
Incremental Loans will be determined by the Borrower and the lenders providing
such Incremental Loans, provided that in the event that the All-In Yield
applicable to suchany Incremental Loans (other than any Incremental Loan
incurred in reliance on the Incremental Repayment Component) exceeds the All-In
Yield of any Class of Loans existing at such time by more than 50 basis points,
then the interest rate margins for each such Class of Loans shall be increased
to the extent necessary so that the All-In Yield of such Loans is equal to the
All-In Yield of such Incremental Loans (other than any Incremental Loan incurred
in reliance on the Incremental Repayment Component) minus 50 basis points, (f)
the representations and warranties contained in the Loan Documents shall be
accurate in all material respects before and

82

J. Crew – A&R Term Loan Credit Agreement

82

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

after the effectiveness of any Incremental Amendment referred to below, and (g)
except as otherwise required or permitted in clauses (a) through (f) above, all
other terms of such Incremental Loans, if not consistent with the terms of the
existing Loans, shall be reasonably satisfactory to the  Administrative
Agent.  Any Incremental Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis (except for
prepayments pursuant to Section 2.03(b)(iii)(B))) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Incremental
Amendment.  Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental
Loans.  Incremental Loans may be made by any existing Lender (it being
understood that no existing Lender will have an obligation to make a portion of
any Incremental Loan) or by any Additional Lender on terms permitted in this
Section 2.12 and otherwise on terms reasonably acceptable to the Administrative
Agent).  Commitments in respect of Incremental Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Holdings, the Borrower, each Lender agreeing to provide such Commitment, if any,
each Additional Lender, if any, and the Administrative Agent.  The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.12.  The effectiveness of
(and, in the case of any Incremental Amendment for an Incremental Loan, the
Borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree.  The
Borrower shall use the proceeds of the Incremental Loans for any purpose not
prohibited by this Agreement.

(b)This Section 2.12 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

SECTION 2.12.Refinancing Amendments.  At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of theany Class of
Loans then outstanding under this Agreement (which for purposes of this
Section 2.13 will be deemed to include any then outstanding Other Loans,
Incremental Loans or Extended Loans), in the form of Other Loans or Other Term
Commitments in each case pursuant to a Refinancing Amendment; provided that such
Credit Agreement Refinancing Indebtedness (i) will rank pari passu in right of
payment and of security with the other Loans and Commitments hereunder, (ii)
will have such pricing, premiums and optional prepayment or redemption terms as
may be agreed by the Borrower and the Lenders thereof; (iii) will have a
maturity date no earlier than, and will have a Weighted Average Life to Maturity
equal to or greater than, the Class of Loans being refinanced and (iv) will have
terms and conditions that are substantially identical to, or (taken as a whole)
are no more favorable to the lenders or holders providing such Credit Agreement
Refinancing Indebtedness than those applicable to the Class of Loans being
refinanced; provided, further, that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are

83

J. Crew – A&R Term Loan Credit Agreement

83

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

agreed between the Borrower and the Lenders thereof and applicable only during
periods after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.  Any Other
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis (except for prepayments pursuant to
Section 2.03(b)(iii)(B))) in any voluntary or mandatory prepayments hereunder,
as specified in the applicable Refinancing Amendment.  The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).  Each Credit Agreement Refinancing
Indebtedness incurred under this Section 2.13 shall be in an aggregate principal
amount that is not less than $100,000,000.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Term Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.13.  This Section 2.13
shall supersede any provisions in Section 2.11 or 10.01 to the contrary.

SECTION 2.13.Extensions of Loans.  

(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Loans with a like Maturity Date on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Loans with the same Maturity Date) and on the same terms to each such
Lender, the Borrower may from time to time with the consent of any Lender that
shall have accepted such offer extend the maturity date of any Loans and
otherwise modify the terms of such Loans of such Lender pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Loans and/or modifying the
amortization schedule in respect of such Loans) (each, an “Extension”, and each
group of Loans as so extended, as well as the original Loans not so extended,
being a “tranche”; any Extended Loans shall constitute a separate tranche of
Loans from the tranche of Loans from which they were converted), so long as the
following terms are satisfied:  (i) no Default shall exist at the time the
notice in respect of an Extension Offer is delivered to the Lenders, and no
Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extended Loans, (ii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Loans of any Lender (an “Extending Lender”)
extended pursuant to any Extension (“Extended Loans”)

84

J. Crew – A&R Term Loan Credit Agreement

84

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

shall have the same terms as the trancheClass of Loans subject to such Extension
Offer (except for covenants or other provisions contained therein applicable
only to periods after the then Latest Maturity Date), (iii) the final maturity
date of any Extended Loans shall be no earlier than the then Latest Maturity
Date at the time of extension and the amortization schedule applicable to Loans
pursuant to Section 2.05 for periods prior to the Original Loan Maturity Date
may not be increased, (iv) the Weighted Average Life to Maturity of any Extended
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Loans extended thereby, (v) any Extended Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis (except for prepayments pursuant to Section 2.03(b)(iii)(B))) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Extension Offer, (vi) if the aggregate principal amount of Loans (calculated on
the face amount thereof) in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Loans offered to be extended by the Borrower pursuant to such Extension Offer,
then the Loans of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing, (viii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower and (ix)  the interest rate
margin applicable to any Extended Loans will be determined by the Borrower and
the lenders providing such Extended Loans.

(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.14, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.03 and (ii) any Extension
Offer is required to be in any minimum amount of $25,000,000, provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Loans of any or all applicable
tranchesClasses be tendered.

(c)The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.14.

(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.14.

(e)This Section 2.14 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

85

J. Crew – A&R Term Loan Credit Agreement

85

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 2.14.Loan Repricing Protection.  In the event that, on or prior to the
date that is twelve months after the Closing Date, the Borrower (x) prepays,
refinances, substitutes or replaces any Initial Loans in connection with a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.03(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Initial
Loans so prepaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Loans outstanding immediately prior to such amendment.  Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01.Taxes.  

(a)Except as required by law, any and all payments by the Borrower or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by net income
(however denominated, and including branch profits and similar taxes), and
franchise or similar taxes, imposed by the United States, the jurisdiction under
the laws of which it is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (ii) taxes imposed by reason of any connection between such Agent or
Lender and any taxing jurisdiction other than a connection arising solely by
executing or entering into any Loan Document, receiving payments thereunder or
having been a party to, performed its obligations under, or enforced, any Loan
Documents, (iii) subject to Section 3.01(e), any U.S. federal tax that is (or
would be) required to be withheld with respect to amounts payable hereunder in
respect of an Eligible Assignee (pursuant to an assignment under Section 10.07)
on the date it becomes an Eligible Assignee to the extent such tax is in excess
of the tax that would have been applicable had such assigning Lender not
assigned its interest arising under any Loan Document (unless such assignment is
at the express written request of the Borrower) and (iv) any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of Sections 3.01(b) and 3.01(c) (in the case of any
Foreign Lender, as defined below) or the provisions of Section 3.01(d) (in the
case of any U.S. Lender, as defined below), (v) any taxes imposed on any amount
payable to or for the account of any Agent or Lender as a result of the failure
of such recipient to satisfy the applicable requirements under FATCA to
establish that such payment is exempt from withholding under FATCA, (vi) amounts
excluded pursuant to Section 3.01(e) hereto, and (vii) penalties and interest on
the foregoing amounts (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges and liabilities
being hereinafter referred to as “Taxes”).  If the Borrower or a Guarantor is
required to deduct any Taxes or Other Taxes (as defined below) from or in
respect of any sum payable under any Loan Document to any Agent

86

J. Crew – A&R Term Loan Credit Agreement

86

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01(a)), each of such Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or Guarantor shall make such deductions,
(iii) the Borrower or Guarantor shall pay the full amount deducted to the
relevant taxing authority, and (iv) within thirty (30) days after the date of
such payment (or, if receipts or evidence are not available within thirty (30)
days, as soon as practicable thereafter), the Borrower or Guarantor shall
furnish to such Agent or Lender (as the case may be) the original or a facsimile
copy of a receipt evidencing payment thereof to the extent such a receipt has
been made available to the Borrower or Guarantor (or other evidence of payment
reasonably satisfactory to the Administrative Agent).  If the Borrower or
Guarantor fails to pay any Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence that has been made available to
the Borrower or Guarantor, the Borrower or Guarantor shall indemnify such Agent
and such Lender for any incremental Taxes that may become payable by such Agent
or such Lender arising out of such failure.

(b)To the extent it is legally able to do so, each Agent or Lender (including an
Eligible Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent on or prior to the date on
which the Agent or Lender (or Eligible Assignee) becomes a party hereto, two (2)
accurate, complete and original signed copies of whichever of the following is
applicable:  (i) IRS Form W-8BEN certifying that it is entitled to benefits
under an income tax treaty to which the United States is a party; (ii) IRS Form
W-8ECI certifying that the income receivable pursuant to any Loan Document is
effectively connected with the conduct of a trade or business in the United
States; (iii) if the Foreign Lender is not (A) a bank described in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, or (C) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code, a
certificate to that effect in substantially the form attached hereto as
Exhibit I (a “Non-Bank Certificate”) and an IRS Form W-8BEN, certifying that the
Foreign Lender is not a United States person; (iv) to the extent a Lender is not
the beneficial owner for U.S. federal income tax purposes, IRS Form W-8IMY (or
any successor forms) of the Lender, accompanied by, as and to the extent
applicable, a Form W-8BEN, Form W-8ECI, Non-Bank Certificate, Form W-9, Form
W-8IMY (or other successor forms) and any other required supporting information
from each beneficial owner (it being understood that a Lender need not provide
certificates or supporting documentation from beneficial owners if (x) the
Lender is a “qualified intermediary” or “withholding foreign partnership” for
U.S. federal income tax purposes and (y) such Lender is as a result able to
establish, and does establish, that payments to such Lender are, to the extent
applicable, entitled to an exemption from or, if an exemption is not available,
a reduction in the rate of, U.S. federal withholding taxes without providing
such certificates or supporting documentation); or (v) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

87

J. Crew – A&R Term Loan Credit Agreement

87

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(c)In addition, each such Lender shall, to the extent it is legally entitled to
do so, (i) promptly submit to the Borrower and the Administrative Agent two (2)
accurate, complete and original signed copies of such other or additional forms
or certificates (or such successor forms or certificates as shall be adopted
from time to time by the relevant taxing authorities) as may then be applicable
or available to secure an exemption from or reduction in the rate of U.S.
federal withholding tax (A) on or before the date that such Lender’s most
recently delivered form, certificate or other evidence expires or becomes
obsolete or inaccurate in any material respect, (B) after the occurrence of a
change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent of any change in the Foreign Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent two (2) original copies of
accurate, complete and signed IRS Form W-9 or successor form certifying that
such Agent or Lender is not subject to United States backup withholding tax (i)
on or prior to the Closing Date (or on or prior to the date it becomes a party
to this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect, (iii) after the occurrence of a
change in the Agent’s or Lender’s circumstances requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and (iv) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.

(e)Notwithstanding anything else herein to the contrary (but subject to the
succeeding sentence), if a Lender, Eligible Assignee or Agent is subject to any
U.S. federal tax that is (or would be) required to be withheld with respect to
amounts payable hereunder at a rate in excess of zero percent at the time such
Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in theany Loan, or pursuant to a law or other
legal requirement in effect at such time (including a law with a delayed
effective date), such tax (including additions to tax, penalties and interest
imposed with respect to such tax) shall be considered excluded from Taxes
(unless and until such time as such Lender, Eligible Assignee or Agent
subsequently provides forms and certifications that establish to the reasonable
satisfaction of Borrower and the Administrative Agent that such Lender, Eligible
Assignee or Agent is subject to a lower rate of tax, at which time tax at such
lower rate (including additions to tax, penalties and interest imposed with
respect to such tax) shall be considered so excluded for periods during which
such forms and certifications remain valid and are sufficient, under the law in
effect at the time such forms and certifications are provided (including any law
with a delayed effective date), to establish that such Lender, Eligible Assignee
or Agent is subject to such lower rate of tax) except, in the case of an
Eligible Assignee, to the extent the Lender’s assignor was entitled to
additional amounts or indemnity payments immediately prior to the assignment
(unless such assignment is made at the express written request of the
Borrower).  Further, the Borrower shall not be required pursuant to this
Section 3.01 to pay any additional amount to, or to indemnify, any Lender,
Eligible Assignee or Agent, as the case may be, to the extent that such Lender,
Eligible Assignee or Agent becomes subject to Taxes subsequent to the

88

J. Crew – A&R Term Loan Credit Agreement

88

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Closing Date (or, if later, the date such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in theany
Loan) solely as a result of a change in the place of organization or place of
doing business of such Lender, Eligible Assignee or Agent (or any applicable
beneficial owner), a change in the Lending Office of such Lender or Eligible
Assignee (or any applicable beneficial owner) (other than at the written request
of the Borrower to change such Lending Office), a change that results in such
Lender or Eligible Assignee (or any applicable beneficial owner) being described
in clauses (A), (B) or (C) of Section 3.01(b)(iii) or otherwise as a result of
any change in the circumstances of such Lender, Eligible Assignee or Agent,
other than a Change in Law, occurring after the date that such Lender, Eligible
Assignee or Agent becomes a party to this Agreement or otherwise acquires an
interest in theany Loan.

(f)The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(f) being
hereinafter referred to as “Other Taxes”).

(g)If any Taxes or Other Taxes are directly asserted against any Agent or Lender
with respect to any payment received by such Agent or Lender in respect of any
Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and the
Borrower will promptly indemnify and hold harmless such Agent or Lender for the
full amount of such Taxes and Other Taxes (and any Taxes and Other Taxes imposed
on amounts payable under this Section 3.01), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted.  Payments under this Section 3.01(g)
shall be made within ten (10) days after the date Borrower receives written
demand for payment from such Agent or Lender.

(h)A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

(i)If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the relevant Agent, as applicable, shall cooperate with the
Borrower in a reasonable challenge of such taxes if so requested by the
Borrower, provided that (a) such Lender or Agent determines in its reasonable
discretion that it would not be prejudiced by cooperating in such challenge, (b)
the Borrower pays all related expenses of such Agent or Lender and (c) the
Borrower indemnifies such Lender or Agent for any liabilities or other costs
incurred by such party in connection with such challenge.

89

J. Crew – A&R Term Loan Credit Agreement

89

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(j)If any Agent or any Lender determines, in its reasonable discretion, that it
has received or is entitled to receive a refund in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or Holdings, as the
case may be or with respect to which the Borrower or Holdings, as the case may
be has paid additional amounts pursuant to this Section 3.01, it shall use
commercially reasonable efforts to obtain such refund (to the extent not yet
received) (provided that doing so would not otherwise materially disadvantage
the Agent or Lender) and it shall promptly remit such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or Holdings, as the case may be under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower or Holdings,
as the case may be, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower or Holdings, as the case
may be (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent or such Lender, as the case
may be, shall provide the Borrower with a copy of any notice of assessment or
other evidence reasonably available of the requirement to repay such refund
received from the relevant Governmental Authority (provided that such Lender or
the Administrative Agent may delete any information therein that such Lender or
the Administrative Agent deems confidential in its reasonable discretion).  This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it reasonably deems confidential) to the Borrower, Holdings or
any other Person.

(k)Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender, it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to mitigate the effect of any such event, including
by designating another Lending Office for any Loan affected by such event and by
completing and delivering or filing any tax-related forms which such Lender is
legally able to deliver and which would reduce or eliminate any amount of Taxes
or Other Taxes required to be deducted or withheld or paid by the Borrower;
provided that such efforts are made at the Borrower’s expense and on terms that,
in the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(k) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (g).

(l)Notwithstanding any other provision of this Agreement, the Borrower and the
Administrative Agent may deduct and withhold any taxes required by any Laws to
be deducted and withheld from any payment under any of the Loan Documents,
subject to the provisions of this Section 3.01.

(m)With respect to any Lender’s claim for compensation under this Section 3.01,
the Borrower shall not be required to compensate such Lender for any amount
incurred more than one hundred eighty (180) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving

90

J. Crew – A&R Term Loan Credit Agreement

90

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

rise to such claim is retroactive, then such 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(n)The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 3.02.Illegality.  If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate or Adjusted
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Adjusted Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted Eurodollar Rate component of the Base Rate with respect to any Base
Rate Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurodollar Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 3.03.Inability to Determine Rates.  If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan (in each case
with respect to this clause (a), “Impacted Loans”), (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (c) the Administrative Agent or
the Required Lenders

91

J. Crew – A&R Term Loan Credit Agreement

91

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

determine that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurodollar Rate component of the Base
Rate, the utilization of the Adjusted Eurodollar Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Required Lenders have made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans (it being understood and
agreed that in no event shall such alternative rate be any higher than the Base
Rate at such time), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section or (2) the Administrative Agent notifies the
Borrower, or the Required Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans.

SECTION 3.04.Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii)subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Taxes covered
by Section 3.01 and any taxes and other amounts described in clauses (i) through
(vii) of the first sentence of Section 3.01(a) that are imposed with respect to
payments for or on account of any Agent or any Lender under any Loan Document,
and except for Other Taxes); or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender that is not otherwise accounted for in the definition of Adjusted
Eurodollar Rate or this clause (a);

92

J. Crew – A&R Term Loan Credit Agreement

92

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by it to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent),the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 3.05.Funding Losses.  Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

93

J. Crew – A&R Term Loan Credit Agreement

93

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

SECTION 3.06.Matters Applicable to All Requests for Compensation.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect

(b)Suspension of Lender Obligations.  If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurodollar Rate Loans from one Interest Period to another Interest
Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.  

(c)Conversion of Eurodollar Rate Loans.  If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans of a given
Class held by the Lenders of such Class holding Eurodollar Rate Loans and by
such Lender are held pro rata (as to principal

94

J. Crew – A&R Term Loan Credit Agreement

94

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

amounts, interest rate basis, and Interest Periods) in accordance with their
respective Pro Rata Shares.

SECTION 3.07.Replacement of Lenders under Certain Circumstances.  If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Non-Consenting Lender or (iv) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to one or more Eligible Assignees that shall assume such obligations
(any of which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c)such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

(d)the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;

(e)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(f)such assignment does not conflict with applicable Laws.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of

95

J. Crew – A&R Term Loan Credit Agreement

95

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

each Lender, all affected Lenders or all the Lenders or all affected Lenders
with respect to a certain Class or Classes of the Loans and (iii) the Required
Lenders or Required Facility Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08.Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent or the
Collateral Agent.

ARTICLE IV

Conditions Precedent to Borrowings

SECTION 4.01.Conditions to Initial Borrowing.  The obligation of each Lender to
make a Borrowing hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent or as otherwise set forth in Section 6.16 and on
Schedule 1.01A:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i)executed counterparts of (x) this Agreement from the Borrower and Holdings
and (y) a consent and reaffirmation from each Subsidiary Guarantor in form and
substance reasonably satisfactory to the Administrative Agent;

(ii)a Note executed by the Borrower in favor of each Lender that has requested a
Note at least two (2) Business Days in advance of the Closing Date;

(iii)certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank (it being agreed that this condition has been
satisfied by delivery of the Pledged Equity and related stock powers previously
delivered to the Collateral Agent pursuant to the Existing Credit Agreement);

(iv)evidence that all other actions, recordings and filings that the
Administrative Agent and the Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(v)such certificates of good standing from the applicable secretary of state of
the state of organization of each Loan Party, certificates of resolutions or
other

96

J. Crew – A&R Term Loan Credit Agreement

96

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;

(vi)an opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in the form of Exhibit G;

(vii)a solvency certificate from the chief financial officer of the Borrower
(after giving effect to the Transaction) substantially in the form attached
hereto as Exhibit K;

(viii)evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Collateral Agent has been named as loss payee and/or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Collateral Agent shall have requested to be so named,
including (i) standard flood hazard determination forms with respect to each
Mortgaged Property and, (ii) if any Mortgaged Property is located in a special
flood hazard area, (x) notices to (and confirmations of receipt by) the Borrower
as to the existence of  a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent; and

(ix)copies of a recent Lien and judgment searches in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties;

(b)All fees and expenses required to be paid hereunder and invoiced at least two
(2) Business Days before the Closing Date shall have been paid in full in cash.

(c)Prior to or substantially simultaneously with the initial Borrowings on the
Closing Date, the Borrower shall have executed and delivered an amendment to the
ABL Credit Agreement to the ABL Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, permitting, among other
things, the incurrence of the Initial Loans hereunder.

(d)Prior to or substantially simultaneously with the initial Borrowing on the
Closing Date, the Borrower shall have taken all other necessary actions such
that, after giving effect to the Transaction, (i) Holdings, the Borrower and the
Restricted Subsidiaries shall have outstanding no material Indebtedness for
borrowed money or preferred Equity Interests other than Indebtedness permitted
by Section 7.03 and (ii) the Borrower shall have outstanding no Equity Interests
(or securities convertible into or exchangeable for Equity Interests or rights
or options to acquire Equity Interests) other than common stock owned by
Holdings.

(e)The Arrangers shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

97

J. Crew – A&R Term Loan Credit Agreement

97

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(f)The Arrangers shall have received at least five (5) days prior to the Closing
Date all documentation and other information reasonably requested in writing by
them at least ten (10) Business Days prior to the Closing Date in order to allow
the Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(g)Since February 2, 2013, there shall not have been any effect, change, event
or occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

(h)The Refinancing shall have been consummated or shall be consummated
substantially concurrently with the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02.Conditions to All Borrowings.  The obligation of each Lender to
honor a Committed Loan Notice (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a)the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

(b)no Default or Event of Default shall exist or would result from such proposed
Borrowing; and

(c)the Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the condition specified in Section 4.02(a) has been satisfied on
and as of the date of the applicable Borrowing.

98

J. Crew – A&R Term Loan Credit Agreement

98

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.01.Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each of its Restricted Subsidiaries that is a Material Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction), (b) has all corporate or other
organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.02.Authorization; No Contravention.  (a)  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action.  (b) Neither the execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transaction will (i) contravene the terms of any of such
Person’s Organization Documents, (ii) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such breach, contravention or violation would
not reasonably be expected to have a, individually or in the aggregate, Material
Adverse Effect.

SECTION 5.03.Governmental Authorization.  No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

99

J. Crew – A&R Term Loan Credit Agreement

99

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 5.04.Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05.Financial Statements; No Material Adverse Effect.

(a)The Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and the absence of footnotes.

(b)Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c)All Projections delivered pursuant to Section 6.01 have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time made, it being understood that projections
as to future events are not to be viewed as facts and actual results may vary
materially from such forecasts.

SECTION 5.06.Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Borrower or any of the Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

SECTION 5.07.Labor Matters.  Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any of the Borrower or its Subsidiaries
pending or, to the knowledge of the Borrower, threatened and (b) since March 7,
2011, hours worked by and payment made based on hours worked to employees of
each of the Borrower or its Subsidiaries have not been in material violation of
the Fair Labor Standards Act or any other applicable Laws dealing with wage and
hour matters.

SECTION 5.08.Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

100

J. Crew – A&R Term Loan Credit Agreement

100

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 5.09.Environmental Matters.  

(a)Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Loan Party and each of its
Subsidiaries is in compliance with all Environmental Laws in all jurisdictions
in which each Loan Party and each of its Subsidiaries, as the case may be, is
currently doing business (including having obtained all Environmental Permits)
and (ii) none of the Loan Parties or any of their respective Subsidiaries has
become subject to any pending, or to the knowledge of the Borrower, threatened
Environmental Claim or any other Environmental Liability.

(b)None of the Loan Parties or any of their respective Subsidiaries has treated,
stored, transported or disposed of Hazardous Materials at or from any currently
or formerly operated real estate or facility relating to its business in a
manner that would reasonably be expected to have a Material Adverse Effect.

SECTION 5.10.Taxes.  Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Borrower and its Subsidiaries have timely filed all Federal and
state and other tax returns and reports required to be filed, and have timely
paid all Federal and state and other taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.

SECTION 5.11.ERISA Compliance.  

(a)Except as set forth in Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state Laws.

(b)(i) No ERISA Event has occurred within the one-year period prior to the date
on which this representation is made or deemed made; (ii) no Pension Plan has
failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4242 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be in reorganization, insolvent or endangered or critical status,
except, with respect to each of the

101

J. Crew – A&R Term Loan Credit Agreement

101

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

foregoing clauses of this Section 5.11(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c)Except where noncompliance or the incurrence of a material obligation would
not reasonably be expected to result in a Material Adverse Effect, each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and neither Holdings nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan.

SECTION 5.12.Subsidiaries.  As of the Closing Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Holdings, the
Borrower and the Subsidiaries have been validly issued and are fully paid and
(if applicable) nonassessable, and all Equity Interests owned by Holdings or any
other Loan Party are owned free and clear of all security interests of any
Person except (i) those created under the Collateral Documents, under the ABL
Facilities Documentation (which Liens shall be subject to the ABL Intercreditor
Agreement) or under any documentation governing Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Secured Refinancing Debt (or any permitted
secured Permitted Refinancing of any of the foregoing) (which Liens shall be
subject to the First Lien Intercreditor or the Second Lien Intercreditor
Agreement, as applicable) and (ii) any nonconsensual Lien that is permitted
under Section 7.01.  As of the Closing Date, Schedule 5.12 (a) sets forth the
name and jurisdiction of each Subsidiary, (b) sets forth the ownership interest
of Holdings, the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13.Margin Regulations; Investment Company Act.  

(a)As of the Closing Date, none of the Collateral is Margin Stock.  No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of any Borrowings will
be used for any purpose that violates Regulation U.

(b)Neither the Borrower nor any Guarantor is an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14.Disclosure.  None of the information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such information and data (taken as a
whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such information and data shall not

102

J. Crew – A&R Term Loan Credit Agreement

102

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

include projections and pro forma financial information or information of a
general economic or general industry nature.

SECTION 5.15.Intellectual Property; Licenses, Etc.  The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of its Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

SECTION 5.16.Solvency.  On the Closing Date after giving effect to the
Transaction, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

SECTION 5.17.Subordination of Junior Financing.  The Obligations are “Designated
Senior Debt”, “Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any indenture or document governing any applicable Junior Financing
Documentation in respect of Indebtedness that is subordinated in right of
payment to the Obligations.

SECTION 5.18.USA PATRIOT Act.  To the extent applicable, each of Holdings and
its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act.  No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5.19.Collateral Documents.  Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Debt and any Pledged Equity required to be delivered pursuant to
the applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01 and
subject to the ABL

103

J. Crew – A&R Term Loan Credit Agreement

103

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Intercreditor Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings and the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

SECTION 6.01.Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
February 1, 2014), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year together with related notes thereto and management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of KPMG LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except as may be
required as a result of (x) the impending maturity of any ABL Facility or (y)
any prospective “Event of Default” under, and as defined in, the ABL Credit
Agreement with respect to any financial covenant thereunder);

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending May 3, 2014), a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) condensed consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) condensed consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes,
together with management’s discussion and analysis describing results of
operations;

104

J. Crew – A&R Term Loan Credit Agreement

104

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(c)within ninety (90) days after the end of each fiscal year of the Borrower
(beginning with the fiscal year ended February 1, 2014), a reasonably detailed
consolidated budget for the following fiscal year as customarily prepared by
management of the Borrower for its internal use (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected
operations or income and projected cash flow and setting forth the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material;

(d)simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and

(e)quarterly, at a time mutually agreed with the Administrative Agent that is
promptly before (but not earlier than three Business Days before, unless
otherwise approved by the Administrative Agent) or after the delivery of the
information required pursuant to clause (a) above and the information delivered
pursuant to clause (b) above for each fiscal quarter, participate in a
conference call for Lenders to discuss the financial condition and results of
operations of the Borrower and its Subsidiaries for the most recently-ended
fiscal period.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that directly or
indirectly holds all of the Equity Interests of the Borrower or (B) the
Borrower’s or such entity’s Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to each of clauses (A) and (B), (i) to the
extent such information relates to a parent of the Borrower, such financial
statements are accompanied by unaudited consolidating information that explains
in reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other hand and (ii) to the extent such financial statements are in lieu of
financial statements required to be provided under Section 6.01(a), such
materials are, to the extent applicable, accompanied by a report and opinion of
KPMG LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (except as may be required as a
result of (x) the impending maturity of any ABL Facility or (y) any prospective
“Event of Default” under, and as defined in, the ABL Credit Agreement with
respect to any financial covenant thereunder).

Any financial statements required to be delivered pursuant to Sections 6.01(a)
or (b) shall not be required to contain all purchase accounting adjustments
relating to the Original

105

J. Crew – A&R Term Loan Credit Agreement

105

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Transaction to the extent it is not practicable to include any such adjustments
in such financial statements.

SECTION 6.02.Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a)no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) (but only with respect to fiscal years ending on
or after February 1, 2014) and (b), a duly completed Compliance Certificate
signed by the chief financial officer of the Borrower;

(b)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Authority that may be substituted therefor
or with any national securities exchange, as the case may be (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in any case not otherwise required to
be delivered to the Administrative Agent pursuant to any other clause of this
Section 6.02;

(c)promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the ABL Credit
Agreement or the Senior Notes Indenture, in each case, so long as the aggregate
outstanding principal amount thereunder is greater than the Threshold Amount and
not otherwise required to be furnished to the Administrative Agent pursuant to
any other clause of this Section 6.02;

(d)together with the delivery of the financial statements pursuant to
Section 6.01(a) (but only with respect to fiscal years ending after February 1,
2014) and the related Compliance Certificate pursuant to Section 6.02(a), (i) a
report setting forth the information required by Section 3.03(c) of the Security
Agreement (or confirming that there has been no change in such information since
the Closing Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last fiscal quarter covered by
such Compliance Certificate requiring a mandatory prepayment under
Section 2.03(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and

(e)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
may from time to time on its own behalf or on behalf of any Lender reasonably
request.

106

J. Crew – A&R Term Loan Credit Agreement

106

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

SECTION 6.03.Notices.  Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a)of the occurrence of any Default; and

(b)of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (ii) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any

107

J. Crew – A&R Term Loan Credit Agreement

107

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case referred to in clauses (i), (ii) or (iii), has resulted or would
reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04.Payment of Obligations.  Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (i) any such tax, assessment, charge or levy
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.05.Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to obtain, preserve,
renew and keep in full force and effect its the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except in the case of clause (a) or (b) to the
extent (other than with respect to the preservation of the existence of Holdings
and the Borrower) that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.

SECTION 6.06.Maintenance of Properties.  Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

SECTION 6.07.Maintenance of Insurance.  Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.  Each such policy of insurance shall as

108

J. Crew – A&R Term Loan Credit Agreement

108

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

appropriate, (i) name the Collateral Agent, on behalf of the Lenders, as an
additional insured thereunder as its interests may appear and/or (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Lenders as the
loss payee thereunder.

SECTION 6.08.Compliance with Laws.  Comply in all material respects with its
Organizational Documents and the requirements of all Laws and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

SECTION 6.09.Books and Records.  Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be.

SECTION 6.10.Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice.  The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.  Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any of
the Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

SECTION 6.11.Covenant to Guarantee Obligations and Give Security.  At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

109

J. Crew – A&R Term Loan Credit Agreement

109

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(a)(x) upon the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 6.14, of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary or any Subsidiary
becoming a wholly owned Material Domestic Subsidiary, (y) upon the acquisition
of any material assets by the Borrower or any other Loan Party or (z) with
respect to any Subsidiary at the time it becomes a Loan Party, for any material
assets held by such Subsidiary (in each case, other than assets constituting
Collateral under a Collateral Document that becomes subject to the Lien created
by such Collateral Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien)):

(i)within forty-five (45) days (or such greater number of days specified below)
after such formation, acquisition or designation or, in each case, such longer
period as the Administrative Agent may agree in its reasonable discretion:

(A)cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the Collateral
Agent;

(B)within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Collateral Agent Mortgages with respect to any
Material Real Property, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the Collateral
Agent (consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(C)cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent;

110

J. Crew – A&R Term Loan Credit Agreement

110

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(D)within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, take and cause the applicable Material Domestic Subsidiary and each
direct or indirect parent of such applicable Material Domestic Subsidiary that
is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

(ii)within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

(iii)as promptly as practicable after the reasonable request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, title reports, surveys and environmental
assessment reports provided that the Collateral Agent may in its reasonable
discretion accept any such existing report or survey to the extent prepared as
of a date reasonably satisfactory to the Collateral Agent; provided, however,
that there shall be no obligation to deliver to the Collateral Agent any
environmental assessment report whose disclosure to the Collateral Agent would
require the consent of a Person other than the Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; and

(b)(i) the Borrower shall obtain the security interests and Guarantees set forth
on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A (or such later date as the
Administrative Agent may agree in its reasonable discretion); and

(ii)after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the Collateral
Agent and will take, or cause the relevant Loan Party to take, the actions
referred to in Section 6.13(b).

111

J. Crew – A&R Term Loan Credit Agreement

111

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 6.12.Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

SECTION 6.13.Further Assurances and Post-Closing Conditions.  Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any  Collateral Document and in each case at the expense of the
Loan Parties:

(a)Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

(b)In the case of any Material Real Property, provide the Collateral Agent with
Mortgages with respect to such owned real property within ninety (90) days (or
such longer period as the Collateral Agent may agree in its reasonable
discretion) of the acquisition of, or, if requested by the Collateral Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i)evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(ii)fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
the Collateral Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, subject only to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan

112

J. Crew – A&R Term Loan Credit Agreement

112

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Documents) and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably request and is available in the applicable jurisdiction;

(iii)opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv)such other evidence that all other actions that the Administrative Agent or
Collateral Agent may reasonably deem necessary or desirable in order to create
valid and subsisting Liens on the property described in the Mortgages has been
taken.

SECTION 6.14.Designation of Subsidiaries.  The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Total
Leverage Ratio for the Test Period immediately preceding such designation for
which financial statements have been delivered pursuant to Section 6.01 is less
than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis) (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating satisfaction of such test) and,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “Restricted Subsidiary” for the purpose of the
ABL Facilities, the Senior Notes, or any other Junior Financing or any other
Indebtedness of any Loan Party and (iv) with respect to the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Amendment No. 1
Effective Date, the Required Lenders have provided prior written consent to such
designation.  The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value as determined by the
Borrower in good faith of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time and a
return on any Investment by the Borrower in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the fair market value as
determined by the Borrower in good faith at the date of such designation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

SECTION 6.15.Maintenance of Ratings.  Use commercially reasonable efforts to
maintain (i) a public corporate credit rating from S&P and a public corporate
family rating from Moody’s, in each case in respect of the Borrower (or,
alternatively, any direct or indirect parent thereof), and (ii) a public rating
in respect of the Facility from each of S&P and Moody’s.

113

J. Crew – A&R Term Loan Credit Agreement

113

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 6.16.Post-Closing Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 1.01A, in each case within the time
limits specified on such Schedule (or such longer period as the Administrative
Agent or the Collateral Agent, as applicable, may agree in its reasonable
discretion).  All conditions precedent, covenants and representations and
warranties contained in this Agreement and the other Loan Documents shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods set forth on
Schedule 1.01A); provided that (x) to the extent any representation and warranty
would not be true or any provision of any covenant breached because the
foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects and the respective covenant complied with at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 6.16 and (y) all representations and
warranties and covenants relating to the Collateral Documents shall be required
to be true or, in the case of any covenant, complied with, immediately after the
actions required to be taken by this Section 6.16 have been taken (or were
required to be taken).

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings and the Borrower shall not (and, with respect to Section 7.13,
only Holdings shall not), nor shall Holdings or the Borrower permit any
Restricted Subsidiary to:

SECTION 7.01.Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a)Liens created pursuant to any Loan Document;

(b)Liens existing on the date hereof and set forth on Schedule 7.01(b);

(c)Liens for taxes, assessments or governmental charges that are not overdue for
a period of more than thirty (30) days or that are being contested in good faith
and by appropriate actions for which appropriate reserves have been established
in accordance with GAAP;

(d)statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
or other customary Liens (other than in respect of Indebtedness) in favor of
landlords, so long as, in each case, such Liens arise in the ordinary course of
business that secure amounts not overdue for a period of more than thirty (30)
days or, if more than thirty (30) days overdue, are unfiled and no other action
has been taken to enforce such Lien or that are being contested in good faith
and by

114

J. Crew – A&R Term Loan Credit Agreement

114

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

appropriate actions, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;

(f)deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g)easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;

(h)Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i)(i) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(e); provided that (A) such Liens attach concurrently with or within
two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (C) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and, (ii) Liens on assets
of Restricted Subsidiaries that are Non-Loan Parties securing Indebtedness of
such Restricted Subsidiaries permitted pursuant to Section 7.03(n); and (iii)
Liens securing Indebtedness or other obligations incurred in reliance on
Section 7.03(s); provided that such Liens do not at any time encumber any assets
other than the fixed or capital assets (including real property and improvements
thereon) subject to such Indebtedness or other obligations, replacements
thereof, additions, accessions and improvements thereto and proceeds and
products thereof (including any necessary deposit);

115

J. Crew – A&R Term Loan Credit Agreement

115

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(j)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(k)Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

(l)Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(m)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or
Section 7.02(n) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n)Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary incurred pursuant to Sections 7.03(b), (g), (n) or (t);

(o)Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p)Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property of such
acquired Restricted Subsidiary), and (ii) the Indebtedness secured thereby is
permitted under Section 7.03(e) or (g);

(q)any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases) or licenses entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

116

J. Crew – A&R Term Loan Credit Agreement

116

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(r)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s)Liens deemed to exist in connection with Investments in repurchase agreements
under Section 7.02 and reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;

(t)Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any of the Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings, the Borrower or any of the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

(u)Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v)ground leases in respect of real property on which facilities owned or leased
by the Borrower or any of its Subsidiaries are located;

(w)purported Liens evidenced by the filing of precautionary Uniform Commercial
Code financing statements or similar public filings;

(x)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(y)Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(r)(i) and obligations in respect of any Secured Hedge Agreement and
any Secured Cash Management Agreement (in each case, as defined in the ABL
Credit Agreement) permitted under Section 7.03(r)(ii) (or, in each case, any
Permitted Refinancing in respect thereof) that are subject to the ABL
Intercreditor Agreement;

(z)Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(aa)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(bb)the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (p) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the

117

J. Crew – A&R Term Loan Credit Agreement

117

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

property covered by such Lien or financed by Indebtedness permitted under
Section 7.03(e), and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

(cc)Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing of any of the foregoing; provided that (x) any such
Liens securing any Permitted Refinancing in respect of Permitted Pari Passu
Secured Refinancing Debt are subject to the ABL Intercreditor Agreement and a
First Lien Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Junior Secured Refinancing Debt are subject
to the ABL Intercreditor Agreement and a Second Lien Intercreditor Agreement;

(dd)Liens or rights of setoff against credit balances of the Borrower or any of
its Subsidiaries with Credit Card Issuers or Credit Card Processors (each, as
defined in the ABL Credit Agreement) or amounts owing by such Credit Card
Issuers or Credit Card Processors to the Borrower or any of its Subsidiaries in
the ordinary course of business, but not Liens on or rights of setoff against
any other property or assets of any Borrower or any of its Subsidiaries pursuant
to the Credit Card Agreements (as defined in the ABL Credit Agreement), as in
effect on the date hereof, to secure the obligations of the Borrower or any of
its Subsidiaries to the Credit Card Issuers or Credit Card Processors as a
result of fees and chargebacks;

(ee)Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(ff)deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of its Subsidiaries in the ordinary course of business of
the Borrower and such Subsidiary to secure the performance of the Borrower’s or
such Subsidiary’s obligations under the terms of the lease for such premises;
and

(gg)other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$5025,000,000; and 1.75% of Total Assets, in each case determined as of the date
of incurrence.

(hh)any Lien granted as part of any Specified Liability Management Transaction.

Investments.  Make or hold any Investments, except:

(ii)Investments by Holdings, the Borrower or any of the Restricted Subsidiaries
in assets that are Cash Equivalents;

(jj)loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower or any of the Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of

118

J. Crew – A&R Term Loan Credit Agreement

118

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Holdings (or any direct or indirect parent thereof; provided that, to the extent
such loans or advances are made in cash, the amount of such loans and advances
used to acquire such Equity Interests shall be contributed to Holdings in cash)
and (iii) for any other purpose, in an aggregate principal amount outstanding
under clauses (i) through (iii) not to exceed $20,000,000;

(kk)Investments (i) by (A) Holdings in any Loan Party and (B) the Borrower or
any Restricted Subsidiary that is a Loan Party in the Borrower or any Restricted
Subsidiary that is a Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in
the Borrower or any Restricted Subsidiary that is a Loan Party and (iv) by any
Loan Party in any Non-Loan Party that is a Restricted Subsidiary; provided that
(A) any such Investments made pursuant to this clause (iv) in the form of
intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (iv) that are not so evidenced as of the Closing
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Closing Date (or such later date as may be acceptable
to the Administrative Agent)) and (B) the aggregate amount of Investments made
pursuant to this clause (iv) after the Amendment No. 1 Effective Date shall not
exceed at any time outstanding the sum of (x) the greater of $1540,000,000 and
4.00% of Total Assets and (y) the Available Amount (if positive) at such time;

(ll)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(mm)Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03 (other
than Section 7.03(c)(ii) or (d)), 7.04 (other than Section 7.04(c)(ii) or (f)),
7.05 (other than Section 7.05(d)(ii) or (e)) and 7.06 (other than
Section 7.06(d) or (g)(iv)), respectively;

(nn)Investments existing on the date hereof or made pursuant to legally binding
written contracts in existence on the date hereof, in each case, set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension of any of the foregoing; provided that the amount of any Investment
permitted pursuant to this Section 7.02(f) is not increased from the amount of
such Investment on the Closing Date except pursuant to the terms of such
Investment as of the Closing Date or as otherwise permitted by another clause of
this Section 7.02;

(oo)Investments in Swap Contracts permitted under Section 7.03;

(pp)promissory notes and other non-cash consideration that is permitted to be
received in connection with Dispositions permitted by Section 7.05;

(qq)the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such

119

J. Crew – A&R Term Loan Credit Agreement

119

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Person, a Store or Equity Interests in a Person that, upon the consummation
thereof, will be a wholly owned Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation); provided that with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):

(A)the property, assets and businesses acquired in such purchase or other
acquisition shall constitute Collateral and each applicable Loan Party and any
such newly created or acquired Subsidiary (and, to the extent required under the
Collateral and Guarantee Requirement, the Subsidiaries of such created or
acquired Subsidiary) shall be Guarantors and shall have complied with the
requirements of Section 6.11, within the times specified therein (for the
avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement, subject to the limit in clause (B) below);

(B)the aggregate amount of Investments made by the Loan Parties in Persons that
do not become Loan Parties shall not exceed at any time outstanding the sum of
(i) the greater of $75,000,000 and 2.50% of Total Assets and (ii) the Available
Amount (if positive) at such time;

(C)the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D)(1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Total Leverage Ratio for the Test Period immediately preceding
such purchase or other acquisition is less than or equal to 6.0 to 1.0
(calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail; and

(E)the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(rr)(i) Investments made to effect the Original Transaction and (ii) Investments
made in connection with the Specified Liability Management Transactions;

(ss)Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(tt)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment;

120

J. Crew – A&R Term Loan Credit Agreement

120

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(uu)loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f) or (g);

(vv)other Investments that do not exceed in the aggregate at any time
outstanding after the Amendment No. 1 Effective Date the sum of (i) the greater
of $100,000,000 and 3.25% of Total Assets, determined as of the date of such
Investment, and (ii) so long as no Event of Default shall have occurred and be
continuing or would result from the making of any such Investment, the Available
Amount (if positive) at such time;

(ww)advances of payroll payments to employees in the ordinary course of
business;

(xx)Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or any direct or indirect parent
thereof);

(yy)Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date
(other than existing Investments in subsidiaries of such Subsidiary or Person,
which must comply with the requirements of Sections 7.02(i) or (n)) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(zz)Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(aaa)(i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing; and

(bbb)solely to the extent financed with proceeds of IPCO Intercompany Debt
incurred by the Borrower after the Amendment No. 1 Effective Date (which IPCO
Intercompany Debt shall have been funded with proceeds of additional
Indebtedness incurred by the IPCO Notes Issuers under the IPCO Notes Indentures
after the Amendment No. 1 Effective Date), the Borrower may make loans to
Holdings (and Holdings may make loans with the proceeds thereof to any direct or
indirect parent company of Holdings) in an amount not to exceed, together with
the aggregate amount of any Restricted Payments made in reliance on Section
7.06(l), the Holdco Notes Remaining Amount, solely for the purpose of permitting
such parent company to repay, redeem, defease, discharge or otherwise terminate
any Holdco Notes not acquired by

121

J. Crew – A&R Term Loan Credit Agreement

121

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

exchange by J. Crew Brand or J. Crew Brand Corp. as of the Amendment No. 1
Effective Date and so long as such Investment is so applied upon receipt for
such purpose.

(t) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Sections 7.02(c)(iv), (i)(B) or (n); and

(u) Investments received in connection with (i) a disposition permitted by
Section 7.05(o) or (ii) any Restricted Payment permitted by Section 7.06(l).

Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness or
issue any Disqualified Equity Interest, other than:

(ccc)Indebtedness under the Loan Documents;

(ddd)(i) Indebtedness existing on the date hereof set forth on Schedule 7.03(b)
and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the date hereof; provided that all such Indebtedness of any Loan
Party owed to any Non-Loan Party shall be subject to the Intercompany
Subordination Agreement;

(eee)(i) Guarantees by Holdings, the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of the Restricted Subsidiaries
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this
Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary of
any Junior Financing shall be permitted unless such Restricted Subsidiary shall
have also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (ii) any Guaranty by a Loan Party of
Indebtedness of a Restricted Subsidiary that would have been permitted as an
Investment by such Loan Party in such Restricted Subsidiary under
Section 7.02(c);

(fff)Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
Intercompany Subordination Agreement;

(ggg)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within two hundred and seventy (270) days after the applicable acquisition,
construction, repair, replacement or improvement and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions, and, in each case, any
Permitted Refinancing thereof; provided that the aggregate principal amount of
Indebtedness at any one time outstanding incurred pursuant to this clause (e)
shall not exceed the greater of $50,000,000 and 1.75% of Total Assets, in each
case determined at the time of incurrence;

122

J. Crew – A&R Term Loan Credit Agreement

122

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(hhh)Indebtedness in respect of Swap Contracts designed to hedge against
Holdings’, the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes and Guarantees
thereof;

(iii)Indebtedness (i) of any Person that becomes a Restricted Subsidiary after
the date hereof, which Indebtedness is existing at the time such Person becomes
a Restricted Subsidiary and is not incurred in contemplation of such Person
becoming a Restricted Subsidiary that is non-recourse to the Borrower, Holdings
or any other Restricted Subsidiary (other than any Subsidiary of such Person
that is a Subsidiary on the date such Person becomes a Restricted Subsidiary
after the date hereof) and is either (A) unsecured or (B) secured only by the
assets of such Restricted Subsidiary by Liens permitted under Section 7.01(p)
and, in each case, any Permitted Refinancing thereof, and (ii) of the Borrower
or any Restricted Subsidiary incurred or assumed in connection with any
Permitted Acquisition that is secured only by Liens permitted under
Section 7.01(p) (and any Permitted Refinancing of the foregoing) and so long as
the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to clause (g)(ii) does not exceed $50,000,000;

(jjj)Term Loan Refinancing Debt;

(kkk)Indebtedness representing deferred compensation to employees of the
Borrower and its Subsidiaries incurred in the ordinary course of business;

(lll)Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06;

(mmm)Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(nnn)Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with the Original Transaction
and Permitted Acquisitions or any other Investment expressly permitted
hereunder;

(ooo)Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(ppp)Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed the greater of
$100,000,000 and 3.25% of Total Assets, in each case determined at the time of
incurrence; provided that a maximum of the greater of $25,000,000 and 1.00% of
Total Assets in aggregate principal

123

J. Crew – A&R Term Loan Credit Agreement

123

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

amount of such Indebtedness may be incurred by Non-Loan Parties, in each case
determined at the time of incurrence;$25,000,000;

(qqq)Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(rrr)Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(sss)obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(ttt)(i) Indebtedness in an aggregate principal amount not to exceed
$375,000,000 at any time outstanding under the ABL Facilities and (ii) the
amount of obligations in respect of any Secured Hedge Agreement and any Secured
Cash Management Agreement (in each case, as defined in the ABL Credit Agreement)
at any time outstanding and not incurred in violation of Section 7.03(f) and, in
respect of clauses (i) and (ii), any Permitted Refinancing thereof;

(uuu)[Reserved];Indebtedness in an aggregate outstanding principal amount not to
exceed $30,000,000, consisting of mortgage or similar Indebtedness relating to
one or more distribution centers of the Borrower and/or any Restricted
Subsidiary (including real property and improvements thereon) and any Permitted
Refinancing thereof;

(vvv)Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(t) and then outstanding, does not exceed $25,000,000;

(www)Permitted Ratio Debt and any Permitted Refinancing thereof; Indebtedness
owing by the Borrower to any IPCO Entity pursuant to the IPCO Intercompany Note
so long as (i) such Indebtedness is unsecured and subordinated to the
Obligations on the terms set forth in the IPCO Intercompany Note, (ii) any
interest payable thereon is paid solely in kind and (iii) the maturity date
thereof is not earlier than the date occurring six months after the Latest
Maturity Date at the time of incurrence;

(xxx)Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

124

J. Crew – A&R Term Loan Credit Agreement

124

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(yyy)Indebtedness in respect of letters of credit issued for the account of any
of the Subsidiaries of Holdings to finance the purchase of inventory so long as
(x) such Indebtedness is unsecured and (y) the aggregate principal amount of
such Indebtedness does not exceed $50,000,000 at any time;

(zzz)in the case of Holdings, Qualified Holding Company Debt; and

(aaaa)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred pursuant to the ABL Facilities (and any Permitted
Refinancing thereof) may only be incurred pursuant to Section 7.03(r).

SECTION 7.02.Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a)Holdings or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new

125

J. Crew – A&R Term Loan Credit Agreement

125

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, Holdings shall not be an
obligor in respect of any Qualified Holding Company Debt or other Indebtedness
that is not permitted to be Indebtedness of the Borrower under this Agreement,
shall have no direct Subsidiaries at the time of such merger or consolidation
other than the Borrower and, after giving effect to such merger or
consolidation, the direct parent of the Borrower shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent;

(b)(i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party, (ii) any Restricted Subsidiary may merge or consolidate with
or into any other Restricted Subsidiary of the Borrower that is a Loan Party,
(iii) any merger the sole purpose of which is to reincorporate or reorganize a
Loan Party in another jurisdiction in the United States shall be permitted and
(iv) any Restricted Subsidiary may liquidate or dissolve or change its legal
form if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders, provided, in the case of clauses (ii) through
(iv), that (A) no Event of Default shall result therefrom, (B) no Change of
Control shall result therefrom and (C) the surviving Person (or, with respect to
clause (iv), the Person who receives the assets of such dissolving or liquidated
Restricted Subsidiary that is a Guarantor) shall be a Loan Party;

(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e));

(d)so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee of the Obligations shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such

126

J. Crew – A&R Term Loan Credit Agreement

126

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Collateral Agent) confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

(e)so long as no Default exists or would result therefrom, Holdings may merge or
consolidate with any other Person; provided that (A) Holdings shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not Holdings or is a Person into
which Holdings has been liquidated (any such Person, the “Successor Holdings”)
(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Holdings shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (C) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement;

(f)so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02 (other than Section 7.02(e));
provided that the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11;

(g)[Reserved]to the extent constituting a merger, dissolution, liquidation,
consolidation or Disposition of all or substantially all of the assets of any
Person, any Specified Liability Management Transaction; and

(h)so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)).

Dispositions,  Make any Disposition or enter into any agreement to make any
Disposition, except:

(i)Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

127

J. Crew – A&R Term Loan Credit Agreement

127

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(j)Dispositions of inventory and goods held for sale in the ordinary course of
business;

(k)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property; provided that to the extent the property being
transferred constitutes Term Priority Collateral, such replacement property
shall constitute Term Priority Collateral;

(l)Dispositions of property to the Borrower or a Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party (i) the transferee
thereof must be a Loan Party or (ii) such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 (other than Section 7.02(e));

(m)Dispositions permitted by Sections 7.02 (other than Section 7.02(e)), 7.04
(other than Section 7.04(h)) and 7.06 (other Section 7.06(d)) and Liens
permitted by Section 7.01 (other than Section 7.01(m)(ii));

(n)Dispositions of property pursuant to sale-leaseback transactions; provided
that the Net Cash Proceeds thereof are applied in accordance with
Section 2.03(b)(ii);

(o)Dispositions of Cash Equivalents;

(p)leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(q)transfers of property subject to Casualty Events upon receipt of the Net Cash
Proceeds of such Casualty Event;

(r)Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause (j)
for a purchase price in excess of $15,000,000, the Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l), (m), (s), (t)(i), (t)(ii), (u),
(y) and (cc)); provided, however, that for the purposes of this clause (ii), (A)
any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash (to the extent of the cash received) within one hundred and
eighty (180) days following the closing

128

J. Crew – A&R Term Loan Credit Agreement

128

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

of the applicable Disposition and (C) any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value as
determined by the Borrower in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not in excess of the greater of $25,000,000 and 1.00%
of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash; and (iii) to the extent
the aggregate amount of Net Cash Proceeds received by the Borrower or a
Restricted Subsidiary from Dispositions made pursuant to this Section 7.05(j)
exceeds $100,000,000, all Net Cash Proceeds in excess of such amount shall be
applied to prepay Loans in accordance with Section 2.03(b)(ii)(A) and may not be
reinvested in the business of the Borrower or a Restricted Subsidiary;

(s)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(t)Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(u)any issuance or sale of Equity Interests in, or sale of Indebtedness or other
securities of, an Unrestricted Subsidiary[reserved];

(v)to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; provided that to the extent the property being transferred
constitutes Term Priority Collateral, such replacement property shall constitute
Term Priority Collateral;

(w)any Disposition of all or any part of the Madewell Business (including by way
of the issuance or disposition of any Equity Interests) so long as immediately
after giving effect to such Disposition the Total Leverage Ratio for the Test
Period immediately preceding such Disposition is less than or equal to 6.0 to
1.0 (calculated on a Pro Forma Basis);[reserved];

(x)the unwinding of any Swap Contract;

(y)sales or other dispositions by the Borrower or any Restricted Subsidiary of
assets in connection with the closing or sale of a Store (including a factory
Store) in the ordinary course of business of the Borrower and its Subsidiaries,
which consist of leasehold interests in the premises of such Store, the
equipment and fixtures located at such premises and the books and records
relating exclusively and directly to the operations of such Store; provided that
as to each and all such sales and closings, (A) no Event of Default shall result
therefrom and (B) such sale shall be on commercially reasonable prices and terms
in a bona fide arm’s length transaction;

(z)bulk sales of other Dispositions of the inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s
length;  

129

J. Crew – A&R Term Loan Credit Agreement

129

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(aa)any Disposition of Securitization Assets to a Securitization Subsidiary; and

(bb)the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(cc)any Disposition made in connection with any Specified Liability Management
Transaction; and

(dd)any agreement to enter into any Disposition (including with respect to the
Madewell Business) that is not otherwise permitted under this Section 7.05;
provided that (i) in no event shall such Disposition be consummated in any
respect unless (A) the Required Lenders (determined in the case of this clause
(v) with respect to an agreement to Dispose of the Madewell Business, by
excluding any Lender from the determination of Required Lenders that is, or is
affiliated with, the proposed purchaser of the Madewell Business) shall have
consented to, or are required to consent as a condition to the consummation of,
such Disposition or (B) upon the consummation of such Disposition, all
Obligations (other than (x) obligations and liabilities under Secured Hedge
Agreements as to which arrangement satisfactory to the applicable Hedge Bank
will be made, (y) Cash Management Obligations as to which arrangements
reasonably satisfactory to the applicable Cash Management Bank will be made and
(z) contingent indemnification obligations not yet accrued and payable) are paid
in full in cash and (ii) no such agreement shall impose a “break-up” or similar
fee or payment on any Loan Party or its Subsidiaries if the relevant Disposition
is not consummated;

provided that (i) notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, in no event shall the Madewell Business be Disposed
of to any Person unless (A) the Required Lenders (determined in the case of
clause (i) of this proviso to Section 7.05 by excluding any Lender from the
determination of Required Lenders that is, or is affiliated with, the proposed
purchaser of the Madewell Business) shall have consented to such Disposition or
(B) upon the consummation of such Disposition, all Obligations (other than (x)
obligations and liabilities under Secured Hedge Agreements as to which
arrangement satisfactory to the applicable Hedge Bank will be made, (y) Cash
Management Obligations as to which arrangements reasonably satisfactory to the
applicable Cash Management Bank will be made and (z) contingent indemnification
obligations not yet accrued and payable) are paid in full in cash, and (ii) any
Disposition of any property pursuant to this Section 7.05 (except pursuant to
Sections 7.05(e), (i), (k), (o) (but only if immediately after giving effect to
such disposition the Total Leverage Ratio for the Test Period immediately
preceding such disposition is less than or equal to 6.0 to 1.0 (calculated on a
Pro Forma Basis)), (p) and (t)p), (t), (u) and/or (v) and except for
Dispositions from the Borrower or a Restricted Subsidiary that is a Loan Party
to the Borrower or a Restricted Subsidiary that is a Loan Party), shall be for
no less than the fair market value of such property at the time of such
Disposition as determined by the Borrower in good faith.  To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and, if requested by the Administrative
Agent, upon the certification by the Borrower that such Disposition is permitted
by this Agreement, the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

130

J. Crew – A&R Term Loan Credit Agreement

130

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 7.03.Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment on or after the Closing Date, except:

(a)each Restricted Subsidiary may make Restricted Payments to the Borrower and
to its other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and any of its
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b)Holdings, the Borrower and each of its Restricted Subsidiaries may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c)Restricted Payments made on the Original Closing Date to consummate the
Original Transaction;

(d)to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(e)), 7.04
(other than a merger or consolidation of Holdings and the Borrower) or 7.08
(other than Sections 7.08(a), (j) or (k));

(e)repurchases of Equity Interests in Holdings, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants or similar rights if such Equity Interests represent a portion of the
exercise price of such options or warrants or similar rights;

(f)Holdings and the Borrower may pay (or make Restricted Payments to allow
Holdings or any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
Holdings (or of any such direct or indirect parent thereof) held by any future,
present or former employee, director, consultant or distributor (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower (or any direct or indirect
parent of the Borrower) or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee or director equity plan, employee or director stock option plan
or any other employee or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
consultant or distributor of the Borrower (or any direct or indirect parent of
the Borrower) or any of its Subsidiaries in an aggregate amount together with
the aggregate amount of loans and advances to Holdings made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (f) not
to exceed $15,000,000 (which shall increase to $25,000,000 after consummation of
a Qualifying IPO) in any calendar year prior to giving effect to any amounts
carried over from prior years (with unused amounts in any calendar year being
carried over to the next two succeeding calendar years, including, for the
avoidance of doubt, any unused amounts carried over and available under
Section 7.06(f) of the Existing Credit Agreement as in effect immediately prior
to the Closing Date); provided that such amount in any calendar year may be
increased by an amount not to exceed the cash proceeds of

131

J. Crew – A&R Term Loan Credit Agreement

131

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

key man life insurance policies received by the Borrower or its Restricted
Subsidiaries after the Closing Date;

(g)the Borrower may make Restricted Payments to Holdings or to any direct or
indirect parent of Holdings (and Holdings may make Restricted Payments to any
direct or indirect parent of Holdings):

(i)the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability to each
foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Borrower and/or any of its
Subsidiaries, to the extent such tax liability does not exceed the lesser of (A)
the taxes that would have been payable by the Borrower and/or its Subsidiaries
as a stand-alone group and (B) the actual tax liability of Holdings’
consolidated, combined, unitary or affiliated group (or, if Holdings is not the
parent of the actual group, the taxes that would have been paid by Holdings, the
Borrower and/or the Borrower’s Subsidiaries as a stand-alone group), reduced by
any such taxes paid or to be paid directly by the Borrower or its Subsidiaries;

(ii)the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of the Borrower and its Subsidiaries;

(iii)the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof which does not own other
Subsidiaries besides Holdings, its Subsidiaries and the direct or indirect
parents of Holdings to pay) (A) franchise taxes and other fees, taxes and
expenses required to maintain its (or any of such direct or indirect parents’)
corporate existence or (B) costs and expenses incurred by it or any of its
direct or indirect parents in connection with such entity being a public
company, including costs and expenses relating to ongoing compliance with
federal and state securities laws and regulations, SEC rules and regulations and
the Sarbanes-Oxley Act of 2002;

(iv)to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings and the
Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into the Borrower or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.11 and 7.02;

132

J. Crew – A&R Term Loan Credit Agreement

132

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(v)the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any unsuccessful equity or debt offering
permitted by this Agreement; and

(vi)(vi)the proceeds of which (A) shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of Holdings or any direct
or indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08(e), (h), (k) and (q) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary);

(h)Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(i)the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S−4 or Form S−8;

(j)repurchases of Equity Interests (i) deemed to occur on the exercise of
options by the delivery of Equity Interests in satisfaction of the exercise
price of such options or (ii) in consideration of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing),
including deemed repurchases in connection with the exercise of stock options;

(k)to the extent constituting a Restricted Payment, the consummation of the
Specified Liability Management Transactions (it being understood and agreed that
this clause (k) shall not permit the Borrower to pay any dividend in respect of
the 2017 Preferred Stock or 2017 Common Stock that is not otherwise permitted by
the terms of this Agreement); and

(l)solely to the extent financed with proceeds of IPCO Intercompany Debt
incurred by the Borrower after the Amendment No. 1 Effective Date (which IPCO
Intercompany Debt shall have been funded with proceeds of additional
Indebtedness incurred by the IPCO Notes Issuers under the IPCO Notes Indentures
after the Amendment No. 1 Effective Date), the Borrower may make Restricted
Payments to Holdings (and Holdings may make Restricted Payments with the
proceeds thereof to any direct or indirect parent company of Holdings) in an
amount not to exceed, together with the aggregate amount of any Investment made
in reliance on Section 7.02(t), the Holdco Notes Remaining Amount, solely for
the purpose of permitting such parent company to repay, redeem, defease,
discharge or otherwise terminate any Holdco Notes not acquired by exchange by J.
Crew Brand or J. Crew Brand Corp.as of the Amendment No. 1

133

J. Crew – A&R Term Loan Credit Agreement

133

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Effective Date and so long as such Restricted Payment is so applied upon receipt
for such purpose.

(k) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments (the proceeds of which may be utilized
by Holdings to make additional Restricted Payments) in an aggregate amount,
together with the aggregate amount of prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(i)(E), not to exceed the sum of (i) the amount by which 2.50% of
Total Assets (determined at the time of such Restricted Payment) exceeds the
Total Asset Percentage Amount minus any Restricted Payments made in reliance on
this clause (k)(i) after the Closing Date and prior to such date of
determination, and (ii) so long as immediately after giving effect to such
Restricted Payment, the Total Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition for which financial statements are
available is less than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis)
and satisfaction of such test shall be evidenced by a certificate from the Chief
Financial Officer of the Borrower demonstrating such satisfaction calculated in
reasonable detail, the Available Amount (if positive) at such time; and

(l) so long as immediately after giving effect to such Restricted Payment, the
Total Leverage Ratio for the Test Period immediately preceding such Restricted
Payment is less than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis)
and satisfaction of such test shall be evidenced by a certificate from the chief
financial officer demonstrating such satisfaction calculated in reasonable
detail, (x) in an aggregate amount not to exceed the Net Cash Proceeds (not
giving effect to the proviso in clause (a) of the definition thereof) from any
Disposition, in whole or in part, of the Madewell Business (including by the
disposition or issuance of Equity Interests evidencing ownership in respect
thereof) or (y) constituting the assets comprising all or any part of the
Madewell Business (including any Equity Interests evidencing ownership in
respect thereof).

SECTION 7.04.Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto.

SECTION 7.05.Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of Holdings or the Borrower, whether or not in the
ordinary course of business, other than:

(a)transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b)transactions on terms substantially as favorable to Holdings, the Borrower or
such Restricted Subsidiary as would be obtainable by Holdings, the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate,

134

J. Crew – A&R Term Loan Credit Agreement

134

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(c)(i) the Original Transaction, the Transaction and the payment of fees and
expenses (including the Transaction Expenses) related to the Original
Transaction and the Transaction and (ii) the Specified Liability Management
Transactions,

(d)the issuance of Equity Interests of Holdings to any officer, director,
employee or consultant of the Borrower or any of its Subsidiaries or any direct
or indirect parent of Holdings in connection with the Original Transaction,

(e)the payment of management, consulting, monitoring, advisory and other fees,
indemnities and expenses to the Sponsor pursuant to the Sponsor Management
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees, indemnities and expenses accrued in any prior year) and any Sponsor
Termination Fees pursuant to the Sponsor Management Agreement,

(f)employment and severance arrangements between Holdings, the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(g)the non-exclusive licensing of trademarks, copyrights or other IP Rights in
the ordinary course of business to permit the commercial exploitation of IP
Rights between or among Affiliates and Subsidiaries of Holdings or the Borrower,

(h)the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of Holdings
and the Restricted Subsidiaries or any direct or indirect parent of Holdings in
the ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries,

(i)any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 7.08, or any amendment thereto (so long as any such
amendment is not adverse to the Lenders in any material respect as compared to
the applicable agreement as in effect on the Closing Date),

(j)Restricted Payments permitted under Section 7.06 and any
DispositionInvestment permitted by Section 7.052(ot),

(k)customary payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings in good
faith,

(l)transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

135

J. Crew – A&R Term Loan Credit Agreement

135

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(m)the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower, any of its Subsidiaries
or any direct or indirect parent thereof to the extent otherwise permitted by
this Agreement and to the extent such issuance or transfer would not give rise
to a Change of Control,

(n)investments by the Sponsor or the Co-Investors in securities of Holdings, the
Borrower or any of the Restricted Subsidiaries so long as (A) the investment is
being offered generally to other investors on the same or more favorable terms
and (B) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of securities,

(o)payments to or from, and transactions with, Joint Ventures (to the extent any
such Joint Venture is only an Affiliate as a result of Investments by Holdings
and the Restricted Subsidiaries in such Joint Venture) in the ordinary course of
business to the extent otherwise permitted under Section 7.02,

(p)any Disposition of Securitization Assets or related assets in connection with
any Qualified Securitization Financing,

(q)the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders of Holdings or any
direct or indirect parent thereof pursuant to the stockholders agreement or the
registration and participation rights agreement entered into on the Closing Date
in connection therewith, and

(r)the payment of any dividend or distribution within sixty (60) days after the
date of declaration thereof, if at the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Event of
Default occurred and was continuing.

SECTION 7.06.Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of (a)
any Restricted Subsidiary that is not a Loan Party to make Restricted Payments
to (directly or indirectly) or to make or repay loans or advances to any Loan
Party or to Guarantee the Obligations of any Loan Party under the Loan Documents
or (b) any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facility and the Obligations under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations that:

(i)(x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such

136

J. Crew – A&R Term Loan Credit Agreement

136

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

modification, replacement, renewal, extension or refinancing does not expand the
scope of such Contractual Obligation,

(ii)are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary,

(iii)represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv)are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (l), (m), (s), (t)(i), (t)(ii), (u), (y) and (cc)
and relate to the property subject to such Lien or (y) any Disposition permitted
by Section 7.05 applicable pending such Disposition solely to the assets subject
to such Disposition,

(v)are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi)are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof and, in the case of the ABL Facilities and
any Term Loan Refinancing Debt, permit the Liens securing the Obligations
without restriction (subject to the ABL Intercreditor Agreement),

(vii)are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii)comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(e), (g), (h), (o)(i), (r) or
(t) to the extent that such restrictions apply only to the property or assets
securing such Indebtedness,

(ix)are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x)are customary provisions restricting assignment of any agreement entered into
in the ordinary course of business,

(xi)are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii)are customary restrictions contained in the ABL Credit Agreement, and the
ABL Facilities Documentation, Senior Notes Indenture and the Senior Notes and
any Permitted Refinancing of any of the foregoing,

137

J. Crew – A&R Term Loan Credit Agreement

137

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(xiii)arise in connection with cash or other deposits permitted under
Section 7.01, or

(xiv)comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Original Closing Date and permitted under Section 7.03
that are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder.

SECTION 7.07.Use of Proceeds.  Use the proceeds of any Borrowing, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

SECTION 7.08.Accounting Changes.  Make any change in fiscal year; provided,
however, that Holdings and the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Holdings, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

SECTION 7.09.Prepayments, Etc. of Indebtedness.  

(a)(i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Notes or any otherany Indebtedness of a Loan Party
(except, with respect to Holdings, to the extent such prepayment, redemption,
purchase, defeasance or other satisfaction thereof is funded with a Restricted
Payment permitted under Section 7.06(k)) that is unsecured or subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (A) the refinancing thereof with the Net Cash Proceeds of, or in exchange
for, any Permitted Refinancing, to the extent not required to prepay any Loans
pursuant to Section 2.03(b), (B) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (C) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary or the prepayment of any other Junior Financing with the
proceeds of any other Junior Financing otherwise permitted by Section 7.03, and
(D) the Refinancing of the Senior Notes and (E) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of Restricted Payments made pursuant to Section 7.06(k), not to exceed
the sum of (1) the amount by which 2.50% of Total Assets (determined at the time
of such prepayment, redemption, purchase, defeasance or other payment) exceeds
the Total Asset Percentage Amount minus any prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made in reliance
on this clause (1) after the Closing Date and prior to such date of

138

J. Crew – A&R Term Loan Credit Agreement

138

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

determination, and (2) if the Total Leverage Ratio (after giving effect to such
prepayment, redemption, purchase or defeasance on a Pro Forma Basis) is not
greater than 6.0 to 1.0, and so long as no Default has occurred and is
continuing or would result therefrom, the Available Amount (if positive) at such
time or, (ii) make any payment in violation of any subordination terms of any
Junior Financing Documentation or (iii) make any payment or distribution
(whether principal, interest or otherwise) on the IPCO Intercompany Debt (and
excluding interest that is paid in kind).

(b)Amend, modify or change in any manner materially adverse to the interests of
the Lenders (i) any term or condition of (i) any Junior Financing Documentation
in respect of any Indebtedness having an aggregate outstanding principal amount
of $35,000,000 or more or (ii) the Senior Notes Indenture (in the case of each
of clauses (i) and (ii), other than as a result of a Permitted Refinancing
thereof) without the consent of the Administrative Agent and (ii) any term or
condition of the IPCO Intercompany Note without the consent of the
Administrative Agent.

SECTION 7.10.Holdings.  In the case of Holdings, conduct, transact or otherwise
engage in any business or operations other than the following (and activities
incidental thereto):  (i) its direct ownership of the Equity Interests of the
Borrower and its indirect ownership of the Equity Interests of the Subsidiaries
of the Borrower, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the performance of its obligations with respect to the Loan Documents, the ABL
Facilities, any Senior Notes, any Qualified Holding Company Debt, any Permitted
Ratio Debt, any Term Loan Refinancing Debt or the Merger Agreement and the other
agreements contemplated by the Merger Agreement, (iv) any public offering of its
common stock or any other issuance of its Equity Interests or any transaction
permitted under Section 7.04, (v) financing activities, including the issuance
of securities, incurrence of debt, payment of dividends, making contributions to
the capital of its Subsidiaries and guaranteeing the obligations of its
Subsidiaries in each case solely to the extent permitted hereunder, (vi)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (vii) holding any cash or
property received in connection with Restricted Payments made by the Borrower in
accordance with Section 7.06 pending application thereof by Holdings, (viii)
providing indemnification to officers and directors and (ix) activities
incidental to the businesses or activities described in clauses (i) to (viii) of
this Section 7.13.

SECTION 7.11.IPCO Trademark License Agreements.  Amend, modify or waive in any
manner materially adverse to the interests of the Lenders any term or condition
of any IPCO License Agreement without the consent of the Required Lenders.

SECTION 7.12.Financial Covenant.  On the last day of any Test Period (commencing
with the Test Period ending on or about November 2, 2019), the Borrower shall
not permit the Financial Covenant Total Leverage Ratio to exceed the
corresponding ratio set forth below:

Test Period

Financial Covenant Total Leverage Ratio

139

J. Crew – A&R Term Loan Credit Agreement

139

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Test Period

Financial Covenant Total Leverage Ratio

November 2, 2019

15.0:1.0

February 1, 2020

14.0:1.0

May 2, 2020 and thereafter

13.0:1.0

 

 

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01.Events of Default.  Each of the events referred to in clauses (a)
through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a)Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b)Specific Covenants.  The Borrower, any Restricted Subsidiary or, in the case
of Section 7.13, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e)Cross-Default.  Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party),the effect of which
default or other event is to cause, or to permit the holder or holders of

140

J. Crew – A&R Term Loan Credit Agreement

140

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; provided that no such event under the ABL
Facilities shall constitute an Event of Default under this Section 8.01(e) until
the earliest to occur of (x) the date that is thirty (30) days after such event
or circumstance (but only if such event or circumstance has not been waived or
cured), (y) the acceleration of the Indebtedness under the ABL Facilities and
(z) the exercise of any remedies by the ABL Administrative Agent in respect of
any Collateral; or

(f)Insolvency Proceedings, Etc.  Holdings, the Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g)Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h)ERISA.  (i)  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or their respective ERISA Affiliates under Title
IV of ERISA in an aggregate amount which would reasonably be expected to result
in a Material Adverse Effect, (ii) any Loan Party or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect, or
(iii) with respect to a Foreign Plan a termination, withdrawal or noncompliance
with applicable law or plan terms that would reasonably be expected to result in
a Material Adverse Effect; or

141

J. Crew – A&R Term Loan Credit Agreement

141

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(i)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j)Collateral Documents.  (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage, or (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens permitted by the ABL Intercreditor Agreement, First Lien
Intercreditor (if any) and the Second Lien Intercreditor Agreement (if any) or
any nonconsensual Liens arising solely by operation of Law; or

(k)Junior Financing Documentation.  (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than the
Threshold Amount or (ii) the subordination provisions set forth in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than the Threshold Amount shall, in whole or in part, cease
to be effective or cease to be legally valid, binding and enforceable against
the holders of any such Junior Financing, if applicable; or

(l)Change of Control.  There occurs any Change of Control.; or

(m)IPCO Indentures/IPCO Trademark License Agreements.  (i) A default under any
IPCO Notes Indenture occurs which results in the acceleration of the obligations
owing thereunder, (ii) J. Crew International fails to make any payment of the
license fee owing under any IPCO Trademark License Agreement beyond the grace
period applicable thereto or (iii) any IPCO Trademark License Agreement is
terminated; or

142

J. Crew – A&R Term Loan Credit Agreement

142

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(n)Trademark Licenses.  Domestic Brand (or any other IPCO Entity) grants a
license in respect of, or otherwise Disposes of, any Assigned Mark to any Person
other than (i) J. Crew International, (ii) as permitted under the IPCO Trademark
License Agreements or (iii) in the case of a Disposition of any Assigned Mark,
the abandonment or discontinuance of the use or maintenance of such Assigned
Mark to the extent that (A) such Assigned Mark is of de minimis value and (B)
such Assigned Mark is no longer used in, or useful to, the business of Loan
Parties and such abandonment or discontinuance is desirable in the conduct of
its business or the business of the Loan Parties; or

(o)Dispositions of Equity Interests.  (i) J. Crew International makes any
Disposition of the Equity Interests of J. Crew Brand Holdings other than to one
or more Loan Parties, (ii) any IPCO Entity makes any Disposition of the Equity
Interests of any Person that is an issuer or a guarantor in respect of the IPCO
Notes; or

(p)Activities of IPCO Entities.  Any IPCO Entity conducts, transacts or
otherwise engages in any business or operations other than the following (and
activities incidental thereto): (i) its direct ownership of the Equity Interests
of its Subsidiaries, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the consummation of the transactions contemplated by and the performance of its
obligations with respect to the IPCO Notes and under the IPCO Trademark License
Agreements and, in each case, the agreements and documentation relating thereto,
(iv) the payment of dividends and making of contributions to the capital of its
Subsidiaries, (v) participating in tax, accounting and other administrative
matters, (vi) providing indemnification to officers and directors, (vii)
maintaining, enforcing and defending the trademarks licensed under the IPCO
Trademark License Agreements and activities carried out pursuant to the
provisions thereof, (viii) making IPCO Intercompany Debt available to the
Borrower, (ix) holding any cash or property received from its Subsidiaries or
through the activities described in the foregoing clauses (i) through (viii) and
(x) activities incidental to the businesses or activities described in this
clause (p).

SECTION 8.02.Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent may with the consent of, and shall at
the request of, the Required Lenders take any or all of the following actions:

(a)declare Commitments of each Lender to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each

143

J. Crew – A&R Term Loan Credit Agreement

143

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Lender shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.03.Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01.Appointment and Authority of the Administrative Agent.  

(a)Each Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this

144

J. Crew – A&R Term Loan Credit Agreement

144

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Article IX (other than the last sentence of Section 9.04 and Sections 9.09 and
9.11) are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of, or
otherwise be bound by, any such provision.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and a potential Hedge Bank and/or Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents for and on behalf
of or in trust for) such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including the ABL Intercreditor
Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

SECTION 9.02.Rights as a Lender.  Any Person serving as an Agent (including as
Administrative Agent) hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.  The Lenders acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.  

SECTION 9.03.Exculpatory Provisions.  Neither the Administrative Agent nor any
other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, an Agent (including the Administrative Agent):

(a)(a)shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents

145

J. Crew – A&R Term Loan Credit Agreement

145

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law and instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties;

(b)(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c)(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

SECTION 9.04.Reliance by the Administrative Agent.  

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting

146

J. Crew – A&R Term Loan Credit Agreement

146

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

SECTION 9.05.Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons.  The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 9.06.Non-Reliance on Administrative Agent and Other Lenders; Disclosure
of Information by Agents.  Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own

147

J. Crew – A&R Term Loan Credit Agreement

147

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

decision to enter into this Agreement and to extend credit to the Borrower and
the other Loan Parties hereunder.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07.Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08.No Other Duties; Other Agents, Arrangers, Managers, Etc..  Goldman
Sachs Bank USA is hereby appointed Syndication Agent hereunder, and each Lender

148

J. Crew – A&R Term Loan Credit Agreement

148

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

hereby authorizes Goldman Sachs Bank USA to act as Syndication Agent in
accordance with the terms hereof and the other Loan Documents.  HSBC Securities
(USA) Inc., Wells Fargo Bank, N.A., Mizuho Corporate Bank, Ltd. and Sumitomo
Mitsui Banking Corporation are each hereby appointed a Co-Documentation Agent
hereunder, and each Lender hereby authorizes each of HSBC Securities (USA) Inc.,
Wells Fargo Bank, N.A., Mizuho Corporate Bank, Ltd. and Sumitomo Mitsui Banking
Corporation to act as a Co-Documentation Agent in accordance with the terms
hereof and the other Loan Documents.  Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other Loan
Documents, as applicable.  Anything herein to the contrary notwithstanding, none
of the Joint Bookrunners, Arrangers or other Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder and such Persons shall have the
benefit of this Article IX.  Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any agency or
fiduciary or trust relationship with any Lender, Holdings, the Borrower or any
of their respective Subsidiaries.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.  Each of the Syndication Agent and each Co-Documentation Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates.  Each of the
Syndication Agent and each Co-Documentation Agent and any other Agent may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to the Administrative Agent and Borrower.

SECTION 9.09.Resignation of Administrative Agent or Collateral Agent.  The
Administrative Agent or Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a Lender or a bank with an office in the
United States, or an Affiliate of any such Lender or bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent or Collateral Agent, as applicable,
gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent, as applicable, may on behalf of the Lenders, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor of such Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder

149

J. Crew – A&R Term Loan Credit Agreement

149

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

and upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to (i) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or (ii)
otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent
or Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Administrative Agent or
Collateral Agent, as applicable.

SECTION 9.10.Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or

150

J. Crew – A&R Term Loan Credit Agreement

150

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

SECTION 9.11.Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorizes the Administrative Agent and the Collateral Agent, and
each of the Administrative Agent and the Collateral Agent agrees that it will:

(a)release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than (x)
obligations and liabilities under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made, (y)
Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made and (z) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Guarantors, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

(b)release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c)release any Guarantor from its obligations under the Guaranty if (i) in the
case of any Subsidiary, such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder or (ii) in the case
of Holdings, as a result of a transaction permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the ABL Facilities, any Credit Agreement Refinancing Indebtedness,
the Senior Notes or any other Junior Financing; and

(d)if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer), and the Borrower notifies the Administrative
Agent in writing that it wishes such Guarantor to be released from its
obligations under the Guaranty and provides the Administrative Agent and the
Collateral Agent such certifications or documents as either such Agent shall
reasonably request, (i) release such Subsidiary from its obligations under the
Guaranty and (ii) release any Liens granted by such Subsidiary or Liens on the
Equity Interests of such Subsidiary; provided that no such release shall occur
if such Subsidiary continues to be a guarantor in respect of the ABL Facilities,
any Credit Agreement Refinancing Indebtedness, the Senior Notes or any other
Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the

151

J. Crew – A&R Term Loan Credit Agreement

151

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12.Appointment of Supplemental Administrative Agents.  

(a)It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b)In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c)Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges

152

J. Crew – A&R Term Loan Credit Agreement

152

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.13.ABL Intercreditor Agreement.  The entrance into the ABL
Intercreditor Agreement by the Administrative Agent and the Collateral Agent is
hereby authorized, approved and ratified in all respects, and the parties hereto
acknowledge that the ABL Intercreditor Agreement is binding upon them.  Each
Lender (a) hereby consents to the subordination of the Liens on the Current
Asset Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement
and (c) hereby authorizes, approves and ratifies (x) the entrance into the ABL
Intercreditor Agreement by the Administrative Agent and Collateral Agent on the
Original Closing Date and (y) the Administrative Agent and Collateral Agent’s
agreement to subject the Liens on the Collateral securing the Obligations to the
provisions of the ABL Intercreditor Agreement in accordance with its terms.  The
foregoing provisions are intended as an inducement to the ABL Secured Parties
(as such term is defined in the ABL Intercreditor Agreement) to extend credit to
the Borrower and such ABL Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of the ABL Intercreditor Agreement.

Each Lender, by its execution and delivery of this Agreement and its making of
(or, as applicable, conversion into) Initial Loans on the Closing Date and/or
the Amended Loans and/or the New Loans on the Amendment No. 1 Effective Date,
hereby (a) confirms its agreement to the foregoing provisions of this
Section 9.13 and (b) pursuant to Section 5.2(c) of the ABL Intercreditor
Agreement, agrees to be bound by the terms of the ABL Intercreditor Agreement as
a “Term Secured Party” (as defined in the ABL Intercreditor Agreement).

SECTION 9.14.Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

153

J. Crew – A&R Term Loan Credit Agreement

153

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

ARTICLE X

Miscellaneous

SECTION 10.01.Amendments, Etc.  Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a)extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b)postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.05 or 2.06 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby, it being
understood that any change to the definitions of the Senior Secured Net Leverage
Ratio, the Total Leverage Ratio or the Total Senior Secured Leverage Ratio or,
in each case, in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d)change any provision of Section 2.11 (in a manner that alters the pro rata
sharing of payments contemplated thereby (except in connection with a
transaction otherwise permitted under this Agreement)), this Section 10.01 or
the definition of “Required Lenders”, “Required Facility Lenders” or “Pro Rata
Share” or any other provision specifying the number of Lenders or portion of the
Loans or Commitments required to take any action under the Loan Documents,
without the written consent of each Lender affected thereby;

(e)other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or

154

J. Crew – A&R Term Loan Credit Agreement

154

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(f)other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification and (iii) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities.

Notwithstanding the foregoing,

(a)no Lender consent is required to effect any amendment or supplement to the
ABL Intercreditor Agreement, any First Lien Intercreditor Agreement or any
Second Lien Intercreditor Agreement (i) that is for the purpose of adding the
holders of Permitted Pari Passu Secured Refinancing Debt or Permitted Junior
Secured Refinancing Debt (or a Senior Representative with respect thereto) as
parties thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement, such First Lien Intercreditor Agreement or such Second Lien
Intercreditor Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the ABL
Intercreditor Agreement (or the comparable provisions, if any, of any First Lien
Intercreditor Agreement or any Second Lien Intercreditor Agreement); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable; and

(b)this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (i)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.  

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Loans of any Class (“Refinanced Loans”) with replacement term
loans (“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (b) the All-In Yield with respect to such

155

J. Crew – A&R Term Loan Credit Agreement

155

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Replacement Loans (or similar interest rate spread applicable to such
Replacement Loans) shall not be higher than the All-In Yield for such Refinanced
Loans (or similar interest rate spread applicable to such Refinanced Loans)
immediately prior to such refinancing, (c) the Weighted Average Life to Maturity
of such Replacement Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Loans at the time of such refinancing (except by
virtue of amortization or prepayment of the Refinanced Loans prior to the time
of such incurrence) and (d) all other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the Latest Maturity Date of the Loans in effect immediately
prior to such refinancing.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

SECTION 10.02.Notices and Other Communications; Facsimile Copies.  

(a)General.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)if to Holdings, the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

156

J. Crew – A&R Term Loan Credit Agreement

156

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(b)Electronic Communication.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(e)Change of Address.  Each of Holdings, the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender

157

J. Crew – A&R Term Loan Credit Agreement

157

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(f)Reliance by the Administrative Agent.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent
each Lender and the Agent-Related Persons of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03.No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

SECTION 10.04.Attorney Costs and Expenses.  The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, each Co-Documentation Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereofof the Loan Documents and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all(but limited, in the case of legal fees and expenses, to
all documented Attorney Costs of Shearman & Sterling LLPone counsel to the
Administrative Agent and the Lenders, taken as a whole, and, if reasonably
necessary, one local counsel in each relevant jurisdiction material to the
interests of the Lenders taken as a whole,) and (b) to pay or reimburse the
Administrative Agent and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in

158

J. Crew – A&R Term Loan Credit Agreement

158

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including alllimited, in the case of legal fees and expenses, to all
documented Attorney Costs of one counsel to the Administrative Agent and the
Lenders taken as a whole (and, if reasonably necessary, one local counsel in any
relevant material jurisdiction and, in the event of any conflict of interest,
one additional counsel in each relevant jurisdiction to each group of affected
Lenders similarly situated taken as a whole)).  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid promptlywithin twenty (20) Business Days following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.  The Borrower and each other Loan Party hereby acknowledge that the
Administrative Agent and/or any the Lenders may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with the Administrative Agent and/or such the Lenders, including,
without limitation, fees paid pursuant to this Agreement or any other Loan
Document.

SECTION 10.05.Indemnification by the Borrower.  The Borrower shall indemnify and
hold harmless the Agents, each Lender, the Arrangers and their respective
Affiliates, directors, officers, employees, agents, partners, trustees or
advisors and other representatives (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (but limited, in the
case of legal fees and expenses, to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnitees taken as
a whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or the use or proposed use of the proceeds therefrom, or (c)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability arising out of the
activities or operations of the Borrower, any Subsidiary or any other Loan
Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits,

159

J. Crew – A&R Term Loan Credit Agreement

159

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

costs, expenses or disbursements resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any affiliate, director,
officer, employee or agent of such Indemnitee, (y) a material breach of any
obligations under any Loan Document by such Indemnitee or of any Related
Indemnified Person as determined by a final, non-appealable judgment of a court
of competent jurisdiction or (z) any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under the Facility and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates.  To the extent that the undertakings to indemnify and hold
harmless set forth in this Section 10.05 may be unenforceable in whole or in
part because they are violative of any applicable law or public policy, the
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third
party).  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 10.05 shall be paid within twenty (20) Business Days after written
demand therefor.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  This Section 10.05 shall not apply to
Taxes, or amounts excluded from the definition of Taxes pursuant to clauses (i)
through (vii) of the first sentence of Section 3.01(a), that are imposed with
respect to payments to or for the account of any Agent or any Lender under any
Loan Document, which shall be governed by Section 3.01.  This Section 10.05 also
shall not apply to Other Taxes or to taxes covered by Section 3.04.

SECTION 10.06.Marshaling; Payments Set Aside.  None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations.  To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus

160

J. Crew – A&R Term Loan Credit Agreement

160

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.

SECTION 10.07.Successors and Assigns.  

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)(i)  Minimum Amounts.  

(A)(A)in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a) or, solely with respect to the Borrower or any
Guarantor, Section 8.01(f) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

161

J. Crew – A&R Term Loan Credit Agreement

161

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(ii)(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class of Loans or the Class
of Commitment assigned.

(iii)(iii)Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)(A)the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower or any Guarantor, Section 8.01(f), has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is prior to the completion of the primary syndication or the 90th day
after the Closing Date, whichever shall occur first; and

(B)(B)the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; provided, however, that the consent of the
Administrative Agent shall not be required (x) for any assignment to an
Affiliated Lender or a Person that upon effectiveness of an assignment would be
an Affiliated Lender, except for the separate consent rights of the
Administrative Agent pursuant to clause (h)(iv) of this Section 10.07 or (y) any
assignment made in accordance with Section 10.07(k).

(iv)(iv)Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.

(v)(v)No Assignments to Certain Persons.  No such assignment shall be made (A)
to Holdings, the Borrower or any of the Borrower’s Subsidiaries except as
permitted under Section 2.03(a)(iv) or Section 10.07(k), (B) subject to
subsection (h) below, any of the Borrower’s Affiliates or (C) to a natural
person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section (and, in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of clause (h) of this Section), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts

162

J. Crew – A&R Term Loan Credit Agreement

162

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall, subject to clause (h) of this Section, be conclusive absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  This Section 10.07(c) and Section 2.09 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clause (d) thereof)
that directly affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01(b) and
(c) or Section 3.01(d), as applicable), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.

163

J. Crew – A&R Term Loan Credit Agreement

163

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply and does in fact comply with
Section 3.01 as though it were a Lender.  Each Lender that sells a participation
shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.  

(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other

164

J. Crew – A&R Term Loan Credit Agreement

164

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h)Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to a Person who is or will become, after such
assignment, an Affiliated Lender through (x) Dutch auctions open to all Lenders
in accordance with procedures of the type described in Section 2.03(a)(iv) or
(y) open market purchase on a non-pro rata basis, in each case subject to the
following limitations:

(i)Affiliated Lenders will not receive information provided solely to Lenders by
the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

(ii)each Affiliated Lender that (A) purchases any Loans pursuant to this clause
(h) shall represent and warrant to the seller and (B) sells any Loan hereunder
shall represent and warrant to the buyer, in each case, that it does not possess
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Lenders
generally (other than Lenders who elect not to receive such information);

(iii)(A) the aggregate principal amount of Loans held at any one time by
Affiliated Lenders shall not exceed 2015% of the original principal amount of
all Loans at such time outstanding (but excluding in any event any New Loans)
(such percentage, the “Affiliated Lender Cap”), (B) unless otherwise agreed to
in writing by the Required Lenders, regardless of whether consented to by the
Administrative Agent or otherwise, no assignment which would result in
Affiliated Lenders holding in excess of such Affiliated Lender Cap shall be
effective with respect to such excess amount of the Loans (and such excess
assignment shall be and be deemed null and void); provided that each of the
parties hereto agrees and acknowledges that the Administrative Agent shall not
be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause (h)(iii) or any purported assignment
exceeding such 2015% limitation or for any assignment being deemed null and void
hereunder and (C) in the event of an acquisition pursuant to the last sentence
of this clause (h) which would result in the Affiliated Lender Cap being
exceeded, the most recent assignment to an Affiliate of the Sponsor involved

165

J. Crew – A&R Term Loan Credit Agreement

165

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

in such acquisition shall be unwound and deemed null and void to the extent that
the Affiliated Lender Cap would otherwise be exceeded; and

(iv)as a condition to each assignment pursuant to this clause (h), (A) the
Administrative Agent shall have been provided a notice in the form of
Exhibit D-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender, and (without limitation of the provisions of
clause (iii) above) shall be under no obligation to record such assignment in
the Register until three (3) Business Days after receipt of such notice and (B)
the Administrative Agent shall have consented to such assignment (which consent
shall not be withheld unless the Administrative Agent reasonably believes that
such assignment would violate clause (h)(iii) of this Section 10.07).; and

(v)no Affiliated Lender may exercise or participate in the “call right” provided
under the Call Right Agreement.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.  Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit D-2.

(i)Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to
Section 10.07(j), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or (iii)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and:

(A)(A)all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(B)(B)all Loans held by Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders.

(j)Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to

166

J. Crew – A&R Term Loan Credit Agreement

166

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a manner that is less favorable in any material respect to such
Affiliated Lender than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates of the Borrower.

(k)Notwithstanding anything to the contrary in this Agreement, after the Initial
Amendment Effective Time (as defined in Amendment No.1), any Lender may assign
all or a portion of its rights and obligations under this Agreement to the
Borrower, and the Borrower may purchase all or a portion of the rights and
obligations of any Lender and pay accrued interest in respect thereof, in each
case on a non-pro rata basis, for the purpose of satisfying the condition set
forth in Section 3(b)(viii)(A) of Amendment No. 1; provided that any Loan
purchased by the Borrower in reliance on this Section 10.07(k) shall be
automatically and permanently canceled immediately upon acquisition by the
Borrower.

SECTION 10.08.Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information in accordance with its
customary procedures (as set forth below), except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof,

167

J. Crew – A&R Term Loan Credit Agreement

167

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

and which source is not known by such Agent or Lender to be subject to a
confidentiality restriction in respect thereof in favor of the Borrower or any
Affiliate of the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from Holdings, the
Borrower or any Subsidiary after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 10.09.Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 10.10.Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment

168

J. Crew – A&R Term Loan Credit Agreement

168

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

SECTION 10.11.Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.12.Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 10.13.Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

SECTION 10.14.Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

169

J. Crew – A&R Term Loan Credit Agreement

169

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 10.15.GOVERNING LAW.  

(a)THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
EACH  IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT.

(c)THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.16.WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS

170

J. Crew – A&R Term Loan Credit Agreement

170

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.17.Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, Holdings, each Agent and each Lender and their
respective successors and assigns.

SECTION 10.18.Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable Law).

SECTION 10.19.Lender Action.  Each Lender agrees that it shall not, and hereby
waives any right to, take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy or assert any other Cause of Action against
any Loan Party under any of the Loan Documents or the Secured Hedge Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings or any other Cause of Action, or otherwise commence any
remedial procedures, against Holdings, the Borrower and/or any of their
respective Subsidiaries or parent companies with respect to any Collateral or
any other property of any such Loan PartyPerson, without the prior written
consent of the Administrative Agent acting at the direction of the Required
Lenders (which shall not be withheld in contravention of Section 9.04).  The
provision of this Section 10.19 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party., including with respect to the Specified Liability Management
Transactions that are released pursuant to Section 10.25.

171

J. Crew – A&R Term Loan Credit Agreement

171

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

SECTION 10.20.Use of Name, Logo, etc..  Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark.  Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers.

SECTION 10.21.USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 10.22.Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.23.No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings  acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower, Holdings and
their respective Affiliates, on the one hand, and the Administrative Agents and
the Arrangers, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Agents, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, Holdings or any of their respective Affiliates, or any other
Person and (B) none of the Agents, the Arrangers nor any Lender has any
obligation to the Borrower, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the Lender and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, Holdings their respective Affiliates, and none of the Agents,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrower, Holdings or any of their respective Affiliates.  To

172

J. Crew – A&R Term Loan Credit Agreement

172

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Agents, the
Arrangers nor any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 10.24.Amendment and Ratification.  (a) (a) This Agreement amends and
restates in its entirety the Existing Credit Agreement.

(b)(b)Each Loan Party hereby consents to the amendment and restatement of the
Existing Credit Agreement effected pursuant to the terms of this Agreement and
confirms and agrees that (a) notwithstanding the effectiveness of the amendment
and restatement of the Existing Credit Agreement, the Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended and reaffirmed pursuant to
the terms of this Agreement, and, unless the context otherwise requires, any
reference to the Existing Credit Agreement contained therein shall be deemed to
refer to this Agreement, (b) the Obligations (as defined in the Existing Credit
Agreement) of the Borrower and the other Loan Parties under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) that remain unpaid and outstanding as of the date of this Agreement
after giving effect to the Transaction shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents and (c) the Collateral
Documents to which such Loan Party is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

SECTION 10.25.Specified Liability Management Transactions.  Notwithstanding
anything to the contrary herein or in any other Loan Document, by accepting the
benefits of this Agreement, each Secured Party, on behalf of itself and each of
its Related Parties, hereby:

(a)acknowledges and agrees that each Specified Liability Management Transaction
(and any action or intermediate step necessary to consummate any Specified
Liability Management Transaction), whether consummated prior to, on or after the
Amendment No. 1 Effective Date, is permitted under the provisions of this
Agreement and each other Loan Document (and was permitted under the provisions
of this Agreement and each other Loan Document prior to the Amendment No.1
Effective Date);

(b)ratifies each Specified Liability Management Transaction (other than the
Specified Liability Management Transaction Litigation), acknowledges that each
Specified Liability Management Transaction was permitted under the terms of this
Agreement prior to the Amendment No.1 Effective Date and waives any breach or
alleged breach of any provision of this Agreement or any other Loan Document
and/or any Default or Event of Default that arose or is alleged to have arisen
as a result of any Specified Liability Management Transaction, including,
without limitation, any Default or Event of Default alleged in the Answer and
Counterclaim, any Default or Event of Default that could have been alleged in
the Answer and Counterclaim, any Default or Event of Default resulting or
alleged to have resulted from any failure to deliver any notice of any Default
or Event of Default under this Agreement or any other document, any Default or
Event of Default resulting from or alleged to have resulted from the purported
untruth of any representation, warranty, certification or statement of fact made
in

173

J. Crew – A&R Term Loan Credit Agreement

173

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

any document delivered on or after December 5, 2016 and prior to the date
hereof, any “cross default” and/or any failure to make any payment owing under
Section 10.04 or Section 10.05 of this Agreement on or prior to the date hereof;

(c)directs the Administrative Agent to withdraw and dismiss, with prejudice, any
claim, obligation, suit, judgment, damage, demand, debt, right, cause of action,
loss and/or liability, including any derivative claim (collectively, “Causes of
Action”), alleged (or that could have been alleged with respect to the Specified
Liability Management Transactions) in the Answer and Counterclaim; and

(d)forever releases and discharges Holdings, the Borrower, their respective
Subsidiaries and each of their respective Related Parties from, and waives and
agrees that it will not directly or indirectly, on behalf of itself or any other
Person, support, any Cause of Action asserted or assertable against Holdings,
the Borrower and/or any Subsidiary of any of them and/or any of their respective
Related Parties, whether liquidated or unliquidated, fixed or contingent,
disputed or undisputed, suspected or unsuspected, choate or inchoate, matured or
unmatured, known or unknown, foreseen or unforeseen, existing on the Amendment
No. 1 Effective Date or arising thereafter, in contract or tort, in law or in
equity or pursuant to any other theory that such Person would have been legally
entitled to assert solely based on or otherwise relating to, or in any manner
arising from, in whole or in part, any Specified Liability Management
Transaction (but not any other matter), including, without limitation, any
claim, counterclaim or Cause of Action alleged and/or asserted by WSFS, or that
could have been alleged and/or asserted by WSFS, in the Answer and Counterclaim.

It is understood and agreed for the avoidance of doubt that nothing in this
Section 10.25 or anything else in this Agreement (or Amendment No. 1) shall be
deemed to constitute an admission on the part of Holdings, the Borrower, any of
their respective subsidiaries or any other Person that any Specified Liability
Management Transaction occurring prior to the Amendment No.1 Effective Date gave
rise to any Default or Event of Default under, or any other breach of, this
Agreement or any other Loan Document.

SECTION 10.26.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding of the parties hereto, each
such party acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

174

J. Crew – A&R Term Loan Credit Agreement

174

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

175

J. Crew – A&R Term Loan Credit Agreement

175

WEIL:\96135034\1\54457.0006

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

J. CREW GROUP, INC., as the Borrower

 

By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS B, INC., as Holdings

By:
Name:
Title:  

 



CG&R DRAFT:  # ()

 

1





--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

By:
Name:
Title:

 

 

Signature Page to

A&R Term Loan Credit Agreement

 

 



 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

By:
Name:
Title:

 

 

Signature Page to

A&R Term Loan Credit Agreement

 

 



 

--------------------------------------------------------------------------------

 

 

[_______], as a Lender

By:
Name:
Title

 

 

 

 

 

 

 

 



 

 

 



 

  

4

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

Summary report:

Litéra® Change-Pro TDC 7.5.0.185 Document comparison done on 6/12/2017 1:13:38
AM

Style name: Default Style

Intelligent Table Comparison: Active

Original DMS: iw://WEILDMS/WEIL/96135034/1

Modified filename: J. Crew _ Amended Term Loan Agreement_WEIL_96171054_2.DOCX

Changes:

Add

635

Delete

634

Move From

13

Move To

13

Table Insert

4

Table Delete

3

Table moves to

0

Table moves from

0

Embedded Graphics (Visio, ChemDraw, Images etc.)

0

Embedded Excel

0

Format changes

0

Total Changes:

1302

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A-2

FORM OF COMPLIANCE CERTIFICATE

[Insert date]

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 5, 2014 (as amended, extended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among J. Crew
Group, Inc., a Delaware corporation (the “Borrower”), Chinos Intermediate
Holdings B, Inc., a Delaware corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral Agent
(capitalized terms used herein have the meanings attributed thereto in the
Credit Agreement unless otherwise defined herein). Pursuant to Section 6.02(a)
of the Credit Agreement, the undersigned, solely in his/her capacity as the
chief financial officer of the Borrower, certifies as follows:

1.[Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended [●], 201[●], and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, together with related notes thereto and management’s
discussion and analysis describing results of operations, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of KPMG LLP, which report and opinion has been prepared
in accordance with generally accepted auditing standards and is not subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) the impending maturity of any ABL Facility or (y) any prospective “Event
of Default” under, and as defined in, the ABL Credit Agreement with respect to
any financial covenant thereunder). [Also attached hereto as Exhibit A are the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]11 12

2.[Attached hereto as Exhibit A is a condensed consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the fiscal quarter ended [●], and
the related (i) condensed consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and (ii)
condensed consolidated statements of cash flows for the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail
(collectively, the “Financial Statements”), together with management’s
discussion and analysis describing results of operations. Such Financial
Statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes. Also attached hereto as Exhibit A are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]13

3.[Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the

 

11

Only include if applicable.

12

To be included if accompanying annual financial statements only.

13

To be included if accompanying quarterly financial statements only.

 

--------------------------------------------------------------------------------

 

 

assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections. Actual results may vary from such
Projections and such variations may be material.]14

4.[To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred and is continuing.]
[If unable to provide the foregoing certification, attach an Annex A specifying
the details of the Default that has occurred and is continuing and any action
taken or proposed to be taken with respect thereto.]

5.[Attached hereto as Schedule 1 is a calculation of the Senior Secured Net
Leverage Ratio as of the end of the most recent Test Period, which calculation
is true and accurate on and as of the date of this Certificate.]15

6.[Attached hereto as Schedule 2 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]16

7.[Attached hereto as Schedule 3 are reasonably detailed calculations, which
calculations are true and accurate on and as of the date of this Certificate, of
the Net Cash Proceeds received during the fiscal year ended [●] by or on behalf
of Holdings or any of its Restricted Subsidiaries  in respect of any Disposition
subject to prepayment pursuant to Section 2.03(b)(ii)(A) of the Credit Agreement
and the portion of such Net Cash Proceeds that has been invested or are intended
to be reinvested in accordance with Section 2.03(b)(ii)(B) of the Credit
Agreement.]17

8.[Attached hereto as Schedule 4 is a calculation of the Financial Covenant
Total Leverage Ratio as of the end of the most recent Test Period, which
calculation is true and accurate on and as of the date of this Certificate.]18

9.[Attached hereto is the information required to be delivered pursuant to
Section 6.02(d) of the Credit Agreement.]19 20

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

14

To be included only in annual compliance certificate (beginning with the fiscal
year ending February 1, 2014).

15

To be included only in annual compliance certificate beginning with the annual
compliance certificate for the fiscal year ending January 31, 2015.

16

To be included only in annual compliance certificate beginning with the annual
compliance certificate for the fiscal year ending January 31, 2015.

17

To be included in annual compliance certificates beginning with the fiscal year
ending January 31, 2015.

18

To be included only in compliance certificates beginning with fiscal quarter
ending November 2, 2019.

19

Items 4-8 may be disclosed in a separate certificate no later than five (5)
business days after delivery of the financial statements pursuant to Section
6.02(a) of the Credit Agreement.

20

To be included in the annual compliance certificates beginning with the fiscal
year ending January 31, 2015.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a chief
financial officer of J. Crew Group, Inc., has executed this certificate for and
on behalf of J. Crew Group, Inc., and has caused this certificate to be
delivered as of the date first set forth above.

J. CREW GROUP, INC.

By:
Name:
Title:  Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO COMPLIANCE CERTIFICATE

(A)Senior Secured Net Leverage Ratio: Consolidated Senior Secured Net Debt to
Consolidated EBITDA

 

(1)Consolidated Senior Secured Net Debt as of [●], 20[●]:

 

(a)Consolidated Net Debt:

 

(i)Consolidated Total Debt

 

(A)At any date of determination, the aggregate principal amount of Indebtedness
of the Borrower and the Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the Original Transaction, any Permitted
Acquisition or any other Investment permitted hereunder), consisting of:

 

(1)Indebtedness for borrowed money

$_____________

(2)unreimbursed obligations in respect of drawn letters of credit

$_____________

(3)obligations in respect of Capitalized Leases

$_____________

(4)debt obligations evidenced by promissory notes or similar instruments

$_____________

provided that Consolidated Total Debt shall not include (a) Indebtedness in
respect of (i) any Qualified Securitization Financing, (ii) any letter of
credit, except to the extent of unreimbursed obligations in respect of drawn
letters of credit (provided that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total Debt until three
(3) Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)) and (iii) obligations under Swap Contracts or (b) IPCO Intercompany
Debt.

 

Consolidated Total Debt (sum of items (A)(1)(a)(i)(A)(1) through (4))

$_____________

(ii)minus the lesser of (x) an aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than nonconsensual Liens permitted
by Section7.01 of the Credit Agreement and Liens permitted by Sections 7.01(a),
(l), (m), (s), (t)(i), (t)(ii), (u), (y) and (cc) of the Credit Agreement)
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet (“Unrestricted Cash”) and (y)
$50,000,000

 

Consolidated Net Debt (Consolidated Total Debt minus the lesser of (x)
Unrestricted Cash and (y) $50,000,000)

$_____________

Consolidated Senior Secured Net Debt (Consolidated Net Debt minus Consolidated
Net Debt that is not secured by a Lien on any asset or property of any Loan
Party or any Restricted Subsidiary)


$_____________

(2)Consolidated EBITDA:

 

(a)Consolidated Net Income:

 

(i)the net income (loss) of the Borrower and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP and before any reduction in respect of preferred stock dividends,
excluding, without duplication:

 

(A)any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses, and Transaction
Expenses, relocation costs, integration costs, facility consolidation and
closing costs (other than with respect to Stores), severance costs and expenses
and one-time compensation charges



$_____________

(B)the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP


$_____________

(C)effects of adjustments (including the effects of such adjustments pushed down
to the Borrower and the Restricted Subsidiaries) in such Person's consolidated
financial statements pursuant to GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof) resulting from the
application of  recapitalization accounting or purchase accounting, as the case
may be, in relation to the Original Transaction or any consummated acquisition
or the amortization or write-off of any amounts thereof, net of taxes






$_____________

(D)any net after-tax gains or losses on disposal of disposed or discontinued
operations

$_____________

(E)any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower



$_____________

 

--------------------------------------------------------------------------------

 

 

(F)the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted

Subsidiary, or that is accounted for by the equity method of accounting,
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period





$_____________

(G)[reserved]

$_____________

(H)(i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Swap Contracts and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Swap Contracts
for currency exchange risk and (B) resulting from intercompany Indebtedness) and
all other foreign currency translation gains or losses to the extent such gain
or losses are non-cash items, and (iii) any net after-tax income (loss) for such
period attributable to the early extinguishment or conversion of (A)
Indebtedness, (B) obligations under any Swap Contracts or (C) other derivative
instruments








$_____________

(I)any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP



$_____________

(J)any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under the Credit Agreement, to the extent actually reimbursed, or, so
long   as the Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days)






$_____________

(K)to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption




$_____________

(L)any non-cash (for such period and all other periods) compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by, or to,
management of the Borrower or any of its Restricted Subsidiaries in connection
with the Original Transaction




$_____________

Consolidated Net Income (item (A)(2)(a)(i) minus the sum of items
(A)(2)(a)(i)(A) through (L))

 

(b)increased by (without duplication):

 

(i)provision for taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes, of such Person for such period
deducted in computing Consolidated Net Income


$_____________

(ii)(A) total interest expense of such Person for such period (including, to the
extent deducted in the calculation of Consolidated Net Income, interest expense
payable in respect of any IPCO Intercompany Debt) and (B) bank fees and costs of
surety bonds, in each case under this clause (B), in connection with financing
activities and, in each case under clauses (A) and (B), to the extent the same
was deducted in computing Consolidated Net Income



$_____________

(iii)Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income


$_____________

(iv)any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred under the Credit Agreement
including a refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Original Transaction or the Transaction, in
each case, deducted in computing Consolidated Net Income




$_____________

(v)the amount of any restructuring charge or reserve deducted in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) Permitted Acquisitions or (B) the closing of any Stores or
distribution centers



$_____________



--------------------------------------------------------------------------------

 

 

(vi)the amount of costs relating to pre-opening and opening costs for Stores,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, consolidation and closing costs for
Stores and costs incurred in connection with non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs ;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (vi), together with (A) any amounts added to Consolidated EBITDA pursuant
to clause (x) below and (B) any amounts added to

Consolidated EBITDA pursuant to Section 1.08(c), shall not exceed (1)
$30,000,000 in any Test Period occurring prior to, or ending on or about
February 1, 2020 and (II) $15,000,000 in any Test Period thereafter,






$_____________

(vii)any other non-cash charges including any write offs or write downs reducing
such Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (1) the Borrower may determine not to add back such non-cash charge in
the current period and (2) to the extent the Borrower does decide to add back
such non-cash charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period)





$_____________

(viii)the amount of any minority interest expense deducted in calculating
Consolidated Net Income

$_____________

(ix)the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period under the Sponsor Management Agreement or otherwise to
the Sponsors to the extent permitted under Section 7.08 of the Credit Agreement
and deducted in such period in computing Consolidated Net Income



$_____________

(x)(x)the amount of net cost savings and synergies (other than any of the
foregoing related to Specified Transactions) projected by the Borrower in good
faith to result from actions taken or expected to be taken no later than twelve
(12) months after the end of such period (calculated on a pro forma basis as
though such cost savings and synergies had been realized on the first day of the
period for which Consolidated EBITDA is being determined), net of the amount of
actual benefits realized during such period from such actions; provided that (A)
such cost savings and synergies are reasonably identifiable and factually
supportable, and (B) the aggregate amount added to Consolidated EBITDA pursuant
to this clause (x), together with (1) any amounts added to Consolidated EBITDA
pursuant to clause (vi) above, and (2) any amounts added to Consolidated EBITDA
pursuant to Section 1.08(c)), shall not exceed (I) $30,000,000 in any Test
Period occurring prior to, or ending on or about February 1, 2020 and (II)
$15,000,000 in any Test Period thereafter;








$_____________

(xi)the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing


$_____________

(xii)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to item (A)(2)(c) below for any
previous period and not added back



$_____________

(xiii)any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests), in each case, solely to the extent that such
cash proceeds are excluded from the calculation of the Available Amount





$_____________

(xiv)any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period


$_____________

(xv)the amount of any license fee paid or accrued in accordance with the IPCO
Trademark License Agreement for such period

$_____________

(c)decreased by (without duplication):

 

(i)any non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any gains that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period (other than such
cash charges that have been added back to Consolidated Net Income in calculating
Consolidated EBITDA in accordance with the calculation set forth in this
Schedule 1)




$_____________

(ii)any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA in such prior period


$_____________

(iii)any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period


$_____________

Consolidated EBITDA (Consolidated Net Income plus the sum of items (A)(2)(b)(i)
through (xiii) minus the sum of items (A)(2)(c)(i) and (ii))


$_____________

Consolidated Senior Secured Net Debt to Consolidated EBITDA

__:1.00

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 2
TO COMPLIANCE CERTIFICATE

(B)Excess Cash Flow Calculation

 

(a)the sum, without duplication, of:

 

(i)Consolidated Net Income of the Borrower for such period (the amount set forth
at the end of item (A)(2)(a) in Schedule 1 to this Compliance Certificate)


$_____________

(ii)an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period



$_____________

(iii)decreases in Consolidated Working Capital for such period (other than (A)
any such decreases arising from acquisitions or Dispositions by the Borrower and
the Restricted Subsidiaries completed during such period or the application of
purchase accounting and (B) for any determination of Excess Cash Flow during any
period in which an ABL Block shall exist)



$_____________

(iv)an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income


$_____________

(v)the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period


$_____________

(vi)(i)cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income


$_____________

(b)over, the sum, without duplication of:

 

(i)an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in item (B)(a)(ii)
above) and cash charges excluded by virtue of clauses (a)(i)(A) through
(a)(i)(L) of the definition of Consolidated Net Income




$_____________

(ii)without duplication of amounts deducted pursuant to item (B)(b)(xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) internally generated funds or (B) the proceeds of extensions
of credit under the ABL Facilities or any other revolving credit facility, in
each case, of the Borrower or the Restricted Subsidiaries



$_____________

(iii)the aggregate amount of all principal payments or repurchases of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any mandatory prepayment of Loans pursuant to Section 2.03(b)(ii) of the
Credit Agreement to the extent required due to a Disposition that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase and (C) the amount of any voluntary prepayments or repurchases of Loans
made pursuant to Section 2.03(a)(iv) of the Credit Agreement (in an amount equal
to the discounted amount actually paid in respect of the principal amount of
such Loans) and/or pursuant to Section 10.07(k) on the Amendment No.1 Effective
Date, but excluding (X) all other prepayments of Loans (other than voluntary
prepayments made pursuant to Section 2.03(a)(iv) of the Credit Agreement),
(Y) all prepayments in respect of any revolving credit facility, except to the
extent there is an equivalent permanent reduction in commitments thereunder and
(Z) payments of any subordinated indebtedness except to the extent permitted to
be paid pursuant to Section 7.12(a) of the Credit Agreement) made during such
period, in each case except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries











$_____________

(iv)an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income



$_____________

(v)increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting)



$_____________

(vi)cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income


$_____________

 

--------------------------------------------------------------------------------

 

 

(vii)without duplication of amounts deducted pursuant to items (B)(b)(viii) and
(xi) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), (m) (but excluding such loans and advances in respect of
Sections 7.06(g)(i), (g)(iv) (to the extent the amount of such Investment would
not have been deducted pursuant to this item (B)(b)(vii) if made by the Borrower
or a Restricted Subsidiary) and (k)) and (n)

of the Credit Agreement and acquisitions made during such period to the extent
that such Investments and acquisitions were financed with internally generated
cash flow of the Borrower and the Restricted Subsidiaries






$_____________

(viii)the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), (g), (h) and (i) of the Credit Agreement in each case to the
extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries



$_____________

(ix)the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income



$_____________

(x)the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income and such payments reduced Excess Cash
Flow pursuant to item (B)(b)(iii) above or reduced the mandatory prepayment
required by Section 2.03(b)(i) of the Credit Agreement





$_____________

(xi)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters








$_____________

(xii)the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period



$_____________

(xiii)cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.


$_____________

Excess Cash Flow (the sum of items (B)(a)(i) through (vi) minus the sum of items
(B)(b)(i) through (xiii))

$_____________

 

 

 

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 3
TO COMPLIANCE CERTIFICATE

 

(C)Net Cash Proceeds

 

(i)the sum of:

 

(A)cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries)




$_____________

(ii)over the sum of:

 

(A)the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents, the ABL
Facilities Documentation and the Credit Agreement Refinancing  Indebtedness)



$_____________

(B)the out-of-pocket fees and expenses (including attorneys' fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event



$_____________

(C)taxes or distributions made pursuant to Section 7.06(g)(i) or (g)(iii) of the
Credit Agreement paid or reasonably estimated to be payable in connection
therewith (including taxes imposed on the distribution or repatriation of any
such Net Cash Proceeds)



$_____________

(D)in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this item (C)(ii)(D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof



$_____________

(E)any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that "Net Cash Proceeds" shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this item
(C)(ii)(E)






$_____________

Net Cash Proceeds (item (C)(i)(A) minus the sum of items (C)(ii)(A) through (E))

$_____________21

Portion of Net Cash Proceeds that has been invested or is intended to be
reinvested in accordance with Section 2.03(b)(ii)(B) of the Credit Agreement


$_____________

 




 

21

No net cash proceeds calculated in accordance with the above realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $10,000,000. No such net
cash proceeds shall constitute Net Cash Proceeds in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds).

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4
TO COMPLIANCE CERTIFICATE

(A)Financial Covenant Total Leverage Ratio: Consolidated Financial Covenant Debt
to Consolidated EBITDA

 

(1)Consolidated Financial Covenant Debt as of [●], 20[●]:

 

(a)Consolidated Total Debt (the amount set forth at the end of item
(A)(1)(a)(i)(A) in Schedule 1 to this Compliance Certificate)

 

(b)plus the aggregate outstanding principal amount of Indebtedness of J. Crew
Brand and its subsidiaries owing under the IPCO Notes Indenture

$_____________

Consolidated Financial Covenant Debt


$_____________

(2)Consolidated EBITDA of the Borrower for such period (the amount set forth at
the end of item (A)(2) in Schedule 1 to this Compliance Certificate)

 

Consolidated Financial Covenant Debt to Consolidated EBITDA

__:1.00

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A-3

FORM OF IPCO INTERCOMPANY NOTE

[FORM OF]

IPCO INTERCOMPANY NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, J. CREW GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the applicable lender listed on the
signature page hereto (in such capacity, the “Lender”), in lawful money of the
United States of America, in immediately available funds, at such location as
the relevant Lender may designate, the principal sum of each IPCO Intercompany
Loan (as defined below), including any interest paid in kind pursuant to Section
2 below, in each case on [●] [●], 20[●]22 (the “Termination Date”) and subject
to the terms set forth below.

1.Defined Terms.

(a)“IPCO Intercompany Loan” means any loan made by any Lender to the Borrower
the indebtedness arising out of which is permitted by Section 7.03(u) of the
Term Loan Agreement (as defined below) as in effect on the date hereof.

(b)“Term Loan Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 5, 2014, by and among, inter alios, Chinos
Intermediate Holdings B, Inc., a Delaware corporation (“Holdings”), the
Borrower, the lenders from time to time party thereto (the “Term Loan Lenders”)
and Wilmington Savings Fund Society, FSB, as administrative agent (as successor
in such capacity to Bank of America, N.A.), the “Term Loan Agent”), as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

(c)“Subordinated Debt” means, for purposes of Section 4 below, any IPCO
Intercompany Loan, including all Indebtednes under this Note.

2.Interest.  From the date hereof until (but not including) the Termination
Date, interest shall accrue on the outstanding principal amount of each IPCO
Intercompany Loan made under this note (this “Note”) for each day on which such
IPCO Intercompany Loan remains outstanding at a rate per annum equal to [●]23%
(the “Interest Rate”).  Interest payable pursuant hereto shall be (a) payable
solely in kind by capitalizing and adding the amount of any interest payment to
the outstanding principal balance of the relevant IPCO Intercompany Loan and (b)
calculated annually as of and payable on the last day of the fourth fiscal
quarter of the Borrower on the basis of a 365/366-day year for the actual number
of days elapsed.  Upon the occurrence and during the continuance of an Event of
Default, the unpaid principal amount of any outstanding IPCO Intercompany Loan
and, to the extent permitted by applicable law, any interest payment or other
amount owed hereunder, shall thereafter bear interest (including post-petition
interest in any proceeding under any applicable bankruptcy law whether or not
allowed in such a proceeding, “Default Interest”) payable on demand at a rate
that is two percent per annum in excess of the Interest Rate otherwise
applicable thereto pursuant to the first sentence of this Section 1 (the
“Default

 

22

To be no earlier than September 5, 2021

23

Rate to be set to comply with Code Section 482 requirements.

 

--------------------------------------------------------------------------------

 

Rate”); it being understood and agreed that any Default Interest shall be
payable solely in kind in the manner described in Section 2(a)
above.  Notwithstanding any provision herein to the contrary, no interest shall
accrue under this Note at a rate in excess of the highest applicable rate
permitted by law, and the payment of any interest (including any charge or fee
held by a court to be interest) in excess of such rate shall be refunded to the
Borrower or shall constitute a payment of and be applied to principal owing
hereunder.

3.Prepayment.  Subject to Section 4 below and the terms of the Term Loan
Agreement, any IPCO Intercompany Loan may be prepaid at the option of the
Borrower at any time, from time to time, in whole or in part, together with
accrued but unpaid interest, without premium or penalty, upon giving notice to
the Lender specifying the date and amount of the relevant prepayment and the
IPCO Intercompany Loan to be prepaid.

4.Subordination.Capitalized terms used in this Section 4 but not otherwise
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement.

(a)Generally.

(i)Each Lender and the Borrower agree that the Subordinated Debt is and shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to the prior payment in full in cash of all Obligations
of the Borrower now or hereafter existing under the Term Loan Agreement and the
other Loan Documents (the “Senior Obligations”), such that the Term Loan Lenders
shall be entitled to be paid Senior Obligations in full in cash before any
Lender is entitled to receive any payment or other distribution on account of
the Subordinated Debt.

(ii)For the purposes of this Note, the Term Loan Obligations shall not be deemed
to have been paid in full until the earlier of: (i) the payment in full in cash
of the Senior Obligations and all other amounts (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Hedge Agreements and Cash Management
Obligations as to which arrangements satisfactory to the applicable Hedge Bank
or Cash Management Bank shall have been made) payable under the Term Loan
Agreement and the other Loan Documents and (ii) the Maturity Date.

(iii)No payments or distribution of any kind or character shall be made by or on
behalf of the Borrower for or on account of any Subordinated Debt, and no Lender
shall take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment of all or any of
the Subordinated Debt until the Senior Obligations shall have been paid in full
in cash; provided that interest on the IPCO Intercompany Loans may be
capitalized and added to the principal amount of the IPCO Intercompany Loans
pursuant to Section 2 above

(b)Insolvency Proceedings.  

(i)In the event of any dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of the Borrower or
its debts, whether voluntary or involuntary, in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or other similar case

 

--------------------------------------------------------------------------------

 

or proceeding under any Debtor Relief Law or upon an assignment for the benefit
of creditors or any other marshalling of the assets and liabilities of the
Borrower or otherwise, the holders of Senior Obligations shall be entitled to
receive payment in full in cash of the Senior Obligations before any Lender is
entitled to receive any payment of all or any of the Subordinated Debt, and any
payment or distribution of any kind that otherwise would be payable or
deliverable upon or with respect to the Subordinated Debt in any such case,
proceeding, assignment, marshalling or otherwise (including any payment that may
be payable by reason of any other indebtedness of the Borrower being
subordinated to payment of the Subordinated Debt) shall be paid or delivered
directly to the Term Loan Agent for the account of the holders of Senior
Indebtedness for application (in the case of cash) to, or as collateral (in the
case of non-cash property or securities) for, the payment or prepayment of the
Senior Obligations until the the Senior Obligations shall have been paid in full
in cash.

(c)In Furtherance of Subordination.  Each Lender agrees as follows:

(i)If any proceeding referred to in Section 3(b)(i) above is commenced by or
against the Borrower:

(1)the Term Loan Agent is hereby irrevocably authorized and empowered (in its
own name or in the name of each Term Loan Lender, or otherwise), but shall have
no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 3(b)(i) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Debt or enforcing any security interest or
other lien securing payment of the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Term Loan Agent or the Term Loan Lenders hereunder; and

(2)each Lender shall duly and promptly take such action as the relevant Agent
may reasonably request (A) to collect the Subordinated Debt for the account of
the Lenders and to file appropriate claims or proofs or claim in respect of the
Subordinated Debt, (B) to execute and deliver to the Term Loan Agent such powers
of attorney, assignments, or other instruments as the Agent may request in order
to enable the Term Loan Agent to enforce any and all claims with respect to, and
any security interests and other liens securing payment of, the Subordinated
Debt, and (C) to collect and receive any and all payments or distributions which
may be payable or deliverable upon or with respect to the Subordinated Debt.

(ii)All payments or distributions upon or with respect to the Subordinated Debt
which are received by any Lender contrary to the provisions of this Note shall
be received in trust for the benefit of the lenders under the Term Loan
Agreement, shall be segregated from other funds and property held by such Lender
and shall be forthwith paid over to the Term Loan Agent for the account of the
Term Loan Lenders in the same form as so received (with any necessary
indorsement) to be applied (in the case of cash) to, or held as collateral (in
the case of non-cash property or securities) for, the payment or prepayment of

 

--------------------------------------------------------------------------------

 

the Senior Obligations in accordance with the terms of the Term Loan Agreement.

5.Events of Default.  (a)The occurrence of any one or more of the following
events shall constitute an Event of Default (an “Event of Default”) under this
Note:  (i) the failure to pay principal of or interest on this Note when due;
(ii) the commencement of a proceeding against the Borrower for dissolution or
liquidation, or the voluntary or involuntary termination or dissolution of the
Borrower; (iii) insolvency of, the appointment of a custodian, trustee,
liquidator or receiver for any of the property of, an assignment for the benefit
of creditors by, or the filing of a petition under any bankruptcy, insolvency or
debtor’s relief law, or for any readjustment of indebtedness, composition or
extension by or against the Borrower; or (iv) any failure by the Borrower to
perform, or comply with, any material term or condition contained in this Note,
and any breach or default under this Note.  Subject to Section 4 above, the
Borrower agrees that upon an Event of Default under this Note, the unpaid
principal balance of and accrued but unpaid interest on this Note shall
immediately become due and payable after written notice by the Lender to the
Borrower; provided, however, that upon the occurrence of an Event of Default
described in clauses (ii) and (iii) above the unpaid balance and accrued but
unpaid interest shall become due and payable without notice or demand.

6.Bankruptcy. The provisions of this Note are intended to be and shall be
enforceable as a subordination agreement within the meaning of Section 510 of
the Bankruptcy Code.

7.No Waiver.  No failure or delay on the part of the Lender in exercising any
right, power or privilege hereunder, and no course of dealing between the
Borrower and the Lender shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which the Lender would otherwise
have.  No waiver shall be effective except by written agreement of the Borrower
and the Lender.

8.Presentment and Demand.  DEMAND, PRESENTMENT, PROTEST AND NOTICE OF NON
PAYMENT AND PROTEST ARE HEREBY WAIVED BY THE BORROWER AND ANY ENDORSER OF THIS
NOTE

9.Amendment.  This Note may not be amended except by an agreement in writing
signed by the Borrower and each Lender.

10.Severability.  If any term, provision, covenant or restriction of this Note
is held by a court of competent jurisdiction or other tribunal to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the
terms, provisions, covenants and restrictions of this Note shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

11.Governing Law.  This Note shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without regard to
principles of conflicts of laws thereof.

12.Counterparts; Binding Effect; Successors and Assigns.  This Note may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  This Note and every part
hereof shall be binding upon the undersigned and their respective successors and
assigns, and shall inure to the benefit of and be enforceable by the Lender and
any of its successors and assigns. Notwithstanding the foregoing, no Lender
shall sell, assign, pledge, dispose of or otherwise transfer all or

 

--------------------------------------------------------------------------------

 

any portion of the Subordinated Debt (other than any pledge of any Subordinated
Debt (including this Note) to secure the obligations of any Lender under or in
connection with any IPCO Notes Indenture) (i) without giving prior written
notice of such action to the Term Loan Agent and (ii) unless, prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to the Term Loan Agent written confirmation that it is subject to the
terms herein and shall have the same rights, benefits and obligations as a
Lender under this Note.

13.Notices.  Any notice, request or other communication required to be given
hereunder, shall be effective when delivered personally, by fax (which is
confirmed) or by overnight courier, addressed to the respective party as
follows:

If to any Lender:

 

If to the Borrower:

c/o J. Crew Brand, LLC

J. Crew Group, Inc.

770 Broadway

770 Broadway

New York, NY  10003

New York, NY  10003

Attention:  Chief Accounting Officer

Attention:  Chief Accounting Officer

 

14.VENUE; CHOICE OF LAW.  THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER
OR THE LENDER ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, THE BORROWER FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE
OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS PROVIDED
NEXT TO ITS NAME IN SECTION 12; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE BORROWER IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE LENDER RETAINS THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION TO THE
EXTENT THAT THE COURTS SPECIFIED ABOVE DO NOT HAVE SUBJECT MATTER JURISDICTION.

15.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS NOTE OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
NOTE, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER

 

--------------------------------------------------------------------------------

 

COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE ADVANCE MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and each Lender have caused this Note to be
duly executed as of the date first written above.

 

J. CREW GROUP, INC., as Borrower


By:  
Name:
Title:


J. CREW BRAND INTERMEDIATE, LLC
J. CREW BRAND, LLC
J. CREW BRAND CORP.
J. CREW DOMESTIC BRAND, LLC
J. CREW INTERNATIONAL BRAND, LLC


By:
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A-4

FORM OF IPCO TRADEMARK LICENSE AGREEMENT

AMENDED AND RESTATED INTELLECTUAL PROPERTY LICENSE AGREEMENT24

This Amended and Restated Intellectual Property License Agreement (“Agreement”)
is entered into as of [●]25, 2017 (the “Effective Date”), by and between J. Crew
Domestic Brand, LLC, a Delaware limited liability company (“Licensor”), on the
one hand, and J. Crew International, Inc., a Delaware corporation (“Licensee”)
and, in its capacity as the payor pursuant to Sections 2.2, 3.2, 4, 5.1, 5.5,
6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement, J. Crew Operating Corp., a
Delaware corporation (“Payor”), on the other hand.  Licensor and Licensee are
collectively referred to throughout this Agreement as the “Parties.”

RECITALS

A.  The Parties and Payor are members of a group of affiliated companies engaged
in the design, development, manufacture, marketing, distribution, and sale of
Products (as defined below) and the operation of the Business (as defined
below).

B.On December 5, 2016, Licensee, a wholly-owned subsidiary of Payor, assigned an
undivided 72.04% ownership interest in and to the Licensed Marks (as defined
below), along with the associated goodwill, to Licensor via the following
sequence of drop-down assignments: (i) Licensee to J. Crew International Cayman
Limited; (ii) J. Crew International Cayman Limited to J. Crew Brand Holdings,
LLC; (iii) J. Crew Brand Holdings, LLC to J. Crew Brand Intermediate, LLC; (iv)
J. Crew Brand Intermediate, LLC to J. Crew Brand, LLC; and (v) J. Crew Brand,
LLC to Licensor (collectively, the “2016 Step-Down IP Assignments”).

C.  As a result of the 2016 Step-Down IP Assignments, Licensor and Licensee
jointly owned the Licensed Marks, with Licensor owning an undivided 72.04%
ownership interest in and to the Licensed Marks, and Licensee owning an
undivided 27.96% ownership interest in and to the Licensed Marks.

D. On December 6, 2016, the Parties and Payor entered into an Intellectual
Property License Agreement (the “2016 IP License Agreement”), pursuant to which
Licensor granted to Licensee an exclusive license to the Licensed Marks.

 

24

NTD:  If the Term Loan Transactions are completed, this Agreement will be split
into two versions, one which will provide for the license for the 72.04%
interest in the Licensed Marks, and another, in substantially the same form,
  to provide for the license for the remaining 27.96% interest in the Licensed
Marks, and collectively the agreements will account for a license from Licensor
to Licensee of 100% of the interest in the Licensed Marks.  In such scenario,
both agreements will be updated accordingly to reflect and account for the
relationship between the two agreements, but the agreements will otherwise be in
substantially the same form as this draft.

25

NTD:  If the Term Loan Transactions are completed, this Agreement to be dated as
of the Issue Date of the New Notes Indenture.

 

--------------------------------------------------------------------------------

 

E.Subsequently, on [●]26, 2017, Licensee assigned its remaining 27.96% ownership
interest in and to the Licensed Marks, along with the associated goodwill, to
Licensor via the following sequence of drop-down assignments: (i) Licensee to J.
Crew International Cayman Limited; (ii) J. Crew International Cayman Limited to
J. Crew Brand Holdings, LLC; (iii) J. Crew Brand Holdings, LLC to J. Crew Brand
Intermediate, LLC; (iv) J. Crew Brand Intermediate, LLC to J. Crew Brand, LLC;
and (v) J. Crew Brand, LLC to Licensor (the “2017 Step-Down IP Assignments”),
and as a result of which, Licensor is the sole and exclusive owner of all rights
in and to the Licensed Marks.

F.Subject to the terms and conditions of this Agreement, the Parties and Payor
desire to enter into this Agreement to amend and restate the terms and
conditions of the 2016 IP License Agreement.

G.Subject to the terms and conditions of this Agreement, and as consideration
for the benefits to Payor in accordance with this Agreement, Payor desires to
make, and Licensee desires that Payor make, payments due under this Agreement on
behalf of Licensee.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, and for good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the Parties and Payor agree as
follows:

1.Definitions.  In this Agreement, the following capitalized terms shall have
the meanings specified in this Section 1.

1.1“2016 IP License Agreement” has the meaning set forth in the Recitals.

1.2“2016 Step-Down IP Assignments” has the meaning set forth in the Recitals.

1.3“2017 Step-Down IP Assignments” has the meaning set forth in the Recitals.

1.4“ABL Facility” has the meaning set forth in Section 2.1.

1.5“Agreement” has the meaning set forth in the preamble.

1.6 “BAML” has the meaning set forth in Section 2.1.

1.7“Bankruptcy Code” has the meaning set forth in Section 16.4.

1.8“Business” shall mean the specialty retail, fashion design, apparel and
accessories business, including without limitation, the design, development,
manufacture, marketing, distribution, and/or sale of Products under the Licensed
Marks and all brick­and­mortar and online retail activities, operated under the
Licensed Marks.

1.9“Effective Date” has the meaning set forth in the preamble.

 

26

NTD:  If the Term Loan Transactions are completed, 2017 IP Assignment Agreements
to be dated as of the Effective Date of this Agreement (Issue Date of the New
Notes Indenture).



 

--------------------------------------------------------------------------------

 

1.10“Group” has the meaning set forth in Section 2.1.

1.11“Initial Payments” has the meaning set forth in Section 4.3.

1.12“Initial Term” has the meaning set forth in Section 11.1.

1.13“Licensee” has the meaning set forth in the preamble.

1.14“License Fee” has the meaning set forth in Section 4.1.

1.15“Licensor” has the meaning set forth in the preamble.

1.16“Licensed Marks” shall mean the marks covered by the United States federal
registrations or otherwise listed on Exhibit A, any existing variation of these
marks as used in the United States, all common law rights in the United States
to same, and the associated goodwill.  The Licensed Marks licensed in this
Agreement are identical to those sold, transferred, conveyed, and assigned by
Licensee to Licensor pursuant to the Step-Down IP Assignments.

1.17“New Notes” shall mean the 13% Senior Secured Notes due 2021 issued pursuant
to the New Notes Indenture by J.Crew Brand, LLC and J.Crew Brand Corp.

1.18“New Notes Collateral Agent” shall mean the “Collateral Agent” as defined in
the New Notes Indenture.

1.19“New Notes Documents” shall mean the “Notes Documents” as defined in the New
Notes Indenture.

1.20“New Notes Indenture” shall mean the Indenture, dated as of the date hereof,
by and among (i) J.Crew Brand, LLC and J.Crew Brand Corp., as the co-issuers,
(ii) J. Crew Brand Intermediate, LLC, Licensor and J. Crew International Brand,
LLC, as the guarantors, and (iii) U.S. Bank National Association, as trustee and
collateral agent, dated as of the date hereof, relating to the issuance of the
New Notes.

1.21“Ocean Tomo” shall mean Ocean Tomo, LLC, the intellectual capital merchant
bank with corporate offices at 200 West Madison, Chicago, Illinois 60606.

1.22“Payment” has the meaning set forth in Section 4.2.

1.23“Payor” has the meaning set forth in the preamble.

1.24“Parties” has the meaning set forth in the preamble.

1.25“Products” shall mean clothing, apparel, footwear, bags, jewelry,
accessories, and other related goods, including without limitation all goods
covered by the United States federal registrations, applications for federal
registration, or common law rights, for the Licensed Marks, and any other goods
whether now or later marketed, distributed, and/or sold in connection with the
operation of the Business and/or featured on or in any website, catalogue, or
social media platform operated in connection with the Business.



 

--------------------------------------------------------------------------------

 

1.26“Services” shall mean the manufacture, distribution, advertising, marketing,
and sale of the Products, retail services for the Business conducted through all
channels of trade, now known or later developed, and the promotion and operation
of the Business and any services ancillary to those operations.

1.27“Step-Down IP Assignments” shall mean, collectively, the 2016 Step-Down IP
Assignments and the 2017 Step-Down IP Assignments.

1.28“Term” has the meaning set forth in Section 11.2.

1.29“Term Loan Facility” has the meaning set forth in Section 2.1.

1.30“Territory” shall mean (i) the United States, including the District of
Columbia and all territories and possessions of the United States of America,
including Puerto Rico and the U.S. Virgin Islands, and (ii) all other
jurisdictions throughout the world solely as necessary to permit Licensee to use
the Licensed Marks in the United States.

2.License Grant to Licensed Marks.

2.1Licensor hereby grants to Licensee an exclusive, non-transferrable (except as
expressly permitted by Section 14), sublicensable (solely in accordance with
Section 2.2), royalty-bearing license to use the Licensed Marks on the Products
and in connection with the Services and otherwise in the operation of the
Business in the Territory.  The foregoing license is exclusive even as to
Licensor.  Licensor shall not use the Licensed Marks or license others to use
the Licensed Marks in any manner during the Term (except as provided in Section
12 and this Section 2.1).  This Section 2.1 shall not prohibit (a) Licensee from
granting an irrevocable, non-exclusive worldwide license with respect to the
Licensed Marks to the administrative agent or collateral agent (or
representative therefor) under (i) the Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, amended and restated,
supplemented, extended, renewed, refunded, replaced, replaced, or refinanced
from time to time in one or more agreements in each case with the same or new
lenders, institutional investors or agents, the “Term Loan Facility”), among,
inter alios, J. Crew Group, Inc., a Delaware corporation (“Group”), as borrower,
the lenders party thereto, and Bank of America, N.A. (“BAML”), as administrative
agent and collateral agent, and (ii) the Credit Agreement, dated as of March 7,
2011 (as amended, restated, amended and restated, supplemented, extended,
renewed, refunded, replaced, replaced, or refinanced from time to time in one or
more agreements in each case with the same or new lenders, institutional
investors or agents, the “ABL Facility”), among, inter alios, Group, as
borrower, the lenders party thereto and BAML, as administrative agent and
collateral agent, in each case, for the purposes of enabling the applicable
collateral agent (or representative therefor) to exercise rights and remedies
under the applicable collateral documents and which license is exercisable only
during the continuation of an “event of default” (or similar term) thereunder,
and (b) Licensor from granting an irrevocable, non-exclusive worldwide license
with respect to the Licensed Marks to the New Notes Collateral Agent (or
representative therefor) under the New Notes Documents, for the purposes of
enabling the New Notes Collateral Agent (or representative therefor) to exercise
rights and remedies under the applicable collateral documents and which license
is exercisable only during the occurrence of an “event of default” (or similar
term) thereunder.



 

--------------------------------------------------------------------------------

 

2.2Licensee may sublicense its rights under the Agreement with the prior written
consent of Licensor; provided that Licensee assumes liability for the
acts/omissions of its sublicensees with respect to their operations pursuant to
this Agreement, and Licensee guarantees payment of the License Fee owed to
Licensor pursuant to this Agreement.  Any sublicense made pursuant to and in
accordance with this Section 2.2 must include a written agreement by the
applicable sublicensee to assume and otherwise comply with all of the
obligations of Licensee hereunder with regard to the Licensed Marks, and any
such sublicense agreement between Licensee and any sublicensee must be approved
in writing by Licensor, which consent will not be unreasonably withheld.

3.Rights to Licensed Marks.

3.1In exchange for the agreements and consideration provided for herein, unless
otherwise specified in and subject to the terms of this Agreement, Licensee has
the exclusive right (even as to Licensor) in the Territory, during the Term, to:
(a) use the Licensed Marks in commerce or otherwise; (b) non-exclusively license
others to use the Licensed Marks; (c) register the Licensed Marks with any
federal or state governmental authority (in accordance with Section 6.1); (d)
commence an action for infringement of or other violation of rights under the
Licensed Marks; and (e) defend and settle any claims that Licensee’s use of the
Licensed Marks infringes or otherwise violates the rights of a third party.  

3.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with its
exercise of the foregoing rights during the Term, including, without limitation,
all costs associated with the operation of the Business under the Licensed
Marks, and the negotiation, implementation, and management of any sublicense of
the Licensed Marks.

4.License Fee; Payment.

4.1License Fee.  Payor, on behalf of Licensee, shall pay to Licensor a
[fifty-nine million dollar (USD $59,000,000)]27 license and use fee (the
“License Fee”) during each calendar year, for so long as this Agreement is in
effect and has not expired or been terminated.  Any Payment (as defined below)
due for any partial calendar year of the Term will be prorated. The License Fee
is in consideration for:  (a) the exclusive license to the Licensed Marks
granted to Licensee pursuant to Section 2; (b) Licensor’s waiver of certain
rights to use, license, register, defend, or enforce the Licensed Marks during
the Term; and (c) Licensor’s acknowledgement that Licensee will enjoy the
exclusive rights in and to the Licensed Marks, subject to the terms of this
Agreement.  

 

27

NTD:  This draft presently contemplates a License Fee for 100% of the ownership
interest in the Licensed Marks. If the Term Loan Transactions are completed and
this Agreement is split (as described in Footnote 1 to this above), the [$59m]
annual License Fee will be apportioned between the two agreements as
follows:  $42.5m annual License Fee in the version involving the license to the
72.04% ownership interests, and a $16.5m annual License Fee amount in the
version involving the license to the remaining 27.96%, to collectively account
for the $59m annual License Fee.  Other Payment provisions throughout the
agreement will be apportioned in accordance with the same 72.04% and 27.96%
split.



 

--------------------------------------------------------------------------------

 

4.2Payments.  Payor, on behalf of Licensee, shall pay the License Fee in two
equal payments of [twenty-nine million five hundred thousand dollars (USD
$29,500,000)] (each, a “Payment”) to Licensor, which shall be made on March 1,
(which represents the License Fee for the period of August through January of a
fiscal year) and September 1 (which represents the License Fee for the period of
February through July of the fiscal year) of each year during the Term,
beginning [September 1], 2017.

4.3Initial Payments.  In addition to the Payment obligations set forth above,
Payor, on behalf of Licensee, shall pay to Licensor the following three (3)
payments within five (5) days following the Effective Date of this Agreement:
(i) [three million twenty-seven thousand three hundred ninety-seven dollars and
twenty-six cents (USD $3,027,397.26]28, as payment for Licensee’s license and
use of the Licensed Marks for the period of December 6, 2016 (the date of the
2016 IP License Agreement) through December 31, 2016; (ii) [USD $ [●], as
payment for Licensee’s license and use of the Licensed Marks for the period of
January 1, 2017 until the Effective Date of this Agreement; and (iii) USD $ [●],
as payment for Licensee’s license and use of the Licensed Marks for the period
from the Effective Date of this Agreement through [August 31, 2017]
(collectively, the “Initial Payments”)]29.  All references to the “License Fee”
and “Payment(s)” throughout this Agreement shall be deemed to include the
Initial Payments.

4.4Past Due Payments.  In addition to the other remedies provided for in this
Agreement (and notwithstanding automatic termination of this Agreement pursuant
to Section 12.1), Payor, on behalf of Licensee, shall pay interest on all past
due Payment amounts at a rate of [two percent (2%)] per month (or the maximum
rate permitted by applicable law, whichever is less), commencing immediately
after the Payment was first due and accruing until the Payment is paid in
full.  Notwithstanding the foregoing, this Section 4.4 shall not limit or amend
the rights of Licensor under Section 12.1 and Section 12.5 of this Agreement
regarding failure by Payor to pay any portion of the License Fee in accordance
with this Section 4.

4.5Costs.  Payor, on behalf of Licensee, shall pay all costs relating to or
arising out of the collection of any delinquent License Fee amount, including,
but not limited to, any and all collection fees, collection agency fees,
reasonable attorneys’ fees, accountants’ fees, court costs, and expenses.

4.6Additional Payor Obligations.  In addition to payment of the License Fee
pursuant to this Section 4 (including payment of interest on past due Payments
pursuant to Section 4.4 and costs pursuant to Section 4.5), Payor shall also be
responsible for and shall make all payments on behalf of Licensee under Sections
2.2, 3.2, 4, 5.1, 5.5, 6.2, and 8.1 of this Agreement.

5.Ownership of the Licensed Marks and Quality Control for the Licensed Marks.

5.1The Parties and Payor acknowledge that the Licensed Marks are owned in their
entirety by Licensor.  Licensee and Payor acknowledge and agree that all
goodwill arising

 

28

NTD:  This amount was calculated by pro-rating a $42,500,000 annual license fee
amount for the period of December 6th-31st (inclusive of both the 6th and
31st).  $42,500,000 reflects the fair market value of the License Fee for the
72.04% ownership interest in the Licensed Marks.

29

NTD:  The amounts in (ii) and (iii) cannot be determined until the Effective
Date of this Agreement is determined.



 

--------------------------------------------------------------------------------

 

through the licensed use by Licensee of the Licensed Marks shall inure solely to
Licensor’s benefit, and that Licensee and/or Payor shall obtain no proprietary
or other rights in or to the Licensed Marks by virtue of any use or exploitation
Licensee may make thereof.  Licensee and/or Payor will not at any time do or
suffer to be done by any act, anything which will in any way impair Licensor’s
rights to any Licensed Marks.  Licensee agrees that in using the Licensed Marks
it will neither gain nor represent in any way that it has any right or title in
or to the Licensed Marks (other than as granted hereunder).

5.2Licensee and/or Payor shall neither challenge nor assist any third party to
challenge (a) Licensor’s ownership interest in the Licensed Marks, (b) the
validity of the Licensed Marks, or (c) the United States federal registrations
or applications for federal registration for the Licensed Marks, whether in
existence as of the Effective Date or thereafter.  Licensee and/or Payor will
not assist any third party, directly or indirectly, in infringing any of the
Licensed Marks or in the defense of any suit or action against any third party
relating to infringement of any of the Licensed Marks.  For the avoidance of
doubt, nothing in this Section 5.2 limits the general provisions of Section 5.1
or Section 5.4 in any way.

5.3All Products and Services offered by Licensee under the Licensed Marks in the
Territory during the Term shall conform to standards of quality at least
comparable to that of the Products and Services offered under the Licensed Marks
as of the Effective Date.  Licensor reserves the right to modify such quality
standards at any time.  Upon Licensor’s written request, Licensee shall, at its
own expense, supply representative samples of the Products (including related
marketing, advertising, and promotional materials) for Licensor’s review and
approval.  If Licensor reasonably determines in good faith that Licensee fails
to maintain a consistent level of quality in accordance with the terms of this
Agreement, then Licensor shall notify Licensee in writing of any such alleged
deficiencies, and Licensee shall take commercially-reasonable steps to remedy
such deficiencies to Licensor’s reasonable satisfaction.  Licensor will have the
right at reasonable times to inspect the production, service, retail, or other
facilities of Licensee or any sublicensee for the purpose of determining whether
the Licensee or any sublicensee is adhering to the requirements of this
Agreement relating to the nature and quality of the Products and Services.
Licensor hereby designates Payor to supervise and enforce any action taken with
regard to the above-described quality control activities for the Licensed Marks,
and Payor hereby accepts such designation; provided, however, that Licensor
reserves the right (in its sole discretion) to revoke such designation at any
time.

5.4Licensee shall not knowingly take any action with the Licensed Marks that
would adversely affect the Licensed Marks (including the value of the Licensed
Marks), the goodwill associated with the Licensed Marks, and/or the reputation
of Licensor or the Business.  Licensee’s use of the Licensed Marks shall at all
times be in accordance with reasonable trademark, trade dress, and trade name
usage principles and comply with all applicable federal, state, and local laws
and regulations that govern its use of the Licensed Marks and the conduct of the
Business.  

5.5As between the Parties, Licensee shall bear all costs related to correcting
any product defect or related to any recall of Products featuring the Licensed
Marks, whether voluntary or required by a government entity or a court
order.  If Licensee determines that a recall of Products is necessary, Licensee
shall notify Licensor within three (3) days of such



 

--------------------------------------------------------------------------------

 

determination and shall consult with Licensor, and Licensor must approve (or not
expressly object to) all aspects of Licensee’s handling of such recall, such
approval not to be unreasonably withheld or delayed by Licensor.

6.Registration, Maintenance, and Enforcement of Licensed Marks.

6.1Licensee shall maintain the registrations and prosecute the applications for
registration for the Licensed Marks during the Term, and, subject to its
reasonable business judgment, shall ensure that all post­registration and
prosecution filings and renewal applications, including any prosecution,
registration, renewal, or maintenance fees, required by a government entity or
by applicable law in connection with the foregoing are completed and paid in a
timely manner.  At Licensee’s reasonable request, Licensor shall cooperate with
Licensee to provide information reasonably required by Licensee to submit to the
U.S. Patent and Trademark Office and other relevant offices for such
post­registration and prosecution filings and renewal applications, including,
without limitation, specimens of the Licensed Marks showing current usage of
such marks on the Products and/or in promotion and rendering of the
Services.  At Licensor’s reasonable request, Licensee shall prepare, file, and
prosecute new applications on behalf of Licensor to register the Licensed Marks
with the U.S. Patent and Trademark Office or any applicable government
entity.  Licensee shall keep Licensor fully informed of progress with regard to
the preparation, filing, prosecution, and maintenance of any Licensed Marks in
the Territory, and shall provide Licensor with copies of all documentation
relating to the foregoing.  Licensee may seek additional registrations for the
Licensed Marks outside of the Territory.  Nothing set forth herein shall
prohibit Licensee from filing new applications in its name, so long as such
applications do not diminish the value or validity of the Licensed Marks, or
impair the Licensed Marks as collateral of the New Notes Collateral Agent (or
representative therefor) under the applicable collateral documents.

6.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with the
enforcement, prosecution, and maintenance of the registrations for and
applications for registration of the Licensed Marks, and the enforcement and
defense of the Licensed Marks.  At Licensee’s reasonable expense, Licensor shall
in good faith assist Licensee to fulfill the foregoing responsibilities.

6.3Each Party shall immediately inform the other of any potential infringements,
dilution, or other misuse of any Licensed Mark in the Territory, or use of any
marks or designs confusingly similar to any Licensed Mark, or if either Party
receives notice of any claims from any third party alleging that any Licensed
Mark (or such Party’s use thereof) infringes or otherwise violates the rights of
a third party.  Licensee shall have the right to commence, control, or respond
to any such action or claim, and the authority and sole control of the defense
or settlement of such claim, including the negotiation, litigation, prosecution,
or settlement of any such action or claim, as well as the first right to recover
profits and damages from such actions.   Licensor shall cooperate with all
reasonable requests for assistance by Licensee in connection with the foregoing,
including being named as a party in any related court proceedings.  Licensee
shall provide Licensor copies of all notices, complaints, court proceedings, and
other documentation relating to the foregoing, and Licensor will have the option
to participate in any such proceeding and be represented by counsel of its
choosing at its own cost and expense.



 

--------------------------------------------------------------------------------

 

6.4If Licensee fails to bring an action or proceeding with respect to
infringement of the Licensed Marks within ninety (90) days following notice by
Licensor or notice of any alleged third party infringement, dilution, or misuse
of the Licensed Marks or use of confusingly similar marks to any Licensed Mark,
or Licensee requests Licensor assume control of any such action, then Licensor
shall have the right to bring and control any such action, by counsel of its
choosing.  Licensor shall have the right to commence, control, or respond to any
such action or claim, and the authority and sole control of the defense or
settlement of such claim, including the negotiation, litigation, prosecution, or
settlement of any such action or claim, as well as the first right to recover
profits and damages from such actions.  To the extent Licensor assumes such
control, all costs associated with an action shall be at Licensor’s sole
expense.  Licensee shall cooperate with all reasonable requests for assistance
by Licensor in connection with the foregoing, including being named as a party
in any related court proceedings.

7.Representations and Warranties.

7.1Licensor represents and warrants to Licensee that (a) it has good title to
and/or the right to license the Licensed Marks; and (b) except as may be
provided herein, it will not use or otherwise license any other party to use the
Licensed Marks in any way during the Term.

7.2Licensee represents and warrants to Licensor that (a) this Agreement, and the
License Fee to be paid by Payor on behalf of Licensee to Licensor pursuant to
this Agreement, are and will all be for reasonably equivalent value, and are and
will all be made for fair consideration and in good faith; (b) Licensee has and
will have sufficient capital to satisfy its obligations under this Agreement;
(c) Licensee shall use commercially-reasonable efforts to ensure that the
Products and Services offered by Licensee under the Licensed Marks meet and
maintain the quality standards set forth in Section 5 of this Agreement; and (d)
Licensee’s use of the Licensed Marks shall not be in conflict with any other
agreement.

7.3Each Party represents and warrants to the other Party, that:  (a) it is duly
authorized and licensed to do business and carry out its obligations under this
Agreement; (b) it has full power and authority to enter into this Agreement and
the execution, delivery, and performance of this Agreement has been authorized
by all necessary corporate action; (c) it has obtained all third party consents
required to enter into this Agreement and none of the execution, delivery, or
performance of this Agreement will conflict with or constitute a breach of its
certificate of incorporation, charter, or by­laws; (d) this Agreement is valid
and enforceable in accordance with its terms, including under federal trademark
law and other applicable law, and no Party shall challenge the validity or
enforceability of this Agreement; and (e) the provisions of this Agreement are
not and were not intended to hinder, delay, or defraud any creditor.

8.Indemnification.

8.1Licensee agrees to protect, indemnify, and hold harmless Licensor and its
parent and affiliates, and their directors, officers, employees, licensees,
agents, representatives, successors, and assigns (collectively, the “Indemnified
Parties”), from and against any and all claims, suits, actions, or allegations
brought or asserted by a third party (each, a “Claim”) and any resulting
liabilities, judgments, costs, and expenses, including reasonable attorneys’
fees, arising out of or related to: (a) Licensee’s use or any use by any
sublicensee of Licensee of the



 

--------------------------------------------------------------------------------

 

Licensed Marks pursuant to this Agreement; (b) Licensee’s breach of its
representations, warranties, and other obligations under this Agreement; and (c)
Licensee’s or any of its sublicensees’ manufacture, distribution, advertising,
marketing, and sale of the Products, provision of the Services, and operation of
the Business, including without limitation any personal injury claims or product
liability claims related to the foregoing; provided, however, that Licensee
shall not be obligated to protect, indemnify, and hold harmless the Indemnified
Parties from and against Claims, resulting liabilities, judgments, costs, and
expenses, including reasonable attorneys’ fees, arising out of or related to,
Licensor’s fraud, gross negligence, or bad faith.  Licensee shall keep Licensor
fully informed of the status and progress with regard to any Claim, and shall
provide Licensor with copies of all documentation relating to the foregoing.

8.2Licensor shall promptly notify Licensee upon the assertion of any Claim
against an Indemnified Party, and shall give Licensee a reasonable opportunity
to defend and/or settle the Claim at its own expense.  Licensee shall have the
sole right to designate the counsel to handle any such defense and/or settlement
negotiations, and the Indemnified Parties shall provide Licensee with such
assistance as it may reasonably request in order to ensure a proper and adequate
defense of a Claim.  Any settlement of a Claim must be approved in writing by
Licensor (such approval not to be unreasonably withheld, conditioned, or
delayed) prior to the execution of any settlement agreement.

9.Disclaimer of Warranties.  Licensor licenses the Licensed Marks to Licensee
“as is.”  Licensor makes no warranties of any kind, express or implied, in
relation to the Licensed Marks.  Without limiting the foregoing, Licensor
expressly disclaims any and all implied warranties of merchantability, fitness
for a particular purpose, and non­infringement.

10.Further Assurances.  Each of Licensor, Licensee, and Payor shall promptly
execute, acknowledge, and deliver, at the reasonable request of another party to
this Agreement, such additional documents, instruments, conveyances, and
assurances and take such further actions as such other Party may reasonably
request to carry out the provisions of this Agreement and to give effect to the
transactions contemplated by this Agreement.

11.Term.

11.1This Agreement will remain in effect from the Effective Date and will
continue for a period of ten (10) years (the “Initial Term”) unless terminated
earlier by one of the Parties, as permitted by and in accordance with Section
12.

11.2At the end of the Initial Term, the term of the Agreement shall
automatically renew for successive one (1) year periods (the Initial Term and
all such renewal periods, collectively referred to as the “Term”) unless a Party
provides written notice of non­renewal to the other at least sixty (60) days
prior to the applicable renewal date.

12.Termination and Events of Default.

12.1If Payor fails to pay any portion of the License Fee or make any other
payment as required by this Agreement, within three (3) days after Payor and
Licensee have received written notice from Licensor of such failure, then
Licensor may immediately terminate this Agreement upon written notice to
Licensee.



 

--------------------------------------------------------------------------------

 

12.2Subject to Section 12.1 above, which covers Licensor’s right to terminate
this Agreement for a failure by Payor to pay any portion of the License Fee or
make any other payment as required by this Agreement, Licensor may terminate
this Agreement immediately upon written notice to Licensee in the event that
Licensee fails to cure a material breach of this Agreement within thirty (30)
days after Licensee has received written notice from Licensor of such
breach.  Any failure by Licensee to comply with the quality control provisions
included in Section 5 of this Agreement shall be deemed a material breach of
this Agreement.  In the event any material breach cannot be cured within thirty
(30) days, except for non-payment by Payor that must be cured within three (3)
days after Payor has received written notice of such breach, and so long as
Licensee is making reasonable efforts to implement a cure, the cure period will
be automatically extended by a reasonable amount of time to permit such cure (if
a cure is feasible).  

12.3The Parties may terminate this Agreement by mutual consent.  Licensee shall
not otherwise have any right to terminate this Agreement under this Section 12.

12.4Notwithstanding the foregoing, Licensor may not terminate this Agreement
under Sections 12.1 or 12.2 or consent to termination under Section 12.3 without
the written consent of the New Notes Collateral Agent.  

12.5If this Agreement is terminated pursuant to Sections 12.1, 12.2, or 12.3,
then (w) all rights of Licensee and its affiliates (other than Licensor) under
this Agreement shall automatically and immediately cease, (x) all rights of
Licensee under Section 6 regarding registration, maintenance, and enforcement of
the Licensed Marks will automatically and immediately revert to Licensor and
Licensor shall have the exclusive right and authority, in its sole discretion,
to make decisions and take all actions with respect to registration,
enforcement, and maintenance of the Licensed Marks, (y) all sublicenses granted
by Licensee and its affiliates pursuant to Section 2.2 shall automatically and
immediately terminate, and (z) Licensee and Payor, and their affiliates (except
for Licensor), shall immediately cease using in any manner the Licensed
Marks.  Licensee and Payor agree that upon termination of this Agreement
pursuant to Sections 12.1, 12.2, or 12.3, they and their affiliates (except for
Licensor) shall have no rights to use the Licensed Marks in any manner and, as
between Licensor and Licensee, Licensor shall have the exclusive rights to use,
license, sublicense, and otherwise exploit, in any manner, the Licensed Marks
and may freely assign or transfer such exclusive rights.

12.6[If this Agreement is split in the event of the completion of the Term Loan
Transactions (as described in Footnote 1, provisions regarding cross-termination
with regard to the separate license agreements to be included such that if one
license agreement is terminated the other license agreement is automatically
terminated.]

13.Effects of Termination. In the event of any expiration or termination of this
Agreement, the following provisions of this Agreement shall survive: Sections 1,
6, 7, 8, 9, 10, 12.5, 13, 15, and 16.  In addition, any payment obligations that
have accrued under this Agreement (including with respect to any License Fee or
Payment pursuant to Section 4) shall remain in full force and effect until they
are satisfied in full.

14.Assignment.  Licensor may not assign, transfer, delegate, or otherwise
dispose of (i) any and all of its rights and/or responsibilities under this
Agreement or (ii) any of its right, title, or



 

--------------------------------------------------------------------------------

 

interest in and to the Licensed Marks to any person in each case without the
prior written consent of Licensee (such consent not to be unreasonably withheld
or delayed).  Except as otherwise permitted in this Agreement, Licensee may not
assign, transfer, delegate, or otherwise dispose of any of its rights or
obligations under this Agreement without Licensor’s prior written consent (such
consent not to be unreasonably withheld or delayed); provided, however, that a
merger, consolidation, combination, or restructuring involving Licensee or a
change in control of Licensee shall not be deemed to be an assignment of this
Agreement. Notwithstanding the foregoing, Licensor and Licensee shall be
permitted to pledge their respective rights under this Agreement as collateral
to secure their respective obligations in respect of any financing arrangement
(including, in the case of Licensee, the Term Loan Facility and/or the ABL
Facility; and in the case of Licensor, the New Notes Indenture).  Any
assignment, delegation, and/or pledge in violation of this provision or Section
2.2 will be without force or effect.  The Agreement shall be binding upon and
shall inure to the benefit of the Parties and their successors and permitted
assigns, each of which must agree in writing to be bound by the Agreement.

15.Confidentiality.  

15.1Confidential Information.  “Confidential Information” means information
disclosed by one Party hereunder to the other in connection this Agreement, or
by Payor on either Party’s behalf, which information is or should be reasonably
understood to be confidential or proprietary to the disclosing Party or Payor,
including product designs, costs, unpublished marketing, sales and financial
information, product and business plans, projections, and marketing
data.  Confidential Information will not include information that is: (a)
already lawfully known to or independently developed by the receiving party; (b)
disclosed in published materials without a breach of this Agreement; (c)
generally known to the public without a breach of this Agreement; or (d)
lawfully obtained from any third party who was not under an obligation to keep
such information confidential.

15.2Obligation.  Neither Party nor Payor will (a) disclose any Confidential
Information of the other Party or Payor to any third party, or (b) fail to take
all reasonable measures to maintain the confidentiality of Confidential
Information in its possession or control, which measures shall in no event be
less than the measures it uses to maintain the confidentiality of its own
information of similar importance.  Notwithstanding the foregoing, a Party or
Payor may disclose another’s Confidential Information to investors and legal and
financial advisors who are subject to confidentiality restrictions not less
restrictive than those in this Agreement; provided, however, that Party or Payor
shall be liable to the other Party or Payor for any breach of the
confidentiality obligations of such investors, legal, and/or financial advisors,
and to the extent reasonably necessary to comply with a court order or
government order to which the disclosing party is subject, provided that prior
to such disclosure of Confidential Information, the disclosing party will
provide the party whose Confidential Information is to be disclosed prompt
notice of the anticipated disclosure so that party can take all necessary
measures to prevent the disclosure and/or maintain the confidentiality of such
information.  A Party or Payor may also disclose Confidential Information in
areas specifically required to meet General Accepted Accounting Principles
(GAAP) or Securities Exchange Commission (SEC) filing requirements or the
listing requirements of any securities exchange on which the capital stock of
either Party or Payor is traded or any automated quotation system.  



 

--------------------------------------------------------------------------------

 

16.Miscellaneous.

16.1Notices.  All notices given pursuant to this Agreement shall be in writing
and either (a) delivered personally, (b) delivered or mailed by registered or
certified mail, postage prepaid, or (c) sent by a nationally-recognized
overnight delivery or courier service, with delivery charges prepaid, and proof
of delivery or receipt requested, as follows:

To Licensee:

J. Crew International, Inc.
770 Broadway, 10th Floor
New York, NY 10003
Attn: Maria Di Lorenzo
E-mail: Maria.DiLorenzo@jcrew.com

To Licensor:

J. Crew Domestic Brand, LLC
770 Broadway, 10th Floor
New York, NY 10003
Attn: Vincent Zanna
E-mail: Vincent.Zanna@jcrew.com

To Payor:

J. Crew Operating Corp.
770 Broadway, 10th Floor
New York, NY 10003
Attn: Jeremy Brooks
E-mail: Jeremy.Brooks@jcrew.com

All notices as required hereunder shall be effective upon the earlier of (x)
delivery, (y) three days after the mailing, or (z) the next business day if sent
by overnight courier.

16.2Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
party or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.

16.3Choice of Law; Choice of Forum.  This Agreement, and any dispute arising
from this Agreement or the subject matter of this Agreement, shall be governed
by the laws of the State of New York, without regard to its conflicts of law
principles, and the federal and state courts in the State of New York shall be
the exclusive jurisdiction for resolving all disputes relating to this
Agreement.  The Parties and Payor submit to the jurisdiction of such courts over
such a dispute and waive any objection to the propriety or convenience of venue
in such courts.

16.4365(n) Acknowledgment.  The Parties and Payor agree that section 365(n) of
title 11 of the United States Code (as amended, the “Bankruptcy Code”) shall
apply to the Licensee;



 

--------------------------------------------------------------------------------

 

provided, however, that in the event a court determines that section 365(n) of
the Bankruptcy Code does not apply to the Licensee, the Parties and Payor agree
that, following a material breach of this Agreement by the Licensor, the
Licensee may continue to use the Licensed Marks if and only if the Licensee
continues to pay the Licensor the License Fee and otherwise comply with its
obligations under this Agreement.

16.5No Construction.  The Parties and Payor have participated in the negotiation
and drafting of this Agreement, and in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
collectively by the Parties and Payor, and no presumption or burden of proof
shall arise favoring or disfavoring any Party or Payor by virtue of the
authorship of any provisions of this Agreement.

16.6Amendment.  This Agreement may only be amended, supplemented, or modified,
and any of the terms, covenants, representations, warranties, or conditions may
only be waived, by a written amendment executed by both Parties and Payor, or in
the case of a waiver, by the Party waiving compliance.  No waiver by either
Party of any breach of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement.

16.7Severability.  If any provision of this Agreement or the application of any
such provision to any person, entity, or circumstance is held invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement or the application of such provision to any other persons,
entities, or circumstances and, to the extent permissible under applicable law,
any such invalid, illegal, or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties and Payor.

16.8Integration.  This Agreement (including any amendments and exhibits hereto)
constitutes the entire agreement between the Parties and Payor with respect to
its subject matter, and supersedes all prior and/or contemporaneous oral or
written negotiations, offers, representations, warranties, and agreements with
respect to this subject matter.

16.9Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall have been shown to have been executed by each Party and
Payor and delivered to the others.

[Signature Page Follows]

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties and Payor have executed this Agreement effective
as of the Effective Date.

J. Crew Domestic Brand, LLC, as Licensor


Name:Vincent Zanna
Title:VP, Treasurer
Date:

J. Crew International, Inc., as Licensee


Name:Maria Di Lorenzo
Title:SVP, General Counsel & Secretary
Date:

J. Crew Operating Corp., as Payor, for the purposes of Sections 2.2, 3.2, 4,
5.1, 5.5, 6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement


Name:Jeremy Brooks
Title:VP, Chief Accounting Officer
Date:

 

 

 

[Signature Page to Intellectual Property License Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

Licensed Marks

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

1035

25

86/028914

8/5/2013

4485298

2/18/2014

REGISTERED

United States

770

25

85/711415

8/23/2012

4437416

11/19/2013

REGISTERED

United States

770/ BEHIND THE LINE

41

85/251885

2/25/2011

4292872

2/19/2013

REGISTERED

United States

COOPER'S PICKS

35

77/912929

1/15/2010

4112314

3/13/2012

REGISTERED

United States

CREW

25

76/014732

3/31/2000

2431701

2/27/2001

REGISTERED

United States

CREW

25

73/465087

2/10/1984

1348064

7/9/1985

REGISTERED

United States

CREWCUTKIDS.COM

35

85/507623

1/3/2012

4175704

7/17/2012

REGISTERED

United States

CREWCUTS

14

86/261689

4/24/2014

4652335

12/9/2014

REGISTERED

United States

CREWCUTS

18, 26, 35

78/568692

2/16/2005

3163866

10/24/2006

REGISTERED

United States

CREWCUTS

25

78/417243

5/12/2004

3107778

6/20/2006

REGISTERED

United States

CREWCUTS (Stylized) and Elephant Design

[g20170612212611965935.jpg]

14, 16, 18, 25,

26

77/806117

8/17/2009

4172027

7/10/2012

REGISTERED

United States

CREWCUTS BABY

25

85/480131

11/23/2011

4466938

1/14/2013

REGISTERED

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

DISCOVERED FOUND BY US, COLLECTED BY YOU

35

86/008893

7/12/2013

4485018

2/18/2014

REGISTERED

United States

EXPLORE WITHOUT FOOTPRINTS

25

77/840535

10/2/2009

3958772

5/10/2011

REGISTERED

United States

FACTORY FIRST

35

85/906005

4/16/2013

4432553

11/12/2013

REGISTERED

United States

GARMENTS FOR GOOD

18, 25, 35

85/880500

3/19/2013

4664331

12/30/2014

REGISTERED

United States

GARMENTS OF DISTINCTION

18, 25, 35

85/978316

12/28/2011

4293520

2/19/2013

REGISTERED

United States

GARMENTS OF DISTINCTION

25

85/505020

12/28/2011

4488944

2/25/2014

REGISTERED

United States

GIFT (BETTER) GUIDE

35

86/677799

6/29/2015

4935632

4/12/2016

REGISTERED

United States

IN GOOD COMPANY

35

85/274606

3/23/2011

4028920

9/20/2011

REGISTERED

United States

J. CREW

09, 14, 18, 21, 24 25 35

86/332488

7/9/2014

4882454

1/5/2016

REGISTERED

United States

J. CREW

09, 16, 20, 21, 28

85/880520

3/19/2013

4598134

9/2/2014

REGISTERED

United States

J. CREW

09, 35

85/533440

2/3/2012

4190784

8/14/2012

REGISTERED

United States

J. CREW

14

75/706289

5/14/1999

2462509

6/19/2001

REGISTERED

United States

J. CREW

18, 25, 42

73/411551

1/31/1983

1308888

12/11/1984

REGISTERED

United States

J. CREW

24, 26

86/125862

11/21/2013

4756806

6/16/2015

REGISTERED

B-

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW

25

77/588472

10/8/2008

3737898

1/12/2010

REGISTERED

United States

J. CREW

35

78/652755

6/17/2005

3098101

5/30/2006

REGISTERED

United States

J. CREW

35

85/322183

5/16/2011

4144171

5/15/2012

REGISTERED

United States

J. CREW

35

75/676905

4/8/1999

2351667

5/23/2000

REGISTERED

United States

J. CREW

36

77/616884

11/18/2008

3622997

5/19/2009

REGISTERED

United States

J. CREW (Script)

[g20170612212612051936.jpg]

09, 14, 18, 25, 35, 36

86/677826

6/29/2015

4935633

4/12/2016

REGISTERED

United States

J. CREW (Script)

[g20170612212612056937.jpg]

41

85/820382

1/10/2013

4368617

7/16/2013

REGISTERED

United States

J. CREW BABY

25, 35

86/125852

11/21/2013

4709191

3/24/2015

REGISTERED

United States

J. CREW BABY (Stylized) and Heart Design

[g20170612212612068938.jpg]

25

86/125859

11/21/2013

4717463

4/7/2015

REGISTERED

United States

J. CREW COLLECTION

25, 35

86/468931

12/2/2014

4781357

7/28/2015

REGISTERED

B-

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW FACTORY

35

85/067511

6/21/2010

4084606

1/10/2012

REGISTERED

United States

J. CREW LOGO

[g20170612212612076939.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW LOGO

[g20170612212612076940.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW MERCANTILE

14, 18

86/128624

11/25/2013

 

 

FILED

United States

J. CREW MERCANTILE

25

86/285414

5/19/2014

 

 

FILED

United States

J. CREW MERCANTILE

35

86/977125

11/25/2013

4838476

10/20/2015

REGISTERED

United States

J. CREW MERCANTILE (Stylized)

[g20170612212612092941.jpg]

35

86/768910

9/25/2015

4895913

2/2/2016

REGISTERED

United States

J. CREW STYLE GUIDE

35

85/624083

5/14/2012

4261541

12/18/2012

REGISTERED

United States

J. CREW UNTUCKED

25

78/496989

10/8/2004

3240424

5/8/2007

REGISTERED

United States

JACK KNOWS BEST

35

77/864918

11/4/2009

4063886

11/29/2011

REGISTERED

United States

JENNA'S PICKS

35

77/877636

11/20/2009

4063897

11/29/2011

REGISTERED

B-

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

just ask . . . (Stylized)

[g20170612212612106942.jpg]

35

77/494034

6/9/2008

3687101

9/22/2009

REGISTERED

United States

LANGHAM

25

85/564356

3/8/2012

4377858

7/30/2013

REGISTERED

United States

LIQUOR STORE

25

85/527759

1/27/2012

4378453

8/6/2013

REGISTERED

United States

LIQUOR STORE

35

85/785465

11/21/2012

4364847

7/9/2013

REGISTERED

United States

LUDLOW

25

85/489549

12/7/2011

4541406

6/3/2014

REGISTERED

United States

LUDLOW

25, 35

85/954939

6/10/2013

4863587

12/1/2015

REGISTERED

United States

MAX THE MONSTER

14, 16, 18, 21, 25

86/769340

9/25/2015

 

 

FILED

United States

No. 2 PENCIL

25

85/564253

3/8/2012

4330455

5/7/2013

REGISTERED

United States

Oarsman Design

[g20170612212612133943.jpg]

25

85/391104

8/5/2011

4178184

7/24/2012

REGISTERED

United States

POINT SUR

25

86/060718

9/10/2013

4964942

5/24/2016

REGISTERED

United States

RAIL & WHARF

18

85/558996

3/2/2012

4451917

12/17/2013

REGISTERED

United States

STONEHALL

25

85/564347

3/8/2012

4400987

9/10/2013

 

B-

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

Sustainability Logo

[g20170612212612147944.jpg]

35

85/349465

6/17/2011

4140322

5/8/2012

REGISTERED

United States

THE LUDLOW SHOP

35, 40

85/646852

6/8/2012

4382298

8/13/2013

REGISTERED

United States

VERY PERSONAL STYLIST

45

85/574397

3/20/2012

4530114

5/13/2014

REGISTERED

United States

WALLACE & BARNES

18, 25, 35

85/802214

12/13/2012

4530503

5/13/2014

REGISTERED

United States

WALLACE & BARNES GARMENTS OF DISTINCTION NEW YORK (Stylized) and design

[g20170612212612158945.jpg]

18, 25, 35

85/840229

2/4/2013

4413912

10/8/2013

REGISTERED

United States

WE KNOW YOU'RE OUT THERE

35

85/612919

5/1/2012

4355256

6/18/2013

REGISTERED

United States

WEAR YOUR SHADE!

25

85/880047

3/19/2013

4421722

10/22/2013

REGISTERED

United States

WEDGEWOOD TRENCH

25

85/564361

3/8/2012

4351192

6/11/2013

REGISTERED

 

 

 

 

B-

 

--------------------------------------------------------------------------------

 

ANNEX A-5

FORM OF SPONSOR MANAGEMENT AGREEMENT

AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

This Amended and Restated Management Services Agreement (the “Agreement”) is
entered into as of July [●], 2017 by and among Chinos Holdings, Inc., a Delaware
corporation (“Holdings”), J. Crew Group, Inc., a Delaware corporation (“Group”),
Chinos Intermediate Holdings A, Inc. (“Intermediate A”), [Newco], a Delaware
corporation (“[Newco]”) and Chinos Intermediate Holdings B, Inc. (“Intermediate
B” and, together with Group and [Newco], the “Companies”).

WHEREAS, Group (as successor to Chinos Acquisition Corp.), Holdings,
Intermediate A, Intermediate B, TPG Capital, L.P. (“TPG”) and Leonard Green &
Partners, L.P. (“LGP”) are parties to the Management Services Agreement dated
March 7, 2011 (“Original Agreement”), pursuant to which TPG and LGP provided
certain management, advisory and consulting services to the Companies; and

WHEREAS, the Companies, Intermediate A, TPG, LGP and Holdings desire to amend
and restate the Original Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1.Services.  Holdings hereby agrees that, during the term of this Agreement (the
“Term”), it will provide to the Companies, to the extent mutually agreed by the
Companies and Holdings, by and through itself and/or Holdings’ successors,
assigns, affiliates, officers, employees and/or representatives and third
parties (collectively hereinafter referred to as the “Holdings Designees”), as
Holdings in its sole discretion may designate from time to time, management,
advisory and consulting services in relation to the affairs of the
Companies.  Such management, advisory and consulting services shall include,
without limitation:

(a)advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Companies with
financing on terms and conditions satisfactory to the Companies;

(b)advice in connection with acquisition, disposition and change of control
transactions involving any of the Companies or any of their direct or indirect
subsidiaries or any of their respective successors;

(c)financial, managerial and operational advice in connection with the
Companies’ day-to-day operations, including, without limitation, advice with
respect to the development and implementation of strategies for improving the
operating, marketing and financial performance of the Companies and/or their
respective subsidiaries; and

 

--------------------------------------------------------------------------------

 

(d)such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as Holdings and the Companies may from time to time
agree in writing.

Holdings or Holdings Designees will devote such time and efforts to the
performance of the services contemplated hereby as Holdings deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by Holdings or any Holdings Designee on a weekly,
monthly, annual or other basis.  The Companies acknowledge that Holdings’ or
Holdings Designees’ services are not exclusive to the Companies or their
respective subsidiaries and that Holdings and each Holdings Designee may render
similar services to other persons and entities.  Holdings and the Companies
understand that the Companies or their respective subsidiaries may at times
engage one or more investment bankers or financial advisers to provide services
in addition to, but not in lieu of, services provided by Holdings and the
Holdings Designees under this Agreement; provided that any such engagement will
be made pursuant to the terms of the Amended and Restated Principal Investors
Stockholders’ Agreement, dated as of July [●], 2017, among the Companies,
certain affiliates of TPG and LGP and certain other parties (as may be further
amended from time to time, the “Stockholders’ Agreement”).  In providing
services to the Companies or their respective subsidiaries, Holdings and
Holdings Designees will act as independent contractors, and it is expressly
understood and agreed that this Agreement is not intended to create, and does
not create, any partnership, agency, joint venture or similar relationship and
that no party has the right or ability to contract for or on behalf of any other
party or to effect any transaction for the account of any other party.

2.Payment of Fees.

(a)Subject to Section 3, during the Term, the Companies, jointly and severally,
will pay to Holdings an aggregate annual retainer fee (the “Advisory Fee”) equal
to the greater of (i) 0.4% of the Annual Revenue for such fiscal year and (ii)
$8,000,000, as compensation for the services provided by Holdings or the
Holdings Designees under this Agreement, which shall be paid as follows: (x) on
a quarterly basis in advance, on each January 31, April 30, July 31 and October
31 occurring during the Term of this Agreement, 25% of the Advisory Fee then
payable if the Advisory Fee were determined only pursuant to clause (ii) of this
Section 2(b) and (y) within 90 days following each January 31, the excess, if
any, of the Advisory Fee for the fiscal year ended on such January 31 over the
quarterly payments already made in respect of such fiscal year in accordance
with clause (x).  Payment of any applicable amount to Holdings following the end
of any applicable twelve (12) month period shall be made within three (3)
business days after such amount is finally determined.  For the purposes of this
Agreement, “Annual Revenue” shall mean, for any applicable fiscal year, the
aggregate of all amounts which would be included as revenue on the consolidated
financial statements of Holdings and its subsidiaries for such period, in each
case determined in accordance with generally accepted accounting principles in
the United States, consistently applied.

(b)During the Term, Holdings (or Holdings Designees) will advise the Companies
in connection with the consummation of any financing or refinancing (equity or
debt), dividend, recapitalization, acquisition, disposition and spin-off or
split-off transactions involving the Companies or any of their direct or
indirect subsidiaries (however structured), and, subject to

 

--------------------------------------------------------------------------------

 

Section 3, the Companies will pay to Holdings an aggregate fee (the “Subsequent
Fee”) in connection with each such transaction equal to customary fees charged
by internationally-recognized investment banks for serving as a financial
advisor in similar transactions, such fee to be due and payable for the
foregoing services at the closing of such transaction.

(c)Each payment made pursuant to this Section 2 will be paid by wire transfer of
immediately available funds to the accounts specified on Schedule 1 hereto, or
to such other account(s) as Holdings may specify to the Companies in writing
prior to such payment.

(d)The Companies shall be entitled to deduct and withhold from the amounts
otherwise payable hereunder such amounts as are required to be deducted and
withheld under applicable law.  Any amounts so withheld or deducted shall be
treated for the purposes of this Agreement as paid to Holdings in respect of
which such withholding or deduction was made.

3.Deferral.  Any fee (or portion thereof) that would have been payable to
Holdings pursuant to Section 2 above absent such payment constituting, resulting
in or giving rise (as reasonably determined by the Companies) to a breach or
violation of the terms or provisions of, or result in a default under, any
guarantee, financing or security agreement, indenture or document entered into
by the Company or any of its subsidiaries and in effect on such date in respect
of indebtedness for borrowed money or debt security (the “Financing Documents”)
applicable to the Companies (the “Deferred Fees”) will accrue upon the
immediately succeeding period in which such amounts could, consistent with the
Financing Documents, be paid, and will be paid in such succeeding period (in
addition to such other amounts that would otherwise be payable at such time) in
the manner set forth in Section 2.  

4.Term.  This Agreement will continue in full force and effect until December
31, 2021; provided that this Agreement shall be automatically extended each
December 31 for an additional year; provided, further, that this Agreement (x)
may be terminated at any time upon the mutual agreement of Holdings, the
Companies and, for so long as any shares of the non-convertible series A
preferred stock of Holdings (the “Series A Preferred”) remain outstanding, the
holders of not less than sixty-six percent (66%) of the outstanding Series A
Preferred, (y) shall terminate automatically immediately prior to the earlier of
(i) the consummation by any of the Companies, one or more of their subsidiaries
or any of their successors of an IPO (as such term is defined in the
Stockholders’ Agreement) or (ii) the consummation of a Sale, in each case,
unless otherwise agreed by Holdings, and, in each case, if no shares of the
Series A Preferred remain outstanding or the Series A Preferred is redeemed in
full in connection with such IPO or Sale, and (z) shall immediately terminate
with respect to Holdings upon the disposition of all Company Shares held by
Holdings and Holdings’ affiliates, if no shares of the Series A Preferred remain
outstanding or the Series A Preferred is redeemed in full in connection with
such disposition.  For the avoidance of doubt, termination of this Agreement
will not relieve a party from liability for any breach of this Agreement on or
prior to such termination.  In the event of a termination of this Agreement,
subject to Section 3, the Companies will pay Holdings (i) all unpaid Advisory
Fees (pursuant to Section 2(b) above), Subsequent Fees (pursuant to Section 2(c)
above), Deferred Fees (pursuant to Section 3 above) and Reimbursable Expenses
(pursuant to Section 5(a) below) due with respect to periods prior to the date
of termination plus (to the extent applicable) and (ii) solely in the event of a
termination of this Agreement as a result of an IPO or a Sale where, in each
case, affiliates of the TPG and LGP continue to directly or

 

--------------------------------------------------------------------------------

 

indirectly hold at least ten percent (10%) of the equity securities of the
Companies upon the closing of such transaction, an amount not to exceed the sum
of the net present values (using discount rates equal to the then yield on U.S.
Treasury Securities of like maturity) of the Advisory Fees that would have been
payable with respect to the period from the date of termination until three
years after the date of such termination (such amount, the “Accelerated Fee”);
provided, that the Company will only pay the Accelerated Fee to the extent the
Series A Preferred is redeemed in full in connection with such IPO or Sale.  In
the event of an IPO or Sale that, in either case, includes non-cash
consideration, Holdings may elect to receive all or any portion of any amounts
payable pursuant to this Agreement as a result of such IPO or Sale in the form
of such non-cash consideration, valued at the sale price.  All of Section 4
through Section 14 will survive termination of this Agreement with respect to
matters arising before or after such termination (whether in respect of or
relating to services rendered during or after the Term).  Each payment made
pursuant to this Section 4 will be paid by wire transfer of immediately
available funds to the accounts specified on Schedule 1 hereto, or to such other
account(s) as Holdings may specify to the Companies in writing prior to such
payment.  For the purposes of this Agreement, “Sale” means a transfer or
issuance of equity securities of any of the Companies (including by way of a
merger, consolidation, amalgamation, share exchange or other form of similar
business combination), in a single or series of related transactions, resulting
in a person or persons other than the existing stockholders owning, directly or
indirectly, a majority of the voting power of the applicable Company, upon the
consummation of such transfer or issuance, or the sale of all or substantially
all of the assets of any of the Companies.

5.Expenses; Indemnification.

(a)Expenses.  Subject to Section 3, the Companies, jointly and severally, will
pay to Holdings on demand all documented Reimbursable Expenses whether incurred
prior to or following the date of this Agreement.  As used herein, “Reimbursable
Expenses” means (i) all reasonable out-of-pocket expenses by Holdings to the
extent arising from the services provided by Holdings or the Holdings Designees
to the Companies or any of their affiliates from time to time (including,
without limitation, all travel related expenses), (ii) all reasonable
out-of-pocket legal expenses incurred by Holdings, its affiliates or the
Holdings Designees in connection with the enforcement of rights or taking of
actions under this Agreement, and (iii) all other reasonable expenses incurred
by Holdings, its affiliates or the Holdings Designees on behalf of the Companies
in connection with their management and operations, whether incurred prior to or
following the date of this Agreement.  

(b)Indemnity and Liability.  The Companies, jointly and severally, will
indemnify, exonerate and hold Holdings, the Holdings Designees and each of their
respective partners, shareholders, members, affiliates, associated investment
funds, directors, officers, fiduciaries, managers, controlling persons,
employees and agents and each of the partners, shareholders, members,
affiliates, associated investment funds, directors, officers, fiduciaries,
managers, controlling persons, employees and agents of each of the foregoing
(collectively, the “Indemnitees”), each of whom is an intended third party
beneficiary of this Agreement, free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and out-of-pocket expenses in connection therewith (including without limitation
reasonable attorneys’ fees and expenses) incurred by the Indemnitees or any of
them before or after the date of this Agreement (collectively, the “Indemnified
Liabilities”), arising out

 

--------------------------------------------------------------------------------

 

of any action, cause of action, suit, arbitration, investigation or claim
(whether between the relevant Indemnitee and any of the Companies or involving a
third party claim against the relevant Indemnitee) arising out of, or in any way
relating to (i) this Agreement, any transaction to which any of the Companies is
a party or (ii) operations of, or services provided by any of Holdings or the
Holdings Designees to, the Companies, or any of their respective affiliates from
time to time; provided that the foregoing indemnification rights will not be
available to the extent that any such Indemnified Liabilities arose on account
of such Indemnitee’s gross negligence or willful misconduct; and provided,
further, that if and to the extent that the foregoing undertaking may be
unavailable or unenforceable for any reason, each of the Companies hereby agrees
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.  For purposes
of this Section 5(b), none of the circumstances described in the limitations
contained in the two provisos in the immediately preceding sentence will be
deemed to apply absent a final non-appealable judgment of a court of competent
jurisdiction to such effect, in which case to the extent any such limitation is
so determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by the Companies, then such payments will be promptly repaid by
such Indemnitee to the Companies without interest.  The rights of any Indemnitee
to indemnification hereunder will be in addition to any other rights any such
person may have under any other agreement or instrument referenced above or any
other agreement or instrument to which such Indemnitee is or becomes a party or
is or otherwise becomes a beneficiary or under law or regulation; provided that
(i) the Companies hereby agree that they are the indemnitors of first resort
under this Agreement and under any other applicable indemnification agreement
(i.e., their obligations to Indemnitees under this Agreement or any other
agreement or undertaking to provide advancement and/or indemnification to such
Indemnitees are primary and any obligation of Holdings (or any affiliate thereof
other than a Company) to provide advancement or indemnification for the
Indemnified Liabilities incurred by Indemnitees are secondary), and (ii) if
Holdings (or any affiliate thereof) pays or causes to be paid, for any reason,
any amounts otherwise indemnifiable hereunder or under any other indemnification
agreement (whether pursuant to contract, by-laws or charter) with any
Indemnitee, then (x) Holdings (or such affiliate, as the case may be) shall be
fully subrogated to all rights of such Indemnitee with respect to such payment
and (y) the Companies shall fully indemnify, reimburse and hold harmless
Holdings (or such other affiliate) for all such payments actually made by
Holdings (or such other affiliate) and irrevocably waive, relinquish and release
Holdings for contribution, subrogation or any other recovery of any kind in
respect of any advancement of expenses or indemnification hereunder.

6.Disclaimer and Limitation of Liability; Opportunities.

(a)Disclaimer; Standard of Care.  Neither Holdings nor any of the Holdings
Designees makes any representations or warranties, express or implied, in
respect of the services to be provided by Holdings or the Holdings Designees
hereunder.  In no event will Holdings, the Holdings Designees or related
Indemnitees be liable to the Companies or any of their respective affiliates for
any act, alleged act, omission or alleged omission that does not constitute
gross negligence or willful misconduct of Holdings or the Holdings Designees as
determined by a final, non-appealable determination of a court of competent
jurisdiction.

 

--------------------------------------------------------------------------------

 

(b)Limitation of Liability.  In no event will Holdings, the Holdings Designees
or any of their respective Indemnitees be liable to the Companies or any of
their affiliates for any indirect, special, incidental or consequential damages,
including, without limitation, lost profits or savings, whether or not such
damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to, in connection with or arising out of
this Agreement, before or after termination of this Agreement, including without
limitation the services to be provided by Holdings or the Holdings Designees
hereunder, or for any act or omission that does not constitute gross negligence
or willful misconduct of Holdings or the Holdings Designees or in excess of the
fees received by Holdings or the applicable Holdings Designee hereunder.

7.Assignment, etc.  Except as provided below, none of the parties hereto will
have the right to assign this Agreement without the prior written consent of
each of the other parties.  Notwithstanding the foregoing, (a) Holdings may
assign all or part of its rights and obligations hereunder to any of its
affiliates which provides services similar to those called for by this
Agreement, provided that in no event shall Holdings relinquish its rights to
fees under Section 2 and Section 5 and reimbursement of Reimbursable Expenses
under Section 5(a), and (b) the provisions hereof for the benefit of Indemnitees
of Holdings will inure to the benefit of such Indemnitees and their successors
and assigns.

8.Amendments and Waivers.  No amendment or waiver of any term, provision or
condition of this Agreement will be effective without the express written
consent of the Companies, Holdings and, for so long as any Series A Preferred
remain outstanding, the holders of not less than sixty-six percent (66%) of the
outstanding Series A Preferred.  No waiver on any one occasion will extend to or
effect or be construed as a waiver of any right or remedy on any future
occasion.  No course of dealing of any person nor any delay or omission in
exercising any right or remedy will constitute an amendment of this Agreement or
a waiver of any right or remedy of any party hereto.

9.Governing Law; Jurisdiction.  THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN MANHATTAN, AND THE PARTIES IRREVOCABLY
SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING.

10.Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

--------------------------------------------------------------------------------

 

11.Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes any
prior communication or agreement with respect thereto.  Notwithstanding the
foregoing, the parties hereto acknowledge and agree that the provisions set
forth in Sections 5 and 6 of the Original Agreement shall survive the amendment
and restatement of the Original Agreement with respect to any actions that
occurred prior to the date hereof.

12.Notice.  All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile, (iii) sent by electronic mail or (iv) sent by
certified or registered mail or by Federal Express, UPS or any other comparably
reputable overnight courier service, postage prepaid, to the appropriate address
as follows:

If to the Companies (with a copy, which will not constitute notice, to
Holdings), to:

J. Crew Group Inc.
770 Broadway 12th Floor
New York, NY 10003
Attention:General Counsel
Fax:203-845-5302

with a copy (which will not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Fax:  617-951-7050


If to Holdings, to:

Chinos Holdings, Inc.
770 Broadway 12th Floor
New York, NY 10003
Attention:General Counsel
Fax:203-845-5302

with a copy (which will not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street


 

--------------------------------------------------------------------------------

 

Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Fax:  617-951-7050

 

with a copy (which will not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention:  Howard A. Sobel, Esq.

Jason Silvera, Esq.

Fax:  212-751-4864

 

 

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than
during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail.  Each of the
parties hereto will be entitled to specify a different address by giving notice
as aforesaid to each of the other parties hereto.

13.Third Party Beneficiaries. The Indemnitees (including without limitation TPG
and LGP and their respective affiliates and representatives) and the holders of
the Series A Preferred shall be entitled to all of the benefits afforded to the
parties hereto under this Agreement (including, along with TPG and LGP, as set
forth in Section 11), and shall be third party beneficiaries in respect thereof.

14.Severability.  If in any proceedings a court will refuse to enforce any
provision of this Agreement, then such unenforceable provision will be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced.  To the full
extent, however, that the provisions of any applicable law may be waived, they
are hereby waived to the end that this Agreement be deemed to be valid and
binding agreement enforceable in accordance with its terms, and in the event
that any provision hereof will be found to be invalid or unenforceable, such
provision will be construed by limiting it so as to be valid and enforceable to
the maximum extent consistent with and possible under applicable law.

15.Counterparts.  This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

 

--------------------------------------------------------------------------------

 

16.No Increased Payment Obligation.  Notwithstanding anything to the contrary
herein, nothing in this Agreement shall be deemed to directly or indirectly
increase any obligation of Intermediate B, Group or any subsidiary thereof to
make any payment as compared to the payment obligations of Intermediate B, Group
or such subsidiary under the Management Services Agreement in effect immediately
prior to the date hereof.

17.Termination with Respect to Intermediate A.  The parties agree that this
Agreement is hereby terminated with respect to Intermediate A and Intermediate A
shall have no further rights or obligations under, or in connection with, and
shall no longer be bound by the terms of, this Agreement.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date first above written.

CHINOS HOLDINGS, INC.


By:
Name:
Title:

J. CREW GROUP, INC., as successor to Chinos Acquisition Corporation


By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS A, INC.


By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS B, INC.


By:
Name:
Title:

[NEWCO]


By:
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

TPG CAPITAL, L.P.


By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

LEONARD GREEN & PARTNERS, L.P.


By:
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

Schedule 1

Wire Transfer Instructions for Holdings:

Bank:  [●]
ABA#:  [●]
SWIFT:  [●]
Account:  [●]
Account Number:  [●]

 

 

--------------------------------------------------------------------------------

 

ANNEX B

FORM OF GUARANTOR CONSENT AND REAFFIRMATION


 

June [●], 2017

 

Reference is made to the Amended and Restated Credit Agreement dated as of March
5, 2014 (as amended, amended and restated, supplemented or otherwise modified
through the date hereof, including pursuant to Amendment No. 1, the “Credit
Agreement”), among, inter alios, J. Crew Group, Inc., a Delaware corporation, as
the Borrower, Chinos Intermediate Holdings B, Inc., a Delaware corporation, as
Holdings, Wilmington Savings Fund Society FSB, as administrative agent (as
successor in such capacity to Bank of America, N.A.) and the Lenders from time
to time party thereto.  Capitalized terms used but not otherwise defined in this
Guarantor Consent and Reaffirmation (this “Consent”) are used with the meanings
attributed thereto in the Credit Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of
this Amendment No. 1 and agrees that each reference to the Credit Agreement in
the Loan Documents shall, on and after the Amendment No. 1 Effective Date, be
deemed to be a reference to the Credit Agreement in accordance with the terms of
Amendment No. 1.

 

Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 1, all of its respective obligations and liabilities under the
Loan Documents to which it is a party, as such obligations and liabilities have
been amended by Amendment No. 1, are reaffirmed and remain in full force and
effect.

 

After giving effect to Amendment No. 1, each Guarantor reaffirms each Lien
granted by it to the Collateral Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement, and
shall continue to secure the Obligations (after giving effect to the Amendment),
in each case, on and subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents.

 

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]

 

B-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed as
of the date first above written.

 

CHINOS INTERMEDIATE HOLDINGS B, INC.

J. CREW OPERATING CORP.

J. CREW INC.

J. CREW INTERNATIONAL, INC.

GRACE HOLMES, INC.

H. F. D. NO. 55, INC.

MADEWELL INC.

J. CREW VIRGINIA, INC.

 

 

 

By: _____________________________

Name:

Title:  




[Signature Page to Intellectual Property License Agreement]

 



--------------------------------------------------------------------------------

 

SCHEDULE 1

NEW COMMITMENTS

NEW LENDER

NEW COMMITMENT

[●]

$[●]

[●]

$[●]

[●]

$[●]

[●]

$[●]

[●]

$[●]

TOTAL

$30,000,000

 

 

 

 

 

B-

 

--------------------------------------------------------------------------------

 

Exhibit E-1

 

Third A&R Holdings Certificate

 



--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

Chinos Holdings, INC.

Pursuant to Sections 242 and 245 of the General Corporation law of the State of
Delaware (the “DGCL”), the undersigned, being the Vice President of Chinos
Holdings, Inc., a Delaware corporation (the “Corporation”), does hereby certify
as follows:

 

ONE: The name of this Corporation is Chinos Holdings, Inc.

 

TWO:The Corporation’s original Certificate of Incorporation was filed with the
Secretary of State of the State of Delaware on November 17, 2010.

 

THREE:The Corporation’s Amended and Restated Certificate of Incorporation was
filed with the Secretary of State of the State of Delaware on March 4, 2011.

 

FOUR:The Corporation’s Second Amended and Restated Certificate of Incorporation
was filed with the Secretary of State of the State of Delaware on June 24, 2011.

 

FIVE:This Third Amended and Restated Certificate of Incorporation has been duly
adopted in accordance with Sections 228, 242 and 245 of the DGCL.

 

SIX:This Third Amended and Restated Certificate of Incorporation of the
Corporation amends and restates the Second Amended and Restated Certificate of
Incorporation of the Corporation in its entirety as follows:

 

1.The name of this Corporation is Chinos Holdings, Inc.

2.The registered office of this Corporation in the State of Delaware is located
at 2711 Centerville Road, Suite 400, in the City of Wilmington 19808, County of
New Castle.  The name of its registered agent at such address is Corporation
Service Company.

3.The purpose of this Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL.

4.Capital Stock.

4.1.Authorized Shares.  The total number of shares of capital stock that the
Corporation has authority to issue is one trillion one hundred twenty three
billion one hundred million three hundred thousand (1,123,100,300,000) shares,
consisting of:

(a)One hundred ninety thousand (190,000) shares of Series A Preferred Stock, no
par value per share (“Series A Preferred Stock”);



--------------------------------------------------------------------------------

 

(b)One hundred ten thousand (110,000) shares of Series B Preferred Stock, no par
value per share (“Series B Preferred Stock” and together with the Series A
Preferred Stock, the “Preferred Stock”); and

(c)One trillion one hundred twenty three billion (1,123,000,000,000) shares of
Class A Common Stock, par value $0.00001 per share (“Class A Common Stock”); and

(d)One hundred million (100,000,000) shares of Class L Common Stock, par value
$0.001 per share (“Class L Common Stock”).

4.2.Rights, Preferences, Privileges and Restrictions of Capital Stock.  

 

A.

PREFERRED STOCK

The Board of Directors shall have the authority to prescribe and issue the
Preferred Stock in one or more series and to prescribe the number of shares
constituting and the designation of each such series of Preferred Stock and the
rights, voting powers, designations, preferences, privileges, limitations,
restrictions and relative rights of each such series of Preferred Stock
including, without limitation, dividend rights, dividend rates, conversion
rights, terms of redemption (including sinking fund provisions), redemption
prices and liquidation preferences.  If more than one series of Preferred Stock
is issued, the Board of Directors shall, by resolution, prescribe a
distinguishing designation for each such series.  The rights prescribed by the
Board of Directors with respect to voting powers, designations, preferences,
limitations, restrictions, relative rights and distinguishing designations must
be described in a resolution of the Board of Directors prior to the issuance of
such shares and a certificate describing such rights must be filed in accordance
with the DGCL.

 

B.

COMMON STOCK.  

The Class A Common Stock and the Class L Common Stock are referred to
collectively as the “Common Stock”; and each class shall be referred to as a
class of Common Stock. The shares of Common Stock shall have the rights,
preferences, privileges and limitations set forth below.

4.3.Definitions. As used in this Section 4, the following terms have the
following definitions:

4.3.1.“Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.

4.3.2.“Applicable Price per Share” shall mean, (a) immediately following the
Public Offering Time, the Public Offering Price and (b) at any other time, a
fraction, (i) the numerator of which is (x) 90% of (1) the aggregate exercise
prices of all outstanding In-the-Money Class A Options plus (2) the



--------------------------------------------------------------------------------

 

Aggregate Value of all Common Stock and Class A Common Stock Options of the
Corporation less (y) the aggregate Class L Conversion Amount with respect to all
shares of Class L Common Stock outstanding and (ii) the denominator of which is
the aggregate number of shares of Class A Common Stock and In-the-Money Class A
Common Stock Options.  For the purpose of clause (b)(i) above, (x) if all of the
Common Stock of the Corporation is being Transferred in a Realization Event and
all In-the-Money Class A Options are being Transferred, cashed out or assumed in
such Realization Event, the “Aggregate Value of all Common Stock and Class A
Common Stock Options of the Corporation” shall be the consideration to be paid
in respect of Common Stock and Class A Common Stock Options in such Realization
Event, after deducting all commissions, fees and expenses paid in connection
with such Realization Event, (y) if less than all of the Common Stock of the
Corporation is being Transferred in a Realization Event or less than all of the
In-the-Money Class A Common Stock Options are being Transferred, cashed out or
assumed in such Realization Event, the “Aggregate Value of all Common Stock and
Class A Common Stock Options of the Corporation” shall be the consideration to
be paid in respect of Common Stock and Class A Common Stock Options in such
Realization Event, after deducting all commissions, fees and expenses paid in
connection with such Realization Event, with a proportionate adjustment as
determined by the Board of Directors in good faith, and (z) if the Applicable
Price per Share is being determined at a time when there is not a concurrent
Realization Event, the “Aggregate Value of all Common Stock and Class A Common
Stock Options of the Corporation” shall be determined by the Board of Directors
in good faith.

4.3.3. “Board of Directors” shall mean the Board of Directors of the
Corporation.

4.3.4.“Class A Common Stock Options” shall mean at any time all outstanding
options issued by the Corporation to purchase Class A Common Stock.

4.3.5. “Class L Base Amount” shall mean $4.50.

4.3.6.“Class L Conversion Amount” shall mean, at any time as of which it is to
be determined, with respect to any share of Class L Common Stock, the amount
that would need to be distributed with respect to such share so that the total
amount distributed with respect to such share (excluding any Common Stock
Distributions previously paid with respect to such share, but including any
Class L Distributions previously paid with respect to such share) would equal
the Class L Base Amount plus an amount sufficient to generate an internal rate
of return thereon equal to twelve and one-half percent (12.5%) per annum,
compounded quarterly.  Such internal rate of return shall be calculated in
accordance with accepted financial practices, treating the Class L Base Amount
of each share as having been paid for such share on March 7, 2011.



--------------------------------------------------------------------------------

 

4.3.7.“Class L Conversion Constant” shall mean, at any time as of which it is to
be determined,

 

(i)

the sum of the number of outstanding shares of Class A Common Stock plus the
number of In-the-Money Class A Common Stock Options, divided by

 

(ii)

the product of nine (9) multiplied by the number of outstanding shares of Class
L Common Stock,

all determined at such time.

4.3.8.“Class L Conversion Factor” shall mean, at any time as of which it is to
be determined, the sum of

(i)the Class L Conversion Constant

plus

(ii)the quotient obtained by dividing

(a)the Class L Conversion Amount

by

(b)Applicable Price per Share,

all determined at such time.

4.3.9.“Class L Distributions” shall mean all Distributions that are paid only to
the holders of the Class L Common Stock pursuant to Section 4.7.1.  

4.3.10.“Common Stock Distributions” shall mean all Distributions that are paid
to the holders of Class A Common Stock and Class L Common Stock pursuant to
Section 4.7.2.

4.3.11.“Distributions” shall mean all distributions made by the Corporation to
holders of Common Stock, whether by dividend or otherwise (including without
limitation any distributions made by the Corporation to holders of Common Stock
in complete or partial liquidation of the Corporation or upon a sale of all or
substantially all of the business or assets of the Corporation and its
subsidiaries on a consolidated basis); provided, however, that the following
shall not be a Distribution: (a) any redemption or repurchase by the Corporation
of any shares of Common Stock for any reason, (b) any recapitalization or
exchange of any shares of Common Stock, (c) any subdivision or increase in the
number of (by stock split, stock dividend or otherwise), or any combination in
any manner of, the outstanding shares of Common Stock or (d) a merger, share
exchange or consolidation after the consummation of which the stockholders of
the



--------------------------------------------------------------------------------

 

Corporation immediately prior to such merger, share exchange or consolidation
effectively have the power to elect a majority of the board of directors of the
surviving corporation or its parent corporation.

4.3.12. “In-the-Money Class A Common Stock Options” shall mean at any time all
Class A Common Stock Options that have an exercise price that is less than the
Applicable Price Per Share at such time.

4.3.13.“Initial Public Offering” shall mean the initial public offering and sale
of shares of Class A Common Stock (taking into account any subdivision, increase
or combination of the Corporation’s Common Stock in connection with the public
offering) of the Corporation for cash pursuant to an underwritten initial public
offering of such shares registered on Form S-1 (or any successor form under the
Securities Act of 1933) with the Securities and Exchange Commission.

4.3.14.“Person” shall mean any individual, partnership, corporation,
association, trust, joint venture, unincorporated organization or other entity.

4.3.15.“Public Offering Price” shall mean the price per share to be received by
the Corporation in connection with the sale of shares of Class A Common Stock to
the public in the Initial Public Offering (taking into account any subdivision,
increase or combination of the Corporation’s Common Stock in connection with
such public offering), net of any expenses incurred and any underwriting
commissions or concessions paid or allowed by the Corporation in connection
therewith.

4.3.16.“Public Offering Time” shall mean the time immediately prior to the
determination of the Public Offering Price by the Corporation in respect of the
initial sale of shares of Class A Common Stock (taking into account any
subdivision, increase or combination of the Corporation’s Common Stock in
connection with the public offering) of the Corporation pursuant to the Initial
Public Offering and prior to any transfer of beneficial ownership of such shares
in such offering.

4.3.17.“Qualified Institutional Investor” shall mean TPG Capital VI, L.P., Green
Equity Investors V, L.P., Green Equity Investors Side V, L.P. and their
respective Affiliates.

4.3.18.“Realization Event” shall mean the Transfer of Common Stock.

4.3.19.“Series B Preferred Conversion Factor” shall mean, at any time as of
which it is to be determined, the quotient of:

(i)the total number of shares of Series B Preferred Stock that the Corporation
has authority to issue,

divided by



--------------------------------------------------------------------------------

 

(ii)the total number of shares of Class L Common Stock issued by the Corporation
and outstanding,

each determined at such time.

4.3.20.“Stockholders’ Agreement” shall mean that certain Principal Investors
Stockholders’ Agreement entered into by and among the Corporation and certain of
its stockholders, as the same may be amended from time to time in accordance
with its terms.

4.3.21. “Transfer” shall mean a sale, transfer or other disposition for value.

4.4.Shares Identical.  Except as otherwise provided in this Section 4, for
purposes of this Section 4, all shares of Common Stock shall, to the fullest
extent permitted by applicable law, be identical in all respects and shall
entitle the holders thereof to the same powers, preferences, rights and
privileges and shall be subject to the same qualifications, limitations and
restrictions.

4.5.Voting Rights.  Subject to the powers, preferences, rights and privileges of
any class of stock (or any series thereof) having any preference or priority
over, or rights superior to, the Common Stock that the Corporation may hereafter
become authorized to issue, to the fullest extent permitted by applicable law,
except as otherwise provided in this Section 4, the holders of the Common Stock
shall have and possess all powers and voting and other rights pertaining to the
stock of the Corporation.  Except as otherwise provided in this Section 4 or as
otherwise required by applicable law, all holders of Common Stock shall vote
together as a single class, with each share of Class A Common Stock being
entitled to one vote on all matters to be voted on by the stockholders and each
share of Class L Common Stock being entitled to a number of votes on all matters
to be voted on by the stockholders such that the outstanding shares of Class L
Common Stock in the aggregate would be entitled to 10% of the number of votes
eligible to be cast.  

4.5.1.Subject to the provisions of Section 242(b)(2) of the DGCL, any term or
provision of this Certificate of Incorporation may be amended with the
affirmative vote of the holders of a majority of the voting power of the then
outstanding shares of Common Stock voting as a single class.  

4.5.2.Notwithstanding the provisions of Section 242(b)(2) of the DGCL or
anything to the contrary in this Section 4, the number of authorized shares of
any class or classes of capital stock of the Corporation may be increased or
decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of a majority of the voting power of the
outstanding shares of Common Stock without a vote by class.

4.6.Directors.  The number of directors constituting the entire Board of
Directors (the “Number of Directors”) shall be three or such greater number
determined



--------------------------------------------------------------------------------

 

as provided in the Bylaws of the Corporation, in either case subject to
reduction as provided in Section 4.6.4.

4.6.1.Each TPG Director (as defined in the Stockholders’ Agreement) shall have
four (4) votes in each matter submitted to directors of the Corporation for a
vote and each other person who serves as a director of the Corporation shall
have one vote in each matter submitted to directors of the Corporation for a
vote.  Every reference in this Certificate of Incorporation or the Bylaws to a
majority or other proportion of the directors shall refer to a majority or other
proportion of the votes of the directors.

4.6.2.At any meeting of directors, directors holding a majority of all votes of
directors then in office shall constitute a quorum.

4.6.3.The vote of directors holding a majority of the votes of all directors
present at a meeting at which a quorum is present shall be the act of the Board
of Directors.  The directors shall vote together as a single class on all
matters to be voted on by the directors.

4.6.4.Any vacancy on the Board of Directors shall be filled only by vote of the
holders of a majority of the voting power of the outstanding shares of the
Common Stock.  The Board of Directors shall be deemed to be duly constituted
notwithstanding one or more vacancies in its membership, whether because of the
failure of the stockholders to elect the full number of directors or
otherwise.  Any such vacancy shall automatically reduce the Number of Directors
pro tanto, until such time as the holders of Common Stock shall have elected a
director to fill such vacancy, whereupon the Number of Directors shall be
automatically increased pro tanto.

4.7.Distributions.  All Distributions pursuant to Sections 4.7.1 and 4.7.2 shall
be made ratably among the holders of the class or classes of Common Stock in
question, based on the number of shares of such class held by such holders.  All
Distributions shall be made to the holders of shares of Common Stock in the
following order of priority:

4.7.1.First, unless otherwise agreed with respect to a particular Distribution
by the holders of a majority of the outstanding shares of Class L Common Stock,
the holders of the shares of Class L Common Stock (other than shares
concurrently being converted into Class A Common Stock), as a single and
separate class, shall be entitled to receive all Distributions until there has
been paid with respect to each such share from amounts then and previously
distributed pursuant to this Section 4.7.1 an amount equal to the Class L
Conversion Amount.

4.7.2.Second, the balance (if any) of any Distributions shall be paid as
follows: (a) the holders of the shares of Class L Common Stock (other than
shares concurrently being converted in to Class A Common Stock), as a single and
separate class, shall be entitled to receive 10% of the sum of (x) all
Distributions other than those Distributions paid pursuant to Section 4.7.1 and
(y) all amounts,



--------------------------------------------------------------------------------

 

if any, paid to holders of Class A Common Stock Options with respect to such
Distributions and (b) the holders of the shares of Class A Common Stock
(including shares of Class L Common Stock concurrently being converted into
Class A Common Stock), as a single and separate class, shall be entitled to
receive the balance of such Distributions.  For the purpose of any liquidating
Distribution or allocation of the proceeds of a sale of the Company, the amount
available for Distribution will be calculated assuming that all in-the-money
Class A Common Stock Options have been or will be exercised and the exercise
price therefor paid to the Company.

4.8.Stock Splits and Stock Dividends. In no event shall any subdivision,
increase or combination of the shares of any class of Common Stock constitute a
Distribution in respect of any share of Common Stock.

4.9.Conversion of Class L Common Stock.

4.9.1.Mandatory Conversion in Connection with Public Offering.  Immediately
prior to the Public Offering Time, without any action by the Board of Directors
or any stockholder of the Corporation, each outstanding share of Class L Common
Stock shall automatically convert into a number of shares of Class A Common
Stock equal to the Class L Conversion Factor at the time of conversion.

4.9.2.Mandatory Conversion in Connection with a Realization Event.  At any time,
in connection with a Realization Event, upon a vote of the Board of Directors,
each outstanding share of Class L Common Stock shall automatically convert into
a number of shares of Class A Common Stock equal to the Class L Conversion
Factor at the time of conversion; and such vote may be taken prior to such
Realization Event provided that the effectiveness thereof and the conversion of
shares effected thereby are conditioned and made effective upon the occurrence
of such Realization Event.

4.9.3.Optional Conversion by Class.  At any time, upon the election of the
holders of a majority of the shares of Class L Common Stock and delivery of
notice of such election to an officer of the Corporation, each outstanding share
of Class L Common Stock shall automatically convert into: (a) a number of shares
of Class A Common Stock equal to the Class L Conversion Factor at the time of
conversion; and (b) the number of shares of Series B Preferred Stock equal to
the Series B Preferred Conversion Factor.  

4.9.4.Fractional Shares, etc.  Upon conversion under Section 4.9.1, 4.9.2 or
4.9.3 above, fractional shares shall be converted into equivalent fractional
shares of Class A Common Stock or Series B Preferred Stock, as the case may be
(or, at the discretion of the Board of Directors, eliminated in return for
payment therefor in cash at the fair market value thereof, as determined in good
faith by the Board of Directors).  No Distributions shall be or become payable
on any shares of Class L Common Stock pursuant to Section 4.7 at or following a
conversion of



--------------------------------------------------------------------------------

 

all shares thereof. From and after such conversion, such shares of Class L
Common Stock shall be retired and shall not be reissued, and upon the filing of
a certificate in accordance with Section 243 of the DGCL, the authorized shares
of Class L Common Stock shall be eliminated.

4.10.Effect of Conversion. Upon conversion of any share of Class L Common Stock,
the holder shall surrender the certificate evidencing such share to the
Corporation at its principal place of business. Promptly after receipt of such
certificate, the Corporation shall issue and send to such holder new
certificates, registered in the name of such holder, evidencing the number of
shares of Class A Common Stock and Series B Preferred Stock into which such
share has been converted. From and after the time of conversion of any share of
Class L Common Stock, the rights of the holder thereof as such shall cease; the
certificate formerly evidencing such share shall, until surrendered and reissued
as provided above, evidence the applicable number of shares of Class A Common
Stock and Series B Preferred Stock; and such holder shall be deemed to have
become the holder of record of the applicable number of shares of Class A Common
Stock and Series B Preferred Stock.

4.11.Replacement. Upon receipt of an affidavit of the registered owner of one or
more shares of any class of Common Stock (or such other evidence as may be
reasonably satisfactory to the Corporation) with respect to the ownership and
the loss, theft, destruction or mutilation of any certificate evidencing such
shares of Common Stock, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Corporation (it being
understood that if the holder is a Qualified Institutional Investor, or any
other holder of shares of Common Stock of the Corporation which is an entity
regularly engaged in the business of investing in companies and meets such
requirements of creditworthiness as may reasonably be imposed by the Corporation
in connection with the provisions of this paragraph, its own agreement will be
satisfactory), or, in the case of any such mutilation upon surrender of such
certificate, the Corporation shall execute and deliver in lieu of such
certificate a new certificate of like kind representing the number of shares of
such class represented by such lost, stolen, destroyed or mutilated certificate
and dated the date of such lost, stolen, destroyed or mutilated certificate.

4.12.Notices. All notices referred to herein shall be in writing, shall be
delivered personally or by first class mail, postage prepaid, and shall be
deemed to have been given when so delivered or mailed to the Corporation at its
principal executive offices and to any stockholder at such holder’s address as
it appears in the stock records of the Corporation (unless otherwise specified
in a written notice to the Corporation by such holder).

4.13.Prohibition on Distributions Constituting Taxable Events.  Notwithstanding
anything to the contrary in this Section 4, the Corporation shall not, without
the written approval of the holders of a majority of the shares of Class L
Common Stock or, if there is no Class L Common Stock then outstanding, the
holders of a majority of the Class L Common Stock at the time such Common Stock
was converted into Class A Common Stock, pay any dividend or make any other
distribution on any



--------------------------------------------------------------------------------

 

share of capital stock or other security or interest in the Corporation other
than Class L Common Stock, or take any other action, so long as any share of
Class L Common Stock is outstanding and for three years thereafter, if the
effect of such dividend, distribution or action might be to make (a) an increase
of the Class L Conversion Amount, (b) a conversion of the Class L Common Stock
into Class A Common Stock or (c) an adjustment of the Class L Conversion Factor
a taxable event to the holders of the Class L Common Stock.  No amendment to the
provisions of this Section 4.13 shall be effective without the prior written
consent of the holders of a majority of the then outstanding shares of Class L
Common Stock or, if there is no Class L Common Stock then outstanding, the
holders of a majority of the Class L Common Stock at the time such Common Stock
was converted into Class A Common Stock.

5.The election of directors need not be by ballot unless the Bylaws shall so
require.

6.In furtherance and not in limitation of the power conferred upon the Board of
Directors by law, the Board of Directors shall have power to make, adopt, alter,
amend and repeal from time to time Bylaws of this Corporation, subject to the
right of the stockholders entitled to vote with respect thereto to alter and
repeal Bylaws made by the Board of Directors.

7.A director of this Corporation shall not be liable to this Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director,
except to the extent that exculpation from liability is not permitted under the
DGCL as in effect at the time such liability is determined.  No amendment or
repeal of this Section 7 shall apply to or have any effect on the liability or
alleged liability of any director of this Corporation for or with respect to any
acts or omissions of such director occurring prior to such amendment or repeal.

8.To the maximum extent permitted from time to time under the law of the State
of Delaware, this Corporation renounces any interest or expectancy of the
Corporation in, or in being offered an opportunity to participate in, business
opportunities that are from time to time presented to its officers, directors or
stockholders, other than those officers, directors or stockholders who are
employees of this Corporation.  No amendment or repeal of this Section 8 shall
apply to or have any effect on the liability or alleged liability of any
officer, director or stockholder of the Corporation for or with respect to any
opportunities of which such officer, director or stockholder becomes aware prior
to such amendment or repeal.

9.The Corporation shall, to the maximum extent permitted from time to time under
the law of the State of Delaware, indemnify and upon request shall advance
expenses to any person who is or was a party or is threatened to be made a party
to any threatened, pending or completed action, suit, proceeding or claim,
whether civil, criminal, administrative or investigative, by reason of the fact
that such person (i) is or was or has agreed to be a director or officer of the
Corporation, (ii) while a director or officer of the Corporation is or was
serving, or has agreed to serve, at the request of the Corporation as a
director, officer, partner, general partner, trustee, employee or agent of any
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans or (iii) is or was or has agreed
to be a director, officer, manager, managing member, partner, general partner,
agent, trustee or fiduciary of any corporation, partnership, joint venture,
trust or other enterprise formed for the primary purpose of directly or
indirectly holding equity securities of the Corporation (the



--------------------------------------------------------------------------------

 

persons in clauses (i), (ii) and (iii) collectively, the “Indemnitees”), in the
case of each Indemnitee, against expenses (including attorney’s fees and
expenses), judgments, fines, penalties and amounts paid in settlement incurred
in connection with the investigation, preparation to defend or defense of such
action, suit, proceeding or claim; provided, however, that the foregoing shall
not require the Corporation to indemnify or advance expenses to any Indemnitee
in connection with any action, suit, proceeding, claim or counterclaim initiated
by or on behalf of such Indemnitee.  Such indemnification shall not be exclusive
of other indemnification rights arising under any Bylaw, agreement, vote of
directors or stockholders or otherwise and shall inure to the benefit of the
heirs and legal representatives of such person.  Any Indemnitee seeking
indemnification under this Section 9 shall be deemed to have met the standard of
conduct required for such indemnification unless the contrary shall be
established.  It is the intent of the Corporation that, with respect to all
advancement and indemnification obligations under this Section 9, the
Corporation shall be the primary source of advancement, reimbursement and
indemnification relative to any direct or indirect shareholder of the
Corporation (or any affiliate of such shareholder, other than the Corporation or
any of its direct or indirect subsidiaries).  The Corporation shall have no
right to seek contribution, indemnity or other reimbursement for any of its
obligations under this Section 9 from any such direct or indirect shareholder of
the Corporation (or any affiliate of such shareholder, other than the
Corporation or any of its direct or indirect subsidiaries). Any repeal or
modification of the foregoing provisions of this Section 9 shall not adversely
affect any right or protection of a director or officer of the Corporation with
respect to any acts or omissions of such director or officer occurring prior to
such repeal or modification.

10.The books of the Corporation may (subject to any statutory requirements) be
kept outside the State of Delaware as may be designated by the Board of
Directors or in the Bylaws of the Corporation.

11.If at any time the Corporation shall have a class of stock registered
pursuant to the provisions of the Securities Exchange Act of 1934, for so long
as such class is so registered, any action by the stockholders of such class
must be taken at an annual or special meeting of stockholders and may not be
taken by written consent.

12.The Corporation shall not be governed by Section 203 of the DGCL.

 

[Signature Page Immediately Follows]

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Corporation has caused this Third Amended and Restated
Certificate of Incorporation to be signed by the officer below this __ day of
July, 2017.

 

 

 

____________________________________

[__________], Authorized Officer

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit E-2

 

Fourth A&R Holdings Certificate

 

 



--------------------------------------------------------------------------------

 

 

FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

Chinos Holdings, INC.

Pursuant to Sections 242 and 245 of the General Corporation law of the State of
Delaware (the “DGCL”), the undersigned, being the Vice President of Chinos
Holdings, Inc., a Delaware corporation (the “Corporation”), does hereby certify
as follows:

 

ONE: The name of this Corporation is Chinos Holdings, Inc.

 

TWO:The Corporation’s original Certificate of Incorporation was filed with the
Secretary of State of the State of Delaware on November 17, 2010.

 

THREE:The Corporation’s Amended and Restated Certificate of Incorporation was
filed with the Secretary of State of the State of Delaware on March 4, 2011.

 

FOUR:The Corporation’s Second Amended and Restated Certificate of Incorporation
was filed with the Secretary of State of the State of Delaware on June 24, 2011.

 

FIVE:The Corporation’s Third Amended and Restated Certificate of Incorporation
was filed with the Secretary of State of the State of Delaware on July [__],
2017.

 

FIVE:This Fouth Amended and Restated Certificate of Incorporation has been duly
adopted in accordance with Sections 228, 242 and 245 of the DGCL.

 

SIX:This Fourth Amended and Restated Certificate of Incorporation of the
Corporation amends and restates the Third Amended and Restated Certificate of
Incorporation of the Corporation in its entirety as follows:

 

1.The name of this Corporation is Chinos Holdings, Inc.

2.The registered office of this Corporation in the State of Delaware is located
at 2711 Centerville Road, Suite 400, in the City of Wilmington 19808, County of
New Castle.  The name of its registered agent at such address is Corporation
Service Company.

3.The purpose of this Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL.

4.Capital Stock.

4.1.Authorized Shares.  The total number of shares of capital stock that the
Corporation has authority to issue is two hundred million three hundred thousand
(200,320,000) shares, consisting of:

1

--------------------------------------------------------------------------------

 

(a)One hundred ninety thousand (190,000) shares of Series A Preferred Stock, no
par value per share (“Series A Preferred Stock”);

(b)One hundred ten thousand (130,000) shares of Series B Preferred Stock, no par
value per share (“Series B Preferred Stock” and together with the Series A
Preferred Stock, the “Preferred Stock”); and

(c)Two hundred million (200,000,000) shares of Class A Common Stock, par value
$0.00001 per share (“Common Stock”).

4.2.Rights, Preferences, Privileges and Restrictions of Capital Stock.  

 

A.

PREFERRED STOCK

The Board of Directors shall have the authority to prescribe and issue the
Preferred Stock in one or more series and to prescribe the number of shares
constituting and the designation of each such series of Preferred Stock and the
rights, voting powers, designations, preferences, privileges, limitations,
restrictions and relative rights of each such series of Preferred Stock
including, without limitation, dividend rights, dividend rates, conversion
rights, terms of redemption (including sinking fund provisions), redemption
prices and liquidation preferences.  If more than one series of Preferred Stock
is issued, the Board of Directors shall, by resolution, prescribe a
distinguishing designation for each such series.  The rights prescribed by the
Board of Directors with respect to voting powers, designations, preferences,
limitations, restrictions, relative rights and distinguishing designations must
be described in a resolution of the Board of Directors prior to the issuance of
such shares and a certificate describing such rights must be filed in accordance
with the DGCL.

 

B.

COMMON STOCK.

The shares of Common Stock shall have the rights, preferences, privileges and
limitations set forth in this Part B of this Section 4.2.

4.2.1.Definitions. As used in this Section 4, the following terms have the
following definitions:

4.2.1.1“Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.

4.2.1.2“Board of Directors” shall mean the Board of Directors of the
Corporation.

4.2.1.3“Common Stock Options” shall mean at any time all outstanding options
issued by the Corporation to purchase Common Stock.

- 2 -



--------------------------------------------------------------------------------

 

4.2.1.4“Distributions” shall mean all distributions made by the Corporation to
holders of Common Stock, whether by dividend or otherwise (including without
limitation any distributions made by the Corporation to holders of Common Stock
in complete or partial liquidation of the Corporation or upon a sale of all or
substantially all of the business or assets of the Corporation and its
subsidiaries on a consolidated basis); provided, however, that the following
shall not be a Distribution: (a) any redemption or repurchase by the Corporation
of any shares of Common Stock for any reason, (b) any recapitalization or
exchange of any shares of Common Stock, (c) any subdivision or increase in the
number of (by stock split, stock dividend or otherwise), or any combination in
any manner of, the outstanding shares of Common Stock or (d) a merger, share
exchange or consolidation after the consummation of which the stockholders of
the Corporation immediately prior to such merger, share exchange or
consolidation effectively have the power to elect a majority of the board of
directors of the surviving corporation or its parent corporation.

4.2.1.5“Person” shall mean any individual, partnership, corporation,
association, trust, joint venture, unincorporated organization or other entity.

4.2.1.6“Qualified Institutional Investor” shall mean TPG Capital VI, L.P., Green
Equity Investors V, L.P., Green Equity Investors Side V, L.P. and their
respective Affiliates.

4.2.1.7“Stockholders’ Agreement” shall mean that certain Amended and Restated
Principal Investors Stockholders’ Agreement entered into by and among the
Corporation and certain of its stockholders, as the same may be amended from
time to time in accordance with its terms.

4.2.2.Shares Identical.  Except as otherwise provided in this Section 4.2, for
purposes of this Section 4.2, all shares of Common Stock shall, to the fullest
extent permitted by applicable law, be identical in all respects and shall
entitle the holders thereof to the same powers, preferences, rights and
privileges and shall be subject to the same qualifications, limitations and
restrictions.

4.2.3.Voting Rights.  Subject to the powers, preferences, rights and privileges
of the Preferred Stock and any other class of stock (or any series thereof)
having any preference or priority over, or rights superior to, the Common Stock
that the Corporation may hereafter become authorized to issue, to the fullest
extent permitted by applicable law, except as otherwise provided in this Section
4.2, the holders of the Common Stock shall have and possess all powers and
voting and other rights pertaining to the stock of the Corporation.  Except as
otherwise provided in this Section 4.2 or as otherwise required by applicable
law, all holders of Common Stock shall vote together as a single class, with
each share of Common Stock being entitled to one vote on all matters to be voted
on by the stockholders.  

- 3 -



--------------------------------------------------------------------------------

 

4.2.3.1Subject to the provisions of Section 242(b)(2) of the DGCL, any term or
provision of this Certificate of Incorporation may be amended with the
affirmative vote of the holders of a majority of the voting power of the then
outstanding shares of Common Stock voting as a single class.  

4.2.3.2Notwithstanding the provisions of Section 242(b)(2) of the DGCL or
anything to the contrary in this Section 4.2, the number of authorized shares of
any class or classes of capital stock of the Corporation may be increased or
decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of a majority of the voting power of the
outstanding shares of Common Stock without a vote by class.

4.2.4.Directors.  The number of directors constituting the entire Board of
Directors (the “Number of Directors”) shall be [three] or such greater number
determined as provided in the Bylaws of the Corporation, in either case subject
to reduction as provided in Section 4.2.4.4.

4.2.4.1Each TPG Director (as defined in the Stockholders’ Agreement) shall have
four (4) votes in each matter submitted to directors of the Corporation for a
vote and each other person who serves as a director of the Corporation shall
have one vote in each matter submitted to directors of the Corporation for a
vote.  Every reference in this Certificate of Incorporation or the Bylaws to a
majority or other proportion of the directors shall refer to a majority or other
proportion of the votes of the directors.

4.2.4.2At any meeting of directors, directors holding a majority of all votes of
directors then in office shall constitute a quorum.

4.2.4.3The vote of directors holding a majority of the votes of all directors
present at a meeting at which a quorum is present shall be the act of the Board
of Directors.  The directors shall vote together as a single class on all
matters to be voted on by the directors.

4.2.4.4Any vacancy on the Board of Directors shall be filled only by vote of the
holders of a majority of the voting power of the outstanding shares of the
Common Stock.  The Board of Directors shall be deemed to be duly constituted
notwithstanding one or more vacancies in its membership, whether because of the
failure of the stockholders to elect the full number of directors or
otherwise.  Any such vacancy shall automatically reduce the Number of Directors
pro tanto, until such time as the holders of Common Stock shall have elected a
director to fill such vacancy, whereupon the Number of Directors shall be
automatically increased pro tanto.

4.2.5.Distributions.  All Distributions shall be made ratably among the holders
of shares of Common Stock, as a single and separate class, based on the number
of shares of such class held by such holders; provided, that in any such
Distribution a portion equal to 2.67% of the Distribution shall be made to the

- 4 -



--------------------------------------------------------------------------------

 

holders of shares of Series B Preferred Stock, as a single and separate class,
which portion shall be shared ratably among the holders of shares of Series B
Preferred Stock, based on the number of shares of Series B Preferred Stock held
by such holders.  For the purpose of any liquidating Distribution or allocation
of the proceeds of a sale of the Company, the amount available for Distribution
will be calculated assuming that all in-the-money Common Stock Options have been
or will be exercised and the exercise price therefor paid to the Company.

4.2.6.Stock Splits and Stock Dividends. In no event shall any subdivision,
increase or combination of the shares of any class of Common Stock constitute a
Distribution in respect of any share of Common Stock.

4.2.7.Replacement. Upon receipt of an affidavit of the registered owner of one
or more shares of any class of Common Stock (or such other evidence as may be
reasonably satisfactory to the Corporation) with respect to the ownership and
the loss, theft, destruction or mutilation of any certificate evidencing such
shares of Common Stock, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Corporation (it being
understood that if the holder is a Qualified Institutional Investor, or any
other holder of shares of Common Stock of the Corporation which is an entity
regularly engaged in the business of investing in companies and meets such
requirements of creditworthiness as may reasonably be imposed by the Corporation
in connection with the provisions of this paragraph, its own agreement will be
satisfactory), or, in the case of any such mutilation upon surrender of such
certificate, the Corporation shall execute and deliver in lieu of such
certificate a new certificate of like kind representing the number of shares of
such class represented by such lost, stolen, destroyed or mutilated certificate
and dated the date of such lost, stolen, destroyed or mutilated certificate.

4.2.8.Notices. All notices referred to herein shall be in writing, shall be
delivered personally or by first class mail, postage prepaid, and shall be
deemed to have been given when so delivered or mailed to the Corporation at its
principal executive offices and to any stockholder at such holder’s address as
it appears in the stock records of the Corporation (unless otherwise specified
in a written notice to the Corporation by such holder).

5.The election of directors need not be by ballot unless the Bylaws shall so
require.

6.In furtherance and not in limitation of the power conferred upon the Board of
Directors by law, the Board of Directors shall have power to make, adopt, alter,
amend and repeal from time to time Bylaws of this Corporation, subject to the
right of the stockholders entitled to vote with respect thereto to alter and
repeal Bylaws made by the Board of Directors.

7.A director of this Corporation shall not be liable to this Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director,
except to the extent that exculpation from liability is not permitted under the
DGCL as in effect at the time such liability is determined.  No amendment or
repeal of this Section 7 shall apply to or have any

- 5 -



--------------------------------------------------------------------------------

 

effect on the liability or alleged liability of any director of this Corporation
for or with respect to any acts or omissions of such director occurring prior to
such amendment or repeal.

8.To the maximum extent permitted from time to time under the law of the State
of Delaware, this Corporation renounces any interest or expectancy of the
Corporation in, or in being offered an opportunity to participate in, business
opportunities that are from time to time presented to its officers, directors or
stockholders, other than those officers, directors or stockholders who are
employees of this Corporation.  No amendment or repeal of this Section 8 shall
apply to or have any effect on the liability or alleged liability of any
officer, director or stockholder of the Corporation for or with respect to any
opportunities of which such officer, director or stockholder becomes aware prior
to such amendment or repeal.

9.The Corporation shall, to the maximum extent permitted from time to time under
the law of the State of Delaware, indemnify and upon request shall advance
expenses to any person who is or was a party or is threatened to be made a party
to any threatened, pending or completed action, suit, proceeding or claim,
whether civil, criminal, administrative or investigative, by reason of the fact
that such person (i) is or was or has agreed to be a director or officer of the
Corporation, (ii) while a director or officer of the Corporation is or was
serving, or has agreed to serve, at the request of the Corporation as a
director, officer, partner, general partner, trustee, employee or agent of any
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans or (iii) is or was or has agreed
to be a director, officer, manager, managing member, partner, general partner,
agent, trustee or fiduciary of any corporation, partnership, joint venture,
trust or other enterprise formed for the primary purpose of directly or
indirectly holding equity securities of the Corporation (the persons in clauses
(i), (ii) and (iii) collectively, the “Indemnitees”), in the case of each
Indemnitee, against expenses (including attorney’s fees and expenses),
judgments, fines, penalties and amounts paid in settlement incurred in
connection with the investigation, preparation to defend or defense of such
action, suit, proceeding or claim; provided, however, that the foregoing shall
not require the Corporation to indemnify or advance expenses to any Indemnitee
in connection with any action, suit, proceeding, claim or counterclaim initiated
by or on behalf of such Indemnitee.  Such indemnification shall not be exclusive
of other indemnification rights arising under any Bylaw, agreement, vote of
directors or stockholders or otherwise and shall inure to the benefit of the
heirs and legal representatives of such person.  Any Indemnitee seeking
indemnification under this Section 9 shall be deemed to have met the standard of
conduct required for such indemnification unless the contrary shall be
established.  It is the intent of the Corporation that, with respect to all
advancement and indemnification obligations under this Section 9, the
Corporation shall be the primary source of advancement, reimbursement and
indemnification relative to any direct or indirect shareholder of the
Corporation (or any affiliate of such shareholder, other than the Corporation or
any of its direct or indirect subsidiaries).  The Corporation shall have no
right to seek contribution, indemnity or other reimbursement for any of its
obligations under this Section 9 from any such direct or indirect shareholder of
the Corporation (or any affiliate of such shareholder, other than the
Corporation or any of its direct or indirect subsidiaries). Any repeal or
modification of the foregoing provisions of this Section 9 shall not adversely
affect any right or protection of a director or officer of the Corporation with
respect to any acts or omissions of such director or officer occurring prior to
such repeal or modification.

- 6 -



--------------------------------------------------------------------------------

 

10.The books of the Corporation may (subject to any statutory requirements) be
kept outside the State of Delaware as may be designated by the Board of
Directors or in the Bylaws of the Corporation.

11.If at any time the Corporation shall have a class of stock registered
pursuant to the provisions of the Securities Exchange Act of 1934, for so long
as such class is so registered, any action by the stockholders of such class
must be taken at an annual or special meeting of stockholders and may not be
taken by written consent.

12.The Corporation shall not be governed by Section 203 of the DGCL.

 

[Signature Page Immediately Follows]

 

 

- 7 -



--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Fourth Amended and Restated
Certificate of Incorporation to be signed by the officer below this __ day of
July, 2017.

 

 

 

____________________________________

[__________], Authorized Officer

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

Exhibit F

 

Intercompany Preferred Certificate of Designation

 

 

1

--------------------------------------------------------------------------------

 

 

CERTIFICATE OF DESIGNATION

OF

SERIES A PREFERRED STOCK

OF

[Chinos Intermediate Holdings AB, Inc.]

The terms of the authorized Series A Preferred Stock, no par value per share
(the “Series A Preferred Stock”), of [Chinos Intermediate Holdings AB, Inc.], a
corporation organized and existing under the laws of the State of Delaware (the
“Corporation”), are as set forth below:

Section 1.Designation; Rank.

1.1.Designation.  There is hereby created out of the authorized and unissued
shares of preferred stock, no par value per share, of the Corporation a series
of preferred stock designated as “Series A Preferred Stock”.  The number of
shares constituting such series shall be 300,000 and such shares are referred to
herein as the “Series A Preferred Stock.”

1.2.Rank.  The Series A Preferred Stock shall, with respect to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
the Corporation, rank (i) senior (to the extent set forth herein) to all Junior
Securities, (ii) on a parity with all Parity Securities, and (iii) junior to all
Senior Securities.

1.3.Certificates.  The Holders shall be entitled to receive physical delivery of
a Certificate for their Shares, which shall be issued in fully registered form
and shall be substantially in the form attached hereto as Exhibit A.  Record
ownership of the Shares represented by such Certificates shall be shown on, and
the transfer of that ownership shall be effected only through, records
maintained by the Corporation.

Section 2.Dividends.

2.1.General Obligation.  The Corporation shall pay preferential dividends to the
Holders (the “Preferred Dividends”), as provided in this Section 2.  The
Preferred Dividends shall be paid if and when declared by the Board of
Directors, shall accrue at the Preferred Dividend Rate and shall be paid to the
Holders by delivery of shares of Series A Preferred Stock having an aggregate
Liquidation Value equal to the amount of such dividend.  The Preferred Dividends
shall accrue on each share of the Series A Preferred Stock (a “Share”) on a
daily basis and compound on a semi-annual basis for the period from and
including the date of issuance of such Share to and including the first to occur
of (i) the date on which the Liquidation Value of such Share (plus all accrued
and unpaid dividends thereon, whether or not declared) is paid to the Holder
thereof in connection with the liquidation of the Corporation or (ii) the date
on which such Share is acquired by the Corporation. The Preferred Dividends
shall accrue regardless of whether or not (a) such dividends have been declared,
(b) there are profits or surplus (as defined in the Delaware General Corporation
Law (the “DGCL”)) available for payment or (c) the Corporation is prohibited
from paying dividends under applicable law.  So long as any Shares remain
outstanding, the Corporation shall not, nor shall it permit any Subsidiary to,
redeem, purchase or otherwise acquire for value any Junior Securities, nor shall

 

--------------------------------------------------------------------------------

 

the Corporation nor any of its Subsidiaries directly or indirectly pay or
declare any dividend, to or make any distribution upon, any Junior
Securities.  The date on which the Corporation initially issues any Share shall
be deemed to be its “date of issuance” regardless of the number of times
transfer of such Share is made on the stock records maintained by or for the
Corporation and regardless of the number of certificates that may be issued to
evidence such Share.

2.2.Dividend Payment Dates.  The Preferred Dividends shall be payable
semi-annually in arrears on March 15 and September 15 of each year, or, in the
event such date falls on a day other than a Business Day, on the first Business
Day preceding such date (the “Dividend Payment Dates”).  To the extent not paid
on any Dividend Payment Date, the Preferred Dividends which have accrued on each
Share outstanding during the six-month period (or other period in the case of
the initial Dividend Payment Date) ending upon each such Dividend Payment Date
shall be accumulated and shall remain accumulated dividends with respect to such
Share until paid to the Holder thereof.

2.3.Distribution of Partial Dividends.  Except as otherwise provided herein, if
at any time the Corporation pays less than the total amount of Preferred
Dividends then accrued with respect to the Series A Preferred Stock, such
payment shall be distributed pro rata among the Holders thereof based upon the
aggregate accrued but unpaid dividends on the Shares held by each such Holder.

Section 3.Liquidation.  

3.1.Normal Liquidation. Upon any liquidation (including a Deemed Liquidation),
dissolution or winding up of the Corporation (whether voluntary or involuntary),
each Holder shall be entitled to be paid, before any distribution or payment is
made upon any Junior Securities, an amount in cash, per Share equal to the
aggregate Liquidation Value of all Shares held by such Holder (plus all accrued
and unpaid dividends thereon, whether or not declared).  If upon any such
liquidation (including a Deemed Liquidation), dissolution or winding up of the
Corporation the assets of the Corporation to be distributed among the Holders
are insufficient to permit payment to such Holders of the aggregate amount which
they are entitled to be paid under this Section 3, then all assets available to
be distributed to the Corporation’s stockholders shall be distributed pro rata
among such Holders based upon the aggregate Liquidation Value (plus all accrued
and unpaid dividends, whether or not declared) of the Series A Preferred Stock
held by each Holder.  Not less than thirty (30) days prior to the payment date
stated therein, the Corporation shall deliver written notice of any such
liquidation (including a Deemed Liquidation), dissolution or winding up to each
record Holder, setting forth in reasonable detail the amount of proceeds to be
paid with respect to each Share in connection with such liquidation, dissolution
or winding up.  

3.2.Any (i) consolidation or merger of the Corporation with or into another
entity or entities (whether or not the Corporation is the surviving entity (the
Corporation, such surviving entity or the acquirer(s) of assets contemplated by
clause (ii), as applicable, the “Surviving Entity”)), (ii) sale or transfer by
the Corporation of all or substantially all of its assets (determined for the
Corporation together with its Subsidiaries on a consolidated basis), or (iii)
sale, transfer or issuance or series of sales, transfers and/or issuances of
shares of the Corporation’s capital stock by the Corporation or the holders
thereof, in any case of (i), (ii) or

2

 

--------------------------------------------------------------------------------

 

(iii), as a result of which the holders of the Corporation’s outstanding capital
stock possessing the voting power (under ordinary circumstances) to elect a
majority of the Corporation’s Board of Directors immediately prior to such sale
or issuance cease to own the Surviving Entity’s outstanding capital stock
possessing the voting power (under ordinary circumstances) to elect a majority
of the Surviving Entity’s Board of Directors shall be deemed to be a
liquidation, dissolution and winding up of the Corporation (a “Deemed
Liquidation”) for purposes of this Section 3.

Section 4.Voting.

4.1.Voting Generally.  Except as set forth herein or to the extent required by
the DGCL, the Holders shall not have any voting rights.  In any case in which
the Holders shall be entitled to vote, each Holder shall be entitled to one vote
for each Share held on the record date for determining the stockholders of the
Corporation eligible to vote thereon.

4.2.Consent Rights. So long as any Shares remain outstanding, without the prior
written consent of the Holders of at least a majority of the issued and
outstanding Shares, voting separately as a single class with one vote per Share,
in person or by proxy, either in writing without a meeting or at an annual or a
special meeting of such Holders, and any other applicable stockholder approval
requirements required by law:

(i)The Corporation shall not create, authorize the creation of, issue, sell, or
obligate itself to issue or sell, any Senior Securities or Parity Securities.

(ii)The Corporation shall not permit any of its Subsidiaries (other than J. Crew
Brand Intermediate, LLC and its Subsidiaries) to take any action that any such
Person would be prohibited from taking in its capacity as Holdings, the Borrower
or a Restricted Subsidiary (as such terms are defined in the Term Loan
Agreement), as applicable, pursuant to Article VII of the Term Loan Agreement as
in effect as of the Initial Issue Date; provided that, for purposes of this
Section 4.3(ii), such prohibitions shall remain in effect without regard to
whether or not any Lender shall have any Commitment or any Loan or other
Obligation (as such terms are defined in the Term Loan Agreement) that remains
unpaid or unsatisfied and whether or not the Term Loan Agreement is amended,
modified or terminated subsequent to the Initial Issue Date.

Section 5.Conversion.  The Shares shall not be convertible into any other
security and do not otherwise have any conversion rights.

Section 6.Registration of Transfer.  The Corporation shall keep at its principal
office a register for the registration of Series A Preferred Stock.  Upon the
surrender of any Certificate at such place, the Corporation shall, at the
request of the record Holder of such Certificate, execute and deliver (at the
Corporation’s expense) a new Certificate in exchange therefor representing in
the aggregate the number of Shares represented by the surrendered
Certificate.  Each such new Certificate shall be registered in such name and
shall represent such number of Shares as is requested by the Holder of the
surrendered Certificate and shall be substantially identical in form to the
surrendered Certificate.  The Shares represented by such new Certificate shall
be identical to the Shares represented by the surrendered Certificate,

3

 

--------------------------------------------------------------------------------

 

including with respect to the Liquidation Value of such Shares and any accrued
and unpaid dividends thereon (whether or not declared), and Preferred Dividends
shall accrue on the Shares represented by such new Certificate from the date on
which Preferred Dividends have been fully paid on the Shares represented by the
surrendered Certificate.  The Corporation may place such legend on any
Certificate and/or provide such notices as may be required by applicable law or
the Certificate of Incorporation.

Section 7.Replacement.  Upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit of the registered Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any Certificate
evidencing Shares, and in the case of any such loss, theft or destruction, upon
receipt of indemnity reasonably satisfactory to the Corporation, or, in the case
of any such mutilation upon surrender of such Certificate, the Corporation shall
(at its expense) execute and deliver in lieu of such Certificate a new
certificate of like kind representing the number of Shares of such class
represented by such lost, stolen, destroyed or mutilated Certificate and dated
the date of such lost, stolen, destroyed or mutilated Certificate.  The Shares
represented by such new Certificate shall be identical to the Shares represented
by such lost, stolen, destroyed or mutilated Certificate, including with respect
to the Liquidation Value of such Shares and any accrued and unpaid dividends
thereon (whether or not declared), and Preferred Dividends shall accrue on the
Shares represented by such new Certificate from the date to which Preferred
Dividends have been fully paid on the Shares represented by such lost, stolen,
destroyed or mutilated Certificate.

Section 8.Definitions.

“Board of Directors” means the board of directors of the Corporation.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York, New York, U.S.A. are open for the general transaction of
business.

“Certificate” means, with respect to any Share, a certificate representing such
Share.

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Corporation.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Holder” means a holder of shares of Series A Preferred Stock as reflected in
the stock books of the Corporation.

“Indebtedness” of any Person means (a) all indebtedness for borrowed money, (b)
any other indebtedness which is evidenced by a note, bond, indenture, debenture
or similar contract or agreement, (c) all reimbursement obligations with respect
to (i) letters of credit, bank guarantee or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than, in the case of this clause (ii), those

4

 

--------------------------------------------------------------------------------

 

entered into in the ordinary course of business consistent with past practice
and (d) all guarantees for obligations of any other Person constituting
Indebtedness of such other Person.

“Initial Issue Date” means July [●], 2017, the original date of issuance of the
Series A Preferred Stock.

“Junior Securities” means (i) the Common Stock and (ii) each other class or
series of the Corporation’s capital stock established after the Initial Issue
Date, the terms of which do not expressly provide that such class or series
ranks senior to or on a parity with the Series A Preferred Stock as to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
the Corporation.

“Liquidation Value” of any Share shall be $1,000.

“Parity Securities” means (i) the Series A Preferred Stock and (ii) each other
class or series of the Corporation’s capital stock established after the Initial
Issue Date, the terms of which expressly provide that such class or series will
rank on a parity with the Series A Preferred Stock as to dividend distributions
and distributions upon liquidation, winding-up and dissolution of the
Corporation.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“PIK Toggle Notes” means the 7.75%/8.50% Senior PIK Toggle Notes due 2019 issued
pursuant to that certain Indenture, dated November 4, 2013, between Chinos
Intermediate Holdings A, Inc., as Issuer, and U.S. Bank National Association, as
trustee.

“Preferred Dividend Rate” means a nominal rate of seven percent (7%) per annum,
which shall accrue on the sum of (x) the Liquidation Value of the applicable
Shares plus (y) all accrued and unpaid dividends thereon, whether or not
declared.

“Senior Securities” means any class or series of the Corporation’s capital stock
established after the Initial Issue Date, the terms of which expressly provide
that such class or series will rank senior to the Series A Preferred Stock as to
dividend distributions and distributions upon liquidation, winding-up and
dissolution of the Corporation.

“Subsidiary” means, with respect to a Person, each other Person in which such
Person owns, directly or indirectly, capital stock or other equity interests
representing more than fifty percent (50%) of the outstanding capital stock or
other equity interests, the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

“Term Loan Agreement” means that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014, by and among J. Crew Group, Inc., Chinos Intermediate
Holdings B, Inc., the Lenders party thereto, and Wilmington Savings Fund
Society, FSB, as successor administrative agent, as amended on July [●], 2017.

5

 

--------------------------------------------------------------------------------

 

Section 9.Amendment and Waiver.

9.1.Subject to Section 9.2, no provision of this Certificate of Designation may
be amended, modified or waived except by an instrument in writing executed by
the Corporation and approved by the Holders of not less than a majority of the
Series A Preferred Stock outstanding at the time such action is taken, voting
separately as a single class with one vote per Share, in person or by proxy,
either in writing without a meeting or at an annual or a special meeting of such
Holders, and any other applicable stockholder approval requirements required by
law, and any such written amendment, modification or waiver will be binding upon
the Corporation and each holder of Series A Preferred Stock; provided that no
amendment, modification, alteration, repeal or waiver of the terms or relative
priorities of the Series A Preferred Stock may be accomplished by the merger,
consolidation or other transaction of the Corporation with another corporation
or entity unless the Corporation has obtained the prior written consent of the
Holders of the applicable percentage of the Series A Preferred Stock then
outstanding, voting separately as a single class with one vote per Share, in
person or by proxy, either in writing without a meeting or at an annual or a
special meeting of such Holders, and any other applicable stockholder approval
requirements required by law.

9.2.Notwithstanding any other provision herein to the contrary, any amendment
that would have any of the following effects shall require the approval of the
Holders of not less than sixty-six percent (66%) of the Series A Preferred Stock
outstanding at the time such action is taken:

(i)reduce the Preferred Dividend Rate, amend the definition of Liquidation
Value, or change the Dividend Payment Date;

(ii)reduce the percentage of outstanding Series A Preferred Stock necessary to
amend the terms thereof or to grant waivers; or

(iii)amend, modify or waive any provision of this Section 9.2.

Section 10.Notices.  Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, to (i) the Corporation,
at its principal executive offices, and (ii) any Holder, at such Holder’s
address as it appears in the stock records of the Corporation (unless otherwise
indicated by any such Holder).  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earlier of (i) the second
Business Day following the date of mailing in accordance with this Section 10,
or (ii) upon actual receipt by the party to whom such notice is required to be
given.

Section 11.Fractional Shares.  Series A Preferred Stock may be issued in
fractions of a Share which shall entitle the Holder, in proportion to such
Holder’s fractional Shares, to exercise voting rights, receive Preferred
Dividends and to have the benefit of all other rights of the Holders.

Section 12.Severability.  Whenever possible, each provision hereof shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision

6

 

--------------------------------------------------------------------------------

 

hereof is held to be prohibited by or invalid under applicable law, then such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or otherwise adversely affecting the remaining
provisions hereof.  If a court of competent jurisdiction should determine that a
provision hereof would be valid or enforceable if a period of time were extended
or shortened or a particular percentage were increased or decreased, then such
court may make such change as shall be necessary to render the provision in
question effective and valid under applicable law.

Section 13.Headings.  The headings of the various sections and subsections
hereof are for convenience of reference only and shall not affect the
interpretation of any of the provisions hereof.

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, [Chinos Intermediate Holdings AB, Inc.] has caused this
Certificate of Designation of the Series A Preferred Stock to be signed by
[___________], its authorized officer, this [___] day of [●], 2017.

 

 

[Chinos Intermediate Holdings AB, Inc.]

 

By:_______________________________
Name:
Title:

 

 



--------------------------------------------------------------------------------

 

Exhibit A

FORM OF CERTIFICATED SERIES A PREFERRED STOCK CERTIFICATE

FACE OF SECURITY

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES
LAWS.  NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE CERTIFICATE OF
INCORPORATION OF [Chinos Intermediate Holdings AB, Inc.] (THE “CORPORATION”),
INCLUDING THE CERTIFICATE OF DESIGNATION INCLUDED THEREIN (AS AMENDED AND
RESTATED FROM TIME TO TIME, THE “CHARTER”).  THE CORPORATION IS AUTHORIZED TO
ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS.  THE SHARES
EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS
STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE
CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS CERTIFICATE
BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE CORPORATION SUCH
CERTIFICATES AND OTHER INFORMATION AS SUCH CORPORATION MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.




--------------------------------------------------------------------------------

Certificate Number [     ]Number of Shares of

Series A Preferred Stock [     ]

 

 

Series A Preferred Stock
of
[Chinos Intermediate Holdings AB, Inc.]

[Chinos Intermediate Holdings AB, Inc.], a corporation organized and existing
under the laws of the State of Delaware (the “Corporation”) hereby certifies
that [●] (the “Holder”) is the registered owner of [●] fully paid and
non-assessable shares of preferred stock, no par value per share, of the
Corporation, designated as the Series A Preferred Stock (the “Series A Preferred
Stock”). The shares of Series A Preferred Stock are transferrable on the books
and records of the Corporation, in person or by a duly authorized attorney, upon
surrender of this certificate duly endorsed and in proper form for transfer. The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Series A Preferred Stock represented hereby are as specified
in, and the shares of the Series A Preferred Stock are issued and shall in all
respects be subject to the provisions of, the Certificate of Designation dated
[●], as the same may be amended from time to time (the “Certificate of
Designation”). Capitalized terms used but not defined herein shall have the
meaning given to them in the Certificate of Designation. The Corporation will
provide a copy of the Certificate of Designation to a Holder without charge upon
written request to the Corporation at its principal place of business.

Reference is hereby made to the Certificate of Designation, which shall for all
purposes have the same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Designation and is entitled to the benefits thereunder.

 

IN WITNESS WHEREOF, the Corporation has executed this certificate this [      ]
day of [               ], 20[    ]

[Chinos Intermediate Holdings AB, Inc.]

 

By:

Name:

Title:

 

By:

Name:

Title:




2

 

--------------------------------------------------------------------------------

REVERSE OF SECURITY

The Corporation will furnish without charge and upon written request to each
Holder the powers, designations, preferences and relative, participating,
optional or other special rights of each class of stock and the qualifications,
limitations or restrictions of such preferences and/or rights. Requests may be
made to:

[Chinos Intermediate Holdings AB, Inc.]
[Address]
[City, State, Zip]
Attention: [●]




3

 

--------------------------------------------------------------------------------

ASSIGNMENT

To assign this Series A Preferred Stock certificate, fill in the form below:

FOR VALUE RECEIVED, the undersigned hereby assigns and transfer the shares of
Series A Preferred Stock evidenced hereby to:

(Insert assignee’s legal name)

(Insert assignee’s social security or tax identification number)

(Insert assignee’s name, address and zip code)

and irrevocably appoints:

as agent to transfer the shares of Series A Preferred Stock evidenced hereby on
the books of the Corporation. The agent may substitute another to act for him or
her.

Dated:

 

Your Signature:

(Sign exactly as your name appears on the face of this certificate)

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

Exhibit G

 

New Series B Preferred Certificate of Designation

 

 

 

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF DESIGNATION

OF

SERIES B PREFERRED STOCK

OF

Chinos Holdings, Inc.

The terms of the authorized Series B Preferred Stock, no par value per share
(the “Series B Preferred Stock”), of Chinos Holdings, Inc., a corporation
organized and existing under the laws of the State of Delaware (the
“Corporation”), are as set forth below:

Section 1.Designation; Rank.

1.1.Designation.  There is hereby created out of the authorized and unissued
shares of preferred stock, no par value per share, of the Corporation a series
of preferred stock designated as “Series B Preferred Stock”.  The number of
shares constituting such series shall be 130,000 and such shares are referred to
herein as the “Series B Preferred Stock.”

1.2.Rank.  The Series B Preferred Stock shall, with respect to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
the Corporation, rank (i) senior (to the extent set forth herein) to all Junior
Securities, (ii) on a parity with all Parity Securities, and (iii) junior to all
Senior Securities.

1.3.Certificates.  The Holders shall be entitled to receive physical delivery of
a Certificate for their Shares, which shall be issued in fully registered form
and shall be substantially in the form attached hereto as Exhibit A.  Record
ownership of the Shares represented by such Certificates shall be shown on, and
the transfer of that ownership shall be effected only through, records
maintained by the Corporation.

Section 2.Dividends.

2.1.General Obligation.  The Corporation shall pay preferential dividends to the
Holders (the “Preferred Dividends”), as provided in this Section 2.  The
Preferred Dividends shall be paid if and when declared by the Board of
Directors, shall accrue at the Preferred Dividend Rate and shall be paid to the
Holders by delivery of shares of Series B Preferred Stock having an aggregate
Liquidation Value equal to the amount of such dividend.  The Preferred Dividends
shall accrue on each share of the Series B Preferred Stock (a “Share”) on a
daily basis and compound on a semi-annual basis for the period from and
including the date of issuance of such Share to and including the first to occur
of (i) the date on which the Liquidation Value of such Share (plus all accrued
and unpaid dividends thereon, whether or not declared) is paid to the Holder
thereof in connection with the liquidation of the Corporation, (ii) the date on
which such Share is redeemed pursuant to Section 4 or (iii) the date on which
such Share is otherwise acquired by the Corporation. The Preferred Dividends
shall accrue regardless of whether or not (a) such dividends have been declared,
(b) there are profits or surplus (as defined in the Delaware General Corporation
Law (the “DGCL”)) available for payment or (c) the Corporation is prohibited
from paying dividends under applicable law.  So long as any Shares remain
outstanding, the Corporation

 

--------------------------------------------------------------------------------

shall not, nor shall it permit any Subsidiary to, redeem, purchase or otherwise
acquire for value any Junior Securities, nor shall the Corporation nor any of
its Subsidiaries directly or indirectly pay or declare any dividend, to or make
any distribution upon, any Junior Securities.  The date on which the Corporation
initially issues any Share shall be deemed to be its “date of issuance”
regardless of the number of times transfer of such Share is made on the stock
records maintained by or for the Corporation and regardless of the number of
certificates that may be issued to evidence such Share.

2.2.Dividend Payment Dates.  The Preferred Dividends shall be payable
semi-annually in arrears on March 15 and September 15 of each year, or, in the
event such date falls on a day other than a Business Day, on the first Business
Day preceding such date (the “Dividend Payment Dates”).  To the extent not paid
on any Dividend Payment Date, the Preferred Dividends which have accrued on each
Share outstanding during the six-month period (or other period in the case of
the initial Dividend Payment Date) ending upon each such Dividend Payment Date
shall be accumulated and shall remain accumulated dividends with respect to such
Share until paid to the Holder thereof.

2.3.Distribution of Partial Dividends.  Except as otherwise provided herein, if
at any time the Corporation pays less than the total amount of Preferred
Dividends then accrued with respect to the Series B Preferred Stock, such
payment shall be distributed pro rata among the Holders thereof based upon the
aggregate accrued but unpaid dividends on the Shares held by each such Holder.

Section 3.Liquidation.  

3.1.Normal Liquidation. Upon any liquidation (including a Deemed Liquidation),
dissolution or winding up of the Corporation (whether voluntary or involuntary),
each Holder shall be entitled to be paid, pari passu with any distribution or
payment made upon Parity Securities and before any distribution or payment is
made upon any Junior Securities, an amount in cash, per Share equal to the
aggregate Liquidation Value of all Shares held by such Holder (plus all accrued
and unpaid dividends thereon, whether or not declared).  If upon any such
liquidation (including a Deemed Liquidation), dissolution or winding up of the
Corporation the assets of the Corporation to be distributed among the Holders
are insufficient to permit payment to such Holders of the aggregate amount which
they are entitled to be paid under this Section 3, then all assets available to
be distributed to the Corporation’s stockholders shall be distributed pro rata
among such Holders based upon the aggregate Liquidation Value (plus all accrued
and unpaid dividends, whether or not declared) of the Series B Preferred Stock
held by each Holder.  If upon any such liquidation (including a Deemed
Liquidation), dissolution or winding up of the Corporation, the assets of the
Corporation to be distributed amongst the Holders exceed the aggregate
Liquidation Value of all Shares held by the Holders (plus all accrued and unpaid
dividends thereon, whether or not declared), then a portion equal to 2.67% of
such excess shall be distributed to the Holders, as a single and separate class,
which portion shall be shared ratably among the Holders based on the number of
Shares held by such Holders.  Not less than thirty (30) days prior to the
payment date stated therein, the Corporation shall deliver written notice of any
such liquidation (including a Deemed Liquidation), dissolution or winding up to
each record Holder, setting forth in reasonable detail the amount of proceeds to
be paid with respect to each Share in connection with such liquidation,
dissolution or winding up.  

2

 

--------------------------------------------------------------------------------

3.2.Any (i) consolidation or merger of the Corporation with or into another
entity or entities (whether or not the Corporation is the surviving entity (the
Corporation, such surviving entity or the acquirer(s) of assets contemplated by
clause (ii), as applicable, the “Surviving Entity”)), (ii) sale or transfer by
the Corporation of all or substantially all of its assets (determined for the
Corporation together with its Subsidiaries on a consolidated basis), or (iii)
sale, transfer or issuance or series of sales, transfers and/or issuances of
shares of the Corporation’s capital stock by the Corporation or the holders
thereof, in any case of (i), (ii) or (iii), as a result of which the holders of
the Corporation’s outstanding capital stock possessing the voting power (under
ordinary circumstances) to elect a majority of the Corporation’s Board of
Directors immediately prior to such sale or issuance cease to own the Surviving
Entity’s outstanding capital stock possessing the voting power (under ordinary
circumstances) to elect a majority of the Surviving Entity’s Board of Directors
shall be deemed to be a liquidation, dissolution and winding up of the
Corporation (a “Deemed Liquidation”) for purposes of this Section 3.

Section 4.Redemption.

4.1.Optional Redemption.  The Corporation or any Sponsor or Sponsors may at any
time following the effective date of this Certificate of Designation, redeem or
purchase, as applicable, without penalty, not less than all of the Shares then
outstanding and pay to each Holder thereof an amount in cash in immediately
available funds equal to the Liquidation Value of such Holder’s Shares (plus all
accrued and unpaid dividends thereon, whether or not declared) as of the
Redemption Date (the “Redemption”).

4.2.Redemption Payments.  For each Share which is to be redeemed or purchased
hereunder, the Corporation or the applicable Sponsor or Sponsors, as the case
may be, shall be obligated, on the applicable Redemption Date, to pay to the
relevant Holder (upon surrender by such Holder of the Certificate at (i) the
Corporation’s principal office, in the case of Redemption by the Corporation, or
(ii) the address nominated by the Sponsor or Sponsors acquiring such Shares, in
the case of Redemption by any Sponsor or Sponsors) an amount in cash in
immediately available funds equal to the Liquidation Value of such Holder’s
Shares (plus all accrued and unpaid dividends thereon, whether or not declared),
in connection with the Redemption.

4.3.Notice of Redemption.  Except as otherwise provided herein, the Corporation
or Sponsor, as the case may be, shall give written notice of a Redemption of
Shares to each Holder at least thirty (30) days prior to the date on which such
Redemption is to be made.

Section 5.Voting.

5.1.Voting Generally.  Except as set forth herein or to the extent required by
the DGCL, the Holders shall not have any voting rights.  In any case in which
the Holders shall be entitled to vote, each Holder shall be entitled to one vote
for each Share held on the record date for determining the stockholders of the
Corporation eligible to vote thereon.

5.2.Consent Rights. So long as any Shares remain outstanding, without the prior
written consent of the Holders of at least a majority of the issued and
outstanding

3

 

--------------------------------------------------------------------------------

Shares, voting separately as a single class with one vote per Share, in person
or by proxy, either in writing without a meeting or at an annual or a special
meeting of such Holders, and any other applicable stockholder approval
requirements required by law:

(i)The Corporation shall not create, authorize the creation of, issue, sell, or
obligate itself to issue or sell, any Senior Securities or Parity Securities,
other than issuances of Series B Preferred Stock under the terms of the
Management Incentive Plan of the Corporation.

(ii)The Corporation shall not permit [Chinos Intermediate Holdings AB, Inc.]
(“IntermediateCo”) to create, authorize the creation of, issue, sell, or
obligate itself to issue or sell, any class or series of IntermediateCo capital
stock that will rank senior to, or on a parity with, the Series A Preferred
Stock (“IntermediateCo Preferred Stock”) of IntermediateCo as to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
IntermediateCo.

(iii)The Corporation shall not permit any of its Subsidiaries (other than Chinos
Intermediate Holdings A, Inc., IntermediateCo, or J. Crew Brand Intermediate,
LLC and its Subsidiaries) to take any action that any such Person would be
prohibited from taking in its capacity as Holdings, the Borrower or a Restricted
Subsidiary (as such terms are defined in the Term Loan Agreement), as
applicable, pursuant to Article VII of the Term Loan Agreement as in effect as
of the Initial Issue Date; provided that, for purposes of this Section 5.3(ii),
such prohibitions shall remain in effect without regard to whether or not any
Lender shall have any Commitment or any Loan or other Obligation (as such terms
are defined in the Term Loan Agreement) that remains unpaid or unsatisfied and
whether or not the Term Loan Agreement is amended, modified or terminated
subsequent to the Initial Issue Date.

5.3.Rights Relating to the IntermediateCo Preferred Shares. For so long as any
Shares remain outstanding:

(i)The Corporation will not, without the prior written consent of the Holders of
at least sixty-six percent (66%) of the issued and outstanding Shares, (a)
directly or indirectly transfer, assign, sell or otherwise dispose of the shares
of IntermediateCo Preferred Stock that are held by the Corporation (the
“IntermediateCo Preferred Shares”), (b) permit or allow the creation or
imposition of, or suffer to exist, any lien, encumbrance, mortgage, pledge,
security interest or other similar interest on, the IntermediateCo Preferred
Shares or (c) waive any of its or its subsidiaries’ rights as a holder of
IntermediateCo Preferred Shares under, or consent to any amendment or
modification of, the Certificate of Designation relating to the IntermediateCo
Preferred Shares, in each case for so long as the Corporation directly or
indirectly holds any IntermediateCo Preferred Shares.

(ii)Upon the redemption of the IntermediateCo Preferred Shares, or any actual
liquidation, deemed liquidation, dissolution or winding up of IntermediateCo
that results in a payment to the holders of the IntermediateCo Preferred Shares,
the Corporation shall effect a Redemption of the Shares in accordance with
Section 4.

Section 6.Conversion.  The Shares shall not be convertible into any other

4

 

--------------------------------------------------------------------------------

security and do not otherwise have any conversion rights.

Section 7.Registration of Transfer.  The Corporation shall keep at its principal
office a register for the registration of Series B Preferred Stock.  Upon the
surrender of any Certificate at such place, the Corporation shall, at the
request of the record Holder of such Certificate, execute and deliver (at the
Corporation’s expense) a new Certificate in exchange therefor representing in
the aggregate the number of Shares represented by the surrendered
Certificate.  Each such new Certificate shall be registered in such name and
shall represent such number of Shares as is requested by the Holder of the
surrendered Certificate and shall be substantially identical in form to the
surrendered Certificate.  The Shares represented by such new Certificate shall
be identical to the Shares represented by the surrendered Certificate, including
with respect to the Liquidation Value of such Shares and any accrued and unpaid
dividends thereon (whether or not declared), and Preferred Dividends shall
accrue on the Shares represented by such new Certificate from the date on which
Preferred Dividends have been fully paid on the Shares represented by the
surrendered Certificate.  The Corporation may place such legend on any
Certificate and/or provide such notices as may be required by applicable law or
the Certificate of Incorporation.

Section 8.Replacement.  Upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit of the registered Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any Certificate
evidencing Shares, and in the case of any such loss, theft or destruction, upon
receipt of indemnity reasonably satisfactory to the Corporation, or, in the case
of any such mutilation upon surrender of such Certificate, the Corporation shall
(at its expense) execute and deliver in lieu of such Certificate a new
certificate of like kind representing the number of Shares of such class
represented by such lost, stolen, destroyed or mutilated Certificate and dated
the date of such lost, stolen, destroyed or mutilated Certificate.  The Shares
represented by such new Certificate shall be identical to the Shares represented
by such lost, stolen, destroyed or mutilated Certificate, including with respect
to the Liquidation Value of such Shares and any accrued and unpaid dividends
thereon (whether or not declared), and Preferred Dividends shall accrue on the
Shares represented by such new Certificate from the date to which Preferred
Dividends have been fully paid on the Shares represented by such lost, stolen,
destroyed or mutilated Certificate.

Section 9.Definitions.

“Board of Directors” means the board of directors of the Corporation.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York, New York, U.S.A. are open for the general transaction of
business.

“Certificate” means, with respect to any Share, a certificate representing such
Share.

“Common Stock” means the Class A Common Stock, par value $0.00001 per share, of
the Corporation.

5

 

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Holder” means a holder of shares of Series B Preferred Stock as reflected in
the stock books of the Corporation.

“Indebtedness” of any Person means (a) all indebtedness for borrowed money, (b)
any other indebtedness which is evidenced by a note, bond, indenture, debenture
or similar contract or agreement, (c) all reimbursement obligations with respect
to (i) letters of credit, bank guarantee or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than, in the case of this clause (ii), those entered into
in the ordinary course of business consistent with past practice and (d) all
guarantees for obligations of any other Person constituting Indebtedness of such
other Person.

“Initial Issue Date” means July [●], 2017, the original date of issuance of the
Series B Preferred Stock.

“Junior Securities” means (i) the Common Stock and (ii) each other class or
series of the Corporation’s capital stock established after the Initial Issue
Date, the terms of which do not expressly provide that such class or series
ranks senior to or on a parity with the Series B Preferred Stock as to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
the Corporation.

“Liquidation Value” of any Share shall be $1,000.

“Parity Securities” means (i) the Series A Preferred Stock, (ii) the Series B
Preferred Stock and (iii) each other class or series of the Corporation’s
capital stock established after the Initial Issue Date, the terms of which
expressly provide that such class or series will rank on a parity with the
Series B Preferred Stock as to dividend distributions and distributions upon
liquidation, winding-up and dissolution of the Corporation.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“PIK Toggle Notes” means the 7.75%/8.50% Senior PIK Toggle Notes due 2019 issued
pursuant to that certain Indenture, dated November 4, 2013, between Chinos
Intermediate Holdings A, Inc., as Issuer, and U.S. Bank National Association, as
trustee.

“Preferred Dividend Rate” means a nominal rate of seven percent (7%) per annum,
which shall accrue on the sum of (x) the Liquidation Value of the applicable
Shares plus (y) all accrued and unpaid dividends thereon, whether or not
declared.

“Redemption Date” means the date specified in any notice of Redemption at the
Corporation’s option.

6

 

--------------------------------------------------------------------------------

“Senior Securities” means any class or series of the Corporation’s capital stock
established after the Initial Issue Date, the terms of which expressly provide
that such class or series will rank senior to the Series B Preferred Stock as to
dividend distributions and distributions upon liquidation, winding-up and
dissolution of the Corporation.

“Series A Preferred Stock” means the Series A Preferred Stock, no par value per
share, of the Corporation.

“Sponsor” means each of TPG Capital, LP, TPG Chinos Co-Invest, L.P., Leonard
Green & Partners, L.P., [LGP V, LGP Side V,] and LGP Chino Co-Invest LLC, for so
long as such Person holds shares of Common Stock.

“Subsidiary” means, with respect to a Person, each other Person in which such
Person owns, directly or indirectly, capital stock or other equity interests
representing more than fifty percent (50%) of the outstanding capital stock or
other equity interests, the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

“Term Loan Agreement” means that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014, by and among J. Crew Group, Inc., Chinos Intermediate
Holdings B, Inc., the Lenders party thereto, and Wilmington Savings Fund
Society, FSB, as successor administrative agent, as amended on July [●], 2017.

Section 10.Amendment and Waiver.

10.1.Subject to Section 10.2, no provision of this Certificate of Designation
may be amended, modified or waived except by an instrument in writing executed
by the Corporation and approved by the Holders of not less than a majority of
the Series B Preferred Stock outstanding at the time such action is taken,
voting separately as a single class with one vote per Share, in person or by
proxy, either in writing without a meeting or at an annual or a special meeting
of such Holders, and any other applicable stockholder approval requirements
required by law, and any such written amendment, modification or waiver will be
binding upon the Corporation and each holder of Series B Preferred Stock;
provided that no amendment, modification, alteration, repeal or waiver of the
terms or relative priorities of the Series B Preferred Stock may be accomplished
by the merger, consolidation or other transaction of the Corporation with
another corporation or entity unless the Corporation has obtained the prior
written consent of the Holders of the applicable percentage of the Series B
Preferred Stock then outstanding, voting separately as a single class with one
vote per Share, in person or by proxy, either in writing without a meeting or at
an annual or a special meeting of such Holders, and any other applicable
stockholder approval requirements required by law.

10.2.Notwithstanding any other provision herein to the contrary, any amendment
that would have any of the following effects shall require the approval of the
Holders of not less than sixty-six percent (66%) of the Series B Preferred Stock
outstanding at the time such action is taken:

(i)amend, modify or waive any provision relating to the Redemption of the Series
B Preferred Stock;

7

 

--------------------------------------------------------------------------------

(ii)reduce the Preferred Dividend Rate, amend the definition of Liquidation
Value, or change the Dividend Payment Date;

(iii)reduce the percentage of outstanding Series B Preferred Stock necessary to
amend the terms thereof or to grant waivers; or

(iv)amend, modify or waive any provision of this Section 10.2.

Section 11.Notices.  Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, to (i) the Corporation,
at its principal executive offices, and (ii) any Holder, at such Holder’s
address as it appears in the stock records of the Corporation (unless otherwise
indicated by any such Holder).  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earlier of (i) the second
Business Day following the date of mailing in accordance with this Section 11,
or (ii) upon actual receipt by the party to whom such notice is required to be
given.

Section 12.Fractional Shares.  Series B Preferred Stock may be issued in
fractions of a Share which shall entitle the Holder, in proportion to such
Holder’s fractional Shares, to exercise voting rights, receive Preferred
Dividends and to have the benefit of all other rights of the Holders.

Section 13.Severability.  Whenever possible, each provision hereof shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision hereof is held to be prohibited by or invalid under applicable
law, then such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions hereof.  If a court of competent jurisdiction should
determine that a provision hereof would be valid or enforceable if a period of
time were extended or shortened or a particular percentage were increased or
decreased, then such court may make such change as shall be necessary to render
the provision in question effective and valid under applicable law.

Section 14.Headings.  The headings of the various sections and subsections
hereof are for convenience of reference only and shall not affect the
interpretation of any of the provisions hereof.

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Chinos Holdings, Inc. has caused this Certificate of
Designation of the Series B Preferred Stock to be signed by [___________], its
authorized officer, this [___] day of [●], 2017.

 

 

Chinos Holdings, Inc.

 

By:_______________________________
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF CERTIFICATED SERIES B PREFERRED STOCK CERTIFICATE

FACE OF SECURITY

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES
LAWS.  NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE FOURTH AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF Chinos Holdings, Inc. (THE “CORPORATION”),
INCLUDING THE CERTIFICATE OF DESIGNATION INCLUDED THEREIN (AS AMENDED AND
RESTATED FROM TIME TO TIME, THE “CHARTER”).  THE CORPORATION IS AUTHORIZED TO
ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS AND THE
CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS.  THE SHARES
EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS
STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE
CHARTER.  THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO THIS CERTIFICATE
BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE CORPORATION SUCH
CERTIFICATES AND OTHER INFORMATION AS SUCH CORPORATION MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.


 

--------------------------------------------------------------------------------

Certificate Number [     ]Number of Shares of

Series B Preferred Stock [     ]

 

 

Series B Preferred Stock
of
Chinos Holdings, Inc.

Chinos Holdings, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Corporation”) hereby certifies that [●] (the
“Holder”) is the registered owner of [●] fully paid and non-assessable shares of
preferred stock, no par value per share, of the Corporation, designated as the
Series B Preferred Stock (the “Series B Preferred Stock”). The shares of Series
B Preferred Stock are transferrable on the books and records of the Corporation,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer. The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Series B Preferred Stock represented hereby are as specified in, and the shares
of the Series B Preferred Stock are issued and shall in all respects be subject
to the provisions of, the Certificate of Designation dated [●], as the same may
be amended from time to time (the “Certificate of Designation”). Capitalized
terms used but not defined herein shall have the meaning given to them in the
Certificate of Designation. The Corporation will provide a copy of the
Certificate of Designation to a Holder without charge upon written request to
the Corporation at its principal place of business.

Reference is hereby made to the Certificate of Designation, which shall for all
purposes have the same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Designation and is entitled to the benefits thereunder.

 

IN WITNESS WHEREOF, the Corporation has executed this certificate this [      ]
day of [               ], 20[    ]

Chinos Holdings, Inc.

 

By:

Name:

Title:

 

By:

Name:

Title:




2

 

--------------------------------------------------------------------------------

REVERSE OF SECURITY

The Corporation will furnish without charge and upon written request to each
Holder the powers, designations, preferences and relative, participating,
optional or other special rights of each class of stock and the qualifications,
limitations or restrictions of such preferences and/or rights. Requests may be
made to:

Chinos Holdings, Inc.
[Address]
[City, State, Zip]
Attention: [●]




3

 

--------------------------------------------------------------------------------

ASSIGNMENT

To assign this Series B Preferred Stock certificate, fill in the form below:

FOR VALUE RECEIVED, the undersigned hereby assigns and transfer the shares of
Series B Preferred Stock evidenced hereby to:

(Insert assignee’s legal name)

(Insert assignee’s social security or tax identification number)

(Insert assignee’s name, address and zip code)

and irrevocably appoints:

as agent to transfer the shares of Series B Preferred Stock evidenced hereby on
the books of the Corporation. The agent may substitute another to act for him or
her.

Dated:

 

Your Signature:

(Sign exactly as your name appears on the face of this certificate)

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

Exhibit H

 

Form of IP License Agreements

 

 





--------------------------------------------------------------------------------

 

AMENDED AND RESTATED INTELLECTUAL PROPERTY LICENSE AGREEMENT30

This Amended and Restated Intellectual Property License Agreement (“Agreement”)
is entered into as of [●]31, 2017 (the “Effective Date”), by and between J. Crew
Domestic Brand, LLC, a Delaware limited liability company (“Licensor”), on the
one hand, and J. Crew International, Inc., a Delaware corporation (“Licensee”)
and, in its capacity as the payor pursuant to Sections 2.2, 3.2, 4, 5.1, 5.5,
6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement, J. Crew Operating Corp., a
Delaware corporation (“Payor”), on the other hand.  Licensor and Licensee are
collectively referred to throughout this Agreement as the “Parties.”

RECITALS

A.  

The Parties and Payor are members of a group of affiliated companies engaged in
the design, development, manufacture, marketing, distribution, and sale of
Products (as defined below) and the operation of the Business (as defined
below).

B.On December 5, 2016, Licensee, a wholly-owned subsidiary of Payor, assigned an
undivided 72.04% ownership interest in and to the Licensed Marks (as defined
below), along with the associated goodwill, to Licensor via the following
sequence of drop-down assignments: (i) Licensee to J. Crew International Cayman
Limited; (ii) J. Crew International Cayman Limited to J. Crew Brand Holdings,
LLC; (iii) J. Crew Brand Holdings, LLC to J. Crew Brand Intermediate, LLC; (iv)
J. Crew Brand Intermediate, LLC to J. Crew Brand, LLC; and (v) J. Crew Brand,
LLC to Licensor (collectively, the “2016 Step-Down IP Assignments”).

C.  As a result of the 2016 Step-Down IP Assignments, Licensor and Licensee
jointly owned the Licensed Marks, with Licensor owning an undivided 72.04%
ownership interest in and to the Licensed Marks, and Licensee owning an
undivided 27.96% ownership interest in and to the Licensed Marks.

D.

On December 6, 2016, the Parties and Payor entered into an Intellectual Property
License Agreement (the “2016 IP License Agreement”), pursuant to which Licensor
granted to Licensee an exclusive license to the Licensed Marks.

E.

Subsequently, on [●]32, 2017, Licensee assigned its remaining 27.96% ownership
interest in and to the Licensed Marks, along with the associated goodwill, to
Licensor via the following sequence of drop-down assignments: (i) Licensee to J.
Crew International Cayman Limited; (ii) J. Crew International Cayman Limited to
J. Crew Brand Holdings, LLC; (iii) J.

 

30

NTD:  If the Term Loan Transactions are completed, this Agreement will be split
into two versions, one which will provide for the license for the 72.04%
interest in the Licensed Marks, and another, in substantially the same form,  
to provide for the license for the remaining 27.96% interest in the Licensed
Marks, and collectively the agreements will account for a license from Licensor
to Licensee of 100% of the interest in the Licensed Marks.  In such scenario,
both agreements will be updated accordingly to reflect and account for the
relationship between the two agreements, but the agreements will otherwise be in
substantially the same form as this draft.

31

NTD:  If the Term Loan Transactions are completed, this Agreement to be dated as
of the Issue Date of the New Notes Indenture.

32

NTD:  If the Term Loan Transactions are completed, 2017 IP Assignment Agreements
to be dated as of the Effective Date of this Agreement (Issue Date of the New
Notes Indenture).

1





--------------------------------------------------------------------------------

 

Crew Brand Holdings, LLC to J. Crew Brand Intermediate, LLC; (iv) J. Crew Brand
Intermediate, LLC to J. Crew Brand, LLC; and (v) J. Crew Brand, LLC to Licensor
(the “2017 Step-Down IP Assignments”), and as a result of which, Licensor is the
sole and exclusive owner of all rights in and to the Licensed Marks.

F.Subject to the terms and conditions of this Agreement, the Parties and Payor
desire to enter into this Agreement to amend and restate the terms and
conditions of the 2016 IP License Agreement.

G.

Subject to the terms and conditions of this Agreement, and as consideration for
the benefits to Payor in accordance with this Agreement, Payor desires to make,
and Licensee desires that Payor make, payments due under this Agreement on
behalf of Licensee.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, and for good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the Parties and Payor agree as
follows:

17.Definitions.  In this Agreement, the following capitalized terms shall have
the meanings specified in this Section 1.

17.1“2016 IP License Agreement” has the meaning set forth in the Recitals.

17.2“2016 Step-Down IP Assignments” has the meaning set forth in the Recitals.

17.3“2017 Step-Down IP Assignments” has the meaning set forth in the Recitals.

17.4“ABL Facility” has the meaning set forth in Section 2.1.

17.5“Agreement” has the meaning set forth in the preamble.

17.6 “BAML” has the meaning set forth in Section 2.1.

17.7“Bankruptcy Code” has the meaning set forth in Section 16.4.

17.8“Business” shall mean the specialty retail, fashion design, apparel and
accessories business, including without limitation, the design, development,
manufacture, marketing, distribution, and/or sale of Products under the Licensed
Marks and all brickandmortar and online retail activities, operated under the
Licensed Marks.

17.9“Effective Date” has the meaning set forth in the preamble.

17.10“Group” has the meaning set forth in Section 2.1.

17.11“Initial Payments” has the meaning set forth in Section 4.3.

17.12“Initial Term” has the meaning set forth in Section 11.1.

17.13“Licensee” has the meaning set forth in the preamble.

2





--------------------------------------------------------------------------------

 

17.14“License Fee” has the meaning set forth in Section 4.1.

17.15“Licensor” has the meaning set forth in the preamble.

17.16“Licensed Marks” shall mean the marks covered by the United States federal
registrations or otherwise listed on Exhibit A, any existing variation of these
marks as used in the United States, all common law rights in the United States
to same, and the associated goodwill.  The Licensed Marks licensed in this
Agreement are identical to those sold, transferred, conveyed, and assigned by
Licensee to Licensor pursuant to the Step-Down IP Assignments.

17.17“New Notes” shall mean the 13% Senior Secured Notes due 2021 issued
pursuant to the New Notes Indenture by J.Crew Brand, LLC and J.Crew Brand Corp.

17.18“New Notes Collateral Agent” shall mean the “Collateral Agent” as defined
in the New Notes Indenture.

17.19“New Notes Documents” shall mean the “Notes Documents” as defined in the
New Notes Indenture.

17.20“New Notes Indenture” shall mean the Indenture, dated as of the date
hereof, by and among (i) J.Crew Brand, LLC and J.Crew Brand Corp., as the
co-issuers, (ii) J. Crew Brand Intermediate, LLC, Licensor and J. Crew
International Brand, LLC, as the guarantors, and (iii) U.S. Bank National
Association, as trustee and collateral agent, dated as of the date hereof,
relating to the issuance of the New Notes.

17.21“Ocean Tomo” shall mean Ocean Tomo, LLC, the intellectual capital merchant
bank with corporate offices at 200 West Madison, Chicago, Illinois 60606.

17.22“Payment” has the meaning set forth in Section 4.2.

17.23“Payor” has the meaning set forth in the preamble.

17.24“Parties” has the meaning set forth in the preamble.

17.25“Products” shall mean clothing, apparel, footwear, bags, jewelry,
accessories, and other related goods, including without limitation all goods
covered by the United States federal registrations, applications for federal
registration, or common law rights, for the Licensed Marks, and any other goods
whether now or later marketed, distributed, and/or sold in connection with the
operation of the Business and/or featured on or in any website, catalogue, or
social media platform operated in connection with the Business.

17.26“Services” shall mean the manufacture, distribution, advertising,
marketing, and sale of the Products, retail services for the Business conducted
through all channels of trade, now known or later developed, and the promotion
and operation of the Business and any services ancillary to those operations.

17.27“Step-Down IP Assignments” shall mean, collectively, the 2016 Step-Down IP
Assignments and the 2017 Step-Down IP Assignments.

3





--------------------------------------------------------------------------------

 

17.28“Term” has the meaning set forth in Section 11.2.

17.29“Term Loan Facility” has the meaning set forth in Section 2.1.

17.30“Territory” shall mean (i) the United States, including the District of
Columbia and all territories and possessions of the United States of America,
including Puerto Rico and the U.S. Virgin Islands, and (ii) all other
jurisdictions throughout the world solely as necessary to permit Licensee to use
the Licensed Marks in the United States.

18.License Grant to Licensed Marks.

18.1Licensor hereby grants to Licensee an exclusive, non-transferrable (except
as expressly permitted by Section 14), sublicensable (solely in accordance with
Section 2.2), royalty-bearing license to use the Licensed Marks on the Products
and in connection with the Services and otherwise in the operation of the
Business in the Territory.  The foregoing license is exclusive even as to
Licensor.  Licensor shall not use the Licensed Marks or license others to use
the Licensed Marks in any manner during the Term (except as provided in Section
12 and this Section 2.1).  This Section 2.1 shall not prohibit (a) Licensee from
granting an irrevocable, non-exclusive worldwide license with respect to the
Licensed Marks to the administrative agent or collateral agent (or
representative therefor) under (i) the Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, amended and restated,
supplemented, extended, renewed, refunded, replaced, replaced, or refinanced
from time to time in one or more agreements in each case with the same or new
lenders, institutional investors or agents, the “Term Loan Facility”), among,
inter alios, J. Crew Group, Inc., a Delaware corporation (“Group”), as borrower,
the lenders party thereto, and Bank of America, N.A. (“BAML”), as administrative
agent and collateral agent, and (ii) the Credit Agreement, dated as of March 7,
2011 (as amended, restated, amended and restated, supplemented, extended,
renewed, refunded, replaced, replaced, or refinanced from time to time in one or
more agreements in each case with the same or new lenders, institutional
investors or agents, the “ABL Facility”), among, inter alios, Group, as
borrower, the lenders party thereto and BAML, as administrative agent and
collateral agent, in each case, for the purposes of enabling the applicable
collateral agent (or representative therefor) to exercise rights and remedies
under the applicable collateral documents and which license is exercisable only
during the continuation of an “event of default” (or similar term) thereunder,
and (b) Licensor from granting an irrevocable, non-exclusive worldwide license
with respect to the Licensed Marks to the New Notes Collateral Agent (or
representative therefor) under the New Notes Documents, for the purposes of
enabling the New Notes Collateral Agent (or representative therefor) to exercise
rights and remedies under the applicable collateral documents and which license
is exercisable only during the occurrence of an “event of default” (or similar
term) thereunder.

18.2Licensee may sublicense its rights under the Agreement with the prior
written consent of Licensor; provided that Licensee assumes liability for the
acts/omissions of its sublicensees with respect to their operations pursuant to
this Agreement, and Licensee guarantees payment of the License Fee owed to
Licensor pursuant to this Agreement.  Any sublicense made pursuant to and in
accordance with this Section 2.2 must include a written agreement by the
applicable sublicensee to assume and otherwise comply with all of the
obligations of Licensee hereunder with regard to the Licensed Marks, and any
such sublicense

4





--------------------------------------------------------------------------------

 

agreement between Licensee and any sublicensee must be approved in writing by
Licensor, which consent will not be unreasonably withheld.

19.Rights to Licensed Marks.

19.1In exchange for the agreements and consideration provided for herein, unless
otherwise specified in and subject to the terms of this Agreement, Licensee has
the exclusive right (even as to Licensor) in the Territory, during the Term, to:
(a) use the Licensed Marks in commerce or otherwise; (b) non-exclusively license
others to use the Licensed Marks; (c) register the Licensed Marks with any
federal or state governmental authority (in accordance with Section 6.1); (d)
commence an action for infringement of or other violation of rights under the
Licensed Marks; and (e) defend and settle any claims that Licensee’s use of the
Licensed Marks infringes or otherwise violates the rights of a third party.  

19.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with its
exercise of the foregoing rights during the Term, including, without limitation,
all costs associated with the operation of the Business under the Licensed
Marks, and the negotiation, implementation, and management of any sublicense of
the Licensed Marks.

20.License Fee; Payment.

20.1License Fee.  Payor, on behalf of Licensee, shall pay to Licensor a
[fifty-nine million dollar (USD $59,000,000)]33 license and use fee (the
“License Fee”) during each calendar year, for so long as this Agreement is in
effect and has not expired or been terminated.  Any Payment (as defined below)
due for any partial calendar year of the Term will be prorated. The License Fee
is in consideration for:  (a) the exclusive license to the Licensed Marks
granted to Licensee pursuant to Section 2; (b) Licensor’s waiver of certain
rights to use, license, register, defend, or enforce the Licensed Marks during
the Term; and (c) Licensor’s acknowledgement that Licensee will enjoy the
exclusive rights in and to the Licensed Marks, subject to the terms of this
Agreement.  

20.2Payments.  Payor, on behalf of Licensee, shall pay the License Fee in two
equal payments of [twenty-nine million five hundred thousand dollars (USD
$29,500,000)] (each, a “Payment”) to Licensor, which shall be made on March 1,
(which represents the License Fee for the period of August through January of a
fiscal year) and September 1 (which represents the License Fee for the period of
February through July of the fiscal year) of each year during the Term,
beginning [September 1], 2017.

 

33

NTD:  This draft presently contemplates a License Fee for 100% of the ownership
interest in the Licensed Marks. If the Term Loan Transactions are completed and
this Agreement is split (as described in Footnote 1 to this above), the [$59m]
annual License Fee will be apportioned between the two agreements as
follows:  $42.5m annual License Fee in the version involving the license to the
72.04% ownership interests, and a $16.5m annual License Fee amount in the
version involving the license to the remaining 27.96%, to collectively account
for the $59m annual License Fee.  Other Payment provisions throughout the
agreement will be apportioned in accordance with the same 72.04% and 27.96%
split.

5





--------------------------------------------------------------------------------

 

20.3Initial Payments.  In addition to the Payment obligations set forth above,
Payor, on behalf of Licensee, shall pay to Licensor the following three (3)
payments within five (5) days following the Effective Date of this Agreement:
(i) [three million twenty-seven thousand three hundred ninety-seven dollars and
twenty-six cents (USD $3,027,397.26]34, as payment for Licensee’s license and
use of the Licensed Marks for the period of December 6, 2016 (the date of the
2016 IP License Agreement) through December 31, 2016; (ii) [USD $ [●], as
payment for Licensee’s license and use of the Licensed Marks for the period of
January 1, 2017 until the Effective Date of this Agreement; and (iii) USD $ [●],
as payment for Licensee’s license and use of the Licensed Marks for the period
from the Effective Date of this Agreement through [August 31, 2017]
(collectively, the “Initial Payments”)]35.  All references to the “License Fee”
and “Payment(s)” throughout this Agreement shall be deemed to include the
Initial Payments.

20.4Past Due Payments.  In addition to the other remedies provided for in this
Agreement (and notwithstanding automatic termination of this Agreement pursuant
to Section 12.1), Payor, on behalf of Licensee, shall pay interest on all past
due Payment amounts at a rate of [two percent (2%)] per month (or the maximum
rate permitted by applicable law, whichever is less), commencing immediately
after the Payment was first due and accruing until the Payment is paid in
full.  Notwithstanding the foregoing, this Section 4.4 shall not limit or amend
the rights of Licensor under Section 12.1 and Section 12.5 of this Agreement
regarding failure by Payor to pay any portion of the License Fee in accordance
with this Section 4.

20.5Costs.  Payor, on behalf of Licensee, shall pay all costs relating to or
arising out of the collection of any delinquent License Fee amount, including,
but not limited to, any and all collection fees, collection agency fees,
reasonable attorneys’ fees, accountants’ fees, court costs, and expenses.

20.6Additional Payor Obligations.  In addition to payment of the License Fee
pursuant to this Section 4 (including payment of interest on past due Payments
pursuant to Section 4.4 and costs pursuant to Section 4.5), Payor shall also be
responsible for and shall make all payments on behalf of Licensee under Sections
2.2, 3.2, 4, 5.1, 5.5, 6.2, and 8.1 of this Agreement.

21.Ownership of the Licensed Marks and Quality Control for the Licensed Marks.

21.1The Parties and Payor acknowledge that the Licensed Marks are owned in their
entirety by Licensor.  Licensee and Payor acknowledge and agree that all
goodwill arising through the licensed use by Licensee of the Licensed Marks
shall inure solely to Licensor’s benefit, and that Licensee and/or Payor shall
obtain no proprietary or other rights in or to the Licensed Marks by virtue of
any use or exploitation Licensee may make thereof.  Licensee and/or Payor will
not at any time do or suffer to be done by any act, anything which will in any
way impair Licensor’s rights to any Licensed Marks.  Licensee agrees that in
using the Licensed Marks it will neither gain nor represent in any way that it
has any right or title in or to the Licensed Marks (other than as granted
hereunder).

 

34

NTD:  This amount was calculated by pro-rating a $42,500,000 annual license fee
amount for the period of December 6th-31st (inclusive of both the 6th and
31st).  $42,500,000 reflects the fair market value of the License Fee for the
72.04% ownership interest in the Licensed Marks.

35

NTD:  The amounts in (ii) and (iii) cannot be determined until the Effective
Date of this Agreement is determined.

6





--------------------------------------------------------------------------------

 

21.2Licensee and/or Payor shall neither challenge nor assist any third party to
challenge (a) Licensor’s ownership interest in the Licensed Marks, (b) the
validity of the Licensed Marks, or (c) the United States federal registrations
or applications for federal registration for the Licensed Marks, whether in
existence as of the Effective Date or thereafter.  Licensee and/or Payor will
not assist any third party, directly or indirectly, in infringing any of the
Licensed Marks or in the defense of any suit or action against any third party
relating to infringement of any of the Licensed Marks.  For the avoidance of
doubt, nothing in this Section 5.2 limits the general provisions of Section 5.1
or Section 5.4 in any way.

21.3All Products and Services offered by Licensee under the Licensed Marks in
the Territory during the Term shall conform to standards of quality at least
comparable to that of the Products and Services offered under the Licensed Marks
as of the Effective Date.  Licensor reserves the right to modify such quality
standards at any time.  Upon Licensor’s written request, Licensee shall, at its
own expense, supply representative samples of the Products (including related
marketing, advertising, and promotional materials) for Licensor’s review and
approval.  If Licensor reasonably determines in good faith that Licensee fails
to maintain a consistent level of quality in accordance with the terms of this
Agreement, then Licensor shall notify Licensee in writing of any such alleged
deficiencies, and Licensee shall take commercially-reasonable steps to remedy
such deficiencies to Licensor’s reasonable satisfaction.  Licensor will have the
right at reasonable times to inspect the production, service, retail, or other
facilities of Licensee or any sublicensee for the purpose of determining whether
the Licensee or any sublicensee is adhering to the requirements of this
Agreement relating to the nature and quality of the Products and Services.
Licensor hereby designates Payor to supervise and enforce any action taken with
regard to the above-described quality control activities for the Licensed Marks,
and Payor hereby accepts such designation; provided, however, that Licensor
reserves the right (in its sole discretion) to revoke such designation at any
time.

21.4Licensee shall not knowingly take any action with the Licensed Marks that
would adversely affect the Licensed Marks (including the value of the Licensed
Marks), the goodwill associated with the Licensed Marks, and/or the reputation
of Licensor or the Business.  Licensee’s use of the Licensed Marks shall at all
times be in accordance with reasonable trademark, trade dress, and trade name
usage principles and comply with all applicable federal, state, and local laws
and regulations that govern its use of the Licensed Marks and the conduct of the
Business.  

21.5As between the Parties, Licensee shall bear all costs related to correcting
any product defect or related to any recall of Products featuring the Licensed
Marks, whether voluntary or required by a government entity or a court
order.  If Licensee determines that a recall of Products is necessary, Licensee
shall notify Licensor within three (3) days of such determination and shall
consult with Licensor, and Licensor must approve (or not expressly object to)
all aspects of Licensee’s handling of such recall, such approval not to be
unreasonably withheld or delayed by Licensor.

22.Registration, Maintenance, and Enforcement of Licensed Marks.

22.1Licensee shall maintain the registrations and prosecute the applications for
registration for the Licensed Marks during the Term, and, subject to its
reasonable business

7





--------------------------------------------------------------------------------

 

judgment, shall ensure that all postregistration and prosecution filings and
renewal applications, including any prosecution, registration, renewal, or
maintenance fees, required by a government entity or by applicable law in
connection with the foregoing are completed and paid in a timely manner.  At
Licensee’s reasonable request, Licensor shall cooperate with Licensee to provide
information reasonably required by Licensee to submit to the U.S. Patent and
Trademark Office and other relevant offices for such postregistration and
prosecution filings and renewal applications, including, without limitation,
specimens of the Licensed Marks showing current usage of such marks on the
Products and/or in promotion and rendering of the Services.  At Licensor’s
reasonable request, Licensee shall prepare, file, and prosecute new applications
on behalf of Licensor to register the Licensed Marks with the U.S. Patent and
Trademark Office or any applicable government entity.  Licensee shall keep
Licensor fully informed of progress with regard to the preparation, filing,
prosecution, and maintenance of any Licensed Marks in the Territory, and shall
provide Licensor with copies of all documentation relating to the
foregoing.  Licensee may seek additional registrations for the Licensed Marks
outside of the Territory.  Nothing set forth herein shall prohibit Licensee from
filing new applications in its name, so long as such applications do not
diminish the value or validity of the Licensed Marks, or impair the Licensed
Marks as collateral of the New Notes Collateral Agent (or representative
therefor) under the applicable collateral documents.

22.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with the
enforcement, prosecution, and maintenance of the registrations for and
applications for registration of the Licensed Marks, and the enforcement and
defense of the Licensed Marks.  At Licensee’s reasonable expense, Licensor shall
in good faith assist Licensee to fulfill the foregoing responsibilities.

22.3Each Party shall immediately inform the other of any potential
infringements, dilution, or other misuse of any Licensed Mark in the Territory,
or use of any marks or designs confusingly similar to any Licensed Mark, or if
either Party receives notice of any claims from any third party alleging that
any Licensed Mark (or such Party’s use thereof) infringes or otherwise violates
the rights of a third party.  Licensee shall have the right to commence,
control, or respond to any such action or claim, and the authority and sole
control of the defense or settlement of such claim, including the negotiation,
litigation, prosecution, or settlement of any such action or claim, as well as
the first right to recover profits and damages from such actions.   Licensor
shall cooperate with all reasonable requests for assistance by Licensee in
connection with the foregoing, including being named as a party in any related
court proceedings.  Licensee shall provide Licensor copies of all notices,
complaints, court proceedings, and other documentation relating to the
foregoing, and Licensor will have the option to participate in any such
proceeding and be represented by counsel of its choosing at its own cost and
expense.

22.4If Licensee fails to bring an action or proceeding with respect to
infringement of the Licensed Marks within ninety (90) days following notice by
Licensor or notice of any alleged third party infringement, dilution, or misuse
of the Licensed Marks or use of confusingly similar marks to any Licensed Mark,
or Licensee requests Licensor assume control of any such action, then Licensor
shall have the right to bring and control any such action, by counsel of its
choosing.  Licensor shall have the right to commence, control, or respond to any
such action or claim, and the authority and sole control of the defense or
settlement of such claim, including the negotiation, litigation, prosecution, or
settlement of any such action or claim, as well as the first

8





--------------------------------------------------------------------------------

 

right to recover profits and damages from such actions.  To the extent Licensor
assumes such control, all costs associated with an action shall be at Licensor’s
sole expense.  Licensee shall cooperate with all reasonable requests for
assistance by Licensor in connection with the foregoing, including being named
as a party in any related court proceedings.

23.Representations and Warranties.

23.1Licensor represents and warrants to Licensee that (a) it has good title to
and/or the right to license the Licensed Marks; and (b) except as may be
provided herein, it will not use or otherwise license any other party to use the
Licensed Marks in any way during the Term.

23.2Licensee represents and warrants to Licensor that (a) this Agreement, and
the License Fee to be paid by Payor on behalf of Licensee to Licensor pursuant
to this Agreement, are and will all be for reasonably equivalent value, and are
and will all be made for fair consideration and in good faith; (b) Licensee has
and will have sufficient capital to satisfy its obligations under this
Agreement; (c) Licensee shall use commercially-reasonable efforts to ensure that
the Products and Services offered by Licensee under the Licensed Marks meet and
maintain the quality standards set forth in Section 5 of this Agreement; and (d)
Licensee’s use of the Licensed Marks shall not be in conflict with any other
agreement.

23.3Each Party represents and warrants to the other Party, that:  (a) it is duly
authorized and licensed to do business and carry out its obligations under this
Agreement; (b) it has full power and authority to enter into this Agreement and
the execution, delivery, and performance of this Agreement has been authorized
by all necessary corporate action; (c) it has obtained all third party consents
required to enter into this Agreement and none of the execution, delivery, or
performance of this Agreement will conflict with or constitute a breach of its
certificate of incorporation, charter, or bylaws; (d) this Agreement is valid
and enforceable in accordance with its terms, including under federal trademark
law and other applicable law, and no Party shall challenge the validity or
enforceability of this Agreement; and (e) the provisions of this Agreement are
not and were not intended to hinder, delay, or defraud any creditor.

24.Indemnification.

24.1Licensee agrees to protect, indemnify, and hold harmless Licensor and its
parent and affiliates, and their directors, officers, employees, licensees,
agents, representatives, successors, and assigns (collectively, the “Indemnified
Parties”), from and against any and all claims, suits, actions, or allegations
brought or asserted by a third party (each, a “Claim”) and any resulting
liabilities, judgments, costs, and expenses, including reasonable attorneys’
fees, arising out of or related to: (a) Licensee’s use or any use by any
sublicensee of Licensee of the Licensed Marks pursuant to this Agreement;
(b) Licensee’s breach of its representations, warranties, and other obligations
under this Agreement; and (c) Licensee’s or any of its sublicensees’
manufacture, distribution, advertising, marketing, and sale of the Products,
provision of the Services, and operation of the Business, including without
limitation any personal injury claims or product liability claims related to the
foregoing; provided, however, that Licensee shall not be obligated to protect,
indemnify, and hold harmless the Indemnified Parties from and against Claims,
resulting liabilities, judgments, costs, and expenses, including reasonable
attorneys’ fees, arising out of or related to, Licensor’s fraud, gross
negligence, or bad

9





--------------------------------------------------------------------------------

 

faith.  Licensee shall keep Licensor fully informed of the status and progress
with regard to any Claim, and shall provide Licensor with copies of all
documentation relating to the foregoing.

24.2Licensor shall promptly notify Licensee upon the assertion of any Claim
against an Indemnified Party, and shall give Licensee a reasonable opportunity
to defend and/or settle the Claim at its own expense.  Licensee shall have the
sole right to designate the counsel to handle any such defense and/or settlement
negotiations, and the Indemnified Parties shall provide Licensee with such
assistance as it may reasonably request in order to ensure a proper and adequate
defense of a Claim.  Any settlement of a Claim must be approved in writing by
Licensor (such approval not to be unreasonably withheld, conditioned, or
delayed) prior to the execution of any settlement agreement.

25.Disclaimer of Warranties.  Licensor licenses the Licensed Marks to Licensee
“as is.”  Licensor makes no warranties of any kind, express or implied, in
relation to the Licensed Marks.  Without limiting the foregoing, Licensor
expressly disclaims any and all implied warranties of merchantability, fitness
for a particular purpose, and noninfringement.

26.Further Assurances.  Each of Licensor, Licensee, and Payor shall promptly
execute, acknowledge, and deliver, at the reasonable request of another party to
this Agreement, such additional documents, instruments, conveyances, and
assurances and take such further actions as such other Party may reasonably
request to carry out the provisions of this Agreement and to give effect to the
transactions contemplated by this Agreement.

27.Term.

27.1This Agreement will remain in effect from the Effective Date and will
continue for a period of ten (10) years (the “Initial Term”) unless terminated
earlier by one of the Parties, as permitted by and in accordance with Section
12.

27.2At the end of the Initial Term, the term of the Agreement shall
automatically renew for successive one (1) year periods (the Initial Term and
all such renewal periods, collectively referred to as the “Term”) unless a Party
provides written notice of nonrenewal to the other at least sixty (60) days
prior to the applicable renewal date.

28.Termination and Events of Default.

28.1If Payor fails to pay any portion of the License Fee or make any other
payment as required by this Agreement, within three (3) days after Payor and
Licensee have received written notice from Licensor of such failure, then
Licensor may immediately terminate this Agreement upon written notice to
Licensee.

28.2Subject to Section 12.1 above, which covers Licensor’s right to terminate
this Agreement for a failure by Payor to pay any portion of the License Fee or
make any other payment as required by this Agreement, Licensor may terminate
this Agreement immediately upon written notice to Licensee in the event that
Licensee fails to cure a material breach of this Agreement within thirty (30)
days after Licensee has received written notice from Licensor of such
breach.  Any failure by Licensee to comply with the quality control provisions
included in Section 5 of this Agreement shall be deemed a material breach of
this Agreement.  In the event

10





--------------------------------------------------------------------------------

 

any material breach cannot be cured within thirty (30) days, except for
non-payment by Payor that must be cured within three (3) days after Payor has
received written notice of such breach, and so long as Licensee is making
reasonable efforts to implement a cure, the cure period will be automatically
extended by a reasonable amount of time to permit such cure (if a cure is
feasible).  

28.3The Parties may terminate this Agreement by mutual consent.  Licensee shall
not otherwise have any right to terminate this Agreement under this Section 12.

28.4Notwithstanding the foregoing, Licensor may not terminate this Agreement
under Sections 12.1 or 12.2 or consent to termination under Section 12.3 without
the written consent of the New Notes Collateral Agent.  

28.5If this Agreement is terminated pursuant to Sections 12.1, 12.2, or 12.3,
then (w) all rights of Licensee and its affiliates (other than Licensor) under
this Agreement shall automatically and immediately cease, (x) all rights of
Licensee under Section 6 regarding registration, maintenance, and enforcement of
the Licensed Marks will automatically and immediately revert to Licensor and
Licensor shall have the exclusive right and authority, in its sole discretion,
to make decisions and take all actions with respect to registration,
enforcement, and maintenance of the Licensed Marks, (y) all sublicenses granted
by Licensee and its affiliates pursuant to Section 2.2 shall automatically and
immediately terminate, and (z) Licensee and Payor, and their affiliates (except
for Licensor), shall immediately cease using in any manner the Licensed
Marks.  Licensee and Payor agree that upon termination of this Agreement
pursuant to Sections 12.1, 12.2, or 12.3, they and their affiliates (except for
Licensor) shall have no rights to use the Licensed Marks in any manner and, as
between Licensor and Licensee, Licensor shall have the exclusive rights to use,
license, sublicense, and otherwise exploit, in any manner, the Licensed Marks
and may freely assign or transfer such exclusive rights.

28.6[If this Agreement is split in the event of the completion of the Term Loan
Transactions (as described in Footnote 1, provisions regarding cross-termination
with regard to the separate license agreements to be included such that if one
license agreement is terminated the other license agreement is automatically
terminated.]

29.Effects of Termination. In the event of any expiration or termination of this
Agreement, the following provisions of this Agreement shall survive: Sections 1,
6, 7, 8, 9, 10, 12.5, 13, 15, and 16.  In addition, any payment obligations that
have accrued under this Agreement (including with respect to any License Fee or
Payment pursuant to Section 4) shall remain in full force and effect until they
are satisfied in full.

30.Assignment.  Licensor may not assign, transfer, delegate, or otherwise
dispose of (i) any and all of its rights and/or responsibilities under this
Agreement or (ii) any of its right, title, or interest in and to the Licensed
Marks to any person in each case without the prior written consent of Licensee
(such consent not to be unreasonably withheld or delayed).  Except as otherwise
permitted in this Agreement, Licensee may not assign, transfer, delegate, or
otherwise dispose of any of its rights or obligations under this Agreement
without Licensor’s prior written consent (such consent not to be unreasonably
withheld or delayed); provided, however, that a merger, consolidation,
combination, or restructuring involving Licensee or a change in control of
Licensee shall not be deemed to be an assignment of this Agreement.
Notwithstanding the

11





--------------------------------------------------------------------------------

 

foregoing, Licensor and Licensee shall be permitted to pledge their respective
rights under this Agreement as collateral to secure their respective obligations
in respect of any financing arrangement (including, in the case of Licensee, the
Term Loan Facility and/or the ABL Facility; and in the case of Licensor, the New
Notes Indenture).  Any assignment, delegation, and/or pledge in violation of
this provision or Section 2.2 will be without force or effect.  The Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
successors and permitted assigns, each of which must agree in writing to be
bound by the Agreement.

31.Confidentiality.  

31.1Confidential Information.  “Confidential Information” means information
disclosed by one Party hereunder to the other in connection this Agreement, or
by Payor on either Party’s behalf, which information is or should be reasonably
understood to be confidential or proprietary to the disclosing Party or Payor,
including product designs, costs, unpublished marketing, sales and financial
information, product and business plans, projections, and marketing
data.  Confidential Information will not include information that is: (a)
already lawfully known to or independently developed by the receiving party; (b)
disclosed in published materials without a breach of this Agreement; (c)
generally known to the public without a breach of this Agreement; or (d)
lawfully obtained from any third party who was not under an obligation to keep
such information confidential.

31.2Obligation.  Neither Party nor Payor will (a) disclose any Confidential
Information of the other Party or Payor to any third party, or (b) fail to take
all reasonable measures to maintain the confidentiality of Confidential
Information in its possession or control, which measures shall in no event be
less than the measures it uses to maintain the confidentiality of its own
information of similar importance.  Notwithstanding the foregoing, a Party or
Payor may disclose another’s Confidential Information to investors and legal and
financial advisors who are subject to confidentiality restrictions not less
restrictive than those in this Agreement; provided, however, that Party or Payor
shall be liable to the other Party or Payor for any breach of the
confidentiality obligations of such investors, legal, and/or financial advisors,
and to the extent reasonably necessary to comply with a court order or
government order to which the disclosing party is subject, provided that prior
to such disclosure of Confidential Information, the disclosing party will
provide the party whose Confidential Information is to be disclosed prompt
notice of the anticipated disclosure so that party can take all necessary
measures to prevent the disclosure and/or maintain the confidentiality of such
information.  A Party or Payor may also disclose Confidential Information in
areas specifically required to meet General Accepted Accounting Principles
(GAAP) or Securities Exchange Commission (SEC) filing requirements or the
listing requirements of any securities exchange on which the capital stock of
either Party or Payor is traded or any automated quotation system.  

32.Miscellaneous.

32.1Notices.  All notices given pursuant to this Agreement shall be in writing
and either (a)delivered personally, (b)delivered or mailed by registered or
certified mail, postage prepaid, or (c)sent by a nationally-recognized overnight
delivery or courier service, with delivery charges prepaid, and proof of
delivery or receipt requested, as follows:

12





--------------------------------------------------------------------------------

 

To Licensee:

J. Crew International, Inc.
770 Broadway, 10th Floor
New York, NY 10003
Attn: Maria Di Lorenzo
E-mail: Maria.DiLorenzo@jcrew.com

To Licensor:

J. Crew Domestic Brand, LLC
770 Broadway, 10th Floor
New York, NY 10003
Attn: Vincent Zanna
E-mail: Vincent.Zanna@jcrew.com

To Payor:

J. Crew Operating Corp.
770 Broadway, 10th Floor
New York, NY 10003
Attn: Jeremy Brooks
E-mail: Jeremy.Brooks@jcrew.com

All notices as required hereunder shall be effective upon the earlier of (x)
delivery, (y) three days after the mailing, or (z) the next business day if sent
by overnight courier.

32.2Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
party or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.

32.3Choice of Law; Choice of Forum.  This Agreement, and any dispute arising
from this Agreement or the subject matter of this Agreement, shall be governed
by the laws of the State of New York, without regard to its conflicts of law
principles, and the federal and state courts in the State of New York shall be
the exclusive jurisdiction for resolving all disputes relating to this
Agreement.  The Parties and Payor submit to the jurisdiction of such courts over
such a dispute and waive any objection to the propriety or convenience of venue
in such courts.

32.4365(n) Acknowledgment.  The Parties and Payor agree that section 365(n) of
title 11 of the United States Code (as amended, the “Bankruptcy Code”) shall
apply to the Licensee; provided, however, that in the event a court determines
that section 365(n) of the Bankruptcy Code does not apply to the Licensee, the
Parties and Payor agree that, following a material breach of this Agreement by
the Licensor, the Licensee may continue to use the Licensed Marks if and only if
the Licensee continues to pay the Licensor the License Fee and otherwise comply
with its obligations under this Agreement.

13





--------------------------------------------------------------------------------

 

32.5No Construction.  The Parties and Payor have participated in the negotiation
and drafting of this Agreement, and in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
collectively by the Parties and Payor, and no presumption or burden of proof
shall arise favoring or disfavoring any Party or Payor by virtue of the
authorship of any provisions of this Agreement.

32.6Amendment.  This Agreement may only be amended, supplemented, or modified,
and any of the terms, covenants, representations, warranties, or conditions may
only be waived, by a written amendment executed by both Parties and Payor, or in
the case of a waiver, by the Party waiving compliance.  No waiver by either
Party of any breach of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement.

32.7Severability.  If any provision of this Agreement or the application of any
such provision to any person, entity, or circumstance is held invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement or the application of such provision to any other persons,
entities, or circumstances and, to the extent permissible under applicable law,
any such invalid, illegal, or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties and Payor.

32.8Integration.  This Agreement (including any amendments and exhibits hereto)
constitutes the entire agreement between the Parties and Payor with respect to
its subject matter, and supersedes all prior and/or contemporaneous oral or
written negotiations, offers, representations, warranties, and agreements with
respect to this subject matter.

32.9Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall have been shown to have been executed by each Party and
Payor and delivered to the others.

[Signature Page Follows]

 

14





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties and Payor have executed this Agreement effective
as of the Effective Date.

J. Crew Domestic Brand, LLC, as Licensor


Name:Vincent Zanna
Title:VP, Treasurer
Date:

J. Crew International, Inc., as Licensee


Name:Maria Di Lorenzo
Title:SVP, General Counsel & Secretary
Date:

J. Crew Operating Corp., as Payor, for the purposes of Sections 2.2, 3.2, 4,
5.1, 5.5, 6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement


Name:Jeremy Brooks
Title:VP, Chief Accounting Officer
Date:

 

 

 

1





--------------------------------------------------------------------------------

 

Exhibit A

Licensed Marks

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

1035

25

86/028914

8/5/2013

4485298

2/18/2014

REGISTERED

United States

770

25

85/711415

8/23/2012

4437416

11/19/2013

REGISTERED

United States

770/ BEHIND THE LINE

41

85/251885

2/25/2011

4292872

2/19/2013

REGISTERED

United States

COOPER'S PICKS

35

77/912929

1/15/2010

4112314

3/13/2012

REGISTERED

United States

CREW

25

76/014732

3/31/2000

2431701

2/27/2001

REGISTERED

United States

CREW

25

73/465087

2/10/1984

1348064

7/9/1985

REGISTERED

United States

CREWCUTKIDS.COM

35

85/507623

1/3/2012

4175704

7/17/2012

REGISTERED

United States

CREWCUTS

14

86/261689

4/24/2014

4652335

12/9/2014

REGISTERED

United States

CREWCUTS

18, 26, 35

78/568692

2/16/2005

3163866

10/24/2006

REGISTERED

United States

CREWCUTS

25

78/417243

5/12/2004

3107778

6/20/2006

REGISTERED

United States

CREWCUTS (Stylized) and Elephant Design

[g20170612212617596946.jpg]

14, 16, 18, 25,

26

77/806117

8/17/2009

4172027

7/10/2012

REGISTERED

United States

CREWCUTS BABY

25

85/480131

11/23/2011

4466938

1/14/2013

REGISTERED





--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

DISCOVERED FOUND BY US, COLLECTED BY YOU

35

86/008893

7/12/2013

4485018

2/18/2014

REGISTERED

United States

EXPLORE WITHOUT FOOTPRINTS

25

77/840535

10/2/2009

3958772

5/10/2011

REGISTERED

United States

FACTORY FIRST

35

85/906005

4/16/2013

4432553

11/12/2013

REGISTERED

United States

GARMENTS FOR GOOD

18, 25, 35

85/880500

3/19/2013

4664331

12/30/2014

REGISTERED

United States

GARMENTS OF DISTINCTION

18, 25, 35

85/978316

12/28/2011

4293520

2/19/2013

REGISTERED

United States

GARMENTS OF DISTINCTION

25

85/505020

12/28/2011

4488944

2/25/2014

REGISTERED

United States

GIFT (BETTER) GUIDE

35

86/677799

6/29/2015

4935632

4/12/2016

REGISTERED

United States

IN GOOD COMPANY

35

85/274606

3/23/2011

4028920

9/20/2011

REGISTERED

United States

J. CREW

09, 14, 18, 21, 24 25 35

86/332488

7/9/2014

4882454

1/5/2016

REGISTERED

United States

J. CREW

09, 16, 20, 21, 28

85/880520

3/19/2013

4598134

9/2/2014

REGISTERED

United States

J. CREW

09, 35

85/533440

2/3/2012

4190784

8/14/2012

REGISTERED

United States

J. CREW

14

75/706289

5/14/1999

2462509

6/19/2001

REGISTERED

United States

J. CREW

18, 25, 42

73/411551

1/31/1983

1308888

12/11/1984

REGISTERED

United States

J. CREW

24, 26

86/125862

11/21/2013

4756806

6/16/2015

REGISTERED

2





--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW

25

77/588472

10/8/2008

3737898

1/12/2010

REGISTERED

United States

J. CREW

35

78/652755

6/17/2005

3098101

5/30/2006

REGISTERED

United States

J. CREW

35

85/322183

5/16/2011

4144171

5/15/2012

REGISTERED

United States

J. CREW

35

75/676905

4/8/1999

2351667

5/23/2000

REGISTERED

United States

J. CREW

36

77/616884

11/18/2008

3622997

5/19/2009

REGISTERED

United States

J. CREW (Script)

[g20170612212617654947.jpg]

09, 14, 18, 25, 35, 36

86/677826

6/29/2015

4935633

4/12/2016

REGISTERED

United States

J. CREW (Script)

[g20170612212617658948.jpg]

41

85/820382

1/10/2013

4368617

7/16/2013

REGISTERED

United States

J. CREW BABY

25, 35

86/125852

11/21/2013

4709191

3/24/2015

REGISTERED

United States

J. CREW BABY (Stylized) and Heart Design

[g20170612212617665949.jpg]

25

86/125859

11/21/2013

4717463

4/7/2015

REGISTERED

United States

J. CREW COLLECTION

25, 35

86/468931

12/2/2014

4781357

7/28/2015

REGISTERED

3





--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW FACTORY

35

85/067511

6/21/2010

4084606

1/10/2012

REGISTERED

United States

J. CREW LOGO

[g20170612212617678950.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW LOGO

[g20170612212617684951.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW MERCANTILE

14, 18

86/128624

11/25/2013

 

 

FILED

United States

J. CREW MERCANTILE

25

86/285414

5/19/2014

 

 

FILED

United States

J. CREW MERCANTILE

35

86/977125

11/25/2013

4838476

10/20/2015

REGISTERED

United States

J. CREW MERCANTILE (Stylized)

[g20170612212617694952.jpg]

35

86/768910

9/25/2015

4895913

2/2/2016

REGISTERED

United States

J. CREW STYLE GUIDE

35

85/624083

5/14/2012

4261541

12/18/2012

REGISTERED

United States

J. CREW UNTUCKED

25

78/496989

10/8/2004

3240424

5/8/2007

REGISTERED

United States

JACK KNOWS BEST

35

77/864918

11/4/2009

4063886

11/29/2011

REGISTERED

United States

JENNA'S PICKS

35

77/877636

11/20/2009

4063897

11/29/2011

REGISTERED

4





--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

just ask . . . (Stylized)

[g20170612212617711953.jpg]

35

77/494034

6/9/2008

3687101

9/22/2009

REGISTERED

United States

LANGHAM

25

85/564356

3/8/2012

4377858

7/30/2013

REGISTERED

United States

LIQUOR STORE

25

85/527759

1/27/2012

4378453

8/6/2013

REGISTERED

United States

LIQUOR STORE

35

85/785465

11/21/2012

4364847

7/9/2013

REGISTERED

United States

LUDLOW

25

85/489549

12/7/2011

4541406

6/3/2014

REGISTERED

United States

LUDLOW

25, 35

85/954939

6/10/2013

4863587

12/1/2015

REGISTERED

United States

MAX THE MONSTER

14, 16, 18, 21, 25

86/769340

9/25/2015

 

 

FILED

United States

No. 2 PENCIL

25

85/564253

3/8/2012

4330455

5/7/2013

REGISTERED

United States

Oarsman Design

[g20170612212617733954.jpg]

25

85/391104

8/5/2011

4178184

7/24/2012

REGISTERED

United States

POINT SUR

25

86/060718

9/10/2013

4964942

5/24/2016

REGISTERED

United States

RAIL & WHARF

18

85/558996

3/2/2012

4451917

12/17/2013

REGISTERED

United States

STONEHALL

25

85/564347

3/8/2012

4400987

9/10/2013

 

5





--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

Sustainability Logo

[g20170612212617749955.jpg]

35

85/349465

6/17/2011

4140322

5/8/2012

REGISTERED

United States

THE LUDLOW SHOP

35, 40

85/646852

6/8/2012

4382298

8/13/2013

REGISTERED

United States

VERY PERSONAL STYLIST

45

85/574397

3/20/2012

4530114

5/13/2014

REGISTERED

United States

WALLACE & BARNES

18, 25, 35

85/802214

12/13/2012

4530503

5/13/2014

REGISTERED

United States

WALLACE & BARNES GARMENTS OF DISTINCTION NEW YORK (Stylized) and design

[g20170612212617761956.jpg]

18, 25, 35

85/840229

2/4/2013

4413912

10/8/2013

REGISTERED

United States

WE KNOW YOU'RE OUT THERE

35

85/612919

5/1/2012

4355256

6/18/2013

REGISTERED

United States

WEAR YOUR SHADE!

25

85/880047

3/19/2013

4421722

10/22/2013

REGISTERED

United States

WEDGEWOOD TRENCH

25

85/564361

3/8/2012

4351192

6/11/2013

REGISTERED

 

 

 

 

 

 

 

6





--------------------------------------------------------------------------------

 

Exhibit I-1

 

Amended Management Agreement

 





--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

This Amended and Restated Management Services Agreement (the “Agreement”) is
entered into as of July [●], 2017 by and among Chinos Holdings, Inc., a Delaware
corporation (“Holdings”), J. Crew Group, Inc., a Delaware corporation (“Group”),
Chinos Intermediate Holdings A, Inc. (“Intermediate A”), [Newco], a Delaware
corporation (“[Newco]”) and Chinos Intermediate Holdings B, Inc. (“Intermediate
B” and, together with Group and [Newco], the “Companies”).

WHEREAS, Group (as successor to Chinos Acquisition Corp.), Holdings,
Intermediate A, Intermediate B, TPG Capital, L.P. (“TPG”) and Leonard Green &
Partners, L.P. (“LGP”) are parties to the Management Services Agreement dated
March 7, 2011 (“Original Agreement”), pursuant to which TPG and LGP provided
certain management, advisory and consulting services to the Companies; and

WHEREAS, the Companies, Intermediate A, TPG, LGP and Holdings desire to amend
and restate the Original Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

18.Services.  Holdings hereby agrees that, during the term of this Agreement
(the “Term”), it will provide to the Companies, to the extent mutually agreed by
the Companies and Holdings, by and through itself and/or Holdings’ successors,
assigns, affiliates, officers, employees and/or representatives and third
parties (collectively hereinafter referred to as the “Holdings Designees”), as
Holdings in its sole discretion may designate from time to time, management,
advisory and consulting services in relation to the affairs of the
Companies.  Such management, advisory and consulting services shall include,
without limitation:

(a)advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Companies with
financing on terms and conditions satisfactory to the Companies;

(b)advice in connection with acquisition, disposition and change of control
transactions involving any of the Companies or any of their direct or indirect
subsidiaries or any of their respective successors;

(c)financial, managerial and operational advice in connection with the
Companies’ day-to-day operations, including, without limitation, advice with
respect to the development and implementation of strategies for improving the
operating, marketing and financial performance of the Companies and/or their
respective subsidiaries; and

(d)such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as Holdings and the Companies may from time to time
agree in writing.

Holdings or Holdings Designees will devote such time and efforts to the
performance of the services contemplated hereby as Holdings deems reasonably
necessary or appropriate;



--------------------------------------------------------------------------------

 

provided, however, that no minimum number of hours is required to be devoted by
Holdings or any Holdings Designee on a weekly, monthly, annual or other
basis.  The Companies acknowledge that Holdings’ or Holdings Designees’ services
are not exclusive to the Companies or their respective subsidiaries and that
Holdings and each Holdings Designee may render similar services to other persons
and entities.  Holdings and the Companies understand that the Companies or their
respective subsidiaries may at times engage one or more investment bankers or
financial advisers to provide services in addition to, but not in lieu of,
services provided by Holdings and the Holdings Designees under this Agreement;
provided that any such engagement will be made pursuant to the terms of the
Amended and Restated Principal Investors Stockholders’ Agreement, dated as of
July [●], 2017, among the Companies, certain affiliates of TPG and LGP and
certain other parties (as may be further amended from time to time, the
“Stockholders’ Agreement”).  In providing services to the Companies or their
respective subsidiaries, Holdings and Holdings Designees will act as independent
contractors, and it is expressly understood and agreed that this Agreement is
not intended to create, and does not create, any partnership, agency, joint
venture or similar relationship and that no party has the right or ability to
contract for or on behalf of any other party or to effect any transaction for
the account of any other party.

19.Payment of Fees.

(a)Subject to Section 3, during the Term, the Companies, jointly and severally,
will pay to Holdings an aggregate annual retainer fee (the “Advisory Fee”) equal
to the greater of (i) 0.4% of the Annual Revenue for such fiscal year and (ii)
$8,000,000, as compensation for the services provided by Holdings or the
Holdings Designees under this Agreement, which shall be paid as follows: (x) on
a quarterly basis in advance, on each January 31, April 30, July 31 and October
31 occurring during the Term of this Agreement, 25% of the Advisory Fee then
payable if the Advisory Fee were determined only pursuant to clause (ii) of this
Section 2(b) and (y) within 90 days following each January 31, the excess, if
any, of the Advisory Fee for the fiscal year ended on such January 31 over the
quarterly payments already made in respect of such fiscal year in accordance
with clause (x).  Payment of any applicable amount to Holdings following the end
of any applicable twelve (12) month period shall be made within three (3)
business days after such amount is finally determined.  For the purposes of this
Agreement, “Annual Revenue” shall mean, for any applicable fiscal year, the
aggregate of all amounts which would be included as revenue on the consolidated
financial statements of Holdings and its subsidiaries for such period, in each
case determined in accordance with generally accepted accounting principles in
the United States, consistently applied.

(b)During the Term, Holdings (or Holdings Designees) will advise the Companies
in connection with the consummation of any financing or refinancing (equity or
debt), dividend, recapitalization, acquisition, disposition and spin-off or
split-off transactions involving the Companies or any of their direct or
indirect subsidiaries (however structured), and, subject to Section 3, the
Companies will pay to Holdings an aggregate fee (the “Subsequent Fee”) in
connection with each such transaction equal to customary fees charged by
internationally-recognized investment banks for serving as a financial advisor
in similar transactions, such fee to be due and payable for the foregoing
services at the closing of such transaction.



--------------------------------------------------------------------------------

 

(c)Each payment made pursuant to this Section 2 will be paid by wire transfer of
immediately available funds to the accounts specified on Schedule 1 hereto, or
to such other account(s) as Holdings may specify to the Companies in writing
prior to such payment.

(d)The Companies shall be entitled to deduct and withhold from the amounts
otherwise payable hereunder such amounts as are required to be deducted and
withheld under applicable law.  Any amounts so withheld or deducted shall be
treated for the purposes of this Agreement as paid to Holdings in respect of
which such withholding or deduction was made.

20.Deferral.  Any fee (or portion thereof) that would have been payable to
Holdings pursuant to Section 2 above absent such payment constituting, resulting
in or giving rise (as reasonably determined by the Companies) to a breach or
violation of the terms or provisions of, or result in a default under, any
guarantee, financing or security agreement, indenture or document entered into
by the Company or any of its subsidiaries and in effect on such date in respect
of indebtedness for borrowed money or debt security (the “Financing Documents”)
applicable to the Companies (the “Deferred Fees”) will accrue upon the
immediately succeeding period in which such amounts could, consistent with the
Financing Documents, be paid, and will be paid in such succeeding period (in
addition to such other amounts that would otherwise be payable at such time) in
the manner set forth in Section 2.  

21.Term.  This Agreement will continue in full force and effect until December
31, 2021; provided that this Agreement shall be automatically extended each
December 31 for an additional year; provided, further, that this Agreement (x)
may be terminated at any time upon the mutual agreement of Holdings, the
Companies and, for so long as any shares of the non-convertible series A
preferred stock of Holdings (the “Series A Preferred”) remain outstanding, the
holders of not less than sixty-six percent (66%) of the outstanding Series A
Preferred, (y) shall terminate automatically immediately prior to the earlier of
(i) the consummation by any of the Companies, one or more of their subsidiaries
or any of their successors of an IPO (as such term is defined in the
Stockholders’ Agreement) or (ii) the consummation of a Sale, in each case,
unless otherwise agreed by Holdings, and, in each case, if no shares of the
Series A Preferred remain outstanding or the Series A Preferred is redeemed in
full in connection with such IPO or Sale, and (z) shall immediately terminate
with respect to Holdings upon the disposition of all Company Shares held by
Holdings and Holdings’ affiliates, if no shares of the Series A Preferred remain
outstanding or the Series A Preferred is redeemed in full in connection with
such disposition.  For the avoidance of doubt, termination of this Agreement
will not relieve a party from liability for any breach of this Agreement on or
prior to such termination.  In the event of a termination of this Agreement,
subject to Section 3, the Companies will pay Holdings (i) all unpaid Advisory
Fees (pursuant to Section 2(b) above), Subsequent Fees (pursuant to Section 2(c)
above), Deferred Fees (pursuant to Section 3 above) and Reimbursable Expenses
(pursuant to Section 5(a) below) due with respect to periods prior to the date
of termination plus (to the extent applicable) and (ii) solely in the event of a
termination of this Agreement as a result of an IPO or a Sale where, in each
case, affiliates of the TPG and LGP continue to directly or indirectly hold at
least ten percent (10%) of the equity securities of the Companies upon the
closing of such transaction, an amount not to exceed the sum of the net present
values (using discount rates equal to the then yield on U.S. Treasury Securities
of like maturity) of the Advisory Fees that would have been payable with respect
to the period from the date of termination until three years after the date of
such termination (such amount, the “Accelerated



--------------------------------------------------------------------------------

 

Fee”); provided, that the Company will only pay the Accelerated Fee to the
extent the Series A Preferred is redeemed in full in connection with such IPO or
Sale.  In the event of an IPO or Sale that, in either case, includes non-cash
consideration, Holdings may elect to receive all or any portion of any amounts
payable pursuant to this Agreement as a result of such IPO or Sale in the form
of such non-cash consideration, valued at the sale price.  All of Section 4
through Section 14 will survive termination of this Agreement with respect to
matters arising before or after such termination (whether in respect of or
relating to services rendered during or after the Term).  Each payment made
pursuant to this Section 4 will be paid by wire transfer of immediately
available funds to the accounts specified on Schedule 1 hereto, or to such other
account(s) as Holdings may specify to the Companies in writing prior to such
payment.  For the purposes of this Agreement, “Sale” means a transfer or
issuance of equity securities of any of the Companies (including by way of a
merger, consolidation, amalgamation, share exchange or other form of similar
business combination), in a single or series of related transactions, resulting
in a person or persons other than the existing stockholders owning, directly or
indirectly, a majority of the voting power of the applicable Company, upon the
consummation of such transfer or issuance, or the sale of all or substantially
all of the assets of any of the Companies.

22.Expenses; Indemnification.

(a)Expenses.  Subject to Section 3, the Companies, jointly and severally, will
pay to Holdings on demand all documented Reimbursable Expenses whether incurred
prior to or following the date of this Agreement.  As used herein, “Reimbursable
Expenses” means (i) all reasonable out-of-pocket expenses by Holdings to the
extent arising from the services provided by Holdings or the Holdings Designees
to the Companies or any of their affiliates from time to time (including,
without limitation, all travel related expenses), (ii) all reasonable
out-of-pocket legal expenses incurred by Holdings, its affiliates or the
Holdings Designees in connection with the enforcement of rights or taking of
actions under this Agreement, and (iii) all other reasonable expenses incurred
by Holdings, its affiliates or the Holdings Designees on behalf of the Companies
in connection with their management and operations, whether incurred prior to or
following the date of this Agreement.  

(b)Indemnity and Liability.  The Companies, jointly and severally, will
indemnify, exonerate and hold Holdings, the Holdings Designees and each of their
respective partners, shareholders, members, affiliates, associated investment
funds, directors, officers, fiduciaries, managers, controlling persons,
employees and agents and each of the partners, shareholders, members,
affiliates, associated investment funds, directors, officers, fiduciaries,
managers, controlling persons, employees and agents of each of the foregoing
(collectively, the “Indemnitees”), each of whom is an intended third party
beneficiary of this Agreement, free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and out-of-pocket expenses in connection therewith (including without limitation
reasonable attorneys’ fees and expenses) incurred by the Indemnitees or any of
them before or after the date of this Agreement (collectively, the “Indemnified
Liabilities”), arising out of any action, cause of action, suit, arbitration,
investigation or claim (whether between the relevant Indemnitee and any of the
Companies or involving a third party claim against the relevant Indemnitee)
arising out of, or in any way relating to (i) this Agreement, any transaction to
which any of the Companies is a party or (ii) operations of, or services
provided by any of Holdings or the Holdings Designees to, the Companies, or any
of their respective affiliates from



--------------------------------------------------------------------------------

 

time to time; provided that the foregoing indemnification rights will not be
available to the extent that any such Indemnified Liabilities arose on account
of such Indemnitee’s gross negligence or willful misconduct; and provided,
further, that if and to the extent that the foregoing undertaking may be
unavailable or unenforceable for any reason, each of the Companies hereby agrees
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.  For purposes
of this Section 5(b), none of the circumstances described in the limitations
contained in the two provisos in the immediately preceding sentence will be
deemed to apply absent a final non-appealable judgment of a court of competent
jurisdiction to such effect, in which case to the extent any such limitation is
so determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by the Companies, then such payments will be promptly repaid by
such Indemnitee to the Companies without interest.  The rights of any Indemnitee
to indemnification hereunder will be in addition to any other rights any such
person may have under any other agreement or instrument referenced above or any
other agreement or instrument to which such Indemnitee is or becomes a party or
is or otherwise becomes a beneficiary or under law or regulation; provided that
(i) the Companies hereby agree that they are the indemnitors of first resort
under this Agreement and under any other applicable indemnification agreement
(i.e., their obligations to Indemnitees under this Agreement or any other
agreement or undertaking to provide advancement and/or indemnification to such
Indemnitees are primary and any obligation of Holdings (or any affiliate thereof
other than a Company) to provide advancement or indemnification for the
Indemnified Liabilities incurred by Indemnitees are secondary), and (ii) if
Holdings (or any affiliate thereof) pays or causes to be paid, for any reason,
any amounts otherwise indemnifiable hereunder or under any other indemnification
agreement (whether pursuant to contract, by-laws or charter) with any
Indemnitee, then (x) Holdings (or such affiliate, as the case may be) shall be
fully subrogated to all rights of such Indemnitee with respect to such payment
and (y) the Companies shall fully indemnify, reimburse and hold harmless
Holdings (or such other affiliate) for all such payments actually made by
Holdings (or such other affiliate) and irrevocably waive, relinquish and release
Holdings for contribution, subrogation or any other recovery of any kind in
respect of any advancement of expenses or indemnification hereunder.

23.Disclaimer and Limitation of Liability; Opportunities.

(a)Disclaimer; Standard of Care.  Neither Holdings nor any of the Holdings
Designees makes any representations or warranties, express or implied, in
respect of the services to be provided by Holdings or the Holdings Designees
hereunder.  In no event will Holdings, the Holdings Designees or related
Indemnitees be liable to the Companies or any of their respective affiliates for
any act, alleged act, omission or alleged omission that does not constitute
gross negligence or willful misconduct of Holdings or the Holdings Designees as
determined by a final, non-appealable determination of a court of competent
jurisdiction.

(b)Limitation of Liability.  In no event will Holdings, the Holdings Designees
or any of their respective Indemnitees be liable to the Companies or any of
their affiliates for any indirect, special, incidental or consequential damages,
including, without limitation, lost profits or savings, whether or not such
damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to, in connection with or arising out of
this Agreement, before or after termination of this Agreement, including without
limitation the



--------------------------------------------------------------------------------

 

services to be provided by Holdings or the Holdings Designees hereunder, or for
any act or omission that does not constitute gross negligence or willful
misconduct of Holdings or the Holdings Designees or in excess of the fees
received by Holdings or the applicable Holdings Designee hereunder.

24.Assignment, etc.  Except as provided below, none of the parties hereto will
have the right to assign this Agreement without the prior written consent of
each of the other parties.  Notwithstanding the foregoing, (a) Holdings may
assign all or part of its rights and obligations hereunder to any of its
affiliates which provides services similar to those called for by this
Agreement, provided that in no event shall Holdings relinquish its rights to
fees under Section 2 and Section 5 and reimbursement of Reimbursable Expenses
under Section 5(a), and (b) the provisions hereof for the benefit of Indemnitees
of Holdings will inure to the benefit of such Indemnitees and their successors
and assigns.

25.Amendments and Waivers.  No amendment or waiver of any term, provision or
condition of this Agreement will be effective without the express written
consent of the Companies, Holdings and, for so long as any Series A Preferred
remain outstanding, the holders of not less than sixty-six percent (66%) of the
outstanding Series A Preferred.  No waiver on any one occasion will extend to or
effect or be construed as a waiver of any right or remedy on any future
occasion.  No course of dealing of any person nor any delay or omission in
exercising any right or remedy will constitute an amendment of this Agreement or
a waiver of any right or remedy of any party hereto.

26.Governing Law; Jurisdiction.  THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN MANHATTAN, AND THE PARTIES IRREVOCABLY
SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING.

27.Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

28.Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes any
prior communication or agreement with respect thereto.  Notwithstanding the
foregoing, the parties hereto acknowledge and agree that the provisions set
forth in Sections 5 and 6 of the Original Agreement shall survive the amendment
and restatement of the Original Agreement with respect to any actions that
occurred prior to the date hereof.



--------------------------------------------------------------------------------

 

29.Notice.  All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile, (iii) sent by electronic mail or (iv) sent by
certified or registered mail or by Federal Express, UPS or any other comparably
reputable overnight courier service, postage prepaid, to the appropriate address
as follows:

If to the Companies (with a copy, which will not constitute notice, to
Holdings), to:

J. Crew Group Inc.
770 Broadway 12th Floor
New York, NY 10003
Attention:General Counsel
Fax:203-845-5302

with a copy (which will not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Fax:  617-951-7050


If to Holdings, to:

Chinos Holdings, Inc.
770 Broadway 12th Floor
New York, NY 10003
Attention:General Counsel
Fax:203-845-5302

with a copy (which will not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Fax:  617-951-7050

 

with a copy (which will not constitute notice) to:

 

Latham & Watkins LLP



--------------------------------------------------------------------------------

 

885 Third Avenue

New York, NY 10022

Attention:  Howard A. Sobel, Esq.

Jason Silvera, Esq.

Fax:  212-751-4864

 

 

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than
during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail.  Each of the
parties hereto will be entitled to specify a different address by giving notice
as aforesaid to each of the other parties hereto.

30.Third Party Beneficiaries. The Indemnitees (including without limitation TPG
and LGP and their respective affiliates and representatives) and the holders of
the Series A Preferred shall be entitled to all of the benefits afforded to the
parties hereto under this Agreement (including, along with TPG and LGP, as set
forth in Section 11), and shall be third party beneficiaries in respect thereof.

31.Severability.  If in any proceedings a court will refuse to enforce any
provision of this Agreement, then such unenforceable provision will be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced.  To the full
extent, however, that the provisions of any applicable law may be waived, they
are hereby waived to the end that this Agreement be deemed to be valid and
binding agreement enforceable in accordance with its terms, and in the event
that any provision hereof will be found to be invalid or unenforceable, such
provision will be construed by limiting it so as to be valid and enforceable to
the maximum extent consistent with and possible under applicable law.

32.Counterparts.  This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

33.No Increased Payment Obligation.  Notwithstanding anything to the contrary
herein, nothing in this Agreement shall be deemed to directly or indirectly
increase any obligation of Intermediate B, Group or any subsidiary thereof to
make any payment as compared to the payment obligations of Intermediate B, Group
or such subsidiary under the Management Services Agreement in effect immediately
prior to the date hereof.

34.Termination with Respect to Intermediate A.  The parties agree that this
Agreement is hereby terminated with respect to Intermediate A and Intermediate A
shall have no



--------------------------------------------------------------------------------

 

further rights or obligations under, or in connection with, and shall no longer
be bound by the terms of, this Agreement.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date first above written.

CHINOS HOLDINGS, INC.


By:
Name:
Title:

J. CREW GROUP, INC., as successor to Chinos Acquisition Corporation


By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS A, INC.


By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS B, INC.


By:
Name:
Title:

[NEWCO]


By:
Name:
Title:

 

 



--------------------------------------------------------------------------------

 

TPG CAPITAL, L.P.


By:
Name:
Title:






--------------------------------------------------------------------------------

 

LEONARD GREEN & PARTNERS, L.P.


By:
Name:
Title:

 



--------------------------------------------------------------------------------

 

Schedule 1

Wire Transfer Instructions for Holdings:

Bank:  [●]
ABA#:  [●]
SWIFT:  [●]
Account:  [●]
Account Number:  [●]

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit I-2

 

New Management Agreement

 

 



--------------------------------------------------------------------------------

 

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (the “Agreement”) is entered into as of July
[●], 2017 by and among Chinos Holdings, Inc., a Delaware corporation
(“Holdings”), TPG Capital, L.P. (“TPG”) and Leonard Green & Partners, L.P.
(“LGP” and, together with TPG, the “Managers”).

WHEREAS, Holdings, J. Crew Group, Inc., a Delaware corporation (“Group”),
[Newco], a Delaware corporation (“[Newco]”)] and Chinos Intermediate Holdings B,
Inc. (“Intermediate B” and, together with Group and [Newco], the “Companies”)
are parties to the Amended and Restated Management Services Agreement dated July
[●], 2017 (the “Holdings Management Agreement”), pursuant to which Holdings
provides certain management, advisory and consulting services to the Companies;
and

WHEREAS, Holdings wishes to retain the Managers to provide those certain
management, advisory and consulting services to Holdings which Holdings provides
to the Companies under the Holdings Management Agreement, and the Managers are
willing to provide such services on the terms set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein the
parties hereto, intending to be legally bound, hereby agree as follows:

35.Services.  Each Manager hereby severally agrees that, during the term of this
Agreement (the “Term”), it will provide to Holdings, to the extent mutually
agreed by Holdings and such Manager, by and through itself and/or such Manager’s
successors, assigns, affiliates, officers, employees and/or representatives and
third parties (collectively hereinafter referred to as the “Manager Designees”),
as such Manager in its sole discretion may designate from time to time,
management, advisory and consulting services in relation to the affairs of
Holdings.  Such management, advisory and consulting services shall include,
without limitation, those services provided by Holdings to the Companies and
listed in Section 1 of the Holdings Management Agreement.

Each of the Managers or their respective Manager Designees will devote such time
and efforts to the performance of the services contemplated hereby as such
Manager deems reasonably necessary or appropriate; provided, however, that no
minimum number of hours is required to be devoted by any Manager or Manager
Designee on a weekly, monthly, annual or other basis.  Holdings acknowledges
that each of the Manager’s or Manager Designee’s services are not exclusive to
Holdings or its subsidiaries and that each Manager and Manager Designee may
render similar services to other persons and entities.  The Managers and
Holdings understand that Holdings or its subsidiaries may at times engage one or
more investment bankers or financial advisers to provide services in addition
to, but not in lieu of, services provided by the Managers and the Manager
Designees under this Agreement; provided that any such engagement will be made
pursuant to the terms of the Amended and Restated Principal Investors
Stockholders’ Agreement, dated as of July [●], 2017, among the Companies,
affiliates of the Managers and certain other parties (as may be amended from
time to time, the “Stockholders’ Agreement”).  In providing services to Holdings
or its subsidiaries, the Managers and Manager Designees will act as independent
contractors, and it is expressly understood and agreed that this





--------------------------------------------------------------------------------

 

Agreement is not intended to create, and does not create, any partnership,
agency, joint venture or similar relationship and that no party has the right or
ability to contract for or on behalf of any other party or to effect any
transaction for the account of any other party.

36.Payment of Fees.

(a)Subject to Section 3, during the Term, Holdings will pay to the Managers (or
their respective Manager Designees) an aggregate annual retainer fee (the
“Advisory Fee”) in an amount equal to (x) the Advisory Fee received under the
Holdings Management Agreement (the “Holdings Advisory Fee”) less (y) the cash
dividend (the “Cash Dividend”), in an amount equal to 5% of the then liquidation
preference on the outstanding non-convertible series A preferred stock of
Holdings (the “Series A Preferred”), which Advisory Fee shall be paid on a
quarterly basis in advance, on each January 31, April 30, July 31 and October 31
occurring during the Term of this Agreement.  Notwithstanding the foregoing, and
without limitation to Section 3, Holdings agrees that it shall at all times
retain for the benefit of the holders of the Series A Preferred (for the purpose
of paying the Cash Dividend) and shall not pay out or otherwise use or release
funds in an amount equal to the Cash Dividend payable for the following one year
period; provided that Holdings may release amounts from such reserve (including
for payment to the Managers) (i) to pay Reimbursable Expenses duly incurred and
reimbursable hereunder and (ii) otherwise only to the extent that the board of
directors of Holdings reasonably and in good faith determines that Holdings has
adequate available cash on hand (not including any amounts to be so released)
that when coupled with future Holdings Advisory Fees it reasonably and in good
faith expects to be receive will be sufficient to pay in full the Cash Dividend
for the following one year period.  

(b)During the Term, the Managers (or their respective Manager Designees) will
advise Holdings in connection with the consummation of any financing or
refinancing (equity or debt), dividend, recapitalization, acquisition,
disposition and spin-off or split-off transactions involving Holdings or any of
its direct or indirect subsidiaries (however structured), and, subject to
Section 3, Holdings will pay to the Managers (or their respective Manager
Designees) an aggregate fee (the “Subsequent Fee”) in connection with each such
transaction equal to customary fees charged by internationally-recognized
investment banks for serving as a financial advisor in similar transactions,
such fee to be due and payable for the foregoing services at the closing of such
transaction.

(c)Each payment made pursuant to this Section 2 will be paid by wire transfer of
immediately available funds to the accounts specified on Schedule 1 hereto, or
to such other account(s) as the respective Managers may specify to Holdings in
writing prior to such payment.  Each payment made pursuant to this Section 2
shall be allocated among the Managers (or their respective Manager Designees) as
follows:  (i) TPG will be entitled to 75% and (ii) LGP will be entitled to 25%
(the “Relative Interests”); provided that in the event that this Agreement
terminates with respect to a Manager pursuant to clause (z) of Section 5, such
Manager will not be entitled to any payment pursuant to this Section 2 and all
other Managers’ Relative Interests will be increased accordingly on a pro rata
basis.

(d)Holdings shall be entitled to deduct and withhold from the amounts otherwise
payable hereunder such amounts as are required to be deducted and withheld under
applicable







--------------------------------------------------------------------------------

 

law.  Any amounts so withheld or deducted shall be treated for the purposes of
this Agreement as paid to the Manager in respect of which such withholding or
deduction was made.

37.Deferral.  Notwithstanding anything herein to the contrary, Holdings shall
not be obligated to pay to the Managers (or their respective Manager Designees),
and the Managers (or their respective Manager Designees) shall not be entitled
to receive payment of, any fee or other amount payable by or on behalf of
Holdings hereunder, including the Advisory Fee and Subsequent Fee (but excluding
Reimbursable Expenses, which the Managers shall be entitled to receive in
accordance with, and subject to, the terms hereof), unless and until (i) all of
the accrued dividends on the Series A Preferred have been paid and (ii) in the
good faith determination of the board of directors of Holdings, as of the
subsequent dividend payment date for the Series A Preferred and after giving
effect to the payment of such fee or amount hereunder to the Managers (or their
respective Manager Designees), Holdings is reasonably likely to have sufficient
available cash to pay in full the dividend on the Series A Preferred payable on
such dividend payment date.  Any fees or other amounts otherwise payable to the
Managers (or their respective Manager Designees), but deferred pursuant to this
Section 3 shall only accrue and become payable when the conditions in the prior
sentence are satisfied.  

38.Term.  This Agreement will continue in full force and effect until December
31, 2021; provided that this Agreement shall be automatically extended each
December 31 for an additional year unless TPG provides written notice of its
desire not to automatically extend the term of this Agreement to the other
parties hereto at least ninety (90) days prior to such December 31; provided,
further, that this Agreement (x) may be terminated at any time by (i) a majority
of the board of directors of Holdings or (ii) by TPG, (y) shall terminate
automatically immediately prior to the earlier of (i) the consummation by
Holdings, one or more of its subsidiaries or any of their successors of an IPO
(as such term is defined in the Stockholders’ Agreement) or (ii) the
consummation of a Sale, in each case, unless otherwise agreed by TPG and (z)
shall immediately terminate with respect to any Manager upon the disposition of
all Company Shares held by such Manager and such Manager’s affiliates.  For the
avoidance of doubt, termination of this Agreement will not relieve a party from
liability for any breach of this Agreement on or prior to such termination.  In
the event of a termination of this Agreement, subject to Section 3, Holdings
will pay the Managers (or their respective Manager Designees) (i) all unpaid
Advisory Fees (pursuant to Section 2(b) above), Subsequent Fees (pursuant to
Section 2(c) above), and Reimbursable Expenses (pursuant to Section 5(a) below)
due with respect to periods prior to the date of termination plus (to the extent
applicable) and (ii) solely in the event of a termination of this Agreement as a
result of an IPO or a Sale where, in each case, affiliates of the Managers
continue to directly or indirectly hold at least ten percent (10%) of the equity
securities of the Companies upon the closing of such transaction, an amount not
to exceed the sum of the net present values (using discount rates equal to the
then yield on U.S. Treasury Securities of like maturity) of the Advisory Fees
that would have been payable with respect to the period from the date of
termination until three years after the date of such termination.  In the event
of an IPO or Sale that, in either case, includes non-cash consideration, each
Manager may elect for itself or its Manager Designees to receive all or any
portion of any amounts payable pursuant to this Agreement as a result of such
IPO or Sale in the form of such no-cash consideration values at the sale price.
The amounts described in clause (ii) above shall be divided among the Managers
in accordance with the Managers’ Relative Interests.  In the event of an IPO or
Sale that, in either case, includes non-cash consideration, each Manager may
elect for it







--------------------------------------------------------------------------------

 

or its Manager Designees to receive all or any portion of any amounts payable
pursuant to this Agreement as a result of such IPO or Sale in the form of such
non-cash consideration, valued at the sale price.  All of Section 3 through
Section 14 will survive termination of this Agreement with respect to matters
arising before or after such termination (whether in respect of or relating to
services rendered during or after the Term).  Each payment made pursuant to this
Section 4 will be paid by wire transfer of immediately available funds to the
accounts specified on Schedule 1 hereto, or to such other account(s) as the
respective Managers may specify to Holdings in writing prior to such
payment.  For the purposes of this Agreement, “Sale” means a transfer or
issuance of equity securities of any of Holdings (including by way of a merger,
consolidation, amalgamation, share exchange or other form of similar business
combination), in a single or series of related transactions, resulting in a
person or persons other than the existing stockholders owning, directly or
indirectly, a majority of the voting power of Holdings, upon the consummation of
such transfer or issuance, or the sale of all or substantially all of the assets
of Holdings.

39.Expenses; Indemnification.

(a)Expenses.  Subject to Section 3, Holdings will pay to the Managers (or their
respective Manager Designees) on demand all documented Reimbursable Expenses
whether incurred prior to or following the date of this Agreement.  As used
herein, “Reimbursable Expenses” means (i) all reasonable out-of-pocket expenses
incurred from and after the consummation of the Merger by the Managers to the
extent arising from the services provided by the Managers or their respective
Manager Designees to Holdings or any of its affiliates from time to time
(including, without limitation, all travel related expenses), (ii) all
reasonable out-of-pocket legal expenses incurred by any Managers, their
respective affiliates or their respective Manager Designees in connection with
the enforcement of rights or taking of actions under this Agreement or any
related documents or instruments, and (iii) all other reasonable out-of-pocket
expenses incurred by the Managers, their respective affiliates or their
respective Manager Designees on behalf of Holdings in connection with its
management and operations, whether incurred prior to or following the date of
this Agreement.  

(b)Indemnity and Liability.  Holdings will indemnify, exonerate and hold the
Managers, the Manager Designees and each of their respective partners,
shareholders, members, affiliates, associated investment funds, directors,
officers, fiduciaries, managers, controlling persons, employees and agents and
each of the partners, shareholders, members, affiliates, associated investment
funds, directors, officers, fiduciaries, managers, controlling persons,
employees and agents of each of the foregoing (collectively, the “Indemnitees”),
each of whom is an intended third party beneficiary of this Agreement, free and
harmless from and against any and all actions, causes of action, suits, claims,
liabilities, losses, damages and costs and out-of-pocket expenses in connection
therewith (including without limitation reasonable attorneys’ fees and expenses)
incurred by the Indemnitees or any of them before or after the date of this
Agreement (collectively, the “Indemnified Liabilities”), arising out of any
action, cause of action, suit, arbitration, investigation or claim (whether
between the relevant Indemnitee and Holdings or involving a third party claim
against the relevant Indemnitee) arising out of, or in any way relating to (i)
this Agreement or (ii) operations of, or services provided by any of the
Managers or the Manager Designees to, Holdings, or any of its respective
affiliates from time to time; provided that the foregoing indemnification rights
will not be available to the extent that







--------------------------------------------------------------------------------

 

any such Indemnified Liabilities arose on account of such Indemnitee’s gross
negligence or willful misconduct; and provided, further, that if and to the
extent that the foregoing undertaking may be unavailable or unenforceable for
any reason, Holdings hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  For purposes of this Section 5(b), none of
the circumstances described in the limitations contained in the two provisos in
the immediately preceding sentence will be deemed to apply absent a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any such limitation is so determined to apply to any
Indemnitee as to any previously advanced indemnity payments made by Holdings,
then such payments will be promptly repaid by such Indemnitee to Holdings
without interest.  The rights of any Indemnitee to indemnification hereunder
will be in addition to any other rights any such person may have under any other
agreement or instrument referenced above or any other agreement or instrument to
which such Indemnitee is or becomes a party or is or otherwise becomes a
beneficiary or under law or regulation; provided that (i) Holdings hereby agrees
that it is the indemnitors of first resort under this Agreement and under any
other applicable indemnification agreement (i.e., its obligations to Indemnitees
under this Agreement or any other agreement or undertaking to provide
advancement and/or indemnification to such Indemnitees are primary and any
obligation of any Manager (or any affiliate thereof other than Holdings) to
provide advancement or indemnification for the Indemnified Liabilities incurred
by Indemnitees are secondary), and (ii) if any Manager (or any affiliate
thereof) pays or causes to be paid, for any reason, any amounts otherwise
indemnifiable hereunder or under any other indemnification agreement (whether
pursuant to contract, by-laws or charter) with any Indemnitee, then (x) such
Manager (or such affiliate, as the case may be) shall be fully subrogated to all
rights of such Indemnitee with respect to such payment and (y) Holdings shall
fully indemnify, reimburse and hold harmless such Manager (or such other
affiliate) for all such payments actually made by such Manager (or such other
affiliate) and irrevocably waive, relinquish and release the Managers for
contribution, subrogation or any other recovery of any kind in respect of any
advancement of expenses or indemnification hereunder.

40.Disclaimer and Limitation of Liability; Opportunities.

(a)Disclaimer; Standard of Care.  None of the Managers or any of their
respective Manager Designees makes any representations or warranties, express or
implied, in respect of the services to be provided by the Managers or the
Manager Designees hereunder.  In no event will any Manager, its Manager
Designees or related Indemnitees be liable to Holdings or any of its affiliates
for any act, alleged act, omission or alleged omission that does not constitute
gross negligence or willful misconduct of such Manager or its Manager Designees
as determined by a final, non-appealable determination of a court of competent
jurisdiction.

(b)Freedom to Pursue Opportunities.  In recognition that the Managers, the
Manager Designees and their respective Indemnitees currently have, and will in
the future have or will consider acquiring, investments in numerous companies
with respect to which the Managers, the Manager Designees or their respective
Indemnitees may serve as an advisor, a director or in some other capacity, and
in recognition that each Manager, each Manager Designee and their respective
Indemnitees have myriad duties to various investors and partners, and in
anticipation that the Companies, on the one hand and each Manager and Manager
Designee (or one or more of its respective Indemnitees or portfolio companies),
on the other hand, may engage in the same







--------------------------------------------------------------------------------

 

or similar activities or lines of business and have an interest in the same
areas of corporate opportunities, and in recognition of the benefits to be
derived by the Companies hereunder and in recognition of the difficulties which
may confront any advisor who desires and endeavors fully to satisfy such
advisor’s duties in determining the full scope of such duties in any particular
situation, the provisions of this Section 6(b) are set forth to regulate, define
and guide the conduct of certain affairs of the Companies as they may involve
the Managers, the Manager Designees or their respective Indemnitees.  Except as
a Manager or Manager Designee may otherwise agree in writing after the date
hereof:

(i)Such Manager or Manager Designee and their respective Indemnitees will have
the right:  (A) to directly or indirectly engage in any business (including,
without limitation, any business activities or lines of business that are the
same as or similar to those pursued by, or competitive with, the Companies and
their subsidiaries), (B) to directly or indirectly do business with any client
or customer of the Companies and their subsidiaries, (C) to take any other
action that such Manager or Manager Designee believes in good faith is necessary
to or appropriate to fulfill its obligations as described in the first sentence
of this Section 6(b) to third parties, (D) not to communicate or present
potential transactions, matters or business opportunities to the Companies or
any of their subsidiaries, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another person and
(E) to take any other action permitted pursuant to Section 8.5 of the
Stockholders’ Agreement or Article 8 of the amended and restated certificate of
incorporation of Holdings.  

(ii)Such Manager, Manager Designee and their respective Indemnitees will have no
duty (contractual or otherwise) to communicate or present any corporate
opportunities to Holdings or any of its affiliates or to refrain from any
actions specified in Section 6(b)(i), and Holdings, on its own behalf and on
behalf of its affiliates, hereby renounce and waive any right to require such
Manager, Manager Designee or any of their respective Indemnitees to act in a
manner inconsistent with the provisions of this Section 6(b).

(iii)Except as provided in this Section 6(b), none of the Managers, the Manager
Designees nor any of their respective Indemnitees will be liable to Holdings or
any of its affiliates for breach of any duty (contractual or otherwise) by
reason of any activities or omissions of the types referred to in this Section
6(b) or of any such person’s participation therein.

(c)Limitation of Liability.  In no event will any Manager, its Manager Designees
or any of its related Indemnitees be liable to Holdings or any of its affiliates
for any indirect, special, incidental or consequential damages, including,
without limitation, lost profits or savings, whether or not such damages are
foreseeable, or for any third party claims (whether based in contract, tort or
otherwise), relating to, in connection with or arising out of this Agreement,
before or after termination of this Agreement, including without limitation the
services to be provided by the Managers or the Manager Designees hereunder, or
for any act or omission that does not constitute gross negligence or willful
misconduct of such Manager or its Manager Designees or in excess of the fees
received by the applicable Manager or Manager Designee hereunder.







--------------------------------------------------------------------------------

 

41.Assignment, etc.  Except as provided below, and without limiting the
Managers’ rights to have payments owing to it under this Agreement to be paid to
its Manager Designees or other affiliates, none of the parties hereto will have
the right to assign this Agreement without the prior written consent of each of
the other parties.  Notwithstanding the foregoing, (a) any Manager may assign
all or part of its rights and obligations hereunder to any of its respective
affiliates which provides services similar to those called for by this
Agreement, in which event such Manager will relinquish its rights to fees under
Section 2 and Section 5 and reimbursement of Reimbursable Expenses under Section
5(a), in each case to the extent such Manager has assigned the rights to receive
such fees, and be released from all of the obligations hereunder that such
Manager has assigned (other than any liabilities not limited by Section 6(c));
provided, for the avoidance of doubt, that the rights of such Manager to fees
under Section 2 and Section 5 and reimbursement of Reimbursable Expenses under
Section 5(a) shall become rights of its affiliate assignees, to the extent
assigned to them by the Manager in accordance with this Section 7 and (b) the
provisions hereof for the benefit of Indemnitees of the Managers will inure to
the benefit of such Indemnitees and their successors and assigns.

42.Amendments and Waivers.  No amendment or waiver of any term, provision or
condition of this Agreement will be effective without the express written
consent of Holdings and TPG; provided that any such amendment or waiver that
would be disproportionately adverse to any Manager relative to the other
Managers shall require the prior written consent of such Manager; and provided,
further, that any Manager may waive any portion of any fee to which it is
entitled pursuant to this Agreement, and, unless otherwise directed by such
Manager, such waived portion will revert to Holdings.  No waiver on any one
occasion will extend to or effect or be construed as a waiver of any right or
remedy on any future occasion.  No course of dealing of any person nor any delay
or omission in exercising any right or remedy will constitute an amendment of
this Agreement or a waiver of any right or remedy of any party hereto.

43.Governing Law; Jurisdiction.  THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN MANHATTAN, AND THE PARTIES IRREVOCABLY
SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING.

44.Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.







--------------------------------------------------------------------------------

 

45.Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

46.Notice.  All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile, (iii) sent by electronic mail or (iv) sent by
certified or registered mail or by Federal Express, UPS or any other comparably
reputable overnight courier service, postage prepaid, to the appropriate address
as follows:

If to Holdings, to:

Chinos Holdings, Inc.
770 Broadway 12th Floor
New York, NY 10003
Attention:General Counsel
Facsimile:203-845-5302

with a copy (which will not constitute notice) to:

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts  02119

Attention:  Alfred O. Rose, Esq.

       Julie H. Jones, Esq.

Facsimile:  617-951-7050

 

If to TPG, to:

TPG Capital, L.P.
301 Commerce Street

Suite 3300

Fort Worth, TX  76102

Attention: Adam Fliss

Facsimile: 415-438-6893

 







--------------------------------------------------------------------------------

 

with a copy (which will not constitute notice) to:

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts  02119

Attention:  Alfred O. Rose, Esq.

       Julie H. Jones, Esq.

Facsimile:  617-951-7050

 

If to LGP to:

Leonard Green & Partners
11111 Santa Monica Boulevard Suite 2000
Los Angeles, CA 90025
Attention:James D. Halper
Todd M. Purdy

Facsimile: 310-954-0404

with a copy (which will not constitute notice) to:

Latham & Watkins LLP
885 Third Avenue New York, NY 10022
Attention:Howard A. Sobel, Esq.
Jason Silvera, Esq.
Facsimile:212-751-4864

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than
during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail.  Each of the
parties hereto will be entitled to specify a different address by giving notice
as aforesaid to each of the other parties hereto.

47.Severability.  If in any proceedings a court will refuse to enforce any
provision of this Agreement, then such unenforceable provision will be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced.  To the full
extent, however, that the provisions of any applicable law may be waived, they
are hereby waived to the end that this Agreement be deemed to be valid and
binding agreement enforceable in accordance with its terms, and in the event
that any provision hereof will be found to be invalid or unenforceable, such
provision will be construed by limiting it so as to be valid and enforceable to
the maximum extent consistent with and possible under applicable law.

48.Counterparts.  This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will







--------------------------------------------------------------------------------

 

be deemed to be an original and all of which together will constitute one and
the same agreement.

 







--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date first above written.

CHINOS HOLDINGS, INC.


By:
Name:
Title:




[Signature Page To Management Services Agreement]





--------------------------------------------------------------------------------

 

TPG CAPITAL, L.P.


By:
Name
Title:




[Signature Page To Management Services Agreement]





--------------------------------------------------------------------------------

 

LEONARD GREEN & PARTNERS, L.P.


By:
Name:
Title:

 

[Signature Page To Management Services Agreement]





--------------------------------------------------------------------------------

 

Schedule 1

Wire Transfer Instructions for TPG:

[Bank:  JP Morgan Chase Bank - NY
ABA#:  021000021
SWIFT:  CHASUS33
Account:  TPG Capital, LP
Account Number:  722602604]

Wire Transfer Instructions for LGP:

[Bank:  Wells Fargo Bank, N.A.
ABA#:  121 000 248
SWIFT:  [ ]
Account:  Leonard Green & Partners, L.P.|
Account Number:  0600157713]

 

 

 

 

 

[Signature Page To Management Services Agreement]





--------------------------------------------------------------------------------

 

Exhibit J

 

Security Documents

 

 

 





--------------------------------------------------------------------------------

 

[FORM OF SECURITY AGREEMENT FOR 13.00% SENIOR SECURED [NEW MONEY] NOTES
DUE 2021]

SECURITY AGREEMENT

dated as of [__________], 2017

among

J. CREW BRAND, LLC,
as LLC Issuer

J. CREW BRAND CORP.,
as Corporate Issuer,

J. CREW BRAND INTERMEDIATE, LLC,
as Holdings,

THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

•

ARTICLE I  Definitions1

 

 

Section 1.01.

Indenture1

 

 

Section 1.02.

Other Defined Terms1

 

•

ARTICLE II  Pledge of Securities5

 

 

Section 2.01.

Pledge5

 

 

Section 2.02.

Delivery of the Pledged Collateral5

 

 

Section 2.03.

Representations, Warranties and Covenants6

 

 

Section 2.04.

Certification of Limited Liability Company and Limited Partnership Interests7

 

 

Section 2.05.

Registration in Nominee Name; Denominations8

 

 

Section 2.06.

Voting Rights; Dividends and Interest8

 

 

Section 2.07.

Collateral Agent Not a Partner or Limited Liability Company Member9

 

•

ARTICLE III  Security Interests in Personal Property9

 

 

Section 3.01.

Security Interest9

 

 

Section 3.02.

Representations and Warranties11

 

 

Section 3.03.

Covenants13

 

 

Section 3.04.

Other Actions15

 

•

ARTICLE IV  Special Provisions Concerning IP Collateral16

 

 

Section 4.01.

Grant of License to Use Intellectual Property16

 

 

Section 4.02.

Protection of Collateral Agent’s Security17

 

•

ARTICLE V  Remedies18

 

 

Section 5.01.

Remedies Upon Default18

 

 

Section 5.02.

Application of Proceeds20

 

•

ARTICLE VI  Indemnity, Subrogation and Subordination20

 

•

ARTICLE VII  Miscellaneous21

 

 

Section 7.01.

Notices21

 

 

Section 7.02.

Waivers; Amendment21

 

 

Section 7.03.

Collateral Agent’s Fees and Expenses; Indemnification21

 

 

Section 7.04.

Successors and Assigns22

 

 

Section 7.05.

Survival of Agreement22

 

 

Section 7.06.

Counterparts; Effectiveness; Several Agreement23

 

 

Section 7.07.

Severability23

 

 

Section 7.08.

GOVERNING LAW, ETC23

 

 

Section 7.09.

WAIVER OF RIGHT TO TRIAL BY JURY24

 

 

Section 7.10.

Headings24

 

 

Section 7.11.

Security Interest Absolute24

 

 

Section 7.12.

Termination or Release24

 

 

Section 7.13.

[Reserved]25

 

 

Section 7.14.

Collateral Agent Appointed Attorney-in-Fact25

 

 

Section 7.15.

General Authority of the Collateral Agent25

 

 

Section 7.16.

Collateral Agent’s Duties26

 

 

Section 7.17

Recourse; Limited Obligations26

 

 

Secrion 7.18

Discretionary Actions26

 

 

Section 7.19.

Intercreditor Agreement26

 

 

 

 










 

--------------------------------------------------------------------------------

 

•SCHEDULES

 

Schedule I

Subsidiary Guarantors

Schedule II

Pledged Equity; Pledged Debt

Schedule III

Commercial Tort Claims

Schedule IV

UCC Filing Offices

 

 

EXHIBITS

 

Exhibit I

Form of Perfection Certificate

Exhibit II

Form of Trademark Security Agreement

Exhibit III

Form of Patent Security Agreement

Exhibit IV

Form of Copyright Security Agreement

 

 

 





--------------------------------------------------------------------------------

 

This SECURITY AGREEMENT, dated as of [__________], 2017 (this “Agreement”),
among J. Crew Brand, LLC, a Delaware limited liability company (the “LLC
Issuer”), J. CREW BRAND CORP., a Delaware corporation (the “Corporate Issuer”
and, together with the LLC Issuer, the “Issuers”), J. CREW BRAND INTERMEDIATE,
LLC, a Delaware limited liability company (“Holdings”), the Subsidiaries of
Holdings set forth on Schedule I hereto (collectively, the “Subsidiary
Guarantors”) and U.S. Bank National Association, as Collateral Agent (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined below).

Reference is made to the Indenture, dated as of [__________], 2017 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Indenture”) among the Issuers, Holdings, the Subsidiary
Guarantors, U.S. Bank National Association, as Trustee (in such capacity,
together with its successors in such capacity, the “Trustee”), and Collateral
Agent, pursuant to which the Issuers have issued 13.00% Senior Secured [New
Money] Notes due 2021 (the “Notes”).

Reference is made to the Intercreditor Agreement dated as of [________], 2017
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Intercreditor Agreement”), between the
Collateral Agent and U.S. Bank National Association, as collateral agent for the
holders of the 13.00% Senior Secured [New Money] Notes due 2021 (the
“[Exchange/New Money] Notes Secured Parties”), which Intercreditor Agreement
governs the relative rights and priorities of the Secured Parties and the
[Exchange]/[New Money Notes] Secured Parties in respect of the Collateral.

This Agreement is integral to the transactions contemplated by the Indenture,
and the execution and delivery hereof by the parties hereto is a condition
precedent to the issuance of the Notes under the Indenture.  The Grantors are
affiliates of one another, and will derive substantial direct and indirect
benefits from the issuance of the Notes.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01.Indenture.  

(a)Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Indenture.

(b)Unless otherwise defined in this Agreement or in the Indenture, terms defined
in Article 8 or 9 of the UCC (as defined below) are used in this Agreement as
such terms are defined in such Article 8 or 9.

(c)The rules of construction specified in Article I of the Indenture also apply
to this Agreement.

Section 1.02.Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

- 1 -





--------------------------------------------------------------------------------

 

“Accommodation Payment” has the meaning assigned to such term in Article VI.

“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(f).

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Allocable Amount” has the meaning assigned to such term in Article VI.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Bankruptcy Event of Default” means any Event of Default under Section 6.01(6)
or Section 6.01(7) of the Indenture.

“Blue Sky Laws” has the meaning assigned to such term in Section 5.01.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, which provides for the Collateral Agent to
have “control” (as defined in Section 9-104 of the UCC or Section 8-106 of the
UCC, as applicable) of a Deposit Account or Securities Account, as applicable.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule 7(c) to the Perfection Certificate and all: (i) rights
and privileges arising under applicable law with respect to such Grantor’s use
of such copyrights, (ii) reissues, renewals, and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Corporate Issuer” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Debtor Relief Laws” shall mean any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency,

- 2 -





--------------------------------------------------------------------------------

 

reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the UCC and in any event, shall include, but shall not be limited to, all
machinery, equipment, furnishings, appliances, furniture, fixtures, tools, and
vehicles now or hereafter owned by any Grantor in each case, regardless of
whether characterized as equipment under the UCC and (y) and any and all
additions, substitutions and replacements of any of the foregoing and all
accessions thereto, wherever located, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Excluded Accounts” means (a) any account used exclusively for withholding tax,
trust, escrow, payroll and other fiduciary purposes and (b) accounts with
amounts not to exceed $50,000 in the aggregate for all such accounts described
in this clause (b).

“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under the IP License Agreements, leases, whether entered into
as lessor or lessee, Swap Contracts and other agreements), goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor.

“Grant of Security Interest” means a Grant of Security Interest in certain IP
Collateral in the form of Exhibit II, III or IV attached hereto.

“Grantor” means the Issuers, Holdings and each Subsidiary Guarantor.

“Holdings” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Issuers” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned, licensed or hereafter acquired by any Grantor,
including: inventions, designs, Patents, Copyrights, Licenses, Trademarks,
Domain Names, trade secrets, confidential or proprietary technical and business
information, know how, show how or other data or information, software,
databases, all other proprietary information and all embodiments or fixations
thereof and related documentation, registrations and all additions, improvements
and accessions to, and books and records describing or used in connection with,
any of the foregoing.

“Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“IP Collateral” means the Collateral consisting of Intellectual Property.

“Issuers” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

- 3 -





--------------------------------------------------------------------------------

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights under Intellectual
Property to which any Grantor is a licensee.

“LLC Issuer” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Notes” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any such right with respect
to any invention on which a Patent, now or hereafter owned by any third party,
is in existence, and all rights of any Grantor under any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule 7(a) to the
Perfection Certificate, and (b) all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of any patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to any of the
foregoing including damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit I, completed and supplemented with the schedules and attachments
thereto, and duly executed by a Responsible Officer of each of the Grantors.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any Promissory Notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
Securities or Instruments now or hereafter included in the Pledged Collateral,
including all Pledged Equity, Pledged Debt and all other certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.

“Secured Obligations” means the “Notes Obligations” as defined in the Indenture;
it being acknowledged and agreed that the term "Secured Obligations" as used
herein shall include all obligations of the Grantors which arise under the
Indenture, the Notes and the other Notes Documents (including the Guarantee)
whether outstanding on the date of this Agreement or extended or arising from
time to time after the date of this Agreement.

“Secured Parties” means the Holders, the Trustee, the Collateral Agent and any
other holders of any Secured Obligations.

“Securities Act” has the meaning assigned to such term in Section 5.01.

- 4 -





--------------------------------------------------------------------------------

 

“Security” means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Subsidiary Guarantors” has the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement (not
including vendor or distribution agreements that allow incidental use of
intellectual property rights in connection with the sale or distribution of such
products or services).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule 7(b) to the Perfection
Certificate, (b) all rights and privileges arising under applicable law with
respect to such Grantor’s use of any trademarks, (c) all extensions and renewals
thereof and amendments thereto, (d) all income, fees, royalties, damages and
payments now and hereafter due and/or payable with respect to any of the
foregoing, including damages, claims and payments for past, present or future
infringements thereof, (e) all rights corresponding thereto throughout the world
and (f) all rights to sue for past, present and future infringements or
dilutions thereof or other injuries thereto.

“Trustee” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection or the priority of a
security interest in any Collateral or the availability of any remedy hereunder
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or priority or availability
of such remedy, as the case may be.

“UFCA” has the meaning assigned to such term in Article VI.

“UFTA” has the meaning assigned to such term in Article VI.

- 5 -





--------------------------------------------------------------------------------

 

ARTICLE II

Pledge of Securities

Section 2.01.Pledge.  As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a continuing security
interest in, all of such Grantor’s right, title and interest in, to and under
(a) (i) all Equity Interests held by it (including those Equity Interests listed
on Schedule II) and (ii) any other Equity Interests obtained in the future by
such Grantor and the certificates representing all such Equity Interests (the
foregoing clauses (i) and (ii) collectively, the “Pledged Equity”), in each case
including all dividends, distributions, return of capital, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Pledged Equity and all
warrants, rights or options issued thereon or with respect thereto; (b)(i) the
Promissory Notes and any Instruments evidencing indebtedness owned by it
(including those listed opposite the name of such Grantor on Schedule II) and
(ii) any Promissory Notes and Instruments evidencing indebtedness obtained in
the future by such Grantor (the foregoing clauses (i) and (ii) collectively, the
“Pledged Debt”), in each case including all interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all Pledged Debt; (c) all other property
that may be delivered to and held by the Collateral Agent pursuant to the terms
of this Section 2.01; (d) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a), (b) and (c) above; (e) subject to Section
2.06, all rights and privileges of such Grantor with respect to the securities
and other property referred to in clauses (a), (b), (c) and (d) above; and (f)
all Proceeds of, and Security Entitlements in respect of, any of the foregoing
(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02.Delivery of the Pledged Collateral.  

(a)On the Issue Date, each Grantor shall deliver or cause to be delivered to the
Collateral Agent, for the benefit of the applicable Secured Parties, any and all
Pledged Securities (other than any uncertificated Pledged Securities, but only
for so long as such Pledged Securities remain uncertificated); provided that
Promissory Notes and Instruments evidencing Indebtedness shall only be so
required to be delivered to the extent required pursuant to paragraph (b) of
this Section 2.02.  Thereafter, whenever such Grantor acquires any other Pledged
Security (other than any uncertificated Pledged Securities, but only for so long
as such Pledged Securities remain uncertificated), such Grantor shall promptly
deliver or cause to be delivered to the Collateral Agent such Pledged Security
as Collateral; provided that Promissory Notes and Instruments evidencing
Indebtedness shall only be so required to be delivered to the extent required
pursuant to paragraph (b) of this Section 2.02.

(b)As promptly as practicable (and in any event within thirty (30) days after
receipt by Grantor (or such longer period as the Collateral Agent may agree in
its reasonable discretion)), each Grantor will cause any Indebtedness for
borrowed money having an aggregate principal amount equal to or in excess of
$250,000 owed to such Grantor by any Person (other than a Grantor) to be
evidenced by a duly executed Promissory Note that is pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

- 6 -





--------------------------------------------------------------------------------

 

(c)Upon delivery to the Collateral Agent, (i) any certificate or promissory note
representing Pledged Collateral shall be accompanied by undated stock or note
powers, as applicable, duly executed in blank or other undated instruments of
transfer duly-executed in blank reasonably satisfactory to the Collateral Agent
and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by such instruments and documents as the
Collateral Agent may reasonably request.  Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be deemed to supplement Schedule II and be made a part hereof;
provided that failure to provide any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.  Each schedule so delivered
shall supplement any prior schedules so delivered.

(d)The assignment, pledge and security interest granted in Section 2.01 are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Pledged Collateral.

Section 2.03.Representations, Warranties and Covenants.  Each Grantor, jointly
and severally, represents, warrants and covenants, as to itself and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

(a)Schedule II sets forth, as of the Issue Date and as of each date on which a
supplement to Schedule II is delivered pursuant to Section 2.02(c), a true and
correct list of (i) all the issued and outstanding units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Equity
directly owned beneficially, or of record, by such Grantor specifying the issuer
and certificate number (if any) of, and the number and percentage of ownership
represented by, such Pledged Equity and (ii) all the Pledged Debt owned by such
Grantor (other than checks to be deposited in the ordinary course of business),
including all Promissory Notes and Instruments required to be pledged hereunder;

(b)the Pledged Equity issued by each Issuer, each other Grantor or their
respective Subsidiaries and the Pledged Debt (solely with respect to Pledged
Debt issued by a Person other than any Grantor or any of their respective
Subsidiaries, to the best of each Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity (other than Pledged Equity consisting of limited liability
company interests or partnership interests which, pursuant to the relevant
organizational or formation documents, cannot be fully paid and non-assessable),
are fully paid and nonassessable and (ii) in the case of Pledged Debt (solely
with respect to Pledged Debt issued by a Person other than any Grantor or any of
their respective Subsidiaries to the best of each Grantor’s knowledge), are
legal, valid and binding obligations of the issuers thereof, subject to
applicable Debtor Relief Laws and general principles of equity;

(c)Each of the Grantors (i) holds the Pledged Securities indicated on Schedule
II as owned by such Grantor free and clear of all Liens, other than (A) Liens
created by the Security Documents and (B) Permitted Liens, (ii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
(A) Liens created by the Security Documents and (B) Permitted Liens, and (iii)
will defend its title or interest thereto or therein against any and all Liens
(other than the Liens permitted pursuant to this Section 2.03(c)), however
arising, of all Persons whomsoever;

(d)except for (i) restrictions and limitations imposed by the Notes Documents or
securities laws generally or by Permitted Liens and (ii) in the case of Pledged
Equity of Persons that are not Subsidiaries, transfer restrictions that exist at
the time of acquisition of Equity Interests in such Persons, the Pledged Equity
is and will continue to be freely transferable and assignable, and none of the
Pledged Equity is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law or other organizational document
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Equity

- 7 -





--------------------------------------------------------------------------------

 

hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;

(e)each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f)no consent or approval of any governmental authority, any securities exchange
or any other Person was or is necessary to the validity and perfection of the
pledge effected hereby (other than such as have been obtained and are in full
force and effect);

(g)by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will (i) obtain a legal, valid and
first-priority (subject to non-consensual Permitted Liens and the Intercreditor
Agreement) perfected lien upon and security interest in such Pledged Securities
as security for the payment and performance of the Secured Obligations, (ii)
have Control of such Pledged Securities and (iii) assuming that neither the
Collateral Agent nor any of the Secured Parties have “notice of an adverse
claim” (as defined in Section 8-105 of the UCC) with respect to such Pledged
Securities at the time such Pledged Securities are delivered to the Collateral
Agent, be a protected purchaser (within the meaning of Section 8-303 of the UCC)
thereof;

(h)the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein; and

(i)subject to the terms of this Agreement and to the extent permitted by
applicable Law, each Grantor hereby agrees that upon the occurrence and during
the continuation of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Pledged Equity.

Section 2.04.Certification of Limited Liability Company and Limited Partnership
Interests.  Each Grantor acknowledges and agrees that, to the extent any
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is a “security” within the meaning of
Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate.  Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the date hereof by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented by a certificate, unless such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.

Section 2.05.Registration in Nominee Name; Denominations.  If an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given the Issuers notice of its intent to exercise such rights, (a) the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to cause each of the Pledged Securities to be
transferred of record into the name of the Collateral Agent and (b) the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement; provided that, notwithstanding the
foregoing, if a Bankruptcy Event of Default shall have occurred and be
continuing, the Collateral Agent shall not be required to give the notice
referred to above in order to exercise the rights described above.  Each Grantor
will promptly give to the Collateral Agent copies of any material notices
received by it with respect to Pledged Securities registered in the name of such
Grantor.  Each Grantor will take any and all actions reasonably requested by the
Collateral Agent to facilitate compliance with this Section 2.05.

- 8 -





--------------------------------------------------------------------------------

 

Section 2.06.Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Issuers that the rights of the Grantors under this
Section 2.06 are being suspended:

(i)Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Notes Documents; provided that such rights and powers
shall not be exercised in any manner that could materially and adversely affect
the rights inuring to a holder of any Pledged Securities or the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Indenture or any other Notes Document or the ability of the
Secured Parties to exercise the same.

(ii)The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request in writing
for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above, in each case as shall be specified in such request and be in form and
substance reasonably satisfactory to the Collateral Agent.

(iii)Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities, to the extent (and only to the extent) that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Notes Documents and applicable Laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).  So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall promptly deliver to each Grantor
(at the expense of such Grantor) any Pledged Securities in its possession if
requested to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities.

(b)Upon the occurrence and during the continuance of any Event of Default, after
the Collateral Agent shall have notified the Issuers of the suspension of the
rights of the Grantors under Section 2.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.06(a)(iii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions.  All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties, shall be segregated from other property or funds
of such Grantor and shall be forthwith delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary stock or note powers
and other instruments of transfer reasonably requested by the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be

- 9 -





--------------------------------------------------------------------------------

 

established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02.  After
all Events of Default have been cured or waived and the Issuers have delivered
to the Collateral Agent a certificate to such effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of Section 2.06(a)(iii) in the absence of any
such Event of Default and that remain in such account, and such Grantor’s right
to receive and retain any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Securities shall
be automatically reinstated.

(c)Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Issuers of the suspension of the
rights of the Grantors under Section 2.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii), shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.  After all Events of Default have been cured or waived and the Issuers
have delivered to the Collateral Agent a certificate to such effect, each
Grantor shall have the exclusive right to exercise the voting and/or consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of Section 2.06(a)(i), and the obligations of the
Collateral Agent under Section 2.06(a)(ii) shall be reinstated.

(d)Any notice given by the Collateral Agent to the Issuers suspending the rights
of the Grantors under this Section 2.06, (i) shall be given in writing, (ii) may
be given with respect to one or more of the Grantors at the same or different
times and (iii) may suspend the rights of the Grantors under Sections 2.06(a)(i)
or (iii) in part without suspending all such rights (as specified by the
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.  Notwithstanding anything to the contrary contained
in Section 2.06(a), (b) or (c), if a Bankruptcy Event of Default shall have
occurred and be continuing, the Collateral Agent shall not be required to give
any notice referred to in said Sections in order to exercise any of its rights
described in such Sections, and the suspension of the rights of each of the
Grantors under each such Section shall be automatic upon the occurrence of such
Bankruptcy Event of Default

Section 2.07.Collateral Agent Not a Partner or Limited Liability Company
Member.  Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership.  The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

ARTICLE III

Security Interests in Personal Property

Section 3.01.Security Interest.  

(a)As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Grantor hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all of such Grantor’s right, title

- 10 -





--------------------------------------------------------------------------------

 

and interest in, to or under any and all of the following assets and properties,
whether now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Article 9 Collateral”):

(i)all Accounts;

(ii)all Chattel Paper;

(iii)all Documents;

(iv)all Equipment;

(v)all General Intangibles;

(vi)all Instruments;

(vii)all Inventory;

(viii)all Investment Property:

(ix)all books and records pertaining to the Article 9 Collateral;

(x)all Goods and Fixtures;

(xi)all Money, cash, cash equivalents and Deposit Accounts;

(xii)all Letter-of-Credit Rights;

(xiii)all Commercial Tort Claims described on Schedule III from time to time;

(xiv)all Deposit Accounts, and all cash, Money, Securities and other investments
deposited therein;

(xv)all Supporting Obligations;

(xvi)all Security Entitlements in any or all of the foregoing;

(xvii)all Intellectual Property; and

(xviii)to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that “Collateral” shall not include any “intent to use” trademark
application, solely during the period in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, after which period such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral.

(b)Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements or continuation statements
(including fixture filings) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) describe the collateral covered thereby
in any manner necessary or

- 11 -





--------------------------------------------------------------------------------

 

advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement including indicating the Collateral as
all assets or all personal property of such Grantor or words of similar effect
and (ii) contain the information required by Article 9 of the UCC of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral
relates.  Each Grantor agrees to provide such information to the Collateral
Agent promptly upon request.

(c)The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d)Each Grantor hereby further authorizes the Collateral Agent to file a Grant
of Security Interest substantially in the form of Exhibit II, III or IV, as
applicable, covering relevant IP Collateral consisting of Patents (and Patents
for which applications are pending), registered Trademarks (and Trademarks for
which registration applications are pending) and registered Copyrights (and
Copyrights for which registration applications are pending) with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office), as applicable, and such other documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by such Grantor hereunder, without the
signature of such Grantor, and naming such Grantor, as debtor, and the
Collateral Agent, as secured party.

Section 3.02.Representations and Warranties.  Each Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent and the
Secured Parties that:

(a)Each Grantor has good and valid rights (not subject to any Liens other than
Permitted Liens) and/or good or marketable title in the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder
(which rights and/or title, are in any event, sufficient under Section 9-203 of
the UCC), and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

(b)The Perfection Certificate has been duly executed and delivered to the
Collateral Agent and the information set forth therein, including the exact
legal name of each Grantor and its jurisdiction of organization, taken as a
whole, is correct and complete in all material respects as of the Issue
Date.  The UCC financing statements (including fixture filings as applicable)
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Schedule IV of this Agreement (or
specified by notice from the applicable Grantor to the Collateral Agent after
the Issue Date in the case of filings, recordings or registrations required by
Section 5.03 of the Indenture), are all the filings, recordings and
registrations (other than any filings required to be made in the United States
Patent and Trademark Office or the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of Intellectual
Property) necessary to establish a legal, valid and perfected security interest
in favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration with respect to such Article 9 Collateral is necessary in any
such jurisdiction, except as provided under applicable law with respect to the
filing of continuation statements.  Each Grantor represents and warrants that,
as of the Issue Date, fully executed Grants of Security Interest in the form
attached as Exhibit II, III or IV, as applicable, containing a description of
all IP Collateral consisting of Patents (and Patents for which applications are
pending), registered Trademarks (and Trademarks for which registration
applications

- 12 -





--------------------------------------------------------------------------------

 

are pending) or registered Copyrights (and Copyrights for which registration
applications are pending), as applicable, have been delivered to the Collateral
Agent for recording by the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder.

(c)The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC and (iii) a security interest
that shall be perfected in all Article 9 Collateral (other than with respect to
any Copyright that is not material to the business of the Grantors, taken as a
whole) in which a security interest may be perfected upon the receipt and
recording of the relevant Grants of Security Interest with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three month period (commencing as of the date hereof)
pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205.  The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Permitted Liens.

(d)The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Permitted Liens.  None of the Grantors has filed or consented to the
filing of (i) any financing statement or analogous document under the UCC or any
other applicable Laws covering any Article 9 Collateral, (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office, or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

(e)All Commercial Tort Claims of each Grantor where the amount of the damages
claimed by such Grantor is in excess of $250,000 in existence on the date of
this Agreement (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule III hereto.

(f)With respect to the IP Collateral:

(i)such Grantor is the exclusive owner of all right, title and interest in and
to the IP Collateral or has the right or license to use the IP Collateral
subject only to the terms of the Licenses;

(ii)the operation of such Grantor’s business as currently conducted and the use
of the IP Collateral in connection therewith do not conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate the intellectual property
rights of any third party;

(iii)the IP Collateral set forth on the Perfection Certificate includes all of
the patents, patent applications, domain names, trademark registrations and
applications, copyright registrations and applications owned by such Grantor as
of the date hereof;

(iv)the IP Collateral is subsisting and has not been adjudged invalid or
unenforceable in whole or in part, and to such Grantor’s knowledge, is valid and
enforceable.  Such Grantor is not aware of any uses of any material item of IP
Collateral that could be expected to lead to such item becoming invalid or
unenforceable;

(v)such Grantor has made or performed all filings, recordings and other acts and
has paid all required fees and taxes to maintain and protect its interest in
each and every

- 13 -





--------------------------------------------------------------------------------

 

item of IP Collateral in full force and effect, and to protect and maintain its
interest therein, except where the failure to do so would be permitted under
Section 4.02(h);

(vi)no claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or, to such Grantor’s knowledge, threatened against such
Grantor (A) based upon or challenging or seeking to deny or restrict the
Grantor’s rights in or use of any of the IP Collateral, (B) alleging that the
Grantor’s rights in or use of the IP Collateral or that any services provided
by, processes used by, or products manufactured or sold by, such Grantor
infringe, misappropriate, dilute, misuse or otherwise violate any Patent,
Trademark, Copyright or any other Intellectual Property right of any third
party, or (C) alleging that the IP Collateral is being licensed or sublicensed
in violation or contravention of the terms of any license or other
agreement.  To such Grantor’s knowledge, no Person is engaging in any activity
that infringes, misappropriates, dilutes, misuses or otherwise violates the
material IP Collateral or the Grantor’s rights in or use thereof.  The
consummation of the transactions contemplated by the Notes Documents will not
result in the termination or impairment of any of the IP Collateral;

(vii)with respect to each License: (A) such License is valid and binding and in
full force and effect; (B) such Grantor has not received any notice of
termination or cancellation under such License; (C) such Grantor has not
received any notice of a breach or default under such License; and (D) neither
such Grantor nor, to such Grantor’s knowledge, any other party to such License
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination, modification or acceleration under such
License; and

(viii)to such Grantor’s knowledge, (A) none of the material trade secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person other than such Grantor; (B)
no employee, independent contractor or agent of such Grantor has misappropriated
any material trade secrets of any other Person in the course of the performance
of his or her duties as an employee, independent contractor or agent of such
Grantor; and (C) no employee, independent contractor or agent of such Grantor is
in default or breach of any material term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s material IP Collateral.

Section 3.03.Covenants.  

(a)The Grantors agree to promptly (and in any event within thirty (30) calendar
days of such event, or such later date as the Collateral Agent may agree in its
reasonable discretion) notify the Collateral Agent of any change (i) in the
legal name of any Grantor, (ii) in the identity or type of organization or
corporate structure of any Grantor, (iii) in the jurisdiction of organization of
any Grantor, (iv) in the location of any Grantor under the UCC or (v) in the
organizational identification number of any Grantor. In addition, if any Grantor
does not have an organizational identification number on the Issue Date (or the
date such Grantor becomes a party to this Agreement) and later obtains one, the
Issuers shall promptly thereafter notify the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interests (and the priority thereof) of the Collateral Agent in the
Collateral intended to be granted hereby fully perfected and in full force and
effect.  The Grantors agree not to effect or permit any change referred to in
the preceding sentence unless all filings, publications and registrations, have
been made (or will be made in a timely fashion) under the UCC or other
applicable law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest to the extent required under the Notes Documents
(subject only to Permitted Liens and the Intercreditor Agreement).

- 14 -





--------------------------------------------------------------------------------

 

(b)Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons, except with respect to Article 9 Collateral that such Grantor
determines in its reasonable business judgment is no longer necessary or
beneficial to the conduct of the business, and to defend the Security Interest
of the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 4.12 of the Indenture.

(c)At the time of delivery of a Compliance Certificate pursuant to Section
4.04(a) of the Indenture in connection with the delivery of annual financial
statements with respect to the preceding fiscal year pursuant to Section
4.03(a)(iv) of the Indenture, the Issuers shall deliver to the Collateral Agent
a certificate executed by a Responsible Officer of the Issuers setting forth the
information required pursuant to the Perfection Certificate (other than Section
1(b) or Section 1(c)(ii) of the Perfection Certificate) or confirming that there
has been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 3.03(c).

(d)Each Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith.  If any amount payable under or in connection with any of the Article
9 Collateral (other than by a Grantor) that equals or exceeds $250,000 shall be
or become evidenced by any Promissory Note or Instrument, such Promissory Note
or Instrument shall be promptly pledged and delivered to the Collateral Agent,
for the benefit of the Secured Parties in a manner reasonably satisfactory to
the Collateral Agent.

(e)At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 4.12 of the Indenture, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Indenture, this Agreement or any other Notes Document and
within a reasonable period of time after the Collateral Agent has requested that
it do so, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent within ten (10) days after demand for any payment made or any
reasonable out-of-pocket expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Notes Documents.

(f)If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which equals or exceeds
$250,000 to secure payment and performance of an Account or related contracts,
such Grantor shall promptly assign such security interest to the Collateral
Agent for the benefit of the applicable Secured Parties.  Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

(g)Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

- 15 -





--------------------------------------------------------------------------------

 

(h)Notwithstanding anything in this Agreement to the contrary other than the
filing of a UCC financing statement, (i) no actions shall be required to perfect
the security interest granted hereunder in Letter-of-Credit Rights, (ii) no
actions shall be required to perfect the security interest granted hereunder in
motor vehicles and other assets subject to certificates of title and (iii) no
Grantor shall be required to complete any filings or other action with respect
to the perfection of the security interests created hereby in any jurisdiction
outside of the United States or any State thereof.

Section 3.04.Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a)Instruments.  If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount equal to or in
excess of $250,000 such Grantor shall promptly endorse, assign and deliver the
same to the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such undated instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably request.

(b)Investment Property.  Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any Certificated Securities,
such Grantor shall promptly endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such undated instruments of transfer or assignment duly executed in blank as
the Collateral Agent may from time to time reasonably request.  If any
Securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, upon the
Collateral Agent’s request and following the occurrence of an Event of Default
such Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s reasonable request, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (but only to
the extent such Securities and other Investment Property constitute Collateral)
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such Securities, without further consent of any Grantor or such
nominee, or (ii) arrange for the Collateral Agent to become the registered owner
of the Securities.  If any Securities, whether certificated or uncertificated,
or other Investment Property are held by any Grantor or its nominee through a
Securities Intermediary, upon the Collateral Agent’s request and following the
occurrence of an Event of Default, such Grantor shall immediately notify the
Collateral Agent thereof and at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent shall either (i) cause such Securities Intermediary to agree to
comply with Entitlement Orders or other instructions from the Collateral Agent
to such Securities Intermediary as to such Security Entitlements without further
consent of any Grantor or such nominee, or (ii) in the case of Financial Assets
or other Investment Property held through a Securities Intermediary, arrange for
the Collateral Agent to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property.  Notwithstanding the foregoing, unless and until an Event
of Default has occurred and is continuing, the Collateral Agent agrees with each
of the Grantors that the Collateral Agent shall not give any such Entitlement
Orders or instructions or directions to any such issuer, or Securities
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor.

(c)Commercial Tort Claims.  If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $250,000 or more, such Grantor shall promptly notify the Collateral
Agent thereof in a writing signed by such Grantor and provide supplements to
Schedule III describing the details thereof and shall grant to the Collateral
Agent a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement.

(d)Deposit Accounts and Securities Accounts.  Each Grantor shall (i) cause all
Deposit Accounts and Security Accounts (other than Excluded Accounts) existing
on the Issue Date to be subject to a

- 16 -





--------------------------------------------------------------------------------

 

Control Agreement for such Deposit Accounts and Securities Accounts as promptly
as practicable, and in any event within 60 days (or such longer period as agreed
by the Collateral Agent in its sole discretion) after the Issue Date and (ii)
cause any Deposit Account or Security Account (other than Excluded Accounts)
opened or otherwise acquired after the Issue Date by any Grantor, to be subject
to a Control Agreement for such Deposit Account or Securities Account at all
times.

ARTICLE IV

Special Provisions Concerning IP Collateral

Section 4.01.Grant of License to Use Intellectual Property.  

Without limiting the provisions of Section 3.01 hereof or any other rights of
the Collateral Agent as the holder of a Security Interest in any IP Collateral,
for the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense any of the IP
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located (whether or not any license agreement by and between any
Grantor and any other Person relating to the use of such IP Collateral may be
terminated hereafter), and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof,
provided, however, that any such license granted by the Collateral Agent to a
third party shall include reasonable and customary terms necessary to preserve
the existence, validity and value of the affected IP Collateral, including
without limitation, provisions requiring the continuing confidential handling of
trade secrets, requiring the use of appropriate notices and prohibiting the use
of false notices, protecting and maintaining the quality standards of the
Trademarks in the manner set forth below (it being understood and agreed that,
without limiting any other rights and remedies of the Collateral Agent under
this Agreement, any other Notes Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Collateral Agent
rights in and to such IP Collateral above and beyond (x) the rights to such IP
Collateral that each Grantor has reserved for itself and (y) in the case of IP
Collateral that is licensed to any such Grantor by a third party, the extent to
which such Grantor has the right to grant a sublicense to such IP Collateral
hereunder).

The use of such license by the Collateral Agent may only be exercised, at the
option of the Collateral Agent, during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall immediately terminate at such time
as the Collateral Agent is no longer lawfully entitled to exercise its rights
and remedies under this Agreement.  Nothing in this Section 4.01 shall require a
Grantor to grant any license that is prohibited by any rule of law, statute or
regulation, or is prohibited by, or constitutes a breach or default under or
results in the termination of any contract, license, agreement, instrument or
other document evidencing, giving rise to or theretofore granted, with respect
to such property or otherwise unreasonably prejudices the value thereof to the
relevant Grantor.  In the event the license set forth in this Section 4.01 is
exercised with regard to any Trademarks, then the following shall apply: (i) all
goodwill arising from any

- 17 -





--------------------------------------------------------------------------------

 

licensed or sublicensed use of any Trademark shall inure to the benefit of the
Grantor; (ii) the licensed or sublicensed Trademarks shall only be used in
association with goods or services of a quality and nature consistent with the
quality and reputation with which such Trademarks were associated when used by
Grantor prior to the exercise of the license rights set forth herein; and (iii)
at the Grantor’s request and expense, licensees and sublicensees shall provide
reasonable cooperation in any effort by the Grantor to maintain the registration
or otherwise secure the ongoing validity and effectiveness of such licensed
Trademarks, including, without limitation the actions and conduct described in
Section 4.02 below.

Section 4.02.Protection of Collateral Agent’s Security.  

(a)With respect to registration or pending application of each item of its IP
Collateral for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all reasonable steps, including, without limitation, in
the U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority located in the United States to (i) maintain the validity
and enforceability of any registered IP Collateral and maintain such IP
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such IP Collateral of such Grantor, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(b)No Grantor shall do or permit any act or knowingly omit to do any act whereby
any of its IP Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).

(c)In the event that any Grantor becomes aware that any material item of the IP
Collateral is being infringed or misappropriated by a third party, such Grantor
shall promptly notify the Collateral Agent and shall take such actions (except
to the extent the failure to take such actions is permitted by subsection
4.02(h)), at its expense, as such Grantor reasonably deems appropriate under the
circumstances to protect or enforce such IP Collateral, including, without
limitation, suing for infringement or misappropriation and for an injunction
against such infringement or misappropriation.

(d)Each Grantor shall use proper statutory notice as commercially practical in
connection with its use of each item of its IP Collateral.  No Grantor shall do
or permit any act or knowingly omit to do any act whereby any of its IP
Collateral may lapse or become invalid or unenforceable or placed in the public
domain.

(e)Each Grantor shall take all reasonable steps to preserve and protect each
item of its IP Collateral, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all reasonable steps necessary to ensure that
all licensed users of any of the Trademarks abide by the applicable license’s
terms with respect to the standards of quality.

(f)Each Grantor agrees that, should it obtain an ownership or other interest in
any IP Collateral after the Issue Date (the “After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the IP Collateral subject to the terms and conditions of this Agreement with
respect thereto.

- 18 -





--------------------------------------------------------------------------------

 

(g)At the time of delivery of quarterly financial statements pursuant to Section
4.03 (a)(v) of the Indenture with respect to the fiscal quarter in which the
relevant IP Collateral was acquired, each Grantor shall sign and deliver to the
Collateral Agent an appropriate Grant of Security Interest with respect to
applications for registration or registrations of IP Collateral owned or
exclusively licensed by it as of the last day of such fiscal quarter, to the
extent that such IP Collateral is not covered by any previous Grant of Security
Interest so signed and delivered by it.  In each case, it will promptly
cooperate as reasonably necessary to enable the Collateral Agent to make any
necessary or reasonably desirable recordations with the U.S. Copyright Office or
the U.S. Patent and Trademark Office, as appropriate.

(h)Notwithstanding the foregoing provisions of this Section 4.02 or elsewhere in
this Agreement, nothing in this Agreement shall prevent any Grantor from
abandoning or discontinuing the use or maintenance of any or its IP Collateral,
or from failing to take action to enforce license agreements or pursue actions
against infringers, if (i) such IP Collateral is of de minimis value and (ii) is
no longer used in, or useful to, the business of such Grantor or its Affiliates
and such Grantor determines in its reasonable business judgment that such
abandonment, discontinuance, or failure to take action is desirable in the
conduct of its business or the business of its Affiliates.

ARTICLE V

Remedies

Section 5.01.Remedies Upon Default.

Upon the occurrence and during the continuance of an Event of Default, subject
to the Intercreditor Agreement, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party under
this Agreement, the UCC or other applicable Law, and, subject to the
Intercreditor Agreement, also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with thereof prior to or promptly after such occupancy
(iii) exercise any and all rights and remedies of any of the Grantors under or
in connection with the Collateral, or otherwise in respect of the Collateral;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such exercise; (iv) withdraw any and
all cash or other Collateral from any Deposit Account or Securities Account
(other than an Excluded Account) and apply such cash and other Collateral to the
payment of any and all Secured Obligations in the manner provided in Section
5.02 of this Agreement; (v) subject to the mandatory requirements of applicable
law and the notice requirements described below, sell or otherwise dispose of
all or any part of the Collateral securing the Secured Obligations at a public
or private sale or at any broker’s board or on any securities exchange, for
cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate and (vi) with respect to any IP Collateral, on demand, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such IP Collateral by the applicable Grantors to the Collateral Agent, or
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such IP Collateral

- 19 -





--------------------------------------------------------------------------------

 

throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine, provided, however, that such terms shall
include all terms and restrictions that customarily required to ensure the
continuing validity and effectiveness of the IP Collateral at issue, such as,
without limitation, notice, quality control and inurement provisions with regard
to Trademarks, patent designation provisions with regard to Patents, and
copyright notices and restrictions or decompilation and reverse engineering of
copyrighted software, and confidentiality protections for trade secrets.  Each
Grantor acknowledges and recognizes that (a) the Collateral Agent may be unable
to effect a public sale of all or a part of the Collateral consisting of
securities by reason of certain prohibitions contained in the Securities Act of
1933, 15 U.S.C. §77, (as amended and in effect, the “Securities Act”) or the
securities laws of various states (the “Blue Sky Laws”), but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account, for investment and not with a view to the distribution or resale
thereof, (b) private sales so made may be at prices and upon other terms less
favorable to the seller than if such securities were sold at public sales, (c)
neither the Collateral Agent nor any other Secured Party has any obligation to
delay sale of any of the Collateral for the period of time necessary to permit
such securities to be registered for public sale under the Securities Act or the
Blue Sky Laws, and (d) private sales made under the foregoing circumstances
shall be deemed to have been made in a commercially reasonable manner.  To the
maximum extent permitted by Law, each Grantor hereby waives any claim against
any Secured Party arising because the price at which any Collateral may have
been sold at a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.  Upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Grantors ten (10) days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral.  Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  The Collateral Agent may
conduct one or more going out of business sales, in the Collateral Agent’s own
right or by one or more agents and contractors.  Such sale(s) may be conducted
upon any premises owned, leased, or occupied by any Grantor.  The Collateral
Agent and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Collateral Agent or such agent or contractor).  Any
amounts realized from the sale of such goods which constitute augmentations to
the Inventory (net of an allocable share of the costs and expenses incurred in
their disposition) shall be the sole property of the Collateral Agent or such
agent or contractor and neither any Grantor nor any

- 20 -





--------------------------------------------------------------------------------

 

Person claiming under or in right of any Grantor shall have any interest
therein.  At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by applicable Law, private)
sale made pursuant to this Agreement, any Secured Party may bid for or purchase,
free (to the extent permitted by applicable Law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by applicable Law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor.  For purposes of
determining the Grantors’ rights in the Collateral, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full, provided,
however, that such agreements shall include all terms and restrictions that are
customarily required to ensure the continuing validity and effectiveness of the
IP Collateral at issue, such as, without limitation, quality control and
inurement provisions with regard to Trademarks, patent designation provisions
with regard to patents, and copyright notices and restrictions or decompilation
and reverse engineering of copyrighted software, and protecting the
confidentiality of trade secrets.  As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver.  Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Issuers of its intent
to exercise such rights (except in the case of a Bankruptcy Event of Default, in
which case no such notice shall be required), for the purpose of (i) making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and (ii)
making all determinations and decisions with respect

- 21 -





--------------------------------------------------------------------------------

 

thereto.  All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable out-of-pocket attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, within ten (10)
days of demand, by the Grantors to the Collateral Agent and shall be additional
Secured Obligations secured hereby.

By accepting the benefits of this Agreement and each other Security Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Security Documents.

Section 5.02.Application of Proceeds.  

The Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in accordance with the
provisions of Section 6.13 of the Indenture and the Intercreditor
Agreement.  The Collateral Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement and the Intercreditor Agreement.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.  It is understood and agreed that the Grantors shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the Secured
Obligations.

ARTICLE VI

Indemnity, Subrogation and Subordination

Upon payment by any Grantor of any Secured Obligations, all rights of such
Grantor against any Issuer or any other Grantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Secured Obligations (other than contingent
indemnity obligations for then unasserted claims) and the termination of all
Commitments to any Grantor under any Notes Document.  If any amount shall
erroneously be paid to any Issuer or any other Grantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Issuer or any other Grantor, such amount shall be held
in trust for the benefit of the Secured Parties and shall forthwith be paid to
the Collateral Agent to be credited against the payment of the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Indenture and the other Notes Documents.  Subject to the foregoing, to the
extent that any Grantor (other than the Issuers) shall, under this Agreement or
the Indenture as a joint and several obligor, repay any of the Secured
Obligations (an “Accommodation Payment”), then the Grantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be

- 22 -





--------------------------------------------------------------------------------

 

reimbursed by, each of the other Grantors in an amount equal to a fraction of
such Accommodation Payment, the numerator of which fraction is such other
Grantor’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Grantors.  As of any date of determination, the
“Allocable Amount” of each Grantor shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Grantor hereunder and under the Indenture without (a) rendering such Grantor
“insolvent” within the meaning of Section 101 (31) of U.S. Bankruptcy Law,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Grantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Grantor unable to pay its debts as they become due within the meaning of
Section 548 of the U.S. Bankruptcy Code or Section 4 of the UFTA, or Section 5
of the UFCA.

ARTICLE VII

Miscellaneous

Section 7.01.Notices.  

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 12.02 of the
Indenture.  

Section 7.02.Waivers; Amendment.  

(a)No failure or delay by the Collateral Agent in exercising any right or power
hereunder or under any other Notes Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent hereunder and
under the other Notes Documents are cumulative and are not exclusive of any
other rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 7.02, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article IX of the Indenture.

Section 7.03.Collateral Agent’s Fees and Expenses; Indemnification.  

(a)The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 7.07 of
the Indenture.

(b)Without limitation of its indemnification obligations under the other Notes
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and its officers, directors, employees and agents (each an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including, without limitation, all
actual reasonable and documented fees and expenses of one counsel to the
Collateral Agent, one counsel to the Secured Parties, taken as a whole, and, if

- 23 -





--------------------------------------------------------------------------------

 

reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of all Indemnitees taken as a whole), imposed on, incurred by
or asserted against any such Indemnitee arising out of, in connection with, (a)
the execution, delivery, enforcement, performance or administration of this
Agreement or any other agreement, letter or instrument delivered in connection
with the transactions contemplated hereby or the consummation of the
transactions contemplated hereby, (b) the ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether or not such investigation, litigation or proceeding is
brought by any Grantor, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and, in each case, whether or not caused by or arising, in whole
or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (i) resulted from the gross
negligence, bad faith, or willful misconduct of such Indemnitee or of any
Affiliate or Related Indemnified Person of such Indemnitee, as determined by the
final non-appealable judgment of a court of competent jurisdiction, (ii) are
relating to disputes amongst Indemnitees other than (1) any claim against an
Indemnitee or its Related Parties in its capacity or in fulfilling its role as
Collateral Agent and (2) any claim arising out of any act or omission of any
Issuer or any of its Affiliates or (iii) related to Taxes (other than Taxes
relating to liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements indemnified
under this Section 7.03(b)).  No Indemnitee nor any Grantor shall have any
liability and each party hereby waives, any claim against any other party to
this Agreement or any Indemnitee, for any special, punitive, indirect or
consequential damages relating to this Agreement or arising out of its
activities in connection herewith or therewith (whether before or after the
Issue Date) (other than, in the case of any Grantor, in respect of any such
damages incurred or paid by an Indemnitee to a third party).

(c)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Notes Document, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Notes Document, any
resignation of the Trustee, Collateral Agent, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.  All amounts due
under this Section 7.03 shall be payable within twenty (20) Business Days after
written demand therefor.

Section 7.04.Successors and Assigns.  

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Grantor or the Collateral Agent that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and
assigns.  No Grantor may assign any of its rights or obligations hereunder
without the written consent of the Collateral Agent.

Section 7.05.Survival of Agreement.  

Without limitation of any provision of the Indenture or Section 7.03 hereof, all
covenants, agreements, indemnities, representations and warranties made by the
Grantors in the Notes Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Notes
Document shall be considered to have been relied upon by the Secured Parties and
shall survive the execution and delivery of the Notes Documents and the issuance
of the Notes, regardless of any investigation made by any such Secured Party or
on its

- 24 -





--------------------------------------------------------------------------------

 

behalf and notwithstanding that the Collateral Agent or any Secured Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time of the issuance of the Notes, and shall
continue in full force and effect until this Agreement is terminated as provided
in Section 7.12 hereof, or with respect to any individual Grantor until such
Grantor is otherwise released from its obligations under this Agreement in
accordance with the terms hereof.

Section 7.06.Counterparts; Effectiveness; Several Agreement.  

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which when taken together shall constitute one
and the same instrument.  Delivery by telecopier or by electronic .pdf copy of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.  This
Agreement shall become effective when it shall have been executed by each
Grantor and the Collateral Agent and thereafter shall be binding upon and inure
to the benefit of each Grantor and the Collateral Agent and the other Secured
Parties and their respective permitted successors and assigns, subject to
Section 7.04 hereof.  This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, restated, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

Section 7.07.Severability.  

If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 7.08.GOVERNING LAW, ETC.  

(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b)THE GRANTORS AND THE COLLATERAL AGENT EACH IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE COLLATERAL AGENT
RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION

- 25 -





--------------------------------------------------------------------------------

 

WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

(c)THE GRANTORS AND THE COLLATERAL AGENT EACH IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

Section 7.09.WAIVER OF RIGHT TO TRIAL BY JURY.  

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.10.Headings.  

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 7.11.Security Interest Absolute.  

All rights of the Collateral Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Indenture, the Notes, any other Notes
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Indenture, the Notes, any other Notes Document, or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 7.12, but without
prejudice to reinstatement rights related to the Guarantee under Section 10.01
of the Indenture, any other circumstance that might

- 26 -





--------------------------------------------------------------------------------

 

otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement.

Section 7.12.Termination or Release.  

(a)This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations when all
the outstanding Secured Obligations (other than contingent indemnification
obligations with respect to then unasserted claims) shall have been paid in full
in cash, provided that in connection with the termination of this Agreement, the
Trustee or Collateral Agent may require such indemnities as it shall reasonably
deem necessary or appropriate to protect the Secured Parties against loss on
account of credits previously applied to the Secured Obligations that may
subsequently be reversed or revoked.

(b)The Security Interest in any Collateral shall be automatically released in
accordance with Section 5.04 of the Indenture.

(c)In connection with any termination or release pursuant to paragraph (a) or
(b) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 7.12 shall be without recourse to
or warranty by the Collateral Agent.

(d)At any time that the respective Grantor desires that the Collateral Agent
take any of the actions described in immediately preceding clause (c), it shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a) or (b).  The Collateral Agent shall have
no liability whatsoever to any Secured Party as the result of any release of
Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.12.

Section 7.13.[Reserved].  

Section 7.14.Collateral Agent Appointed Attorney-in-Fact.  

(a)Each Grantor hereby appoints the Collateral Agent the true and lawful
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, the Collateral Agent shall have the right, upon
the occurrence and during the continuance of an Event of Default and (unless a
Bankruptcy Event of Default has occurred and is continuing, in which case no
such notice shall be required) upon and after delivery of notice by the
Collateral Agent to the Issuers of its intent to exercise such rights, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor (i) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (ii) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (iii) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (iv) to send verifications of Accounts
to any Account Debtor; (v) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (vi) to settle, compromise, compound,
adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral; (vii) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent and adjust, settle or
compromise the amount of payment of any Account or related contracts; (viii) to
make, settle and adjust claims in respect of Collateral under policies of
insurance and to endorse the name of such Grantor on any check, draft,
instrument or any

- 27 -





--------------------------------------------------------------------------------

 

other item of payment with respect to the proceeds of such policies of insurance
and for making all determinations and decisions with respect thereto; and (ix)
to use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby.  The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

(b)All acts in accordance with the terms of this Section 7.14 of said attorney
or designee are hereby ratified and approved by the Grantors.  The powers
conferred on the Collateral Agent, for the benefit of the Secured Parties, under
this Section 7.14 are solely to protect the Collateral Agent’s interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers.

Section 7.15.General Authority of the Collateral Agent.  

By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (b) to confirm that
the Collateral Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Security Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Security Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Security Document and (d) to agree to be bound by the
terms of this Agreement and any other Security Documents.

Section 7.16.Collateral Agent’s Duties.  

Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral.  The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

Section 7.17.Recourse.  

- 28 -





--------------------------------------------------------------------------------

 

This Agreement is made with full recourse to each Grantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Grantor contained herein, in the Indenture, the Notes and the other
Notes Documents and otherwise in writing in connection herewith or therewith,
with respect to the Secured Obligations of each applicable Secured Party.  It is
the desire and intent of each Grantor and each applicable Secured Party that
this Agreement shall be enforced against each Grantor to the fullest extent
permissible under applicable law applied in each jurisdiction in which
enforcement is sought.

Section 7.18.Discretionary Actions.

Notwithstanding anything else to the contrary herein, whenever reference is made
in this Agreement to any discretionary action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that the Collateral Agent shall be
acting at the direction of the Holders and shall be fully protected in acting
pursuant to such directions.  In all cases the Collateral Agent shall be fully
justified in failing or refusing to take any such action under this Agreement if
they shall not have received written instruction, advice or concurrence from the
Holders of a majority in principal amount of the then total outstanding
Notes.  For purposes of clarity, phrases such as “satisfactory to the Collateral
Agent”, “approved”, “approved by the Collateral Agent”, “acceptable to the
Collateral Agent”, “as determined by the Collateral Agent”, “in the Collateral
Agent’s discretion”, “selected by the Collateral Agent”, and phrases of similar
import, except as otherwise expressly provided herein, authorize and permit the
Collateral Agent to approve, disapprove, determine, act or decline to act only
at the direction of the Holders of a majority in principal amount of the then
total outstanding Notes.

Section 7.19.Intercredior Agreement.

(a)Notwithstanding anything herein to the contrary, the relative rights and
remedies of the Collateral Agent and the Secured Parties hereunder shall be
subject to and governed by the terms of the Intercreditor Agreement.  In the
event of any inconsistency between the terms hereof and the terms of the
Intercreditor Agreement, the terms of the Intercreditor Agreement shall control
at any time the Intercreditor Agreement is in effect.

(b)Notwithstanding anything herein to the contrary, the requirements of this
Agreement to deliver pledged collateral and any certificate, instrument and/or
document in relation thereto to the collateral agent or any obligation with
respect to the delivery, transfer, control, notation or provision of voting
rights with respect to any collateral shall be deemed satisfied by the delivery,
transfer, control, notation or provision thereof in favor of the person entitled
thereto under the Intercreditor Agreement as gratuitous bailee and non-fiduciary
agent for the collateral agent for so long as the Intercreditor Agreement
requires delivery to such person.

 

[Signature Pages Follow]

 

- 29 -





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

J. CREW BRAND, LLC, as LLC Issuer

 

By:


Name:
Title:

J. CREW BRAND CORP., as Corporate Issuer

 

By:


Name:
Title:

J. CREW BRAND INTERMEDIATE, LLC, as Holdings

 

By:


Name:
Title:

 

J. Crew – Signature Page to Security Agreement





--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTOR:

J. Crew Domestic Brand, LLC
J. Crew International Brand, LLC

Each of the above as a Subsidiary Guarantor

 

By:


Name:
Title:

 

 

J. Crew – Signature Page to Security Agreement





--------------------------------------------------------------------------------

 

COLLATERAL AGENT:

[__________], as Collateral Agent

 

By:


Name:
Title:

 

 

J. Crew – Signature Page to Security Agreement





--------------------------------------------------------------------------------

 

SCHEDULE I TO SECURITY AGREEMENT

SUBSIDIARY GUARANTORS

J. Crew Domestic Brand, LLC, a Delaware limited liability company

J. Crew International Brand, LLC, a Delaware limited liability company

 





--------------------------------------------------------------------------------

 

SCHEDULE II TO SECURITY AGREEMENT

EQUITY INTERESTS

Issuer

Registered
Owner/Grantor

Percentage of
Equity Interests

Number of
Shares

Class of
Equity
Interest

Number of
Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

1.



2.



 

 





--------------------------------------------------------------------------------

 

SCHEDULE 3 TO SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None.

 

 





--------------------------------------------------------------------------------

 

SCHEDULE 4 TO SECURITY AGREEMENT

UCC FILINGS

Grantor

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

EXHIBIT I TO SECURITY AGREEMENT

FORM OF PERFECTION CERTIFICATE

Reference is made to the Indenture, dated as of [__________], 2017 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Indenture”) among J. Crew Brand, LLC, a Delaware limited liability
company, J. Crew Brand Corp., a Delaware corporation, J. Crew Brand
Intermediate, LLC, a Delaware limited liability company, the Subsidiary
Guarantors party thereto, U.S. Bank National Association, as Trustee, and
Collateral Agent, pursuant to which the Issuers have issued 13.00% Senior
Secured [New Money] Notes due 2021.  Capitalized terms used but not defined
herein have the meanings assigned in the Indenture or the Security Agreement
referred to therein, as applicable.

The undersigned, a Responsible Officer of each of the Grantors, hereby certifies
to the Collateral Agent and each other Secured Party on behalf of the Grantors
as follows:

SECTION 1.Names.  (a) Set forth on Schedule 1(a) is (i) the exact legal name of
each Grantor, as such name appears in its certificate of organization or like
document and (ii) each other legal name such Grantor has had in the past five
years, together with the date of the relevant name change and each other name
used by each Grantor on any filings with the Internal Revenue Service at any
time in the past five years.

(b)Except as set forth on Schedule 1(b), no Grantor has changed its identity or
corporate structure or entered into a similar reorganization in any way within
the past five years.  Changes in identity or corporate structure would include
mergers, consolidations and acquisitions of all or substantially all of the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) a Person or other acquisitions of
material assets outside the ordinary course of business, as well as any change
in the form, nature or jurisdiction of organization.  With respect to any such
change that has occurred within the past five years, Schedules 1(a), 1(b) and
2(a) set forth the information required by Sections 1(a) and 2(a) of this
Perfection Certificate as to each acquiree or constituent party to such merger,
consolidation or acquisition.

(c)Set forth on Schedule 1(c) is (i) the exact legal name of each direct and
indirect Subsidiary of Holdings, as such name appears in its certificate of
organization or like document and (ii) each contractual agreement existing on
the date hereof that would restrict a Guarantee of the Obligations by any such
Subsidiary that would otherwise be required to become a Guarantor pursuant to
the Indenture.

SECTION 2.Jurisdictions and Locations.

(a)Set forth on Schedule 2(a) is (i) the jurisdiction of organization and the
form of organization of each Grantor, (ii) the organizational identification
number, if any, assigned by such jurisdiction and (iii) the address (including
the county) of the chief executive office of such Grantor.

(b)Set forth on Schedule 2(b) are all locations where each Grantor maintains any
books or records relating to any Collateral.





--------------------------------------------------------------------------------

 

(c)Set forth on Schedule 2(c) hereto are all other locations where each Grantor
maintains any of the Collateral consisting of Inventory or equipment, not
identified above.

(d)Set forth on Schedule 2(d) hereto are the names, addresses and title in
regards to the Collateral of all persons or entities other than each Grantor,
such as lessees, consignees, warehousemen or purchasers of chattel paper, which
have possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, Inventory or equipment.

SECTION 3.Unusual Transactions.  Except for Inventory or Accounts acquired
pursuant to any merger, consolidation or acquisition which is listed on Schedule
1(b) hereof, all Accounts have been originated by the Grantors and all Inventory
has been acquired by the Grantors in the ordinary course of business.

SECTION 4.Stock Ownership and other Equity Interests.  Set forth on Schedule 4
is a true and correct list, for each Grantor, of all the issued and outstanding
Pledged Equity owned, beneficially or of record, by such Grantor, specifying the
issuer and certificate number (if any) of, and the number and percentage of
ownership represented by, such Pledged Equity and setting forth the percentage
of such Pledged Equity pledged under the Security Agreements.

SECTION 5.Debt Instruments.  Set forth on Schedule 5 is a true and correct list,
for each Grantor, of all promissory notes and other evidence of indebtedness
(other than checks to be deposited in the ordinary course of business) owned by
such Grantor, and to the extent applicable, specifying the creditor and debtor
thereunder and the outstanding principal amount thereof.

SECTION 6.Real Property.  Set forth on Schedule 6 is a true and correct list,
for each Grantor, of all real property with a fair market value in excess of
$250,000 owned by such Grantor.

SECTION 7.Intellectual Property.  (a) Set forth on Schedule 7(a) is a true and
correct list, with respect to each Grantor, of all United States patents and
patent applications owned by such Grantor (except, for the avoidance of doubt,
as otherwise indicated on Schedule 7(a)), including the name of the owner,
title, registration or application number of any registrations or applications.

(b)Set forth on Schedule 7(b) is a true and correct list, with respect to each
Grantor, of all United States trademark registrations and applications owned by
such Grantor (except, for the avoidance of doubt, as otherwise indicated on
Schedule 7(b)), including the name of the registered owner and the registration
or application number of any registrations and applications.

(c)Set forth on Schedule 7(c) is a true and correct list, with respect to each
Grantor, of all United States copyright registrations and applications owned by
such Grantor (except, for the avoidance of doubt, as otherwise indicated on
Schedule 7(c)), including the name of the registered owner, title and the
registration or serial number of any copyright registrations.

38

--------------------------------------------------------------------------------

 

(d)Set forth on Schedule 7(d) is a true and correct list, with respect to each
Grantor, of all exclusive Copyright Licenses under which such Grantor is a
licensee, including the name and address of the licensor under such exclusive
Copyright License and the name of the registered owner, title and the
registration or serial number of any copyright registration to which such
exclusive Copyright License relates.

SECTION 8.Commercial Tort Claims.  Set forth on Schedule 8 is a true and correct
list of commercial tort claims in excess of $250,000 held by any Grantor,
including a brief description thereof.

SECTION 9.Deposit Accounts.  Set forth on Schedule 9 is a true and correct list
of deposit accounts, brokerage accounts, commodity accounts or securities
investment accounts maintained by any Grantor, including the name and address of
the applicable depositary or other institution, the name and type of account,
the name of the Grantor that maintains each account and the account number.




39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate on the
date above first written.

J. CREW BRAND, LLC

 

By:


Name:
Title:

J. CREW BRAND CORP.

 

By:


Name:
Title:

J. CREW BRAND INTERMEDIATE, LLC

 

By:


Name:
Title:

J. CREW DOMESTIC BRAND, LLC

 

By:


Name:
Title:

J. CREW BRAND INTERNATIONAL BRAND, LLC

 

By:


Name:
Title:

 

 

 

 

40

--------------------------------------------------------------------------------

 

Schedule 1(a)

Names

 

 





--------------------------------------------------------------------------------

 

Schedule 1(b)

Unusual Transactions

 

 





--------------------------------------------------------------------------------

 

Schedule 1(c)

 

 





--------------------------------------------------------------------------------

 

Schedule 2(a)

Jurisdictions and Locations

 

 





--------------------------------------------------------------------------------

 

Schedule 2(b)

Material Books and Records

 

 





--------------------------------------------------------------------------------

 

Schedule 2(c)

Location of Collateral

 

 





--------------------------------------------------------------------------------

 

Schedule 2(d)

Holders of Collateral

 

 





--------------------------------------------------------------------------------

 

Schedule 4

Stock Ownership and Other Equity Interests

 

 





--------------------------------------------------------------------------------

 

Schedule 5

Debt Instruments

 

 





--------------------------------------------------------------------------------

 

Schedule 6

Real Property

 

 





--------------------------------------------------------------------------------

 

Schedule 7(a)

Intellectual Property

U.S. Patent Registrations and Patent Applications

 

 





--------------------------------------------------------------------------------

 

Schedule 7(b)

Intellectual Property

U.S. Trademark Registrations

U.S. Trademark Applications

 

 





--------------------------------------------------------------------------------

 

Schedule 7(c)

Intellectual Property

U.S. Copyright Registrations and Copyright Applications

 

 





--------------------------------------------------------------------------------

 

Schedule 7(d)

Intellectual Property

Exclusive Copyright Licenses under which a Grantor is a Licensee

 

 





--------------------------------------------------------------------------------

 

Schedule 8

Commercial Tort Claims

 

 





--------------------------------------------------------------------------------

 

Schedule 9

Deposit Accounts

 





--------------------------------------------------------------------------------

 

EXHIBIT II TO SECURITY AGREEMENT

[FORM OF] TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Trademark Security
Agreement”) dated ______________, 20 ___, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of [__________],
as collateral agent (the “Collateral Agent”) for the Secured Parties (as defined
in the Indenture referred to below).

Reference is made to the Indenture, dated as of [__________], 2017 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Indenture”) among J. Crew Brand, LLC, a Delaware limited liability
company, J. Crew Brand Corp., a Delaware corporation, J. Crew Brand
Intermediate, LLC, a Delaware limited liability company, the Subsidiary
Guarantors party thereto, U.S. Bank National Association, as Trustee, and
Collateral Agent, pursuant to which the Issuers have issued 13.00% Senior
Secured [New Money] Notes due 2021 (the “Notes”).

Whereas, as a condition precedent to the issuance of the Notes, each Grantor has
executed and delivered that certain Security Agreement dated [__________], 2017,
made by the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).

Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this Trademark
Security Agreement for recording with the U.S. Patent and Trademark Office and
other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1.Terms.  Terms defined in the Indenture and Security Agreement and not
otherwise defined herein are used herein as defined in the Indenture and
Security Agreement.

SECTION 2.Grant of Security.  Each Grantor hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties a
continuing security interest in all of the Grantor’s right, title and interest
in, to and under the Trademarks, including the Trademarks set forth on Schedule
A attached hereto.

SECTION 3.Security for Obligations.  The grant of a security interest in the
Trademarks by each Grantor under this Trademark Security Agreement is made to
secure the payment or performance, as the case may be, in full of the Secured
Obligations.

SECTION 4.Recordation.  Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Trademark Security Agreement.





--------------------------------------------------------------------------------

 

SECTION 5.Execution in Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 6.Security Agreement.  This Trademark Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

SECTION 7.Governing Law.  This Trademark Security Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

[Remainder of this page intentionally left blank]








--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Trademark Security
Agreement as of the date first above written.

[NAME OF GRANTOR], Grantor

 

By:


Name:
Title:

[__________], as Collateral Agent and Grantee

 

By:


Name:
Title:

 

 





--------------------------------------------------------------------------------

 

SCHEDULE A

MARK

SERIAL/REG. NO.

APP./REG. DATE

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

EXHIBIT III TO SECURITY AGREEMENT

[FORM OF] PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Patent Security Agreement”) dated
__________, 20   , is made by the Persons listed on the signature pages hereof
(collectively, the “Grantors”) in favor of [__________], as collateral agent
(the “Collateral Agent”) for the Secured Parties (as defined in the Indenture
referred to below).

Reference is made to the Indenture, dated as of [__________], 2017 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Indenture”) among J. Crew Brand, LLC, a Delaware limited liability
company, J. Crew Brand Corp., a Delaware corporation, J. Crew Brand
Intermediate, LLC, a Delaware limited liability company, the Subsidiary
Guarantors party thereto, U.S. Bank National Association, as Trustee, and
Collateral Agent, pursuant to which the Issuers have issued 13.00% Senior
Secured [New Money] Notes due 2021 (the “Notes”).

Whereas, as a condition precedent to the issuance of the Notes, each Grantor has
executed and delivered that certain Security Agreement dated [__________], 2017,
made by the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).

Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this Patent Security
Agreement for recording with the U.S. Patent and Trademark Office and other
governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1.Terms.  Terms defined in the Indenture and Security Agreement and not
otherwise defined herein are used herein as defined in the Indenture and
Security Agreement.

SECTION 2.Grant of Security.  Each Grantor hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties a
continuing security interest in all of the Grantor’s right, title and interest
in, to and under the Patents, including the Patents set forth on Schedule A
attached hereto.

SECTION 3.Security for Obligations.  The grant of a security interest in the
Patent by each Grantor under this Patent Security Agreement is made to secure
the payment or performance, as the case may be, in full of the Secured
Obligations.

SECTION 4.Recordation.  Each Grantor authorizes and requests that the
Commissioner for Patents and any other applicable government officer record this
Patent Security Agreement.





--------------------------------------------------------------------------------

 

SECTION 5.Execution in Counterparts.  This Patent Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 6.Security Agreement.  This Patent Security Agreement has been entered
into in conjunction with the provisions of the Security Agreement.  Each Grantor
does hereby acknowledge and confirm that the grant of the security interest
hereunder to, and the rights and remedies of, the Collateral Agent with respect
to the Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated herein by reference as if fully set
forth herein.

SECTION 7.Governing Law.  This Patent Security Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

[Remainder of this page intentionally left blank]








--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Patent Security Agreement
as of the date first above written.

[NAME OF GRANTOR], Grantor

 

By:


Name:
Title:

[__________], as Collateral Agent and Grantee

 

By:


Name:
Title:

 

 





--------------------------------------------------------------------------------

 

SCHEDULE A

PATENT

PATENT NO.

FILING/ISSUE DATE

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

EXHIBIT IV TO SECURITY AGREEMENT

[FORM OF] COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Copyright Security
Agreement”) dated __________, 20   , is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of [__________],
as collateral agent (the “Collateral Agent”) for the Secured Parties (as defined
in the Indenture referred to below).

Reference is made to the Indenture, dated as of [__________], 2017 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Indenture”) among J. Crew Brand, LLC, a Delaware limited liability
company, J. Crew Brand Corp., a Delaware corporation, J. Crew Brand
Intermediate, LLC, a Delaware limited liability company, the Subsidiary
Guarantors party thereto, U.S. Bank National Association, as Trustee, and
Collateral Agent, pursuant to which the Issuers have issued $ 13.00% Senior
Secured [New Money] Notes due 2021 (the “Notes”).

Whereas, as a condition precedent to the issuance of the Notes, each Grantor has
executed and delivered that certain Security Agreement dated [__________], 2017,
made by the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).

Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this Copyright
Security Agreement for recording with the U.S. Copyright Office and other
governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1.Terms.  Terms defined in the Indenture and Security Agreement and not
otherwise defined herein are used herein as defined in the Indenture and
Security Agreement.

SECTION 2.Grant of Security.  Each Grantor hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties a
continuing security interest in all of the Grantor’s right, title and interest
in, to and under the Copyrights and exclusive Copyright Licenses, including the
Copyrights and exclusive Copyright Licenses set forth on Schedule A attached
hereto.

SECTION 3.Security for Obligations.  The grant of a security interest in the
Copyrights and exclusive Copyright Licenses by each Grantor under this Copyright
Security Agreement is made to secure the payment or performance, as the case may
be, in full of the Secured Obligations.





--------------------------------------------------------------------------------

 

SECTION 4.Recordation.  Each Grantor authorizes and requests that the
Commissioner for Copyrights and any other applicable government officer record
this Copyright Security Agreement.

SECTION 5.Execution in Counterparts.  This Copyright Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 6.Security Agreement.  This Copyright Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

SECTION 7.Governing Law.  This Copyright Security Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

[Remainder of this page intentionally left blank]








--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Copyright Security
Agreement as of the date first above written.

[NAME OF GRANTOR], Grantor

 

By:


Name:
Title:

[__________], as Collateral Agent and Grantee

 

By:


Name:
Title:

 

 





--------------------------------------------------------------------------------

 

SCHEDULE A

COPYRIGHTS

COPYRIGHT

COPYRIGHT NO.

APP./REG. DATE

 

 

 

 

 

COPYRIGHT LICENSES

AGREEMENT

PARTIES

DATE

SUBJECT MATTER

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

Exhibit K

 

Amended and Restated Stockholders’ Agreement

 

 





--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED PRINCIPAL INVESTORS Stockholders’ Agreement

by and among

Chinos Holdings, Inc.,

Chinos intermediate holdings a, inc.,

chinos intermediate holdings b, inc.,

[NEWCO],

J. CREW GROUP, INC.

and

the stockholders party hereto

dated as of July [●], 2017

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I

DEFINITIONS; EFFECTIVENESS2

 

Section 1.1

Definitions2

 

 

Section 1.2

Effectiveness13

 

 

Section 1.3

Other Interpretive Provisions13

 

Article II

REPRESENTATIONS AND WARRANTIES13

 

Section 2.1

Existence; Authority; Enforceability13

 

 

Section 2.2

Absence of Conflicts14

 

 

Section 2.3

Consents14

 

Article III

GOVERNANCE14

 

Section 3.1

Board of Directors14

 

 

Section 3.2

Matters Requiring Stockholder Approval16

 

 

Section 3.3

Additional Governance Provisions18

 

 

Section 3.4

Voting Agreement19

 

 

Section 3.5

Actions by Written Consent19

 

 

Section 3.6

Termination of Governance Provisions20

 

Article IV

TRANSFERS OF SHARES20

 

Section 4.1

Limitations on Transfer20

 

 

Section 4.2

Transfer to Permitted Transferees22

 

 

Section 4.3

Right of First Offer22

 

 

Section 4.4

Tag-Along Rights24

 

 

Section 4.5

Drag-Along Rights25

 

 

Section 4.6

Miscellaneous27

 

 

Section 4.7

Termination of Transfer Restrictions29

 

Article V

PREEMPTIVE RIGHTS29

 

Section 5.1

Preemptive Rights29

 

 

Section 5.2

Termination of Preemptive Rights31

 

Article VI

REGISTRATION RIGHTS31

 

Section 6.1

Demand Registration31

 

 

Section 6.2

Shelf Registration35

 

 

Section 6.3

Piggyback Registration36

 

 

Section 6.4

Black-out Periods38

 

i



--------------------------------------------------------------------------------

 

 

Section 6.5

Registration Procedures39

 

 

Section 6.6

Underwritten Offerings45

 

 

Section 6.7

No Inconsistent Agreements; Additional Rights47

 

 

Section 6.8

Registration Expenses47

 

 

Section 6.9

Indemnification47

 

 

Section 6.10

Rules 144 and 144A and Regulation S50

 

 

Section 6.11

Termination51

 

 

Section 6.12

Existing Registration Statements51

 

 

Section 6.13

Lock-Up51

 

 

Section 6.14

Alternative IPO Entities51

 

Article VII

GENERAL PROVISIONS52

 

Section 7.1

Merger with J. Crew52

 

 

Section 7.2

Information Rights52

 

 

Section 7.3

Waiver by Stockholders53

 

 

Section 7.4

Assignment; Benefit53

 

 

Section 7.5

Freedom to Pursue Opportunities53

 

 

Section 7.6

Publicity and Confidentiality54

 

 

Section 7.7

Termination55

 

 

Section 7.8

Severability55

 

 

Section 7.9

Entire Agreement; Amendment55

 

 

Section 7.10

Counterparts56

 

 

Section 7.11

Notices56

 

 

Section 7.12

Governing Law58

 

 

Section 7.13

Jurisdiction58

 

 

Section 7.14

Waiver of Jury Trial58

 

 

Section 7.15

Specific Performance59

 

 

Section 7.16

J. Crew Liability59

 

 

Section 7.17

Management Stockholders’ Agreement59

 

 

Section 7.18

Subsequent Acquisition of Shares59

 

 

Exhibits

Exhibit A (Form of Joinder Agreement)

 

 

ii



--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED PRINCIPAL INVESTORS STOCKHOLDERS’ AGREEMENT (as it may
be amended from time to time in accordance with the terms hereof, the
“Agreement”), dated as of July [●], 2017, is made by and among:

(i) TPG and LGP (each as defined below) (collectively, and together with their
Permitted Transferees, the “Sponsors”);

(ii)Chinos Holdings, Inc., a Delaware corporation (the “Company”);

(iii)J. Crew Group, Inc., a Delaware corporation (as successor to Chinos
Acquisition Corporation) (“J. Crew”);

(iv) Chinos Intermediate Holdings A, Inc., a Delaware corporation (“Intermediate
A”);

(v)Chinos Intermediate Holdings B, Inc., a Delaware corporation (“Intermediate
B”);

(vii)[Newco], a Delaware corporation (“Newco”, and together with Intermediate A
and Intermediate B, “Intermediate Holdings”);

(vi)the MD Investors (as defined below); and

(vii)such other Persons who from time to time become party hereto by executing a
Joinder Agreement (as defined below) to this Agreement and are designated by the
Board of Directors (as defined below) as “Other Investors” (together with their
Permitted Transferees, the “Other Investors” and together with the Sponsors and
the MD Investors, the “Stockholders”).  For the avoidance of doubt, each
Noteholder Investor (as defined below) shall be deemed an Other Investor.

RECITALS

WHEREAS, the Sponsors, the Company, J. Crew, Intermediate A, Intermediate B and
the MD Investors are parties to that certain Principal Investors Stockholders
Agreement, dated as of March 7, 2011 (the “Original Agreement”);

WHEREAS, prior to the Note Exchange, the Sponsors and the MD Investors, together
with certain members of management, held in the aggregate one hundred percent
(100%) of the issued and outstanding shares of Class A Stock (as defined below)
and shares of Class L Stock (as defined below) of the Company;

WHEREAS, certain indirect wholly-owned subsidiaries of J. Crew (the “Subsidiary
Issuers”) and the Company have consummated a restructuring transaction involving
an exchange (the “Note Exchange”) of the existing 7.75%/8.50% Senior PIK Toggle
Notes due 2019 issued by Intermediate A for (i) new notes issued by the
Subsidiary Issuers, (ii) shares of the Series A Preferred (as defined below),
and (iii) shares of Class A Stock;  

WHEREAS, in connection with the Note Exchange, the Company has authorized the
issuance of shares of (i) non-convertible perpetual series A preferred stock
(“Series A Preferred”), (ii) non-convertible perpetual series B preferred stock
(“Series B Preferred”) and (iii) additional shares of Class A Stock;

WHEREAS, the holders of Class L Stock have exchanged their shares of Class L
Stock for shares of Class A Stock and Series B Preferred; and



--------------------------------------------------------------------------------

 

WHEREAS, each party hereto desires to amend and restate the Original Agreement
and to provide for the management of the Company, Intermediate Holdings and J.
Crew and to set forth the respective rights and obligations of the Stockholders
generally.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Article I

DEFINITIONS; EFFECTIVENESS

Section 1.1Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Adverse Claim” has the meaning set forth in Section 8‑302 of the applicable
Uniform Commercial Code.

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Issuer, (i) would be required to be made in
any Registration Statement filed with the SEC by the Issuer so that such
Registration Statement does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
would not be required to be made at such time but for the filing of such
Registration Statement and (iii) the Issuer has a bona fide business purpose for
not disclosing publicly.

“Affiliate” means, with respect to any specified Person, (a) any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, including
any investment fund or account sponsored or managed by such Person or any other
Person that controls, is controlled by, or is under common control with such
Person (for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise) and (b) with respect to any natural
Person, any Member of the Immediate Family of such natural Person; provided
that, in any event, no Stockholder shall be deemed an Affiliate of the Company
or any of its subsidiaries for purposes of this Agreement.

“Affiliated Officer” means an officer of the Company affiliated with either
Sponsor.

“Agreement” has the meaning set forth in the preamble.

“Alternative IPO Entity” has the meaning set forth in Section 6.14.

“Articles” means the certificate of incorporation, certificate of designation
and by-laws of the Company.

“Board of Directors” means the board of directors of the Company.

“Board Threshold Interest Amount” means, with respect to LGP, at any date of
determination, the aggregate Purchase Price Value of the shares of Common Stock
then-owned by LGP being equal to or greater than twenty percent (20%) of LGP’s
Initial Share Ownership.

2

--------------------------------------------------------------------------------

 

“Breaching Drag-Along Stockholder” has the meaning set forth in Section 4.5(e).

“Breaching Stockholder” has the meaning set forth in Section 3.1(j).

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

“Class A Stock” means the Class A Common Stock, par value $.001 per share of the
Company.

“Class L Stock” means the Class L Common Stock, par value $.001 per share of the
Company, which for the avoidance of doubt is no longer issued and outstanding as
of the effectiveness of this Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Any reference
to a section of the Code shall include a reference to any successor provision
thereto.

“Common Stock” means the Class A Stock (and any shares of capital stock of the
Company issued or issuable with respect to such common stock by way of a stock
dividend or distribution payable thereon or stock split, reverse stock split,
recapitalization, reclassification, reorganization, exchange, subdivision or
combination thereof).

“Company” has the meaning set forth in the preamble.

“Company Shares” means all Sponsor Shares, MD Investor Shares and Other Investor
Shares.

“Convertible Securities” means any evidence of indebtedness, shares of stock or
other securities (other than Options and Warrants) which are directly or
indirectly convertible into or exchangeable or exercisable for Company Shares.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended by that certain Amendment No. 1 to Amended
and Restated Credit Agreement, dated as of the date hereof, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time), among J. Crew, Intermediate B, Wilmington Savings Fund Society,
FSB  (as successor in interest to Bank of America, N.A.), as administrative
agent, and the lenders from time to time party thereto.

“Cure Period” has the meaning set forth in Section 3.1(j).

“Deadlock Notice” has the meaning set forth in Section 3.2.

“Demand Holder” has the meaning set forth in Section 6.1(a)(ii).

“Demand Notice” has the meaning set forth in Section 6.1(e).

“Demand Period” has the meaning set forth in Section 6.1(d).

“Demand Registration” has the meaning set forth in Section 6.1(a)(ii).

“Demand Registration Statement” has the meaning set forth in
Section 6.1(a)(iii).

3

--------------------------------------------------------------------------------

 

“Demand Suspension” has the meaning set forth in Section 6.1(f).

“Demand Threshold Amount” means at least 5% of the outstanding Registrable
Securities on an as-converted, fully-diluted basis.

“Demanding Holder” means any Demand Holder that exercises a right to demand
Registration pursuant to Article VI.

“Drag-Along Buyer” has the meaning set forth in Section 4.5(a).

“Drag-Along Notice” has the meaning set forth in Section 4.5(b).

“Drag-Along Stockholders” has the meaning set forth in Section 4.5(b).

“Drag-Along Transfer” has the meaning set forth in Section 4.5(a).

“EBITDA” has the meaning set forth in the Credit Agreement.

“Effectiveness Date” means the date on which Holders are no longer subject to
any lock-up in connection with the Issuer’s IPO.

“Equivalent Shares” means, at any date of determination, (a) as to any
outstanding shares of Common Stock, such number of shares of Common Stock and
(b) as to any outstanding Options, Warrants or Convertible Securities which
constitute Company Shares, the maximum number of shares of Common Stock for
which or into which such Options, Warrants or Convertible Securities may at the
time be exercised, converted or exchanged (or which will become exercisable,
convertible or exchangeable on or prior to, or by reason of, the transaction or
circumstance in connection with which the number of Equivalent Shares is to be
determined).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time.

“Escrow Agent” has the meaning set forth in Section 4.5(g).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Fund Indemnitor” has the meaning set forth in Section 3.1(i).

“Holder” means any holder of Registrable Securities who is a party hereto or who
succeeds to rights hereunder pursuant to Section 4.6.

“HSR Waiting Period” means the applicable waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indemnitee” has the meaning set forth in Section 3.1(i).

“Initial Holding Period” has the meaning set forth in Section 4.1(a).

4

--------------------------------------------------------------------------------

 

“Initial Share Ownership” means with respect to any Stockholder, the aggregate
Purchase Price Value of the shares of Common Stock held by such Stockholder as
of the date hereof; provided, however, with respect to MD, TPG or LGP, for the
purposes of determining the Threshold Interest Amount and the Board Threshold
Interest Amount hereunder, the Initial Share Ownership shall be decreased by the
Purchase Price Value of the shares of Common Stock repurchased by the Company in
a pro rata transaction that does not affect the relative Ownership Interest of
MD, TPG and LGP.

“Intermediate A” has the meaning set forth in the preamble.

“Intermediate B” has the meaning set forth in the preamble.

“Intermediate Holdings” has the meaning set forth in the preamble.

“IPO” means the first Underwritten Offering of equity securities of the Company
or any of its subsidiaries pursuant to an effective registration (other than on
Form S-4, S-8 or a comparable form) under the Securities Act.

“IPO Demand Registration” has the meaning set forth in Section 6.1(a).

“Issuer” means the first of the Company, Intermediate Holdings or J. Crew to
offer its equity securities for sale in an IPO.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Issuer Public Sale” has the meaning set forth in Section 6.3(a).

“Issuer Shares” means the shares of common stock or other equity securities of
the Issuer, and any securities into which such shares of common stock or other
equity securities shall have been changed or any securities resulting from any
reclassification or recapitalization of such shares of common stock or other
equity securities.

“J. Crew” has the meaning set forth in the preamble.

“Joinder Agreement” shall mean a joinder to this Agreement in the form attached
hereto as Exhibit A.

“LGP” means, collectively, Green Equity Investors V, L.P., Green Equity
Investors Side V, L.P. and LGP Chino Coinvest LLC and each of their respective
Permitted Transferees that is or becomes a Stockholder hereunder.

“Loss” has the meaning set forth in Section 6.9(a).

“Majority in Interest” means a majority of such Company Shares.

“Majority LGP Investors” means, as of any date, the holders of a Majority in
Interest of the Company Shares held by LGP.

“Majority MD Investors” means, as of any date, the holders of a Majority in
Interest of the Company Shares held by the MD Investors.

“Majority Noteholder Investors” means, as of any date, the holders of a Majority
in Interest of the Company Shares held by the Noteholder Investors.

5

--------------------------------------------------------------------------------

 

“Majority Sponsors” means, as of any date, the holders of a Majority in Interest
of the Company Shares held by the Sponsors.

“Majority TPG Investors” means, as of any date, the holders of a Majority in
Interest of the Company Shares held by TPG.

“Management Services Agreement” means the Amended and Restated Management
Services Agreement, dated as of the date hereof, by and among the Company, J.
Crew, [Newco] and Intermediate B, as the same may be amended from time to time.

“Management Stockholders’ Agreement” means the Amended and Restated Management
Stockholders’ Agreement, dated as of the date hereof, by and among the Company,
the Sponsors, the MD Investors and the Managers named therein, as the same may
be amended from time to time.

“Marketable Securities” means securities that are (i) traded on a national
securities exchange in the United States or on an established stock exchange in
Europe or Asia, (ii) reported through an established automated inter-dealer
quotation system in the United States, Europe or Asia and, in each case, are not
subject to any restrictions on transfer as a result of applicable contract
provisions, the provisions of the Securities Act (or regulations thereunder), or
other applicable law.

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (ii) the suspension of trading
of any class of Registrable Securities by the SEC or any applicable national
securities exchange on which such Registrable Securities are listed; (iii) the
declaration of a banking moratorium or any suspension of payments in respect of
banks in the United States; (iv) a material outbreak or escalation of armed
hostilities or other international or national calamity involving the United
States or the declaration by the United States of a national emergency or war or
a material change in national or international financial, political or economic
conditions; and (v) any event, change, circumstance or effect that is or is
reasonably likely to be materially adverse to the business, properties, assets,
liabilities, condition (financial or otherwise), operations, results of
operations or prospects of the Issuer and its subsidiaries taken as a whole.

“MD” means Millard S. Drexler.

“MD Investors” means MD, The Drexler Family Revocable Trust, The Millard S.
Drexler 2009 Grantor Retained Annuity Trust #1 and The Millard S. Drexler 2009
Grantor Retained Annuity Trust #2 and each of their respective Permitted
Transferees that is or becomes a Stockholder hereunder.

“MD Investor Shares” means (a) all shares of Common Stock originally issued to,
or owned by, an MD Investor, in each case, whenever issued, including all shares
of Common Stock issued upon the exercise, conversion or exchange of any Options,
Warrants or Convertible Securities and (b) all Options, Warrants
and  Convertible Securities originally granted or issued to an MD Investor
(treating such Options, Warrants and Convertible Securities as a number of
Company Shares equal to the number of Equivalent Shares represented by such
Options, Warrants and Convertible Securities for all purposes of this Agreement
except as otherwise specifically set forth herein).

“Members of the Immediate Family” means, with respect to any individual, each
spouse or child or other descendants of such individual, each trust created
solely for the benefit of one or more of the aforementioned Persons and their
spouses, each custodian or guardian of any property of one or more of the
aforementioned Persons in his capacity as such custodian or guardian and any
partnership or limited liability company of which the aforementioned Persons or
their spouses are the only partners or members, as applicable.

6

--------------------------------------------------------------------------------

 

“Necessary Action” means, with respect to a specified result, all actions (to
the extent such actions are permitted by law) necessary to cause such result,
including (i) voting or providing a written consent or proxy with respect to the
Company Shares whether at any annual or special meeting, by written consent or
otherwise, (ii) causing the adoption of shareholders’ resolutions and amendments
to the Articles, (iii) causing members of the Board of Directors (to the extent
such members were nominated or designated by the Person obligated to undertake
the Necessary Action, and subject to any fiduciary duties that such members may
have as directors of the Company) to act in a certain manner or causing them to
be removed in the event they do not act in such a manner, (iv) executing
agreements and instruments, and (v) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

[“Newco”] has the meaning set forth in the preamble.

“New Issuance” has the meaning set forth in Section 5.1(a).

“Newly Issued Securities” has the meaning set forth in Section 5.1(a).

“Note Exchange” has the meaning set forth in the recitals.

“Noteholder Holding Period” has the meaning set forth in Section 4.1(a).

“Noteholder Investors” means [●] (and their respective successors and permitted
assigns and transferees).

“Options” means any options to subscribe for, purchase or otherwise directly
acquire shares of Common Stock.

“Original Agreement” has the meaning set forth in the recitals.

“Other Investor” has the meaning set forth in the preamble.

“Other Investor Shares” means (a) all shares of Common Stock originally issued
to, or owned  by, an Other Investor, in each case, whenever issued, including
all shares of Common Stock issued upon the exercise, conversion or exchange of
any Options, Warrants or Convertible Securities and (b) all Options, Warrants
and  Convertible Securities originally granted or issued to an Other Investor
(treating such Options, Warrants and Convertible Securities as a number of
Company Shares equal to the number of Equivalent Shares represented by such
Options, Warrants and Convertible Securities for all purposes of this Agreement
except (i) for purposes of Section 4.4 and Article V, if applicable, and (ii) as
otherwise specifically set forth herein).

“Over-Allocation Pro-Rata Portion” means, a number of Newly Issued Securities
not purchased by the Stockholders or the Rollover Managers determined by
multiplying (i) the number of such Newly Issued Securities not purchased by the
Stockholders in accordance with Section 5.1 or the Rollover Managers in
accordance with Section 6.1 of the Management Stockholders’ Agreement by (ii)
the percentage of the total Purchase Price Value of the Company Shares and
Rollover Shares outstanding immediately prior to giving effect to such

7

--------------------------------------------------------------------------------

 

New Issuance held by all of the Stockholders and the Rollover Managers, in each
case, that have elected to purchase more than their Pro Rata Portion which the
Purchase Price Value of the Company Shares or Rollover Shares, as applicable,
held by the relevant Stockholder or Rollover Manager desiring to purchase more
than their Pro Rata Portion pursuant to Section 5.1 hereof or Section 6.1 of the
Management Stockholders’ Agreement constitutes.

“Ownership Interest” means the percentage of the outstanding shares of Common
Stock owned by a Person on a fully diluted basis.

“Participating Seller” has the meaning set forth in Section 4.6(b).

“Permitted Transferee” has the meaning set forth in Section 4.2.

“Person” means an individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or a
government or any agency or political subdivision thereof.

“Piggyback Notice” has the meaning set forth in Section 6.3(a)

“Piggyback Registration” has the meaning set forth in Section 6.3(a).

“Preemptive Rights Holders” has the meaning set forth in Section 5.1(a).

“Preemptive Rights Notice” has the meaning set forth in Section 5.1(a).

“Pro Rata Portion” means:

(a)for purposes of Section 4.3 (with respect to the right of first offer), a
number of Company Shares determined by multiplying (i) the number of Company
Shares subject to the right of first offer by (ii) a fraction, the numerator of
which is the number of shares of Common Stock held by the relevant ROFO Offeree
and the denominator of which is the aggregate number of shares of Common Stock
held by the ROFO Offerees who have elected to purchase Company Shares covered by
the relevant ROFO Notice;

(b)for purposes of Section 4.4 (with respect to tag-along rights), a number of
Company Shares determined by multiplying (i) the number of Company Shares held
by the Tagging Stockholder by (ii) a fraction, the numerator of which is the
number of Company Shares proposed to be Transferred by the Transferring
Stockholder in connection with the Proposed Transfer and the denominator of
which is the aggregate number of Company Shares held by such Transferring
Stockholder;

(c)for purposes of Section 4.5 (with respect to drag-along rights), a number of
Company Shares determined by multiplying (i) the number of Company Shares held
by a Drag-Along Stockholder by (ii) a fraction, the numerator of which is the
number of Company Shares proposed to be Transferred by TPG to the Drag-Along
Buyer and the denominator of which is the aggregate number of Company Shares
held by TPG;

(d)for purposes of Section 5.1 (with respect to preemptive rights), a number of
Newly Issued Securities determined by multiplying (i) the number of Newly Issued
Securities that the Company, Intermediate Holdings, J. Crew or other relevant
subsidiary, as applicable,

8

--------------------------------------------------------------------------------

 

proposes to issue on the relevant issuance date by (ii) the percentage of
Company Shares and Rollover Shares held by all Company stockholders  entitled to
preemptive rights hereunder or under the Management Stockholders’ Agreement
immediately prior to giving effect to such New Issuance which the Company Shares
held by the relevant Stockholder constitutes; and

(e)for purposes of Sections 6.1 and 6.3, with respect to each holder of
Registrable Securities requesting that such shares be registered in such
registration statement, a number of such shares equal to the aggregate number of
shares of Registrable Securities to be registered in such registration
(excluding any shares to be registered for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities held by such holder, and the denominator of which is the
aggregate number of Registrable Securities held by all holders requesting that
their Registrable Securities be registered in such registration.

“Proposed Transfer” has the meaning set forth in Section 4.4(a).

“Proposed Transferee” has the meaning set forth in Section 4.4(a).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Proxy Holder” has the meaning set forth in Section 3.1(j).

“Purchase Price Value” means:  (x) with respect to Class A Common Stock issued
prior to the date hereof, $1.00 per share of Class A Stock appropriately
adjusted for any stock split, stock dividend, combination, recapitalization or
the like involving Class A Stock, and (y) with respect to Class A Stock issued
on the date hereof, $.00001 per share of Class A Common Stock.

“Registrable Securities” means (a) all shares of Class A Stock, (b) all shares
of Class A Stock issuable upon exercise, conversion or exchange of any Option,
Warrant or Convertible Security and (c) all shares of Class A Stock directly or
indirectly issued or issuable with respect to the securities referred to in
clauses (a) or (b) above by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization, in each case constituting Company Shares.  As to any
particular Registrable Securities, such shares shall cease to be Registrable
Securities when (w) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (x) such securities shall have been Transferred to the public
pursuant to Rule 144, (y) the aggregate number of such securities held by the
applicable Stockholder and its Affiliates is less than the number that would
subject the distribution thereof to any volume limitation or other restrictions
on transfer under Rule 144 and such Stockholder is able to distribute such
securities publicly without any restrictions on transfer (including without
application of paragraphs (c), (e) (f) and (h) of Rule 144), or (z) such
securities shall have ceased to be outstanding.

“Registration” means a registration with the SEC of any Issuer Shares for offer
and sale to the public under a Registration Statement.  The terms “Register”,
“Registered” and “Registering” shall have correlative meanings.

“Registration Expenses” has the meaning set forth in Section 6.8.

9

--------------------------------------------------------------------------------

 

“Registration Statement” means any registration statement of the Issuer filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement other than a registration statement (and related
Prospectus) filed on Form S-8 or any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“ROFO Election Period” has the meaning set forth in Section 4.3(a)(ii).

“ROFO Notice” has the meaning set for in Section 4.3(a)(i).

“ROFO Offeree” has the meaning set forth in Section 4.3(a).

“ROFO Purchaser” has the meaning set forth in Section 4.3(a)(ii).

“ROFO Stockholder” has the meaning set forth in Section 4.3(a).

“Rollover Manager” has the meaning ascribed to such term in the Management
Stockholders’ Agreement.

“Rollover Shares” means the Company Shares (as defined in the Management
Stockholders Agreement) held by Rollover Managers.

“Rule 144” means Rule 144 under the Securities Act (or any successor Rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the United States Securities Act of 1933, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Series A Preferred” has the meaning set forth in the recitals.

“Series B Preferred” has the meaning set forth in the recitals.

“Shelf Period” has the meaning set forth in Section 6.2(b).

“Shelf Registration” means a Registration effected pursuant to Section 6.2.

“Shelf Registration Statement” means a Registration Statement of the Issuer
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Issuer is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an

10

--------------------------------------------------------------------------------

 

offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (or any similar rule that may be adopted by the SEC) covering the
Registrable Securities, as applicable.

“Shelf Suspension” has the meaning set forth in Section 6.2(d).

“Short-Form Registration” has the meaning set forth in Section 6.1(a)(ii).

“Sponsor” has the meaning set forth in the preamble.

“Sponsor Director” means any director designated by TPG or LGP.

“Sponsor Management Services Agreement” means the Sponsor Management Services
Agreement, dated as of the date hereof, by and among the Company and certain
entities affiliated with the Sponsors, as the same may be amended from time to
time.

“Sponsor Shares” means (a) all shares of Common Stock originally issued to, or
owned by, a Sponsor, in each case, whenever issued, including all shares of
Common Stock issued upon the exercise, conversion or exchange of any Options,
Warrants or Convertible Securities and (b) all Options, Warrants and Convertible
Securities originally granted or issued to a Sponsor (treating such Options,
Warrants and Convertible Securities as a number of Company Shares equal to the
number of Equivalent Shares represented by such Options, Warrants and
Convertible Securities for all purposes of this Agreement except as otherwise
specifically set forth herein).

“Stockholder” has the meaning set forth in the preamble.

“Subsidiary Issuers” has the meaning set forth in the recitals.

“Tag-Along Notice” has the meaning set forth in Section 4.4(b).

“Tag-Along Offeree” has the meaning set forth in Section 4.4(b)

“Tagging Stockholder” has the meaning set forth in Section 4.4(a).

“Threshold Interest Amount” means, with respect to TPG or LGP, at any date of
determination, the aggregate Purchase Price Value of the shares of Common Stock
then-owned by TPG or LGP, as applicable, being equal to or greater than fifty
percent (50%) of TPG’s or LGP’s, as applicable, Initial Share Ownership.

“TPG” means, collectively, TPG Chinos, L.P. and TPG Chinos Co-Invest, L.P., and
each of their respective Permitted Transferees that is or becomes a Stockholder
hereunder.

“TPG Directors” means the directors designated by TPG in accordance with Section
3.1.  

“Transfer” means, with respect to any Company Shares, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition of such Company Shares, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily
or by operation of law; provided that the sale or transfer of capital stock or
other equity interests (whether by merger, consolidation or otherwise) in any
entity that is listed on a national stock exchange and that is an indirect owner
of Company Shares shall not be considered a Transfer of such Company
Shares.  “Transferred”, “Transferee” and “Transferability” shall each have a
correlative meaning.  For the avoidance of doubt, from the date of this
Agreement until an IPO, it shall constitute a “Transfer” subject to the
restrictions

11

--------------------------------------------------------------------------------

 

on Transfer contained or referenced in Section 4.1 if a transferee is not an
individual, a trust or an estate, and the transferor or an Affiliate thereof
ceases to control such transferee (in which case, the applicable Stockholder
shall cause such former Affiliate to promptly Transfer all Company Shares held
by such former Affiliate to a Permitted Transferee of such Stockholder).  

“Transferring Stockholder” has the meaning set forth in Section 4.4(a).

“Underwritten Offering” means a Registration in which securities of the Issuer
are sold to an underwriter or underwriters for reoffering to the public.

“Warrants” means any warrants to subscribe for, purchase or otherwise directly
acquire Company Shares.

Section 1.2Effectiveness. This Agreement will become effective upon consummation
of the Note Exchange.

Section 1.3Other Interpretive Provisions. (a)  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b)The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c)The term “including” is not limiting and means “including without
limitation.”

(d)The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e)Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

Article II

REPRESENTATIONS AND WARRANTIES

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement that as of the date such party executes this
Agreement:

Section 2.1Existence; Authority; Enforceability.  Such party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder.  Such party (other than any party that is an individual) is duly
organized and validly existing under the laws of its jurisdiction of
organization, and the execution of this Agreement, and the consummation of the
transactions contemplated herein, have been authorized by all Necessary Action,
and no other act or proceeding on its part is necessary to authorize the
execution of this Agreement or the consummation of any of the transactions
contemplated hereby.  This Agreement has been duly executed by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.  

12

--------------------------------------------------------------------------------

 

Section 2.2Absence of Conflicts. The execution and delivery by such party of
this Agreement and the performance of its obligations hereunder does not and
will not (a) conflict with, or result in the breach of any provision of the
constitutive documents of such party; (b) result in any violation, breach,
conflict, default or event of default (or an event which with notice, lapse of
time, or both, would constitute a default or event of default), or give rise to
any right of acceleration or termination or any additional payment obligation,
under the terms of any contract, agreement or permit to which such party is a
party or by which such party’s assets or operations are bound or affected; or
(c) violate any law applicable to such party.

Section 2.3Consents. Other than as expressly required herein and any consents
which have already been obtained, no consent, waiver, approval, authorization,
exemption, registration, license or declaration is required to be made or
obtained by such party in connection with (a) the execution, delivery or
performance of this Agreement or (b) the consummation of any of the transactions
contemplated herein.

Article III

GOVERNANCE

Section 3.1Board of Directors.  

(a)The Stockholders and the Company shall take all Necessary Action to cause the
Board of Directors to be comprised of at least seven (7) directors, with the
number of directors designated from time to time by TPG, (v) one (1) of whom
shall be designated by the holders of the Series A Preferred in accordance with
the Articles, (w) two (2) of whom shall be designated by LGP, (x) one (1) of
whom shall be the chief executive officer of the Company, (y) one (1) of whom
shall be MD and (z) the balance of whom shall be designated by TPG; provided
that:

(i)If LGP ceases to hold its Threshold Interest Amount, then LGP shall be
entitled to designate only one (1) director for election to the Board of
Directors;

(ii)If LGP ceases to hold its Board Threshold Interest Amount, then LGP shall
not be entitled to designate any directors for election to the Board of
Directors; and

(iii)LGP shall be entitled to designate one board observer to attend meetings of
the Board of Directors unless LGP ceases to hold any shares of Common Stock (or
fractions thereof).

(b)If the number of directors that LGP has the right to designate to the Board
of Directors is decreased pursuant to Section 3.1(a), then LGP and the Company
shall immediately remove such director or directors, as the case may be, from
the Board of Directors and the Stockholders and the Company shall take all
Necessary Action to cause the number of members of the Board of Directors to be
reduced accordingly.

(c)Except as provided in Section 3.1(b), LGP shall have the exclusive right to
appoint and remove its designees to the Board of Directors, as well as the
exclusive right to fill vacancies created by reason of death, removal or
resignation of such designees. The holders of

13

--------------------------------------------------------------------------------

 

the Series A Preferred shall have the exclusive right to appoint and remove
their designee to the Board of Directors, as well as the exclusive right to fill
vacancies created by reason of death, removal or resignation of such designee,
in accordance with, and subject to, the Articles.  Other than as set forth in
the prior two sentences, TPG shall have the exclusive right to appoint and
remove the directors and fill vacancies created by reason of death, removal or
resignation of such directors; and the Company and the Stockholders shall take
all Necessary Action to cause the Board of Directors to be so constituted.

(d)The initial directors designated by TPG pursuant to Section 3.1(a) shall be
James Coulter (designated by TPG Chinos Co-Invest, L.P.) and Carrie
Wheeler.  The initial directors designated by LGP pursuant to Section 3.1(a)
shall be Jonathan D. Sokoloff and John G. Danhakl.  

(e)Decisions of the Board of Directors shall require the approval of a majority
of the voting power of the directors; provided that the approval by the Board of
Directors of any incentive plan pursuant to which management or employees of the
Company or any of its Subsidiaries will receive equity securities of the Company
shall require the consent of the director designated by the holders of the
Series A Preferred acting in his capacity as such.  The Board of Directors shall
designate a chairman; provided, that MD shall serve as the chairman of the Board
of Directors so long as he is a member of the Board of Directors.

(f)Pursuant to the Articles, for purposes of any actions taken by or
determinations of the Board of Directors or any committees thereof, each TPG
Director shall have four (4) votes and each non-TPG Director shall have one (1)
vote.  Every reference in this Agreement to a majority or other proportion of
the directors shall refer to a majority or other proportion of the votes of the
directors.

(g)The Company, Intermediate Holdings and J. Crew shall take all Necessary
Action to cause the persons constituting the Board of Directors to be appointed
as the sole members of the respective boards of directors of J. Crew and
Intermediate Holdings.

(h)The Company, Intermediate Holdings or J. Crew, as the case may be, shall
reimburse the directors for all reasonable out-of-pocket expenses incurred in
connection with their attendance at meetings of the Board of Directors, the
boards of directors of Intermediate Holdings, the board of directors of J. Crew
and any committees thereof, including without limitation travel, lodging and
meal expenses.

(i)The Company, Intermediate Holdings and J. Crew shall obtain customary
director and officer indemnity insurance on commercially reasonable terms. The
Company, Intermediate Holdings and J. Crew hereby acknowledge that any director,
officer or other indemnified person covered by any such indemnity insurance
policy (any such Person, an “Indemnitee”) may have certain rights to
indemnification, advancement of expenses and/or insurance provided by any of the
Sponsors, the Noteholder Investors and certain of their respective Affiliates
(collectively, the “Fund Indemnitors”).  The Company, Intermediate Holdings and
J. Crew hereby agree (i) that the Company, Intermediate Holdings, and J. Crew
shall be the indemnitors of first resort (i.e., their respective obligations to
an Indemnitee shall be primary and any obligation of any Fund Indemnitor to
advance expenses or to provide

14

--------------------------------------------------------------------------------

 

indemnification for the same expenses or liabilities incurred by Indemnitee
shall be secondary) and the obligation of the Company, Intermediate Holdings and
J. Crew to indemnify and advance expenses to an Indemnitee shall be joint and
several, and (ii) each of the Company, Intermediate Holdings and J. Crew
irrevocably waives, relinquishes and releases the Fund Indemnitors from any and
all claims against the Fund Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof.  The Company, Intermediate
Holdings and J. Crew further agree that no advancement or payment by the Fund
Indemnitors on behalf of an Indemnitee with respect to any claim for which such
Indemnitee has sought indemnification from the Company, Intermediate Holdings or
J. Crew, as the case may be, shall affect the foregoing and the Fund Indemnitors
shall have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of such Indemnitee
against the Company, Intermediate Holdings or J. Crew, as the case may be.

(j)Solely for purposes of Section 3.1(a), and in order to secure the performance
of each Stockholder’s obligations under Section 3.1(a), each Stockholder hereby
irrevocably appoints each other Stockholder that qualifies as a Proxy Holder (as
defined below) the attorney-in-fact and proxy of such Stockholder (with full
power of substitution) to vote or provide a written consent with respect to its
Company Shares as described in this paragraph if, and only in the event that,
such Stockholder fails to vote or provide a written consent with respect to its
Company Shares in accordance with the terms of Section 3.1(a) (each such
Stockholder, a “Breaching Stockholder”).  Each Breaching Stockholder shall have
five (5) Business Days from the date of a request for such vote or written
consent (the “Cure Period”) to cure such failure.  If after the Cure Period the
Breaching Stockholder has not cured such failure, any Sponsor whose designees to
the Board of Directors were required to be approved by the Breaching Stockholder
pursuant to Section 3.1(a) but were not approved by the Breaching Stockholder,
shall have and is hereby irrevocably granted a proxy to vote or provide a
written consent with respect to each such Breaching Stockholder’s Company Shares
for the purposes of taking the actions required by Section 3.1(a) (such Sponsor,
a “Proxy Holder”), and of removing from office any directors elected to the
Board of Directors in lieu of the designees of the Proxy Holder who should have
been elected pursuant to Section 3.1(a).  Each Stockholder intends this proxy to
be, and it shall be, irrevocable and coupled with an interest, and each
Stockholder will take such further action and execute such other instruments as
may be necessary to effectuate the intent of this proxy and hereby revoke any
proxy previously granted by it with respect to the matters set forth in Section
3.1(a) with respect to the Company Shares owned by such
Stockholder.  Notwithstanding the foregoing, the conditional proxy granted by
this Section 3.1(j) shall be deemed to be revoked upon the termination of
Article III in accordance with its terms.

(k)Any independent directors of the boards of directors of the Company, J. Crew
and Intermediate Holdings shall be entitled to all of the benefits afforded to
directors under this Article III, and shall be third party beneficiaries in
respect thereof.

Section 3.2Matters Requiring Stockholder Approval. The Stockholders shall take
all Necessary Action to cause the Company not to take, and the Company shall not
take, and shall take all Necessary Action to cause Intermediate Holdings, J.
Crew and its relevant subsidiaries not to take, and Intermediate Holdings shall
not take, and shall take all Necessary Action to cause J. Crew and its relevant
subsidiaries not to take, and J. Crew shall not take, and shall take all
Necessary Action to cause its relevant subsidiaries not to take, any of the
following actions

15

--------------------------------------------------------------------------------

 

without the prior written consent of LGP, for so long as it holds its Threshold
Interest Amount, (which consent may, for the avoidance of doubt, be given by (i)
any individual designated by LGP as a director pursuant to this Agreement;
provided, however, that any such consent given by any such individual will be
deemed to have been given in that individual’s capacity as an authorized
representative of LGP and not in that individual’s capacity as a director of the
Company or (ii) the Majority LGP Investors):

(i)The hiring or termination of the chief executive officer of the Company,
Intermediate Holdings and/or J. Crew;

(ii)The authorization or issuance of Common Stock or other equity securities of
the Company, or equity securities of Intermediate Holdings, J. Crew or any of
their subsidiaries, including any Warrants, Options or other rights to acquire
Company Shares or other equity securities of the Company or equity securities of
Intermediate Holdings, J. Crew or any of their subsidiaries or debt securities
that are convertible into Company Shares or other equity securities of the
Company or equity securities of Intermediate Holdings, J. Crew or any of their
subsidiaries, other than (i) pursuant to any equity incentive plans or
arrangements for management and independent directors of the Board of Directors,
(ii) in connection with an IPO, (iii) to the lender(s) in connection with the
incurrence of debt that does not otherwise require consent pursuant to Section
3.2, (iv) to the seller(s) in connection with an acquisition or merger that does
not otherwise require consent pursuant to Section 3.2 or (v) to other direct or
indirect wholly-owned subsidiaries of the Company;

(iii)Any dividend, redemption or distribution with respect to the Company Shares
or other equity securities of the Company in which Company Shares or other
equity securities of the Company held by LGP and TPG are not treated in an
equivalent manner;

(iv)Any fundamental change in the primary line of business conducted by the
Company, Intermediate Holdings, J. Crew and their subsidiaries;

(v)The incurrence of indebtedness by the Company (including assumption of credit
and guarantees) or any of its subsidiaries, other than indebtedness that, when
added to all other outstanding consolidated indebtedness of the Company and its
subsidiaries (net of any cash escrows or similar facility dedicated solely to
repay indebtedness) does not exceed five and one-half (5.5) times the Company’s
consolidated EBITDA for the period of twelve (12) months immediately preceding
such incurrence of indebtedness for which consolidated financial statements of
the Company are available;

(vi)The entry into any agreement or transaction, directly or indirectly, with
TPG or any of its Affiliates, except for (i) ordinary course transactions
between the Company or any of its subsidiaries, on the one hand, and a TPG
portfolio company, on the other hand, that are on arms’-length terms or (ii)
agreements or transactions between the Company or any of its subsidiaries, on
the one hand, and TPG operations professionals on the other hand, that are on
commercially reasonable terms;

16

--------------------------------------------------------------------------------

 

(vii)An amendment of, or any change to or waiver of the provisions of the
Articles or the articles of incorporation, by-laws or equivalent constituent
documents of Intermediate Holdings, J. Crew or any of their “significant
subsidiaries” (as defined in Regulation S-X under the Securities Exchange Act of
1934, as amended) that would be materially adverse to LGP in a manner
disproportionate to the manner in which TPG would be affected by such amendment,
change or waiver;

(viii)Any merger or consolidation, or the sale of all or substantially all of
the assets of the Company, Intermediate Holdings, J. Crew or any of their
significant subsidiaries to the extent that greater than twenty percent (20%) of
the aggregate consideration therefor is stock or other equity interests of a
third party that are not Marketable Securities; or

(ix)The acquisition of assets or securities, whether through merger,
consolidation, share exchange, business combination or otherwise by the Company
or any of its subsidiaries in any transaction or series of transactions for an
amount of consideration (including, for the avoidance of doubt, the assumption
of indebtedness) in excess of $350 million other than (i) any acquisition that
involves a merger, combination or other consolidation or drop-down of the
Company into any subsidiary that is directly or indirectly wholly-owned by the
Company or (ii) for the avoidance of doubt, any acquisitions made pursuant to
the exercise of the drag-along rights set forth in Section 4.6.

In the event that any action submitted for approval pursuant to this Section 3.2
is not approved in accordance with the provisions hereof, either Sponsor may
provide notice to the other (a “Deadlock Notice”), specifying its request that
such Sponsor reconsider such matter. Upon receipt of a Deadlock Notice, each
Sponsor shall cause one or more of its representatives to promptly meet and to
attempt in good faith to resolve such deadlock by negotiation between such
representatives.  

Section 3.3Additional Governance Provisions.  

(a)LGP, for so long as it holds its Threshold Interest Amount, shall have the
right to designate a representative to participate in any managerial meetings in
which TPG or any of its Representatives participates if the Company’s,
Intermediate Holdings’ or J. Crew’s annual budget, business and/or strategic
plans is/are discussed.

(b)LGP, for so long as it holds its Board Threshold Interest Amount, shall have
the right to have one of its designated directors on any committee formed of the
Board of Directors or the board of directors of Intermediate Holdings or J.
Crew.  Decisions of any committee of the Board of Directors shall require the
approval of a majority of the members of such committee.

(c)To the extent permitted by antitrust, competition or any other applicable
law, each Stockholder agrees and acknowledges that the directors designated by
TPG and LGP may share confidential, non-public information about the Company,
Intermediate Holdings, J. Crew and their respective subsidiaries with TPG and
LGP, respectively.

17

--------------------------------------------------------------------------------

 

(d)The Stockholders hereby agree, notwithstanding anything to the contrary in
any other agreement or at law or in equity, that when any Sponsor or director
(other than in his or her capacity as a director of the Company or any of its
subsidiaries (except with respect to Section 3.2)) takes any action under this
Agreement to give or withhold its consent, such Sponsor or director (other than
in his or her capacity as a director of the Company or any of its subsidiaries
(except with respect to actions taken pursuant to Section 3.2)) shall have no
duty (fiduciary or other) to consider the interests of the Company, Intermediate
Holdings, J. Crew or any of their respective subsidiaries or the other
Stockholders and may act exclusively in its (or in the case of a director, the
Stockholder that appointed such director) own interest and shall have only the
duty to act in good faith; provided, however, that the foregoing shall in no way
affect the obligations of the parties hereto to comply with the provisions of
this Agreement or provisions of applicable law that may not be waived.

Section 3.4Voting Agreement.

(a)Consent to Amendment.  Each holder of Other Investor Shares agrees to cast
all votes to which such holder is entitled in respect of such Company Shares,
whether at any annual or special meeting, by written consent or otherwise, in
the same proportion as Sponsor Shares are voted by the Sponsors to increase the
number of authorized shares of Common Stock to the extent necessary to permit
the Company to comply with the provisions of its Articles or any agreement to
which the Company is a party.

(b)Grant of Proxy.  Subject to Section 3.1(j), each Other Investor hereby grants
to each Sponsor an irrevocable proxy coupled with an interest to vote his, her
or its Company Shares in accordance with his, her or its agreements contained in
this Section 3.4, which proxy will be valid and remain in effect until the
termination of this Article III in accordance with its terms.

(c)Significant Transactions.  Each holder of Other Investor Shares agrees to
cast all votes to which such holder is entitled in respect of the Company
Shares, whether at any annual or special meeting, by written consent or
otherwise, in the same proportion as Sponsor Shares are voted by the Sponsors to
approve any sale, recapitalization, merger, consolidation, reorganization or any
other transaction or series of transactions involving the Company or its
subsidiaries (or all or any portion of their respective assets) in connection
with, or in furtherance of, the exercise by TPG of its rights under Section 4.5.

Section 3.5Actions by Written Consent. The Articles of the Company shall provide
that any action required or permitted to be taken at any meeting of stockholders
of the Company may be taken by written consent of the requisite stockholders of
the Company without a meeting and without prior notice.  The by-laws of the
Company shall provide that any action required or permitted to be taken at any
meeting of the Board of Directors may be taken without a meeting if all the
directors consent thereto in writing.  Any such written consents shall be filed
with the minutes of proceedings of the Board of Directors.    

Section 3.6Termination of Governance Provisions. The provisions of this Article
III shall terminate and be of no further force (i) upon the unanimous written
consent of the Sponsors; provided that the consent of the Majority MD Investors
shall also be required with

18

--------------------------------------------------------------------------------

 

respect to the termination of any of MD’s rights set forth in Section 3.1 (other
than in accordance therewith) or (ii) other than Section 3.1 (solely with
respect to the obligations to vote for director nominees) and Section 3.4(a),
upon the consummation of an IPO of the Company.

Article IV

TRANSFERS OF SHARES

Section 4.1Limitations on Transfer.  

(a)No Stockholder may Transfer any of its Company Shares except (i) in
accordance with Section 4.2 (Transfer to Permitted Transferees), (ii) with
regards to any Stockholder other than a Noteholder Investor, after complying
with Sections 4.3 (Right of First Offer) and 4.4 (Tag-Along Rights) and, if such
Transfer is prior to an IPO (“Initial Holding Period”), with TPG’s prior written
consent, (iii) in a transaction pursuant to Section 4.5 (Drag-Along Rights),
(iv) as a Tagging Stockholder in a transaction pursuant to Section 4.4
(Tag-Along Rights), or (v) with regards to the Noteholder Investors, after
January [●], 2018. For the avoidance of doubt and notwithstanding anything to
the contrary contained herein, in no event shall the Noteholder Investors be
permitted to Transfer any Company Shares prior to January [●], 2018, other than
to a Permitted Transferee, in connection with a Drag-Along Transfer or as a
Tag-Along Offeree.      

(b)Notwithstanding the foregoing, in no event shall any Stockholder be entitled
to Transfer its Company Shares (other than (x) a Transfer to a Permitted
Transferee and (y) transactions relating to Company Shares Transferred in open
market transactions after the completion of the IPO), without the prior written
consent of the Majority Sponsors, (i) to any Person that is actively engaged in
the retail, mail order or internet specialty apparel or accessories business and
any other business the Company or its subsidiaries is then engaged, in each
case, in any geographic area in which the Company or any of its direct or
indirect subsidiaries are engaged in such business or businesses or (ii) to any
Person of which the Stockholder is aware (directly or indirectly) (a) holds an
ownership interest in any such competitor equal to five percent (5%) or more,
(b) has invested $5,000,000 or more in such competitor or (c) has designated, or
has the right to designate, a member of the board of directors of any such
competitor, except in each case, in or following the IPO and the expiration of
any applicable lock-up period, in any bona fide underwritten public offering or
in any Rule 144 Sale.  In addition, and notwithstanding any provision of this
Agreement to the contrary, no Stockholder shall be entitled to Transfer its
Company Shares at any time if such Transfer would:

(i)violate the Securities Act, or any state (or other jurisdiction) securities
or “Blue Sky” laws applicable to the Company or the Company Shares;

(ii)cause the Company to be required to register Common Stock under Section
12(g) of the Exchange Act;

(iii)cause the Company to become subject to the registration requirements of the
U.S. Investment Company Act of 1940, as amended from time to time; or

19

--------------------------------------------------------------------------------

 

(iv)be a “prohibited transaction” under ERISA or the Code or cause all or any
portion of the assets of the Company to constitute “plan assets” under ERISA or
Section 4975 of the Code.

(c)In the event of a purported Transfer by a Stockholder of any Company Shares
in violation of the provisions of this Agreement, such purported Transfer will
be void and of no effect, and the Company will not give effect to such Transfer.

(d)Each certificate evidencing the Company Shares shall bear the following
restrictive legend, either as an endorsement or on the face thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF AN AMENDED AND RESTATED
PRINCIPAL INVESTORS STOCKHOLDERS’ AGREEMENT, DATED AS OF JULY [●], 2017, TO
WHICH THE ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE PARTY, AND THE TERMS OF AN
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS’ AGREEMENT, DATED AS OF JULY [●],
2017, TO WHICH THE ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE PARTY, COPIES OF
EACH OF WHICH ARE ON FILE WITH THE ISSUER OF THIS CERTIFICATE. NO SALE,
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL BE EFFECTIVE UNLESS AND UNTIL
THE TERMS AND CONDITIONS OF SUCH STOCKHOLDERS’ AGREEMENTS HAVE BEEN COMPLIED
WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(e)Each certificate representing Company Shares shall also have the following
legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following [Sponsor/MD
Investor/Other Investor, as the case may be]: __________.

(f)The Company will instruct any transfer agent not to register the Transfer of
any Company Shares until the conditions specified in the foregoing legends are
satisfied.

(g)In the event that the restrictive legend set forth in Section 4.1(d) or
4.1(e)  has ceased to be applicable, the Company shall provide any Stockholder,
or its respective transferees, at their request, without any expense to such
Persons (other than applicable transfer taxes and similar governmental charges,
if any), with new certificates for such securities of like tenor not bearing the
legend with respect to which the restriction has ceased and terminated (it being
understood that the restriction referred to in the first paragraph of the legend
in Section 4.1(d) shall cease and terminate upon the termination of this Article
IV).

Section 4.2Transfer to Permitted Transferees.  

20

--------------------------------------------------------------------------------

 

(a)  

Subject to the provisions of the second sentence of Section 4.1(b) and Section
4.6, any Stockholder may Transfer any or all of its Company Shares to an
Affiliate of such Stockholder, and any Affiliate of such Stockholder may
subsequently Transfer any or all of its Company Shares to such Stockholder;
provided that each Affiliate of any Stockholder to which Company Shares are
Transferred shall, and such Stockholder shall cause such Affiliate to, Transfer
back to such Stockholder (or to another Affiliate of such Stockholder) any
Company Shares it owns if such Affiliate ceases to be an Affiliate of such
Stockholder.

(b)

Upon the death of any holder of Company Shares who is a natural Person, such
Company Shares may be distributed by the will or other instrument taking effect
at death of such holder or by applicable laws of descent and distribution to
such holder’s estate, executors, administrators and personal representatives,
and then to such holder’s heirs, legatees or distributees, whether or not such
recipients are Members of the Immediate Family of such holder.

The transferee of such Company Shares described in clauses (a) and (b), shall
each be a “Permitted Transferee”.

Section 4.3Right of First Offer. (a)  If any Stockholder (other than a Sponsor)
desires to Transfer all or any portion of its Company Shares in a transaction to
which this Section 4.3 applies (any such Stockholder, a “ROFO Stockholder”),
then each Sponsor and the MD Investor (each, a “ROFO Offeree”) shall have a
right of first offer over such Company Shares, which shall be exercised in the
following manner:

(i)The ROFO Stockholder shall provide the ROFO Offerees with written notice (a
“ROFO Notice”) of its desire to Transfer such Company Shares.  The ROFO Notice
shall specify the number of Company Shares the ROFO Stockholder wishes to
Transfer, the proposed purchase price per share (which purchase price shall be
in cash or cash equivalents only) of Company Shares and any other terms and
conditions material to the sale proposed by the ROFO Stockholder;

(ii)The ROFO Offerees shall have a period of up to ten (10) Business Days
following receipt of the ROFO Notice (the “ROFO Election Period”), to elect to
purchase (or to cause one or more of their Affiliates to purchase), in the
aggregate, all, but not less than all, of such Company Shares on the terms and
conditions set forth in the ROFO Notice by delivering to the ROFO Stockholder
written notice thereof (such electing ROFO Offeree, a “ROFO Purchaser”).  In the
event that the aggregate number of Company Shares that the ROFO Purchasers have
elected to purchase exceeds the aggregate number of Company Shares subject to
the ROFO Notice, the number of Company Shares shall be sold to the ROFO
Purchasers as follows:

(1) there shall be first allocated to each ROFO Purchaser a number of Company
Shares equal to the lesser of (A) the number of Company Shares elected to be
purchased by such ROFO Purchaser and (B) a number of Company Shares equal to
such ROFO Purchaser’s Pro Rata Portion; and

(2)the balance, if any, of Company Shares not allocated pursuant to clause (1)
above shall be allocated to those ROFO Purchasers which offered to purchase a
number of Company Shares in excess of such ROFO Purchasers’ respective Pro Rata
Portions in proportion, as nearly as practicable, to the

21

--------------------------------------------------------------------------------

 

respective number of Company Shares which each ROFO Purchaser offered to
purchase.

(iii)If the ROFO Offerees elect to purchase (or to cause one or more of their
Affiliates to purchase) all of the Company Shares which are the subject of the
proposed Transfer within the ROFO Election Period, such purchase shall be
consummated within thirty (30) days after the date on which each such ROFO
Offeree notifies the ROFO Stockholder of such election (subject to extension if
necessary to permit the expiration or early termination of the HSR Waiting
Period). Subject to Section 4.4, if the ROFO Offerees do not elect to purchase
all of the Company Shares within the ROFO Election Period, the ROFO Stockholder
may Transfer all of the Company Shares specified in the ROFO Notice at any time
within one hundred and twenty (120) days following such period at a price which
is not less than the purchase price specified in the ROFO Notice and on terms
and conditions no more favorable, in any material respect, to the purchaser than
those specified in the ROFO Notice, and thereafter the ROFO Stockholder may not
Transfer any such Company Shares without first following the procedures set
forth in this Section 4.3.

(b)In connection with the Transfer of all or any portion of a ROFO Stockholder’s
Company Shares pursuant to this Section 4.3 to one or more ROFO Offerees, the
ROFO Stockholder shall only be required to represent and warrant as to its
authority to sell, the enforceability of agreements against the ROFO
Stockholder, that the Company Shares to be transferred shall be free and clear
of any liens, claims or encumbrances (other than restrictions imposed by this
Agreement and pursuant to applicable federal, state and foreign securities
laws), that it is the record and beneficial owner of such Company Shares and
that it has obtained or made all necessary consents, approvals, filings and
notices from governmental authorities or third parties to consummate the
Transfer.

(c)The provisions of this Section 4.3 shall not apply to Transfers of Company
Shares (i) to Permitted Transferees in accordance with Section 4.2 (Permitted
Transferees); (ii) pursuant to, or consequent upon the exercise of the
drag-along rights set forth in Section 4.5 (Drag-Along Rights); (iii) consequent
upon the exercise of the tag-along rights set forth in Section 4.4 (Tag-Along
Rights); (iv) pursuant to a registered public offering; or (v) by any Noteholder
Investor.  

Section 4.4Tag-Along Rights.  

(a)Subject to the provisions of Section 4.3, if and to the extent applicable, a
Stockholder proposes to Transfer (a “Transferring Stockholder”) any or all of
its Company Shares representing more than 7.5% of the outstanding number of
Company Shares, other than (i) pursuant to Section 4.2, (ii) Transfers pursuant
to a registered public offering, (iii) to a ROFO Offeree pursuant to the
exercise of such ROFO Offeree’s rights set forth in Section 4.3 or (iv) pursuant
to or consequent upon the exercise of the drag-along rights set forth in Section
4.5 (a “Proposed Transfer”), each holder of Company Shares who exercises its
rights under this Section 4.4(a) (a “Tagging Stockholder”) shall have the right
to Transfer its Pro Rata Portion of Company Shares to the proposed Transferee (a
“Proposed Transferee”) on the same terms and conditions as those proposed by the
Transferring Stockholder.

22

--------------------------------------------------------------------------------

 

(b)The Transferring Stockholder shall promptly give written notice (a “Tag-Along
Notice”) to each other holder of Company Shares (the “Tag-Along Offeree”) of a
Proposed Transfer, setting forth the number of Company Shares proposed to be
Transferred, the name of the Transferring Stockholder, the name and address of
the Proposed Transferee, the proposed per share purchase price (or amount) and
form of consideration for such Company Shares and any other material terms and
conditions of the Proposed Transfer.  Each Tag-Along Offeree shall have a period
of fifteen (15) Business Days from the date of the Tag-Along Notice within which
to elect to sell up to its Pro Rata Portion of Company Shares in connection with
such Proposed Transfer.  Any Tag-Along Offeree may exercise such right by
delivery of an irrevocable written notice to the Transferring Stockholder
specifying the number of Company Shares (which shall be not more than its Pro
Rata Portion) it desires to include in the Proposed Transfer.  If the Proposed
Transferee fails to purchase all Company Shares proposed to be Transferred by
the Transferring Stockholder, the Company stockholders who have exercised their
tag-along rights under the Management Stockholders’ Agreement and the Tagging
Stockholders, then the number of Company Shares the Transferring Stockholder and
each Tagging Stockholder is permitted to sell in such Transfer shall be
allocated among the Tagging Stockholders and the other Company stockholders who
have exercised their tag-along rights under the Management Stockholders’
Agreement in proportion, as nearly as practicable, to the respective number of
Company Shares which each Tagging Stockholder properly requested to be included
in the Proposed Transfer.  The Transferring Stockholder shall have a period of
ninety (90) days following the expiration of the fifteen (15) Business Day
period, to sell such Company Shares to the Proposed Transferee, on the payment
terms specified in the Tag-Along Notice, and thereafter the Transferring
Stockholder may not Transfer any such Company Shares without first following the
procedures set forth in this Section 4.4.

(c)Each Tagging Stockholder shall agree (i) to make the same representations,
warranties, covenants, indemnities and agreements to the Proposed Transferee as
made by the Transferring Stockholder in connection with the Proposed Transfer
(other than any non-competition, non-solicitation or other non-financial related
agreements or covenants that would bind such Tagging Stockholder or its
Affiliates without such Tagging Stockholder’s prior written consent), and
(ii) to the same terms and conditions to the Transfer as the Transferring
Stockholder agrees.   Notwithstanding the foregoing, however, all such
representations, warranties, covenants, indemnities and agreements shall be made
by each Tagging Stockholder and the Transferring Stockholder severally and not
jointly, and, except with respect to individual representations, warranties,
covenants, indemnities and other agreements of the Tagging Stockholder as to the
unencumbered title to its Company Shares and the power, authority and legal
right to Transfer such Company Shares, any liability for breach of any such
representations and warranties or under any indemnities shall be allocated among
each Tagging Stockholder, the other holders of shares of Common Stock who have
exercised their tag-along rights under the Management Stockholders’ Agreement
and the Transferring Stockholder pro rata based on the relative sale price of
the shares of Common Stock to be Transferred by each of them, and the aggregate
amount of liability for each such Tagging Stockholder and the Transferring
Stockholder shall not in any event exceed the U.S. dollar value of the net
proceeds received by such Tagging Stockholder or the Transferring Stockholder,
respectively, from the Transferee.  Any Transfer of Company Shares by a Tagging
Stockholder pursuant to the terms hereof shall be at a per share purchase price
(or amount) specified in the Tag-Along Notice and all Stockholders shall receive
the same relative proportion of cash and Marketable Securities.

23

--------------------------------------------------------------------------------

 

(d)All reasonable costs and expenses incurred in connection with any Proposed
Transfer (whether or not consummated), including all attorneys fees and charges,
all accounting fees and charges and all finders, brokerage or investment banking
fees, charges or commissions, shall be allocated among the Transferring
Stockholder, the other holders of shares of Common Stock who have exercised
their tag-along rights under the Management Stockholders’ Agreement and each
Tagging Stockholder pro rata based on the relative proceeds to be received by
each of them from the sale of the shares of Common Stock to be Transferred by
each of them.

(e)Each Stockholder may assign its tag-along rights (in whole or in part) under
the terms of this Section 4.4 to any of its Affiliates that is a Stockholder.

Section 4.5Drag-Along Rights.  

(a)If TPG agrees at any time to Transfer, in any single or series of related
transactions, at least eighty percent (80%) of the aggregate Purchase Price
Value of the Sponsor Shares then held by TPG and its Affiliates to a
non-affiliated third party (a “Drag-Along Transfer” and such purchaser, the
“Drag-Along Buyer”) for cash and/or Marketable Securities, TPG may exercise
drag-along rights with respect to all other Stockholders in accordance with the
terms, conditions and procedures set forth herein.

(b)TPG shall promptly give notice (a “Drag-Along Notice”) to each holder of
Company Shares (the “Drag-Along Stockholders”) of any election by TPG to
exercise its drag-along rights under this Section 4.5, setting forth the name
and address of the Transferee, the total number of Company Shares proposed to be
Transferred by TPG and its Affiliates, the proposed amount per share and form of
consideration for the Company Shares, and all other material terms and
conditions of the Drag-Along Transfer.  Such notice shall also specify the
number of Company Shares such Drag-Along Stockholders shall be required to
Transfer, up to such Drag-Along Stockholders’ Pro Rata Portion for the Company
Shares; provided that the portion of Company Shares with respect to each Drag
Along Stockholder is the same relative proportion for all Drag-Along
Stockholders.  Any Transfer of Company Shares by a Drag-Along Stockholder
pursuant to the terms hereof shall be at the same per share purchase price for
the Company Shares sold by TPG and its Affiliates and specified in the
Drag-Along Notice and each Drag-Along Stockholder shall receive the same
relative proportion of cash and Marketable Securities.

(c)Each Drag-Along Stockholder agrees, severally and not jointly, to (i) make
individual representations, warranties, covenants, indemnities and other
agreements solely as to the title to, and the absence of any Adverse Claims with
respect to, its Company Shares and the power, authority and legal right to
Transfer such Company Shares, (ii) execute and deliver agreements, covenants and
indemnities as made by TPG in connection with the Drag-Along Transfer (other
than any non-competition, non-solicitation or other non-financial agreements or
covenants that would bind such Drag-Along Stockholder or its Affiliates without
the prior written consent of such Drag-Along Stockholder), (iii) agree to,
except as provided in the preceding subclause (ii), the same terms and
conditions to the Transfer as TPG agrees, (iv) not demand or exercise appraisal
or dissenters rights under any applicable business corporation or other law with
respect to a transaction subject to this Section 4.5 as to which such appraisal
rights are available and (v) be liable as to all representations, warranties,
covenants, indemnities

24

--------------------------------------------------------------------------------

 

and other agreements being made, agreed to or delivered by the Company or any of
its subsidiaries, or in respect of the Company or any of its subsidiaries or
their respective businesses, in connection with such transaction (other than the
individual representations, warranties, covenants, indemnities and other
agreements of the type set forth in subclause (i)), in each case to the same
extent as TPG but pro rata based on the relative proceeds to be received by each
of them from the sale of the shares of Common Stock Transferred by each of
them.  Notwithstanding the foregoing, the aggregate amount of liability for TPG
and such Drag-Along Stockholders shall not in any event exceed the U.S. dollar
value of the net proceeds received by TPG and such Drag-Along Stockholders,
respectively.

(d)In the event that any such Transfer is structured as a merger, consolidation,
or similar business combination, each Drag-Along Stockholder agrees to (i)
subject to Section 3.2, vote in favor of the transaction and (ii) subject to
Section 4.5(b), take such other action as may be required to effect such
transaction.

(e)Solely for purposes of Section 4.5(d)(i) and in order to secure the
performance of each holder of Company Share’s obligations under Section
4.5(d)(i) (but subject in all instances to Section 3.2), each holder of Company
Shares hereby irrevocably appoints TPG (or a designee thereof) the
attorney-in-fact and proxy of such holder of Company Shares (with full power of
substitution) to vote or provide a written consent with respect to its Company
Shares as described in this paragraph if, and only in the event that, such
holder of Company Shares fails to vote or provide a written consent with respect
to its Company Shares in accordance with the terms of Section 4.5(d)(i) (each
such holder of Company Shares, a “Breaching Drag-Along Stockholder”) within
three (3) days of a request for such vote or written consent.  Upon such
failure, TPG shall have and is hereby irrevocably granted a proxy to vote or
provide a written consent with respect to each such Breaching Drag-Along
Stockholder’s Company Shares for the purposes of taking the actions required by
Section 4.5(d)(i).  Each holder of Company Shares intends this proxy to be, and
it shall be, irrevocable and coupled with an interest, and each holder of
Company Shares will take such further action and execute such other instruments
as may be necessary to effectuate the intent of this proxy and hereby revokes
any proxy previously granted by it with respect to the matters set forth in
Section 4.5(d)(i) with respect to the Company Shares owned by such holder of
Company Shares.  Notwithstanding the foregoing, the conditional proxy granted by
this Section 4.5(e) shall be deemed to be revoked upon the termination of this
Article IV in accordance with its terms.

(f)All reasonable costs and expenses incurred in connection with any Drag-Along
Transfer (whether or not consummated), including all attorneys fees and charges,
all accounting fees and charges and all finders, brokerage or investment banking
fees, charges or commissions, incurred in connection with any proposed
Drag-Along Transfer, shall be borne by the Company.

(g)If a Drag-Along Stockholder fails to transfer to the Drag-Along Buyer the
Company Shares required to be sold pursuant to this Section 4.5, TPG may, at its
option, in addition to all other remedies it may have, deposit the purchase
price for such Company Shares with any national bank or trust company having
combined capital, surplus and undivided profits in excess of $500 million (the
“Escrow Agent”), and the Company will cancel on its books the certificate or
certificates representing such Company Shares and thereupon all of such Drag-

25

--------------------------------------------------------------------------------

 

Along Stockholder’s rights in and to such Company Shares shall
terminate.  Thereafter, upon delivery to the Company by such Drag-Along
Stockholder of appropriate documentation evidencing the Transfer of such Company
Shares to the Drag-Along Buyer (including, to the extent applicable, certificate
or certificates evidencing such Company Shares (duly endorsed, or with stock
powers duly endorsed, for transfer, with signature guaranteed, free and clear of
any liens or encumbrances, and with any transfer tax stamps affixed)), TPG shall
instruct the Escrow Agent to deliver the purchase price (without any interest
from the date of the closing to the date of such delivery, any such interest to
accrue to the Company) to such Drag-Along Stockholder.

Section 4.6Miscellaneous.  

(a)Any Transfer of Company Shares, which Transfer is otherwise in compliance
herewith, shall be permitted hereunder only if the transferee of such Company
Shares agrees in writing that it shall, upon such Transfer, assume with respect
to such Company Shares the rights and obligations under this Agreement and
become a party to this Agreement for such purpose, and any other agreement or
instrument executed and delivered by such transferor in respect of the Company
Shares; provided, however, that this Section 4.6(a) shall not apply to (i)
Transfers of Company Shares to a Stockholder that is already a party to this
Agreement, (ii) Transfers pursuant to a registered public offering or (iii)
Transfers pursuant to Section 4.4 or Section 4.5; provided, further, that no
Transferee (other than any Permitted Transferee of the applicable Stockholder)
shall acquire any of the rights of the applicable transferor provided in Article
III, Section 4.3, Section 4.4, Section 4.5 or Article VI  hereof by reason of
such Transfer and any Transferee (other than a Permitted Transferee of the
applicable Stockholder) of Company Shares held by TPG, LGP, MD Investor or any
Other Investor shall be deemed an “Other Investor”, and such transferred Company
Shares deemed “Other Investor Shares”, for purposes of this Agreement.

(b)Each Tagging Stockholder or Drag-Along Stockholder (each, a “Participating
Seller”) and each Stockholder Transferring any Company Shares to a ROFO
Purchaser pursuant to Section 4.3, whether in his, her or its capacity as a
Participating Seller, stockholder, officer or director of the Company, or
otherwise, shall take or cause to be taken all such actions as may be necessary
or reasonably desirable in order to expeditiously consummate each Transfer
pursuant to Section 4.3, Section 4.4 or Section 4.5 hereof and any related
transactions, including, without limitation, executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities; and otherwise using commercially reasonable efforts to cooperate
with the ROFO Purchaser (in a Transfer pursuant to Section 4.3 hereof),
Transferring Stockholder (in a Transfer pursuant to Section 4.4 hereof) or TPG
(in a Transfer pursuant to Section 4.5 hereof), as applicable, and the Proposed
Transferee or Drag-Along Buyer, as applicable.

(c)The Transferring Stockholder (in a Transfer pursuant to Section 4.4 hereof)
or TPG (in a Transfer pursuant to Section 4.5 hereof), as applicable, may, in
their sole discretion, decide whether or not to pursue, consummate, postpone or
abandon any proposed Transfer and the terms and conditions thereof.  

26

--------------------------------------------------------------------------------

 

(d)Each Participating Seller agrees that to the extent he, she or it desires to
include vested and exercisable Options, Warrants or Convertible Securities in
any Transfer of Company Shares pursuant to this Article IV, he, she or it will
be deemed to have exercised, converted or exchanged such vested and exercisable
Options, Warrants or Convertible Securities immediately prior to the closing of
such Transfer to the extent necessary to Transfer shares of Common Stock to the
Proposed Transferee, except to the extent permitted under the terms of any such
Option, Warrant or Convertible Security and agreed to by the Board of Directors
and the Proposed Transferee.  In the event that Options, Warrants or Convertible
Securities are deemed exercised pursuant to the preceding sentence, payment of
any purchase or exercise price, if applicable, and minimum statutory withholding
tax amount, if any, shall be satisfied through payment of shares of Common Stock
otherwise deliverable upon such exercise, conversion, or exchange.  If any
Participating Seller Transfers Options, Warrants or Convertible Securities in
any Transfer pursuant to this Article IV, such Participating Seller shall
receive in exchange for such Options, Warrants or Convertible Securities
consideration equal to the amount (if greater than zero) determined by
multiplying (a) the purchase price per share of the Common Stock received by the
Transferring Stockholder in such Transfer less the unpaid exercise or conversion
price, if any, per share of such Option, Warrant or Convertible Security by
(b) the number of shares of the Common Stock issuable upon exercise, conversion
or exchange of such Option, Warrant or Convertible Security (to the extent
exercisable, convertible or exchangeable at the time of such Transfer), subject
to reduction for any tax or other amounts required to be withheld under
applicable law.

(e)The closing of a Transfer to which Section 4.3, 4.4 or 4.5 hereof applies
will take place at such time and place as the ROFO Stockholder specifies (in a
Transfer pursuant to Section 4.3 hereof), Transferring Stockholder specifies (in
a Transfer pursuant to Section 4.4 hereof) or TPG specifies (in a Transfer
pursuant to Section 4.5 hereof) by notice to each ROFO Offeree or Participating
Seller, as applicable, each subject to any restrictions as to timing set forth
in Section 4.4 or 4.5.  At the closing of such Transfer, each ROFO Purchaser or
Participating Seller, as applicable, shall deliver the certificates evidencing
the Company Shares to be sold by such ROFO Purchaser or Participating Seller, as
applicable, duly endorsed, or with stock (or equivalent) powers duly endorsed,
for transfer with signature guaranteed, free and clear of any Adverse Claim,
with any stock (or equivalent) transfer tax stamps affixed, against delivery of
the applicable consideration.

Section 4.7Termination of Transfer Restrictions. The provisions of this Article
IV (other than Sections 4.1(b) and 4.6(a)) shall terminate and be of no further
force and effect upon an IPO.

Article V

PREEMPTIVE RIGHTS

Section 5.1Preemptive Rights. (a) At any time following the date hereof until an
IPO, subject to the provisions of Section 3.2, if the Company, Intermediate
Holdings, J. Crew or any of their respective subsidiaries proposes to issue
additional Company Shares or equity securities of the Company, Intermediate
Holdings, J. Crew or any of their respective subsidiaries, including any
warrants, options or other rights to acquire Company Shares, equity securities
of the

27

--------------------------------------------------------------------------------

 

Company, Intermediate Holdings, J. Crew or any of their respective subsidiaries
or debt securities that are convertible into Company Shares or equity securities
of the Company, Intermediate Holdings, J. Crew or any of their respective
subsidiaries to any Person (with the exception of any issuance (i) as
consideration in any merger, acquisition or similar transaction, (ii) in an IPO,
(iii) as consideration in a joint venture or any other strategic transaction,
(iv) to a financial institution in connection with any borrowing, (v) to
employees, advisors or consultants pursuant to an employee incentive plan
approved by the Board of Directors or to employees pursuant to a subscription
agreement for the purchase of shares in connection with the Closing, (vi) by a
direct or indirect subsidiary of the Company, Intermediate Holdings, J. Crew or
any of their respective subsidiaries to the Company, Intermediate Holdings, J.
Crew or any of their respective subsidiaries, (vii) as a result of the
conversion of convertible securities or the exercise of any warrants, options or
other rights (in each case, having been issued in accordance with this Section
5.1 and otherwise approved in accordance with the terms of this Agreement) and
(viii) in connection with any stock split, stock combination, stock dividend,
distribution or recapitalization) (a “New Issuance” and any such Company Shares
or equity securities of the Company, Intermediate Holdings, J. Crew or any of
their respective subsidiaries, “Newly Issued Securities”), the Company shall
provide written notice to each Sponsor, each Noteholder Investor and the MD
Investor (each, a “Preemptive Rights Holders”) of such anticipated issuance no
later than fifteen (15) Business Days prior to the anticipated issuance date
(the “Preemptive Rights Notice”).  The Preemptive Rights Notice shall set forth
the material terms and conditions of the New Issuance, including the proposed
purchase price for the Newly Issued Securities, the anticipated issuance date,
and the purpose of such New Issuance.  Each Preemptive Rights Holder shall have
the right to purchase up to its Pro Rata Portion of such Newly Issued Securities
at the price and on the terms and conditions specified in the Preemptive Rights
Notice by delivering an irrevocable written notice to the Company no later than
five (5) Business Days before the anticipated issuance date, setting forth the
number of such Newly Issued Securities for which such right is exercised.  Such
notice shall also include the maximum number of Newly Issued Securities such
Preemptive Rights Holders would be willing to purchase in the event any other
Stockholder with preemptive rights and entitled to participate elects to
purchase less than its Pro Rata Portion of such Newly Issued Securities.  If any
such stockholder elects not to purchase its full Pro Rata Portion of such Newly
Issued Securities, the Company shall allocate any remaining amount among those
Preemptive Rights Holders (pro rata in accordance with the Over-Allocation
Pro-Rata Portion of each such Stockholder up to, in the case of each such
stockholder, the maximum number specified by such Stockholder pursuant to the
immediately preceding sentence) who have indicated in their notice to the
Company a desire to purchase Newly Issued Securities in excess of their
respective Pro Rata Portions.

(b)In the event the Preemptive Rights Holders do not purchase all such Newly
Issued Securities (including the Preemptive Rights Holders in accordance with
the procedures set forth in Section 5.1(a)), the Company, Intermediate Holdings,
J. Crew or the other relevant subsidiary, as applicable, shall have sixty (60)
days after the expiration of the anticipated issuance date (subject to extension
if necessary to permit the expiration or early termination of the HSR Waiting
Period) to sell to other Persons (including any Stockholder) the remaining Newly
Issued Securities at the price and on the terms and conditions specified in the
Preemptive Rights Notice.  If the Company, Intermediate Holdings, J. Crew or the
other relevant subsidiary, as applicable, fails to sell such Newly Issued
Securities within such period, the Company, Intermediate Holdings, J. Crew or
the other relevant subsidiary, as applicable, shall

28

--------------------------------------------------------------------------------

 

not thereafter issue or sell such Newly Issued Securities without first offering
the same to the Preemptive Rights Holders in the manner provided in Section
5.1(a).

(c)In the event that any Preemptive Rights Holder purchases any equity
securities from the Company, Intermediate Holdings, J. Crew or any subsidiary
thereof, other than new Company Shares pursuant to Section 5.1(a), such
Stockholder shall execute a shareholders’ agreement with respect to such
securities with terms that are substantially equivalent, mutatis mutandis, to
this Agreement (including the registration rights provided for in Article VI
hereof); provided that such shareholders’ agreement shall terminate upon the
same terms and conditions as provided herein.

(d)Any Newly Issued Securities constituting shares of capital stock of the
Company acquired by any Sponsor or MD Investor pursuant to this Article V shall
be deemed for all purposes hereof to be Sponsor Shares or MD Investor Shares
hereunder, as applicable.

(e)The election by a Preemptive Rights Holder not to exercise its preemptive
rights under this Section 5.1 in any one instance shall not affect its right
(other than in respect of a reduction in its Ownership Interest, if applicable)
to exercise its preemptive rights with respect  to any future issuances under
Section 5.1.  Any attempted Transfer of such securities by the Company,
Intermediate Holdings, J. Crew or any other subsidiary without first giving the
Stockholders the rights described in Section 5.1 shall be void and of no force
and effect.

(f)Notwithstanding the notice requirements of Section 5.1(a) above, the Company
may proceed with any New Issuance prior to having complied with the provisions
of Section 5.1(a); provided that the Company shall:

(i)provide to each such holder of Company Shares who would have been a recipient
of a Preemptive Rights Notice (i) notice within two (2) Business Days thereafter
of such New Issuance and (ii) the Preemptive Rights Notice described in Section
5.1(a) in which the actual purchase price of Newly Issued Securities shall be
set forth;

(ii)offer to issue to each such holder of Company Shares such number of Newly
Issued Securities as may be requested by such holder (not to exceed an amount
equal to (i) the Pro Rata Portion that such holder would have been entitled to
pursuant to Section 5.1(a) multiplied by the number of Newly Issued Securities
included in the New Issuance plus (ii) a number of additional securities
sufficient to permit such holder to acquire, in total, the same percentage of
the aggregate number of all securities included in the relevant New Issuances
effected pursuant to this Section 5.1 as such holder would have been entitled to
acquire had the Company proceeded with the relevant New Issuances under Section
5.1(a) rather than pursuant to this Section 5.1(f) on the same economic terms
and conditions with respect to such securities as the subscribers in the New
Issuance received); and

(iii)keep such offer open for a period of at least fifteen (15) Business Days,
during which period, each such holder may accept such offer by sending a written
acceptance to the Company committing to purchase an amount of such securities
(not in any event to exceed the Pro Rata Portion that such holder would have
been entitled to

29

--------------------------------------------------------------------------------

 

pursuant to Section 5.1 multiplied by the number of all such Newly Issued
Securities included in all such relevant New Issuances).

Section 5.2Termination of Preemptive Rights. The provisions of this Article V
shall terminate and be of no further force and effect upon an IPO.

Article VI

REGISTRATION RIGHTS

Section 6.1Demand Registration.

(a)IPO and Demand by Holders.  

(i)TPG, following consultation with LGP, shall have the right, by delivering or
causing to be delivered a written notice to the Issuer by the Majority TPG
Investors, to require the Issuer to register, pursuant to the terms of this
Agreement, under and in accordance with the provisions of the Securities Act,
the sale of the number of shares of Issuer Shares and Registrable Securities (if
any) specified by TPG (in consultation with LGP) to be so issued and sold in an
IPO (an “IPO Demand Registration”).   In connection with any such IPO in which
TPG is selling (or causing to be sold) Registrable Securities held by it in such
IPO (whether pursuant to an IPO Demand Registration or otherwise), the Issuer
shall promptly (but in no event more than five (5) Business Days after receipt
of any request for an IPO Demand Registration) deliver a written notice to the
other Sponsors, the MD Investors and any Noteholder Investor that holds at least
2% of the outstanding Registrable Securities on an as-converted, fully-diluted
basis, and in such event each such Sponsor, MD Investor and any such Noteholder
Investor(s) shall have the right to participate in such offering on a pro rata
basis with TPG (it being understood that in connection with any IPO in which TPG
is not selling (or causing to be sold) Registrable Securities held by it, no
such notice need be sent and no Registrable Securities of the other Sponsors,
the MD Investors or the Noteholder Investors need be included in the
registration for the IPO).

(ii)If at any time after the Effectiveness Date, there is no currently effective
Shelf Registration Statement on file with the SEC, (i) any of the Majority TPG
Investors, (ii) so long as the MD Investors then hold the Demand Threshold
Amount, the Majority MD Investors, (iii) so long as LGP then holds the Demand
Threshold Amount, any of the Majority LGP Investors or (iv) any Noteholder
Investor that holds the Demand Threshold Amount (each of the Majority TPG
Investors, the Majority MD Investors, the Majority LGP Investors, or any such
Noteholder Investor, a “Demand Holder”) shall have the right to make a written
request to the Issuer for Registration of all or part of the Registrable
Securities held by it on (x) Form S-1 or any successor form or any similar
long-form registration statement (a “Long-Form Registration”), or (y) Form S-3
or any successor form or any similar short-form registration statement (a
“Short-Form Registration”) if the Issuer is qualified to use such short
form.  Any such request pursuant to clauses (i) and (ii) of this Section 6.1(a)
shall hereinafter be referred to as a “Demand Registration.”  Each request for a
Demand Registration shall specify (x) the kind and aggregate amount

30

--------------------------------------------------------------------------------

 

of Registrable Securities to be Registered and/or, in the case of an IPO Demand
Registration, the number of shares of Issuer Shares to be issued and sold and
the number of Registrable Securities (if any) to be sold, and (y) the intended
methods of disposition thereof.

(iii)Within (x) ninety (90) days in the case of a request for a Long-Form
Registration, (y) thirty (30) days in the case of a request for a Short-Form
Registration, or (z) one hundred twenty (120) days in the case of an IPO Demand
Registration, the Issuer shall file a Registration Statement relating to such
Demand Registration (a “Demand Registration Statement”), and shall use its
reasonable best efforts to cause (i) such Demand Registration Statement to
promptly be declared effective under the Securities Act, and (ii) the offer and
sale of Registrable Securities to be otherwise registered and/or qualified under
the “Blue Sky” laws of such jurisdictions as any Holder of Registrable
Securities being registered under such Registration Statement or any
underwriter, if any, reasonably requests.  Notwithstanding anything to the
contrary herein, any registered public offering made pursuant to this Section
6.1 or Section 6.2 within twelve (12) months of an IPO shall require the consent
of the Sponsors holding, in the aggregate, at least sixty-five percent (65%) of
the Company Shares held by the Sponsors.

(b)Limitation on Demand Registrations.  Subject to Section 6.1(a), each Demand
Holder shall have the right to request up to three (3) Long-Form Registrations
and an unlimited number of Short-Form Registrations.  Notwithstanding the
foregoing, (i) each Demand Holder may request no more than one (1) Demand
Registration in any 12-month period, and (ii) in no event shall the Issuer be
required to effect more than a total of three (3) Demand Registrations in any
12-month period; provided, however, that such limitations shall not apply to an
IPO Demand Registration, which IPO Demand Registration may only be made as
provided in Section 6.1(a)(i); and provided, further, that any Demand
Registrations pursuant to which the Demand Holder(s) and all other holders of
Registrable Securities joining therein are not able to include at least
seventy-five percent (75%) of the Registrable Securities which they requested to
include, shall not be included in the calculation of the numbers of
registrations contemplated by this clause (b).

(c)Demand Withdrawal.  A Demanding Holder, and any other Holder that has
requested its Registrable Securities be included in a Demand Registration
pursuant to Section 6.1(e) or any Sponsor or MD Investor that has elected to
participate in an IPO offering pursuant to Section 6.1(a) may withdraw all or
any portion of its Registrable Securities included in a Demand Registration from
such Demand Registration at any time prior to the effectiveness of the
applicable Demand Registration Statement.  Upon receipt of a notice to such
effect from a Demanding Holder (or if there is more than one Demanding Holder,
from all such Demanding Holders) with respect to all of the Registrable
Securities included by such Demanding Holder(s) in such Demand Registration, the
Issuer shall cease all efforts to secure effectiveness of the applicable Demand
Registration Statement and such Registration nonetheless shall be deemed a
Demand Registration for purposes of Section 6.1(b) unless (i) the withdrawing
Demanding Holder(s) shall have paid or reimbursed the Issuer for its or their
pro rata share of all reasonable and documented out-of-pocket fees and expenses
incurred by the Issuer in connection with the Registration (based on the number
of securities the Demanding Holder(s) sought to register, as compared to the
total number of securities included in such Demand Registration Statement) or

31

--------------------------------------------------------------------------------

 

(ii) if such withdrawal is made following the occurrence of a Material Adverse
Change or because the Registration would require the Company to make an Adverse
Disclosure.

(d)Effective Registration.  The Issuer shall be deemed to have effected a Demand
Registration if the Demand Registration Statement has become effective and
remains effective for not less than one hundred eighty (180) days (or such
shorter period as will terminate when all Registrable Securities covered by such
Demand Registration Statement have been sold or withdrawn), or if such
Registration Statement relates to an Underwritten Offering, such longer period
as in the opinion of counsel for the underwriter or underwriters a Prospectus is
required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer (the applicable period, the “Demand
Period”).  No Demand Registration shall be deemed to have been effected if
(i) during the Demand Period such Registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court or (ii) the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such Registration are not
satisfied other than by reason of a wrongful act, misrepresentation or breach of
such applicable underwriting agreement by a participating Holder.

(e)Demand Notice.   Promptly upon receipt of any request for a Demand
Registration other than an IPO Demand Registration pursuant to Section 6.1(a)
(but in no event more than five (5) Business Days thereafter), the Issuer shall
deliver a written notice (a “Demand Notice”) of any such Registration request to
all other Holders of Registrable Securities, and the Issuer shall include in
such Demand Registration all such Registrable Securities with respect to which
the Issuer has received written requests for inclusion therein within ten (10)
Business Days after the date that the Demand Notice has been delivered.  All
requests made pursuant to this Section 6.1(e) shall specify the aggregate amount
of Registrable Securities to be registered and the intended method of
distribution of such securities.

(f)Delay in Filing; Suspension of Registration.  If the filing, initial
effectiveness or continued use of a Demand Registration Statement at any time
would require the Issuer to make an Adverse Disclosure, the Issuer may, upon
giving prompt written notice of such action to the Holders, delay the filing or
initial effectiveness of, or suspend use of, the Demand Registration Statement
(a “Demand Suspension”); provided, however, that the Issuer shall not be
permitted to exercise a Demand Suspension (i) more than once during any twelve
(12)-month period, or (ii) for a period exceeding thirty (30) days on any one
occasion.  In the case of a Demand Suspension, the Holders agree to suspend use
of the applicable Prospectus and any Issuer Free Writing Prospectuses in
connection with any sale or purchase, or offer to sell or purchase, Registrable
Securities, upon receipt of the notice referred to above.  The Issuer shall
immediately notify the Holders upon the termination of any Demand Suspension,
amend or supplement the Prospectus or any Issuer Free Writing Prospectus, if
necessary, so it does not contain any untrue statement or omission and furnish
to the Holders such numbers of copies of the Prospectus and any Issuer Free
Writing Prospectus as so amended or supplemented as the holders may reasonably
request.  The Issuer shall, if necessary, supplement or make amendments to the
Demand Registration Statement, if required by the registration form used by the
Issuer for the Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of Registrable Securities that are included in such Demand Registration
Statement.  

32

--------------------------------------------------------------------------------

 

(g)Underwritten Offering.  If a Demanding Holder so requests, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering.  The Demanding Holder shall have the right to select
the managing underwriter or underwriters to administer the offering; provided
that such managing underwriter or underwriters shall be reasonably acceptable to
the Issuer and TPG; provided, further, that LGP, so long as LGP then hold at
least 10% of the outstanding Registrable Securities on an as-converted and
fully-diluted basis, shall have the right to participate with TPG in selecting
the managing underwriter or underwriters with respect to the IPO.

(h)Priority of Securities Registered Pursuant to Demand Registrations.  If the
managing underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Demand Registration (or, in the case of a
Demand Registration not being underwritten, the Demanding Holders holding a
majority of the Demanding Holders’ Registrable Securities included therein),
advise the Board of Directors in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) in the case of any Demand
Registration other than an IPO Demand Registration (x) first, allocated pro rata
among the Holders that have requested to participate in such Demand Registration
(based on the relative number of Registrable Securities requested to be included
therein), (y) second, and only if all the securities referred to in clause (x)
have been included, the number of other securities that, in the opinion of such
managing underwriter or underwriters (or Demanding Holders holding a majority of
the Demanding Holders’ Registrable Securities to be included in such
Registration, if applicable) can be sold without having such adverse effect, and
(ii) in the case of an IPO Demand Registration, (x) first, one hundred percent
(100%) of the securities that the Issuer proposes to issue, and (y) second, and
only if all the securities referred to in clause (x) have been included, the
number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect,
with such number to be allocated pro rata among the participating Sponsors based
on the relative number of Registrable Securities requested to be included
therein then held by each such Sponsor.    

(i)In the event that a Holder requests to participate in a Registration pursuant
to this Section 6.1 in connection with a distribution of Registrable Securities
to its partners or members, the Registration shall provide for resale by such
partners or members, if requested by the Holder.

Section 6.2Shelf Registration.  

(a)Filing.  As promptly as practicable following a demand by any Demand Holder
at any time after the Effectiveness Date, the Issuer shall file with the SEC a
Shelf Registration Statement relating to the offer and sale of Registrable
Securities by any Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in the Shelf
Registration Statement and, as promptly as practicable thereafter, shall use its
reasonable best efforts to cause such Shelf Registration Statement to become
effective under the Securities Act.  If, on the date of any such demand, the
Issuer does not qualify to file a Shelf Registration Statement, then the
provisions of Section 6.1 shall apply instead.

33

--------------------------------------------------------------------------------

 

(b)Continued Effectiveness.  The Issuer shall use its reasonable best efforts to
keep such Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earlier of (i) the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) and (ii) the date as of which each of the Holders is
permitted to sell its Registrable Securities without Registration pursuant to
Rule 144 under the Securities Act without volume limitations or other
restrictions on transfer thereunder (such period of effectiveness, the “Shelf
Period”).  Subject to Section 6.2(d), the Issuer shall not be deemed to have
used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Issuer voluntarily takes any action or
omits to take any action that would result in Holders of the Registrable
Securities covered thereby not being able to offer and sell any Registrable
Securities pursuant to such Shelf Registration Statement during the Shelf
Period, unless such action or omission is required by applicable law.

(c)Shelf Notice.  Promptly upon receipt of any request to file a Shelf
Registration Statement (but in no event more than five (5) Business Days
thereafter), the Issuer shall deliver a written notice of any such request to
all other Holders specifying the amount of Registrable Securities to be
Registered.

(d)Suspension of Registration.  If the continued use of such Shelf Registration
Statement at any time would require the Issuer to make an Adverse Disclosure,
the Issuer may, upon giving at least ten (10) days’ prior written notice of such
action to the Holders, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Issuer shall not be permitted to
exercise a Shelf Suspension (i) more than one time during any twelve (12)-month
period, or (ii) for a period exceeding thirty (30) days on any one occasion.  In
the case of a Shelf Suspension, the Holders agree to suspend use of the
applicable Prospectus and any Issuer Free Writing Prospectuses in connection
with any sale or purchase of, or offer to sell or purchase, Registrable
Securities, upon receipt of the notice referred to above.  The Issuer shall
immediately notify the Holders upon the termination of any Shelf Suspension,
amend or supplement the Prospectus or any Issuer Free Writing Prospectuses, if
necessary, so it does not contain any untrue statement or omission and furnish
to the Holders such numbers of copies of the Prospectus as so amended or
supplemented or any Issuer Free Writing Prospectus as the Holders may reasonably
request.  The Issuer shall, if necessary, supplement or make amendments to the
Shelf Registration Statement, if required by the registration form used by the
Issuer for the Shelf Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of the Registrable Securities then outstanding.

(e)Underwritten Offering.  If any Demand Holder, following consultation with
each other Sponsor, so elects, an offering of Registrable Securities under a
Shelf Registration Statement shall be in the form of an Underwritten Offering,
and the Issuer shall amend or supplement the Shelf Registration Statement for
such purpose.  The electing Demand Holder shall have the right to select the
managing underwriter or underwriters to administer such offering; provided that
such managing underwriter or underwriters shall be reasonably

34

--------------------------------------------------------------------------------

 

acceptable to the Issuer, TPG and any other Demand Holder seeking to participate
in such Underwritten Offering.

(f)Priority of Securities Sold Pursuant to Shelf Registrations.  If the managing
underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Shelf Registration, advise the Board of
Directors in writing that, in its or their opinion, the number of securities
requested to be included in an Underwritten Offering pursuant to Section 6.2(e)
exceeds the number which can be sold in such Underwritten Offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, the number
of Registrable Securities to be included in such offering shall be allocated pro
rata among the Holders seeking to participate in such Underwritten Offering
(based on the relative number of Registrable Securities requested to be included
in such Underwritten Offering), to the extent necessary to reduce the total
number of Registrable Securities to be included in such Underwritten Offering to
the number recommended by the managing underwriter or underwriters.

(g)In the event that TPG or LGP elects to demand a Registration pursuant to this
Section 6.2 in connection with a distribution of Registrable Securities to its
partners or members, the Registration shall provide for resale by such partners
or members, if requested by TPG or LGP.

Section 6.3Piggyback Registration.  

(a)Participation.  If the Issuer at any time proposes to file a Registration
Statement under the Securities Act with respect to any offering of its equity
securities for its own account or for the account of any other Persons (other
than (i) a Registration on Form S-4 or S-8 or any successor form to such Forms,
(ii) a Registration of securities solely relating to an offering and sale to
employees or directors of the Issuer pursuant to any employee stock plan or
other employee benefit plan arrangement, or (iii) in connection with an IPO) (an
“Issuer Public Sale”), then, as soon as practicable (but in no event less than
forty-five (45) days prior to the proposed date of filing such Registration
Statement), the Issuer shall give written notice (a “Piggyback Notice”) of such
proposed filing to all the Holders of Registrable Securities, and such notice
shall offer the Holders of Registrable Securities the opportunity to Register
under such Registration Statement such number of Registrable Securities as each
such Holder may request in writing (a “Piggyback Registration”).  Subject to
Section 6.3(b), the Issuer shall include in such Registration Statement all such
Registrable Securities which are requested to be included therein within fifteen
(15) days after the receipt by such Holder of any such notice; provided,
however, that if at any time after giving written notice of its intention to
Register any securities and prior to the effective date of the Registration
Statement filed in connection with such Registration, the Issuer shall determine
for any reason not to Register or to delay Registration of such securities, the
Issuer shall give written notice of such determination to each Holder of
Registrable Securities and, thereupon, (i) in the case of a determination not to
Register, shall be relieved of its obligation to Register any Registrable
Securities in connection with such Registration (but not from its obligation to
pay the Registration Expenses in connection therewith), without prejudice,
however, to the rights of any Holders of Registrable Securities entitled to
request that such Registration be effected as a Demand Registration under
Section 6.1, and (ii) in the case of a determination to delay Registering, in
the absence of a request for a

35

--------------------------------------------------------------------------------

 

Demand Registration, shall be permitted to delay Registering any Registrable
Securities, for the same period as the delay in Registering such other
securities.  If the offering pursuant to such Registration Statement is to be
underwritten, then each Holder making a request for a Piggyback Registration
pursuant to this Section 6.3(a) must, and the Issuer shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such Underwritten Offering.  If the offering pursuant
to such Registration Statement is to be on any other basis, then each Holder
making a request for a Piggyback Registration pursuant to this Section 6.3(a)
must, and the Issuer shall make such arrangements so that each such Holder may,
participate in such offering on such basis.  Any Holder shall have the right to
withdraw all or part of its request for inclusion of its Registrable Securities
in a Piggyback Registration by giving written notice to the Issuer of its
request to withdraw; provided that such request must be made in writing prior to
the effectiveness of such Registration Statement.  Notwithstanding the
foregoing, the Noteholder Investors shall not be entitled to the rights set
forth in this Section 6.3(a) to the extent that the Sponsors are not selling any
Registrable Securities in such Piggyback Registration.

(b)Priority of Piggyback Registration.  If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Issuer and the participating
Holders of Registrable Securities in writing that, in its or their opinion, the
number of securities which such Holders and any other Persons intend to include
in such offering exceeds the number which can be sold in such offering without
being likely to have a significant adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Registration shall be (i) first, one
hundred percent (100%) of the securities that the Issuer or (subject to Section
6.7) any Person (other than a Holder of Registrable Securities) exercising a
contractual right to demand Registration, as the case may be, proposes to sell,
and (ii) second, and only if all the securities referred to in clause (i) have
been included, the number of Registrable Securities that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect, with such number to be allocated pro rata among the Holders that have
requested to participate in such Registration based on the relative number of
Registrable Securities requested to be included therein then held by such Holder
and (iii) third, and only if all of the Registrable Securities referred to in
clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Registration.

(c)No Effect on Demand Registrations.  No Registration of Registrable Securities
effected pursuant to a request under this Section 6.3 shall be deemed to have
been effected pursuant to Sections 6.1 and 6.2 or shall relieve the Issuer of
its obligations under Sections 6.1 or 6.2.

Section 6.4Black-out Periods.  

(a)Black-out Periods for Holders.  In the event of an IPO or an Issuer Public
Sale of the Issuer’s equity securities in an Underwritten Offering, the Holders
of Registrable Securities agree, if requested by the managing underwriter or
underwriters in such Underwritten Offering, not to effect any public sale or
distribution of any securities (except, in each case, as part of the applicable
Registration, if permitted) that are the same as or similar to those being
Registered in connection with such IPO or Issuer Public Sale, or any securities
convertible into

36

--------------------------------------------------------------------------------

 

or exchangeable or exercisable for such securities, during the period beginning
seven (7) days before and ending one hundred eighty (180) days (in the event of
the Issuer’s IPO) or ninety (90) days (in the event of any other Issuer Public
Sale) (or, in either case, such lesser period as may be permitted by the Issuer
or such managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration, to the extent
timely notified in writing by the Issuer or the managing underwriter or
underwriters; provided that such restrictions shall not apply to (i) securities
acquired in the public market subsequent to the IPO, (ii) distributions-in-kind
to a Holder’s partners or members and (iii) transfers to Affiliates, but only if
such Affiliates agree to be bound by the restrictions herein.  

(b)Black-out Period for the Issuer and Others.  In the case of a Registration of
Registrable Securities pursuant to Section 6.1 or 6.2 for an Underwritten
Offering, the Issuer and each Holder of Registrable Securities shall, if
requested by the Demanding Holders holding a majority of the Demanding Holders’
Registrable Securities to be included in such Registration or the managing
underwriter or underwriters, not effect any public sale or distribution of any
securities which are the same as or similar to those being Registered, or any
securities convertible into or exchangeable or exercisable for such securities,
during the period beginning seven (7) days before, and ending one hundred eighty
(180) days (in the event of the Issuer’s IPO) or ninety (90) days (in all other
cases) (or such lesser period as may be permitted by such Holders or such
managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, in the
case of an offering under a Shelf Registration Statement, the date of the
closing under the underwriting agreement in connection therewith), to the extent
timely notified in writing by a Holder of Registrable Securities covered by such
Registration Statement or the managing underwriter or
underwriters.  Notwithstanding the foregoing, the Issuer may effect a public
sale or distribution of securities of the type described above and during the
periods described above if such sale or distribution is made pursuant to
Registrations on Form S-4 or S-8 or any successor form to such Forms or as part
of any Registration of securities for offering and sale to employees or
directors of the Issuer pursuant to any employee stock plan or other employee
benefit plan arrangement. The Issuer shall use its reasonable best efforts to
obtain from each Holder of restricted securities of the Issuer which securities
are the same as or similar to the Registrable Securities being Registered, or
any restricted securities convertible into or exchangeable or exercisable for
any of such securities, an agreement not to effect any public sale or
distribution of such securities during any such period referred to in this
paragraph, except as part of any such Registration, if
permitted.  Notwithstanding the foregoing, with respect to Holders of
Registrable Securities, the restrictions set forth in this Section 6.4(b) shall
not apply to (i) securities acquired in the public market subsequent to the IPO,
(ii) distributions-in-kind to a Holder’s partners or members and (iii) transfers
to Affiliates, but only if such Affiliates agree to be bound by the restrictions
herein. Without limiting the foregoing (but subject to Section 6.7), if after
the date hereof the Issuer grants any Person (other than a Holder of Registrable
Securities) any rights to demand or participate in a Registration, the Issuer
agrees that the agreement with respect thereto shall include such Person’s
agreement to comply with any black-out period required by this Section 6.4 as if
it were a Holder hereunder).

37

--------------------------------------------------------------------------------

 

Section 6.5Registration Procedures.  

(a)In connection with the Issuer’s Registration obligations under Sections 6.1,
6.2 and 6.3, the Issuer shall use its reasonable best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith the Issuer shall:

(i)prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and to the Holders of the Registrable Securities covered
by such Registration Statement, copies of all documents prepared to be filed,
which documents shall be subject to the review of such underwriters and such
Holders and their respective counsel and (y) except in the case of a
Registration under Section 6.3, not file any Registration Statement, Prospectus
or any Issuer Free Writing Prospectus or amendments or supplements thereto to
which the Holders of a majority of Registrable Securities, or any Sponsor with
Registrable Securities, covered by such Registration Statement or the
underwriters, if any, shall reasonably object;

(ii)as soon as reasonably practicable (but no later than thirty (30) days after
a request for a Demand Registration or Shelf Registration on Form S-3 (or any
successor form or other appropriate form under the Securities Act) or ninety
(90) days after a request for a Demand Registration or Shelf Registration on
Form S-1 (or any successor form or other appropriate form under the Securities
Act)) file with the SEC a Registration Statement relating to the Registrable
Securities including all exhibits and financial statements required by the SEC
to be filed therewith, and use its reasonable best efforts to cause such
Registration Statement to become effective under the Securities Act as soon as
practicable;

(iii)prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus or any Issuer
Free Writing Prospectus as may be (x) reasonably requested by the Holders of a
majority of participating Registrable Securities or by any Sponsor or Noteholder
Investor with Registrable Securities covered by such Registration Statement,
(y) reasonably requested by any participating Holder (to the extent such request
relates to information relating to such Holder), or (z) necessary to keep such
Registration effective for the period of time required by this Agreement, and
comply with provisions of the applicable securities laws with respect to the
sale or other disposition of all securities covered by such Registration
Statement during such period in accordance with the intended method or methods
of disposition by the sellers thereof set forth in such Registration Statement;

(iv)notify the participating Holders of Registrable Securities and the managing
underwriter or underwriters, if any, and (if requested) confirm such notice in
writing and provide copies of the relevant documents, as soon as reasonably
practicable after notice thereof is received by the Issuer (a) when the
applicable Registration

38

--------------------------------------------------------------------------------

 

Statement or any amendment thereto has been filed or becomes effective, and when
the applicable Prospectus, any amendment or supplement to such Prospectus, any
Issuer Free Writing Prospectus or any amendment or supplement to such Issuer
Free Writing Prospectus has been filed, (b) of any written comments by the SEC
or any request by the SEC or any other federal or state governmental authority
for amendments or supplements to such Registration Statement, such Prospectus,
such Issuer Free Writing Prospectus or for additional information (whether
before or after the effective date of the Registration Statement), (c) of the
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any order by the SEC or any other regulatory authority
preventing or suspending the use of any preliminary or final Prospectus or the
initiation or threatening of any proceedings for such purposes, (d) if, at any
time, the representations and warranties of the Issuer in any applicable
underwriting agreement cease to be true and correct in all material respects,
and (e) of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Registrable Securities for offering or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose;

(v)promptly notify each selling Holder of Registrable Securities and the
managing underwriter or underwriters, if any, when the Issuer becomes aware of
the happening of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) or any Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of such Prospectus, any preliminary Prospectus or Issuer
Free Writing Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement, Prospectus or Issuer
Free Writing Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC, and furnish without charge to the selling Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

(vi)use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus or any Issuer Free Writing Prospectus;

(vii)promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the Holders of a majority of Registrable
Securities being sold agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities; and make all required
filings of such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;

39

--------------------------------------------------------------------------------

 

(viii)furnish to each selling Holder of Registrable Securities and each
underwriter, if any, without charge, as many conformed copies as such Holder or
underwriter may reasonably request of the applicable Registration Statement and
any amendment or post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference);

(ix)deliver to each selling Holder of Registrable Securities and each
underwriter, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto,
each Issuer Free Writing Prospectus and such other documents as such Holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such Holder or underwriter (it being understood that
the Issuer shall consent to the use of such Prospectus or any Issuer Free
Writing Prospectus or any amendment or supplement thereto by each of the selling
Holders of Registrable Securities and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus or any amendment or supplement thereto or Issuer Free Writing
Prospectus);

(x)on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the selling Holders of Registrable Securities, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “Blue Sky” laws of each state and other
jurisdiction of the United States as any such selling Holder or managing
underwriter or underwriters, if any, or their respective counsel reasonably
request in writing and do any and all other acts or things reasonably necessary
or advisable to keep such registration or qualification in effect for such
period as required by Section 6.1(d) or Section 6.2(b), as applicable, provided
that the Issuer shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;

(xi)cooperate with the selling Holders of Registrable Securities and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters may request at least two (2) Business Days prior to any
sale of Registrable Securities to the underwriters;

(xii)use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

40

--------------------------------------------------------------------------------

 

(xiii)not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

(xiv)make such representations and warranties to the Holders of Registrable
Securities being registered, and the underwriters or agents, if any, in form,
substance and scope as are customarily made by issuers in underwritten public
offerings similar to the offering then being undertaken;

(xv)enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Holders of at
least a majority of any Registrable Securities being sold, any participating
Sponsor or the managing underwriter or underwriters, if any, reasonably request
in order to expedite or facilitate the registration and disposition of such
Registrable Securities;

(xvi)obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or underwriters, if any, an opinion or
opinions from counsel for the Issuer dated the most recent effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, which opinions shall be reasonably satisfactory to such Holders or
underwriters, as the case may be, and their respective counsel;

(xvii)in the case of an Underwritten Offering, obtain for delivery to the Issuer
and the managing underwriter or underwriters, with copies to the Holders of
Registrable Securities included in such Registration, a cold comfort letter from
the Issuer’s independent certified public accountants (and, if necessary, any
other independent certified public accountants of any subsidiary of the Issuer
or any business acquired by the Issuer for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) in customary form and covering such matters of the type customarily
covered by cold comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the closing under the underwriting agreement;

(xviii)cooperate with each seller of Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(xix)use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xx)provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

41

--------------------------------------------------------------------------------

 

(xxi)use its best efforts to cause all (i) Issuer Shares and Registrable
Securities (if any) to be offered and sold by the Issuer and the selling Holders
(if applicable) in connection with the IPO to be authorized to be listed on a
national securities exchange and (ii) Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Issuer’s equity securities are then listed or quoted and on
each inter-dealer quotation system on which any of the Issuer’s equity
securities are then quoted;

(xxii)make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the majority
of the Holders of Registrable Securities covered by the applicable Registration
Statement, by any underwriter participating in any disposition to be effected
pursuant to such Registration Statement and by any attorney, accountant or other
agent retained by such Holders or any such underwriter, all pertinent financial
and other records, pertinent corporate documents and properties of the Issuer,
and cause all of the Issuer’s officers, directors and employees and the
independent public accountants who have certified its financial statements to
make themselves available to discuss the business of the Issuer and to supply
all information reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility; provided, however, that any such Person gaining
access to information regarding the Issuer pursuant to this Section 6.5(a)(xxii)
shall agree to hold in strict confidence and shall not make any disclosure or
use any information regarding the Issuer which the Issuer determines in good
faith to be confidential, and of which determination such Person is notified,
unless (v) the release of such information is requested or required (by
deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process), (w) disclosure of such
information, in the opinion of counsel to such Person, is otherwise required by
law, (x) such information is or becomes publicly known other than through a
breach of this or any other agreement of which such Person has knowledge, (y)
such information is or becomes available to such Person on a non-confidential
basis from a source other than the Issuer or (z) such information is
independently developed by such Person;

(xxiii)in the case of an Underwritten Offering, cause the senior executive
officers of the Issuer to participate in the customary “road show” presentations
that may be reasonably requested by the managing underwriter or underwriters in
any such offering and otherwise to facilitate, cooperate with, and participate
in each proposed offering contemplated herein and customary selling efforts
related thereto;

(xxiv)take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(xxv)take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any registration covered by Section 6.1,
6.2 or 6.3 complies in all material respects with the Securities Act, is filed
in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related Prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact

42

--------------------------------------------------------------------------------

 

necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and

(xxvi)take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities.

(b)To the extent the Issuer is eligible under the relevant provisions of Rule
430B under the Securities Act, if the Issuer files any Shelf Registration
Statement, the Issuer shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner by identifying the
initial offering of the securities to the Holders) in order to ensure that the
Holders may be added to such Shelf Registration Statement at a later time
through the filing of a prospectus supplement rather than a post-effective
amendment.

(c)The Issuer may require each seller of Registrable Securities as to which any
Registration is being effected to furnish to the Issuer such information
regarding the distribution of such securities and such other information
relating to such Holder and its ownership of Registrable Securities as the
Issuer may from time to time reasonably request in writing and the Issuer may
exclude from such registration the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.  Each Holder of Registrable Securities agrees to furnish
such information to the Issuer and to cooperate with the Issuer as reasonably
necessary to enable the Issuer to comply with the provisions of this Agreement.

(d)Each Holder of Registrable Securities agrees that, upon receipt of any notice
from the Issuer of the happening of any event of the kind described in Section
6.5(a)(v), such holder will forthwith discontinue disposition of Registrable
Securities pursuant to such Registration Statement until such Holder’s receipt
of the copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus, as the case may be, contemplated by Section 6.5(a)(v), or until such
Holder is advised in writing by the Issuer that the use of the Prospectus or
Issuer Free Writing Prospectus, as the case may be, may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus or such Issuer Free Writing Prospectus or any
amendments or supplements thereto and if so directed by the Issuer, such Holder
shall deliver to the Issuer (at the Issuer’s expense) all copies, other than
permanent file copies then in such Holder’s possession, of the Prospectus or any
Issuer Free Writing Prospectus covering such Registrable Securities current at
the time of receipt of such notice.  In the event the Issuer shall give any such
notice, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus or such Issuer Free Writing Prospectus contemplated by
Section 6.5(a)(v) or is advised in writing by the Issuer that the use of the
Prospectus may be resumed.

(e)If any Registration Statement or comparable statement under the “Blue Sky”
laws refers to any Holder by name or otherwise as the Holder of any securities
of the Issuer, then such Holder shall have the right to require (i) the
insertion therein of language, in

43

--------------------------------------------------------------------------------

 

form and substance satisfactory to such Holder and the Issuer, to the effect
that the holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of the Issuer’s
securities covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of the Issuer, or (ii)
in the event that such reference to such Holder by name or otherwise is not in
the judgment of the Issuer, as advised by counsel, required by the Securities
Act or any similar federal statute or any “Blue Sky” or securities law then in
force, the deletion of the reference to such Holder.

(f)Holders may seek to register different types of Registrable Securities
simultaneously and the Issuer shall use its reasonable best efforts to effect
such Registration and sale in accordance with the intended method or methods of
disposition specified by such Holders.

Section 6.6Underwritten Offerings.  

(a)Shelf and Demand Registrations.  If requested by the underwriters for any
Underwritten Offering requested by Holders of Registrable Securities pursuant to
a Registration under Section 6.1 or Section 6.2, the Issuer shall enter into an
underwriting agreement with such underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Issuer, TPG and LGP
(if it is seeking to participate in such Underwritten Offering and as long as
LGP and its Affiliates then hold the Demand Threshold Amount) and the
underwriters, and to contain such representations and warranties by the Issuer
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 6.9.  The Holders of the Registrable Securities proposed to
be distributed by such underwriters shall cooperate with the Issuer in the
negotiation of the underwriting agreement and shall give consideration to the
reasonable suggestions of the Issuer regarding the form thereof.  Such Holders
of Registrable Securities to be distributed by such underwriters shall be
parties to such underwriting agreement, which underwriting agreement shall (i)
contain such representations and warranties by, and the other agreements on the
part of, the Issuer to and for the benefit of such Holders of Registrable
Securities as are customarily made by issuers to selling stockholders in
underwritten public offerings similar to the applicable Underwritten Offering
and (ii) provide that any or all of the conditions precedent to the obligations
of such underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Holders of Registrable Securities.  Any
such Holder of Registrable Securities shall not be required to make any
representations or warranties to or agreements with the Issuer or the
underwriters other than representations, warranties or agreements regarding such
Holder, such Holder’s title to the Registrable Securities, such Holder’s
intended method of distribution and any other representations required to be
made by the Holder under applicable law, and the aggregate amount of the
liability of such Holder shall not exceed such Holder’s net proceeds from such
Underwritten Offering.

(b)Piggyback Registrations.  If the Issuer proposes to register any of its
securities under the Securities Act as contemplated by Section 6.3 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Issuer shall, if requested by any Holder of Registrable
Securities pursuant to Section 6.3 and subject to the provisions of Sections
6.3(b), use its reasonable best efforts to arrange for such underwriters to
include on the same terms and conditions that apply to the other sellers in such
Registration all

44

--------------------------------------------------------------------------------

 

the Registrable Securities to be offered and sold by such Holder among the
securities of the Issuer to be distributed by such underwriters in such
Registration.  The Holders of Registrable Securities to be distributed by such
underwriters shall be parties to the underwriting agreement between the Issuer
and such underwriters, which underwriting agreement shall (i) contain such
representations and warranties by, and the other agreements on the part of, the
Issuer to and for the benefit of such Holders of Registrable Securities as are
customarily made by issuers to selling stockholders in secondary underwritten
public offerings and (ii) provide that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also
shall be conditions precedent to the obligations of such Holders of Registrable
Securities.  Any such Holder of Registrable Securities shall not be required to
make any representations or warranties to or agreements with the Issuer or the
underwriters other than representations, warranties or agreements regarding such
Holder, such Holder’s title to the Registrable Securities and such Holder’s
intended method of distribution or any other representations required to be made
by the Holder under applicable law, and the aggregate amount of the liability of
such Holder shall not exceed such Holder’s net proceeds from such Underwritten
Offering.

(c)Participation in Underwritten Registrations.  Subject to the provisions of
Section 6.6(a) and (b) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

(d)Price and Underwriting Discounts.  In the case of an Underwritten Offering
under Section 6.1 or 6.2, the price, underwriting discount and other financial
terms for the Registrable Securities shall be determined by TPG and LGP (if it
is seeking to participate in such Underwritten Offering and as long as LGP and
its Affiliates then hold the Demand Threshold Amount).  In addition, in the case
of any Underwritten Offering, each of the Holders may withdraw their request to
participate in the Registration pursuant to Section 6.1, 6.2 or 6.3 after being
advised of such price, discount and other terms and shall not be required to
enter into any agreements or documentation that would require otherwise.

Section 6.7No Inconsistent Agreements; Additional Rights. The Issuer shall not
hereafter enter into, and is not currently a party to, any agreement with
respect to its securities which is inconsistent with the rights granted to the
Holders of Registrable Securities by this Agreement.  Without the consent of the
Majority TPG Investors, the Issuer shall not enter into any agreement granting
registration or similar rights to any Person, and hereby represents and warrants
that, as of the date hereof, no registration or similar rights have been granted
to any other Person other than pursuant to this Agreement and the Management
Stockholders’ Agreement.

Section 6.8Registration Expenses. All expenses incident to the Issuer’s
performance of or compliance with this Agreement shall be paid by the Issuer,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws, (iii) all printing, duplicating, word processing, messenger, telephone,

45

--------------------------------------------------------------------------------

 

facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing prospectuses and Issuer Free Writing
Prospectuses), (iv) all fees and disbursements of counsel for the Issuer and of
all independent certified public accountants of the Issuer (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Issuer so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of the Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) all applicable rating agency fees with respect to the
Registrable Securities, (viii) all reasonable and documented fees and
disbursements of legal counsel for each Sponsor and MD Investor and one (1)
legal counsel to the Noteholder Investors, in each case participating in such
Registration, (ix) all fees and expenses of accountants selected by the Holders
of a majority of the Registrable Securities being registered, (x) any reasonable
fees and disbursements of underwriters customarily paid by issuers or sellers of
securities, (xi) all fees and expenses of any special experts or other Persons
retained by the Issuer in connection with any Registration, (xii) all of the
Issuer’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties) and (xiii) all expenses
related to the “road-show” for any Underwritten Offering (including the
reasonable out-of-pocket expenses of TPG, LGP, the MD Investors and the
Noteholder Investors), including all travel, meals and lodging.  All such
expenses are referred to herein as “Registration Expenses.”  The Issuer shall
not be required to pay any fees and disbursements to underwriters not
customarily paid by the issuers of securities in an offering similar to the
applicable Underwritten Offering, including underwriting discounts and
commissions and transfer taxes, if any, attributable to the sale of Registrable
Securities.

Section 6.9Indemnification.  

(a)Indemnification by the Issuer.  The Issuer shall indemnify and hold harmless,
to the full extent permitted by law, each Holder of Registrable Securities, each
shareholder, member, limited or general partner thereof, each shareholder,
member, limited or general partner of each such shareholder, member, limited or
general partner, each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement under which such Registrable Securities were
Registered under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein), or any other disclosure
document produced by or on behalf of the Issuer or any of its subsidiaries
including, without limitation, reports and other documents filed under the
Exchange Act or any Issuer Free Writing Prospectus or amendment thereof or
supplement thereto, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus, preliminary Prospectus or any Issuer Free
Writing Prospectus in light of the circumstances under

46

--------------------------------------------------------------------------------

 

which they were made) not misleading or (iii) any actions or inactions or
proceedings in respect of the foregoing whether or not such indemnified party is
a party thereto.  This indemnity shall be in addition to any liability the
Issuer may otherwise have.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive the transfer of such securities by such
Holder.  The Issuer shall also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
indemnified parties.

(b)Indemnification by the Selling Holder of Registrable Securities.  Each
selling Holder of Registrable Securities agrees (severally and not jointly) to
indemnify and hold harmless, to the fullest extent permitted by law, the Issuer,
its directors and officers and each Person who controls the Issuer (within the
meaning of the Securities Act or the Exchange Act) from and against any Losses
resulting from (i) any untrue statement of a material fact in any Registration
Statement under which such Registrable Securities were Registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein or any Issuer Free Writing Prospectus or
amendment thereof or supplement thereto), or (ii) any omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or any
Issuer Free Writing Prospectus, in light of the circumstances under which they
were made) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information furnished in
writing by such selling Holder to the Issuer specifically for inclusion in such
Registration Statement and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the Registrable Securities to the Person
asserting the claim.  In no event shall the liability of any selling Holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the net proceeds received by such Holder from the sale of Registrable Securities
giving rise to such indemnification obligation less any amounts paid by such
Holder pursuant to Section 6.9(d).  The Issuer shall be entitled to receive
indemnities from underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above (with appropriate modification) with respect to
information furnished in writing by such Persons specifically for inclusion in
any Prospectus or Registration Statement.  

(c)Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or expenses, (ii) the indemnifying party shall have failed to
assume the defense of such claim

47

--------------------------------------------------------------------------------

 

within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder and employ counsel reasonably satisfactory
to such Person, (iii) the indemnified party has reasonably concluded (based upon
advice of its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (iv) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person).  If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party.  No indemnifying party shall consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation without the prior written consent of such indemnified
party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld.  It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 6.9(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

(d)Contribution.  If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 6.9 is unavailable to an indemnified
party (other than as a result of exceptions contained in paragraphs (a) and (b)
of this Section 6.9) or insufficient in respect of any Losses referred to
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party or parties on the other hand in connection
with the acts, statements or omissions that resulted in such Losses, as well as
any other relevant equitable considerations.  In connection with any
Registration Statement filed with the SEC by the Issuer, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 6.9(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to

48

--------------------------------------------------------------------------------

 

in this Section 6.9(d).  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 6.9(a) and 6.9(b) shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 6.9(d), in connection with any Registration Statement
filed by the Issuer, a selling Holder of Registrable Securities shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such holder from the sale of Registrable Securities giving
rise to such contribution obligation less any amounts paid by such Holder
pursuant to Section 6.9(b).  If indemnification is available under this Section
6.9, the indemnifying parties shall indemnify each indemnified party to the full
extent provided in Sections 6.9(a) and 6.9(b) hereof without regard to the
provisions of this Section 6.9(d).  The remedies provided for in this Section
6.9 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

Section 6.10Rules 144 and 144A and Regulation S. After the IPO, the Issuer shall
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Issuer is not required to file such reports, it will, upon the request of
any Holder of Registrable Securities, make publicly available such necessary
information for so long as necessary to permit sales that would otherwise be
permitted by this agreement pursuant to Rule 144, Rule 144A or Regulation S
under the Securities Act, as such Rules may be amended from time to time or any
similar rule or regulation hereafter adopted by the SEC), and it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this agreement and within the
limitation of the exemptions provided by (i) Rules 144, 144A or Regulation S
under the Securities Act, as such Rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC.  Upon the
request of any Holder of Registrable Securities, the Issuer will deliver to such
Holder a written statement as to whether it has complied with such requirements
and, if not, the specifics thereof.

Section 6.11Termination. The registration rights provided for in this Article VI
shall terminate upon the expiration of the Shelf Period, except for the
provisions of Sections 6.9 and 6.10, which shall survive any such termination.

Section 6.12Existing Registration Statements. Notwithstanding anything herein to
the contrary and subject to applicable law and regulation, the Issuer may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Holders, a registration statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed registration statement may be amended to add the number of
Registrable Securities, and, to the extent necessary, to identify as selling
stockholders those Holders demanding the filing of a

49

--------------------------------------------------------------------------------

 

Registration Statement pursuant to the terms of this Agreement.  To the extent
this Agreement refers to the filing or effectiveness of other registration
statements by or at a specified time and the Issuer has, in lieu of then filing
such registration statements or having such registration statements become
effective, designated a previously filed or effective registration statement as
the relevant registration statement for such purposes in accordance with the
preceding sentence, such references shall be construed to refer to such
designated registration statement.

Section 6.13Lock-Up. In connection with each underwritten public offering each
Stockholder agrees to become bound by and to execute and deliver such lock-up
agreement with the underwriter(s) of such public offering restricting such
Stockholder’s right to (a) Transfer, directly or indirectly, any Company Shares
or any securities convertible into or exercisable or exchangeable for such
Company Shares or (b) enter into any swap or other arrangement that transfers to
another any of the economic consequences of ownership of Company Shares, as is
entered into by any participating Sponsor or MD Investor with the underwriter(s)
of such Public Offering (the “Principal Lock-Up Agreement”); provided, however,
that no Stockholder shall be required to enter into a lock-up agreement covering
a period of greater than 90 days (180 days in the case of the IPO) following the
effectiveness of the related registration statement plus such additional period
of up to 17 days as may be required by the underwriters to satisfy FINRA
regulations and permit the managing underwriters’ analysts to publish research
updates.  Notwithstanding the foregoing, such lock-up agreement shall not apply
to (i) transactions relating to shares of Company Shares or other securities
acquired in open market transactions after the completion of the IPO and (ii)
Transfers to Permitted Transferees of such Stockholder in accordance with the
terms of this Agreement, which shall include, for the avoidance of doubt,
distributions of shares to limited partners of any Sponsor, provided such
limited partners shall be subject to restrictions on further Transfers.

Section 6.14Alternative IPO Entities. In the event that the Company,
Intermediate Holdings or J. Crew elect to effect an underwritten public offering
of equity securities of any of their respective parent entities or subsidiaries
(each such entity, an “Alternative IPO Entity”) rather than the equity
securities of the Company, Intermediate Holdings or J. Crew, whether as a result
of a reorganization or otherwise, the Company, Intermediate Holdings or J. Crew
(as applicable) shall cause any such Alternative IPO Entity to enter into an
agreement with the Sponsors that provides the Sponsors with registration rights
with respect to the equity securities of such Alternative IPO Entity that are
substantially the same as, and in any event no less favorable in the aggregate
to, the registration rights provided to the Sponsors in this Agreement.

Article VII

GENERAL PROVISIONS

Section 7.1Merger with J. Crew.  In the event of any merger, statutory share
exchange or other business combination of the Company with Intermediate
Holdings, J. Crew or any of J. Crew’s subsidiaries, (i) each of the Stockholders
and Intermediate Holdings or J. Crew (or, if different, the surviving entity of
the merger) shall execute a shareholders’ agreement with terms that are
equivalent to this Agreement (including the registration rights provided for in
Article VI hereof); provided that such shareholders’ agreement shall terminate
upon the same terms and conditions as provided herein and (ii) the Company shall
cause any registration rights held by the

50

--------------------------------------------------------------------------------

 

Company in respect of any securities of Intermediate Holdings or J. Crew (or, if
different, the surviving entity of the merger) distributed by the Company to be
assigned to the Stockholders pro rata in accordance with the Purchase Price
Value of the aggregate Company Shares held by such Stockholder.

Section 7.2Information Rights.  

(a)Financial Information.  The Company will furnish TPG and LGP, so long as such
Sponsor holds Company Shares and each Noteholder Investor, so long as the
Noteholder Investors collectively hold at least five percent (5%) of the
outstanding Company Shares, the following:

(i)As soon as available, and in any event within 90 days after the end of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its subsidiaries (or of either Intermediate Holdings and its subsidiaries) as at
the end of each such fiscal year and the consolidated statements of income, cash
flows and changes in stockholders’ equity for such year of the Company and its
subsidiaries (or of either Intermediate Holdings and its subsidiaries), setting
forth in each case in comparative form the figures for the next preceding fiscal
year, accompanied by the report of independent certified public accountants of
recognized national standing, to the effect that, except as set forth therein,
such consolidated financial statements have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
prior years and fairly present in all material respects the financial condition
of the Company and its subsidiaries (or of either Intermediate Holdings and its
subsidiaries) at the dates thereof and the results of their operations and
changes in their cash flows and stockholders’ equity for the periods covered
thereby.

(ii)As soon as available, and in any event within 30 days after the end of each
fiscal quarter of the Company, the consolidated balance sheet of the Company and
its subsidiaries (or of either Intermediate Holdings and its subsidiaries) as at
the end of such quarter and the consolidated statements of income, cash flows
and changes in stockholders’ equity for such quarter and the portion of the
fiscal year then ended of the Company and its subsidiaries (or of either
Intermediate Holdings and its subsidiaries), setting forth in each case the
figures for the corresponding periods of the previous fiscal year in comparative
form, all in reasonable detail.

(b)To the extent permitted by, and not inconsistent with, applicable Law, the
Company will furnish to TPG and LGP, so long as such Sponsor holds Company
Shares, regularly reported financial information (e.g. comparable store sales
figures) and such other information as the Majority TPG Investors or Majority
LGP Investors may reasonably request or any other information that is delivered
by the Company or the Board of Directors to TPG.

(c)Access to Information and Consultation Rights.  Upon the request of TPG
(which, for the avoidance of doubt, will include a request of TPG Chinos
Co-Invest, L.P.) or LGP, so long as such Sponsor holds Company Shares, such
Sponsor and any representatives of such shall have (i) reasonable access (at
reasonable times and upon reasonable notice) to all executive officers and
accountants of the Company and its subsidiaries and (ii) reasonable access

51

--------------------------------------------------------------------------------

 

(at reasonable times and upon reasonable notice) to all premises, properties,
books, records (including tax records), contracts, financial and operating data
and information and documents pertaining to the Company and its subsidiaries and
make copies of such books, records, contracts, data, information and documents
as such Sponsor or its representatives may reasonably request.  

Section 7.3Waiver by Stockholders. The rights and obligations contained in this
Agreement are in addition to the relevant provisions of the Articles in force
from time to time and shall be construed to comply with such provisions.  To the
extent that this Agreement is determined to be in contravention of the Articles,
this Agreement shall constitute a waiver by each Stockholder, to the fullest
extent permissible under applicable laws, of any right such Stockholder may have
pursuant to the Articles that is inconsistent with this Agreement and the
Stockholders and the Company shall take all Necessary Action to effect an
amendment of the Articles, to the extent permissible under applicable law, in
order to resolve such contravention.

Section 7.4Assignment; Benefit.  

(a)The rights and obligations hereunder shall not be assignable without the
prior written consent of the other parties hereto except as provided under
Article IV.  Any attempted assignment of rights or obligations in violation of
this Section 7.4 shall be null and void.

(b)This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns, and there
shall be no third-party beneficiaries to this Agreement other than (i) the
indemnitees under Section 6.9, (ii) the Fund Indemnitors under Section 3.1(i)
and 3.1(k) and (iii) the holders of Series A Preferred under Section 3.1(a).

Section 7.5Freedom to Pursue Opportunities. The parties expressly acknowledge
and agree that: (i) each Stockholder, Sponsor Director and Affiliated Officer of
the Company has the right to, and shall have no duty (contractual or otherwise,
other than provisions of applicable law that may not be waived) not to, (x)
directly or indirectly engage in the same or similar business activities or
lines of business as the Company, Intermediate Holdings, J. Crew or any of their
subsidiaries, including those deemed to be competing with the Company,
Intermediate Holdings, J. Crew or any of their subsidiaries, or (y) directly or
indirectly do business with any client, customer or supplier of the Company,
Intermediate Holdings, J. Crew or any of their subsidiaries; and (ii) in the
event that a Stockholder, Sponsor Director or Affiliated Officer of the Company
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company, Intermediate Holdings, J. Crew or any of their
subsidiaries and such Stockholder or any other Person, the Stockholder, Sponsor
Director and Affiliated Officer of the Company shall have no duty (contractual
or otherwise, other than provisions of applicable law that may not be waived) to
communicate or present such corporate opportunity to the Company, Intermediate
Holdings, J. Crew or any of their subsidiaries, as the case may be, and,
notwithstanding any provision of this Agreement to the contrary, shall not be
liable to the Company, Intermediate Holdings or J. Crew or their respective
Affiliates or Stockholders for breach of any duty (contractual or otherwise,
other than provisions of applicable law that may not be waived) by reason of the
fact that such Stockholder, Sponsor Director or Affiliated

52

--------------------------------------------------------------------------------

 

Officer, directly or indirectly, pursues or acquires such opportunity for
itself, directs such opportunity to another Person, or does not present such
opportunity to the Company, Intermediate Holdings, J. Crew or any of their
subsidiaries.

Section 7.6Publicity and Confidentiality. Each Stockholder shall keep
confidential this Agreement, the transactions contemplated hereby and any
non-public information received pursuant to this Agreement and shall not
disclose, issue any press release or otherwise make any public statement in
connection therewith without the prior written consent of the other Sponsors
(not to be unreasonably withheld); provided that such Stockholder may disclose
any such information (i) as has become generally available to the public, (ii)
to its employees and professional advisers who need to know such information and
agree to keep it confidential, (iii) to the extent required in order to comply
with reporting obligations to its partners, members, or other equity holders
(including the employees and professional advisors of such equity holders) who
have agreed (subject to customary exceptions) to keep such information
confidential, (iv) to persons who have expressed a bona fide interest in
becoming limited partners, members or other equity holders in such Stockholder
or its related investment funds, in each case who have agreed to keep such
information confidential, (v) to the extent necessary in order to comply with
any law, order, regulation, ruling or stock exchange rules applicable to such
Stockholder and (vi) as may be required in response to any summons or subpoena
or in connection with any litigation, it being agreed that, unless such
information has been generally available to the public, if such information is
being requested pursuant to a summons or subpoena or a discovery request in
connection with a litigation, (x) such Stockholder shall, to the extent
permitted by applicable law, give the Company notice of such request and shall
cooperate with the Company at the Company’s request so that the Company may, in
its discretion, seek a protective order or other appropriate remedy, if
available, and (y) in the event that such protective order is not obtained (or
sought by the Company after notice), such Stockholder (a) shall furnish only
that portion of the information which, in accordance with the advice of counsel,
is legally required to be furnished and (b) will exercise its reasonable efforts
to obtain assurances that confidential treatment will be accorded such
information.

Section 7.7Termination.  

(a)If not otherwise stipulated, this Agreement shall terminate automatically
(without any action by any party hereto) as to each Stockholder when such
Stockholder ceases to hold any Company Shares.

(b)Upon termination of this Agreement, unless otherwise agreed, the parties
hereto shall take all Necessary Action to amend the Articles to remove any
provisions that are in such documents solely due to the existence of this
Agreement.

Section 7.8Severability. In the event that any provision of this Agreement shall
be invalid, illegal or unenforceable such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 7.9Entire Agreement; Amendment. (a)  This Agreement (together with the
Management Stockholders’ Agreement, the Management Services Agreement and the
Sponsor

53

--------------------------------------------------------------------------------

 

Management Services Agreement) sets forth the entire understanding and agreement
between the parties with respect to the transactions contemplated herein and
supersedes and replaces any prior understanding, agreement or statement of
intent, in each case written or oral, of any kind and every nature with respect
hereto.  No provision of this Agreement may be amended, modified or waived in
whole or in part at any time without the express written consent of the Majority
TPG Investors and the holders of a Majority in Interest of Company Shares;
provided that (i)  the prior written consent of the Majority LGP Investors shall
be required for any amendment, modification or waiver that would be adverse to
LGP in a manner disproportionate relative to TPG, (ii) the prior written consent
of the Majority MD Investors shall be required for any amendment, modification
or waiver that would be adverse to the MD Investors in a manner disproportionate
relative to TPG, (iii) the prior written consent of the Majority Noteholder
Investors shall be required for any amendment, modification or waiver that would
be adverse to the Noteholder Investors in a manner disproportionate relative to
TPG, and (iv) the prior written consent of the holders of the Majority in
Interest of the Other Investor Shares shall be required for any amendment,
modification or waiver that would have a disproportionate adverse effect on the
rights of holders of Other Investor Shares under this Agreement.  Except as set
forth above, there are no other agreements with respect to the governance of the
Company between any Stockholders or any of their Affiliates.

(b)No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed.  The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach.  Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

Section 7.10Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.

Section 7.11Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery (and such
notice shall be deemed to have been duly given, made or delivered (a) on the
date received, if delivered by personal hand delivery, (b) on the date received,
if delivered by facsimile transmission, by electronic mail or by registered
first-class mail prior to 5:00 p.m. prevailing local time on a Business Day, or
if delivered after 5:00 p.m. prevailing local time on a Business Day or on other
than a Business Day, on the first Business Day thereafter and (c) two (2)
Business Days after being sent by air courier guaranteeing overnight delivery),
addressed to the Stockholder at the

54

--------------------------------------------------------------------------------

 

following addresses (or at such other address for a Stockholder as shall be
specified by like notice):

(i)if to TPG, to:

TPG Capital, L.P.
301 Commerce Street

Suite 3300

Fort Worth, TX  76102

Attention:            Adam Fliss

Facsimile:            415-438-6893

 

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Facsimile:  617-951-7050

 

(ii)if to LGP, to:

Leonard Green & Partners

11111 Santa Monica Boulevard Suite 2000

Los Angeles, CA 90025

Attention: James D. Halper

      Todd M. Purdy

Facsimile: 310-954-0404

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention:  Howard A. Sobel, Esq.

       Jason Silvera, Esq.

Facsimile:  212-751-4864

 

(iii) if to the Company or Intermediate Holdings to:

TPG Capital, L.P.
301 Commerce Street

Suite 3300

Fort Worth, TX  76102

Attention:            Adam Fliss

Facsimile:            415-438-6893

55

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Facsimile:  617-951-7050

 

(iv)if to J. Crew to:

J. Crew Group Inc.

770 Broadway 12th Floor

New York, NY 10003

Attention: General Counsel

Facsimile: 203-845-5302

 

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Facsimile:  617-951-7050

 

(v)If to the MD Investors:

Millard S. Drexler

c/o J. Crew Group Inc.

770 Broadway 12th Floor

New York, NY 10003

Attention: General Counsel

Facsimile: 203-845-5302

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY  10019

Attention:  Jack H. Nusbaum, Esq.

Adam M. Turteltaub, Esq.

Facsimile:  212-728-9060/212-728-9129

 

56

--------------------------------------------------------------------------------

 

Section 7.12Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

Section 7.13Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING
IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING.  ANY ACTIONS OR PROCEEDINGS TO ENFORCE
A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY
JURISDICTION.

Section 7.14Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH SHAREHOLDER WAIVES, AND COVENANTS THAT SUCH PARTY
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING
OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH
THE DEALINGS OF ANY SHAREHOLDER OR THE COMPANY IN CONNECTION WITH ANY OF THE
ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE.  The Company or any Stockholder may file an
original counterpart or a copy of this Section 7.14 with any court as written
evidence of the consent of the Stockholders to the waiver of their rights to
trial by jury. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE
OTHER PARTIES HERETO THAT THIS SECTION 7.14 CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.  ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 7.14 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 7.15Specific Performance. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them by
this Agreement and that, in the event of any such failure, an aggrieved party
will be irreparably damaged and will not have an adequate remedy at law.  Any
such party shall, therefore, be entitled (in addition to any other remedy to
which such party may be entitled at law or in equity) to injunctive relief,
including specific performance, to enforce such obligations, without the posting
of any bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

Section 7.16J. Crew Liability.  J. Crew and Intermediate Holdings agree that
each shall be jointly and severally liable with the Company with respect to all
of the Company’s payment

57

--------------------------------------------------------------------------------

 

and other obligations hereunder, including any payments for any breach by the
Company of the provisions hereof and any indemnification obligations hereunder.

Section 7.17Management Stockholders’ Agreement. It is hereby agreed and
acknowledged that any approval, consent or action required or permitted by the
Majority Principal Investors (as such term is defined in the Management
Stockholders’ Agreement) in respect of any matter under the Management
Stockholders’ Agreement (a “Majority Investor Matter”) shall require the
approval, consent or action of the Sponsors holding a  Majority in Interest of
the Company Shares held by the Sponsors unless the consent or approval of any
Sponsor or any different proportion of Sponsors relating to any such Majority
Investor Matter is specified in this Agreement, in which case the approval,
consent or action by the Majority Principal Investors in respect of such
Majority Investor Matter shall require the approval or consent of such Sponsor
or such proportion of Sponsors, as the case may be.  For the avoidance of doubt
(i) for purposes of Section 2.1(a) of the Management Stockholders’ Agreement,
the specification of the number of members of the board of directors by the
Majority Principal Investors shall be subject to Section 3.1(a), (ii) for
purposes of Section 2.1(b) of the Management Stockholders’ Agreement,
the  specification of directors by the Majority Principal Investors shall be
subject to Section 3.1 and (iii) with respect to any amendment, modification,
extension, termination or waiver contemplated by Section 9.2 of the Management
Stockholders’ Agreement, the Majority Principal Investors shall be subject to
Section 7.9(a).

Section 7.18Subsequent Acquisition of Shares. Any equity securities of the
Company acquired subsequent to the date hereof by a Stockholder shall be subject
to the terms and conditions of this Agreement and shall be deemed for all
purposes hereof to be Sponsor Shares, Other Investor Shares or MD Investor
Shares hereunder of like kind with the Company Shares then held by the acquiring
holder.

58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

CHINOS HOLDINGS, INC.

 

 

 

By:  ______________________________

 

Name:
Title:  

 

J. CREW GROUP, INC.

 

 

 

By:  ______________________________

 

Name:
Title:  

 

CHINOS INTERMEDIATE HOLDINGS A, INC.

 

By:  ______________________________ Name:
Title:  

 

CHINOS INTERMEDIATE HOLDINGS B, INC.

 

By:  ______________________________ Name:
Title:  

 

[NEWCO]

 

By:  ______________________________ Name:
Title:  

 






Stockholders’ Agreement



--------------------------------------------------------------------------------

 

TPG CHINOS, L.P.

 

By:  TPG Advisors VI, Inc.,

its General Partner

 

By:  ______________________________

Name: Ronald Cami
Title:  Vice President

 

 

TPG CHINOS CO-INVEST, L.P.

 

By: TPG Advisors VI, Inc.,

its General Partner

 

By:  ______________________________                             Name: Ronald
Cami
Title: Vice President

 




Stockholders’ Agreement

--------------------------------------------------------------------------------

 

GREEN EQUITY INVESTORS V, L.P.

By: GEI CAPITAL V, LLC, its General Partner

By:____________________________________
Name:
Title:

 

 

GREEN EQUITY INVESTORS SIDE V, L.P.

By: GEI CAPITAL V, LLC, its General Partner

By:____________________________________
Name:
Title:

 

 

LGP CHINO COINVEST LLC

By: Leonard Green & Partners, L.P., its Manager

 



 

By:_______________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stockholders’ Agreement

--------------------------------------------------------------------------------

 

 

 

 

_______________________

Millard S. Drexler

 

 

 

THE DREXLER FAMILY REVOCABLE TRUST

 

 

By:_____________________

      Name:  

      Title:  

 

THE MILLARD S. DREXLER 2009 GRANTOR

RETAINED ANNUITY TRUST #1

 

 

By:_____________________

      Name:  

      Title:  

 

THE MILLARD S. DREXLER 2009 GRANTOR

RETAINED ANNUITY TRUST #2

 

 

By:_____________________

      Name:  

      Title:  

 

 

 

 

Stockholders’ Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

 

(Form of Joinder Agreement)

 

 

 

 

Stockholders’ Agreement



--------------------------------------------------------------------------------

 

Exhibit 1

 

Joinder Agreement

 

 

 

--------------------------------------------------------------------------------

 

FORM OF JOINDER AGREEMENT FOR CONSENTING CREDITORS

This Joinder Agreement to the Restructuring Support Agreement, dated as of
[_______], 2017 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), by and among the Company and the Consenting Creditors,
each as defined in the Agreement, is executed and delivered by
________________________________ (the “Joining Party”) as of ______________,
2017.  Each capitalized term used herein but not otherwise defined shall have
the meaning set forth in the Agreement.

1.Agreement to be Bound.  The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof).  The Joining Party shall hereafter be deemed to be a “Consenting
Creditor” and a “Party” for all purposes under the Agreement and with respect to
any and all Claims held by such Joining Party.

2.Representations and Warranties.  With respect to the aggregate principal
amount of PIK Notes or Term Loans set forth below its name on the signature page
hereto, the Joining Party hereby makes the representations and warranties of the
Consenting Creditors set forth in Section 9 of the Agreement to each other Party
to the Agreement.

3.Governing Law.  This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

[Signature Page Follows]








--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

[CONSENTING CREDITOR]

 

 

 

 

 

By:

Name:

Title:

Principal Amount of the PIK Notes: $_____________Principal Amount of Term Loans:
$_____________

 

 

Notice Address:

 

 

 

 

 

 

 

 

Fax:

Attention:

 

 

Email:

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

J. CREW GROUP, INC.
(on behalf of the Company)

 

 

 

 

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

2



